\!ООЗ.

192248.С1А.В.002

в9

Ма$Чаг

За рафшанская ветровая электростанция

Итоговая Оценка воздействия на

окружающую среду и социальные вопросы

03 марта 2022
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Основные положения

Компания МазЧаг («Клиент») поручила компании \!оо@ провести Оценку
воздействия на окружающую среду и социальные вопросы (ОВОССВ) для

Зарафшанской ветряной электростанции (далее, «Проект»).

Проект расположен к востоку от города Зарафшан, в Тамдынском районе

Навоийской области Узбекистана.

Для Проекта предлагается 111 ветрогенераторов (ГВТ) с предполагаемой
мощностью 4,5 МВТ, что обеспечит мощность площадки до 500 МВт. Предлагается
одна подстанция с двумя короткими воздушными линиями электропередачи (ВЛЭП),

соединяющими Проект с существующими ВЛЭП, пересекающими площадку.

Итоговая ОВОССВ представляет информацию по выявлению и оценке возможных
значительных экологических и социальных последствий Проекта и его
вспомогательной инфраструктуры. Документ был подготовлен компанией \\/оо4
при участии специалистов по экологии и орнитологии из Тигпзюпе Есооду Ш и
специалистов по социальным вопросам из Епупоптета! ап@ оса! Аззезхтепе
5егмсез (Е5А5). Сбор исходных данных осуществлялся местными консультантами:
иги Епегду и СВ! Сопзи\ тд (последняя компания также отвечает за проведение

консультаций с заинтересованными сторонами и общественностью).
ОВОССВ обеспечивает введение в Проект и включает следующие аспекты:

. Описывает Проект, его реалистичные альтернативы, предлагаемое
расположение и план необходимых строительных, эксплуатационных работ
и работ по выводу из эксплуатации.

 Описывает правовые и институциональные рамки и контекст, в котором
предлагается и разрабатывается Проект.

 Демонстрирует общую методологию оценки, применяемую для данной
ОВОССВ.

 Описывает исходные экологические и социально-экономические условия
района, потенциальное воздействие, которое может возникнуть в результате
строительства, эксплуатации и вывода из эксплуатации Проекта,

предлагаемые меры по смягчению последствий и остаточное воздействие.

192248.С1А.В.002 Редакция В9 Раде 1
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

®* Содержит краткое описание воздействий, которые можно ожидать во время
строительства, эксплуатации и вывода из эксплуатации Проекта, включая
сопутствующие объекты. Сюда входят меры, необходимые для
предотвращения, смягчения или иного устранения потенциально
значительных воздействий.

Излагаются предлагаемые меры по экологическому и социальному
управлению и мониторингу, которые будут осуществляться в ходе

строительства и/или эксплуатации, в зависимости от обстоятельств.

Краткое изложение ключевых воздействий и мер по смягчению последствий,
определенных в процессе ОВОССВ, изложено в отдельном Нетехническом резюме,

которое прилагается к данной ОВОССВ.

192248.С1А.В.002 Редакция В9 Раде2
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Детали отчета

О1аз Катайуеу

Контактное лицо от
клиента:

Классификация отчет

Записи об утверждении

Конфиденциально

Распространение отчет.

Моцеп ба, Г!аз Катайуем, №ап Могиепедго, Тайк Аасма,
МоНатед Азаа4 ТаКег

Мску Мстеап, Гапе $со{, )егету ЗНом, Айа ВИйпо{оп

[и дожееь  повмь |

Подготовлено:

Мску Мееап

П/апе 5со

Рама Мааиат

Старший консультант
по окружающей среде

Старший консультант
по окружающей среде

Главный консультант

и

по шуму
май Ните (ЕбАб) Специалист по ПОДПИСАНО
социальным вопросам
5итоп Рагкег м ПОДПИСАНО
Главный эколог
(Тигп$юпе Есо!оду)
Проверено: м
Апбза зву Старший консультант
по окружающей среде р
Одобрено: АЙ5аи ВИИпокоп Технический директор ПОДПИСАНО
)егету $пой Технический директор ПОДПИСАНО
Дата публикации: 03 марта 2022
192248.6ЕА.В.002 Редакция В9 Раде 3

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

История изменений

Номер „. | Дата Резюме внесенных поправок Цель пересмотра
изменении документа
14/12/2020 Нет Первый черновик

А2 17/12/2020 Незначительные поправки после Внутренняя проверка
проверки

В1 22/12/2020 Незначительные поправки после Проверка от клиента
одобрения

В2 27/05/2021 Поправки, отражающие | Проверка от клиента
пересмотренный макет и

комментарии Клиента

В3 09/06/2021 Поправки, отражающие ` Проверка от клиента
комментарии Клиента

В4 09/07/2021 Поправки с учетом Проверка от клиента
комментариев Кредиторов

В5 16/07/2021 Поправки с учетом Проверка от клиента
комментариев Кредиторов

[3 29/09/2021 Обновлено и добавлена Проверка от клиента
информация о строительстве от
ПЗС-подрядчика и комментарии
Кредиторов.

В7 04/02/2022 Поправки с учетом Проверка от клиента
комментариев Кредиторов для
раскрытия документа

В8 10/02/2022 Поправки после комментариев Проверка от кредитора
Клиента

в9 03/03/2022 Обновлено для обнародования | Проверка от клиента

192248.6ЕА.В.002 Редакция В9 Раде 4

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

УВЕДОМЛЕНИЕ И ОТКАЗ ОТ ОТВЕТСТВЕННОСТИ

1.

Настоящий документ, озаглавленный Итоговая Оценка воздействия на окружающую среду и
социальные вопросы, номер документа 192248.СТА.В.002 В99 от 03 марта 2022 был подготовлен
исключительно для компании МазЧаг (“Клиент”) по проекту Зарафшанской ветровой
электростанции. Настоящий документ полностью или частично не может использоваться любым
другим лицом для каких-либо других целей без явного письменного разрешения \М/оо4 бгоир УК
Итйед («Консультант»), и любое такое одобрение возможно только после получения
подписанной копии разрешительного письма от Консультанта (предоставляется по письменному
запросу). Любая ответственность, возникающая в результате использования этого документа
Клиентом для любых целей не полностью связанных с вышеизложенным, является
ответственностью Клиента, который возмещает Консультанту все претензии, расходы и убытки,
возникающие в результате такого использования. Любая ответственность, возникающая в
результате использования этого документа третьей стороной, является ответственностью этой
третьей стороны, которая возмещает Консультанту все претензии, расходы и убытки,
возникающие в результате такого использования.

Клиент обязуется возместить Консультанту любые убытки, претензии, требования, затраты,
сборы, расходы или обязательства (в том числе связанные с действиями, расследованиями или
другими судебными разбирательствами), которые Консультант может понести или которые могут
возникнуть против Консультанта, прямо или косвенно из претензий третьей стороны, когда
Клиент раскрыл документ или разрешил раскрытие документа третьей стороне без
предварительного письменного согласия Консультанта, и Клиент возместит Консультанту все
расходы и издержки (включая юридические и другие профессиональные гонорары), понесенные
Консультантом в связи с расследованием или защитой от любого такого иска или судебного
разбирательства.

Консультант не несет никакой ответственности в отношении:

а. документов или извещений с пометкой «ориентировочный», «предварительный» или
«черновик проекта»;

Ь. нетехнических вопросов, включая, но не ограничиваясь, юридическими,
финансовыми и страховыми вопросами. Рекомендуется, чтобы Клиент получил
консультацию по нетехническим вопросам у лиц, обладающих соответствующей
квалификацией; а также

с. любого упущения или неточности, возникающих прямо или косвенно из-за упущения
или ошибки в данных, предоставленных Клиентом или любой другой стороной для
выполнения объема работ.

За исключением случаев, специально оговоренных в письменной форме, данные не
подвергались независимой проверке и считаются точными и полными на момент
предоставления данных. Это относится к любым данным, используемым при выполнении объема

работ, независимо от того, указаны ли они в этом документе или нет.

192248.С1А.В.002 Редакция В9 Раде 5

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.

Оценки скорости ветра и выработки энергии, представленные в этом документе, основаны на
предоставленных данных и предположениях, сделанных на момент написания документа.
Оценка скорости ветра и выработки энергии подвержена уровню неопределенности, и поэтому
фактические значения скорости ветра и выработки энергии могут отличаться от приведенных в
этом документе. Заинтересованная сторона должна использовать свои собственные навыки и
суждения при принятии решения о применимости и уместности оценки в любой конкретной
ситуации.

Консультант не несет ответственности в отношении своего мнения о графиках строительства,
непредвиденных финансовых обстоятельств или прогнозируемых эксплуатационных расходах,
из-за внутренней неопределенности и возможных непредвиденных факторов.

Любые обзоры технологий и технического проектирования не являются исчерпывающими. Если

не указано отдельно, никакие проектные расчеты не проверялись.

192248.С1А.В.002 Редакция В9 Раде 6

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Соп{еп{$

1 Введение................... лилии ииииииниииииииииниинининииниинииинииниинияниин: 22
1.1 О данном документе........................иииииииииииииииииииииииитииииииииттиииииииитиишшииии 22
1.2 — Предыстория проекта...........................елииииииииииииииитиииииииииииитиииииииититиииииииитиишии 24
1.3 — Потребность в Проекте........................иииииииииииииииииииииииииииииииииииииииииииииииииииитииитиииииииииииииииии 25
1.4 — Разработчик Проекта

1.5 — Передовой опыт оценки воздействия на окружающую среду............................. 27
1.6 — Структура документа............................аиииииииииииииииииииииииииииититиииииииититиишииииитишшии 28
2 Описание Проекта.................... ии илииининиииииниииинииинииниииитинининиитииининнининии. 29
2.1 Описание площадки Проекта............................ииииииииииииииииииииииииитиииииииититиишииии 29
2.2 — Область влияния Проекта.......................ииииииииииииииииииииииииииииииииииииииииииииииииииииииииииииииииииии 33
2.3 — Договоры субаренды.......................ииииииииииииииииииииииииииииииииииииииииитииииииитиииииииииииииииииииишииики 38
24 — Основные рассмотренные альтернативы.

2.4.1 Без Проекта............................лииииииииииииииииииииииииииитииитииииииииитиииииититтиииииииитииишшшний 40
2.4.2 Выбор площадки Проекта......................... ини 40
2.4.3 Технологические альтернативы............................лииииииииииииииииииитииииииитииший 42
2.4.4 Подключение к СЕТИ .....................илииииииииииииииииииииииииитииититииииитииитттииитшииииииииинй 43
2.4.5 Схема площадки .

2.4.6 Выбор вариантов размещения рабочих......................... ини 49
2.4.7 Варианты для бетонного завода..................... ии 50
2.4.8 Краткое изложение ключевых компонентов ..........................ллаииииииииииииииии 51
2.5 — Кумулятивные соображения.......................ииииииииииииииииииииииииииииииииииииииииииииииииииииииииииии 51
2.6 — Строительные Работы...

2.6.1 Генераторы ветряных турбин (ГВТ)...................... ии 53
2.6.2 Подключение к сети и подстанция.......................ееллииииииииииниииииииииииииииииииииииини 55
2.6.3 Метеорологические мачты.........................ииииииииииииииииииииииииттиииииииитиииииииии 56
2.6.4 Бетонный завод......................иининлиииииииииииииииииишиииииииииииииииииттиииишиттииишшини 57
2.6.5 Поставки камня.................. и 60
192248.С1А.В.002 Редакция В9 Раде7

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2.6.6 Водоснабжение.........................еиилиииииииииииииииииитшиииииииииииииииииитииииитиитшиишшний 62
2.6.7 Подъездная дорога..........................иииииииииииииииитиииииииииииииитииииииииитиииииииититиииииий 63
2.6.8 Дороги внутри площадки Проекта и подземные кабели........................... 64
2.6.9 Строительный комплекс и рабочие зоны..................... ини 65
2.6.10 Управление отходами...........................лииииииииииииитииииииииииитиитиииииииииитииииииититшиие 67
2.6.11 Повторное использование материалов.............................ииииииииииииитииииииииий 68
2.7 Эксплуатационные действия......................ллллллллллилтитттиитититттититтититтитиининний 69
2.8 Вывод из эксплуатации .........................ллиииииииииииииииииитиитииииииитиитиишитииттииитииитиишиии 71
3 Правовая и институциональная база................... +. илииинииинииининниниининии: 2.
3.1 Введение............................еллиииииииииииииииииииитиииииииииттииииитиииииттииииитииииттииииттииииттиииитииишитинишииниии 72
3.2 — Органы по регулированию окружающей среды

3.3 — Основная правовая основа национальной ОВОС........................ ини 73
3.3.1 Руководство по оценке воздействия на окружающую среду....................... 74
3.3.2 Национальные требования к ОВОС.......................... ини 74
3.4 — Законодательство, применимое к Проекту.............................ииииииииииииииииииииитинии 75
3.5 — Законодательство о возобновляемых источниках энергии.................... нии 87
3.5.1 Закон о возобновляемых источниках энергии................... ини 87
3.5.2 Президентские указы и стратегии..........................ииииииииииииииииииииитиииииииий 87
3.-6 — Международные и региональные ратифицированные конвенции..................... 90
3.7 Руководящие принципы передовой международной практики......................... 93
3.7.1 Международные стандарты..............................иииииииииииииииииииииттиииииииититиииииий 94
4 Методология оценки.................. или ииияииииниииининииниинининиинитиниянии «98
4.1 Оценка воздействий.

4.2 — Методология оценки воздействия на окружающую среду .......................иии 99
4.3 Область применения и методология оценки социальных воздействий ........ 101
4.4 — Смягчение последствий и улучшение состояния окружающей среды............ 103
4.5 — Оценка кумулятивного воздействИЯ......................лллллилиллтиттиитттиттттниннни 104
4.5.1 ОКВ подХоД.....................ллииииииинниииитииииииииииитиниииитиииииттиииитииииниттиииитииииитииииитииинитииииииннти 105
192248.С1А.В.002 Редакция В9 Раде 8

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

4.6 — Оценка остаточных воздействИЙ ....................лииниилиииииииииииииииитииииииииититшишшиии 106
4.7 — Мониторинг окружающей среды........................лллллллллиититтиттиттттиттититититттиинии 106
4.8 (— Рамки применения ОВОССЬ.............................лиииииииииииииитиииииииииииитииииииититиииииии 106
4.8.1 Качество воздуха...........................лелииииииииииииииииииитииитииииииииттииитиииииииттииииииииитиииишии 106
5 ОрНнИТологГИЯ............. ил илииинининиииниииниииниииниитиииииниииниининиитиинниниитииининнини. ЧОТ
5.1 Введение

5.1 Методология исследования........................елллииииииииинииииитиииитиииииииииииииииииииниититииитинини 108
5.1.1 Общие положения........................ееиииииииинииииииииииишииииииииииишииииитишиииититииии 108
5.1.2 Методы обследования........................ееиииаииииииниииииииитииииииииииишииииииитишии 108
5.1.3 Часы обзора ТН.......................иииииииииииииииииииииииииииииииииитиититиитииииитититиииииииииииииииииииииинии 112
5.1.4 Погодные условия..

5.2. Методология оценки риска столкновения...........................ииилиииииииииииииииииииииниие 113
5.2.1 Моделирование риска СТОЛКНОВЕНИЯ ..........................иллиииииииииииииииииишии 113
5.2.2 Входные данные модели риска столкновения...........................ииииииииииииии 115
5.3 Методология оценки воздействия.......................лииииинииииииииииииииииииииишиииииннии 119
5.3.1 Общие положения........................ееиииииииинииииииииииишииииииииииишииииитишиииититииии 119
54 — Важные рецепторы.........................ииииииииииииииитииииииииититииииииииттитиииииииитиииишииии 120
5.4.1 Целевые виды и второстепенные виды........................иииииииииииииитииие 120
5.4.2 Значимые виды в Узбекистане......................еииилиииииииииииииииииииииититииишии 121
5.4.3 Ключевые территории в Узбекистане.......................... нии 123
5.5 — Базовые условия

5.5.1 Экологический контекст................. ити 123
5.5.2 Обозначенные участки.................... ини 124
5.6 Результаты обследования птиц 2020/21.......................ииииииииииииииииииииииииииииииииииииии 126
5.6.1 Общие сведения...................... ини 126
5.6.2 Целевые и значимые виды, обнаруженные во время обзоров ТН........... 126
5.6.3 Исследования с точек наблюдения весной 2020 г....................... нии 128
192248.С1А.В.002 Редакция В9 Раде 9

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.6.4 Исследования с точек наблюдения летом 2020......................... линии 130
5.6.5 Исследования с точек наблюдения осенью 2020........................... нии 131
5.6.6 Съемки с обзорных площадок зимой 2020/21 г................... ии 132.
5.6.7 Обзорные съемки весной 2021...................... ии 134
5.6.8 Обсуждение видов, подверженных риску столкновениа........................ 136
5.7 Оценка воздействия......................ееиаииииииииишииииититишиииииииишииииииииииииииитииииишини 155
5.7.1 Обзор точек наблюдения (ТН)...................... ии 155
5.7.2 Обследование гнезд хищных пТИЦ...................елииииинииииииииииииииииииии 155
5.7.3 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 160
5.7.4 Эксплуатация......................иииииииииииииииииииииииииииииититтиииитииттиииииииттитиишиииинтни 163
5.7.5 Вывод из эксплуатации.........................ииилиииииииииииииииииитиитиииииииттиииииииитиишиии 170
5.7.6 Совокупное воздейстВИе................... ии 170
5.8 — Смягчение последствий и Мониторинг................. ии 173
5.8.1 Подготовка к строительстьу.........................лииииииииииииииитиииииииииитииииииииииитииииииии 173
5.8.2 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 173
5.8.3 Эксплуатация......................иииииииииииииииииииииииииииииититтиииитииттиииииииттитиишиииинтни 175
5.9 Остаточное воздействие......................еиниииишииииииииииииииииииииииииииииииииииитшишиииии 182.
5.10 Улучшения и компенсации ......................елииииииииииииииииииииииииииитиитиииииииитиииииииии 184
5.11 Мониторинг..................ллииииииииииииииииииииииииииииииитииииииииттитиииииииттитииитииииттитииишититтиишишииии 185
6 Экология сУШИ.............леилииинииинииинииииииииитинииииниитииининиитиинниниитииининнинии, 188)
6.1 Введение.........................елиииииииииииииииииитииииииииииитиииииттииииттииииититиииитииииттииииититинититишитиншиии 188
6.1.1 Общие положения.......................аииииииииниииииииинитишииииититииииииитиииииитиитииии 188
6.1.2 Обзор Проекта....................... ии 188
6.1.3 ЦеЛи...............еллииииииииииииииииииииииитиииииииииииттиииитиииииттиииититиииттииииттииииттииииттииииттиииитшини 188
6.2 Методология оценки.....................иилиииниииииииииииииииииттииитииииитиииииитиииитииишититиииттитиииттиниии 189
6.2.1 Методы оценки воздействия

6.2.2 Характеристика экологических воздействиЙ.................. ии 192
192248.С1А.В.002 Редакция В9 Раде 10

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.2.3 Определение экологически значимых эффектов.....................иииииииие 196
6.2.4 Принцип предосторожности............................иииилиииииииитииииииииииитииииииииииитиииишии 198
6.2.5 Исходные данные.........................елллииииииииииииинииииииииииитиииииттииииттииииттииииттиииититиииитниии 198
6.2.6 Полевые исследования ..........................еелллииинииииииииииитиииииттииииттииииттииииттииииттиииитнини 199
6.3 Исходные данные........................еллеиилииииниииииииииниииииииииитиииититиииитииииитииииттииититишиттниии 216
6.3.1 Обзор региона..................... ие 216
6.3.2 Обзор площадки....................иииииииииииие 216
6.3.3 Выделенные территории..........................ииииииииииииииииитиииииииииитиииииииииитииишие 217
6.3.4 Среда обитания ветряной электростанции.................. ии 217
6.3.5 Фауна.................. ии 223
6.4 — Анализ и Оценка воздействия.....................еииииллиииииииииииииииитииииииитиииииииининнии 235
6.4.1 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 238
6.4.2 Эксплуатация......................иииииииииииииииииииииииииииииититтиииитииттиииииииттитиишиииинтни 246
6.4.3 Вывод из эксплуатации.........................ииилиииииииииииииииииитиитиииииииттиииииииитиишиии 248
6.5 Смягчение последствий....................иииииинииииииититииииииииишииииииитшиииииитиишшишиии 248
6.5.1 Общие положения........................ееиииииииинииииииииииишииииииииииишииииитишиииититииии 248
6.5.2 Предусмотренное смягчение последствий..................... ини 249
6.5.3 Подготовка к строительстьу.........................лииииииииииииииитиииииииииитииииииииииитииииииии 250
6.5.4 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 251
6.5.5 Эксплуатация.......................иииилииииииитиииииииииииииииииитиитиииииииттииииииитиитиишиииитнние 252
6.5.6 Вывод из эксплуатации.........................ииилиииииииииииииииииитиитиииииииттиииииииитиишиии 254

6.6 — Компенсации и усовершенствования...

6.7  Остаточные эффекты и Резюме......................еиииииииииииииииииииииииииииииниииииииииииииииииииииииииииииинки 256
7 Оценка социального воздействия ..

7Л Введение.........................елиииииииииииииииииитииииииииииитиииииттииииттииииититиииитииииттииииититинититишитиншиии 258
74.1 Принципы консультаций и требования к консультациям.......................... 258
7.1.2 Консультации, проведенные для подготовки ОВОСС.................... 261
192248.С1А.В.002 Редакция В9 Раде 11

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.2 Анализ мнений и опасений заинтересованных сторон во время подготовки

ОВОССВ 281
7.3 Методология оценки воздействия... ...281
74А — Базовые социально-экономические условия. ...287
7.4.1 Введение... ...287
7.4.2 Краткая информация о жилых районах. ...287
7.4.3 Геополитические условия и административные структуры ...301
74.4 Национальная и региональная экономическая ситуация. ...302
7.4.5 Распределение доходов и источники средств к существованию... ...305
7.4.6 Население, демографические данные и тенденции миграции .... ...307
747 Землепользование и землевладение. ...309
7.4.8 Общественное здравоохранение. ...343
7.4.9 Права человека и гендерная проблематика... ...347
7.4.10 Социальная инфраструктура и услуги... ...360
7.4.11 Водоснабжение... ...362
7.4.12 Транспорт и общественная инфраструктура. ...362
7.4.13 Конфликты и безопасность. ...363
7.4.14 Безопасность и здоровье работников... ...363
7.5 — Раскрытие информации об ОВОССВ и ПЭиС.. ...365
7.6 Оценка социального воздействия. ...397
7.6.1 Недостоверная информация и негативное отношение к проекту............. 399
7.6.2 Воздействие закупок на региональную и национальную экономику во
время строительства. ...404
7.6.3 Трудоустройство местных жителей и обучение во время строительства
407
7.6.4 Последствия потенциальных трудовых нарушений в цепочке поставок417
7.6.5 Последствия потенциального роста преступности и конфликтов из-за
притока людей ...423
192248.С1А.В.002 Редакция В9 Раде 12

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.6 Инциденты с участием рабочей силы и местных сообществ, связанные со
здоровьем и безопасносью. 427
7.67 Воздействие возросших рисков для здоровья и безопасности населения,

связанные с автомобильным транспортом, а также потенциальный ущерб местным

дорогам 434

7.6.8 Воздействие на наземные источники средств к существованию в
результате изменения землепользования 438
7.6.9 Воздействие от использования прибывающей рабочей силы и
размещения рабочей силы... ...454
7.6.10 Последствия работы персонала службы безопасности 460
7.6.11 Воздействие местной заняости во время эксплуатации ..... ...463

7.6.12 Влияние на национальную и региональную экономику при эксплуатации
ГВТ 465

7.6.13 Воздействия от реализации Плана развития сообществ... ...468

7.6.14 Социо-экономические последствия при выводе из эксплуатации ...........471

7.6.15 Кумулятивные последствия, связанные со строительством линии ВЛЭП

«Навои-Бесопан».. ..472
8 Транспорт и доступ .... ..478
8.1 Введение... ...478
8.2 Методология оценки... ...478
8.2.1 Руководство ...478
8.2.2 Оценка воздействия ...479
8.2.3 Предположения.. ...483
8.3 — Базовые условия... ...485
8.3.1 Сбор исходных данных. 485
8.3.2 Транспортировка ГВТ. ...486
8.3.3 Транспортный маршрут. ...490
8.4 Оценка последствий. ...500

8.4.1 Этап строительства 500

192248.С1А.В.002 Редакция В9 Раде 13
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

8.4.2 Этап эксплуатации .........................лиииииииииииииииииииииииииитиииииииттиииииииитииитиишииииинни 514
8.5 — Смягчение последствий и мониторинг.................иииииииииииииииииииииииииииииииииииииииииииии 514
8.5.1 Подготовка к строительстьу.........................лииииииииииииииитиииииииииитииииииииииитииииииии 514
8.5.2 Этап строительства............................елиииииииииииииииииииииииииииииитииииииииииииитиишииииинние 518
8.5.3 Этап эксплуатации .........................лиииииииииииииииииииииииииитиииииииттиииииииитииитиишииииинни 518
8.6 Остаточные воздействИ.....................ииининиииииииилиииииииииитииииииииитииииииитишишииини 518
8.7 — Совокупное воздействие .....................ииииииииииииииииииииииииииитиитииииииииитиииитиииииииииииииииии 519
8.8 ВЫВОДЫ...............ллиииниииинииииитииииииииииитииииитииииииииититтиииитттиииттитишититиниитииииититишититишиттитишиттники 519
9 Ландшафт и оценка визуального воздействия..................еьниинининнинии. 620
9.1 Методология эстетики ландшафта..............................ииилииииииииииииииииииииииитиииииииинние 520
9.1.1 Рецепторы...

9.1.2 Чувствительность с изменениям.......................лииииииииииииитииииииииииииииииииттние 520
9.1.3 Изменение воздействий с течением времени..................... ими 521
9.1.4 Оценка воздействий.....................ее линии 521
9.2 Введение.........................елиииииииииииииииииитииииииииииитиииииттииииттииииититиииитииииттииииититинититишитиншиии 523
9.2.1 Масштаб оценки.....................енииииииииииииииииииииииииииитиииииииииииишиииииитиишии 523
9.2.2 Область исследования и оценки........................еиаиииииинииииииииииииииититииии 524
9.2.3 Руководство по оценке ............................ллиииииииииииииииииииииииииииитииииииииииитииишии 525
9.2.4 Изменение воздействий с течением времени..................... ими 527
9.2.5 Оценка воздействия на ландшафт............................иииииииииитииинииииииитннинининие 527
9.2.6 Оценка визуального воздействИЯ................. ии 530
9.3 Оценка ландшафтных особенностей .........................еиииииииииииииииииииттииииииикиииннннии 531
9.3.1 Типы ландшафтов ((СТ)......................ииииииииииииииииииииииттиииииииииттииииииитиишии 531
9.3.2 Оценка воздействия на ландшафт............................иииииииииитииинииииииитннинининие 533
9.3.3 Ключевые этапы оценки.......................еллиииниииииииииииииитииииттиииитиииииттииииттиииитниии 536
9.4 — Эстетика ландшафта ..........................еиииииииииииииииииииииииииитиииииииииииититиииииииититиитииииииитние 537
9.4.1 Основа оценки .......................илллииииииииииииииииииииттиииитииииитииииитииииитииииитииишиттиииититшиииннии 537
192248.С1А.В.002 Редакция В9 Раде 14

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

9.4.2 Точки обзора..................... ии 538
9.4.3 Оценка визуального воздействИЯ.................ииииииииииииие 540
9.5 Смягчение последствий....................иииииинииииииититииииииииишииииииитшиииииитиишшишиии 543
9.5.1 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 543
9.5.2 Эксплуатация.......................иииилииииииитиииииииииииииииииитиитиииииииттииииииитиитиишиииитнние 544
9.6 Остаточное воздействие......................еиниииишииииииииииииииииииииииииииииииииииитшишиииии 544
9.7  Совокупное воздействие .....................ииииииииииииииииииииииииииииииииииитиииииииииитиииииииииииииииии 544
9.8 — Краткое изложение воздействий...................ииииииииииииииииииииииииииииииииииииииииииииииииииии 545

10 — Археология и культурное наследие ..................... ии: 646
10.1 Введение........................еиелииииииииииииииииииииитиииииититииитиииииииииииитииииитииииииитиииитиииитиииииитинииииишинини 546

10.2 Методология оценки

10.3 Исходные условия........................лиииииииииииииииииииииииииииитиииитииииииититиииииииииттииииититиишиии 546
10.4 Оценка воздействия....................лииииниииииииииииииииииииииииииитишиииииитиишишиииттиии 549
10.5 Смягчение..................еииииииииииииииииииииииииииииииииииииитиииииииииииииититиииииииитииииитиииииииииииититииитититиииииииииеиининнки 550
10.5.1 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 550

10.5.2 Эксплуатация...

10.6 Совокупное воздействие ........................ииииииииииииииииииииииииииииииииииитииииииииитиииииииииииииииииииии 552

10.7 Остаточные эффекты / резюме......................ииииииииииииииииииииииииииииииииииииииииииииииииииииииинннки 552

11.1 Введение.......................леиилиииииииииииииииииииииитииииититиниттииииииииииитиииииттитииииитииииттиииииииииитииииииишинини 553
11.2 Методология оценки..................ллииилиииилииииитниииииииииииииииитииииитишиииитиниииитииииитииииииинииитишинини 553
11.2.1 Нормативно-правовой и политический контекст................... ии 553

11.3 Исходные условия.

11.4 Оценка воздействия....................ииииинииииииииииииииииииииииииииииитиишииииииитшиииииииииии 557
11.4.1 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 557
11.4.2 Эксплуатация......................иииииииииииииииииииииииииииииититтиииитииттиииииииттитиишиииинтни 559
11.4.3 Вывод из эксплуатации..........................иииииииииииииииииииитиииииииииититиииииииитишиии 564
11.5 Совокупное воздействие ......................ииииииииииииииииииииииииииииииииииитиитииииииииитиииииииииииииииииииии 564
192248.С1А.В.002 Редакция В9 Раде 15

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

11.6 Меры по смягчению.......................иииииииииитиииииииииитиииииииииииититиииииииититиииииииттишиии 565
11.6.1 Строительство........................лиииииииииииииииитииииииииииииииитииииииитиитиииииииитиитиииииииттишиии 565
11.6.2 Эксплуатация......................иииииииииииииииииииииииииииииититтиииитииттиииииииттитиишиииинтни 565
11.6.3 Вывод из эксплуатации..........................иииииииииииииииииииитиииииииииититиииииииитишиии 565
11.7 Остаточные эффекты и резюме....................льиииииииииииииииииииииииииииииииииииииииииииииииииииииииинннки 566
11.7.1 Этап строительства............................елиииииииииииииииииииииииииииииитииииииииииииитиишииииинние 566
11.7.2 Этап эксплуатации .........................лиииииииииииииииииииииииииитиииииииттиииииииитииитиишииииинни 566
11.7.3 Этап вывода из эксплуатации........................иииииииииииииитииииииииииииииииииииииние 567
11.8 Краткое резюме воздействия ......................ииииииииииииииииииииииииииииииииииииииииииииииииииииииииииии 567
11.9 Заявление о Значимости..................льлииииииининиинииииииииииииииииииииииииииииииииииииииииииииииииинииииииннннннки 567
12 Мерцание теней.................. и иииинииилиииниииинииинииииииитииининиииинниниитиннининнинин 568
12.1 Введение........................еееллииииииииинииииилииииитиииииитииииитииииииииииитииииитиииииитиииииииииитиииииттииииииишинини 568
12.2 Методология ..................еелллиииилиииииииниииилиииииитиниииитинииитииииииииииитиниииттитииииииииииттииииииииииитиииииттшинини 568
12.2.1 Применимые станрдарты..........................иииииииииииииитииииииииитииииииииитиишие 568
12.2.2 Параметры программного обеспечения..................... ини 568
12.2.3 Параметры и данные анализа..............................ииииииииииииииииииииииитиишие 569
12.3 Оценка воздействия.....................ииииинииииииитиииииииииииииииииииитииииииииииишиииииииии 569
12.3.1 Процесс проектирования..............................лииииииииииииитииииииииииитиииииииииитиииишие 569
12.3.2 Зона воздействия мерцания теней........................иииииииииииии 570
12.3.3 Результаты анализа мерцания теней ветроэлектростанции........................ 570

12.4  Совокупное воздействие

12.5 Меры по смягчению последствий...................ииииииииииииииииииииииииииииииииииииииииииииииииииииии 574
12.6 Остаточное воздействие.........................лиииииииииииииинииииииииииитииииииииииииииииитииии 574
13 Гидрология и гидрогеология ............... 1. илииинииииниииниининииининниниитинниниининин: 675
13.1 Методолгия оценки ..................еллиииилиииииииииинниииииииииииииииитиииититиииититиииттиииииитиииитиниииттшинини 575
13.2 Базовые Условия.......................лиииииииииииииииитиииииииииииитииииииииииииттиитииииииииититшииииииттиишиие 576
13.2.1 Поверхностные воды ........................лииииииииииииииитииииииииииитииитииииииитиитиииииииитиииииие 576
13.2.2 Распределение водных ресурсов.............................иииииииииииииииитиииииииииииииииии 577
192248.С1А.В.002 Редакция В9 Раде 16

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

13.2.3 ОсадКИ .................еииллиииинииииииииитниииититиииитииииитиииииттиииитииииитииииитииииитииииитииишиттииииттишилнии 579
13.24 Гидрология .....................илллииииииииииииииииииииииитииииииииттиииииииитиитииииииититииииинииитииишие 580
13.2.5 Подземные воды ......................лиилииииииииииитииииитииииииииииитиииииттииииттииииттииииттиииититиииитники 580
13.2.6 Риск наводнений.....................ьниаиииииииииииииииииииииииииииииииииитиишишииииитишии 582
13.3 Оценка воздействия....................лиииииниииииииииииииииииитииииииииитишиииииииишиииииииииии 582.
13.3.1 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 582
13.3.2 Эксплуатация.......................иииииииииииииииииииииииииииииииииитиииииииттиииииииитиитишииииитни 585
13.3.3 Вывод из эксплуатации.........................ииилиииииииииииииииииитиитиииииииттиииииииитиишиии 586

13.4 —Меря по смягчению.

13.4.1 Смягчение последствий путем проектиррования....................... имении 586
13.4.2 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 586
13.4.3 Эксплуатация......................иииииииииииииииииииииииииииииититтиииитииттиииииииттитиишиииинтни 587
13.4.4 Вывод из эксплуатации..........................иииииииииииииииииииитиииииииииититиииииииитишиии 588
13.5 Совокупное воздействие ......................иииииииииииииииииииииииииииииииииииииииииитиииитиииииииииииииииииииии 588
13.6 Остаточные воздействия и резюме.......................ииииииииииииииииииииииииииииииииииииииииииииии 589

14 Геология И ПОЧВЫ ............ 1. ллилилиилилининиииинитинититититититиининиииииитититилитилилининие. 590

14.1 Введение.......................леиилиииииииииииииииитииииитииииииттииитииииииииииититиииттишииииитииииттииитиииииттитииииишинини 590
14.2 Методология оценки....................леиилииииинииииининитиииииииииииитииииититиииииииииитииииитиииииииииииттшинини 590
14.3 Базовые Условия.......................лиииииииииииииииииитиииииииииитииииииииииититиииитииититиииииииттишиие 590
14.3.1 ГеологИЯ............... ини 590
14.3.2 Сейсмические условия .............. ини 594
14.3.3 ПОЧВЫ.......... ини 596
144 Оценка последствий....................иииииииииииииииииииииииииииииииииииитииииииииииишиииииииии 598
14.4.1 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 598
14.4.2 Эксплуатация......................иииииииииииииииииииииииииииииититтиииитииттиииииииттитиишиииинтни 599

14.5 Смягчение

14.5.1 Проектирование (дизайн).................... ии 600

192248.С1А.В.002 Редакция В9 Раде 17
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

14.5.2 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 600
14.5.3 Эксплуатация......................иииииииииииииииииииииииииииииититтиииитииттиииииииттитиишиииинтни 602
14.6 Совокупное воздействие ......................ииииииииииииииииииииииииииииииииииииитииииииииитиииииииииииииииииииии 603
147  Остаточные воздействия и резюме......................иииииииииииииииииииииииииииииииииииииииииииииии 603

15 Авиация, радиолокация, и телекоммуникации ............... +. ельиииииннини и. 604

15.1 Вступление

15.2 Исходная информация.........................ииииииииииииииитииииииииииитиитиииииииитттшииииииттишие 604
15.2.1 Военные радары и системы связи .......................ииииииииииииииииииииииииитииишие 604
15.2.2 Авиация..................лииииииииииииииитииииитииииитииииттиииитиииииттиииитттишиттиииитииишиттииииттииииннии 604
15.2.3 Консультации по авиации / радиолокации.............................иилаииииииииниииии 605

15.24 Электромагнитная интерференция

15.3 Оценка воздействия.....................ииииинииииииииииииииинииииииииииитишииииииитишиииииитиии 607
15.4  Смягчение последствий и мониторинге.....................ииииииииииииииииииииииииииииииииииииииии 607
15.4.1 Подготовка к строительстьу.........................лииииииииииииииитиииииииииитииииииииииитииииииии 607
15.4.2 Строительство........................лиииииииииииииииитиииииииииииитииииииииииттитииииииииттитиииииииттишиии 608

15.4.3 Эксплуатация...
15.5 Остаточное воздействие.....................е линии 608

16 Изменение Климата.....................ииилииииитининиититилилитиинининиииитититилитилильниние 609

16.1 Введение...........................еелиииииииинииииииииииитииииииттииитиииииииииииитииииититииииитиииитииииииииииитииииииишинини 609
16.1.1 Применимые требования ..................... ими 609
16.2 Оценка рисков........................лииииииииииииииииитииииииииититиииииииитиитииииииииттитиииииииттиишиие 611
16.2.1 ОбЗор................. ии 611

16.2.2 Исходная информация

Приложения
Аррепак 2: Координаты ГВТ

Аррепах 5-1: Орнитологические отчеты иги Епегду.

192248.С1А.В.002 Редакция В9 Раде 18
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Аррепах 5-2: Технико-экономическое обоснование отключения по требованию.
Аррепах 5-3: План управления животноводством.

Аррепах 5-4: Протокол мониторинга смертельных исходов после строительства..
Аррепах 5-5: Исследование компенсации биоразнообразия.

Аррепах 6-1: Отчеты об экологических иги Есооду.

Аррепах 6-2: Критическая оценка среды обитания.

Аррепак 7-1: Журнал фотографий.

Аррепак 10: Археологический отчет

Аррепак 12: Подробные результаты мерцания теней.

Аррепак 13: Гидрогеологический отчет..

Аррепак 14: Отчет о геологии и почвах.

192248.С1А.В.002 Редакция В9 Раде 19
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Глоссарий

АБР Азиатский Банк Развития

[®):. Область влияния

ПУБ План управления биоразнообразием

АПУМ Адаптивный план управления и мониторинга

УГА. Управление гражданской авиации

ПУОСС План управления окружающей средой при строительстве

оксо Оценка критической среды обитания

МРС Моделирование рисков столкновений

ЕБРР. Европейский Банк Реконструкции и Развития

МСО Менеджер по связям с сообществами

[6 ®) Сотрудник по связям с сообществами

ЭСПД Экологический и Социальный План Действий

ПУОС План управления окружающей средой

ОвОССВ Оценка воздействия на окружающую среду и
социальные вопросы

ПЭСУМ а екоо и социального управления и

ПЭ Принципы Экватора

ПЗС Проектирование, Закупки и Строительство

ПАРОГ План аварийного реагирования и обеспечения готовности

ВВП Валовой внутренний продукт

 РОЛВВ Руководство по оценке ландшафта и визуального
воздействия

65М Глобальный стандарт мобильной связи

ОСПВ Оценка соблюдения прав человека

ОРОПЧ Оценка рисков в области прав человека

МФК Международная Финансовая Корпорация

| ВА Ключевая орнитологическая территория и зона
биооразнообразия

мсоп Международный Союз охраны природы и природных
ресурсов

ПВИСС План восстановления источников средств к существованию

МВт Мегаватт

192248.СГА.В.002 Редакция В9 Раде 20

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

НМ Ненаправленный маячок

ЧШР Чувствительный к шуму рецептор

ВЛЭП Воздушная линия электропередачи

 ПУОСРС равления окружающей средой во время работы
ПОЗБТ План охраны здоровья и безопасности труда

овоС Национальный процесс оценки воздействия на

окружающую среду и социальные вопросы

ТР Требования к реализации

сд Стандарты деятельности

пдп План действий по переселению

АСС Аудит социального соответствия

УМН 5со$П Мафига! Не!Каде, «Природное наследие Шотландии»
ПУТ План управления транспортом

Т3 Техническое Задание

И7САА Агентство гражданской авиации при Министерстве

транспорта РУз («Узавиация»)

ЦКОС Ценные компоненты окружающей среды

ТН Точка наблюдения

ГВТ Генератор ветряной турбины

ЗТВ Зона теоретического влияния
192248.СГА.В.002 Редакция В9 Раде 21

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

1 Введение

1.1 О данном документе

Настоящая Оценка воздействия на окружающую среду и социальные вопросы
(ОВОССВ) была подготовлена для компании МазЧаг (Клиент) для предлагаемого
развития ветряной электростанции мощностью 500 МВт (Проект), которая будет

построена на земле в Тамдынском районе Навоийской области, Узбекистан.

Есть намерение привлечь международное финансирование для разработки Проекта
и получить одобрение Местного Компетентного органа на разрешение и
эксплуатацию Проекта. Этот документ формирует ОВОССВ для Проекта,
разработанного наряду с документом национальной оценки воздействия на
окружающую среду (ОВОС), чтобы обеспечить соответствие национальным и
международным стандартам. ОВОССВ предоставляет информацию об определении
и оценке вероятных значительных экологических и социальных последствий

Проекта и его вспомогательной инфраструктуры.

Компания \\оо подготовила этот отчет ОВОССВ при участии специалистов по
экологическим и орнитологическим вопросам из Титзюпе Есоюду МЧ и
специалистов по социальным вопросам из Епугоптегца! ап4 оса! Ад\зогу бег/сез
(Е5А5). Компания СВ! Сопзипа, базирующаяся в Ташкенте, Узбекистан, отвечала за
сбор исходных данных, консультации с заинтересованными сторонами и
общественностью, а также за проведение национального процесса ОВОС. С начала
2020 года компания Лиги Епегду была назначена для проведения экологических и

орнитологических исследований на территории Проекта.

Первоначальная версия ОВОССВ была подготовлена в конце 2020 года на основе
схемы из 92 ветряных генераторов (ГВТ). Ключевые воздействия и потенциальные
проектные меры по смягчению последствий, определенные в этом документе,
учитывались при составлении пересмотренной схемы, на которой основана
ОВОССВ. Раздел 2.4.5, относящийся к процессу итерации макета площадки,

содержит дополнительные подробности в этом отношении.

Проект считается Проектом Категории А, в соответствии с Принципами Экватора

версии 4:

«Проекты с потенциальными значительными неблагоприятными экологическими
и социальными рисками и/или воздействиями, которые являются разнообразными,

необратимыми или беспрецедентными».

192248.С1А.В.002 Редакция В9 Раде 22
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Кроме того, Проект относится к категории А по воздействию на окружающую среду,
категории В по вынужденному переселению и категории С по коренным народам в
соответствии с категориями защитных мер' Азиатского банка развития (АБР). Проект

категории А описывается как:

«Предлагаемый проект, вероятно, будет иметь значительные неблагоприятные
воздействия на окружающую среду которые будут  необратимыми,
разнообразными или беспрецедентными. Эти воздействия могут затронуть
‘территорию, большую, чем площадки или объекты, на которых проводятся
физические работы. Требуется оценка воздействия на окружающую среду (ОВОС)
/епигоптета! (трасЕ а5зеззтеп (А), включая план управления окружающей средой

(ПУОС)» / Епигоптета{ тападетеп! рИап (ЕМР).

Обоснование категоризации, связанной с вынужденным переселением и

коренными народами (жителями), описано далее в Главе 7 (Социальные аспекты).

Учитывая статус категории А воздействия на окружающую среду, Предварительный
отчет ОВОССВ был раскрыт заинтересованным сторонам Проекта и общественности
в течение 120 дней, в соответствии с требованиями АБР по раскрытию информации
для Проекта категории А. Итоговый документ ОВОССВ был подготовлен в
соответствии с 60-дневным периодом раскрытия информации Европейского банка
реконструкции и развития (ЕБРР) и Международной финансовой корпорацией
(МФК). Все комментарии заинтересованных сторон и общественности, полученные
на сегодняшний день, были учтены при разработке ОВОССВ и включены в План
взаимодействия с заинтересованными сторонами (ПВЗС). Действия по раскрытию
информации, проведенные на сегодняшний день, обсуждаются в Главе 7 настоящей
ОВОССВ.

1 АБР, Положение о политике по защитным мерам, июнь 2009, документ доступен онлайн (на

англ.языке) В рз://лллим.а4.ога/Чоситеп{$/зайедиаг4-ройсу-5айетеп{?ге!=$Не/заедиаг4$/тат

192248.С1А.В.002 Редакция В9 Раде 23
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

1.2 Предыстория проекта

Разработка проекта началась в 2014 году с иследования, проведения
мезомасштабного моделирования и оценки площадки для окончательного выбора
наиболее подходящего места для строительства ветроэлектростанции (как указано
далее в разделе 2.4 - Альтернативы). Два объекта, Нукус и Зарафшан, были
определены путем посещения объектов, оценки топографии, анализа

инфраструктуры ГИС и доступных ветровых ресурсов.

Площадка ветроэлектростанции в Зарафшане была выбрана из-за более
предпочтительного ветрового ресурса, относительно простого подключения к сети
(требуются более короткие воздушные линии (ВЛЭП)) и лучшего транспортного

сообщения.

После выбора площадки в конце 2018 года начались обсуждения с Правительством
Республики Узбекистан, и был подписан Меморандум о взаимопонимании.
Мощность установки в 200 МВт была согласована с правительством в октябре 2019
года, что легло в основу начального этапа оценки ОВОССВ. Компания \/оо4 провела
ОВОССВ в конце 2019 года на основе схемы из 36 ГВТ общей мощностью 150 МВт.
Затем была достигнута договоренность с правительством Узбекистана об
увеличении общей мощности до 500 МВт. Обновленный отчет об оценке был
подготовлен в начале 2020 года компанией \М/оо на основе пересмотренного
макета из 125 ГВТ. В июне 2020 года Правительство Узбекистана подписало
Соглашение о покупке электроэнергии (РРА) и Инвестиционное соглашение по

Проекту.

В ходе процесса отбора подрядчика ПЗС, схема Проекта в середине 2020 года была
дополнительно доработана до схемы 92 ГВТ и общей мощности 552 МВт, на чем был
основан первоначальный проект ОВОССВ (декабрь 2020 года). С тех пор это было
доработано, в результате чего был реализован проект, состоящий из 111 ГВТ с
максимальной мощностью 500 МВт. К югу от проектной площадки предлагается
построить одну подстанцию с двумя соответствующими воздушными линиями
электропередач (ВЛЭП), соединяющими Проект с ближайшими существующими
ВЛЭП. Самая длинная из предложенных ВЛЭП составляет около 550 м в длину. Они

проиллюстрированы в томе 2, рис. 1-2.

Ожидается, что строительство будет проходить с 2022 по конец 2024 года и, как
только Проект будет введен в эксплуатацию, будет обеспечена подача

электроэнергии в национальную сеть.

192248.С1А.В.002 Редакция В9 Раде 24
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

1.3 Потребность в Проекте

Узбекистан обладает большими запасами природного газа и является третьим по
величине производителем газа в регионе, после России и Туркменистана. В 2016
году на долю энергетического сектора приходилось около 20% валового
внутреннего продукта (ВВП) и 15% промышленного производства, а на экспорт
энергоносителей (преимущественно газа) приходилось 17,3% от общего объема

экспорта сырьевых товаров-.

Несмотря на энергетическую самодостаточность, устаревшая инфраструктура и сети
электроснабжения Узбекистана, а также недостаточные инвестиции привели к
нехватке электроэнергии, неэффективности, высоким потерям и низкой надежности.
Развитие энергетического сектора имеет важное значение для достижения
долгосрочной цели Узбекистана по превращению в индустриальную экономику со
средним уровнем дохода к 2030 году (в рамках Концепции национального

экономического развития до 2030 года).

Правительство Узбекистана имеет амбициозные планы по преобразованию сферы
энергетики, и развитие возобновляемых источников энергии имеет ключевое
значение. В целях расширения использования возобновляемых источников энергии,
снижения энергоемкости производства и реализации Стратегии действий по Пяти
приоритетным направлениям развития Республики Узбекистан на 2017-2021 годы
принят Указ Президента № ПП-3012 от 26 мая 2017 года «О программе мер по
дальнейшему развитию возобновляемой энергетики, повышению
энергоэффективности в отраслях экономики и социальной сфере на 2017-2021

годы».

Министерство энергетики было создано Указом Президента № УП-5646 от 01
февраля 2019 года «О мерах по коренному совершенствованию системы

управления топливно-энергетической отраслью Республики Узбекистан».

Приоритеты энергетического сектора до 2027 года включают увеличение
генерирующих мощностей, повышение энергоэффективности в энергетическом,
транспортном и сельскохозяйственном секторах, а также более широкое

использование возобновляемых источников энергии.

2 вирз://мммлм.ец4епегдулеа. огд/соиптез/и2Бекап

192248.С1А.В.002 Редакция В9 Раде 25
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Узбекистан обладает богатым потенциалом возобновляемых источников энергии,
особенно для развития ветровой, солнечной фотоэлектрической и гидроэнергетики.
Этот Проект поможет правительству Узбекистана в развитии сектора
возобновляемых источников энергии и снижении зависимости от

невозобновляемых источников.

1.4 Разработчик Проекта

Проект реализуется ИП ООО $Пато|! 7агаВап Епегду (далее «Компания»),
специализированной компанией, зарегистрированной в Узбекистане и полностью
принадлежащей МазЧаг. Соглашение о покупке энергии (РРА) и Инвестиционное

соглашение были подписаны с Правительством Узбекистана в июне 2020 года.

Компания МазЧаг была основана в 2006 году, была основана в 2006 году и является
мировым лидером в области возобновляемых источников энергии и устойчивых
технологий со штаб-квартирой в Абу-Даби. С 2006 года Маз4аг расширила свое
присутствие по всему миру благодаря новаторским проектам в области
возобновляемых источников энергии. Проекты компании реализуются в более чем
30 странах, с твердой приверженностью устойчивому развитию и смягчению
последствий изменения климата.

1.5 Объем и содержание Экологического Заключения

Для успешной разработки этого Проекта необходимо выполнить следующие
требования в соответствии с Международными стандартами (как указано в разделе
1.6):

® Проект будет соответствовать национальным требованиям Узбекистана и
международным стандартам кредитования.

® Проект будет включать все необходимые меры по смягчению последствий и
сведения к минимуму любых значительных неблагоприятных изменений в
окружающей среде, здоровье и безопасности, а также социально-
экономических условиях.

Проводятся надлежащие консультации с общественностью и раскрытие
информации, обеспечивая адекватный учет всех разумных мнений

общественности до принятия обязательств по финансированию.

Для обеспечения соответствия международным требованиям кредитования общий

объем этой оценки включает:

® Определение ключевых проблем.

192248.С1А.В.002 Редакция В9 Раде 26
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

1.5

Определение исходных условий основных экологических и социальных
ресурсов.

Оценку положительных и отрицательных воздействий Проекта.
Консультации с людьми, которые могут быть затронуты Проектом, и другими
заинтересованными сторонами.

Разработку методов проектирования и эксплуатации, достаточных для
предотвращения уменьшения или компенсации — значительных
неблагоприятных экологических и социальных воздействий.

Разработку таких программ мониторинга, которые необходимы для
проверки эффективности мер по смягчению последствий в соответствии с
достижением поставленных целей а также для разработки и

совершенствования эффективности мер по смягчению последствий.

Передовой опыт оценки воздействия на окружающую среду

Общий подход к ОВОССВ, отчетности и консультациям с общественностью и

заинтересованными сторонами был основан на Стандартах деятельности (СД) МФК,

Требованиях к реализации (ТР) ЕБРР и Заявлении АБР о политике экологических и

социальных гарантий.

Были использованы следующие основные источники руководящих указаний вместе

с дополнительными источниками, на которые есть ссылки в тексте:

Руководства МФК, включая Руководство по охране окружающей
среды, здоровья и труда (ОСЗТ) для ветроэнергетики (МФК, 2015)3, Общее
руководство по ОСЗТ (1ЕС, 2007)* и Операционную политику 4.015.
Директива Совета Европейского Союза 85/337/ЕЕС об оценке воздействия
некоторых государственных и частных проектов на окружающую среду с
поправками, внесенными Директивой Совета 97/11/ЕС, Директивой
3002/35/ЕС, Директивой 2009/31/ЕС (Совет Европейского Союза, 1985, 1997,
2003, 2009).

3 Бирз:/имим. Ис. огамрзмст/соппеси ор! еже согиеп/Ис ежегпа! согрогайе_зНе/зиатаБИну-а!-

Ис/рибИсаноп5/рибИсаНопз ройсу еНз-мпЧ епега

4 Бер: /ллили. Ис. ога/рзЛист/соппесКор!сз_ехй сопуеп\/Ис ежегпа! согрогае <Ие/бизатаЬИИу-а!-Ис/рой<ез-

запдага5/еН$-дие!птез

$нирз://илллм.Ис.ога/мрз/мст/соппес/8фа9499-0316-4903-а586-

9180е34а730/ОР401 Епмгоптегиа!Аззетеп ра МОБ =А/РЕВЕЗ8 СМ = аеАЧЕТ.

192248.С1А.В.002 Редакция В9 Раде 27

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

»® Стратегия социальной защиты АБР, 2018.
® Политика доступа к информации АБР, 2018.

® Политика АБР по гендерным вопросам и развитию (1998).

Каждый из этапов, перечисленных в Разделе 1.5, был проведен в процессе ОВОССВ

в соответствии с рекомендациями передовой практики, насколько это возможно.

1.6 — Структура документа
Остальная часть этого отчета организована следующим образом:

® В Главе 2 описывается Проект, его реалистичные альтернативы,
предлагаемая схема и план необходимых строительных, эксплуатационных
работ и работ по выводу из эксплуатации.

. Глава 3 описывает правовые и институциональные рамки и контекст, в
котором предлагается и разрабатывается Проект.

. Глава 4 демонстрирует общую методологию оценки, применяемую для
данной ОВОССВ.

. В главах с 5 по 16 описываются базовые экологические и социально-
экономические условия района, потенциальное воздействие, которое может
возникнуть в результате строительства, эксплуатации и вывода из
эксплуатации, предлагаемые меры по смягчению последствий и остаточное
воздействие.

. В главе 17 приводится сводная информация о воздействиях и мерах по их
смягчению в результате строительства и эксплуатации бетонного завода
(сопутствующего объекта).

. В главе 18 приводится сводная информация о воздействиях, которые можно
ожидать во время строительства, эксплуатации и вывода Проекта из
эксплуатации. Сюда входят меры, необходимые для предотвращения,
смягчения или иного устранения потенциально значительных воздействий.

. В Главе 19 изложены предлагаемые меры экологического и социального
управления и мониторинга, которые будут реализованы во время
строительства и/или эксплуатации, в зависимости от ситуации.

. Глава 20 содержит выводы и рекомендации, полученные в результате

проведения данной ОВОССВ.

192248.С1А.В.002 Редакция В9 Раде 28
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2 Описание Проекта

2.1 Описание площадки Проекта

Основная территория Проекта расположена в Тамдынском районе Навоийской
области. Этот участок расположен в центральной части пустыни Кызылкум и
занимает площадь около 9 600 га, из которых строительные работы будут проходить

примерно на 150 га.

Проект (от его центра) расположен примерно в 7 км к востоку от центра города
Зарафшан, с высотой подъема от 540 м над уровнем моря (н.у.м.) в центре

Зарафшана до 750 м над уровнем моря на плато.

К северу (примерно в 3,5 км) находится гора Актау, которая является ключевой
орнитологической территорией и зоной биоразнообразия (!ВА). Плато имеет
размеры примерно 6,5 кмх 2,5 км и ориентировано с запада на восток. Местность

имеет крутой уклон во всех направлениях по краям.

На рисунках с 2-1 по 2-4 ниже показаны общие характеристики площадки Проекта.

Рисунок 2-1: Основная территория Проекта

192248.С1А.В.002 Редакция В9 Раде 29
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Рисунок 2-2: Западная часть площадки Проекта

риа "ЗИ

Рисунок 2-3: Вид с северо-восточной стороны

192248.С1А.В.002 Редакция В9 Раде 30
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Рисунок 2-4: Вид с юго-востока

На территории проекта нет постоянных водоемов, однако существует ряд сезонных

дренажных каналов.

Район в основном используется для выпаса овец и, в меньшей степени, коз и
лошадей, при этом участок пересекает несколько подъездных путей. Сохранились
свидетельства экстенсивного сельскохозяйственного использования в прошлом, а
также ряд искусственных параллельных линий (предположительно, для целей

орошения), которые хорошо видны на спутниковых снимках.

В результате кабинетных исследований и консультаций на месте в апреле 2021 года
на территории Проекта и вокруг нее было выявлено небольшое количество убежищ,
два из которых расположены внутри границ площадки Проекта. В ходе следующего
посещения объекта в июле 2021 г. было установлено дополнительное убежище,
расположенное к северо-востоку от Проекта. Это ближайший к Проекту рецептор,

расположенный примерно в 0,83 км от ближайшего ГВТ.

192248.С1А.В.002 Редакция В9 Раде 31
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Расположение всех убежищ показано в Томе 2 на Рисунке 7-1, а также на Рисунке 1-
2. Эти убежища используются в течение всего года, и фермеры/скотоводы
проживают в них в течение различного периода времени (от двух-трех дней до
месяца и более). Убежища и их использование подробно описаны в Главе 7

(Социальные вопросы). В основном животные, содержащиеся на фермах, включают

овец, коз, несколько лошадей и крупный рогатый скот.

Рисунок 2-2: Убежище пастухов на территории Проекта

Город Зарафшан является крупнейшим населенным пунктом в непосредственной
близости от Проекта, наряду с другими, более мелкими поселками Тамдыбулак и
Мурунтау, а также поселками Жынгылды, Кыныр, Казыбек би, Рохат, Ажырыкты и
Янги Тамды на более обширной территории Проекта (также показано в Томе 2,
Рисунок 7-1). Вокруг этих небольших поселений основными видами
землепользования являются добыча полезных ископаемых, натуральное хозяйство
и мелкое сельское хозяйство. На рисунке 2-6 ниже показан район добычи золота в
Мурунтау, к юго-востоку от Проектной площадки. Рудник простирается на
территории 3,5 км на 3 км с глубиной 600 м, и является одним из крупнейших

открытых золотых приисков в мире.5

6 парз:/Лммлм.питта-есппоюду.сот/ргоес/тигитаи-до!-тте-изБекап/ дата обращения июнь
2021.

192248.С1А.В.002 Редакция В9 Раде 32
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Рисунок 2-3: Золотой рудник Мурунтау”

На территории Проекта расположены подъездные пути, опоры кранов, основания
ГВТ, строительная площадка, склад и складская площадка, а также здание
подстанции. Для Проекта будет использоваться бетонный завод, расположенный
недалеко от города Зарафшан. От подстанции к существующей сети ВЛЭП проходят
две короткие ВЛЭП. Рабочие будут проживать в жилом блоке недалеко от города
Зарафшан и каждый день добираться до объекта и обратно на выделенном
транспорте. Дополнительная информация о компонентах Проекта и

соответствующей инфраструктуре представлена в Разделе 2.6.

2.2 Область влияния Проекта

Область влияния (ОВ) находится в центре внимания экологической и социальной
оценки. Как определено в Стандарте деятельности (СТ) 1 МФК, ОВ проекта

охватывает (в зависимости от обстоятельств):

о Проект, деятельность и объекты клиента, которые находятся в его
непосредственном владении, эксплуатируются или управляются (в

том числе подрядчиками) и являются компонентом проекта.

7 БЕ рз:/Лмилм Фогрез.сот/5Ие/дгеаресшаНоп$/2016/06/02/адта-пио-Не-мои45-1юр-10-до!-ппез,

дата обращения июнь 2021.

192248.С1А.В.002 Редакция В9 Раде 33
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

о воздействия от незапланированных, но предсказуемых событий,
вызванных проектом, которые могут произойти позже или в другом
месте.

о Косвенное воздействие проекта на биоразнообразие или
экосистемные услуги, от которых зависят средства к существованию
Затронутых сообществ.

* Сопутствующие объекты - объекты, не финансируемые в рамках проекта и
которые не были бы построены, если бы проекта не существовало, и без
которых проект не был бы жизнеспособным.

® Совокупное воздействие - результат постепенного воздействия на области
или ресурсы, используемые или непосредственно затронутые проектом, в
результате других существующих, запланированных или разумно
определенных разработок на момент проведения процесса идентификации

рисков и воздействий.

ОВ Проекта показана в Таблице 2-1 ниже.

Таблица 2 1: Определение ОВ по тематическим областям экологической и

социальной тематики

Тип

Область влияния по фазам Проекта

рецептора
ВУНАНИНЕЕ

100 м по обе стороны от маршрутов

автомобильного транспорта, чтобы
отразить образование выбросов
при сжигании (РМ, $02 и МОХ) от
транспортных средств Проекта и от

пыли. Не применимо: во время
Качество эксплуатации отсутствуют
воздуха 250 м с каждой стороны от всех значительные источники

строительных рабочих площадок, | выбросов.
чтобы отразить использование
мобильных строительных установок

и транспортных средств, а также
образование выбросов в атмосферу

и пыли.

250 м по обе стороны от дорог, Определяется как площадь,

Шум используемых — для перевозки подверженная воздействию шума
материалов. от вращающихся ГВТ с
192248.6ЕА.В.002 Редакция В9 Раде 34

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Тип

рецептора
воздействия

Экология,
биоразнообр
азие и
экосистемны
е работы

Визуальные и
ландшафтны
е работы

Область влияния по фазам Проекта
Строительство Эксплуатация

250 м с каждой стороны от всех
строительных площадок, для
отражения шума от передвижных

строительных установок и
транспортных средств.

Физический след Проекта от
расчистки растительности и

строительных работ, связанных с
прокладкой подъездных дорог, ГВТ,
монтажа рабочих площадок,
прокладкой кабелей и т.п.

Районы, где должны быть наложены
ограничения на землепользование
во время строительства, такие как
ограждение рабочих зон, для
охраны здоровья и безопасности
населения.

Расстояние 500 м от границ рабочих
зон, чтобы отразить использование
искусственного освещения и
физическое присутствие рабочей
силы и техники, до тех пор, пока не

будут установлены ВЛЭП и ГВТ,
которые еще не введены в
эксплуатацию или не работают,

после чего ОВ будет расширена до
того же масштаба, что и на этапе
эксплуатации.

использованием результатов
моделирования
(см. рис. 11-1) (в соответствии с

ограничениями шума ВОЗ).

количественного

Географический район, в котором

может быть затронуто
биоразнообразие, учитывая
протяженность коротких

маршрутов ВЛЭП. Это включает в
себя саму зону ГВТ, до 300 м от
каждого ГВТ и до 1 км оттеритории

ветроэлектростанции, в связи с
обследованиями гнезд летучих
мышей.

Определяется как Зона
теоретической видимости (ЗТВ)
(как показано на Рисунке 5-1

ОВОССВ). Визуальные изменения,
связанные с ГВТ, могут быть
наиболее заметны ночью по
наличию белых мигающих огней на
гондолах и красных огней,
очерчивающих периметр Проекта
(если требуется освещение).

Археологические памятники и
объекты, расположенные на -
Косвенное воздействие на
расстоянии не менее 1 км от
Культурное и м археологические памятники и
ближайшего ГВТ. Охранные зоны,
археологичес объекты рассматривается на
установленные Институтом
кое наследие расстоянии не менее 1 км от
археологии, различаются, однако и
ближайшего ГВТ.
максимальная зона составляет 250
м от выявленных памятников.
192248.6ЕА.В.002 Редакция В9 Раде 35

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Тип

Область влияния по фазам Проекта

рецептора
ВУНАНИНЕЕ

100 м по обе стороны от маршрутов
автомобильного транспорта, чтобы

отразить присутствие других
участников дорожного движения, | 100 м по обе стороны от дорог,
общее движение пешеходов и используемых во время
потенциальное присутствие | эксплуатации.

социальных объектов, таких как
домашние хозяйства, школы или
места религиозных богослужений.

Прибл. 259 м, и определяется как
1,5-кратное превышение самой
высокой точки (вершина лопасти
ГВТ) как радиальная область (след)
на земле, отражающая площадь,
которая может быть затронута в
результате поломки лопасти,

Здоровье, выброса льда, внезапного
безопасность Определяется как географическая обрушения конструкции или
и область, где работники могут падения материала в результате
благополучи | взаимодействовать с местными ПОЖара внутри гондолы. В
е населения жителями во время своей работы и, ПРеделах этой территории могут

потенциально, приводить к бытъ введены будущие

распространению инфекционных ограничения на землепользование
заболеваний, вызывать усиление (если они еще не вступили в силу в

напряженности, споры и т.д. соответствии с
сельскохозяйственной

классификацией земель) — для
предотвращения строительства
жилых домов.

Должно отражать места, где
работники будут проживать в
гостиницах или других типах жилых
помещений.

Определяется как предельное

значение мерцания теней,
основанное на количественном
моделировании (рис. 12-1),

которое влияет на благополучие
сообщества (в соответствии с
ограничениями по благополучию,
установленными ВОЗ).

8 "Производство энергии ветра в холодном климате» (1997) утверждает, что 1,5 * (высота ступицы +
диаметр ротора) является безопасным буферным расстоянием от потенциального выброса льда от

лопасти ГВТ. В4Ер:/Лллмлм.де.соп/согет/Чат/деромег-пем/с1оБаМеп У5/4омитюа4/даз-пем-

зНе/гезоигсез/геегепсе/дег-4262-{се-Веда!па-{се-ЕИгом/-ИзК-пааноп.ро

192248.С1А.В.002 Редакция В9 Раде 36
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Тип

рецептора
воздействия

Землепользо
вание

Общественна
я
инфраструкту
ра

Общественна
я
инфраструкту
ра

Трудоустройс
тво и другие

Область влияния по фазам Проекта

Строительство Эксплуатация

Определяется как земля, которая
может временно/постоянно
использоваться Проектом. Сюда
входят площади земель,
приобретенных по договору
аренды под ГВТ, строительство
подъездных путей и прокладку
ВЛЭП. К временным участкам могут
относиться рабочие участки для
хранения материалов и т. д.
К постоянным участкам земли
относятся земли, необходимые для
подъездных дорог, установок ГВТ и
ВЛЭП ит. д.

Определяется как конкретные
места, где вносятся изменения в
общественную инфраструктуру
(включая газопроводы, мосты,
указатели и т. д.). Необходимо
обеспечить безопасную
транспортировку ГВТ, перевозимых
по сети автомобильных дорог
общего пользования в качестве
крупногабаритных/тяжеловесных
грузов.

Локальная территория, в пределах

которой для Проекта требуется
использовать водоснабжение,
очистные сооружения,
канализацию.

Определяется как территория, на
которой находятся близлежащие
сообщества, и жители которой
ожидают получения выгоды от
Проекта (различными способами).

Определяется площадь,
занимаемая фундаментами ГВТ и
на которой будут применяться
ограничения землепользования
непосредственно вокруг ГВТ (если
применимо), или вдоль подземных
кабелей, где использование
сельскохозяйственной
невозможно, и земли,
внутренними подъездными
Кроме того, по обе
стороны от ВЛЭП должны
действовать ограничения на
землепользование.

как

техники
занятые

путями.

То же, что и при строительстве,

если компоненты ГВТ требуют
транспортировки на площадку
Проекта.

То же, что и при строительстве,
если эти объекты потребуются.

То же, что и при строительстве.

ожидания от Это может включать, например,
Проекта. предоставление
преференциального доступа к
возможностям трудоустройства и
другие инициативы.
192248.6ЕА.В.002 Редакция В9 Раде 37

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Тип

Область влияния по фазам Проекта

рецептора
ВУНАНИНЕЕ

Определяется как географический
район, в котором базируются малые

Закупки и
У и средние предприятия (МСБ),
выработка То же, что и при строительстве.
которые могут использоваться во
энергии

время строительства для закупки
товаров и услуг.

2.3 Договоры субаренды

Вся земля на территории Проекта принадлежит государству. Ранее Тамдынский
район сдавал землю в аренду фермерам. В соответствии с Указом Президента от 2
сентября 2020 года, земля теперь сдается в аренду фермерам Комитетом по
развитию шелководства (производство шелка-сырца путем выращивания гусениц)
и каракулеводства (вид овец, который веками выращивался в Центральной Азии),
который далее упоминается как «Новый комитет». Более подробная информация

изложена в Главе 7 (Социальные вопросы) данной ОВОССВ.

24 Основные рассмотренные альтернативы

Международная передовая практика, в частности, Стандарт деятельности (СД) 1
МФК, заявление о мерах безопасности АБР и Требование к реализации (ТР) 1 ЕБРР,
требуют оценки альтернатив в рамках ОВОССВ для конкретного объекта. Сводка
альтернатив представлена в Таблица 2-1 ниже. В последующих разделах излагаются
основные альтернативы, рассмотренные в процессе выбора площадки, и
демонстрируются причины, по которым было принято решение продвигать

выбранную площадку Проекта.

Таблица 2-1: Краткое изложение альтернативных вариантов

С И ОИ

Без Проекта » Сохранение статус-кво.

®  Приступить к реализации
проекта по
возобновляемым
источникам энергии.

192248.С1А.В.002 Редакция В9 Раде 38
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

С И И

Территория Три возможные области для Зарафшанская ветряная
Проекта проектов ветроэлектростанций, электростанция была более
рассмотренных с учетом | предпочтительна и перемещена
технических и экологических | вперед Ма$Чаг по причинам:
ограничений:
» Увеличенного ветрового
. Нукус ресурса.
х Учкудук ® Менее сложного
подключения к сети, с
» Зарафшан. в
короткими ВЛЭП.
. Меньшей длины маршрута
транспортировки.
» Участок не находится в
охраняемой зоне.
Технология Рассмотрены различные Навоийская область обладает
варианты возобновляемых отличными ветровыми и
технологий: солнечными ресурсами, однако,
читывая топографию местности
» Ветер. у >. раф м
и хороший ветровой ресурс,
х Солнечная энергия. ветровая технология в этом месте
» Гидроэнергетика. считается наиболее
р Геотермальная энергия. жизнеспособным вариантом.
Подключение к Рассматриваемые варианты | Выбранный вариант - одна
сети подключения к сети включают: подстанция на площадке Проекта
с вумя соответствующими
» Подключение к дву ующ
ВЛЭП, подключенными к
подстанции «Зарафшан»  олиествио ЛЭП юг, о
ТВ! им к Г т
(около 25 км от участка Уч ую у
Проекта. Этот вариант является
Проекта).
предпочтительным с
* Подключение К экологической и социальной
подстанции Бесапан | точек зрения при максимальной
(примерно 5 км от длине ВЛЭП 550 м.
участка).
» Подключение к 220 кВ
ВЛЭП, которые проходят
к югу от площадки
Проекта.
192248.6ЕА.В.002 Редакция В9 Раде 39

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2.4.1 Без Проекта

Эта альтернатива заключается в сохранении статуса земли в его нынешнем виде.
Альтернатива «без ветряной электростанции» сохранит статус-кво, а это означает,
что нынешнее использование участка (выпас скота) будет продолжаться. [©
экологической точки зрения это также приведет к тому, что Узбекистан продолжит
чрезмерно полагаться на использование ископаемого топлива, что приведет к

увеличению углеродного следа, глобальному потеплению и изменению климата.

Невыполнение Проекта лишит местное население потенциальных возможностей
трудоустройства, связанных с Проектом, и поставит под угрозу реализацию
стратегии Узбекистана по переходу к «зеленой» экономике в период с 2019 по 2030

годы.

24.2 Выбор площадки Проекта

При определении подходящего места для развития ветроэнергетики необходимо

учитывать различные элементы. К ним относятся такие факторы, как:

»® Ветровой ресурс - территории со скоростью ветра равной или большей 5,5
м/с на высоте 100 м над землей.

* Характеристики окружающей среды.

» Водные объекты - применяется буфер 1 км.

* Землепользование.

» Населенные пункты - буфер 1 км.

» Подъезд к дороге - подходящие участки находятся в пределах 15 км от
ближайшей дороги.

» Подключение к сети (воздушная линия (ВЛЭП) / подземная кабельная
разводка) - объекты должны находиться в пределах 30 км от ближайшей

подстанции.

В 2014 году компания СОРА-И\егпаНопа! Епегду Сопзивап{ СтЬН провела
мезомасштабное моделирование и оценку площадки. Исследование показывает,
что огромное количество земель в Узбекистане имеет потенциал для
коммерческого развития ветряных электростанций. Районы с самым высоким
ветровым потенциалом находятся в горном районе к северо-востоку от Ташкента,
горных хребтах к югу и востоку от Самарканда, горном массиве между Джизакской
и Самаркандской областями. Районы со вторым по величине ветровым

потенциалом можно найти в Навоийской области и Республике Каракалпакстан.

192248.С1А.В.002 Редакция В9 Раде 40
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Вопросы землепользования были приняты во внимание при выборе места для
минимизации социального воздействия. Соображения землепользования включали
близость к основным районам населенных пунктов, промышленности и
промышленной недвижимости, включая горнодобывающие предприятия и районы
городских поселений. Эти районы были исключены из потенциальной застройки, а
к населенным пунктам был применен буферный барьер в 1000 м, чтобы свести

воздействие к минимуму.

Чтобы определить области для развития ветроэлектростанций в рамках
исследования 2014 года были определены и применены минимальные критерии
(указанные в пунктах выше). В ходе исследования определились три возможных
района для проектов ветроэлектростанций (Нукус, Учкудук и Зарафшан). Затем эти
площадки были более подробно изучены в ходе посещения территории. Собранные
данные были введены в систему ранжирования с показателями, взвешенными в

соответствии с их значимостью. Ключевые показатели включали:

» Ветер.

® Почва.

® Рельеф местности.

® Температура.

» Дороги.

® Линии электропередач / подстанции.
х Окружающая среда.

® Содержание песка/соли.

® С5М сигнал.

Оценка проводилась по балльной системе из 5, 10 и 15 баллов по каждому
показателю, где 5 - наименьшее число, указывающее на негативное влияние, а 15 -
наивысший балл (положительное влияние). Основываясь на результатах этого
процесса ранжирования, вперед были выдвинуты площадки в Зарафшане и Нукусе
с установленными метеомачтами. Это были площадки с самым высоким рейтингом,
набравшие 13,25 балла (Зарафшан) и 12,00 балла (Нукус).

192248.С1А.В.002 Редакция В9 Раде 41
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Эти участки были рекомендованы из-за близости к центрам нагрузки, доступности
местности, близости к электрической инфраструктуре без существенных
предварительных экологических проблем, основанных на первоначальных
исследованиях участка. Кроме того, участки не находились в непосредственной
близости от районов добычи полезных ископаемых и, по прогнозам, не окажут
негативного влияния или не нарушат существующие операции по добыче полезных
ископаемых, хотя отмечается, что в районе Нукуса наблюдались ранние

разведочные работы по добыче полезных ископаемых.
Площадка Зарафшанской ветроэлектростанции была определена благодаря:

 Увеличенному ветровому ресурсу.
® Менее сложному подключению к сети, требующему коротких ВЛЭП.

® Сокращенной протяженности транспортного маршрута.

После этого были проведены обсуждения с правительством Узбекистана и
соответствующими государственными ведомствами в отношении
предпочтительных участков. Правительство Узбекистана впоследствии передало

участок Зарафшан Мазааг.

Насколько известно, правительство Узбекистана передало площадку в Нукусе для

разработки другому застройщику.

2.4.3 Технологические альтернативы

Условия площадки Проекта оптимальны для развития ветроэнергетики и
неблагоприятны для большинства других возобновляемых технологий. Участок не
характеризуется гидро- и геотермальным потенциалом. Тепловая энергия
потенциально может быть единственной технически подходящей альтернативой, но
ее углеродный след и географическое положение сделают ее невыгодной как с

экологической, так и с экономической точек зрения.

Солнечная энергия может использоваться либо для прямого нагрева, либо для
прямого преобразования излучения в электричество с помощью
фотогальванических элементов. Солнечная фотоэлектрическая энергия является
относительно новым рынком для Узбекистана, однако правительство Узбекистана
поставило перед собой цель обеспечить к 2030 году выработку 5 ГВт солнечной

энергии.

192248.С1А.В.002 Редакция В9 Раде 42
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Навоийская область обладает отличными ветровыми и солнечными ресурсами,
однако, учитывая топографию местности и хороший ветровой ресурс, ветровая
технология в этом месте считается наиболее жизнеспособным вариантом.
Изменчивость высоты и ориентации поверхности может создать сильные локальные
градиенты инсоляции, тем самым снижая жизнеспособность участка для
фотоэлектрической солнечной энергии. Кроме того, для ГВТ требуется меньше
земли, поскольку фермеры/скотоводы все еще могут получить доступ к земле и

использовать ее.

2.44 Подключение к сети

Было рассмотрено несколько вариантов подключения Проекта к национальной

сети. К ним относятся:

® Подключение к подстанции «Зарафшан» (около 25 км от участка).
+ Подключение к подстанции Бесапан (около 5 км от площадки).

® Подключение к ВЛЭП 220 кВ, которые проходят к югу от площадки Проекта.

Выбранный вариант - одна подстанция на площадке Проекта с двумя
соответствующими ВЛЭП, подключенными к существующим ВЛЭП в
непосредственной близости от Проекта. Этот вариант является предпочтительным с

экологической и социальной точек зрения при максимальной длине ВЛЭП 550 м.

2.4.5 Схема площадки

Предлагаемая планировка была выбрана с целью сведения к минимуму конфликтов
с существующими дорогами, жилыми районами и ограничениями на участке. Было
проведено несколько итераций проектирования, они описаны в разделе ниже и
впоследствии обобщены в Ограничения, перечисленные выше, также были
использованы для определения наиболее подходящего местоположения для
размещения временного строительного комплекса и лагеря (если будет

выбран этот вариант) вместе со вспомогательной инфраструктурой.
Таблица 2-2.

Первоначально Проект включал меньшую площадь участка с 36 предложенными
ГВТ (см. Рисунок 2-4). После этого правительство Узбекистана предоставило МазЧаг
дополнительную землю для расширения проектной площадки. Это позволило
добавить еще 89 ГВТ, в результате чего их общее количество достигло 125,

мощностью до 525 МВТ (Рисунок 2-5).

192248.С1А.В.002 Редакция В9 Раде 43
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Тедепа

$  \Тсаурюш

ж 2агавНап
ж Молота Мик

Рисунок 2-4: Первоначальный макет площадки с 36 ГВТ

192248.С1А.В.002. Редакция ВЭ Раде 44
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Рисунок 2-5: Планировка участка с размещением 125 ГВТ

Затем в начале 2020 года было проведено пересмотренное предварительное
исследование схемы со 125 ГВТ.

В ходе разработки проекта план был доработан, после первоначальных обсуждений
с потенциальными ПЗС-подрядчиками. Первоначальный проект ОВОССВ был
подготовлен в декабре 2020 года на основе той же площади участка с уменьшенным
количеством ГВТ (92). В ходе консультаций с заинтересованными сторонами и
общественностью на этапе определения объема работ или ОВОССВ, связанных с
схемой проекта, не было выявлено проблем (подробные отзывы о консультациях

подробно описаны в Разделе 7.1.2 и в ПВЗС).

192248.С1А.В.002 Редакция В9 Раде 45
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

494+
У ыы р \

пе. р |
о ыы г 2

ВоКВа! Ё

Рисунок 2-6: Схема с 92 ГВТ в первоначальной версии ОВОССВ

Выводы и ключевые потенциальные воздействия Проекта в результате
первоначального процесса ОВОСС, особенно в отношении орнитологических
аспектов, были включены в дальнейший анализ вариантов планирования схемы

Проекта. Это включало:

* З-километровая буферная зона между Международной орнитологической
зоной биооразнообразия (1ВА) и ближайшими ГВТ.

» Перемещение ГВТ 64 примерно на 150 м к югу, для обеспечения того, чтобы
все предлагаемые места размещения ГВТ находились не менее чем в 500 м
от районов, которые используются кормящимися и гнездящимися видами,
подверженными наибольшему риску.

® З-километровый буфер от любого гнезда беркута или сокола-балобана (на
основе имеющейся информации о местах гнездования на начало 2021 г.).

» Необходимость избежать отдельных ферм (ближайшая сейчас примерно в
0,83 км от ближайшего ГВТ) и гостиницы (в основном используется соседней
горнодобывающей компанией), и находится на расстоянии 1,8 км от
ближайшего ГВТ (расстояния от всех чувствительных рецепторов до

ближайших ГВТ подробно описаны в Главе 11: Шум).

В результате пересмотра схемы была составлена схема расположения 111 ГВТ,

которая и использовалась для оценки ОВОССВ.

192248.С1А.В.002 Редакция В9 Раде 46
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дальнейший обзор компоновки был проведен в ноябре 2021 года вместе с ПЗС-
Подрядчиком Проекта. При пересмотре планировки учитывались дополнительные
чувствительные рецепиенты, выявленные в процессе ОВОССВ, и в результате было
выбрано микроразмещение ГВТ, чтобы обеспечить их оптимальное расположение
с точки зрения чувствительности, выявленной в процессе ОВОССВ, а также
технических ограничений. Изменение компоновки позволило уменьшить влияние
мерцания теней и шума (в некоторых местах с чувствительными рецепторами).
Например, ГВТ 37 переместилась на северо-запад дальше от чувствительного
рецептора 9. Пути спроектированы таким образом, чтобы свести к минимуму
воздействие на фермы. Кроме того, предлагаемый вахтовый поселок для рабочих и
бетонный завод были перемещены за пределы существующей площадки, что сводит

к минимуму сопутствующие воздействия.

После внесения этой поправки к макету окончательное изменение планировки
было внесено после посещения орнитологического объекта в декабре 2021 года и
последующих обсуждений со специалистами кредиторов. Эти поправки были
внесены с учетом краев утесов, Международной орнатологической зоны (1ВА) на
севере и определенных мест гнездования на территории Проекта. В результате было
изменено в общей сложности 15 позиций ГВТ, при этом четыре ГВТ были

перемещены на значительное расстояние от их первоначального местоположения.

Пересмотренная и окончательная оптимальная схема проекта состоит из 111 ГВТ,
каждая с индивидуальной мощностью 4,5 МВт и общей мощностью 500 МВт.

Ориентировочная схема ГВТ показана в томе 2, рисунок 1-2.

Ограничения, перечисленные выше, также были использованы для определения
наиболее подходящего местоположения для размещения временного
строительного комплекса и лагеря (если будет выбран этот вариант) вместе со

вспомогательной инфраструктурой.

Таблица 2-2: Сводка по итерации макетов площадки

те раци Комментарии
я макета
1 Никаких Первоначальная схема из 36 ГВТ

89 ГВТ добавлены, в целом Дополнительная земля была предоставлена
125 ГВТ Ма$Чаг правительством Узбекистана.

ю

192248.С1А.В.002 Редакция В9 Раде 47
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Итераци

я макета

Удалено 33 ГВТ, всего 92 ГВТ

Незначительные
схемы для снижения
воздействия на окружающую
среду и общество, добавлено
19 ГВТ, всего 111 ГВТ.

изменения

Незначительные изменения
компоновки для снижения
воздействия на окружающую
среду и социальную сферу
наряду с техническими
ограничениями, всего 111
ГВТ.

Комментарии

Схема изменена с учетом

рекомендаций/технических ограничений ПЗС.

Дополнительные ГВТ добавлены
анализа, однако
экологические/социал ьные
включая:

после
учтены
ограничения,

» Обеспечение З-километровой
буферной зоны между
Международной — орнитологической

зоной (ВА) и ближайшими ВТ.

® Перемещение ГВТ 64 примерно на 150
мкюгу для обеспечения того, чтобы
все предполагаемые места
размещения ГВТ не находились в
местах, используемых кормящимися и
гнездящимися видами птиц,
подвергающихся наибольшему риску.

» Обеспечение З-километровой
буферной зоны от любого гнезда
беркута или сокола-балобана (на
основе имеющейся информации о
местах гнездования на начало 2021 г.).

» Избегание индивидуальных ферм
(ближайшая находится примерно в 0,7
км от ближайшего ГВТ) и гостиниц
(примерно 1,8 км от ближайшего ГВТ).

Геотехнические вводные данные в планировку
с учетом целесообразности размещения ГВТ.

Незначительная поправка к местоположению
подстанций и ВЛЭП, учитывающая оценку
осуществимости ПЗС-подрядчиком.

Уменьшение воздействия в
мерцания теней и шума (в некоторых местах с

чувствительными рецепторами).

отношении

Дороги были спроектированы таким образом,
чтобы свести к минимуму воздействие на
фермы.

Предлагаемый лагерь для размещения
рабочих и бетонный завод были перенесены.

192248.С1А.В.002

Редакция В9

Раде 48

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Итераци

Комментарии
я макета

Незначительные поправки к расположению
нескольких ГВТ вдали от краев утеса, 1ВА и
идентифицированных мест гнездования, где

Планировка изменена для
это возможно.

уменьшения потенциального

орнитологического Перемещение четырех ГВТ, три из которых
воздействия и с учетом будут расположены к югу от проектной
технических ограничений. | площадки и к северу от дороги АЗ79.

Всего 111 ГВТ. В м
Уменьшение воздействия мерцания тенеи и

шума (в некоторых местах с чувствительными
рецепиентами).

2.4.6 Выбор вариантов размещения рабочих

По мере развития Проекта было рассмотрено несколько различных вариантов
размещения рабочих во время строительства. Первоначально планы включали
строительство рабочего городка на проектной площадке, однако дальнейшие
исследования, проведенные ПЗС-подрядчиком, показали, что потенциально
подходящее жилье будет доступно в пределах / рядом с городом Зарафшан.

Варианты размещения недалеко от Зарафшана включают:

1. Здание ОИОчцат АВ МеФа - 59 комнат с большим двором, помещением
охраны и цеха. Есть возможность увеличить вместимость двора.
Расположение — к северо-западу от города Зарафшан, недалеко от
автомагистрали АЗ79.

2. ГагаНап бо!4еп Сгоир - 104 номера с большим двором, можно разместить
более 300 человек. Двор имеет потенциал для увеличения вместимости.
Расположение — дальше к северо-западу от Варианта 1, у автомагистрали
А379.

3. бо РИата, Гага Пап - 30 номеров с большим двором, для размещения более
100 рабочих, с возможными контейнерами во дворе для проживания и
офисов. Расположение — к юго-востоку от Зарафшана (в отдаленности от
главной дороги).

4. Хостел - в настоящее время используется рабочими и может
рассматриваться как лагерь для субподрядчиков. Может вместить более 60
человек, в офисах и жилых помещениях. Расположен к северо-западу от

Зарафшана, у автомагистрали АЗ79.

192248.С1А.В.002 Редакция В9 Раде 49
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Предпочтительным вариантом, который находится в стадии разработки, является
Вариант 2: Гага5Вап бо!4еп Сгочр, учитывая вместимость и расположение рядом с
главной дорогой. Аудит размещения был проведен 10/11 октября 2021 года, для
оценки объектов в соответствии с национальными и международными стандартами.
Жилье будет модернизировано, где это необходимо, чтобы обеспечить его

соответствие национальным и международным стандартам до заселения.

2.4.7 Варианты для бетонного завода
Было оценено несколько вариантов размещения бетонного завода. В их числе:

1. Расположение бетонного завода на территории Проекта.

2. Использование существующего бетонного завода в Зарафшане, при условии
модернизации (компании Коа4 А!апсе Руиз / Тетиг Веоп Гага 5Вап).

3. Новый бетонный завод будет построен владельцами бетонного завода
(варианта №2) для нужд Проекта и других проектов в этом районе (будет
расположен к северу от города Зарафшан).

4. Действующий бетонный завод в Зарафшане, принадлежащий ООО
КитизБЫЫ Сгапа.

5. Бетоносмесительный завод, находящийся в настоящее время в Ташкенте и
принадлежащий СМВМ-Вейта Тйитрв 1и{егпа#опа! Епдтеейпд Со. Ца.
Завод в Ташкенте, принадлежащий ООО 7Попдхт.

Бетоносмесительный завод в Ташкенте, который будет перемещен в зону
въезда Проекта, на подъездную дорогу. Принадлежит Акционерному
обществу О’7ВЕКОРКОЕМЕВСООСЧЕШИ$Н.

8. Завод в Ташкенте, с предполагаемым переносом в Зарафшан. Принадлежит
ООО Атег ${оту.

После консультаций с поставщиками и оценки вариантов был выбран Вариант №3
из-за его местоположения, транспортной развилки и способности удовлетворить
требования Проекта. Первоначально был предложен Вариант №2, однако после
консультаций с владельцем завода было выяснено, что эта установка не сможет
удовлетворить потребности ветряной электростанции наряду с другими
обязательствами по поставкам. Выбранный вариант завода разрабатывается
владельцами бетонного завода (варианта №2 из списка) и будет разработан для
обслуживания Проекта, а также других проектов в этом районе. Более подробная
информация о выбранном варианте изложена в Разделе 2.6.4 и Главе 17 настоящей
ОВОССВ.

192248.С1А.В.002 Редакция В9 Раде 50
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2.4.8 ( Краткое изложение ключевых компонентов

Предложение по строительству, эксплуатации и выводу Проекта из эксплуатации

включает следующие элементы:

Ф 111 ГВТ мощностью 4,5 МВТ.

» Две ВЛЭП 220 кВ (самая длинная протяженностью около 550 м),
соединяющие подстанцию с существующими ВЛЭП, а затем с национальной
сетью.

» Одна подъездная дорога (длиной около 3,2 км) от шоссе с твердым
покрытием (АЗ79) до площадки Проекта.

® Подъездные пути внутри территории (общая протяженность около 80 км) от
центра управления к ГВТ и подземные кабели (общая протяженность около
400 км) для передачи электроэнергии от ГВТ к подстанции.

» Площадка для временной укладки компонентов ГВТ.

Комплекс центра управления, включая постоянное жилье для рабочих на
этапе эксплуатации (при необходимости) и офис.

х Временный склад и складская площадка рядом с подстанцией.

® Хранилища отходов.
Эти элементы проиллюстрированы в томе 2, рис. 1-2.

Участок, который понадобится во время строительства, предлагается расположить
за пределами Проектной площадки в большом дворе, примыкающем к

предполагаемому жилью для рабочих.

2.5  Кумулятивные соображения

Другие существующие и прогнозируемые события и связанные с ними
экологические и социальные факторы, которые могут оказать потенциальное
воздействие на Ценные Экологические и Социальные Компоненты (ЦЭСК), были

определены на основе результатов полевых исследований и консультаций.

Этот Проект является одной из первых ветряных электростанций, предложенных к
строительству в Зарафшане. По состоянию на январь 2022 года в радиусе 60 км от
Проекта не было выявлено никаких других предлагаемых ветряных электростанций
(по которым в настоящее время доступны какие-либо подробности или ведется
строительство). Насколько известно, ближайшие известные — ветряные

электростанции в процессе планирования:

192248.С1А.В.002 Редакция В9 Раде 51
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

х Башская ветряная электростанция (500 МВт), расположенная в Гиждуванском
районе Бухарской области примерно в 170 км к югу от Зарафшанской
ветряной электростанции.

» Джангелдинская ветряная электростанция (300-500 МВт), расположенная в
Пешкунском районе Бухарской/Навоийской области, примерно в 120 км к

юго-западу от Зарафшанской ВЭС.

Проект Каракалпакстанской ветряной электростанции (1,5 ГВт) расположен дальше,
примерно в 300-400 км к северо-западу от Зарафшанской ВЭС, а Нукусская ВЭС (100

МВТ) находится примерно в 485 км к северо-западу.

Отмечается, что в настоящее время у Компании нет планов по расширению
предлагаемой МОЩНОСТИ Проекта, и нет заключенных договоров ни на какую другую

ветряную электростанцию в Зарафшанском районе.

В настоящее время ведутся работы по модернизации ВЛЭП от Навои до Бесапана.
Строительство этого проекта должно быть завершено в 2025 году, и поэтому этот
проект был рассмотрен в кумулятивной оценке, подробно описанной в каждой

отдельной главе оценки.

Рудник Мурунтау расположен примерно в 2 км от ближайшего ГВТ, к юго-востоку
от Проекта. Действующий рудник является одним из крупнейших золотых приисков
в мире, с запасами золота около 71,4 миллиона унций. Эта площадка была
рассмотрена в рамках кумулятивных оценок отдельных тем, в соответствии с

требованиями.

На момент написания данной ОВОССВ (крайняя дата — январь 2022 г.) не было
определено никаких дополнительных проектов в статусе действующих,

планируемых или строящихся.

Из-за текущей стадии других проектов ветряных электростанций в настоящее время
имеется очень мало общедоступной информации относительно исходных данных и

потенциальных воздействий, связанных с другими проектами.

Чтобы не допустить значительного кумулятивного воздействия по мере реализации
Проекта, Проект будет стремиться взаимодействовать с другими проектами
ветряных электростанций, находящихся в стадии разработки, по мере поступления

данных.

192248.С1А.В.002 Редакция В9 Раде 52
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Там, где возможно участие в других проектах, взаимодействие будет осуществляться
вместе с соответствующими группами кредиторов. Это будет связано как с обменом
данными, так и с будущими мероприятиями по сбору данных, чтобы обеспечить
возможность смягчения любых выявленных кумулятивных воздействий, а также,
насколько это возможно, с совместной разработкой стратегий
смягчения/управления, которые могут быть согласованы между проектами

ветряных электростанций, где это применимо.

Методология оценки кумулятивного воздействия подробно описана в Главе 4

настоящего документа.
2.6 Строительные Работы

2.6.1 Генераторы ветряных турбин (ГВТ)

Предлагаемый проект будет включать до 111 ГВТ мощностью до 4,5 МВт каждая.
Рассматривается модель Со!4\ипа 155-4500 с высотой ступицы 95 м и диаметром
ротора 155 м. ГВТ будут представлять собой трехлопастные машины с
горизонтальной осью. Все компоненты ГВТ будут транспортироваться на площадку
Проекта наземным транспортом по дорогам из города Байинь в провинции Ганьсу,
Китай.

Координаты расположения ГВТ указаны в Приложении 2 к данной ОВОССВ. На этапе
детального проектирования выделены микроплощадки по 250 м, для внесения
любых незначительных изменений, необходимых в отношении грунтовых условий
или перемещения в сторону от любых дополнительных чувствительных объектов,

выявленных в ходе продолжающихся изысканий.

Ожидается, что проектный срок службы ГВТ составит от 20 до 25 лет, и нормальный

срок эксплуатации Проекта составит от 20 до 25 лет.

192248.С1А.В.002 Редакция В9 Раде 53
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2.6.1.1 Фундамент ГВТ

Гравитационный фундамент является наиболее распространенным типом
фундамента для ГВТ. Эти фундаменты состоят из усиленного стального каркаса
(изготовленного путем сборки формовочного стержня и арматурного стержня в
соответствии с инструкциями производителя ГВТ), который затем закрывается
заливочным шаблоном, в который заливается бетон. Принцип конструкции
гравитационного фундамента заключается в передаче нагрузок от конструкции ГВТ
на земляное полотно. Кроме того, фундамент действует как противовес силам и

моментам от ГВТ, поддерживающих конструкций и систем.

Ожидается, что площадь фундаментов ГВТ составит 491 м?, при этом несколько
большая площадь будет задействована во время строительства (2500 м?).
Строительство фундаментов ГВТ потребует проведения земляных работ на глубину

примерно 3-4 м. На один фундамент потребуется около 700 м? бетона.

Перед раскопками фундамента каждого ГВТ верхний и нижний слой грунта будут
извлечены и сохранены поблизости. Верхний слой почвы будет снят и складирован
отдельно, и защищен от ветровой и водной эрозии. После строительства
фундамента ГФТ грунт будет засыпан в той же стратиграфической
последовательности, и будут восстановлены местные виды растений, за

исключением прилегающей дороги и небольшой парковки у основания башни.

2.6.1.2 Лопасти ГВТ

У типичных ГВТ промышленного масштаба есть трехлопастный ротор. Каждое
лезвие обычно изготавливается из эпоксидной смолы, армированной
стекловолокном. Молниезащита обычно встроена в лезвия, а рецепторы
расположены в нескольких точках по длине лезвия. Каждая лопасть будет
транспортироваться на проектную площадку отдельно, а ротор будет собираться на
месте перед подъемом и креплением к гондоле с помощью крана, или перед

подъемом и установкой отдельных лопастей может быть установлена ступица.

2.6.1.3 Башня ГВТ

Башня ГВТ обычно состоит из нескольких трубчатых стальных или бетонных секций.
Каждая секция будет доставлена на площадку отдельно, а затем собрана на месте с
помощью крана. В принципе, увеличение высоты башни ГВТ приведет к тому, что
ГВТ будет подвергаться воздействию более высоких скоростей ветра, что приведет

к увеличению производства энергии. Строящаяся башня показана на Рисунок 2-7.

192248.С1А.В.002 Редакция В9 Раде 54
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Рисунок 2-7: Типичная башня ГВТ

2.6.1.4 Процесс установки

Как правило, кран доставляется на площадку грузовиком и собирается на месте
установки первой ГВТ. Компоненты секции башни ГВТ размещаются на платформе
крана рядом с фундаментом ГВТ, затем разгружаются и размещаются гондола,
ступица, роторы и лопасти. После установки ГВТ любые нарушенные участки за
пределами проезжей части и участков с твердым грунтом будут рекультивированы

и засажены местными видами растений.

Том 2, Рис. 2-2 показывает типичную зону ГВТ с твердым покрытием.

2.6.2 Подключение к сети и подстанция

На территории Проекта будет расположена одна подстанция, соединяющая
ветряную электростанцию с существующими ВЛЭП 220 кВ, которые проходят через

территорию Проекта через две короткие ВЛЭП 220 кВ (длиной около 390 м и 550 м).

192248.С1А.В.002 Редакция В9 Раде 55
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Подстанция будет иметь площадь около 16 300 м?, включая здание подстанции (с
пунктом управления эксплуатацией и техническим обслуживанием), защитное
оборудование, платформы и т. д. Вся территория будет огорожена, для
предотвращения несанкционированного доступа.

Все силовые кабели на площадке от ГВТ и между ними до здания подстанции
(контроля и управления) будут проложены в траншеях, шириной примерно 1 ми
глубиной 1 м и, где это возможно, будут следовать маршрутам дорог для доступа.
Общая протяженность кабелей составит около 400 км.

2.6.3 Метеорологические мачты

На объекте установлены четыре метеорологические мачты с анемометрами, высота

каждой из которых составляет 100 м. Мачты были установлены в сентябре 2020 года.

Они подробно показаны на Рисунок 2-8 ниже.

Рисунок 2-8: Расположение мачт с анемометрами

192248.С1А.В.002 Редакция В9 Раде 56
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

2.6.4 Бетонный завод

Был проведен обзор, чтобы определить наиболее целесообразный подход к
поставке бетона для Проекта, как указано в Разделе 2.4.7. Как результат, новый завод
по производству бетона будет построен владельцем существующего завода по
производству бетона для использования в рамках Проекта и других разработок в

этом районе.

Общая площадь бетонного завода составляет 5 500 м?. Участок, предлагаемый для
развития завода, расположен в Южной промышленной зоне Навои к северу от
города Зарафшан. С севера участок граничит с ведомственной железной дорогой, с
юга и запада к участку прилегают пустыри. Ближайший населенный пункт - 11й
микрорайон города Зарафшан, примерно в 1,6 км от юго-восточной стороны

предлагаемого участка. Река Зарафшан протекает примерно в 1,48 км к северу.

Предлагаемое расположение этого объекта показано на рисунках ниже.

СосдеЕайИ

Рисунок 2-9: Предлагаемое расположение нового бетонного завода по

отношению к Проекту

192248.С1А.В.002 Редакция В9 Раде 57
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Рисунок 2-10: Расположение бетонного завода к северу от г. Зарафшан

Производственная мощность завода составит 24 300 тонн в год. Основным сырьем
для производства являются цемент, щебень и обогащенный песок. Сырье для завода
будет поставляться компанией Гага{5Вап бо!еп Сгоцр. Цемент будет поставляться с
существующего предприятия в Навои (около 250 км от завода), а камень и песок
будут закупаться на месте (в пределах 50 км). Летучая зола и добавки будут
поставляться из Ташкента, расположенного примерно в 700 км от бетонного завода.
Никакого воздействия на ограниченное биоразнообразие известняковых карстовых

систем в результате использования бетонной установки не ожидается.

Вода будет подаваться из существующей скважины для производственных нужд с
рециркуляцией воды, где это возможно (подробнее см. в Главе 17 настоящей
ОВОССВ). Анализ потребности в воде для всего бетонного завода изложен в Отчете
о воздействии на окружающую среду (ОВОС) от декабря 2021 года, подготовленном

компанией Сгееп Вас Ма(епа| для завода.

Завод будет состоять из склада инертных материалов, непосредственно самого
бетонного завода, склада для хранения цемента силосного типа и административно-

бытовых помещений.

192248.С1А.В.002 Редакция В9 Раде 58
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Бетоный завод считается мобильным типом БСУ и классифицируется как вид
деятельности категории !, пункт №18 по Постановлению Кабинета Министров
Республики Узбекистан № 541 от 07.09.2020. ОВОС была подготовлена компанией
Сгееп Ваус Ма{епа! от имени владельца завода и представлена в поддержку заявки
ПЗВОЗ. Утверждение было получено 12 февраля 2022 года с рядом условий.
Актуальным является требование разработать государственную экологическую
экспертизу (ГЭЭ), содержащую экологические нормативы по всем видам
воздействия намечаемых работ на окружающую среду, и наметить программу
мониторинга состояния окружающей среды в районе расположения объекта. Кроме
того, в последующем рабочем проекте требуется указать перечень загрязняющих
веществ и их количество, класс опасности и способ утилизации образующихся

отходов для реально установленного технического оборудования.

Что касается выбросов, ОВОС для завода подробно описывает расчет выбросов во
время работы завода. Это указано в Таблице 2-4 ниже. Как видно, установленные

квоты не превышены?".

Таблица 2-3: Сводная таблица выбросов в атмосферу"!

Класс ПДК'? т.г. или | Установленная | Выбросы
Вещество

опасности квота (в долях) | (т/год)
Неорганическая 3 0.5 0.25 0.113603
пыль
Цементная пыль 3 0.3 0.25 0.096095
Монооксид 4 5.0 0.33 0.07274
углерода

° Инструкция по проведению инвентаризации источников загрязнения и нормированию выбросов
загрязняющих веществ в атмосферу для предприятий Республики Узбекистан. - Приказ № 105 от
15.12.2005.

10 Перечень предельно допустимых концентраций (ПДК) загрязняющих веществ в атмосферном
воздухе населенных мест на территории Республики Узбекистана, СанПиН № 0293-11.

11 бгееп Вабс Маепа[ (2021), ОВОС для бетонного завода.

12 Предельно допустимые концентраций (ПДК)

192248.С1А.В.002 Редакция В9 Раде 59
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М/оо бгоир УК Итйеа
Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Класс ПДК'? т.г. или | Установленная | Выбросы
Вещество

опасности т9/т3 квота (в долях) | (т/год)
Диоксид азота 2 0.085 0.2. 0.021931
Диоксид серы Е 0.5 0.25 0.000017

2.6.5 Поставки камня

К северу и северо-востоку от города Зарафшан есть два карьера, которые
предлагается использовать для строительства Проекта, а еще два карьера

расположены в Самаркандской и Навоийской областях. Расположение карьеров

вблизи города Зарафшан показано на рисунке 2-14.

Рисунок 2-11: Расположение карьеров в непосредственной близости от

города Зарафшан

192248.С1А.В.002 Редакция В9 Раде 60

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир УК Итйед
Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

и: =

ЭМ "БОВКОМРЕЕКТЗМАВ $ЕВУ1З" МС

3
‚_

Рисунок 2-13 Расположение карьера в Навоийской области

Раде 61

192248.С1А.В.002 Редакция В9
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Карьер в Самарканде (СП ООО “Бопкотр!екпаб $егм5“) находится в поселке
Зиедин и поставляет гранит и каменные камни, с производительностью 3000
м3/сутки. Карьер в Навои (ООО " ЕКО СгапИ") расположен в районе Канимех, имеет
производительность 400 м3З/сутки и поставляет гранит. Подтверждено, что все
карьеры способны обслуживать Проект во время строительства. Карьеры имеют все
необходимые природоохранные и промышленные разрешения, применимые к их

эксплуатационным целям.

2.6.6 Водоснабжение

Вся вода, необходимая для строительных целей (противопожарная защита,
пылеподавление, использование для каменной кладки и штукатурки и т. д.) на
площадке Проекта, будет доставляться на площадку цистернами из муниципального
водоснабжения города Зарафшан. Потребность в воде на Проектной площадке
незначительна, учитывая, что бетонный завод и жилые помещения для рабочих
будут расположены в городе Зарафшан. Жилые помещения имеют действующее
городское водоснабжение, и бетонный завод также имеет действующее подземное
водоснабжение через глубокую скважину. Вода для хозяйственно-бытовых нужд
будет завозиться, в целях обеспечения ее соответствия стандартам качества

питьевой воды.

Водоснабжение жилых помещений прошло проверку (в ноябре 2021 года), и
подтверждено, что оно соответствует стандартам качества питьевой воды
Узбекистана. Во время работы на Проекте строителям будет предоставлена
бутилированная питьевая вода. Более подробную информацию можно найти в
Главе 13, Разделе 13.4.

192248.С1А.В.002 Редакция В9 Раде 62
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2.6.6.1 Требования к воде для персонала на площадке

Строители должны иметь свободный доступ к источнику чистой питьевой воды.
Питьевая вода должна соответствовать местным стандартам или стандартам
Всемирной организации здравоохранения (ВОЗ), а качество воды должно регулярно
контролироваться. В руководствах МФК/ЕБРР по размещению работников
указано, что (в зависимости от погодных условий и стандартов размещения)
необходимо предоставлять от 80 до 180 литров воды на человека в день. Для

строителей на площадке будет предоставлена бутилированная вода.

2.6.6.2 Требования к воде для строительства ветряной электростанции

Основной потребностью в воде во время строительства будет вода для
производства бетона. Мы предположили, что на каждый 1 м? бетона приходится 0,2
м3 воды. Расчеты включены в главу 13 (Гидрология) в отношении потребностей в
воде во время строительства. Предлагаемый завод по производству бетонных
смесей недалеко от города Зарафшан будет использовать существующее
водоснабжение.

2.6.7 Подъездная дорога

Внешняя подъездная дорога, ведущая к расположению ГВТ, будет иметь ширину от
4 добм и длину около 3 км. Существует одна точка доступа к Проекту с дороги А739
(как показано в Томе 2, Рис. 1-2). Подъездная дорога будет вымощена
градуированным гравием, используемым для внутренних подъездных путей.
ПЗС-Подрядчик будет нести ответственность за строительство этой дороги к

площадке Проекта.

Типичные требования к дорожному строительству включают выемку верхнего слоя
почвы и грунта, сортировку по желаемому склону и уклону с использованием
методов разрезания и засыпки, размещение и уплотнение гравия, где это
необходимо, выемку дренажной канавы вдоль склонов, где это уместно, и

размещение низких берм на склонах, где это необходимо.

13

БЕр://Чоситепи$ моПАБапК.ого/сигае/ет/604561468170043490/роН#/602530\/РОмогке10Вох358316801
РУВИЫСТ. ра

192248.С1А.В.002 Редакция В9 Раде 63
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Любой излишек верхнего слоя почвы будет накапливаться и защищаться от эрозии

для использования при восстановлении в будущем.

Все участки бездорожья, нарушенные строительной техникой будут
рекультивированы, где это целесообразно, путем посева семян с учетом требований
землепользователей. Кроме того, после завершения строительства дороги, местные
виды растений будут посажены во всех почвенных каналах, расположенных вдоль

дороги.

2.6.8 (Дороги внутри площадки Проекта и подземные кабели

Внутренние дороги необходимы для соединения ГВТ друг с другом, а также с
подстанцией (контроль управления) и зданиями. Общая протяженность внутренних
дорог составит около 80 км с использованием некоторых существующих путей
(потребуются некоторые работы по модернизации). Отмечается, что схема пути

будет зависеть от окончательного микро-размещения ГВТ.

Дороги будут построены с такими же характеристиками, как и подъездная дорога,
включая подготовку проезжей части, контроль ливневых стоков и наличие гравия
градуированного состава. Дороги, соединяющие комплекс с ГВТ, будут иметь
ширину примерно 6 м, как и подъездная дорога. Том 2, рис. 2-3 иллюстрирует

типичный участок дороги.

Для монтажа ГВТ будут использоваться краны. Краны должны будут перемещаться
от одного места расположения ГВТ к другому, поэтому для них потребуется

подъездная дорога подходящего размера.

Кабели подземных линий электропередачи будут проложены в траншеях шириной
примерно 1,2 м и глубиной 1 м и, по возможности, будут проходить по маршруту
подъездных путей. Поверх кабелей будут установлены бетонные или пластиковые
пластины для их защиты, в соответствии со стандартами в Узбекистане. Вынутый
материал будет использоваться для обратной засыпки траншей, а отваленный
верхний слой почвы и подпочвенный слой размещаются на поверхности.
Произойдет повторное заполнение, чтобы восстановить эти области до их прежнего
состояния. Выпас скота на восстановленных территориях будет ограничен до тех
пор, пока растительность не установится (или не улучшится). Вполне вероятно, что
будет применен поэтапный подход к восстановлению растительности, с тем чтобы

только в некоторых районах в любой момент времени был ограничен выпас скота.

192248.С1А.В.002 Редакция В9 Раде 64
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2.6.8.1 Водные переправы

На территории нет постоянных водотоков, которые требовалось бы пересекать
подъездными путями. Во время посещения места проведения исследования
(октябрь 2019 года) и во время посещения места социального картирования в
апреле 2021 года было замечено несколько каналов с пересохшей водой, которых
по возможности следует избегать. Там, где железнодорожные пути пересекают
такие каналы, должны быть установлены водопропускные трубы соответствующего

размера для поддержания потока воды во время осадков.

2.6.9 Строительный комплекс и рабочие зоны

Временные сооружения, которые будут использоваться во время строительства,
будут состоять из временного строительного комплекса и промежуточной

площадки, расположенной рядом с будущим центром управления и подстанцией.
Основной комплекс будет включать:

® Офисы заказчика и ПЗС-подрядчика.

® Конференц-залы.

® Зону размещения рабочих.

» Кабинет врача.

® Комнату первой медицинской помощи и лазарет.
®» Общественные туалеты.

» Обеденную зону.

® Кухню.

® Резервуар для воды и очиститель.

» Септический резервуар.

® Зону хранения опасных материалов и отходов.
® Помещение для хранения инструментов.

® Генератор.

® Парковку для автомобилей.

Внутренние дороги на территории комплекса будут шириной 1,2 м с двумя
отдельными въездными воротами и ограждением вокруг комплекса.
Предусмотрены складские площадки для хранения техники, оборудования и

расходных материалов.

Временный склад и складская площадка будут расположены рядом с территорией

подстанции и займут площадь около 491 м? (см. Том 2, Рис. 1-2).

192248.С1А.В.002 Редакция В9 Раде 65
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2.6.9.1 Жилые помещения для рабочих

Во время строительства количество рабочих на площадке будет варьироваться в
зависимости от выполняемых работ. Ожидается, что на объекте будет задействовано

до 700 рабочих (350 местных и 350 иногородних).

Выбранный вариант для размещения рабочих - здание бо!4еп Сгоир и большой
двор к северо-западу от города Зарафшан. Был проведен аудит размещения, чтобы
убедиться, что оно соответствует международным стандартам или будет повышено
до них. Личные автомобили не будут использоваться для ежедневных поездок на
работу, для перевозки рабочих на объект и обратно будут использоваться
микроавтобусы. Подробная информация об этом этапе будет отражена в
процедурах мобилизации площадки, подробно описанных в Плане мобилизации
площадки и Плане управления движением и перевозками (ПУДП), которые должны

быть разработаны ПЗС-Подрядчиком.

Контейнерные офисы и бытовые помещения будут созданы на Проектной площадке

для субподрядчиков в период строительства.

Детали размещения рабочих будут включены в План Управления Размещением
рабочих до начала строительства. Учитывая большое количество строительных
рабочих, необходимых на Проектной площадке, особое внимание будет уделено
разработке надежного плана управления, разработанного в строгом соответствии с
рекомендациями ЕБРР и МФК: Жилые помещения для рабочих: процессы и
стандарты (2009 г.) * и сучетом всех актуальных меры по борьбе с СО\М-19, в том

числе:

®* Промежуточные рекомендации для клиентов МФК по поддержке работников
в контексте СОМ-19 (апрель 2020 г).15

® Промежуточные рекомендации для клиентов МФК и ЕБРР по трудящимся-
мигрантам и СОМО-19 (июль 2020).15

14 Би ре://Лилллм.ерга.согл/Чомиюаа5/абоц/зиатаБИИулМ№огкегз ассотодаНоп.ра!

15 рз://Лилллм. Ис. ога/мирзист/соппес/62719398-6024-4830-8ЗсЕ-
93е9316240а/Пр+5Нее! и\етт-+Аамсе_бирро/тпа+М/огкегз_СО\!О19_Арг!2020.р9?МОР=А)РЕВЕЗ&С
МО=и95.6ВО.

16рире://Лилллм.Нс.огаЛмрзмст/соппес/193е0619-492е-4846-85е0-
96 7да09Зье/Пр+5Пее" п{ейт+Ад\се М!агап{+\\Могкег‹ СО\!О19 )у2020.р4?МОБ=А/РЕВЕЗ&С\ЛЮ,

[9.4 {е]°]

192248.С1А.В.002 Редакция В9 Раде 66
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

» Промежуточная рекомендательная записка АБР: Защита безопасности и
благополучия работников и населения от СОМ-19 (2020 г.)."

. Руководство по притоку рабочей силы: управление рисками
неблагоприятного воздействия на сообщества временного притока рабочей

силы, вызванного проектом (2016 г.).'8

2.6.10 Управление отходами

Развитие Проекта приведет к образованию как бытовых / общих отходов из офисов
на площадке, так и, возможно, опасных отходов от машин на площадке. К опасным
отходам, которые могут образоваться на этапе строительства, относятся моторные,
гидравлические и трансмиссионные масла, а также масляные фильтры и

абсорбенты.

Учитывая количество рабочих на строительной площадке во время пика
строительства, будет образовываться относительно значительное количество
сточных вод. Сточные воды будут перекачиваться на разрешенные очистные

сооружения в Узбекистане.

ПЗС-Подрядчик заключит соглашение на утилизацию сточных вод с
квалифицированной компанией по удалению отходов. В число потенциальных
компаний входят Тога Пиача, Лиз#се Согр, 5Чит-Мауо!. При утилизации сточных вод

будут соблюдаться все местные правила.

Методы утилизации грунта будут представлены в Плане управления окружающей
средой при строительстве (ПУОСС), разработанном до начала строительства

Подрядчиком по ПЗС.

Тнире:/Лиллмм.а46.ого/Иез/Чегаи/е/риб!саНоп/б14811/заге\у-ме|-Бепа-мощегз-соттипез-
сома-19. рой

18 Бире://6пефосз моНаБапкК.ога/еп/4ос/497851495202591233-
0290022017/оната/Мападта Ко{АамегзенирасвотргоесНаБойийих. ра!

192248.С1А.В.002 Редакция В9 Раде 67
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

«План обращения с опасными материалами и отходами» будет разработан
Подрядчиком по ПЗС до начала строительства и обновлен на этапе эксплуатации.
План будет включать в себя хранение твердых и санитарно-бытовых отходов на
площадке Проекта в специально отведенных лицензированных местах, до их
транспортировки на подходящее лицензированное место захоронения. Отходы
будут утилизированы в месте, согласованном с региональным сотрудником по
охране окружающей среды. План проанализирует и подтвердит пригодность

предлагаемых площадок для приема определенных типов отходов.

2.6.11 Повторное использование материалов

Там, где это возможно, материалы будут переработаны. Переработка породы,
извлеченной во время строительства, будет осуществляться для заполнения
оснований ГВТ и дорожных насыпей, а также для производства заполнителя для

основания дорог.

Санитарные отходы от сотрудников будут собираться и храниться в септиках с
двойными стенками. Сточные воды будут регулярно очищаться цистернами и
доставляться на очистные сооружения рядом с Проектной площадкой для очистки.
Это будет описано далее в «Плане обращения с опасными материалами и

отходами».

Упаковочный материал может быть возвращен поставщику, когда эта услуга будет
предложена. Для мелких пластиковых отходов должны использоваться отдельные
разделительные контейнеры. Пустые пластиковые бутылки из-под напитков должны
помещаться в соответствующие контейнеры и регулярно собираться персоналом
площадки для переработки. Пластиковая ‘упаковка материалов, таких как поддоны

из блоков или сборных элементов, будет собираться, храниться и перерабатываться.

2.6.11.1 Хранение отработанного масла

Небольшое количество дизельного топлива, а также гидравлические масла и
смазочные масла будут храниться в надземном резервуаре. Отработанное масло
будет храниться в бочках, размещенных в защитной зоне вокруг резервуаров, и
будет удалено с площадки и доставлено в ближайшее место, где отработанное масло

принимается для надлежащей утилизации или переработки.

Меры контроля, такие как вторичная защитная оболочка и резервуар для хранения,
а также обнаружение утечек в трубопроводах, будут включены в «План обращения

с опасными материалами и отходами».

192248.С1А.В.002 Редакция В9 Раде 68
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2.6.11.2. Хранение опасных отходов

При проведении строительных работ в умеренных количествах могут
образовываться следующие виды опасных отходов:
® Отработанный растворитель и смазочное масло из цеха.

® Ветошь, загрязненная растворителем и смазкой из мастерской.
® Разлив/утечка.

 Разряженные батареи (от временных схем управления дорожным
движением).

Меры по хранению опасных отходов будут подробно описаны в «Плане обращения
с опасными материалами и отходами». В плане будет указано, что все опасные
отходы, образующиеся в результате строительных работ, должны быть должным
образом маркированы, упакованы и временно храниться в специально отведенном

месте для хранения химических отходов на строительной площадке.

Кроме того, требования к обращению с химическими отходами и их хранению
должны соответствовать законодательству Республики Узбекистан, Общим
руководящим принципам МФК «По охране окружающей среды и безопасности
труда по обращению с опасными материалами»? и Надлежащей международной
промышленной отраслевой практике (СПР). Эти требования также будут учитываться
при определении требований к обращению с химическими отходами и их

хранению.

Управление и хранение топлива, отработанного масла и опасных отходов будут
планироваться в соответствии с «Общим руководством МФК по охране окружающей
среды и безопасности труда по обращению с опасными материалами». Необходимо
использование соответствующих конструкций вторичной защитной оболочки,
способных вмещать 110 процентов от самого большого резервуара или 25
процентов от общего объема резервуаров в районах, где имеются надземные

резервуары с общим объемом хранения, равным или превышающим 1000 литров.

2.7 Эксплуатационные действия

Ожидается, что технические специалисты будут посещать каждый ГВТ не реже

19 Общее руководство МФК по обращению с опасными материалами (2007)
Бр: Лилли. Ис. ого/мрзмст/соппес/90231Ьа8-5563-4014-9255-еаЁ723489с32/1-
5%2ВНагаг4оц$%2ВМа!еНа!5%2ВМападетет. ро #?МОО=А/РЕВЕЗ &СМ!О=154ХЬ45

192248.С1А.В.002 Редакция В9 Раде 69
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

одного раза в неделю для планового осмотра и технического обслуживания. Кроме
того, ГВТ потребуют другого периодического обслуживания, включая замену
смазочных масел. В здании управления будут размещены мастерские / складские

помещения для подрядчика по эксплуатации и техническому обслуживанию (ЭТО).

Регулярное техническое обслуживание дорог будет включать очистку и
выравнивание дорожного покрытия, если это необходимо для поддержания
дорожного покрытия, а также осмотр и ремонт ливневых стоков, если это
необходимо для обеспечения их надлежащего функционирования для

предотвращения эрозии.

Любое необходимое дизельное топливо будет храниться в надземном резервуаре,
как и гидравлические масла и смазочные масла. Отработанное масло будет
храниться в бочках, размещенных в защитной зоне вокруг резервуаров, и будет
удалено с площадки и доставлено в ближайший лицензированный пункт, который

принимает отработанное масло для надлежащей утилизации или переработки.

192248.С1А.В.002 Редакция В9 Раде 70
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2.8 (Вывод из эксплуатации

По истечении срока полезного использования Проекта будет произведена
модернизация (замена ГВТ более новыми и, вероятно, более эффективными

моделями) или вывод из эксплуатации.

Если переоснащение не произойдет, площадка Проекта будет выведена из
эксплуатации с демонтированными ГВТ. Сталь и другие полезные материалы будут
по возможности перерабатываться. Одно или несколько зданий могут оставаться
занятыми, однако там, где они не потребуются, они будут демонтированы, а металлы
переработаны. Инертные материалы, которые не могут быть повторно
использованы или переработаны, будут вывезены на подходящую свалку. Любой
загрязненный материал, такой как резервуары для хранения нефти, будет доставлен
на подходящую площадку для утилизации. Дороги на территории, которые больше
не будут использоваться, будут рекультивированы и, при необходимости, засажены

местными видами растений.

Ожидается, что в случае переоснащения Проекта существующие ГВТ будут
выведены из эксплуатации и заменены новыми моделями ГВТ, для повышения
эффективности Проекта на основе технологии на момент переналадки. Таким
образом, существующие ГВТ будут демонтированы, а материалы, насколько это
возможно, будут переработаны. Ожидается, что остальная инфраструктура, включая
дороги и здания на площадке, будет сохранена на площадке и повторно
использована, насколько это практически возможно. Могут потребоваться
некоторые обновления. Там, где имеются отходы, связанные с деятельностью по
переоснащению, которые не могут быть использованы повторно, в первую очередь
приоритет будет отдаваться переработке, а если это невозможно, материалы будут

утилизированы на соответствующем участке утилизации.

192248.С1А.В.002 Редакция В9 Раде 71
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

3 Правовая и институциональная база

3.1 Введение

ОВОССВ была проведена в рамках местных, национальных и международных
экологических норм и руководств. В этой главе изложены различные политические
и законодательные требования, относящиеся к Проекту, включая национальное и
региональное законодательство и политики, а также международные конвенции,

инициированные Проектом.

3.2 Органы по регулированию окружающей среды

В соответствии с нормативными правовыми актами Республики Узбекистан
Кабинету Министров, Государственному комитету Республики Узбекистан по
экологии и охране окружающей среды (Госкомэкологии) и органам местного
самоуправления поручено исполнять государственные законы в области охраны и
рационального использования окружающей среды и использования природных

ресурсов.

Госкомэкология является основным регулирующим органом в области охраны
окружающей среды, который подчиняется непосредственно парламенту и несет
ответственность на национальном, региональном и местном уровнях за разработку
и реализацию национальной политики в области охраны окружающей среды,
надзор за соблюдением экологических норм, комплексное управление
окружающей средой в различных секторах и обеспечение здоровых экологических
условий по всей стране. Полномочия Госкомэкологии изложены в «Положении о
Государственном комитете Республики Узбекистан по охране природы», принятом

Парламентом в 1996 году.

Основными управлениями Госкомэкологии являются: Управление по контролю за
охраной и использованием земельных и водных ресурсов, Управление по охраны
атмосферного воздуха и Управление экономики и природопользования (имеют

инспекционные обязанности).

На центральном уровне также имеется ряд специализированных подразделений и
институтов, отвечающих за профилактику, мониторинг и выявление, а также за

принятие мер по устранению несоблюдения экологических требований:

. Государственная специализированная инспекция аналитического контроля.

. Управление по охране атмосферного воздуха.

192248.С1А.В.002 Редакция В9 Раде 72
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Департамент контроля за охраной и использованием земельных и водных
ресурсов.
® Государственная инспекция по охране и рациональному использованию

растительного и животного мира и заповедных зон.

Недавно созданным подразделением является Центр науки и внедрения
экоэнергетики, который был создан в 2005 году для проведения исследований и

проектов в области возобновляемых источников энергии.

Другие министерства и ведомства также несут ответственность за задачи в сфере
охраны и контроля окружающей среды, такие как: содействие в создании и
поддержании надежной системы государственного экологического контроля,
разработка и реализация экологических программ, стратегий и планов действий для

решения вопросов сохранения и устойчивого развития.

Другими основными учреждениями, занимающимися вопросами, связанными с

окружающей средой, являются:

® Парламент Узбекистана — Олий Мажлис (национальный уровень).

» Кабинет министров (национальный уровень).

® Местные органы власти (местный уровень).

* Министерства сельского и водного хозяйства.

® Государственный комитет по земельным ресурсам, геодезии, картографии и
государственному кадастру (Госкомгеодезкадастр).

® Государственный комитет по геологии и минеральным ресурсам.

® Центр гидрометеорологической службы (Узгидромет).

®* Министерство здравоохранения.

» Государственная инспекция по надзору за безопасным ведением работ в
промышленности, горном деле и коммунально-бытовом секторе.

®* Министерство внутренних дел.

3.3 Основная правовая основа национальной ОВОС

Узбекистан является независимой демократической республикой согласно
Конституции 1992 года (с изменениями от 28 декабря 1993 года, 24 апреля 2003 года,
11 апреля 2007 года и 18 апреля 2011 года). Национальная экологическая политика
Узбекистана основывается на положениях Конституции страны. В частности,
следующие статьи касаются сохранения и защиты окружающей среды в рамках

Конституции:

192248.С1А.В.002 Редакция В9 Раде 73
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Статья 50: Все граждане должны защищать окружающую среду.

Статья 54: Любая собственность не должна наносить вред окружающей
среде.

Статья 55. Земля, недра, растительный и животный мир и другие природные
ресурсы охраняются государством и считаются ресурсами национального
богатства, подлежащими рациональному использованию.

Статья 100: в качестве одной из своих обязанностей местные органы власти

должны защищать окружающую среду.

Процедура ОВОС регулируется:

3.3.1

Законом об экологической экспертизе (2000 г.).
Положением о государственной экологической экспертизе (ГЭЭ),
утвержденное Постановлением Кабинета Министров № 491 от 31 декабря

2001 г. с изменениями, внесенными в 2005 и 2009 гг.

Руководство по оценке воздействия на окружающую среду

Это руководящий документ, выпущенный в 2002 году для поддержки разработчиков

проектов в их усилиях по проведению оценки воздействия на окружающую среду и

получению необходимых разрешений до начала реализации проектов.

3.3.2

Национальные требования к ОВОС

Требования ОВОС в Узбекистане включают разработку процесса ОВОС поэтапным

подходом. С сентября 2020 года в него включено требование о проведении

общественных слушаний, в соответствии с Постановлением Кабинета Министров

№541 о дальнейшем совершенствовании механизма оценки воздействия на

окружающую среду (от 07 сентября 2020 года).

В случае с настоящим Проектом соблюдается следующий порядок действий:

1.

Подача сводного ЗВОС (заявления о воздействии на окружающую среду) в
письменном виде в местное отделение Госкомэкологии (для данного проекта
— Тамдынский район). Коммуникации (в случае данного Проекта) были
проведены с Хокимиятом Тамды для организации общественных слушаний
(необходим 20-дневный период уведомления до любых слушаний). Процесс

общественных слушаний длится один месяц.

192248.С1А.В.002 Редакция В9 Раде 74

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

2. Разработка ПЗВОС (проекта заявления о воздействим на окружающую среду)
для подачи в электронном виде в Тамдынское районное отделение
Госкомэкологии (для данного проекта). Перед подачей ПЗВОС необходимо
провести общественные слушания, чтобы проинформировать людей о
проекте. Заключение ПЗВОС поступает через четыре недели после подачи.
Полученные рекомендации определят, требуется ли ЗВОС.

3. Разработка ЗВОС (Заявление и концепция воздействия на окружающую
среду) с включением любой дополнительной информации/исследований по
запросу специалиста, назначенного Госкомэкологии для Проекта.

4. ЗЭП - разработано на этапе строительства Проекта. Это Заявление об
экологических последствиях, которое представляет собой заключительный
этап, который необходимо провести перед вводом проекта в эксплуатацию
В отчете подробно описаны изменения в дизайне проекта, которые были
внесены после проверки специалистом Госкомэкологии этапа ПЗВОС и (если
применимо) этапа ЗВОС в рамках процесса ОВОС, комментарии, полученные
в ходе консультаций с общественностью, экологические нормы, применимые

к проекту, и требования к мониторингу окружающей среды.

Утверждение ПЗВОС было получено 16 июля 2021 года. Разработка ЗВОС была
сочтена необязательной. Следующим этапом является ЗЭП, которое будет

разработано на этапе строительства Проекта до ввода в эксплуатацию.

3.4 Законодательство, применимое к Проекту

[5] Таблице 3-1 представлено краткое описание основного экологического и
социального законодательства, применимого к Проекту, включая основные законы,

касающиеся энергетического сектора Узбекистана.

Законы в Узбекистане, в том числе природоохранные, часто бывают достаточно
короткими, с множеством отсылочных норм, предусматривающих, что
соответствующие вопросы должны решаться посредством подзаконных актов.
Указы и постановления Президента и постановления Кабинета Министров ЯВЛЯЮТСЯ
актами подзаконных актов, имеющих чрезвычайно важное значение в условиях

Узбекистана.

192248.С1А.В.002 Редакция В9 Раде 75
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Они принимаются и изменяются намного динамичнее, чем законы, и часто
включают не только правовые нормы, но и ключевые направления политики и

крупные институциональные изменения”.

Законодательство Узбекистана отдает приоритет ряду международных договоров
над национальным законодательством. Например, статья 53 Закона Республики
Узбекистан «Об охране природы» требует, чтобы «в случаях, когда международным
договором, заключенным Узбекистаном, установлены иные правила, чем те,
которые содержатся в настоящем Законе или ином акте законодательства
Республики Узбекистан об охране природы, применяются правила международного
договора, за исключением случаев, когда законодательством Республики
Узбекистан установлены более строгие требования».

Таблица 3-1: Ключевые законы, применимые к Проекту и регулирующие его
21

Ключевое природоохранное законодательство

Закон об 2000 Детализируется обязательный процесс, необходимый для
экологической проведения экспертной оценки воздействия на
экспертизе окружающую среду и здоровье человека, а также

правовая основа.

Закон об охране 1992 Закон создал правовые, экономические и
природы (измененв организационные основы охраны окружающей среды и
2017). рационального использования природных ресурсов.

Он направлен на обеспечение сбалансированного
гармоничного развития отношений между человеком и
природой, охрану экосистем, природных комплексов и
отдельных объектов, обеспечение прав граждан на
благоприятную окружающую среду. Он также
устанавливает нормативные, экономические и
организационные основы охраны окружающей среды,
обеспечивающие устойчивое развитие и определяющие
принципы, включая проведение оценки воздействия на
окружающую среду.

20 Нир://ипесе.ого/ОАМ/епу/ершерг зкиез/ЕСЕ.СЕР.188/ЕСЕ.СЕР.188.ЕМС.02.Рам 1.ЕМС.ра{

21 Источники информации:
- _ Б&ря://иммм]Чзирга.сот/едатемиз/и2Бек“\ап-епас5-1ам-оп-епутоптепиа!-5089779
- РАОЦЕХ дакабазе: А р://ЛимммЧао.ога/Мас!ех/соипигу-ргоез/депега!-ргое/еп/?503=Ц7В

192248.С1А.В.002 Редакция В9 Раде 76
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название закона

Закон закрепил полномочия органов государственной
власти в сфере регулирования правоотношений по
охране природы.

Закон об 2013 Обеспечивает всеобъемлющую — правовую базу,
экологическом регулирующую различные виды и формы контроля в
контроле области окружающей среды. Он — охватывает

государственный экологический контроль, внутренний
контроль (когда законность проверок, разрешений или
заключений проверяется вышестоящим
государственным органом), самоконтроль и
общественный экологический контроль.

Закон об 2021 Этот закон был принят в марте 2021 года и вступает в силу
экологическом в марте 2022 года.
аудите

Закон устанавливает основные особенности и
требования экологического аудита. Закон также
определяет права и обязанности экологической
аудиторской организации, аудитора, заказчика и
субъекта экологического аудита, ответственность
аудиторской организации, ограничения на проведение
экологического аудита.

Закон об 2000 Настоящий Закон определяет цели, задачи и виды
экологической экологической экспертизы. Закон определяет
экспертизе квалификацию, обязанности и обязанности экспертов-

экологов. Госкомэкологии несет общую ответственность
за выполнение этого законодательства через
Департаменты экологической экспертизы
(Главгосэкоэкспертиза и  Госэкспертиза, которые
находятся в ведении комитета) и областные отделения

Госкомэкологии.
Постановление 2001 Постановлением Кабинета Министров № 491 от декабря
Кабинета 2001 года утвержден порядок проведения
министров № государственной экологической экспертизы в Республике
491/2001 Узбекистан.
Закон об охране и 1997 Этот закон регулирует охрану и использование
использовании (обновлен растительного мира, произрастающего в естественном
растительного в 2016) состоянии, а также выращивание и его воспроизводство
мира и сохранение генофонда дикорастущих растений.
Госкомэкологии и Главное управление лесного хозяйства
при Министерстве сельского и водного хозяйства
являются специальными уполномоченными органами в
области охраны растительного мира и его
использования.
192248.6ЕА.В.002 Редакция В9 Раде 77

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название закона

Закон «Об охране 1997 В этом законе устанавливаются правовые основы
и использовании регулирования отношений в области охраны,
животного мира» использования, восстановления и воспроизводства

животного мира в целях обеспечения условий его
существования, сохранения видового разнообразия,
целостности природных сообществ и среды обитания.
Законом специально регулируются отношения в области
охраны и использования диких животных, обитающих в
условиях естественной свободы на суше, в воде,
атмосфере и почве, постоянно или временно
находящихся на территории Узбекистана, а также
содержащихся в  полусвободных условиях или
искусственно созданных местообитаниях в научных или
природоохранных целях.

Подбор площадок для девелоперских проектов;
планирование, проектирование и реализация проектов,
которые в конечном итоге окажут воздействие на
животный мир или среду его обитания, подлежит
государственной экологической экспертизе.

Закон «Об 2002 Этот закон предотвращает негативное воздействие

отдходах» твердых отходов на жизнь и здоровье населения, а также
на окружающую среду, сокращает образование отходов
и поощряет рациональное использование методов
сокращения отходов.

Закон регулирует процедуры обращения с твердыми
отходами и определяет органы, занимающиеся
управлением твердыми отходами. Закон также
устанавливает правила перевозки твердых отходов и
предоставляет рыночные стимулы для эффективной
обработки твердых отходов.

Закон о воде и 1993 Закон о регулировании водных = отношений,

водопользовании рациональном использовании вод для нужд населения и
народного хозяйства, охране вод от загрязнения и
истощения. Предупреждение и уменьшение вредного
воздействия вод, улучшение состояния водных объектов
и защита прав предприятий, учреждений, организаций,
фермерских хозяйств и граждан в сфере водных
отношений.

192248.С1А.В.002 Редакция В9 Раде 78
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название закона

Закон об охране 1996 Настоящий Закон устанавливает правила по охране
атмосферы атмосферного воздуха, стандарты, нормы качества и
вредного воздействия, требования к горюче-смазочным
материалам, производству и эксплуатации

оборудования, автомобилей и других транспортных
средств, требования по охране озонового слоя,
обязательства предприятий, учреждений и организаций
по охране атмосферного воздуха, а также возмещение
ущерба от загрязнения атмосферы.

Земельный Кодекс 1998 Земельный Кодекс является основной нормативно-
(измененв правовой базой по земельным вопросам в Узбекистане.
2020) Он устанавливает регулирование земель в целях

обеспечения интересов настоящего и будущих
поколений научно обоснованного, рационального
использования и охраны земель, воспроизводства и
повышения плодородия почв, сохранения и улучшения
окружающей среды, создания условия для равного
развития всех форм хозяйствования, защиты прав
юридических и физических лиц на земельные участки, а
также укрепления законности в этой сфере, в том числе
путем предупреждения коррупционных
правонарушений.

Земельный Кодекс регулирует выделение, передачу и
продажу земельных участков, а также определяет право
собственности и права на землю. Земельный кодекс
также описывает обязанности различных
государственных органов, включая Кабинет Министров,
областные, районные и городские  хокимияты
(региональный орган государственного управления) в
области управления земельными ресурсами; права и
обязанности землевладельца, пользователя, арендатора
и собственника; категории земель, отвод и компенсацию
земель, разрешение земельных споров и охрану земель.
Земельный Кодекс также определяет условия
прекращения прав на земельный участок, изъятия и
отвода земельного участка для государственных и
общественных нужд, а также сроки изъятия земельного
участка в нарушение земельного законодательства.

Авиационное законодательство

Воздушный Кодекс 1993 Статья 18 Воздушного Кодекса Республики Узбекистан
Республики детализирует порядок получения разрешения на
Узбекистан осуществление деятельности, которая может создать

угрозу безопасности полетов.

192248.С1А.В.002 Редакция В9 Раде 79
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название закона

Глава |! определяет перечень необходимых документов,
которые необходимо получить от Компании для
строительства объекта, расположенного — вблизи
аэродромов гражданской авиации.

Авиационные 2006 Этот документ регламентирует маркировку и
правила (АП РУЗ- оборудование объектов, расположенных вблизи
150) аэродромов гражданской авиации.

Зарегистрированы Согласно АП РУз-150 стационарные объекты высотой 50
под № 73 от ми более, независимо от места их расположения,
31.07.2006 г.

подлежат маркировке (глава М, п.д, п.11).

В пунктах 12-23 главы \ указано, что «белые огни,
работающие в  проблесковом режиме, могут
применяться для освещения отдельно стоящих
препятствий, расположенных вне зон аэродрома, не
имеющих вокруг себя посторонних огней. Сила вспышки
заградительного огня должна быть не менее 10 кандел
(кд), а частота вспышек должна быть не менее 60 в
минуту».

Другие требования по оснащению объектов
светозащитными огнями будут предоставлены при
изучении специалистами УГА координат объектов (в
системе \/С5-84) и их технических характеристик. После
получения данных в требуемом формате специалисты
проведут встречи с Компанией или ее представителем
для определения дополнительных требований или
изменения условий требований в зависимости от
исходных данных.

Социальное законодательство

Конституция 2017 Статья 105 признает махалли органами самоуправления.
Республики Их председатель и советники избираются сообществами
Узбекистан сроком на 2,5 года и являются важным каналом принятия

решений внутри местных сообществ.

Трудовой Кодекс 1996 Имеют значение:

Республики (изменен в -
Глава \\1. Трудовой договор.

Узбекистан 2010) рудовой договор.
Статья 7 — запрещает принудительный труд.
Статья 77 - разрешенный возраст приема на работу (16
лет).
Статьи 211 и 212 - устанавливают требования по охране
труда и обязанности работника по соблюдению норм,
правил и положений по охране труда.

192248.6ЕА.В.002 Редакция В9 Раде 80

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название закона

Статья 213 - устанавливает права работника на
информацию по охране труда и технике безопасности.

В статье 239 говорится, что все лица моложе 18 лет будут
приняты на работу только после проведения
предварительного медицинского осмотра и подлежат
ежегодному осмотру до достижения 18-летнего возраста.

Гражданский 29 АидизЕ Гражданский Кодекс определяет правовое положение

Кодекс 1996 участников гражданских правоотношений, основания и
порядок осуществления имущественных и иных вещных
прав, прав на объекты интеллектуальной собственности,
регулирует договорные и иные обязательства, а также
иное имущество и связанные с ним личные
неимущественные отношения. Кодекс определяет общие
правила наложения ареста на имущество, определения
стоимости имущества и прав на возмещение, условия
прекращения прав.

Постановление 25 мая Настоящее Постановление направлено на
Кабинета 2011 совершенствование порядка предоставления земельных
Министров № 146 участков, защиту прав юридических и физических лиц на

землю и совершенствование общей архитектуры
населенных пунктов и рационального использования их
земель под строительство, в соответствии с Земельным
кодексом и Градостроительным кодексом. Данное
постановление имеет два утвержденных Положения: (1!)
Положение о порядке предоставления земель для
градостроительной деятельности и других
несельскохозхяйственных нужд, (й) Положение о порядке
возмещения убытков владельцев, пользователей,
арендаторов и собственников земельных участков, а
также потерь сельскохозяйственного и
лесохозяйственного производства

Постановление 16 июля Постановление «О мерах по повышению эффективности
Кабинета 2018 подготовки и реализации проектов с участием
Министров №3857 международных финансовых институтов и иностранных

правительственных финансовых организаций» частично
предусматривает, что выплата компенсаций за отвод
земель, снос домов, других строений, насаждений в
рамках проектов с участием международных финансовых
организаций (МФИ), если это согласовано и указано в
договорах, будет осуществляться уполномоченными
органами в соответствии с требованиями МФИ или
иностранных государственных финансовых организаций.

192248.С1А.В.002 Редакция В9 Раде 81
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название закона

Указ Президента | 1 августа Указ «О мерах по кардинальному улучшению
Республики 2018 инвестиционного климата в Республике Узбекистан»
Узбекистан №5495 частично предусматривает, что принятие решений об

изъятии земель для государственных и общественных
нужд допускается только после открытого обсуждения с
заинтересованными лицами, земельные участки которых
планируется изъять, а также после оценки выгод и затрат;
снос жилых, производственных помещений, иных
строений и сооружений, принадлежащих физическим и
юридическим лицам, с изъятием земельных участков
допускается после полного возмещения рыночной
стоимости недвижимого имущества и убытков
причиненные владельцам в связи с таким изъятием.

Постановление 16 ноября Данное постановление регламентирует возмещение
Кабинета 2019 убытков физическим и юридическим лицам в связи с
Министров № 911 изъятием земельных участков для государственных и

общественных нужд. Настоящее положение, в основном,
касается земельных участков, жилых домов, зданий и
сооружений физических и юридических лиц.

Закон Республики | 01 марта Закон устанавливает порядок приватизации земельных
Узбекистан № 552 2020 участков несельскохозяйственного назначения. Закон
устанавливает основные принципы приватизации
земель, объекты и субъекты приватизации,

государственное управление в сфере приватизации,
полномочия государственных органов, определяет
правовой статус земель и другие вопросы.

Указ Президента 09 июня Настоящий Указ направлен на внесение изменений в
Республики 2021 земельное законодательство Республики Узбекистан. Так,
Узбекистан № в соответствии с Постановлением от 1 августа 2021 года:
6243

* земельные участки предоставляются частному сектору
на праве собственности и аренды, государственным
органам, учреждениям, предприятиям, органам
самоуправления граждан на праве постоянного
пользования;

* земли сельскохозяйственного назначения выделяются
только на праве аренды по результатам открытых
электронных торгов;

. Несельскохозяйственные земли продаются через
электронные интернет-аукционы на правах
собственности и аренды;

192248.С1А.В.002 Редакция В9 Раде 82
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название закона

* Земельные участки выделяются государственным
организациям для государственных и общественных
нужд по решению Совета Министров Республики
Каракалпакстан, хокимов областей и города Ташкента на
праве постоянного пользования.

Указ Президента 11 августа Указ определяет порядок и размеры детских пособий

Республики 2021 малообеспеченным семьям и материальной помощи

Узбекистан № одиноким гражданам, семьям без детей или

6277 малообеспеченным семьям, у которых дети старше 18
лет.

Культурное наследие и археологическое законодательство

Конституция 2017 Утверждается, что обязанностью каждого гражданина
Республики является охрана исторического, духовного и культурного
Узбекистан наследия народа Узбекистана. Кроме того, памятники

культуры должны охраняться государством.

Уголовный Кодекс 1994 Статья 132 — штрафы за умышленное уничтожение или
Республики (измененв повреждение объектов материального культурного
Узбекистан 2002) наследия, находящихся под охраной государства, с

причинением значительного или крупного ущерба.

Кодекс Республики 1994 Статья 64 - за нарушение правил охраны и
Узбекистан об (измененв использования объектов материального культурного
административной 2021) наследия налагаются штрафы.

ответственности

Закон об охране и | 2001 Регулирует использование и охрану объектов
использовании культурного наследия, ЯВЛЯЮЩИХСЯ национальным
Объектов достоянием народа Узбекистана. Охраняет ансамбли,
Культурного достопримечательности, памятники, объекты
Наследия материального и нематериального культурного наследия.
Закон об охране и 2009 Регулирует охрану и использование объектов
использовании археологического наследия. Государству принадлежит
Объектов исключительное право собственности на объекты
Археологического археологического наследия. Объекты археологического
Наследия наследия подлежат обязательной государственной

регистрации. Министерство культуры выдает разрешения
на полевые исследования и утверждает научный отчет по
каждому выданному разрешению.

Законы в сфере энергетики

Закон об 2009 Регулирует правила, касающиеся области
электроэнергетике электроэнергетики.
192248.6ЕА.В.002 Редакция В9 Раде 83

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название закона

Закон об 1997
рациональном
использовании
электрической

энергии

Положение об 2017
оказании
энергетических

услуг

Правила 2018
пользования
электрической

энергией

Формирует общую правовую базу для обеспечения
сбережения национальных энергетических ресурсов,
эффективного использования энергетического и
производственного потенциала.

Определяет правила оказания услуг по обеспечению
энергоэффективности государственным монополистом
«Национальная энергосберегающая компания» по
договорам энергосервисных услуг, которые должны
заключаться государственными органами и
государственными предприятиями.

Устанавливает правила, регулирующие отношения между
поставщиками коммунальных услуг и покупателем
электрической энергии.

Президентские указы и стратегии

Указ Президента 2019

№ УП-6024 об
утверждении
Концепции
развития водного
хозяйства
Республики
Узбекистан на
2020-2030 годы

Концепцией предусмотрены меры по: (а) сохранению и
обеспечению качества объектов окружающей среды
(атмосферного воздуха, воды, земли, почвы, недр,
биоразнообразия, особо охраняемых природных
территорий) от антропогенного воздействия и иного
негативного воздействия; (6) преимущественное

использование материалов, продукции,
производственных площадок и других объектов,
представляющих наименьшую опасность для

окружающей среды; (в) расширение охраняемых
природных территорий; (г) обеспечение экологически
безопасного использования токсичных химических и
радиоактивных веществ; (д) улучшение экологически
безопасного обращения с отходами; и (е) формирование
экологической культуры населения, повышение уровня
прозрачности деятельности государственных органов в
области охраны окружающей среды и усиление роли
гражданского общества.

192248.С1А.В.002

Редакция В9 Раде 84

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название закона

Указ Президента 2019
№ —УП-5863 об
утверждении
Концепции
охраны
окружающей
среды в
Республике
Узбекистан до
2030 года.
Стратегия 2019
сохранения
биоразнообразия
в Республике
Узбекистан на
период 2019-2028
гг.
Указ Президента 2018
№. ПП-4068 «О
мерах по
сохранению
объектов
культурного и
археологического
наследия»

2018

Указ Президента
№[ — Р-5181 «О

Концепцией предусмотрены меры по: (а) сохранению и
обеспечению качества объектов окружающей среды
(атмосферного воздуха, воды, земли, почвы, недр,
биоразнообразия, особо охраняемых природных
территорий) от антропогенного воздействия и иного
негативного воздействия; (6) преимущественное
использование материалов, продукции,
производственных площадок и других объектов,
представляющих наименьшую опасность для
окружающей среды; (в) расширение охраняемых
природных территорий; (г) обеспечение экологически
безопасного использования токсичных химических и
радиоактивных веществ; (д) улучшение экологически
безопасного обращения с отходами; и (е) формирование
экологической культуры населения, повышение уровня
прозрачности деятельности государственных органов в
области охраны окружающей среды и усиление роли
гражданского общества.

Стратегия направлена на определение приоритетных
направлений, целей и задач, планирование, пути их
эффективного достижения, а также этапы реализации
государственной политики в области формирования и
развития устойчивой системы в сфере сохранения и
использования биоразнообразия, на долгосрочный
период.

Включает «Дорожную карту» по радикальному
улучшению охраны, консервации, научных
исследований, пропаганды и рационального
использования объектов материального культурного
наследия на 2019-2021 годы.

Требуется создание национального цифрового кадастра,
на основе которого вырабатываются комплексные меры

совершенствовани по коренному совершенствованию охраны,
и охраны и консервации, научного изучения, популяризации и
использования использования объектов материального культурного и
объектов археологического наследия в 2018-2023 гг.
материального

культурного и

археологического

наследия».

192248.6ЕА.В.002 Редакция В9 Раде 85

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название закона |

Указ Президента о 2019 Предлагает ликвидировать АО «Узбекэнерго», заменив
приватизации и его тремя акционерными обществами.
привлечении
иностранных
инвестиций.
2020

Указ № 6012
Президента
Республики
Узбекистан «Об
утверждении
Национальной
стратегии
Республики
Узбекистан по
правам человека»

В целях дальнейшего совершенствования механизма
защиты прав и свобод человека в Узбекистане.

Отсутствует национальное законодательство, связанное со следующими аспектами:

Национальное законодательство не требует проверки проектов с точки
зрения потенциального воздействия на коренные народы.

Отсутствие требований национального законодательства о признании
коренных народов.

Отсутствие в национальном — законодательстве требований по
взаимодействию с затрагиваемыми сообществами этнических меньшинств.
Отсутствие требований национального законодательства о раскрытии
отчетов о мониторинге.

В соответствии с национальным законодательством отсутствуют требования
о консультация с принимающими сообществами и поддержке их
социальных и культурных учреждений в соответствии с постановлениями
правительства, за исключением судебного процесса выплаты компенсации
перемещенным лицам, который описан в национальном законодательстве,
включая Гражданский Кодекс (29 августа1996 г.), Земельный Кодекс (30

апреля 1998 г.) и Постановление Кабинета Министров № 146 (25 мая 2011 г.).

192248.С1А.В.002 Редакция В9 Раде 86

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

3.5 Законодательство о возобновляемых источниках энергии

Существующая нормативно-правовая база Узбекистана в области энергетики
предусматривает конкретные положения по использованию возобновляемых
источников энергии. Узбекистан в последние годы осуществляет масштабные
реформы по укреплению энергетической отрасли с дальнейшим акцентом на

возобновляемые источники энергии.

АО «Узбекэнерго» являлось центральной государственной холдинговой компанией,
отвечающей за производство, передачу, распределение и диспетчерское
управление электроэнергией АО «Узбекэнерго» в настоящее время
реструктурировано в соответствии с Указом Президента, предусматривающим
разделение, приватизацию и привлечение иностранных инвестиций (2019 г.).
Большая часть соответствующих полномочий теперь принадлежит Министерству

энергетики, созданному в феврале 2019 года.

В функции Министерства энергетики входит регулирование и функционирование
отраслей возобновляемой энергетики (среди прочего), а также мониторинг
эффективности энергопотребления и реализация проектов по соглашениям о

разделе продукции.

3.5.1 Закон о возобновляемых источниках энергии

Закон о возобновляемых источниках энергии вступил в силу 22 мая 2019 года. Целью
Закона о возобновляемых источниках энергии является помощь в диверсификации
экономики Узбекистана и уменьшении ее зависимости от энергии, основанной на
ископаемом топливе, путем развития и регулирования сектора возобновляемых
источников энергии. Закон фокусируется как на использовании возобновляемых
источников энергии, так и на производстве оборудования, используемого в секторе
возобновляемых источников энергии. В соответствии с Законом термин
«возобновляемые источники энергии» включает в себя возобновляемые источники
энергии, такие как солнечный свет, ветер, геотермальное тепло, естественные

водные волны и биомассу.
3.5.2 Президентские указы и стратегии

3.5.2.1 Стратегия «зеленой» энергетики

Стратегия 2019 года предусматривает переход Республики Узбекистан к «Зеленой»

экономике в период 2019-2030 гг. Основные цели включают в себя:

192248.С1А.В.002 Редакция В9 Раде 87
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Повышение — энергоэффективности экономик и — рационального
использования природных ресурсов за счет технологической модернизации
и развития финансовых механизмов.

Включение в приоритетные области государственных инвестиций и расходов
экологических критериев, на основе передового международного опыта.
Содействие в реализации пилотных проектов в сферах перехода к «зеленой»
экономике посредством развития механизмов государственного
стимулирования, государственно-частного партнерства и сотрудничества с
международными финансовыми институтами.

Развитие системы подготовки и переподготовки кадров, связанных с рынком
труда в «зеленой» экономике.

Принятие мер по смягчению негативного воздействия экологической
катастрофы в Приаралье.

Укрепление международного сотрудничества в области «зеленой»
экономики, в том числе путем заключения двусторонних и многосторонних

соглашений.

Целевые индикаторы реализации Стратегии определены как:

Снижение удельных выбросов парниковых газов на единицу валового
внутреннего продукта на 10%, по сравнению с уровнем 2010 года.
Удвоение показателей энергоэффективности и снижения углеродоемкости
валового внутреннего продукта.

Дальнейшее развитие возобновляемых источников энергии с их долей до
более 25% от общего объема производства электроэнергии.

Обеспечение доступа к современному, доступному и надежному

электроснабжению 100% населения и отраслей экономики?2.

Более подробную информацию о Стратегии можно найти в Главе 16 (Изменение

климата) данной ОВОССВ.

22 Бир:/Лилилмвао.ого/гасЛех/гезиН®/декай/еп/с/\ЕХ-ЕАОС197240

192248.С1А.В.002 Редакция В9
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025

Раде 88
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

3.5.2.2 Указ Президента о мерах по дальнейшему развитию возобновляемых

источников энергии

Указ Президента (2013 г.) направлен на содействие эксплуатации ресурсов
возобновляемых источников энергии и дальнейшее внедрение технологий
возобновляемых источников энергии, с общей целью создания основы для
надежной поглощающей способности технологий возобновляемых источников

энергии и технических знаний, связанных с возобновляемыми источниками энергии.

3.5.2.3 Постановление Кабинета Министров №841 о мерах по реализации

национальных целей и задач в области устойчивого развития на период до 2030 года

Постановление, принятое в 2018 году, включает в себя следующие национальные

цели и задачи устойчивого развития на период до 2030 года:

» Общестрановое сокращение малообеспеченного населения.

Укрепление продовольственной безопасности, улучшение рационального
питания и содействие устойчивому развитию сельского хозяйства.

® Обеспечение здорового образа жизни и содействие благополучию для всех
в любом возрасте.

» Обеспечение гендерного равенства, расширения прав и возможностей для
всех женщин.

* Сохранение и рациональное использование водных ресурсов в интересах
устойчивого развития, обеспечение их доступности для всех.

» Обеспечение доступа к недорогим, надежным и современным источникам
энергии для всех.

* Содействие устойчивому и инклюзивному экономическому росту на основе
повышения продуктивной занятости и достойной работы для мужчин и
женщин.

® Сокращение неравенства во всех его проявлениях внутри страны.

» Обеспечение открытости, безопасности, жизнестойкости и экологической
устойчивости городов и населенных пунктов.

» Принятие срочных мер по борьбе с изменением климата и его
последствиями.

» Защита и восстановление наземных экосистем и содействие их
рациональному использованию, рациональному лесопользованию, борьбе

с опустыниванием, остановке и обращению вспять деградации земель.

192248.С1А.В.002 Редакция В9 Раде 89
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

3.-6 Международные и региональные ратифицированные конвенции

В следующей таблице представлен список основных международных и
региональных конвенций, ратифицированных Узбекистаном за последние годы.
Многие из международных стандартов включены в Принципы Экватора, Стандарты
деятельности (СД) Международной финансовой корпорации (МФК), Требования к
реализации (ТР) Европейского банка реконструкции и развития (ЕБРР) и

соответствующие руководства.

В период с 2019 по 2021 год Узбекистан планирует рассмотреть возможность
присоединения к ряду договоров, включая Минаматскую конвенцию о ртути,
Роттердамскую конвенцию о процедуре предварительного обоснованного согласия
в отношении отдельных опасных химических веществ и пестицидов в
международной торговле и ряду многосторонних природоохранных соглашений
Европейской экономической комиссии ООН (ЕЭК ООН), в частности: Орхусская
конвенция о доступе к информации, участии общественности в принятии решений
и доступе к правосудию по вопросам, касающимся окружающей среды; Конвенция
о трансграничном загрязнении воздуха на большие расстояния (Конвенция по
воздуху); Конвенция о трансграничном воздействии промышленных аварий; и
Конвенция Эспо об оценке воздействия на окружающую среду в трансграничном

контексте.

Таблица 3-2: Международные и региональные конвенции Узбекистана

Год
ратификации

Международная и региональная конвенция

Международная организация труда (Фундаментальные конвенции)?“
С029 - Конвенция о принудительном труде, 1930 1992

С087 - Конвенция о свободе ассоциации и защите права на

организацию, 1948 2016

23 ОМЕСЕ (Ноябрь 2019) Вирз://ипесе.ога/епутоптеппеми/и2бекап-патез-риойЧез-пиегпа#опа!-

зиррой-ипр!етеп"-гесоттепдаНопз-Из (по состоянию на апрель 2021).

24 Международная организация труда (МОТ): Ратификации для Узбекистана. Веб-сайт:

Врз://Лллллм.Ио.ога/Чуп/погги!ех/еп/р=1000:11200: 0:11200:Р11200 СОУМТВУ 10:103538

192248.С1А.В.002 Редакция В9 Раде 90
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Год
Международная и региональная конвенция
дународ р ь ратификации
С098 - Конвенция о праве на организацию и ведение коллективных
1992
переговоров, 1949
С100 - Конвенция о равном вознаграждении, 1951 1992
С105 - Конвенция об упразднении принудительного труда, 1957 1997
С111 - Конвенция о дискриминации (в области труда и занятий), 1958 1992
С138 - Конвенция о минимальном возрасте, 1973
2009
Указанный минимальный возраст: 16 лет
С182 - Конвенция о наихудших формах детского труда, 1999 1992
Предотвращение загрязнений
Стокгольмская конвенция о стойких органических загрязнителях 2019
Киотский протокол,1997 1999
Конвенция ООН об охране озонового слоя (Венская конвенция) 1993
Монреальский протокол по веществам, разрушающим озоновый
м 1993
слой, 1987
Рамочная конвенция Организации Объединенных Наций об
1993
изменении климата, 1992
Конвенция ООН о контроле за трансграничной перевозкой опасных 1996
отходов и их удалением
Международные автомобильные перевозки опасных грузов* 2020
Защита биоразнообразия
Конвенция ЮНЕСКО о водно-болотных угодьях, имеющих
международное значение, особенно в качестве мест обитания 2001
водоплавающих птиц / Конвенция КАМ$АВ
Конвенция ООН о биологическом разнообразии, 1992 1995
Конвенция о международной торговле видами дикой фауны и флоры,
м 1997
находящимися под угрозой исчезновения (СИТЕС)
Конвенция об охране мигрирующих видов дикой фауны и флоры. 1997
192248.СГА.В.002 Редакция В9 Раде 91

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Международная и региональная конвенция

Соглашение о сохранении афро-евразийских мигрирующих водно-
болотных птиц

Водные ресурсы

Соглашение об использовании водно-энергетических ресурсов
бассейна Сырдарьи

Соглашение между Правительством Казахстана, Правительством
Кыргызстана и Правительством Узбекистана об управлении водными
ресурсами в Центральной Азии

Конвенция по борьбе с опустыниванием в тех странах, которые
испытывают серьезную засуху и/или опустынивание, особенно в

Африке

Положение о Межгосударственной координационной
водохозяйственной комиссии Центральной Азии

Конвенция по охране и использованию трансграничных водотоков и
международных озер

Соглашение о сотрудничестве в области совместного управления
водными ресурсами и охраны межгосударственных источников

Культурное наследие

Конвенция об охране нематериального культурного наследия. Париж,
2003

Конвенция об охране всемирного культурного и природного
наследия. Париж, 16 ноября 1972 г.

Права человека

Конвенция ООН о ликвидации всех форм дискриминации в
отношении женщин

Международный пакт ООН об экономических, социальных и
культурных правах

Конвенция ООН о правах ребенка / Факультативный протокол в связи
с участием детей в вооруженных конфликтах

Конвенция ООН о ликвидации всех форм расовой дискриминации

Конвенция ООН о правах инвалидов

Год

ратификации

2004

1999

1996

1996

1992

2007

1992

2008

1993

1995

1995

2008

1995

2009

192248.С1А.В.002 Редакция В9

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025

Раде 92
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Год
ратификации

Международная и региональная конвенция

Международный пакт ООН о гражданских и политических правах 1995

* соглашение ЕЭК ООН; Узбекистан стал членом ЕЭК ООН в 1993 году. Основной целью
ЕЭК ООН является содействие общеевропейской интеграции посредством установления
норм, стандартов и конвенций.

3.7 Руководящие принципы передовой международной практики

Международные кредиторы, подписавшие Принципы Экватора (ПЭ), требуют, чтобы
проекты, которые они финансируют, соответствовали международным стандартам.
Помимо требований законодательства Узбекистана, при разработке и реализации
Проекта будут соблюдаться и применяться следующие международные

руководящие принципы и политики:

® Принципы Экватора, версия 4 (2020 г.).

» Общие стандарты деятельности (СД) Международной финансовой
корпорации (МФК) (2012 г.).

. Европейский банк реконструкции и развития (ЕБРР) Требования к
реализации проектов (ТР) (2019 г.).

Европейский Банк Реконструкции и Развития (ЕБРР)/МФК. Руководство
«Жилье для работников: процессы и стандарты» (2009 г.)

® Положение о Политике по Защитным Мерам Азиатского банка развития
(АБР) (2009 г.).

» Стратегия защиты Азиатского банка развития (АБР) (2018 г.).

Азиатский банк развития (АБР) Политика доступа к информации (2018 г.).

. Азиатский банк развития (АБР) «Гендер и политика развития» (1998 г.).

. Руководящие принципы по охране окружающей среды, здоровья и труда
(ОСЗТ), включая качество сточных вод и окружающей воды, управление
отходами и обращение с опасными материалами, управление шумом, охрану
труда и технику безопасности, а также руководство по строительству и
выводу из эксплуатации (МФК, 2007).

» Руководство по ОСЗТ для ветроэнергетики (МФК, 2015).

» Руководство по ОСЗТ для передачи и распределения электроэнергии (МФК,
2007Ь).

» Руководство по ОСЗТ для добычи строительных материалов (МФК, 2007 г.)

192248.С1А.В.002 Редакция В9 Раде 93
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Директива Европейского Союза об оценке воздействия на окружающую

среду 85/337/ЕЕС (с поправками).

Все это конкретные политики, процедуры и стратегии, разработанные для
содействия устойчивому развитию. Эти процедуры включают в себя детальный
процесс экологической экспертизы до — окончательного утверждения
финансирования Проекта, подробные руководящие указания по охране
окружающей среды, подробные требования по охране труда и технике
безопасности, процедуры оценки социального воздействия и общественных
консультаций и раскрытия информации, а также многие другие вопросы, связанные
со строительством, эксплуатацией проекта, и выводом проекта из эксплуатации.
Многие меры по смягчению последствий, описанные в последующих разделах этого

отчета, основаны на этих требованиях.

Особое значение имеет Принцип 1 Декларации Рио-де-Жанейро по окружающей
среде и развитию (Организация Объединенных Наций, 1992), в котором говорится,
ЧТо «люди имеют право на здоровую и продуктивную жизнь в гармонии с

природой». Принцип 18 требует проведения оценки воздействия.
3.7.1 Международные стандарты

3.7.1.1 Принципы Экватора

ПЭ распространяются на финансирование всех новых проектов с общими
капитальными затратами в размере 10 миллионов долларов США и более, во всех
отраслях промышленности по всему миру. 18 ноября 2019 года Ассоциация
Принципов Экватора опубликовала четвертую версию Принципов экватора (ПЭ4).
Изменения, вступившие в силу 1 июля 2020 года, должны быть реализованы во всех
новых проектах, подписанных 1 октября 2020 года или после этой даты, и включают
существенные новые требования в отношении прав человека, изменения климата и

воздействия на коренные народы.

192248.С1А.В.002 Редакция В9 Раде 94
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

ПЭ представляют собой основу для проектного финансирования, которая опирается
на СД МФК. Степень, в которой ПЭ обычно применяются к проекту, зависит от того,
является ли страна, в которой расположен проект, «Применимой» или
«Неприменимой». Хотя ПЭ4 сохраняет концепцию «Применимых стран» и требует,
чтобы проекты в этих странах оценивались на соответствие законам принимающей
страны, он больше не предполагает, что эти законы обязательно будут
соответствовать соответствующим требованиям в отношении экологических и
социальных оценок, систем управления и планов, взаимодействия с
заинтересованными сторонами или механизмы рассмотрения жалоб. ПЭ4 сохраняет
формулировку своего предшественника, разъясняя, что законы принимающей
страны представляют собой минимальный стандарт и требуют от кредиторов
оценки конкретных рисков Проекта, чтобы определить, можно ли использовать СД
МФК в качестве руководства для устранения этих рисков, в дополнение к законам

принимающей страны.

3.7.1.2 Стандарты деятельности МФК

Проекты в «неприменимых» странах, таких как Узбекистан, должны соответствовать
стандартам и руководящим принципам, изложенным в СД МФК и Руководстве по
охране окружающей среды и технике безопасности. СД МФК подробно описаны

ниже:

® СД1 МФК - Оценка и управление экологическими и социальными рисками и
воздействиями.

® СД2 МФК - Рабочий персонал и условия труда.

» СДЗ МФК - Эффективность использования ресурсов и предотвращение
загрязнения окружающей среды.

» СД4МФК - Здоровье и безопасность населения.

» СД5 МФК - Приобретение земли и вынужденное переселение.

» СДб МФК - Сохранение биоразнообразия и устойчивое управление живыми
природными ресурсами.

® СД7 МФК - Коренные народы.

® СД8 МФК - Культурное наследие.

192248.С1А.В.002 Редакция В9 Раде 95
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

СД 1 устанавливает важность оценки для определения экологических и социальных
воздействий, связанных с развитием, эффективного взаимодействия с населением и
раскрытия информации о проекте, а также консультаций с местными сообществами,
затронутыми Проектом, и мер по управлению окружающей и социальной средой.
Таким образом, данная ОВОССВ была проведена в соответствии с требованиями
стандарта СД1 МФК.

Остальные СД МФК устанавливают цели и требования по предотвращению и
минимизации потенциальных экологических и социальных неблагоприятных
воздействий на окружающую среду, а также по устранению/компенсации любых
остаточных воздействий. Таким образом, СД 2-8 рассматривались как часть
процесса оценки и обсуждались там, где это уместно, в тематических разделах
ОВОССВ.

3.7.1.3 Требования к реализации проектов ЕБРР

Ожидается, что проекты, финансируемые ЕБРР, будут разрабатываться и
осуществляться в соответствии с передовой международной практикой в области
устойчивого развития. Как сторона, подписавшая ЕР, ЕБРР стремится обеспечить
соответствие проектов экологическим принципам, практике и основным стандартам
ЕС, если они могут применяться на уровне проектов, независимо от географического
положения?. Чтобы помочь проектам в достижении этого, ЕБРР определил 10
требований к реализации проектов, охватывающих ключевые области

экологических и социальных проблем и воздействий. Это включает:

® ТРТЕБРР — Оценка и управление экологическими и социальными рисками и
воздействиями.

® ТР2 ЕБРР -— Трудовые отношения и условия труда.

® ТРЗ ЕБРР - Эффективность использования ресурсов и предотвращение и
контроль загрязнения окружающей среды.

» ТР4АЕБРР — Охрана здоровья и безопасность.

® ТР5 ЕБРР - Приобретение земель, ограничения на землепользование и

вынужденное переселение.

25 ЕБРР, Экологическая и социальная политика (2019),

БЕрз://Лилллм.ебга. согп/пеми/рибсаНоп$/ройез/епмгоптепиа!-ап4-зос!а|-ройсу-езр.Нгт|

192248.С1А.В.002 Редакция В9 Раде 96
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® ТРб ЕБРР - Сохранение биоразнообразия и устойчивое управление живыми
природными ресурсами.

® ТР7ЕБРР - Коренные народы.

® ТР8 ЕБРР - Культурное наследие.

® ТРЭЕБРР - Финансовые посредники.

» Т1Р10 ЕБРР - Обнародование информации и взаимодействие с

заинтересованными сторонами.

3.7.1.4 Положение о Политике по Защитным Мерам АБР

Положение АБР о политике защитных мер ($Р5) (2009 г.) основывается на трех
предыдущих политиках защитных мер в отношении окружающей среды,
вынужденного переселения и коренных народов, объединяя их в одну политику для

более всестороннего учета экологических и социальных воздействий и рисков.

Требования по защитным мерам направлены на обеспечение устойчивости
результатов проекта путем защиты окружающей среды и людей от потенциального
неблагоприятного воздействия проектов путем предотвращения неблагоприятного
воздействия проектов на окружающую среду и затронутых людей там, где это
возможно; минимизацию, смягчение и/или компенсацию неблагоприятного
воздействия проекта на окружающую среду и пострадавших людей, когда
невозможно избежать воздействия; и помощь заемщикам/клиентам в укреплении
их систем защиты и развитии потенциала для управления экологическими и

социальными рисками.2.

26 Нирз://илмлм.а4Ь.ога/Чоситети/заедиагА-ройсу-кайетегу (2009)

192248.С1А.В.002 Редакция В9 Раде 97
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

4 Методология оценки

4.1 Оценка воздействий

Для определения того, можно ли считать потенциальное воздействие Проекта
«значительным», использовалось несколько критериев. Они изложены со ссылкой
на конкретные экологические и социальные вопросы в последующих тематических
главах данной ОВОССВ. По возможности была проведена количественная оценка
воздействия. Там, где это было невозможно, была проведена качественная оценка
воздействия на основе существующей информации, доступной для объекта и
окружающей области исследования, а также опыта других разработок ветряных

электростанций.

ОВОССВ охватывает прямые воздействия и любые косвенные, вторичные,
кумулятивные, краткосрочные, среднесрочные и долгосрочные, постоянные и
временные, обратимые и необратимые, благоприятные и неблагоприятные

воздействия Проекта.

Там, где это уместно, ожидаемое воздействие сравнивалось с соответствующими
законодательными требованиями и стандартами. Там, где таких стандартов не
существовало, использовались методы оценки, включающие интерпретацию и
применение профессионального суждения. Оценка значимости во всех случаях
учитывала отклонение воздействия от установленных исходных условий и

чувствительность среды.

192248.С1А.В.002 Редакция В9 Раде 98
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

4.2 Методология оценки воздействия на окружающую среду

Был принят общий метод оценки значимости воздействия на окружающую среду,
чтобы обеспечить согласованность терминологии значимости, будь то
положительное или отрицательное воздействие. Двумя основными критериями,
определяющими значимость, являются чувствительность объекта воздействия и
величина изменения, связанного с Проектом, как показано в Таблица 4-1. Для
формирования процесса оценки использовался ряд передовых практических

источников и руководств.?" 282930

Таблица 4-1: Определение значимости воздействия на окружающую среду

Величина изменений Чувствительность рецепторов

Высокая Средняя Низкая

(например, (например, (например, без

международная региональная или

защиты)

или национальная местная защита)

защита)
Высокая (например, >75% Крупная Крупная Средняя
затронутой площади или НН) нм) но
рецепторов) ' " '
Средняя (например, 25-75% Крупная Средняя Небольшая
затронутой площади или мн) мм мм
рецепторов)
Низкая (например, от 5 до Средняя Небольшая Незначительная

о м
25% затронутой площади ен) м) О
или рецепторов)
Очень низкая (например, Небольшая Незначительная Незначительная
о м

>0, но <5% затронутой м, н) м, м) м0

площади или рецепторов)

27 Сато! апа Тигрт (2009) Справочник по оценке воздействия на окружающую среду: Практическое
руководство для разработчиков и сообществ, 2-е издание.

28 |ЕМА (2004) Руководство по оценке воздействия на окружающую среду

29 Европейский Союз (2017) Н&рз://ес.еигора.ешепутоптепте!а/ра /ЕА_ашапсе Е!А герог Япа!.раЁ

30 бсошеИ Мага! Неаде (2018) Иирз:/Лилллм.пафиге. зсо/папаБоок-епутоптегиа|-прас{-аззезтепи-

а\Чапсе-сотре!еп{-ащВой#ез-сопзиНеез-апа-о!Йегз

192248.С1А.В.002 Редакция В9 Раде 99
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Величина изменений Чувствительность рецепторов

Высокая Средняя Низкая
(например, (например, (например, без
международная региональная или
защиты)
или национальная местная защита)
защита)
отсутствует отсутствует отсутствует
Без изменений
(МС, Н) (МС, М) (МС, 0)

Таблица 4-1 показывает, что значимость воздействий классифицировалась как
значительная, умеренная, незначительная, пренебрежимо малая или отсутствовала;
и воздействие либо положительное (полезное), либо отрицательное
(неблагоприятное). Эта классификация широко признана и принята в области ОВОС.
Там, где это уместно, используются тематические методы оценки и критерии для
определения значимости. Затем можно выявить потенциально значимые
последствия для дальнейшего анализа. Эффекты считаются «значительными», если
оценка указывает на умеренный эффект или выше. Любые альтернативные подходы

описаны в главах с 5 по 16.

Другим соображением была продолжительность воздействия: будет ли воздействие
временным или постоянным, и если оно будет временным, то будет ли оно
краткосрочным, среднесрочным или долгосрочным. Определение
продолжительности воздействия может быть субъективным, в зависимости от
объекта воздействия. Например, после временного использования земли во время
строительства может потребоваться много лет для восстановления площади
пастбищ, особенно в засушливых условиях. Точно так же, хотя с экологической точки
зрения этот период может быть недолгим, для людей, которые используют землю в
качестве пастбища, этот период может быть значительным по отношению к их

жизни и, следовательно, может считаться постоянным.

Таблица 4-2 определяет критерии оценки продолжительности воздействия.

Таблица 4-2: Продолжительность воздействий

192248.С1А.В.002 Редакция В9 Раде 100
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Характер Продолжительность | Определение/Описание
изменений
Временный Воздействие продолжается во время строительства
Кратковременный (1-2 года) и до 1 года после окончания
строительства.

Воздействие продолжается на протяжении 2-5 лет

Среднесрочный
после строительства.

Воздействие продолжается на протяжении 5-10 лет

Долгосрочный
после строительства.

Из-за продолжительности периода времени для
Постоянный человека воздействие более 10 лет можно
субъективно определить, как постоянное.

4.3 Область применения и методология оценки социальных воздействий

Цель оценки социального воздействия заключалась в выявлении основных рисков
для социальных и экономических условий в районе предполагаемых действий, и в
оценке воздействия строительства и эксплуатации на социально-экономическую
ситуацию, в соответствии с признанными рекомендациями по передовой
практике?" 3233. Воздействия могут быть прямыми и косвенными, преднамеренными
и непреднамеренными, положительными и отрицательными. В случае
значительного воздействия Компания должна реализовать различные меры по
смягчению последствий, которые обсуждаются в главе 7 (Социальные аспекты) и

главе 18 (Экологический менеджмент и мониторинг).

Как правило, процесс оценки социального воздействия включает в себя следующие

основные задачи:

. Определение типов неблагоприятного и положительного воздействия от
предлагаемого действия.
. Оценку уровня социально-экономических рисков с точки зрения частоты

(вероятности возникновения) и последствий.

31 Сегите ог боод боуегпапсе (2006)
32 \!опа ВапкК (2003)

33 Маскепие УаНеу Епмгоптегиа! итрасЕ Вемем Воага (2007)

192248.С1А.В.002 Редакция В9 Раде 101
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Оценку приемлемости рисков.
Внедрение мер по смягчению рисков для снижения рисков до приемлемого

уровня.
Оценка социального воздействия обычно решает следующие вопросы:

. Демография: изменения численности местного населения,
эмиграция/иммиграция в регионе, миграция людей в поисках работы и
другие вопросы.

Экономические вопросы: воздействие на цепочку поставок, возможности
местных поставщиков, потенциальное воздействие на местные рынки
товаров и услуг, возможности трудоустройства на этапах строительства,
эксплуатации и вывода Проекта из эксплуатации.

Проблемы со здоровьем: риски новых заболеваний для коренных жителей
и народов, воздействие на здоровье рабочего персонала и местных
сообществ, воздействие местных заболеваний на рабочих.

® Социальная инфраструктура: адекватность медицинских и
образовательных учреждений, транспорта и дорог, электроснабжения,
снабжения пресной водой для поддержки проектной деятельности и
персонала, а также местных сообществ.

Ресурсы: изменения в землепользовании, увеличение доступа к сельским
или отдаленным районам, использование природных ресурсов.

Психологические и общественные аспекты: изменение традиционного
образа жизни, сплоченность сообщества, отношения и поведение,
восприятие риска.

. Культурные аспекты: Вопросы, связанные с объектами, имеющими
археологическую, историческую, религиозную, культурную или эстетическую
ценность.

Социальная справедливость: Местные социальные группы, которые

выиграют или проиграют в результате Проекта или его деятельности.

Как и в случае воздействия на окружающую среду, был принят общий метод оценки
значимости  социально-экономического воздействия чтобы обеспечить
последовательность в терминологии значимости, будь то положительное или
отрицательное воздействие. В качестве двух основных критериев использовались

характер воздействия и величина изменений, возникающих в результате

реализации Проекта, как показано [:
Таблица 4-3.
192248.С1А.В.002 Редакция В9 Раде 102

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 4-3: Определение значимости социального воздействия

Величина
перемен

Характер воздействия

Пренебрежимо
малая

Незначительная

Умеренная

Высокая

Избегание

Избегание не
требуется.

Смягчение
последствий или
изменение дизайна
предотвращает
воздействие(я).

Смягчение
последствий или
изменение дизайна
снижает воздействие.

Смягчение
последствий или
изменение дизайна
не могут значительно
снизить
воздействие(я).

Нарушение
привыкание

В обычных условиях
не заметно

Не влияет на
повседневную жизнь
или распорядок
затронутой стороны.

Возможные
первоначальные
изменения в
повседневной
жизни/рутине,
быстрое привыкание
снижается до уровня
ниже уровня
неудобств.

Требует изменений в
повседневной жизни
или рутинных
активностях.

/ Постоянство

Не заметно.

Эфемерное: <1 года.

Временное:
восстановление до
существовавших
ранее условий через
один год или
несколько лет
(например, после
строительства).

Постоянное: на срок
службы ветряной
электростанции или
дольше.

Дополнительные подробности, касающиеся методологии социальной оценки и

сбора исходных данных, изложены в Главе 7, Разделе 7.3.

4.4  Смягчение последствий и улучшение состояния окружающей среды

[5] случае выявления значительных воздействий разрабатываются меры по

смягчению последствий. Эти меры предназначены для того, чтобы избежать,

уменьшить, компенсировать и/или устранить неблагоприятные воздействия или

усилить потенциально полезные воздействия.

192248.С1А.В.002

Редакция В9

Раде 103

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Там, где это возможно, это делается в рамках разработки Проекта, поэтому меры
учитываются при оценке воздействия. Примером этого может быть включение мер

по борьбе с эрозией в планирование дорог.

Смягчение и улучшение, которые должны быть предприняты в рамках Проекта,
изложены в соответствующих разделах глав с 5 по 16 и в главе 18 (Экологический
менеджмент и мониторинг). Затем эти меры могут быть применены для управления

различными этапами Проекта.

4.5 Оценка кумулятивного воздействия

С международной точки зрения кумулятивное воздействие определяется в
Руководстве МФК по передовой практике оценки кумулятивного воздействия (ОКВ)
как «воздействие, возникающее в результате — последовательных,
дополнительных и/или комбинированных эффектов действия, проекта или
деятельности при добавлении к другим существующим воздействиям,
планируемым и/или разумно ожидаемым в будущем». Хотя один вид деятельности
может сам по себе привести к незначительному воздействию, в сочетании с
другими воздействиями (значительными или незначительными) в том же
географическом районе и в то же время он может привести к значительному

кумулятивному воздействию.
Потенциал кумулятивного воздействия может возникнуть, если:

® Два или более проектов видны из одних и тех же мест.

х Доставка строительных материалов осуществляется одновременно по одним
и тем же дорогам для двух и более проектов.

 Дваили более проектов реализуются в близлежащих местах, что увеличивает
нагрузку на службы.

Два или более проектов осуществляются в близлежащих местах, что
приводит к увеличению числа строительных рабочих, требуемых из местного
района, или к привлечению большего числа рабочих из-за пределов данного
района.

. Два или более проектов могут помешать миграционным путям или
перемещению диких животных.

 Водном и том же районе осуществляются два или более проектов, которые

требуют наличия альтернативных земель.

192248.С1А.В.002 Редакция В9 Раде 104
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

. Поскольку воздействие шума и пыли, как правило, локализовано, считается,
что только проекты, находящиеся в непосредственной близости,

способствуют какому-либо кумулятивному эффекту.

Эти соображения были приняты во внимание при разработке ОВОССВ.

4.5.1 ОКВ подход

Процесс ОКВ (оценки кумулятивного воздействия) определяется МФК как (1) анализ
потенциального воздействия и рисков предлагаемых разработок в контексте
потенциального воздействия другой деятельности человека и экологических и
социальных факторов на выбранные ценные экологические и социальные
компоненты (ЦЭСК) с течением времени, и (й) предложение конкретных мер по
предотвращению, уменьшению или смягчению таких кумулятивных воздействий и

рисков, насколько это возможно.

Кумулятивное воздействие может иметь место (а) при наличии «пространственной
скученности» в результате перекрывающихся воздействий различных действий на
один и тот же ЦЭСК на ограниченной территории (например, повышенный уровень
шума в сообществе от промышленных объектов, существующих дорог и новой
автомагистрали; или фрагментация ландшафта, вызванная установкой нескольких
линий электропередачи в одном и том же районе) или (Б) когда существует
«временная скученность», поскольку воздействие на ЦЭСК от различных действий
происходит за более короткий период времени, чем необходимо для
восстановления ЦЭСК (например, нарушение здоровья рыбы, мигрирующей вниз по
течению, когда она подвергается воздействию нескольких каскадных

гидроэлектростанций).

В процессе необходимо определить общее воздействие, которое может возникнуть
в результате группы проектов, и выделить вклад в него каждого отдельного проекта.
Выявление кумулятивных воздействий и управление ими были ограничены теми
воздействиями, которые обычно признаются значимыми на основе ожидаемых
потенциальных воздействий и/или озабоченностей затронутых заинтересованных
сторон. С этой целью существующие и будущие разработки, расположенные в зоне
влияния Проекта, считаются определенными на момент проведения процесса
определения воздействия. Эти проекты более подробно описаны в Главе 2 ив

каждой отдельной главе по оценке, там, где это необходимо.

192248.С1А.В.002 Редакция В9 Раде 105
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

4.6 Оценка остаточных воздействий

После определения мер по смягчению для устранения значительных
неблагоприятных последствий была проведена оценка значимости любых

остаточных воздействий (т. е. тех, которые остались после смягчения последствий).

4.7 Мониторинг окружающей среды

Там, где существует неопределенность в отношении потенциальной значимости
воздействия, смягчение может включать мониторинг этого воздействия для
определения необходимости дополнительных мер. Рекомендуется, чтобы
мониторинг Проекта был описан в соответствующем Плане экологического и

социального управления и мониторинга (ПЭСМ).
4.8 (Рамки применения ОВОССВ

4.8.1 Качество воздуха

В Отчете об определении масштабов ОВОССВ Зарафшанской ветряной
электростанции подтверждается, что воздействие на качество воздуха не будет
включено в ОВОССВ из-за того, что Проект будет иметь незначительные выбросы
на этапе эксплуатации Проекта. Поэтому качество воздуха не учитывалось при
оценке воздействия на эксплуатацию. Воздействие на качество воздуха может быть
вызвано строительными работами, включая повышенную концентрацию пыли,
отложения и выбросы в результате строительных работ/движения транспортных
средств, а также повышенные выбросы частиц и газов от автомобильного

транспорта.

Таким образом, такие вопросы, как пыль и выбросы транспортных средств во время
строительства, включаются как часть оценки воздействия строительства на
соответствующие параметры окружающей среды (см. Главу 5: Орнитология; Главу 6:
Экология суши; Главу 7: Оценка социального воздействия; Главу 8: Транспорт и
доступ и Главу 14: Геология и почвы), и будет управляться как часть ПЭСМ и его
подпланов. В рамках ПЭСМ мониторинг качества атмосферного воздуха будет
проводиться до и во время строительства, а управление им будет осуществляться в
рамках Проекта ПЭСМ (см. Главу 18: Экологическое и социальное управление и

смягчение последствий).

192248.С1А.В.002 Редакция В9 Раде 106
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5 Орнитология

5.1 Введение

В этой главе описываются результаты орнитологических исследований,
проведенных в период с октября 2019 г. по июнь 2021 г., и последующая оценка в
отношении предлагаемого проекта. В ней изложены потенциальные воздействия на
птиц во время строительства, эксплуатации и вывода из эксплуатации, а также

средства смягчения любых выявленных воздействий.

Ветряные электростанции представляют три основных потенциальных прямых риска

для птиц:

1. Прямая потеря среды обитания в результате строительства инфраструктуры
ветряной электростанции.

2. Перемещение (иногда называемое косвенной потерей среды обитания), если
птицы избегают ветряной электростанции и ее окрестностей в связи со
строительством и эксплуатацией ГВТ. Перемещение может также включать
барьерные эффекты, при которых птицы не могут использовать обычные
маршруты к местам кормежки или ночлега.

3. Гибель в результате столкновения или взаимодействия с лопастями ГВТ и

другой инфраструктурой (т. е. риск столкновения).

Для каждого из этих трех рисков необходимы подробные сведения о
распространении птиц и активности их полетов, чтобы предсказать потенциальное
воздействие Проекта на птиц. Методология исследования в первую очередь
предназначена для прогнозирования вероятного орнитологического воздействия, а
также обеспечения возможности надежной оценки вероятного воздействия от

столкновений и эксплуатационного воздействия на на ключевые виды птиц.

ВЛЭП могут воздействовать на птиц так же, как и работающие ГВТ (воздействия при
столкновении и смещении), однако смертность в результате поражения
электрическим током от линий электропередач или опорных конструкций вызывает
дополнительную озабоченность. Птицы, садящиеся или гнездящиеся на опорах,
могут быть поражены электрическим током в результате короткого замыкания
между двумя проводами под напряжением, или между токоведущим и заземленным

компонентами.

192248.С1А.В.002 Редакция В9 Раде 107
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.1 Методология исследования

5.1.1 Общие положения

Методологии исследований, описанные в этом разделе, были разработаны для

сбора данных по всем важным периодам активности птиц в Узбекистане.

Обследования включали предварительный визит, проведенный представителями
Тигп$юпе Есо|оду в октябре 2019 г. (с двухдневным первоначальным обследованием
участка меньшего размера, предыдущей версии макета площадки), за которым
последовали более всесторонние обследования, которые были проведены с марта
2020 г. по июнь 2021 г. компанией )иги Епегду, страновой командой, базирующейся

в Ташкенте.

5.1.2 Методы обследования

Исследования проводились в соответствии с согласованными протоколами,
основанными на доступных руководствах, в основном на тех, которые были
подробно описаны 5сочи$й Мафига! Нейаде ($МН) (2017)4. Краткое изложение
исследований 2020-2021 гг. включая методы и сроки, приводится ниже.
Дополнительные исследования были завершены весной 2021 года, чтобы получить
дополнительные данные о периодах миграции и размножения, которые включали
поиски гнезд на территории и в пределах прилегающей Ключевой
орнитологической территории (ВА) на горе Актау, а также поиски туш на земле под

существующими ВЛЭП.

В целях планирования обследования и отчетности сезоны обследования (на основе
широких периодов активности и более регулярных периодов миграции) включали

следующее:

» Исследования точек наблюдения (ТН) за весенней миграцией (включая
гнездящихся птиц) - с 11 марта по 26 мая 2020 г. Всего за этот период
выполнено 37 часов на каждой ТН, в результате чего было произведено в

общей сложности 1038 человеко-часов наблюдений за 77 дней.

34 усо$| Мафига! Неваде (2017) Рекомендуемые методы обследования птиц для оценки воздействия

наземных ветровых электростанций. Версия 2. $МН, Рей

192248.С1А.В.002 Редакция В9 Раде 108
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Трансекты для поиска гнезд хищных птиц - трансекты были выбраны по всей
территории Проекта и в районах прилегающих местообитаний, включая 1ВА
горы Актау. Они были обследованы в период с 8 по 12 августа 2020 г. ис 20
марта по 9 июня 2021 г. (всего исследования 2021 г. включали 23 дня поиска
гнезд).

»® Летние обследования ТН — с 1 июня по 17 августа 2020 года. В общей
сложности выполнено 36 часов на на каждой ТН, в результате чего в общей
сложности было произведено 1008 человеко-часов наблюдений за 78 дней.

® Обследования ТН осенней миграции - с 1 сентября по 14 ноября 2020 г. Всего
36 часов / на ТН, в результате чего в общей сложности проведено 1008 часов
наблюдения за 75 дней.

» Зимние съемки ТН - с 16 ноября 2020 г. по 10 марта 2021 г. Всего 36 часов /
на ТН, что дает в общей сложности 1008 часов наблюдений за 115 дней.

® Обследования ТН весенней миграции — с 25 марта 2021 г. по 10 июня 2021
г. Всего 36 часов / на ТН, в результате чего в общей сложности проведено 1
008 часов наблюдения за 79 дней.

® Поиск туш на линиях электропередач - были выполнены трансекты по длине
существующей ВЛЭП в пределах предполагаемой границы участка, а также
дополнительный минимум 1 км за пределами территории Проекта. Эти
маршруты были выполнены в период с 12 февраля по 30 мая 2021 г. в общей
сложности семь раз.

* Поиск и мониторинг гнезд хищных птиц — первый период размножения, с
декабря 2021 г., продолжается до июня 2022 г. (и периодически в течение

всего периода реализации Проекта).

В общей сложности 14 ТН с обзором 360° (каждая ТН разделена пополам и
обслуживается двумя наблюдателями) были выбраны местной командой для
обеспечения адекватного обзора всей территории ветряной электростанции и до
500 м буфера за пределами всех предлагаемых места ГВТ. Размер каждой зоны
обзора составлял 2 км или менее для большинства ТН, однако половина зон обзора
ТН 3 и 4 находились на расстоянии до 3 км до границы участка (рис. 5-2). Другие
виды, зарегистрированные в ходе этих съемок, также были отмечены при встрече.
График съемок для периодов пролетов был разработан таким образом, чтобы
обзорные площадки покрывали как можно большую часть ширины участка в
каждый день съемки, чтобы зафиксировать основные перемещения птиц, летящих в

основном с севера на юг (или наоборот).

192248.С1А.В.002 Редакция В9 Раде 109
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ежедневное посещение объекта было сочтено наиболее важным фактором, при
этом персонал находился на объекте от 20 до 28 дней в месяц в течение всего

периода исследования.

Наблюдатели использовали бинокли (с 10-кратным увеличением) для постоянного
сканирования дуги обзора и полевые телескопы, проводя исследования для
наблюдения за более удаленными видами или для подтверждения их
идентификации. Также использовались камеры с 50-кратным зумом. Записи
регистрации каждого целевого вида были сделаны в анкетах с подробным
описанием вида, высоты и направления полета, а также времени, проведенного на
каждой высоте. Кроме того, линии полета были нанесены на карту в полевых
условиях и оцифрованы, чтобы их можно было включить в модель риска

столкновения.

Расположение ТН на основе исходной границы участка и выбранных разрезов

показано на рисунках 5-1 и 5-2.

Поиск гнезд продолжается в соответствии с методологиями подсчета,
утвержденными экспертной группой кредиторов (с использованием точечных
подсчетов и мониторинга гнезд), при этом предварительные исследования
завершены в декабре 2021 года, а дополнительный мониторинг проводится на
известных местах гнездования в пределах границ Проекта и в пределах примерно
10 км. буферной зоны, которая охватывает ПВА и другие участки подходящего
рельефа. Эти исследования проводятся в период с февраля по июль 2022 года, чтобы
выяснить подробности об активных гнездах, размножающейся популяции и общем
успехе / продуктивности размножения. В исследованиях особое внимание уделяется
видам, представляющим повышенную важность для сохранения, видам,
упоминаемым ВА, и любым дополнительным видам, которые могут подвергаться

повышенному риску из-за действующей ветровой электростанции.

192248.С1А.В.002 Редакция В9 Раде 110
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Рисунок 5-2: Отображение обзорных трансект гнездований 2021 года (черные

линии)

192248.С1А.В.002 Редакция В9 Раде 111
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.1.3 Часы обзора ТН
В каждой ТН было проведено следующее количество часов наблюдений:

х Весна 2020 - в среднем 37 часов на ТН (минимум 33, максимум 39)
® Лето 2020 - 36 часов.

® Осень 2020 - 36 часов.

® Зима 2020 - 2021 - 36 часов.

® Весна 2021 - 36 часов.

5.1.4 Погодные условия

Погодные условия регистрировались во время всех учетов, чтобы понять,
существует ли какая-либо корреляция между погодными условиями (например,
влияние преобладающего ветра на миграционные попытки) и активностью, а также
гарантировать, что учетные работы проводятся в условиях, подходящих для данного
типа обследований. Обследования проводились в подходящих условиях
обследования без каких-либо ограничений для проведения обследований. Полная
информация об условиях обследования включена в отчеты наблюдателей ()иги

Епегду), которые составляют Приложение 5-1.5-1.

Не было отмечено существенной корреляции между погодными условиями
(например, направлением ветра) и активностью (за исключением минимальной
активности в периоды самых высоких скоростей ветра), и поэтому в данной главе

этот вопрос далее не обсуждается.

192248.С1А.В.002 Редакция В9 Раде 112
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.2 Методология оценки риска столкновения

5.2.1 Моделирование риска столкновения

Моделирование риска столкновений (МРС) проведено для дальнейшего
информирования о величине (степени) воздействия столкновений на популяции
птиц, зарегистрированных как летающих в пределах предлагаемой территории
ветряной электростанции. Модель риска столкновения, используемая в этой оценке,
была разработана $со$Н Ма{ига! Негкаде, Шотландский Фонд природного
наследия ($МН) и Британской ассоциацией ветроэнергетики (В\МЕА) и признана
лучшей в отрасли.?53637 Подробная информация о модели приведена в цитируемых

публикациях, но краткое описание приведено ниже.

Модель работает как двухэтапный процесс. Во-первых, риск рассчитывается исходя
из того, что присутствие ГВТ не влияет на характер и поведение полетов, т. е. никаких
действий по уклонению не предпринимается. По сути, это механистический расчет,
при котором риск столкновения рассчитывается как произведение (1) вероятности
того, что птица пролетит через зону, охватываемую ротором турбины, и (1)
вероятности столкновения птицы, если она это сделает. Эта вероятность затем
умножается на предполагаемое количество движений птиц через роторы ГВТ на
опасной высоте (т. е. на высоте вращающихся лопастей ротора), чтобы оценить
теоретическое количество птиц, подвергающихся риску столкновения, если они не

предпримут никаких действий по предотвращению.

35 Регсйма! еЁ а(. (1999)

36 Вапа её а(. (2005) Разработка полевых и аналитических методов для оценки риска столкновения с
птицами на ветряных электростанциях. п Ое 1исаз, М., апз, ©. ап4 Реггег, М., ед5. Виа апа ИЛпа Рошег.

млм: диегсиз.рЕ

37 бсозёН Маига! Негаде (2014) |рз://Лилилм. патиге.со\Ампа-{агт-йтрас5-Би4з-На-вреед5-апа-

Боте! о! 5к-тоде!та

192248.С1А.В.002 Редакция В9 Раде 113
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Летящая птица упрощена по форме до креста с длиной, размахом крыльев и
скоростью и всегда летит перпендикулярно ротору. Птица может «скользить», т. е. с
зафиксированными плечами креста, или «хлопать», т. е. взмахивать плечами креста,
занимая пространство, подобное пространству волчка (при этом длина птицы равна
оси вращения). В «планирующем» полете риск столкновения немного ниже, чем в
«машущем» полете, особенно при проходе в точках на уровне втулки несущего
винта, где крылья лежат параллельно потенциально сталкивающимся лопастям.
Однако эта разница редко бывает достаточной для подробного рассмотрения
различных видов поведения птиц. В качестве «наихудшего сценария» все полетные
данные, введенные в модель риска столкновения, настроены на «хлопающий»

полет.

Второй этап модели риска столкновения включает в себя вероятность того, что
птицы вместо того, чтобы лететь вслепую на ГВТ, фактически предпримут
определенные действия по их предотвращению. В самых последних рекомендациях
$МНЗ8 указано, что коэффициент избегания столкновения по умолчанию для всех
видов составляет 98%, за исключением небольшого числа видов. Считается, что
беркут имеет умеренно более высокий коэффициент уклонения, составляющий 99%,
исходя из размера и летных характеристик. Степной орел также имеет такой же
коэффициент уклонения. Обыкновенная пустельга и степная пустельга имеют
относительно низкий уровень избегания - 95%.

Недавно опубликованная литература, “ “' основанная на исследованиях

действующих ветряных электростанций в Великобритании, Европе и США, указывает
на то, что вышеуказанный подход, вероятно, является консервативным, и,
соответственно, также представлены альтернативные реалистичные цифры. Ряд
реалистичных цифр показан по мере того, как к ним добавляются доказательства,

связанные с подтвержденными показателями избегания.

38 дуоапсе Вакез ог {Ве опзпоге $МН МИпа Рапт Сойзюп ВБК Моде! $МН (дшу 2017)

39 Уазпакь, 0. Р., ММийем, О. Р., земпег, 5, Ротааав, К. 5. & Кач, У. (2016). Весопайпа епдапдегеЯ зредез
сопзегуайоп \йН па {апп демаюртепе Слегеоиз уиКигез (Аедур!из топасниз) п зошй-еа4егп Еигоре. Вююсгса!
Сопзегианоп, 196, 10-17

40 МипийеН, О. Р. & М. Маддегз. (20062). Реймла сойзюп амоФапсе гакез ог Вед Киез (Мймиз пй\из).Магига! Везеагсй,
пбоптавоп Мое 3. Вапсногу, ИК.

41 мийе|, О. Р.. (2009). Сой$юоп амо!Чапсе о! до!4еп еад{ез а{ па {аптз ипдег {Пе 'Вапа’ со$юп п5К тоде!. Веро"
10 сои$В Ма{ига! Нежаде. Мацига! Везеагсн. 4. Вапспогу, УК

192248.С1А.В.002 Редакция В9 Раде 114
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В приведенных ниже таблицах показаны ориентировочные данные МН для
коэффициентов избегания, а также менее консервативные показатели, основанные
на опубликованной литературе. В предыдущих версиях этого документа
использовались только более консервативные показатели, однако считается, что

включение обоих показателей дает полезный контекст в оценке.

После включения коэффициента избегания модель предсказывает вероятное

количество ежегодных столкновений для каждого конкретного вида.

Затем количество прогнозируемых столкновений (т. е. их степень) оценивается по
сравнению с общей местной, национальной или международной популяцией, чтобы
установить масштабы и, следовательно, значимость любых воздействий, а также
пороговые значения смертности для этих приоритетных видов, в зависимости от
обстоятельств.

5.2.2 Входные данные модели риска столкновения

5.2.2.1 Общие положения

Модель риска столкновения требует данных о видах птиц, встречающихся в

предлагаемом Проекте, атакже данных о типе и характеристиках предлагаемых ВТГ.

Моделирование риска столкновения (МРС) и последующая оценка риска
столкновения (ОРС) были выполнены на основе схемы из 111 ГВТ, представленной

в главе 2 и на рисунке 1-1.

На момент составления отчета предлагаемая схема предусматривает строительство
и эксплуатацию 111 ГВТ, при этом моделью-кандидатом для поставок ГВТ являются
ГВТ бо!а\мипа ©\/155 мощностью 4,5 МВт с высотой ступицы 95 м (высота до
вершины 172,5 м). Параметры, связанные с ГВТ, включают радиус ротора, скорость
вращения, шаг лопастей, глубину ротора, количество лопастей и период вращения.
Период вращения лопасти варьируется в зависимости от скорости ветра, а его

номинальная скорость взята из брошюры с техническими характеристиками.

Параметры, характерные для Проекта и исследования, включают площадь Проекта,
среднюю продолжительность дня в течение периода исследования и количество
дней активности в течение периода исследования. «Дни активности» для МРС были
введены от 76 до 115 дней, для каждого сезона. Все входные данные для МРС

описаны ниже.

192248.С1А.В.002 Редакция В9 Раде 115
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.2.2.2 Размер птицы и скорость полета

Биометрические данные, включая размер тела, длину крыла, а также скорость
полета, используемые в модели риска столкновения, были взяты из различных

источников“? 43 44 45 заполнены правильными данными до запуска МРС.

5.2.2.3 Летная активность птиц и высота полета

Данные о полете птиц на предлагаемой территории Проекта и о доле этих птиц,
летающих на высоте ротора, взяты из полевых исследований, проведенных

местными орнитологами в период с марта 2020 года по июнь 2021 года.

Данные, касающиеся птиц, пролетающих выше или ниже зоны охвата лопастей, не
были включены в анализ риска столкновения. Важно отметить, что для обеспечения
осторожного подхода к оценке были введены буферы вокруг вылета законцовки
лопасти - 7,5 м внизу и 17,5 м вверху. Таким образом, данные о полетах, которые
были введены в модель риска столкновения, включали все полеты,

зарегистрированные на высоте от 10 до 190 метров.

5.2.2.4 Параметры Проекта

Для запуска МРС Бспользовалась следующая информация. (Етгог! Ке{егепсе зоигсе п

0+ Фоипа.).

Таблица 5-1: Информация о проекте и ГВТ

Детали ГВТ

Радиус ротора -г 77.5 м
Диаметр ротора 155 м
Площадь, охватываемая роторами 18,869 м2

42 Виа Боду те даа тот: ТНе сотр!еие Ы таз оЁ пе ММезкегп Ра|еагснс Сгатр (1998)
43 ЕИОПЕ $реед Чака тот: А ФсНопагу о Ба. СатрЬе! апа Гаск (1985)
44 Виа сшае: Сов (2001)

45 Виа$ оЁ\Не мезтегп ра[еагсис / ВТО асё $Нее!5

192248.С1А.В.002 Редакция В9 Раде 116
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Количество турбин

Глубина ротора (оценочная)
К: [10 или [30] (0 или 1)
Количество лезвий
Максимальная хорда (м)
Шаг (градусы)

Период вращения (сек) (оценка)

111

192248.С1А.В.002

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025

Редакция В9

Раде 117
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Детали ветряной электростанции
Высота ветряной электростанции (диаметр ротора)

Территория ветряной электростанции (буфер 500 м вокруг
ГВТ)

Детали исследования

Часов съемки, Весна 2020
Часов съемки, Лето 2020
Часы съемки, Осень 2020
Часы съемки зимой 2020/21 г.

Часы съемки весной 2021 г.

Средняя продолжительность дня, весна 2020 г.
Средняя продолжительность дня, лето 2020 г.
Средняя продолжительность дня, осень 2020 г.
Средняя продолжительность дня, зима 2020/21 г.

Средняя продолжительность дня, весна 2021 г.

Дней активности весной 2020 г.
Дней активности летом 2020 г.

Дней активности осенью 2020 г.
Дней активности зимой 2020/21

Дней активности весной 2021 г.

155 м

108,433,832 м2

1,038 (37/ТН)
1,008 (36/ТН)
1,008 (36/ТН)
1,008 (36/ТН)

1,008 (36/ТН)

12.3

192248.С1А.В.002 Редакция В9

Раде 118

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.3 Методология оценки воздействия

5.3.1 Общие положения

Процесс оценки воздействия адаптирован из «Руководства по оценке воздействия
на окружающую среду в Великобритании и Ирландии» 2018 года Чартерного

института экологии и рационального природопользования (СПЕЕМ).

Существует ряд подходов к определению значимости воздействия на
орнитологические признаки. Сюда входят методы оценки и ранжирования
воздействий на основе субъективных критериев. Результаты часто представляются в
виде матрицы, в которой орнитологическая ценность/важность и величина
воздействия объединены в показатель значимости. Матричный подход обычно
используется в оценке воздействия на окружающую среду (ОВОС) дисциплинами,
отличными от экологии, для распределения значительных остаточных эффектов по

категориям (например, значительное, умеренное, незначительное).

При использовании матричного подхода в главах по экологии может быть сложнее
провести четкое различие между суждениями, основанными на фактах, и
суждениями, основанными на оценках, чтобы лица, принимающие решения, и
другие заинтересованные стороны знали об уровне использованной субъективной
оценки. Соответственно, Руководство СИЕЕМ избегает и не поощряет использование
матричного подхода и категоризации и ясно дает понять, что предлагаемый подход
следует использовать только в тех случаях, когда категоризация особенно
необходима. Можно избежать ложной количественной оценки, используя
рекомендуемые методы, в которых не используются числовые оценки или
рейтинги/категории значимости без четкого определения критериев и пороговых

значений, лежащих в их основе.

Более подробная информация о подходе, используемом для оценки
орнитологического и экологического воздействия, представлена в Главе 6: Экология

суши, Раздел 6.2.

192248.С1А.В.002 Редакция В9 Раде 119
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.4 Важные рецепторы

5.4.1 Целевые виды и второстепенные виды

При оценке возможного воздействия ГВТ на виды птиц следует уделять внимание
тем видам, которые потенциально более подвержены значительным или
неблагоприятным воздействиям ($МН 200645). Таким образом, в настоящем отчете

рассматриваются следующие виды:

Виды, подвергающиеся особому риску в результате интродукции ГВТ.

. Виды, представляющие особую важность для сохранения (международные
или национальные виды, имеющие важное значение для сохранения).

. Любые виды, присутствующие на локально значимых уровнях, не

включаемые в другие целевые виды.

Целевые виды (показаны ниже) представляют собой виды, представляющие
наибольшую уязвимость и/или охрану, и поэтому они находятся в центре внимания
обследований ВП. Наблюдения за целевыми видами всегда имели приоритет перед

составлением сводок об активности второстепенных видов.
Список семейств птиц, в который входят целевые виды:

» Апзеогтез — Лебеди, гуси и утки.

» ОнаЮюгте$ -Дрофы.

» Сишаае - Журавли.

» КаШадае - Пастушковые.
 Р|раасгосогас@ае - Бакланы.

» Реесатдае - Пеликаны.

» Агаеадае - Цапли, белые цапли и выпи.
» ТргезКоттаае - Ибисы и колпицы

® Ссопйае - Аисты.

» Срагаатбюгтез - Кулики.

® Ассритрюгтез - Скопа, орлы, грифы, ястребы, канюки и т.д.
. Гасот@аае - Соколы.

. УПоЮгтте$ - Совы.

46 МН, 2016: Аззез$тд зп сапсе о! итраси$ тот опзНоге мипо#агтз оп Биа$ сим ИН Чездпа{е4 агеаз.

192248.С1А.В.002 Редакция В9 Раде 120
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Список семейств птиц, в который входят второстепенные виды:

» [аПаае - Чайки и крачки.

®  51150гез — Козодои и стрижи.

®  Согасогтез — Щурки и сизоворонки.
» 5шии@дае - Скворцы.

» Аи аае - Жаворонки.

® Ниипатдае - Ласточковые.

5.4.2 Значимые виды в Узбекистане

Наряду с целевыми видами особое внимание во время обследований и

последующей оценки уделялось значимым видам. Известные виды для этого

Проекта включают виды, занесенные в Красный список Международного союза

охраны природы (МСОП) как находящиеся под угрозой исчезновения, и те виды

птиц, которые занесены в Красную книгу Узбекистана (таблица 5-2), которые

являются национальными исчезающими видами.

Таблица 5-2: Значимые виды, в соответствии с их международным и

национальным природоохранным статусом

Распространенное
название

Научное название

Приоритетные виды

Статус
мсоп

Статус

национальной
Красной книги

Степной орел 'Адийа праеп$б ЕМ №
Беркут Адийа свгузаею$ [К №
Могильник Адийа Вейаса № №
Стервятник обыкновенный Меорйгоп регспореги$ ЕМ №
Дрофа-красотка СНатудой$ тасдиеепй УМУ УМУ
Кречетка Уапеиз дгедапия СК №
Второстепенные виды

Черный гриф Аедуриз топасвиз мт мт
Белоголовый сип бур$ Шуи$ мт Уч
Бородач (ягнятник) Сураеш5 Бараш; мт №

192248.6ЕА.В.002 Редакция В9 Раде 121

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Распространенное
название

Змееяд

Орел-карлик
Болотный лунь
Полевой лунь
Степной лунь
Луговой лунь
Туркестанский тювик
Ястреб-перепелятник
Курганник
Обыкновенный канюк
Обыкновенный канюк
Балобан
Обыкновенная пустельга
Степная пустельга
Журавль-красавка
Серый журавль

Савка

Пискулька

Краснозобая казарка

Мраморный чирок

Красноголовый нырок

Красношейная поганка

Научное название

Ссаем$ даШсиз
Негааеи5 реппаи5
Сгсиз аегидтози$
Ссиз суапеиз
Сгсиз тасгоигиз
Ссиз рудагди$
Ассрйег Баия
'Асорйег пбиз

Вшео гийпиз

Вшщео Бшео

МИми$ тгапя
Расо спегид

Расо Нппипсии5
Расо паитапт
Атгоро4ез угдо
Сгиб дги5

Охуига (еисосерваа
Апсег егуёгориз
Вгата гийсой5

Магтагопена
апдиз$ Иго

'Аушуа ета

Ро@гсер$ аити$

Статус
мсоп

[ке

[ке

[ке

[ке

мт

[ке

[ке

[ке

[ке

[ке

[ке

ЕМ

[ке

[ке

[ке

[ке

ЕМ

\у

\у

\у

\у

\у

Статус
национальной

Красной книги

\у

Нет в списке

Нет в списке

мт

Нет в списке

Нет в списке

Нет в списке

Нет в списке

Нет в списке

Нет в списке

мт

Нет в списке

Нет в списке

Нет в списке

Нет в списке

ЕМ

\у

\у

ЕМ

Нет в списке

Нет в списке

192248.С1А.В.002

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025

Редакция В9

Раде 122
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Следует отметить, что дополнительные виды были перемещены в Список
примечательных видов для съемок осенью 2020 г., включая все виды грифов и

пустельги.

5.4.3 Ключевые территории в Узбекистане

Районы, признанные ключевыми территориями орнитологии и биоразнообразия
(ВА), были определены с использованием согласованного на международном
уровне набора критериев как имеющие глобальное значение для сохранения
популяций птиц. 1ВА была разработана, и ее участки определены ВиЧШе
|и{егпаНопа|. В настоящее время в мире насчитывается более 12 000 1ВА, из них 52 в
Узбекистане, которые занимают площадь 2 462 782 га. Ближайшая ПВА к
предлагаемому участку - это 1ВА горы Актау, которая находится примерно в 3,5 кмк

северу от площадки и занимает площадь примерно 3 870 га.
5.5 Базовые условия

5.5.1 Экологический контекст

Предлагаемый для Проекта участок расположен в районе пустыни Кызылкум в

Узбекистане.

Участок расположен примерно в 7 км к востоку от г. Заравшан (до ближайшего ГВТ)

и расположен между золотым рудником Мурунтау и 1ВА на горе Актау.

Территория расположена на высоте более 600 м над уровнем моря, а более высокие
ее участки достигают почти 800 м над уровнем моря. Площадка состоит из трех
основных типов местообитаний: неглубоких наклонных равнин, покрытых
эфемероидно-полынной растительностью, крутых и каменистых склонов и

каменистых склонов с эфемерово-черной солянково-полынной растительностью.

Проект состоит из 111 ГВТ и связанных с ними подъездных путей и зданий. Две
короткие ВЛЭП, общей протяженностью около 0,94 км, будут построены для
подключения ветряной электростанции (через одну подстанцию) к главной
национальной сети через существующие ВЛЭП, которые пересекают территорию

Проекта, и они должны быть построены на территории самого Проекта.

192248.С1А.В.002 Редакция В9 Раде 123
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Узбекистан расположен на миграционном пути Азия-Восточная Африка, и
мигрирующие виды птиц, скорее всего, будут перемещаться по стране при перелете
широким фронтом (а не через узкие места, такие как Босфор в Турции или Батуми в
Грузии) между местами размножения в Азии и местами зимовки в Восточной

Африке.

Компания Тигп$юпе Есооду завершила предварительный визит на площадку
Проекта в октябре 2019 года, в ходе которого были обследованы объект и
окрестности, чтобы определить точки наблюдения и предоставить некоторый
уровень исходной информации об объекте. Во время этого исследования
наблюдались следующие птицы, хотя было отмечено, что могут быть пики

активности, связанные с перемещением птиц в другое время года:

® Беркут - одна замеченная особь, которая, вероятно, будет постоянно обитать
в течение всего года.

® Могильник-замечены две особи - одна взрослая и одна молодая. Возможно,
это были перелетные птицы, но возможны и оседлые птицы.

® Степной орел - одна особь замечена и, вероятно, мигрирует.

 Балобан - две птицы вместе на гнездовом участке недалеко от площадки
Проекта (41°33'20,56" с.ш., 64°22'33,86" в.д.). Они, вероятно, были оседлыми,
но в регионе также есть мигрирующие особи.

* Обыкновенная пустельга - несколько вероятных постоянных птиц наблюдали
за кормлением на участке и рядом с ним.

» Черный стервятник - в ходе предварительного обследования не было
зарегистрировано ни одного наблюдения, но были свидетельства местного
использования участка Проекта с перьями и остатками кормления,
обнаруженными на 41 ° 34'36,63 "северной широты, 64 ° 29'22,18" восточной
долготы - внесен в список резидентов ПВА, но некоторые птицы также могут
быть перелетными.

» Обыкновенный журавль - стая примерно из 90 птиц летела на юг прямо над
головой, в то время как исследовательские группы находились на южном

плато участка.

5.5.2 Обозначенные участки

В пределах 50 км от проектной площадки находится одна ПВА, которая поддерживает
размножающиеся и постоянные популяции хищных птиц, имеющих

международный и национальный охранный статус.

192248.С1А.В.002 Редакция В9 Раде 124
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.5.2.1 Гора Актау, 1ВА

Гора Актау“” (974 м) расположена в горах Тамдытау в центральной части пустыни
Кызылкум. Это самая высокая точка пустынной местности между реками Амударья
и Сырдарья. Крутые склоны, изрезанные ущельями, делают её недоступной для
людей и скота. Поэтому, несмотря на близость к крупным населенным пунктам, эта
территория редко посещается людьми. Северо-восточные предгорья находятся в 6-
8 км от областного центра, города Тамды. В западных предгорьях находится зимовье,
которое иногда посещают пастухи. Гору иногда посещают охотники за азиатским
кекликом (Аесюг5 срикаг) и архаром (Оу аттоп). В ущельях горы хорошо развита
кустарниковая растительность, есть родники и дождевые ямы. Актау расположен в
центре 70-километровой горной цепи Тамдытау и имеет концентрацию основных
представителей горной фауны. Будучи очень древним образованием, гора Актау
является местом обитания многих частично эндемичных видов флоры и
беспозвоночных. Хотя только несколько участков были официально предложены в
соответствии с критериями ограниченности биома АЗ (для биома САОАЬ
Евразийская пустыня и полупустыня), многие из ПВА в регионе пустыни Кызылкум
поддерживают популяции видов, ограниченных биомом, и, по сути, формируют сеть

участков по всей территории.

Помимо редких видов, обитающих на участке, Актау имеет уникальную
орнитологическую ценность из-за наличия изолированных популяций нескольких
видов, гнездящихся южнее в горах Памиро-Алая и встречающихся только здесь в
Кызылкумах, в том числе большой скалистый поползень (5 {ерйгопойа), певчая
славка (5у\а роет) и скальная овсянка (ЕтБепга Бисвапап). Кроме того, вне
сезона размножения были зарегистрированы краснокрылый чечевичник
(ВРоаоресву$ запдитеиз) и снежный вьюрок (МопиидЩа птма(5). Комплекс
гнездящихся птиц в Актау лучше всего представлен птицами пустынного низкогорья

Центральных Кызылкумов.

Таблица 5-3: Популяции триггерных видов ПВА на горе Актау

47 виае  мегпаНопа! (2021) (тромапё ВиЧ Агеаз5 ТасбНееё МоцпЁ Акац. Помиоадеа
Котт Вр:/Лллммм. гАШе.ога оп 13/01/2021.

192248.С1А.В.002 Редакция В9 Раде 125
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Научное Категория | Сезон Год(ы) Оценка Критер
название МСОП+ оценки популяци |ии!ВА
и*

Стервятник Меорйгоп ЕМ Размнож  1971- В А1

обыкновенны | регспор{еги$ ение 2007 настоящее

й время

Черный гриф | Аедури$ мт Оседлые | 1970- 8-24 А1
топасвиз 2006 особей

Степная Расо [ке Размнож |1971- 17 - 33 А1

пустельга паитапт ение 2006 особей

Балобан Расо светид ’ ЕМ Оседлые | 1971 - 2-10 А1

2006 особей

4ЕМ = Епдапдегед (Вымирающий), МТ = Меаг Тигеа!епед (Близкий к уязвимому положению), С = 1еазЕ Сопсет

(вызывающий наименьшие опасения).

5.6 Результаты обследования птиц 2020/21

5.6.1 Общие сведения

В ходе обзорных съемок, проведенных в период с марта 2020 г. по июнь 2021 г.,
было зарегистрировано в общей сложности 23 приоритетных и второстепенных

вида.

5.6.2 Целевые и значимые виды, обнаруженные во время обзоров ТН

В ходе съемок, завершенных в 2020-2021 гг. было зарегистрировано 23
приоритетных и второстепенных вида. Все целевые и значимые виды,

зарегистрированные в ходе съемок ТН, показаны в Таблице 5-4 ниже.

Таблица 5-4: Виды, зарегистрированные в ходе ТН-исследований (виды из
Красного списка МСОП / Красной книги Узбекистана, выделены серым

цветом)

192248.С1А.В.002 Редакция В9 Раде 126
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Общеприня | Научное Статус в | Красная
тое название Красном книга
название списке Узбекиста
мсоп на*
(вызывающий
наименьшее
беспокойство
=)

©
я
©
я
з
Е
Е
Ф
Г:-]

Весна 2021

Черный Аедури$
гриф ‘топасвиз

>
5
>
5
ъ
г
>
о

Белоголовы | Сур5

Да Да Да Да Да

я [К \9:5
й сип и ми$
Стервятник Меорвгоп Да Да Да Да
обыкновенн ’регспоре | ЕМ \9:5
ый пб
Бородач Сураеш5 мт МВ. Да да Да Да
(ягнятник) Баграёи$
Адийа . Да Да Да
Беркут сНгузаегоз [К \о:В
Степной Адийа | Ем Мио Да да да Да Да
орел пра[епзб
Орел- Негааем № Мио Да
карлик 5 реппаия
Орлан- Найаееи$ 1с мВ Да
белохвост аБсЦа
Балобан Босо ЕМ ЕМ а да
свеггид
СНатуао Да
Профа- #5 \ Мио
красотка .
тадиеепй
Вшео Да Да
Курганник Илия [К@ Да Да
Канюк  Вео Да Да Да
обыкновенн [ке -
м Ьшео
ыи
Полевой Сисиз _ да Да Да Да
лунь суапеиз
192248.6ЕА.В.002 Редакция В9 Раде 127

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Общеприня | Научное Статус в | Красная

тое название Красном книга
название списке Узбекиста
мсоп на* э я
(вызывающий я я
наименьшее з з
беспокойство 5 5
© ©
=) [-:] Г.
Расо а а а
Обыкновенн |,. д д д
Нипипсй | 1С - Да
ая пустельга
и5
Степная Расо а
ЕС мт д
пустельга паитапт
омовый АШепе а а
д 1с _ д да д
Сыч посиЦа
Серый а
р Сги$ дги5 (С - Да д
журавль
Журавль- Атйгоро! 1с Да
красавка 4е5 угдо
Апзег Да
Серый гусь МТ -
рый гу апзег
Белолобый (| Апзмег 1с Да
гусь а гоп
Ушастая . а
Або ош5 |1С - д
сова
Ястреб вр
р Асарйег
перепелятни . [ке Да
к пби5

*МТ = Меаг ТИгеа{епе4 (близкий к уязвимому положению), \Ц:2 = МшпегаЫе: Беспта

(уязвимый, сокращающийся), МО:В = УшпегаЫе: Каге (уязвимый, редкий)

5.6.3 Исследования с точек наблюдения весной 2020 г.

Семь целевых или второстепенных видов птиц (которые могут подвергаться более
высокому риску воздействия в результате столкновения или перемещения) были
зарегистрированы во время весенних съемок с ТН, и все эти виды находятся под
угрозой исчезновения, уязвимы или близки к уязвимому положению в Красном
списке МСОП, а шесть видов занесены в Красную книгу исчезающих видов

Узбекистана.

192248.С1А.В.002 Редакция В9 Раде 128
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Во время весенних съемок ТН 2020 г. было сделано в общей сложности 176 записей
линий полета из всех местоположений ТН, при этом наблюдалось 176 птиц и
фиксировалось 27 255 секунд полетов в условиях риска, как показано в Таблице 5-5

ниже.

Таблица 5-5: Сводка зарегистрированных весенних маршрутов полета и
данных МРС (виды из Красного списка МСОП / Красной книги Узбекистана

выделены серым цветом)

Общепри | Научное Количе | Количество Общее Общее

нятое название ство линий количест количеств Средняя

название линий полета во о секунд | продолжи
полета | районе зарегистр | риска, по тельность

ветряной ированн данным полета (с)
электростан | ых птиц МРС на

ции на опасной
опасной высоте

высоте

Черный Аедури5

13 13 13 2,685 207
гриф топасвиз
Белоголов | из 23 23 23 3,915 170
ый сип
Стервятник Меорнгот
обыкновен р 55 55 55 8,085 147

я регспорйегиз
ный
'Адийа

Беркут свгузаегоз 30 30 30 4,215 141
ие) |5РНЫ , 42 42 42 6390 152
орел праеп$б5
Орел- Негааеия 13 13 13 1,965 151
карлик реппаиз

*«Общее  зарегистрированное количество птиц» представляет собой сумму особей,
зарегистрированных в течение каждой отдельной линии полета. Учитывая, что линии полета были
зарегистрированы в разное время, это может означать, что одна и та же птица была зарегистрирована

несколько раз, поэтому это не общее количество зарегистрированных особей.

192248.С1А.В.002 Редакция В9 Раде 129
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.6.4 Исследования с точек наблюдения летом 2020

Четыре целевых или второстепенных вида птиц (которые могут подвергаться более
высокому риску воздействия в результате столкновения или перемещения) были
зарегистрированы во время летних обследований ТН, при этом все эти виды были
включены в Красную книгу Узбекистана как виды, находящиеся под угрозой

исчезновения, и они показаны в Таблице 5-6.

Во время съемок ТН летом 2020 г. было сделано в общей сложности 148 записей
линий полета из всех местоположений ТН, при этом было зарегистрировано 149

птици 24 570 секунд полетов в условиях риска, как показано в Таблице 5-6 ниже.

Таблица 5-6: Сводка зарегистрированных летних маршрутов полета и данных

МРС (виды из Красного списка МСОП / Красной книги Узбекистана выделены

серым цветом)

Общеприня | Научное КолинестЕ Общее Общее РЕдНЯЯ
тое название о линий | количест количеств
продол
название полета в во о секунд
а жительн
районе зарегистр риска, по |,
ветряной ированн данным
полета
электрост | ых птиц МРС @ на
анции на я
я опасной
опасной
высоте
высоте
Черный Аедури5 173
гриф топасви$ 10 10 10 1,725
Белоголовы
й сип ФозНив 20 20 20 3,075 154
Стервятник | Меоргоп
обыкновенн | регспореги$ 172
ый 70 70 УД] 12,045
Се 'Адийа тра(епз5 161
орел ига пр! 48 47 48 7,725
192248.6ЕА.В.002 Редакция В9 Раде 130

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.6.5 Исследования с точек наблюдения осенью 2020

Одиннадцать целевых или второстепенных видов птиц (которые могут подвергаться
более высокому риску воздействия в результате столкновения или смещения) были
зарегистрированы во время осенних съемок ТН, пять из которых (черный гриф,
белоголовый сип, стервятник, бородач и степной орел) включены в список как виды,
близкие к уязвимому положению или выше в Красном списке МСОП и как виды,

находящиеся под угрозой исчезновения в Красной книге Узбекистана.

Во время обследований ТН осенней миграции 2020 г. было сделано в общей
сложности 128 записей маршрутов полета из всех местоположений ТН, при этом
было зарегистрировано 128 птиц и 14 855 секунд полета в условиях риска, как

показано в Таблице 5-7.

Таблица 5-7: Сводка зарегистрированных маршрутов полета осенью 2020 и
данных МРС (виды из Красного списка МСОП / Красной книги Узбекистана

выделены серым цветом)

Общепр | Научное Количест | Количес | Общее | Общее

инятое название во линий тво количе количество

название полета линий ство секунд риска, по
полета в | зарегис | данным МРС
районе триров
ветряно анных

Средняя
продолжи
тельность

м полета (с)

й птиц
электрос
танции

на

опасной

на
опасной
высоте

высоте

Черный Аедури5

10 10 10 1,665 167
гриф топасвиз
Белого с диие 16 16 16 2.295 143
вый сип
рии Меорйгоп
 обыкнове Не 19 19 19 3,020 159
нный
РОО Сураеи5
(ягнятник УР 2 2 2 285 143
) Вага
192248.6ЕА.В.002 Редакция В9 Раде 131

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Общепр | Научное Количест | Количес | Общее | Общее

инятое название во линий тво количе количество

название полета линий ство секунд риска, по
полета в | зарегис | данным МРС
районе триров
ветряно анных

Средняя
продолжи
тельность

> полета (с)

й птиц
электрос
танции

на

на
опасной
высоте

опасной
высоте

Степной — Адийа

. . 30 30 30 4,890 163
орел праеп$б5
Курганни | Витео 9 9 9 1410 157
к гийпи5
Обыкнов
енный Вшео Бщео 2 2 2 195 98
канюк
Полевой | Сисиз 7 7 7 945 135
лунь суапеи
Пустельга
обыкнове /@СО 17 17 17 2,280 134

Нппипсши$

нная
Степная Расо р й 4 4 570 143
пустельга | паитапт
Домовый | Атепе 12 з 12 165 55

Сыч посш(а

5.6.6 Съемки с обзорных площадок зимой 2020/21 г.

Тринадцать целевых или второстепенных видов птиц (которые могут подвергаться
более высокому риску воздействия в результате столкновения или смещения) были
зарегистрированы во время зимних съемок ТН, и восемь из этих видов (черный
гриф, белоголовый сип, бородач, беркут, степной орел, орлан-белохвост, балобан и
дрофа-красотка) занесены в Красную книгу МСОП и/или Красную книгу Узбекистана

как находящиеся под угрозой исчезновения.

Во время зимних съемок ТН 2020/21 г. было сделано в общей сложности 168 записей
маршрутов полета из всех местоположений ТН, при этом было зарегистрировано

168 птиц и 19 194 секунды полета в условиях риска, как показано в Таблице 5-8 ниже.

192248.С1А.В.002 Редакция В9 Раде 132
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 5-8: Сводка зарегистрированных маршрутов полета зимой 2020/2021
и данных МРС (виды из Красного списка МСОП / Красной книги Узбекистана

выделены серым цветом)

Общеприня Научное Количест | Количест | Общее Общее

тое название во линий | во линий |количест | количе

название полета полета в во ство
районе зарегист | секунд
ветряно ’рирован | риска,

Средняя
продолжит
ельность
полета (с)
на опасной
высоте

й ных птиц | по
электрос данны
танции м МРС
на

опасной

высоте

Черный Аедури5

гриф топасви; о т э 255 52
Белоголовы | 10 10 10 1,485 149
й сип

Сбураем$
Бородач  атбани 2 2 2 285 143
Степной АИВ _ 14 14 14 1,950 139
орел пра[епз&

Чиа 31 30 31 4785 160
Беркут сбгузаеюз
Орлан- Найаеез 10 10 10 1,380 138
белохвост ас а
Балобан Ра(со свегид 7 7 7 645 92
Дрофа- СНатуаой$ 1 0 1 0 0
красотка тасдиеепй
Курганник Виео гийпи$ 19 19 19 2,724 143
Канюк
обыкновенн — Вшео Бщео 5 5 5 705 141
ый
Полевой Сисиз й 4 4 450 113
лунь суапеи
192248.6ЕА.В.002 Редакция В9 Раде 133

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Общеприня Научное Количест | Количест | Общее Общее
тое название во линий | во линий |количест | количе

название полета полета в | во ство
районе зарегист | секунд
ветряно | рирован | риска,
й ных птиц | по
электрос данны
танции м МРС
на
опасной

высоте

Средняя
продолжит
ельность
полета (с)
на опасной
высоте

Пустельга

обыкновенн Г 40 39 40 3720 95
Нппипсии$

ая

Домовый 'АШепе 16 0 16 0 0

сыч посша

5.6.7 Обзорные съемки весной 2021

Шестнадцать целевых или второстепенных видов птиц (которые могут подвергаться
более высокому риску воздействия в результате столкновения или смещения) были
зарегистрированы во время весенних обследований. Из них шесть видов близки к
уязвимому положению, уязвимы или находятся под угрозой исчезновения, и
занесены в Красный список МСОП, а еще один вид включен в Красную книгу

Узбекистана как вид, находящийся под угрозой исчезновения.

Весной 2021 г. в ходе обследований ТН было сделано в общей сложности 148
записей линий полета во всех местах расположения ТН, при этом было
зарегистрировано 325 птиц и 15 615 секунд полетов в условиях риска, как показано

в Таблице 5-9 ниже.

Таблица 5-9: Сводка зарегистрированных маршрутов полета весной 2021 и
данных МРС (виды из Красного списка МСОП / Красной книги Узбекистана

выделены серым цветом)

192248.С1А.В.002 Редакция В9 Раде 134
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Количество Общее Средняя
К линий полета | количес | Общее продолжите
Общепри оличес |в рамоне тво количество | ЛЬносТь
Научное тво ветряной
нятое > зарегист | секунд полета (с) на
название линий электростанц ы
название полета м на | РИрован | риска, по | опасной
опасной ных данным МРС | высоте
высоте птиц
Черный Аедури$
гриф ‘топасвиз 7 3 7 435 145
Белолобый  Апзег
Й гусь а опя 1 0 78 0 0
Серый гусь  Апзег апзег 1 0 89 0 0
Журавль- Ап горо@ае
красавка 5$ Идо 1 0 13 0 0
Беркут 'Адийа
сргуваею5 26 23 26 3,720 162
Степной 'Адийа
орел траепз5 2 2 2 285 143
Ушастая А$0 о
сова 2 0 2 60 0
Домовый Атепе
сыч посша 13 0 13 0 0
Канюк Вшщео Бшео
обыкновен
ный 3 3 3 480 60
Курганник  Вшео
гийпи$ 28 28 28 4,215 51
Полевой Сиси
лунь суапеиз 7 7 7 1,035 48
Балобан Ра{со
сегид 5 5 5 585 17
Пустелььа — Расо
обыкновен  Нппипсиия
ная 25 23 25 2385 04
Бородач Сураеш5
Баграиз 2 2 2 285 43
Белоголов  Сурз |уиз
ый сип 11 2 11 255 28
Стервятни М еорйгоп
к регспорёегиз
обыкновен
ный 14 13 14 1,875 44
192248.6ЕА.В.002 Редакция В9 Раде 135

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.6.8 (Обсуждение видов, подверженных риску столкновения

Результаты модели рисков столкновения для видов, занесенных в Красную книгу
МСОП/Узбекистана, обобщены по сезонам ниже, в Таблица 5-10 и показаны более
подробно по видам в следующем разделе. Если они были зарегистрированы более
одного сезона, для этого вида указывается общее общее количество столкновений
за год. Если вид был зарегистрирован только в течение одного сезона,
прогнозируемое количество столкновений просто указано в соответствии с

периодом съемки.

Таблица 5-10: Сводка прогнозируемых данных МРС о столкновениях (с
реалистичными верхними и нижними границами предотвращения) весна
2020 г. - весна 2021 г. (виды из Красного списка МСОП / Красной книги

Узбекистана выделены серым цветом)

Общепринято | Прогнозиру | Лето 2020 | Осень Зима Весна

е названия емые 2020 2020/21 | 2021
столкновен Итого
ия весной
2020 г.

0.616 / 0.373 / 0.317 / 0.050 / 2.063 /

Черный гриф 0.757 / 0.303

0.246 0.149 0.127 0.0126 0.825
0.073 /
Белоголовый 1.087 / 0.509 / 0.438 / 0.029 3.128 /
сип СЯ 5 0.204 0.175 1.251
Стервятник 3472/  0546/ 0.439/ 5.859 /
обыкновенный ПАЯ НЕ 1.389 0.218 КУА 0.176 2.591
0.064/ —0.086/ —0.084/ —0234/

Базар МА МА 0.026 0.034 0.033 0.094
Беркут 0.223 МА МА 0.267 0.202 0.49

. 0.366 / 0.19 / 0.028/ 2.088 /
Степной орел 591,096 | 094/047 183 0.097 0.014 1.044
Орел-карлик 0.183 МА МА МА МА 0.183
Орлан- МА МА МА 0.389 МА 0.389
белохвост
Балобан МА МА МА 0.06 0.053 0.1
192248.С1А.В.002 Редакция В9 Раде 136

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Общепринято | Прогнозиру | Лето 2020 | Осень Зима Весна
е названия емые 2020 2020/21 | 2021
столкновен Итого
ия весной
2020 г.
М/А М/А М/А М/А М/А

Дрофа красотка М/А

5.6.8.1 Виды, вызывающие озабоченность по сохранению
Черный гриф (Аедурш5 топасвиз) - Близок к уязвимому положению, по МСОП

Черный гриф является постоянным видом на территории Узбекистана и

регистрировался в каждый из учетных сезонов.

Зарегистрированная активность этого вида была довольно стабильной на
протяжении всего периода исследования: от 7 до 13 регистраций наблюдалось в
каждый сезон исследования, а всего за весь период исследования было
зарегистрировано 48 полетов. Продолжительность полета варьировалась от 60 до

405 секунд.

Весной 2020 года было зарегистрировано 13 регистраций в отношении 13 особей,
все из которых находились в группе риска. Всего было зафиксировано 2685 секунд
полета с риском. Весной 2021 года этот уровень активности был снижен за счет семи
регистраций в отношении семи особей, трое из которых находились на высоте

риска. Всего было зафиксировано 435 секунд рискованного полета.

Во время обследований летом 2020 г. было проведено в общей сложности 10
регистраций 10 отдельных птиц, все из которых находились на высоте риска. Всего

было зафиксировано 1725 секунд полета с риском.

Осенью 2020 г. было проведено в общей сложности 10 регистраций 10 отдельных
птиц, все из которых находились на высоте риска. Всего было зафиксировано 1665

секунд полета с риском.

Зимой 2020/21 г. было проведено девять регистраций девяти отдельных птиц, семь
из которых находились на высоте риска. Всего было зафиксировано 1065 секунд

полета с риском.

192248.С1А.В.002 Редакция В9 Раде 137
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Обнаружено одно старое гнездо черного грифа, зарегистрированное на 64°29'23,15"
в.д. 41°34'33,30" с.ш., и находящееся в восточной части Проектной зоны. Большие
неактивные гнезда были также зарегистрированы за пределами Проектной зоны в

горах на севере, и могут использоваться этим видом.

Полеты черного грифа, наблюдавшиеся в период с весны по осень 2020, показаны

ниже на Рисунок 5-3.

Рисунок 5-3: Маршруты полета черного грифа, весна - осень 2020 г.

Результаты МРС показаны ниже, и указывают на то, что проект приведет к
совокупному количеству столкновений 2,062 в год на основе 95% предотвращения
или 0,825 столкновений в год на основе 98% предотвращения. Весна 2020 года (с
самой высокой прогнозируемой частотой столкновений из двух весенних сезонов)

выбрана в качестве суммы ежегодных столкновений.

Таблица 5-11: Прогнозируемое количество столкновений в год- Черный гриф

192248.С1А.В.002 Редакция В9 Раде 138
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Прогнозируемые

столкновения

Столкновения Весной 2020/2021 15.145 / 2.522
Столкновения весной 2020/2021 с 95% предотвращением 0.757/0.126

Столкновения Весной 2020/2021 с 98% предотвращением 0.303/0.050

Столкновения Летом 2020 12.314
Столкновения летом 2020 г. с 95% предотвращением 0.616
Столкновения летом 2020 г. с 98% предотвращением 0.246
Столкновения Осенью 2020 7.455
Столкновения осенью 2020 г. с 95% предотвращением 0.373
Столкновения осенью 2020 г. с 98% предотвращением 0.149
Столкновения Зимой 2020/21 6.336
Столкновения зимой 2020/21 с 95% предотвращением 0.317
Столкновения зимой 2020/21 с 98% предотвращением 0.127
Всего столкновений в год 41.25
Всего столкновений в год с 95% предотвращением 2.063
Всего столкновений в год с предотвращением 98% 0.825
Евразийский белоголовый сип (бур$ [иуиз$) - статус в Красной книге

Узбекистана «Уязвимый: сокращающийся»

Белоголовый сип является постоянным видом в нижнем и среднем поясах всех
горных хребтов Узбекистана. Белоголовый сип является колониально гнездящимся
видом, однако таких колоний на территории Проекта нет, хотя они почти наверняка

размножаются в пределах ПВА к северу от площадки.

192248.С1А.В.002 Редакция В9 Раде 139
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Группа из 34 особей была отмечена на скалах в восточной части 1ВА во время
обследования гнезд хищных птиц в августе 2020 г., а признаки колонии хищников
(уступы с большим количеством побелки) были отмечены на западной окраине 1ВА
в декабре 2021 г. Однако во время поисков гнезд в 2021 г. активного гнездования не
наблюдалось. Этот вид был отмечен пролетом над Проектной территорией во все
учетные сезоны, от 10 до 23 встреч в каждый из учетных сезонов и 80 полетов,
зарегистрированных в общей сложности за весь период исследований.

Продолжительность полета составляла от 60 до 270 секунд.

Весной 2020 года было зарегистрировано 23 регистрации 23 птиц, в результате чего
в общей сложности 3915 секунд полета подверглись риску. Весной 2021 года было
зарегистрировано 11 птиц, хотя только четыре из них находились на опасной высоте,

в результате чего в общей сложности было 255 секунд полета с риском.

Во время обследований летом 2020 г. было проведено в общей сложности 20
регистраций 20 отдельных птиц, все из которых находились на высоте риска. Всего

было зафиксировано 3075 секунд полета с риском.

Осенью 2020 г. было проведено 16 регистраций 16 отдельных птиц, все из которых
находились на высоте риска. Всего было зафиксировано 2295 секунд полета с

риском.

Зимой 2020/21 г. было проведено в общей сложности 10 регистраций 10 отдельных
птиц, все из которых находились на высоте риска. Всего было зафиксировано 1485

секунд полета с риском.

Полеты евразийского белоголового сипа, наблюдавшиеся в период с весны по осень

2020 г., показаны ниже на Рисунок 5-4.

192248.С1А.В.002 Редакция В9 Раде 140
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М/оо бгоир УК Итйеа
Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

[О зе залаау
МЕЛ ТВА.

— в. близ - миф
- Ами - Ар

— вме - му

Ами - Зиле:
. Ами - зу
- ИАми5- Алия
5. ив - Заметь
— в пмв- оаоа
6. мия - Моуетбег

Рисунок 5-4: Линии полета белоголового сипа, Весна - Осень 2020 г.

Результаты МРС показаны ниже (Таблица 5-12), и демонстируют, что Проект
приведет к совокупному количеству столкновений 3,128 в год на основе 95%
предотвращения или 1,252 столкновений в год на основе 98% предотвращения.
Весна 2020 года (с самой высокой прогнозируемой частотой столкновений) выбрана

как сумма ежегодных столкновений.

Таблица 5-12: Прогнозируемое количество столкновений в год - евразийский

белоголовый сип

Прогнозируемые

столкновения

Столкновения Весной 2020/2021 27.282/1.465
Столкновения весной 2020/2021 с 95% предотвращением 1.364/0.073
Столкновения Весной 2020/2021 с 98% предотвращением 0.438/0.029
Столкновения Летом 2020 24.835

192248.6ЕА.В.002 Редакция В9 Раде 141

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Сезон Прогнозируемые
столкновения

Столкновения летом 2020 г. с 95% предотвращением 1.242
Столкновения летом 2020 г. с 98% предотвращением 0.435
Столкновения Осенью 2020 13.412
Столкновения осенью 2020 г. с 95% предотвращением 0.671
Столкновения осенью 2020 г. с 98% предотвращением 0.204
Столкновения Зимой 2020/21 8.753
Столкновения зимой 2020/21 с 95% предотвращением 0.438
Столкновения зимой 2020/21 с 98% предотвращением 0.029

Всего столкновений в год 62.56

Всего столкновений в год с 95% предотвращением 3.128

Всего столкновений в год с предотвращением 98% 1.251

Стервятник обыкновенный — (Меорбгоп  регспорйегиз) - Категория

«вымирающие», по МСОП

Стервятник — широко распространенный в Узбекистане вид, гнездящийся летом.
Этот вид мигрирует весной и осенью и не зимует в Узбекистане. Гнезд этого вида на
территории Проекта отмечено не было, хотя гнездование этого вида было
подтверждено в 2021 г. в двух точках за пределами границы участка (64°30'10,47"
в.д., 41°33'49,32" с.ш.) и (64°22' 5,46" в.д., 41°33'13,57" с.ш.). Эти точки находятся в 930
ми 1,8 км соответственно от ближайшего предлагаемого ГВТ. Гнездование также
вероятно в пределах 1ВА к северу от участка Проекта. Во время поисков хищников,
завершившихся в августе, 12 особей были отмечены на скале в восточной части 1ВА
вблизи крупных, но незанятых гнезд. Это место было повторно посещено весной
2021 г. и снова активных гнезд обнаружено не было. В связи с количеством
регистраций этого вида во время съемок летом 2020 года считается вероятным, что

этот вид гнездился в окрестностях Проекта в этом году, а также в 2021 году.

192248.С1А.В.002 Редакция В9 Раде 142
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Стервятник регистрировался весной, летом и осенью, и в эти сезоны наблюдалось
от 19 до 70 регистраций. Продолжительность полета варьировалась от 30 до 270
секунд.

Весной 2020 года было в общей сложности 55 регистраций 55 отдельных птиц, все
из которых находились на высоте риска столкновения. Всего было зафиксировано
8085 секунд полета с риском. Весной 2021 года было в общей сложности 14
регистраций 14 отдельных птиц, 13 из которых находились на высоте риска

столкновения. Всего было зафиксировано 1875 секунд полета с риском.

Во время обследований летом 2020 г. было проведено в общей сложности 70
регистраций 71 отдельной птицы, все из которых находились на высоте риска. Всего

было зафиксировано 11 895 секунд полета с риском.

Осенью 2020 г. было проведено 19 регистраций 19 отдельных птиц, все из которых
находились на высоте риска. Всего было зафиксировано 3020 секунд полета с

риском.

Полеты стервятников, наблюдавшиеся в период с весны по осень 2020 года,

показаны ниже на Рисунок 5-5.

Рисунок 5-5: Линии полетов стервятников с весны по осень 2020 г.

192248.С1А.В.002 Редакция В9 Раде 143
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Результаты МРС показаны ниже (Таблица 5-13), и показывают, что Проект приведет
к совокупным 5,859 столкновениям между весной и осенью, исходя из 95%
предотвращения или 2,591 столкновениям, исходя из 98% предотвращения. Весна
2020 года (с самой высокой прогнозируемой частотой столкновений) выбрана как

сумма ежегодных столкновен ий.

Таблица 5-13: Прогнозируемые столкновения с марта по ноябрь - стервятник

Прогнозируемые

Сезон

столкновения
Столкновения Весной 2020/2021 36.826/8.777
Столкновения весной 2020/2021 с 95% предотвращением 1.841/0.439
Столкновения Весной 2020/2021 с 98% предотвращением 0.737
Столкновения Летом 2020 69.436
Столкновения летом 2020 г. с 95% предотвращением 3.472
Столкновения летом 2020 г. с 98% предотвращением 1.389
Столкновения Осенью 2020 10.919
Столкновения осенью 2020 г. с 95% предотвращением 0.546
Столкновения осенью 2020 г. с 98% предотвращением 0.218
Всего столкновений в год 117.2
Всего столкновений в год с 95% предотвращением 5.859
Всего столкновений в год с предотвращением 98 % 2.591

Бородач (бураеи$ Багфаёи$) - Находится под угрозой исчезновения, МСОП

Бородач широко распространен по всей территории Узбекистана. Считается, что
этот вид не размножается на территории Проекта, но во время исследования в
декабре 2021 года на территории 1ВА наблюдалась копуляционная пара с гнездовым

поведением (включая возвращение особи на место в гнезде).

192248.С1А.В.002 Редакция В9 Раде 144
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Бородач был зарегистрирован в рамках осенней и зимней съемок ТН, в общей
сложности было зарегистрировано четыре линии полета. Время полета составляло
от 105 до 180 секунд. Этот вид был замечен во время весенних исследований ТН,
однако на тот момент он считался лишь второстепенным видом*, поскольку не
представлял опасности для сохранения. В результате этого подробные линии полета
не записывались. Бородач не был зарегистрирован во время летних съемок ТН, но
две птицы были замечены дважды в августе 2020 г. во время поиска гнезд в пределах
границ Проекта и на прилегающей территории ПВА. Весной 2021 года было в общей
сложности две регистрации двух отдельных птиц, обе из которых находились на
высоте риска столкновения. Всего было зафиксировано 285 секунд рискованного

полета.

Осенью 2020 года было две регистрации двух отдельных птиц, обе из которых
находились на высоте риска. Всего было зафиксировано 285 секунд рискованного

полета.

Зимой 2020/21 г. также было две регистрации двух отдельных птиц, опять же, обе из
которых находились на высоте риска. Всего было зафиксировано 285 секунд
рискованного полета.

Результаты МРС показаны ниже (Таблица 5-14) и показывают, что Проект приведет
к совокупному количеству столкновений 0,234 в год на основе 95% предотвращения

или 0,094 в год на основе 98% предотвращения.

Таблица 5-14: Прогнозируемые столкновения - Бородач

Прогнозируемые

столкновения

Столкновения Весной 2021 1.675

Столкновения весной 2021 г. с 95% предотвращением 0.0837

Столкновения весной 2021 г. с 98% предотвращением 0.033

Столкновения Осенью 2020 1.293

Столкновения осенью 2020 г. с 95% предотвращением 0.064

Столкновения осенью 2020 г. с 98% предотвращением 0.026

192248.6ЕА.В.002 Редакция В9 Раде 145

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Прогнозируемые

столкновения
Столкновения Зимой 2020/21 1.719
Столкновения зимой 2020/21 с 95% предотвращением 0.086
Столкновения зимой 2020/21 с 98% предотвращением 0.034
Всего столкновений в год 4.687
Всего столкновений в год с 95% предотвращением 0.234
Всего столкновений в год с предотвращением 98 % 0.094

* - предполагается, что он может встречаться в районе ветряной электростанции в другие сезоны, но

этот вид не был включен в первичный список видов до исследований, проведенных летом 2020 года.

Степной орел (Адийа траепз(5) - Находится под угрозой исчезновения, МСОП

Степной орел широко распространен по всему Узбекистану и, как известно,
гнездится в северной части Каракалпакского Устюрта, однако не гнездится на
территории Проекта или рядом с ней. Этот вид также мигрирует через Узбекистан

весной и осенью.

Степной орел регистрировался во все учетные сезоны, от 2 до 48 встреч за учетный
период. Всего наблюдалось 135 полетов, а продолжительность полета

варьировалась от 15 до 300 секунд.

Весной 2020 года было зарегистрировано 42 регистрации 42 птиц, все из которых
находились на высоте риска столкновения. Всего было зафиксировано 6390 секунд,
полета с риском. Весной 2021 года было две регистрации двух птиц, обе из которых
находились на высоте риска столкновения. Всего было зафиксировано 285 секунд

рискованного полета.

В ходе обследований летом 2020 г. было проведено в общей сложности 48
регистраций 48 отдельных птиц, все из которых находились на высоте риска. Всего

было зафиксировано 7845 секунд полета с риском.

Осенью 2020 г. было проведено 30 регистраций 30 отдельных птиц, все из которых
находились на высоте риска. Всего было зафиксировано 4890 секунд полета с

риском.

192248.С1А.В.002 Редакция В9 Раде 146
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Зимой 2020/21 г. было в общей сложности 14 регистраций 14 отдельных птиц, все
из которых находились на высоте риска. Всего было зафиксировано 1950 секунд

полета с риском.

Рисунок 5-6 показывает зарегистрированные линии полета степного орла весной и

летом 2020 г.

Рисунок 5-6: Маршруты полета степного орла весной и летом 2020 г.

Результаты МРС показаны ниже (Таблица 5-15), и демонстрируют, что Проект
приведет к общему количеству столкновений 2,088 в год на основе 98%
предотвращения. Весна 2020 года (с самой высокой прогнозируемой частотой

столкновений) выбрана как сумма ежегодных столкновений.

Таблица 5-15: Прогнозируемые столкновения с марта по ноябрь - степной

орел

Прогнозируемые

столкновения

Столкновения Весной 2020/2021 30.155/1.381

192248.С1А.В.002 Редакция В9 Раде 147
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Сезон Прогнозируемые
столкновения
Столкновения Весной 2020/2021 с 98% предотвращением 0.592/0.028
Столкновения Весной 2020/2021 с 99% предотвращением 0.296 / 0.014
Столкновения Летом 2020 46.816
Столкновения летом 2020 г. с 98% предотвращением 0.94
Столкновения летом 2020 г. с 99% предотвращением 0.468
Столкновения Осенью 2020 18.303
Столкновения осенью 2020 г. с 98% предотвращением 0.366
Столкновения осенью 2020 г. с 99% предотвращением 0.183
Столкновения Зимой 2020/21 9.7
Столкновения зимой 2020/21 с 98% предотвращением 0.19
Столкновения зимой 2020/21 с 99% предотвращением 0.097
Всего столкновений в год 104.97
Всего столкновений в год с предотвращением 98 % 2.088
Всего столкновений в год с 99% предотвращением 1.044

Каменный орел (Адийа гарах) - Уязвимый, МСОП

Каменный орел был отмечен в полевых заметках и данных, представленных в
предыдущих отчетах. Во время посещения объекта в декабре 2021 года обсуждения
с орнитологом подтвердили, что он был записан по ошибке, и ошибку вызвало
историческое таксономическое название степного орла, а не неправильная

идентификация.

Беркут (Адийа свгузаеюоз) - Красная книга Узбекистана - Уязвимый: Редкий

192248.С1А.В.002 Редакция В9 Раде 148
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Беркут - широко распространенная и постоянно обитающая птица по всему
Узбекистану, хотя во время весенних и зимних обследований они были
зарегистрированы только в пределах участка, а во время осенних обследований
была зарегистрирована одна стационарная птица. В летних учетах регистрации этого
вида не было. Исследования в 2021 г. обнаружили как минимум два гнезда беркута
около 64°30'42,13" в.д., 41°34'34,50" с.ш., находящиеся на восточной окраине участка,
аво время обследований млекопитающихв 2020 г. наблюдатели обнаружили гнездо
беркута на 64°28'0,60" в.д., 41°38'16,30" с.ш., который находится на южной окраине

1ВА горы Актау.

Во время предварительных съемок в октябре 2019 г. особь беркута была замечена
на опорах к югу от площадки Проекта (64°26'12,87" в.д., 41°32'53,80" с.ш.), примерно
в 400 м от ближайшего ГВТ. В дополнение к гнездам беркута, отмеченным выше,
кормовые станции (обозначенные остатками черепахи вместе с линяющими
перьями и крупными лепешками хищников, соответствующими беркуту) были
обнаружены в пределах предполагаемой границы Проектного участка на
64°27'41,50" в.д., 41° 35'4,80" с.ш. и 64°29'40,75" в.д., 41°36'29,45" с.ш.

Активность беркута была одинаковой в оба периода, когда они были
зарегистрированы, всего было зарегистрировано 54 полета над участком.

Продолжительность полета варьировалась от 60 до 225 секунд.

Весной 2020 года на участке было зарегистрировано 26 отдельных птиц, 23 из
которых летели на опасной высоте. Всего было зафиксировано 4215 секунд полета с
риском. Весной 2021 года на участке было зарегистрировано 30 отдельных птиц, и
все эти полеты проходили на опасной высоте. Всего было зафиксировано 3720

секунд полета с риском.

Зимой 2020/21 г. всего была выявлена 31 регистрация 31 особи птицы, 30 из
зарегистрированных полетов были на опасной высоте. Всего было зафиксировано

4785 секунд полета с риском.

Результаты МРС показаны ниже (
Таблица 5-16) с учетом столкновений в год на основе 99% предотвращения. Весна
2020 года (с самой высокой прогнозируемой частотой столкновений) выбрана как

сумма ежегодных столкновений.

192248.С1А.В.002 Редакция В9 Раде 149
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 5-16: Прогнозируемые столкновения - Беркут

Прогнозируемые

столкновения

Столкновения Весной 2020/2021 22.275/20.205
Столкновения Весной 2020/2021 с 99% предотвращением 0.223/0.202.
Столкновения Зимой 2020/21 26.67

Столкновения зимой 2020/21 с 99% предотвращением 0.267

Всего столкновений в год 48.94

Всего столкновений в год с 99% предотвращением 0.49
Орлан-белохвост (Найаеешз а!ШсШа) - Красная книга Узбекистана -

Уязвимый: Редкий

Орлан-белохвост редко гнездится в пределах Узбекистана, однако имеет широкое
распространение во время миграции и зимнего периода. Зимой 2020/21 г. было
зарегистрировано 10 линий полета отдельных птиц, причем все наблюдения
проводились на опасной высоте. Всего было зафиксировано 1380 секунд полета с

риском.

Результаты МРС показаны ниже (Таблица 5-17) с учетом столкновений в год на

основе 95% предотвращения.

Таблица 5-17: Прогнозируемые столкновения - орлан-белохвост

Прогнозируемые

столкновения

Столкновения Зимой 2020/21 778
Столкновения зимой 2020/21 с 95% предотвращением 0.389
192248.6ЕА.В.002 Редакция В9 Раде 150

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Прогнозируемые

столкновения

Всего столкновений в год 7.78

Всего столкновений в год с 95% предотвращением 0.389

Орел-карлик (Мегаае из реппайи$) - Красная книга Узбекистана - Уязвимый:

сокращается

Орел-карлик — это вид орла, который размножается в лесных местообитаниях и, как
таковой, вряд ли будет размножаться на лишенном лесов участке Проекта или
поблизости от него. Птицы были зарегистрированы только во время весенних
учетов 2020 г., что предположительно связано с пролетными или негнездящимися

птицами-первогодками. В остальных учетах регистрации этого вида не было.

Весной 2020 года было зарегистрировано 13 отдельных птиц, пролетающих над
Проектной площадкой, и все эти полеты проходили на опасной высоте. Всего было

зафиксировано 1965 секунд полета с риском. Весной 2021 года вид не отмечен.

Результаты МРС показаны ниже (Таблица 5-18) с 0,18 столкновениями в год на

основе 98% предотвращения.

Таблица 5-18: Прогнозируемые столкновения - орел-карлик

Прогнозируемые

столкновения

Столкновения Весной 2020/2021 9.167/0.00
Столкновения Весной 2020/2021 с 98% предотвращением 0.18/0.00
Всего столкновений в год 9.167
Всего столкновений в год с предотвращением 98 % 0.18

Балобан (Ра[со сВеггид) - МСОП, находящийся под угрозой исчезновения

192248.С1А.В.002 Редакция В9 Раде 151
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Балобан указан в списке 1ВА для прилегающей территории ПВА, горы Актау, где на
момент включения в список присутствовало от 2 до 10 особей. Они, вероятно,
присутствуют в Узбекистане как в виде постоянной, так и мигрирующей популяции.
Место гнездования было обнаружено в октябре 2019 г. к юго-западу от Проектной
зоны, однако в период с весны 2020 г. по осень 2020 г. регистраций на этом участке
не было. Одно бывшее гнездо было обнаружено местными орнитологами на месте,
в непосредственной близости от ТН12 (64°30'12,12" в.д., 41°34'43,84" с.ш.), однако в
сезон размножения здесь не было отмечено ни одной регистрации. Еще одно
бывшее гнездо было замечено наблюдателями на территории ПВА, но гнездовой

активности здесь снова не наблюдалось.

Всего за период съемки было зарегистрировано 14 полетов, продолжительность

полета по району съемки варьировалась от 75 до 165 секунд.

Весной 2021 года семь отдельных птиц были зарегистрированы, пролетая над
Проектной площадкой, и все эти полеты проходили на опасной высоте. Всего было

зафиксировано 585 секунд полета с риском.

Зимой 2020/21 г. было зарегистрировано семь отдельных птиц, пролетающих над
Проектной площадкой, и все эти полеты проходили на опасной высоте. Всего было

зафиксировано 645 секунд полета с риском.

Результаты МРС показаны ниже (Таблица 5-19) с прогнозом 0,06 столкновений в год
на основе 98% предотвращения. Весна 2021 года (с самой высокой прогнозируемой

частотой столкновений) выбрана как сумма ежегодных столкновений.

Таблица 5-19: Прогнозируемые столкновения - балобан

Прогнозируемые

Сезон
столкновения

Столкновения Весной 2021 2.63

Столкновения весной 2021 г. с 98% предотвращением 0.053

Столкновения Зимой 2020/21 2.98

Столкновения зимой 2020/21 с 98% предотвращением 0.06

Всего столкновений (с марта по ноябрь) 5.61

192248.6ЕА.В.002 Редакция В9 Раде 152

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Прогнозируемые

Сезон
столкновения

Всего столкновений (с марта по ноябрь) с 011
предотвращением 98% °

Степная пустельга (Ра[со паитапт)) - Красная книга Узбекистана - находится

под угрозой исчезновения

Степная пустельга указана в списке 1ВА для прилегающей территории ПВА, горы
Актау, где на момент включения в список находилось от 17 до 33 особей. Птицы
были зарегистрированы на территории Проекта только во время обследований
осенью 2020 г., что позволяет отнести их к пролетным птицам. За все оставшиеся

учеты регистрации этого вида не было.

Осенью 2020 года четыре отдельные птицы были зарегистрированы, пролетая над
проектной площадкой, и все эти полеты проходили на опасной высоте. Всего было

зафиксировано 570 секунд рискованного полета.

Результаты МРС показаны ниже (Таблица 5-20) с прогнозом 0,099 столкновений

осенью 2020 года на основе 95% предотвращения.

Таблица 5-20: Прогнозируемые столкновения - степная пустельга

Прогнозируемые

Сезон

столкновения
Столкновения Осенью 2020 1.989
Столкновения осенью 2020 г. с 95% предотвращением 0.099
Всего столкновений в год 1.989
Всего столкновений в год с 95% предотвращением 0.099

5.6.8.2 Другие виды

Общие положения

192248.С1А.В.002 Редакция В9 Раде 153
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Единственная запись дрофы-красотки (СМ \ и 07 КОВ \Ц:0) была обнаружена во
время учетов зимой 2020/21 г., однако эта особь не была зарегистрирована в отрыве

от земли, поэтому данные о полете для включения в МРС отсутствуют.

Результаты МРС для видов, не внесенных в Красную книгу МСОП/Узбекистана и
подверженных риску столкновения, показаны в Таблица 5-21, а дополнительные
сведения включены в последующие разделы. Эти записи относятся к птицам,
замеченным во время съемок осенью 2020 г., зимой 2020/21 г. и весной 2021 г. после
обновления списков приоритетных и второстепенных видов и сбора полных данных

о линиях полета для более широкого круга видов.

Поиски гнезд в 2021 г. выявили единственное активное гнездо, используемое

курганником, присутствующим на территории Проекта.

Таблица 5-21: Результаты МРС для всех видов, не занесенных в Красную

книгу МСОП/Узбекистана (предотвращение для всех видов на уровне 98%,

кроме обыкновенной пустельги = 95%)

м №. Столкновений
Общепринятое название №. столкновений
уклонением

Курганник 40.428 0.809
Канюк обыкновенный 6.635 0.133
Полевой лунь 10.538 0.211
Пустельга обыкновенная 35.92 1.796
Домовый сыч 0.5406 0.011

Ни один из вышеперечисленных видов не представляет опасности для сохранения
на международном или национальном уровне, и вероятное прогнозируемое
воздействие столкновения незначительно на уровне популяции. Как таковые, эти

виды далее не обсуждаются.

192248.С1А.В.002 Редакция В9 Раде 154
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.7 Оценка воздействия

5.71 Обзор точек наблюдения (ТН)

В общей сложности 23 целевых или второстепенных вида птиц (которые могут
подвергаться более высокому риску воздействия в результате столкновения или
перемещения) были зарегистрированы во время обследований ТН, из них
двенадцать видов (черный гриф, белоголовый сип, стервятник обыкновенный,
бородач, беркут, степной орел, орел-карлик, каменный орел, орлан-белохвост,
балобан, степная пустельга и дрофа-красотка) занесены в Красный список МСОП

или Красную книгу Узбекистана как находящиеся под угрозой исчезновения.

Наиболее часто встречающимися охраняемыми птицами за период исследований
были стервятник (144 полета) и степной орел (133 полета). Весна и лето были
периодами наблюдения с самым высоким уровнем активности в целом с точки
зрения времени, проведенного в районе реализации Проекта. Стоит отметить, что
повторные весенние учеты в 2021 г. показали сокращение численности всех

перечисленных видов, кроме бородача и балобана.

90 % сеансов ТН были зарегистрированы между 0 и двумя линиями полета от видов,
вызывающих озабоченность по сохранению, или других видов, считающихся
подверженными риску столкновения. Ни в одном сеансе не зарегистрировано более

четырех линий полета этих видов за период наблюдения.

Не было зарегистрировано ни одного вида, мигрирующего над участком Проекта в
количестве, значимом для международного или национального значения, хотя ряд
видов, представляющих глобальную и национальную озабоченность по
сохранению, а также виды, включенные в список 1ВА, были зарегистрированы,
пролетая над участком. На основании количества птиц, наблюдаемых во время
учетов, а также данных спутникового слежения, которые доступны в свободно
доступных источниках, таких как гпомеБапК.огд и иггсп.ги/епАеетену, этот участок

не считается основным миграционным путем.

5.7.2 Обследование гнезд хищных птиц

На этом участке продолжаются обследования гнезд, и до июня 2022 года будет
проводиться работа по получению дополнительных данных о количестве
размножающихся особей и продуктивности гнезд. На сегодняшний день
обследования гнезд выявили несколько действующих или недавно

использовавшихся гнезд, а также несколько старых или недействующих гнезд.

192248.С1А.В.002 Редакция В9 Раде 155
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

На обследованной территории были обнаружены гнезда, подтвержденные как
используемые или характерные для следующих видов:

» Черный гриф - 1 вероятное гнездо на границе Проекта примерно в 500 м от
ближайшего предлагаемого ГВТ 96.

 Белоголовый сип - 0 гнезд в границах Проекта, две вероятные скалы,
используемые гнездовыми колониями в !ВА.

» Стервятник (0 на границе проекта, 2 рядом с границей - ближайшее
известное гнездо в пределах 1 км от ближайшего предлагаемого ГВТ 97.

» Бородач - 0 в границах Проекта, 1 действующее гнездо на северной стороне
1ВА.

х Беркут - 3 гнезда- из которых одно недавно использовалось, в пределах 500
м от ближайшего предполагаемого ГВТ 108 на восточной стороне площадки,
2 на южной стороне ПВА).

» Курганник - 1 подтвержденное гнездо в 2020 и 2021 гг. в южной части
Проектной площадки, 1 подтвержденное гнездо в 3 км к юго-западу от
Проектной территории.

» Балобан - 1 гнездо, о котором сообщили местные жители, примерно в 500 м
от ближайшего предполагаемого ГВТ 106 на восточной стороне участка, хотя
во время гнездовых обследований и ТН не было замечено, что оно
используется. 1 гнездо подтверждено в 2 км к юго-западу от Проектной
территории и еще 2 гнезда в пределах ПВА.

Обыкновенная пустельга - 1 гнездо в 1,3 км от ближайшего предлагаемого

ГВТ 108 за пределами восточной границы участка.

В дополнение к вышеуказанным гнездам, в которых была возможна положительная
идентификация видов, к западу от Проекта были обнаружены еще шесть крупных
гнезд (таких, которые могли быть использованы беркутом или стервятником), а в
пределах 1ВА четыре средних больших гнезда (таких, которые могли использоваться
видами канюков), а за пределами Проектной площадки и на территории ПВА были
обнаружены шесть гнезд меньшего размера (такие, которые могли бы

использоваться балобанами или видами пустельги).

Одна пара обыкновенной пустельги и курганника гнездилась в пределах/в
непосредственной близости от участка Проекта в 2020 г. вместе с такой же парой

курганника в 2021 г.

192248.С1А.В.002 Редакция В9 Раде 156
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Активных гнезд видов МСОП и Красной книги на территории Проекта не
зарегистрировано. Гнезда охраняемых видов (стервятники и орлы) были отмечены

в пределах ПВА к северу от участка.

Старые гнезда, которые потенциально использовались балобанами, были
обнаружены на территории Проекта, однако их использование не наблюдалось в
течение всего периода исследования. Дополнительные поиски гнезд как на
территории Проекта, так и на территории !ВА будут продолжаться в течение всего

срока реализации Проекта.

192248.С1А.В.002 Редакция В9 Раде 157
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М/оо4 бгоир УК Итйед
Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

1 едеп4

. мс
О) эие воипдагу №
МЕАКаи ВА
Вигтагв
Еаде
Кезга
тагде Ме
Закег Рсоп
иКигез:
— 500 Выйег

Рисунок 5-7: Расположение гнёзд хищных птиц по результатам поисков хищников в 2020 и 2021 годах (показаны как использованные, так и

неиспользованные гнезда)

192248.С1А.В.002 Редакция В9 Раде 158
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\Моод бгоир К Итиеа

Зарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую среду и социальные вопросы

* ме
С) ие волаау
МЕ ААаи 1ВА

© геедпо осавоп$

Рисунок 5-8: Расположение мест кормления во время поисков хищных птиц в 2020 и 2021 годах.

192248.С1А.В.002 Редакция В9 Раде 159
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.7.3 Строительство

5.7.3.1 Общие положения

Предлагаемая Проектная площадка и расположение ГВТ спроектированы таким
образом, чтобы избежать зон с наибольшей экологической уязвимостью.
Потенциальные воздействия на птиц, возникающие во время строительства,

включают:

* Прямую потерю растительности и среды обитания (включая источники
пищи).

® Косвенный ущерб местам обитания и причинение беспокойства птицам из-
за присутствия людей, техники, транспорта и шума, как на территории
Проекта, так и за ее пределами. Это косвенное воздействие может затронуть
виды, представляющие глобальную и региональную озабоченность по
сохранению.

» Косвенное воздействие, связанное с загрязнением.

5.7.3.2 Прямая потеря среды обитания

На территории Проекта преобладают местные эфемероидно-полынные и
солянково-полынные растительные сообщества, типичные для оставшихся
низкогорий пустыни Кызылкум, и эти места обитания будут непосредственно
затронуты строительными работами. Районы строительства были выбраны таким
образом, чтобы избежать районов с более высокой экологической ценностью и тех,
которые поддерживают наиболее чувствительных рецепторов, таких как виды
растений и животных, занесенные в Красный список МСОП или Красную книгу
Узбекистана. Там, где потеря среды обитания неизбежна, будет удалено только

минимально необходимое количество.

Прямые воздействия, приводящие к потере среды обитания, будут иметь место во
время строительных работ и, в частности, из-за устройства строительного
комплекса, земляных работ для диспетчерского пункта, фундаментов ГВТ и линий
электропередач, строительных дорог на площадке и строительства подъездов за

пределами площадки, работ по подключению дорог и сетей.

Места обитания, непосредственно затронутые Проектом, не показали
существенного значения для птиц во время исследований, проведенных до сих пор,

при этом уровень кормления на участке был низким в течение периода

192248.С1А.В.002 Редакция В9 Раде 160
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

исследований. Потенциальная добыча среди млекопитающих (например, особи

сусликов), была обнаружена в очень небольшом количестве.

Согласно текущим данным, в результате Проекта не теряется ни одна территория,
используемая гнездящимися хищными птицами. Никакие строительные работы не
будут вестись в пределах 500 м от мест активного гнездования охраняемых видов
(если не следовать протоколу ниже). В тех случаях, когда работы начинаются в
период с января по июнь данного года, перед началом строительства будут
проводиться проверки, и работы не начнутся, если в 500-метровой буферной зоне

будут обнаружены гнездящиеся хищные птицы.

В дополнение к этой мере, к трем ГВТ, расположенным рядом с установленными
историческими местами гнездования уязвимых видов хищников/стервятников,

будут применяться специальные меры по смягчению последствий, а именно:
® ТОБА - одно гнездо на расстоянии 480 м.
® Т106А - одно гнездо на расстоянии 383 м.
® Т108А - одно гнездо на расстоянии 215 м; одно гнездо на расстоянии 284 м.

ГВТ Т9бА будет перенесен еще на 90 м к юго-востоку, чтобы он располагался в 570
м от местонахождения всех известных исторических гнезд, потенциально
относящихся к уязвимым видам хищных/стервятников. ГВТ Т106А будет перенесен
еще на 195 м к югу, так что он будет находиться на расстоянии 577 м от
местонахождений всех известных исторических гнезд, потенциально относящихся к
уязвимым видам хищных/стервятников. Если в последующем станет возможно
микроразмещение ГВТ Т108А и если это приведет к созданию буфера в 500 м или
более от исторических мест гнездования, то описанный ниже протокол сокращения

не будет применяться для этого ГВТ.

Для ГВТ Т108А, поскольку он остается в пределах 500-метровой буферной зоны, в
рамках Проекта будет реализовано дополнительное ограничение эксплуатации
путем флюгирования лопастей для поддержания ГВ в режиме ожидания, в

соответствии со следующим протоколом:

А. Ввести принудительное сокращение с 1 марта по 15 апреля сроком на два года.
Следует обратить внимание, что этот диапазон дат был выбран таким образом,
чтобы включать потенциально чувствительный период ранней весны, в течение
которого можно ожидать появления определенных уязвимых видов, которые

потенциально могут гнездиться в непосредственной близости от этих турбин, в

192248.С1А.В.002 Редакция В9 Раде 161
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

частности, черного грифа, балобана, беркута и стервятника, которые будут искать и
и выбирать места гнездования на следующий сезон размножения, тем самым
снижая риск того, что эти виды будут удержаны от гнездования в предпочитаемых
ими местах из-за активности ГВТ.

В. Ограничение будет действовать только в светлое время суток (от восхода до

заката).

С. Вне временных окон, указанных в «пунктах А и В» по принудительному
отключению ГВТ Т108А, все 111 ГВТ в Проекте будут постоянно работать в
обычном режиме в режиме автоматического «отключения по требованию»,
нщаомт-оп-детапа ($00), регулируемого системой 14еп ЧЕПОГ. Это условие не
исключает реализации других мер по смягчению последствий, которые могут
потребоваться в будущем на основании результатов мониторинга смертельных
исходов на объекте и в соответствии с системой адаптивного управления, которая

будет разработана в рамках Плана управления биоразнообразием (ПУБ).

О. Значение и необходимость принудительного сокращения ГВТ Т108А будут
переоценены под эгидой Системы адаптивного управления Проектом в рамках

ПУБ, после первых трех лет обязательного весеннего сокращения.

Что касается Т1О8А, учитывая, что он остается в непосредственной близости от
гнезда, следует избегать строительных работ и работ по эксплуатации и
техническому обслуживанию в течение сезона размножения (который может
варьироваться в зависимости от вида), если размножение подтверждено

обследованиями гнездящихся птиц.

5.7.3.3 Косвенные воздействия

Во время строительства может быть нарушено воздействие на местные или
размножающиеся виды. Это может привести к кратковременным потерям,
вытеснению птиц с мест кормежки, ночевки или гнездования. Эти воздействия
считаются краткосрочными и обратимыми, однако они затронут скопление птиц,
имеющее природоохранное значение, и поэтому ожидаемые воздействия будут

значительными.

Хотя это не затронуто напрямую предложением, потенциальные косвенные
воздействия включают загрязнение и увеличение нагрузки человека натерриторию,

что может привести к увеличению уровня пыли, что, в свою очередь, может

192248.С1А.В.002 Редакция В9 Раде 162
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

повлиять на экологическую ценность и функции этих местообитаний и видов,

которые они поддерживают.

Меры по смягчению последствий будут включены в План управления окружающей
средой при строительстве (ПУОСС) и План управления биоразнообразием (ПУБ),
подготовленные до начала строительства. Меры по смягчению косвенных
воздействий будут включать в себя работу по выбору времени, чтобы избежать
периодов наибольшей чувствительности, например, периода нахождения птенцов в
гнезде, а также пылеподавляющие мероприятия (например, полив дорог в
засушливые периоды, соблюдение скоростного режима на участке и т. д.) и запрет
работникам участка использовать транспорт вдали от установленных транспортных
маршрутов. Там, где работы проводятся в период гнездования, предварительное
обследование квалифицированным экологом гарантирует, что работы будут

проводиться только там, где гнездящиеся птицы не будут затронуты.
5.7.4 Эксплуатация

5.7.4.1 Риск столкновения
Общие сведения

Из всех видов, зарегистрированных и использованных в МРС (моделировании риска
столкновений), для четырех видов, имеющих природоохранное значение,
ежегодный риск столкновения превышает 0,825 птиц. Это были: черный гриф (СМ
МТ), белоголовый сип (У2ВОВ \И:0), стервятник (УСМ ЕМ) и степной орел (1ШСМ СВ).
Единственные два вида, для которых весной 2021 г. прогнозируется повышенный
прогноз смертности по сравнению с весной 2020 г., оба уже имели низкий уровень
риска столкновения: бородач (от 0,151 до 0,234 столкновения) и балобан (от 0,06 до

0,11 столкновения).

[5] следующих разделах смертность выражается в виде годовой смертности видов,
представляющих интерес для сохранения на национальном и международном

уровнях.

Значимые виды

Черный гриф

192248.С1А.В.002 Редакция В9 Раде 163
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Прогнозируется, что ежегодная смертность черного грифа составит 2,062 особи на
основе 95% избегания или 0,825 на основе 98% избегания. Это соответствует
приблизительно от 51,55 до 20,625 столкновений за время эксплуатации Проекта
(при условии, что эксплуатация продлится 25 лет) или от 61,86 до 24,75 особей за 30-
летний период эксплуатации. По оценкам, мировая популяция черного грифа
составляет от 15 600 до 21 000 особей, а популяция на азиатском континенте
составляет от 5 500 до 8 000 пар. Этот вид указан в списке 1ВА с оценочной
постоянной популяцией от 8 до 24 особей, некоторые из которых, вероятно,
используют территорию Проекта для кормления или регулярных пролетов. При
прогнозируемой частоте столкновений Проект, без мер смягчения последствий,
может привести к локальному исчезновению этого вида в течение периода от
четырех до 30 лет, и поэтому прогнозируемые последствия считаются высокими,
долгосрочными и необратимыми. Важно отметить, что повторные весенние
обследования показывают более низкий уровень активности, чем оцененный выше

в качестве меры предосторожности.

Белоголовый сип

Прогнозируется, что ежегодная смертность белоголового сипа составит от 3,128
особей на основе 95% избегания или 1,251 на основе 98% избегания. Это
соответствует приблизительно от 78,2 до 31,275 столкновений за время
эксплуатации Проекта (при условии 25 лет эксплуатации) или от 93,84 до 37,53
особей за 30-летний период эксплуатации. Мировая популяция белоголового сипа
увеличивается и в настоящее время оценивается от 500 000 до 999 999 особей.
Данные, касающиеся популяций на азиатском континенте, недоступны, однако в
1980-х годах популяция в Узбекистане, по оценкам, составляла от 400 до 600 особей.
На основании статуса сохранения вида и популяции прогнозируется, что
воздействие на евразийского белоголового сипа будет умеренным, долгосрочным
и обратимым (при условии мер по выводу из эксплуатации в конце эксплуатации
Проекта). Важно отметить, что повторные весенние обследования показывают
более низкий уровень активности, чем оцененный выше в качестве меры

предосторожности.

Стервятник обыкновенный

192248.С1А.В.002 Редакция В9 Раде 164
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Прогнозируется, что ежегодная смертность стервятника составит 5,859 особей на
основе 95% избегания или 2,591 особи на основе 98% избегания. Это соответствует
приблизительно от 146,5 до 64,8 столкновений за время эксплуатации Проекта (при
условии, что эксплуатация продлится 25 лет) или от 175,77 до 77,7 особей за 30-

летний период эксплуатации.

Мировая популяция стервятников сокращается и в настоящее время оценивается в
пределах от 12 000 до 38 000 особей, при этом популяция в Центральной Азии, по
оценкам, в 2012 году составляла менее 2 000 пар. Популяция в Узбекистане, по
оценкам, составляет от 134 до 140 пар“. Вид указан, как присутствующий в соседней
1ВА, однако оценка популяции не приводится, поэтому следует предположить, что в
отсутствие мер смягчения последствий столкновения с указанной выше скоростью
потенциально могут вызвать локальное исчезновение и привести к серьезным
необратимым негативным последствиям для этого вида на протяжении всего срока
Проекта. Важно отметить, что повторные весенние обследования показывают более

низкий уровень активности, чем с.

Степной орел

Прогнозируется, что ежегодная смертность степного орла составит 2,09 особи при
98% уклонении или 1,04 при 99% уклонении. Это соответствует примерно 52,2-26,1
столкновениям за время эксплуатации Проекта (при условии, что эксплуатация

продлится 25 лет) или от 62,7 до 31,3 особи за 30-летний период эксплуатации.

48 Красная книга Республики Узбекистан. Том 2 (2019)

192248.С1А.В.002 Редакция В9 Раде 165
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Мировая популяция степного орла сокращается и в настоящее время оценивается
от 50 000 до 75 000 особей, а популяция в Центральной Азии оценивается как
минимум от 22 000 до 35 500 пар. Все записи, собранные во время исследований,
относились к отдельным птицам, и было невозможно определить, были ли
замеченные птицы одними и теми же или отдельными особями. Известно, что этот
вид не гнездится в районе пустыни Кызылкум, и поэтому предполагается, что только
отдельные негнездящиеся птицы или отдельные пролетные птицы используют
территорию Проекта. В отсутствие смягчающих мер столкновения с указанными
выше темпами приведут к умеренному негативному воздействию на этот вид в
течение всего срока реализации Проекта. Важно отметить, что повторные весенние
обследования показывают более низкий уровень активности, чем оцененный выше

с осторожностью.

Другие виды
Беркут

Прогнозируется, что ежегодная смертность беркута составит 0,489 особей на основе
99% избегания. Это соответствует примерно 12 225 столкновениям за время
эксплуатации Проекта (при условии, что эксплуатация продлится 25 лет) или 14,67

столкновениям особей за 30-летний период эксплуатации.

По оценкам, мировая популяция беркута в настоящее время составляет от 100 000
до 200 000 особей, а популяция в Узбекистане оценивается примерно в 200 пар. В
отсутствие смягчающих мер столкновения с указанными выше темпами приведут к
негативным воздействиям на этот вид от умеренного до сильного в течение срока
действия Проекта.

192248.С1А.В.002 Редакция В9 Раде 166
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Один вымирающий вид МСОП (балобан), один вид, близкий к уязвимому
положению МСОП (бородач), один уязвимый вид МСОП (дрофа-красотка) и один
уязвимый: сокращающийся вид, находящийся в Красной книге МСОП (орел-карлик),
также были зарегистрированы во время съемок ТН. Каждый из этих видов
присутствует в небольшом количестве и только в течение ограниченного периода
времени (т.е. два сезона или менее). Во время предварительных исследований 2019
г. были замечены гнездящиеся балобаны за пределами участка, а во время зимних
обследований на территории проекта были обнаружены отдельные птицы. Ни один
из вышеперечисленных видов не регистрировался достаточно регулярно и/или в
достаточно больших количествах на высоте риска столкновения, чтобы
предположить, что предлагаемый Проект будет представлять высокий риск для этих
видов в результате столкновений или перемещений и поэтому никаких

значительных негативных последствий для них не прогнозируется.

5.7.4.2 Перемещение

Перемещение происходит на участках ветряных электростанций где птицы
используют участки земли для кормления, ночлега и местанахождения. В то время
как перемещение будет происходить на одном уровне с птицами, летящими через
территорию, это в большей степени покрывается барьерным эффектом, и,
соответственно, для оценки перемещения используются данные пиковых учетов

птиц, активно использующих местообитания.

Ни одна птица не регистрировалась достаточно регулярно и/или в достаточно
больших количествах в течение обследованных на сегодняшний день сезонов,
чтобы предположить, что предлагаемый Проект будет иметь значительный риск для
этих видов в результате перемещения, поскольку почти вся деятельность,
наблюдаемая на участке, была связана только с отдельными птицами. Кормовые
ресурсы (например, среднеазиатские черепахи и суслики) и свидетельства того, что
орлы кормятся на насестах, были выявлены во время исследований, однако
поведение при кормлении/охоте не наблюдалось во время исследований тн,
проведенных на участке, что указывает на то, что они не важны или хорошо
используются хищниками. Таким образом, любое воздействие перемещения от

действующих ГВТ на эти участки, вероятно, будет незначительным.

192248.С1А.В.002 Редакция В9 Раде 167
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.7.4.3 Барьерный эффект

Работающие ГВТ могут вызывать дополнительные воздействия в результате
барьерного эффекта. Эти эффекты являются результатом того, что птицы летают
вокруг действующих массивов ГВТ из-за естественного поведения избегания. В
некоторых случаях эти вынужденные полеты могут привести к значительному
увеличению расхода энергии, что впоследствии может привести к снижению
выживаемости. В худшем случае барьерные эффекты могут привести к
значительному воздействию на популяцию, если большое количество птиц будет

вынуждено изменить годовой или ежедневный характер миграции.

Миграционные исследования, проведенные весной 2020 г. и 2021 г., атакже осенью
2020 г. не указывают на то, что предлагаемый Проектный участок подвержен
высокому уровню миграции, будь то отдельные виды или комбинированное
мигрирующее сообщество. Участок Проекта находится в пределах большого,
открытого и относительно плоского ландшафта, и любые птицы, мигрирующие
через действующий Проект, не должны будут значительно отклоняться (облетать
или летать на большей высоте) от своего маршрута миграции, чтобы избежать ГВТ.
Таким образом, считается, что сам по себе Проект не создаст значительного барьера

для перелетных птиц.

Предлагаемые ВЛЭП (состоящие из двух коротких участков (390 м и 550 м)), а также
существующие ВЛЭП, которые проходят с востока на запад вдоль южной части
площадки Проекта (приблизительно 5 км внутри площадки Проекта) и от юго-
восточной и северо-западной части Проектной площадки (примерно 15,5 км) могут
оказывать воздействие на крупных парящих птиц в результате столкновения с
проводами или в результате поражения электрическим током при посадке на опоры
ВЛЭП/ мачты.

Весной 2021 г. на маршрутах ниже существующих ВЛЭП были обнаружены три трупа
(одного хохлатого жаворонка, одной каменки-плясуньи и одного вида луня).
Трансекты проводились ежемесячно для получения данных высокого уровня о
столкновениях и не проводились в сочетании с испытаниями на эффективность
поиска или удаления туш, однако считается, что данные все еще полезны для
понимания существующего риска, вызванного ВЛЭП. Строительство такого
небольшого дополнительного участка ВЛЭП не увеличит риск столкновения видов
в этом районе. Добавление маркеров к новым ВЛЭП улучшит видимость для птиц и

снизит риск столкновения.

192248.С1А.В.002 Редакция В9 Раде 168
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Добавление этих маркеров контрастных цветов (в идеале черного и белого) через
каждые 10 м гарантирует, что частота столкновений вряд ли превысит исходный
уровень. Нет необходимости ‘указывать точную спецификацию маркеров, главное,
чтобы они увеличивали видимую толщину проволоки на 20 см. Исследования
показали, что разные варианты оказывают одинаковое воздействие (за
исключением тонких полосок, которые не работают так же хорошо, поэтому их
следует избегать). Если маркеры могут выступать как над линией, так и под ней, это
может быть полезно. Ввключение некоторых маркеров, видимых ночью (например,

УФ), еще больше снизит риск столкновения.

Если мониторинг кабельных трасс в процессе эксплуатации покажет, что маркеры
неэффективны, то будет произведена дополнительная подсветка кабелей в зонах
повышенной опасности или в зонах, где фиксируются ночные воздействия
(обозначается мониторингом столкновений). Будет использоваться устройство на
солнечной энергии, оснащенное ультрафиолетовыми лампами, которые при
установке на опорах электропередач освещают провод и помогают уменьшить

количество столкновений.

Было зарегистрировано несколько видов крупных хищникых птиц, сидящих на
существующих опорах, что означает угрозу поражения этих особей электрическим
током, что может привести к негативному воздействию средней степени тяжести. На
всех новых опорах на территории Проекта будут предприняты меры по смягчению
последствий, чтобы снизить вероятность поражения электрическим током, наряду с
включением в любой вводимый протокол мониторинга туш, и принимая это во
внимание, вполне вероятно, что любые воздействия будут незначительными и

незначительными.

Контакты между Проектом и существующими владельцами ВЛЭП имели место в
2021 и 2022 годах для обсуждения возможности расширения площади размеченных
ВЛЭП, чтобы разметить и другие, в пределах проектной территории, однако
владельцы/операторы ВЛЭП заявили, что добавление маркеров к существующим
линиям не представляется возможным, так как потребует отключения сети в этом
регионе. Это будет иметь серьезные финансовые последствия из-за отключения
значительной инфраструктуры горнодобывающей промышленности, снабжаемой

воздушными линиями.

192248.С1А.В.002 Редакция В9 Раде 169
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.7.5 Вывод из эксплуатации

Как и в случае со строительством, основные воздействия при выводе из
эксплуатации, вероятно, будут заключаться в утрате мест обитания и беспокойстве
птиц. Точные потенциальные последствия вывода из эксплуатации будут подробно
оценены на более позднем этапе, до вывода из эксплуатации. После вывода из
эксплуатации восстановление экосистем будет иметь важное значение для
восстановления экосистем на территориях, ранее занятых ГВТ, проселочными
дорогами и другими сооружениями, с реабилитацией мест обитания до
естественного, недеградированного состояния. На момент вывода из эксплуатации
чувствительность некоторых видов, особенно редких в регионе птиц, может

повыситься.

5.7.6  Совокупное воздействие

В то время как все отдельные проекты или действия влияют на окружающую среду,
комбинированный или кумулятивный эффект действий нескольких проектов может
быть больше, чем сумма их отдельных частей (Сатег ап@ Катан 1995“). Это
особенно актуально, когда эти отдельные проекты схожи, и любое результирующее
воздействие затронет аналогичных экологических рецепиентов. Предлагаемый
Проект расположен в центре пустыни Кызылкум, и считается, что при наличии
широкого спектра видов на участке и преемственности среды обитания в пустыне
Кызылкум диапазон самой пустыни используется в качестве подходящего диапазона

для понимания кумулятивных воздействия на виды, зарегистрированные локально.

Согласие на проект позволяет производить до ГВт электроэнергии, что при
существующей технологии привело бы к удвоению текущей площади. У Компании
нет планов по использованию этих дополнительных мощностей поэтому

кумулятивного воздействия на территории Проекта не ожидается.

49 Сагцег ап@ Катаии, 1995. [.М/. Сагцег, ). Ката Оцезвоппане спескИзЕ фог ситиайуе итрасе.

Епмгоптега! тпрасё Аззеззтеп{ Вемем, 15 (4) (1995), рр.

192248.С1А.В.002 Редакция В9 Раде 170
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Известными в регионе проектами являются ветряная электростанция Баш в
Гиждуванском районе (проект мощностью 500 МВт, расположенный
приблизительно в 170 км к югу), ветряная электростанция Джангельды в
Пешкунском районе (проект мощностью от 300 до 500 МВт, расположенная
примерно в 120 км к юго-западу) и еще один проект возле Нукуса (проект
мощностью 100 МВт, расположенный примерно в 400 км к западу). Предлагается

еще один проект мощностью 1,5 ГВт в 300 км к северо-западу.

Несмотря на то, что рядом с Проектной площадкой нет известных проектов
(ближайший находится примерно в 120 км от Проектной площадки), известно, что
некоторые из ключевых видов скитаются в поисках пищи, и, хотя расстояние
известных проектов выходит за пределы типичных диапазонов для этих видов, если
в рамках смягчения последствий будут предоставлены возможности для кормления,

то птиц могут привлечь более обширные районы.

Любым предлагаемым кормовым станциям, связанным с Зарафшанским проектом,
будет предшествовать технико-экономическое обоснование, чтобы наблюдать за
вероятным успехом и прогрессом. Любая станция, которая будет инициирована,
будет предназначена для обеспечения пищей соответствующих видов, как можно
более естественным образом, с вариациями по времени и локациям, а также с
различными количествами корма. Это будет означать меньшую вероятность того,
что птицы из других районов будут привлечены к этому участку Проекта, что
снижает вероятность кумулятивного воздействия таким образом. Чтобы
дополнительно гарантировать отсутствие значительных кумулятивных воздействий,
Проект соглашается сотрудничать с другими проектами ветряных электростанций
как в сборе данных, так и в обмене данными (чтобы понять ареалы отдельных птиц),
а также в предоставлении комбинированного подхода к смягчению последствий
(например, позволяя варьировать меры по смягчению последствий, такие как
кормовые станции, где это уместно, на более широкой территории, чтобы

наилучшим образом удовлетворить виды, как только начнутся новые проекты).

192248.С1А.В.002 Редакция В9 Раде 171
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Часть работ на ВЛЭП Навои - Бесопан будет выполняться в зоне ответственности
Проекта, при этом северный конец предлагаемой модернизированной линии
начинается в пределах 2 км от ближайшего предлагаемого ГВТ. В документе ОВОССВ
для этой застройки подробно описываются воздействия строительства на всей
предлагаемой трассе, такие как расчистка участка и земляные работы, и признается,
что они являются прямыми, временными и незначительными по значимости для
мест обитания и охраняемых территорий, незначительными для флоры и

орнитофауны, и незначительными по значимости для наземной фауны.

Эксплуатационные воздействия на всем предлагаемом маршруте определяются
наличием ВЛЭП и опор и считаются прямыми, долгосрочными и незначительными
по значимости для мест обитания и охраняемых территорий, незначительными для
флоры и фауны и умеренными по значимости для орнитофауны, из-за риска
столкновения с проводами или поражения электрическим током
сидящих/гнездящихся птиц. Меры по уменьшению столкновений и вероятности
поражения электрическим током включены в документ ОВОССВ для территорий,
которые считаются наиболее важными для птиц, ближайшая из которых находится
примерно в 100 км от Зарафшанского Проекта. Проект «Зарафшан» взял на себя
обязательства по взаимодействию с разработчиками новой ВЛЭП для обеспечения
обмена данными и установки дополнительных маркеров на 10 км, ближайших к
площадке Проекта, во время ее строительства. Дополнительные исследования
гнездящихся хищных птиц, которые завершаются в 2022 году, предоставят данные о
популяциях птиц в зоне влияния Проекта, что также поможет определить важность
участков в региональной перспективе. Данные, собранные в ходе этих
исследований, будут переданы местным представителям Ви Ш для использования

[53 будущих консультациях по аналогичным проектам в стране.

Совокупное воздействие в результате совместной работы обоих проектов считается

долгосрочным и имеет умеренную значимость для орнитофауны.

192248.С1А.В.002 Редакция В9 Раде 172
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

5.8 — Смягчение последствий и Мониторинг

5.8.1 Подготовка к строительству

Меры по смягчению последствий были включено в процесс проектирования
Проекта, и на основе информации, полученной на сегодняшний день, в общей
сложности 15 ГВТ были перемещены в пределах схемы площадки. Из них четыре
были перемещены на расстояние более 4 км, а остальные были перемещены для
максимального увеличения расстояния между кончиками лопастей и

чувствительными рецеп иентами/местностью.

Мониторинг на объекте продолжается на этапе подготовки к строительству:
обследования гнездящихся хищных птиц проводятся в период с февраля по июль
2022 г, а обследования гнездящихся дроф-красоток будут завершены в марте,

апреле и мае 2022 г.

5.8.2 Строительство

Прогнозируемое воздействие строительства является низким и незначительным, на
основе информации, полученной на данный момент, однако смягчение последствий
во время строительства будет включать подстройку работ, по времени, чтобы не
попадать на период гнездования, и сосредоточить внимание на наиболее
чувствительных временах года для видов, гнездящихся на земле, под наблюдением

местного эколога.

Никакие строительные работы не будут вестись в пределах 500 м от мест активного
гнездования охраняемых видов (если не следовать протоколу ниже). В тех случаях,
когда работы начинаются в период с января по июнь, перед началом строительства
будут проводиться проверки, и работы не начнутся, если в 500-метровой буферной

зоне будут обнаружены гнездящиеся хищные птицы.

В дополнение к этой мере, к трем ГВТ, расположенным рядом с установленными
историческими местами гнездования уязвимых видов хищников/стервятников,

будут применяться специальные меры по смягчению последствий, а именно:
® ТОБА - одно гнездо на расстоянии 480 м.
® Т106А - одно гнездо на расстоянии 383 м.
® Т108А - одно гнездо на расстоянии 215 м; одно гнездо на расстоянии 284 м.

ГВТ Т9бА будет перенесен еще на 90 м к юго-востоку, чтобы он располагался в 570

м от местонахождения всех известных исторических гнезд, потенциально

192248.С1А.В.002 Редакция В9 Раде 173
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

относящихся к уязвимым видам хищных/стервятников. ГВТ Т106А будет перенесен
еще на 195 м к югу, так что он будет находиться на расстоянии 577 м от
местонахождений всех известных исторических гнезд, потенциально относящихся к
уязвимым видам хищных/стервятников. Если в последующем станет возможно
микроразмещение ГВТ Т108А и если это приведет к созданию буфера в 500 м или
более от исторических мест гнездования, то описанный ниже протокол сокращения

не будет применяться для этого ГВТ.

Для ГВТ Т108А, поскольку он остается в пределах 500-метровой буферной зоны, в
рамках Проекта будет реализовано дополнительное ограничение эксплуатации
путем флюгирования лопастей для поддержания ГВ в режиме ожидания, в

соответствии со следующим протоколом:

А. Ввести принудительное сокращение с 1 марта по 15 апреля сроком на два года.
Следует обратить внимание, что этот диапазон дат был выбран таким образом,
чтобы включать потенциально чувствительный период ранней весны, в течение
которого можно ожидать появления определенных уязвимых видов, которые
потенциально могут гнездиться в непосредственной близости от этих турбин, в
частности, черного грифа, балобана, беркута и стервятника, которые будут искать и
и выбирать места гнездования на следующий сезон размножения, тем самым
снижая риск того, что эти виды будут удержаны от гнездования в предпочитаемых
ими местах из-за активности ГВТ.

В. Ограничение будет действовать только в светлое время суток (от восхода до

заката).

С. Вне временных окон, указанных в «пунктах А и В» по принудительному
отключению ГВТ Т108А, все 111 ГВТ в Проекте будут постоянно работать в
обычном режиме в режиме автоматического «отключения по требованию»,
нщаомт-оп-детапа ($00), регулируемого системой 14еп ЧЕПОГ. Это условие не
исключает реализации других мер по смягчению последствий, которые могут
потребоваться в будущем на основании результатов мониторинга смертельных
исходов на объекте и в соответствии с системой адаптивного управления, которая

будет разработана в рамках Плана управления биоразнообразием (ПУБ).

О. Значение и необходимость принудительного сокращения ГВТ Т108А будут
переоценены под эгидой Системы адаптивного управления Проектом в рамках

ПУБ, после первых трех лет обязательного весеннего сокращения.

192248.С1А.В.002 Редакция В9 Раде 174
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Что касается Т1О8А, учитывая, что он остается в непосредственной близости от
гнезда, следует избегать строительных работ и работ по эксплуатации и
техническому обслуживанию в течение сезона размножения (который может
варьироваться в зависимости от вида), если размножение подтверждено

обследованиями гнездящихся птиц.

Меры по смягчению косвенного воздействия будут включать мероприятия по
пылеподавлению (например, полив дорог в засушливые периоды, соблюдение
скоростного режима и т. д.) и запрет работникам на использование транспортных

средств вдали от установленных транспортных маршрутов.

5.8.3 Эксплуатация

Меры по смягчению последствий и мониторингу широко представлены в этом
разделе и расширены в дополнительных документах, приложенных к данной
ОВОССВ:

® Протокол обследования размножения хищных птиц и дроф 2022 г. -
Приложение 5-2.

® План управления животноводством - Приложение 5-3.

® План мониторинга смертельных исходов после строительства — Приложение
5-4.

® Система «отключения по требованию» — Приложение 5-5.

План компенсации биоразнообразия будет подготовлен до этапа строительства.
Соответствующие процедуры и меры по смягчению последствий, изложенные в этих
документах, будут перенесены в ПУБ для этапов строительства и эксплуатации, если

это применимо.

Перечисленные выше документы будут включать в себя подробное обсуждение
общих и конкретных мер по смягчению последствий и мониторингу и будут
использоваться для обеспечения того, чтобы любые изменения в использовании
Проектной площадки с течением времени были поняты и приняты без воздействия
на виды, вызывающие озабоченность по сохранению, и которые не проявляются в

течение всего срока реализации Проекта.

192248.С1А.В.002 Редакция В9 Раде 175
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Планы будут начинаться с подробных требований к мониторингу в течение первого
года работы Проекта, но затем будут обновляться через регулярные промежутки
времени (для начала ежегодно) при обсуждении с Группой кредиторов проекта.
Обновления будут основываться на зарегистрированных данных и не будут
полностью останавливать мониторинг, но в лучшем случае будут сокращены, чтобы
включать предупредительное сокращение усилий по мониторингу (в зависимости
от обстоятельств). Если мониторинг покажет регулярную деятельность после
строительства, тогда меры по смягчению последствий будут продолжены или

усилены в зависимости от обстоятельств.

Как показано на Рисунок 5-7, за исключением гнезд беркутов в восточной части
Проектной площадки (где только одно из них, вероятно, будет использоваться
одновременно), ГВТ были микросайтированы, а в некоторых случаях полностью
перемещены таким образом, что все предлагаемые места расположения ГВТ
расположены на расстоянии не менее 500 м от территорий, которые, как известно,
используются кормящимися и ночующими видами, считающимися наиболее
подверженными риску эксплуатации ветряной электростанции (например, виды

орлов и грифов).

Кроме того, все места установки ГВТ были перенесены достаточно далеко от самых
крутых участков площадки, чтобы КОНЦЫ лопастей не заходили за гребни. Это снизит
вероятность того, что птицы, использующие восходящий поток, столкнутся с

лопастями.

После ввода в эксплуатацию уровни прогнозируемых столкновений между
некоторыми видами птиц и ГВТ потенциально могут привести к значительному
негативному воздействию, от умеренного до высокого, для четырех видов,
вызывающих озабоченность по сохранению. На основании данных, собранных на
сегодняшний день, воздействие на черного грифа и стервятника было оценено как
имеющее большое значение, из-за потенциальной возможности вызвать местное
исчезновение этих видов в течение срока действия Проекта. Воздействие на
белоголового сипа и степного орла оценивается как умеренное, поскольку

локального исчезновения этих видов не прогнозируется.

192248.С1А.В.002 Редакция В9 Раде 176
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Смягчение последствий для предотвращения воздействия на чувствительные виды
птиц будет реализовано в рамках Проекта и будет регулярно пересматриваться,
обновляться и адаптироваться с использованием данных предварительных и
эксплуатационных исследований. Предлагаемое снижение риска для парящих птиц
включает в себя отключение по требованию, и, учитывая статус видов в
непосредственной близости от площадки, важно, чтобы можно было разумно
доказать, что смягчение может работать эффективно, обеспечивая отсутствие
негативных воздействий, как таковых. Будет реализован надежный долгосрочный
план мониторинга после строительства, который включает в себя мониторинг
смертельных исходов, постоянный мониторинг гнезд на протяжении всего срока
реализации Проекта, общий мониторинг активности (с помощью выходных данных
14епи 95 и изучение привычек кормления уязвимых видов в этом районе.
Предлагаемые меры по смягчению приведены ниже вместе со ссылками на
исследования, в которых соответствующие меры по смягчению оказались

успешными.

Отключение по требованию

Это включает в себя целенаправленное отключение ГВТ в случае, если какой-либо
отдельный приоритетный вид или значительная стая неприоритетных видов
пролетают в пределах 600 м от ГВТ и находятся на траектории полета, при которой
птица окажется в непосредственной близости от лопастей ГВТ. Как часть процесса
ОВОССВ были изучены два сценария, осуществимость каждого из которых
рассматривалась в контексте полевых / практических условий, физических свойств
участка, базы опыта в стране, сметных затрат и эффективности. Полная информация
о каждом рассмотренном варианте представлена в технико-экономическом
обосновании отключения по требованию (см. Приложение 5-5), однако в целом
было обнаружено, что преимущества системы 14еп БЕ основанной на
технологиях, перевешивают недостатки выполнения отключения исключительно на

основе данных, полученных от наблюдателей на месте.

На начальном этапе эксплуатации такое отключение будет контролироваться рядом
опытных инспекторов, чтобы убедиться, что технология работает эффективно, и
только после того, как это будет доказано, отключение ГВТ будет инициироваться

исключительно системой 14епа а.

192248.С1А.В.002 Редакция В9 Раде 177
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Система 1Чеп юр опирается на базу данных изображений каждого вида,
требующего отключения, и многие из видов, обнаруженных натерритории Проекта,
уже есть в этой базе данных, однако потребуется некоторое «обучение», чтобы
обеспечить охват всех видов. Это повлечет за собой установку мобильного
устройства 14еп И а[{ в полевых условиях и его подключение к генератору для
подачи электроэнергии. Это устройство, в первую очередь, будет использоваться
для сбора изображений бородача и балобана и позволит пополнять существующие
базы данных черного грифа, стервятника, бородача, могильника, степного орла и

орла-карлика.

Учитывая статус видов птиц, присутствующих на участке, протоколы закрытия по
запросу потребуются на весь период эксплуатации Проекта, если только не будут
собраны данные, свидетельствующие об обратном, и не будет достигнуто

дополнительное соглашение.

Данные исследований 2020-2021 годов показывают, что общая активность полетов
на этом участке низкая: более 90% периодов наблюдения регистрируют два полета
или меньше. Ни в одном из трехчасовых сеансов ТН не было зарегистрировано
более четырех траекторий полета, поэтому не ожидается, что активность птиц будет
подавляющей для системы Чет ЯющГ* или проверяющих наблюдателей, чтобы
можно было справиться с риском потери птиц, летящих на высоте риска

столкновения.

Несмотря на то, что предлагаемый метод смягчения имеет явные преимущества,
требования/критерии успеха были рассмотрены в соответствии с данным проектом,

при этом параметры, обеспечивающие успешный результат смягчения последствий,

включают:

1. Полное пространственное покрытие участка и буферной зоны, с учетом
дистанции и времени отключения для видов с высоким статусом сохранения
(буфер до 1000 м на основе расчетного 60-90-секундного интервала между

запросом на отключение и остановкой вращения лопастей).

2. Полный временной охват обследований для охраны требуемых видов птиц.
3. Эффективность протокола выключения.

4. Адаптивность протокола.

192248.С1А.В.002 Редакция В9 Раде 178
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Оценки времени отключения по требованию были сделаны на основе
зарегистрированной активности (с использованием данных о линии полета и
времени полета) весной, летом и осенью 2020 года. В этих расчетах было сделано
предположение, что птицы будут продолжать использовать территорию Проекта
таким же образом после строительства, как это было в сезоне 2020 года, и не будут
избегать ГВТ. Таким образом, это считается чрезвычайно предупредительным
способом расчета времени отключения. Принимая это во внимание, часы простоя
на объекте оцениваются в 864 часа весной (9,4 часа на ГВТ), 778 часов летом (8,5
часов на ГВТ) и 326 часов осенью (3,6 часов на ГВТ). Подробные расчеты для зимы
2020 г. и весны 2021 г. не проводились, однако данные о зимних секундах полета
были аналогичны данным о весне 2020 г., а данные о секундах полета весной 2021 г.

были ниже, чем осенние.

Эта частота активности считается удобной для управления в предлагаемом
покрытии с использованием системы 14епН Ию и поэтому считается, что
использование технологии отключения по требованию обеспечит устранение риска
столкновений до приемлемого уровня. Хотя цель этого метода состоит в том, чтобы
обеспечить нулевое столкновение (и считается, что это достижимо, как описано
выше), необходимо учитывать возможность того, что столкновение с целевым
видом произойдет, несмотря на все попытки. Согласно опубликованным данным и
данным, полученным в ходе переговоров с другими проектами, использующими
14епиа[\, коллизии значительно сокращаются по сравнению с базовым уровнем.
Один из таких объектов находится на действующей площадке в Тасмании,
Австралия, где система используется с 2019 года для успешной автоматизации
процедур отключения и защиты клинохвостого орла (Адийа аиаах) и белобрюхого
орлана (Найаеешв (еисода$е). Принимая это во внимание, предлагаются
дальнейшие усовершенствования/компенсации для обеспечения отсутствия чистых

потерь в течение всего срока реализации Проекта.

Первые ГВТ будут введены в эксплуатацию примерно через 18 месяцев после
финансового закрытия (подписания всех документов по Проектту), поэтому работа
по началу сбора данных изображений и обеспечению бесперебойной работы
протоколов начнется немедленно. Немедленная работа над этим гарантирует, что,
когда ГВТ будут готовы к работе, протоколы будут отработаны, время отключения
известно, а информация о скорости птиц в районе собрана, для обеспечения

своевременного отключения.

192248.С1А.В.002 Редакция В9 Раде 179
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Документ $ОО (Отключение по требованию) будет действовать в течение всего
срока реализации Проекта, и ключом к успеху работы является возможность
обновления протокола при любых изменениях ситуации на объекте в любое время.
Первоначальная методология будет применяться и пересматриваться ежемесячно в
течение первого года Проекта, однако это не ограничит изменения, если они

потребуются.

Дальнейшее смягчение последствий

Меря по смягчению, в дополнение к выборочному отключению, включают:

® Изучить возможность содержания скота на площадке. Проект работал со
специалистами в области социальных наук, а также с международными
экспертами в этой области, чтобы определить, приведет ли сокращение
выпаса скота к снижению риска столкновения птиц. Полные результаты
подробно изложены в Структуре управления животноводством (см.
Приложение 5-3 к данной ОВОССВ), однако в целом было обнаружено, что
изменение способа выпаса скота на территории Проекта в соответствии с
текущими официальными договорами субаренды крайне маловероятно
может привести к снижению риска столкновения с птицами, вместо этого
наиболее эффективным способом снижения риска столкновения было бы
улучшение благосостояния видов домашнего скота (в настоящее время это
около 1700 овец, 230 коз, 150 голов крупного рогатого скота и 40 лошадей),
например, путем улучшений убежищ для ночлега, лучшего доступа к
ветеринарной помощи и лекарственным средствам, чтобы снизить
смертность животных и, следовательно, уменьшить вероятность появления
туши на территории Проекта.

. Уборка туш на территории Проекта и на более широкой территории в
течение всего срока реализации Проекта, для предотвращения кормления
падальщиков в пределах границ Проекта. Группы сотрудников будут
работать на всей территории Проекта для реализации программы
мониторинга смертельных исходов, и эти группы, вместе с другими
сотрудниками на площадке, будут нести ответственность за обнаружение и
удаление трупов, которые могут появиться на площадке. Кроме того, местных
фермеров и скотоводов будут призывать сообщать о любых потерянных
овцах или мертвых животных в офисы Проекта, чтобы персонал мог убрать
их туши. Система 1Чеп И 9[{ также выделит любые области объекта, где
активность птиц необычно высока, а также автоматически отключит ГВТ в
этих областях, что повлечет за собой немедленное расследование со стороны
персонала Проекта.

192248.С1А.В.002 Редакция В9 Раде 180
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

» Обязательство провести исследование возможности создания станций
кормления за пределами участка. Количество и местонахождение свалок туш
будет определено в результате обследований на местах и общения с
местными пастухами, с целью воспроизвести утраченный на площадке
ресурс с обеспечением за ее пределами. В других регионах мира, где
присутствуют подобные виды птиц, кормовые станции хорошо используются
и считаются самыми привлекательными”? для целевых видов (стервятник,
черный гриф и белоголовый сип), если присутствуют тушки различных
размеров, с регулярными поставками (дважды в месяц) цыплят и бараньих
туш. Следует отметить, что во время обследований на участке отмечена
минимальная деятельность по кормлению падалью, поэтому потери этого
ресурса не ожидаются значительными.

® Тем не менее, стратегия смягчения будет пересматриваться ежегодно, чтобы
учитывать любые естественные изменения исходного значения
орнитологических рецепторов.

В рамках Проекта создается около 1 км новых ВЛЭП, при этом единственные
надземные линии электропередач проходят от подстанций к сети в центре участка.
Кабели, соединяющие ГВТ с подстанцией, будут проложены в траншеях вдоль
улично-дорожной сети. В целях снижения возможного воздействия поражения
электрическим током птиц, садящихся на новые ВЛЭП, расстояние между
проводами под напряжением и/или проводами под напряжением и заземленным
оборудованием должно составлять не менее 300 см по горизонтали и не менее 120
см по вертикали. Эти разделения учитывают типичную высоту самых крупных
зарегистрированных видов орлов и ширину от запястья до запястья самых крупных
видов стервятников. Если невозможно обеспечить достаточное расстояние,
оборудование будет изолировано от одновременного контакта. Материал будет
использоваться для покрытия как проводника, так и установки, и, если на
конструкции присутствуют трансформаторы, выключатели или другое
оборудование под напряжением или заземлением, перемычки, выключатели и
щетки также будут закрыты, чтобы снизить вероятность поражения птиц

электрическим током.

50 МегеКу \.). & Маппап В.М. (1999) Зирр!етегиа! {ее та гедитез Гог ЕдурНап миКигез п {Не Медеу
Оезем, |гае|. ТНе )оигпа! о! \МИЧШе Мападетепь 63, 107-115 / Мерецкий В.Ю. и Маннан Р. В. (1999)
Дополнительные режимы кормления стервятников в пустыне Негев, Израиль. Журнал управления

дикой природой, 63, 107-115.

192248.С1А.В.002 Редакция В9 Раде 181
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

На новых участках ВЛЭП будут добавлены переключатели направления полета, при
этом комбинация устройств отклонения полета птиц и светящихся устройств типа
«хлопушка», установленных каждые 10 м., считается наиболее подходящей в данном

случае, поскольку они отмечают положение выше и ниже линии.

В рамках проекта ОВОССВ, в ключевых точках близлежащего проекта модернизации
ВЛЭП Навои-Бесопан предлагается смягчение последствий для уменьшения
столкновений на новых ВЛЭП, и эти действия также помогут снизить
прогнозируемое кумулятивное воздействие с умеренного до незначительного

значения.

5.9  Остаточное воздействие

Считается вероятным, что тщательный выбор места для ГВТ (предотвращение и
снижение воздействия) наряду с обширными мерами по смягчению и мониторингу,
включенными выше, приведут к остаточным воздействиям, которые будут считаться
незначительными для некоторых видов и малозначительными для других. В
частности, для видов, которым грозит местное исчезновение (стервятник
обыкновенный и черный гриф), смягчение последствий предназначено для
обеспечения того, чтобы эти популяции ощущали как можно более близкое к нулю
воздействие от столкновения. Было показано, что система !Чеп В значительно
снижает количество столкновений при этом прогнозируемое количество
столкновений в рамках Проекта, по прогнозам, сократится до цифр, показанных в
Таблице 5-22, как абсолютный минимум. Хотя данные еще не опубликованы,
продолжающиеся исследования на ветряной ферме Саше НЙ в Тасмании
показывают, что фактические столкновения после вмешательства 1Чеп Йа
сокращаются почти на 100%. Во время общения с операторами площадки Сае НИ
нам сообщили, что за год на всей площадке наблюдалось до 365 000 секунд ГВТ с
риском (в среднем 400 раз сокращения работы в день, каждый продолжительностью
120 секунд). За 27 месяцев эксплуатации на Са\е НИ было зарегистрировано три
случая со смертельным исходом, что эквивалентно общему количеству полетов без

столкновений в 99,999% во время эксплуатации для всех видов.

192248.С1А.В.002 Редакция В9 Раде 182
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В сочетании с другими мерами по смягчению последствий, описанными выше, это
уменьшит воздействие столкновений для наиболее уязвимых видов с высокой до
умеренной/низкой значимости и обеспечит для них отсутствие чистых потерь в ходе
реализации Проекта. Одним из видов, для которого может потребоваться
дальнейшее вмешательство и компенсация, чтобы добиться отсутствия чистых

потерь, является стервятник, и это обсуждается далее в разделе 5.10.

Предлагаемая «остановка по требованию» доказала свою эффективность на
растущем числе ветряных электростанций. Более высокий риск может
присутствовать в начале, в период закладки оснований для технологии и пока птицы
менее привыкли к инфраструктуре. Таким образом, технологические протоколы
будут подвергаться полевой проверке, проводимой опытными орнитологами,
чтобы убедиться, что системы эффективно обнаруживают птиц и эффективно
отключаются (симуляция отключения будет инициирована на первых этапах

установки до начала работы ГВТ).

ГВТ будут устанавливаться на месте поэтапно, при этом на начальных этапах
строительства в месяц будет возводиться от шести до восьми ГВТ. В то же время
будут установлены и протестированы стационарные камеры 1Чепюг\.
Строительные работы начнутся в дальней западной части площадки Проекта, так как

это самая дальняя точка от наиболее уязвимых зон.

Чтобы еще больше гарантировать минимизацию воздействия (как можно ближе к
нулю) для видов с высоким риском, мониторинг будет пересматриваться
ежемесячно в течение первого года работы и доводиться до сведения кредиторов,
чтобы любые выявленные неотложные проблемы могли быть быстро устранены с
помощью этого периода, и было обеспечено отсутствие чистых потерь в течение

всего срока реализации Проекта.

Таблица 5-22: Результаты МРС скорректированы с учетом триггеров
отключения 14еп 15Ё (в соответствии с опубликованным снижением на
82% наряду с предотвращением на 99,999%, как показано на Са{Че НИ!) для
видов с наивысшим риском, при условии отсутствия сокращения

столкновений из-за других мер по смягчению последствий.

192248.С1А.В.002 Редакция В9 Раде 183
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Прогнозируемые Прогнозируемые Прогнозируемые

столкновения в год | столкновения в год | столкновения в год

ОЕ принятое по данным МРС с вмешательством с вмешательством

название :
(меньше/больше системы 1ЧепайювЕ
избеганий) НОЕ (82%) (99,999%)

Черный гриф 2.06 / 0.8 0.37 / 0.15 0.00002 / 0.00001

Белоголовый сип 3.1 / 1.25 0.56 / 0.22 0.00003 / 0.00001

Стервятник — 59 /2.6 1.05/0.47 0.00006 / 0.00003

обыкновенный

Бородач 0.234 / 0.1 0.04 / 0.02 0.000002 / 0.000001

Беркут 0.49 0.09 0.00005 / 0.00005

Степной орел 2.09 / 1.04 0.38 / 0.19 0.00002 / 0.00001

5.10 Улучшения и компенсации

По возможности участки земли, выделенные для Проекта, должны быть улучшены
для птиц (и других диких животных). Это будет включать ограничение доступа людей
к определенным частям Проектной площадки и допущение роста участков с
естественной растительностью, которые, в противном случае, были бы выпасены

или уничтожены движением транспортных средств.

Программа, направленная на то, чтобы воспрепятствовать местным жителям
удалять растительность или охотиться на территории Проекта и в зоне ПВА, также
была бы очень полезной по двум причинам: а) снижение беспокойства уязвимых
гнездящихся видов, таких как стервятник, и 6) увеличение доступности дикой

добычи таких видов, как газель и овцы.

В рамках Проекта также будет проведена кампания по прекращению
преследований хищников и других групп видов (например, рептилий) со стороны
местных жителей, а также по обучению пастухов использованию средств для
лечения животных или ядов, применяемых для борьбы с вредителями, которые
потенциально опасны для хищников, особенно для грифов. Этому действию будет
предшествовать исследование, включающее социальные интервью с местными
фермерами и пастухами, чтобы определить их текущее восприятие и получить
приблизительные исходные данные для существующих уровней преследований и

отравлений.

192248.С1А.В.002 Редакция В9 Раде 184
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

После того, как ежегодный мониторинг и отчетность будут инициированы, они будут
завершены в форме дальнейших интервью. Любые тушки птиц, обнаруженные без
явных признаков смерти, также подлежат посмертному исследованию для
определения причины гибели, а результаты этого включаются в протоколы

мониторинга.

Возведение гнездовий, подходящих для видов соколов (таких как балобан и степная
пустельга) на опорах за пределами территории Проекта (к западу и северо-западу),

расширит возможности гнездования этих видов.

Основываясь на прогнозируемой частоте столкновений от 1,05 до 0,47 в год для
стервятников и от 0,37 до 0,15 в год для черных грифов, Проект может привести к
более высоким, чем допустимые, остаточным воздействиям, и поэтому такие
компенсации будут осуществляться для достижения отсутствия чистых потерь для

этого вида в течение всего срока реализации Проекта.

Мониторинг столкновений на участке и размножающихся популяций всех видов
хищных птиц в пределах Проектной территории и ее окрестностей ПОЗВОЛИТ
измерить воздействие Проекта. Постоянный мониторинг также позволит

определить успех любой компенсации и, при необходимости, скорректировать ее.

Описанные выше меры по смягчению последствий (т. е. уборка туш и улучшение
среды обитания) помогут снизить риск столкновения за счет переноса некоторых
видов кормления за пределы площадки, а также помогут повысить
приспособленность птиц к размножению, что компенсирует прогнозируемые

воздействия в результате столкновений с работающими ГВТ.

5.11 Мониторинг

В дополнение к описанному выше постоянному эксплуатационному мониторингу
(который включает отключение по требованию) эксплуатационный мониторинг
должен также включать мониторинг аварийных ситуаций после завершения
строительства. Протокол для этого будет полностью согласован в плане
мониторинга смертности, который включен в качестве приложения (и его методы

применимы также к летучим мышам).

Три подхода, изложенные ниже, в совокупности обеспечат понимание воздействия

действующих ГВТ на птиц, которые используют территорию Проекта.

® Испытания эффективности поисковых усилий:

192248.С1А.В.002 Редакция В9 Раде 185
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

о

Испытания эффективности поисковых работ будут проводиться на
сезонной основе (весна, лето, осень и зима) во время строительства и
эксплуатации, чтобы оценить эффективность поиска туш.

Результаты испытаний будут оценены, и, при необходимости, методы
и процедуры поиска туш в рамках плана мониторинга будут

скорректированы.

» Испытания по удалению туш:

о

Испытания по удалению туш являются продолжением испытаний
эффективности поисковых работ с теми же тушами, которые были
обнаружены в поисковых испытаниях (начиная со второй попытки
поисковиков и далее), которые будут повторно посещаться через
определенные промежутки времени, для оценки удаления туш
животными-падальщиками.

Каждую тушу, которая была убрана и перемещена, необходимо будет
посетить в дни 1, 2, 3, 4, 7, 10, 14 и 20 после перемещения.

После завершения испытаний по удалению туш результаты и любая
другая соответствующая информация позволят оценить скорость
удаления и, при необходимости, предоставить обновленную

информацию о методах/процедурах поиска туш.

® Поиск туш:

о

Частота и охват поиска туш будут полностью подтверждены после
первых испытаний эффективности поиска и удаления туш и
обновлены на основе текущих испытаний но, вероятно,
первоначально будут проводиться еженедельно в течение как
минимум трех полных лет.

Все 111 ГВТ будут обследованы, во время каждого раунда поиска.
Площадка под каждым ГВТ размером не менее 150 мх 150 м будет
подвергаться поиску туш, при этом каждый участок будет находиться
в центре ГВТ, а стороны ориентированы на север/юг, восток/запад.
Если туша будет найдена, будут записаны такие данные, как вид,
позиция СР$, расстояние от ГВТ, а также фотографии туши,
местонахождение и состояние каждой туши.

Туши будут забираться с поля и храниться в морозильной камере в
офисах объекта, чтобы можно было периодически проверять и

подтверждать идентификацию.

192248.С1А.В.002

Редакция В9 Раде 186
Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

о

Выданные результаты и информация будут оцениваться с
использованием наиболее подходящего инструмента оценки
смертности (например, бепЕ<{ или программных пакетов Емепсе оЁ
АБзепсе), а план мониторинга смертности будет корректироваться, где
это необходимо, включая увеличение/уменьшение частоты поиска

или масштабов поиска.

® Обследования гнезд:

о

Обследования гнездящихся птиц, включая подробный поиск гнезд
хищных птиц на территории Проекта и на более широкой территории,
следует проводить ежегодно во время строительства и в 1, 2, 5, 8, 11,
14, 17 и 20 годы эксплуатации для наблюдения за гнездящимися
птицами на площадке Проекта и на прилегающей территории 1ВА. Это
позволит проверить оценку прогнозируемых последствий потери
среды обитания во время строительства и перемещения с
действующей ветровой электростанции. Исследования гнезд хищных
птиц также продолжаются с февраля 2022 года, для получения
дополнительных данных перед началом строительства.

Если занятое гнездо будет обнаружено в непосредственной близости
(<500 м) от ГВТ во время реализации Проекта, это гнездо будет
находиться под пристальным наблюдением персонала Проекта, а
работа ГВТ в пределах этого буферного расстояния будет сокращена
в светлое время суток до тех пор, пока цыплята не окрепнут, оперятся

и больше не будут зависеть от гнезда.

Если над Проектной площадкой будет зарегистрировано значительное увеличение

числа полетов, что может привести к более высокому риску столкновения, чем

прогнозировалось, или если будет обнаружено большое количество туш (по

сравнению с прогнозируемым), могут потребоваться дополнительные меры по

смягчению последствий, включая дальнейшие меры по приостановке работы.

192248.С1А.В.002

Редакция В9 Раде 187
Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6 Экология суши
6.1 Введение

6.1.1 Общие положения

Эта глава была подготовлена компанией Титзюпе Есоюду М4, в ней описано и
оценивается потенциальное экологическое воздействие предлагаемого Проекта и
связанных с ним работ на флору и фауну. В эту главу включены следующие группы

видов, с отдельной главой, посвященной птицам.

® Флора (включая общие места обитания).

® Герпетофауна.

® Беспозвоночные.

® Млекопитающие (за исключением летучих мышей).

® Летучие мыши.

Там, где это уместно, подробно описываются меры по смягчению последствий для

уменьшения неблагоприятных воздействий и/или увеличения выгод.

6.1.2 Обзор Проекта

Полное описание Проекта, включая количество ГВТ и протяженность дорог,
подстанций и других зданий, а также местоположение и объем работ по

подключению к сетям, включены в Главу 2 и показано в Томе 2, Рисунок 2-1.

Методы обследования были основаны на планировке максимум 125 предложенных
мест размещения ГВТ в пределах предоставленной границы участка, хотя оценка
была завершена на основе текущего предлагаемого расположения в 111 мест

расположения ГВТ.

6.1.3 Цели

Эта глава основана на данных, собранных из обзоров литературы и исследований,
проведенных на месте и вблизи него в период с октября 2019 года по июнь 2021

года.
Полевые исследования были проведены с целью:

» Предоставить информацию об обследовании площадки, чтобы помочь
подтвердить точность поиска исходных данных и информации, полученной
из опубликованной литературы.

. Подтвердить наличие мест обитания на площадке и в окрестностях.

192248.С1А.В.002 Редакция В9 Раде 188
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

. Подтвердить поведение и использованеи видов во время подачи
предложения

» Понять поведение видов в течение года

Все вышеперечисленное было выполнено для надежной оценки вероятного риска
для местообитаний и видов на участке застройки предлагаемого Проекта и вблизи

него.
Полевое обследование проводилось, в основном, по двум направлениям:

® Предлагаемая площадка проекта.

Более широкая территория в окрестностях (в районах с неизмененными
местообитаниями рядом с площадкой в пределах близлежащих
обозначенных границ участков и прилегающих к ним местообитаний, в
частности, на близлежащем  обозначенном участке ключевой
орнитологической территории горы Актау (ВА), где обитают
млекопитающие, рептилии, беспозвоночные и растения, отмеченные

важными для не птичных обитателей територии).

6.2 Методология оценки

[5] разделах ниже описывается методология, используемая для проведения оценки

экологии суши.
6.2.1 Методы оценки воздействия

6.2.1.1 Общие положения

Процесс оценки воздействия адаптирован из «Руководства по оценке воздействия
на окружающую среду в Великобритании и Ирландии» 2018 года Чартерного

института экологии и рационального природопользования Великобритании (СЕЕМ).

Существует ряд подходов к определению значимости воздействия на экологические
характеристики. Это включает методы оценки и ранжирования воздействий на
основе субъективных критериев. Результаты часто представляются в виде матрицы,
в которой экологическая ценность/важность и величина воздействия объединяются
в оценку значимости. Матричный подход обычно используется в ОВОССВ
дисциплинами, отличными от экологии, для распределения значительных
остаточных эффектов по категориям (например, серьезные, умеренные,

незначительные).

192248.С1А.В.002 Редакция В9 Раде 189
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

При использовании матричного подхода в главах по экологии может быть сложнее
провести четкое различие между суждениями, основанными на фактах, и
суждениями, основанными на оценках, чтобы лица, принимающие решения, и
другие заинтересованные стороны знали об уровне использованной субъективной
оценки. Соответственно, Руководство СИЕЕМ избегает и не поощряет использование
матричного подхода и категоризации и ясно дает понять, что предлагаемый подход
следует использовать только в тех случаях, когда категоризация особенно
необходима. Можно избежать ложной количественной оценки, используя
рекомендуемые методы, в которых не используются числовые оценки или
рейтинги/категории значимости без четкого определения критериев и пороговых

значений, лежащих в их основе.

6.2.1.2 Введение в руководство по оценке
Процесс оценки воздействия включает в себя:

® Выявление и характеристику воздействий и их последствий.

. Включение мер по предотвращению и смягчению негативных воздействий и
последствий.

Оценку значимости любых остаточных эффектов после смягчения
последствий.

Определение надлежащих компенсационных мер для компенсации
значительных остаточных эффектов.

» Выявление возможностей для улучшения состояния окружающей среды.

Оценка должна включать потенциальное воздействие на каждый экологический
объект, определенный как "важный" на всех этапах Проекта, например,
строительство, эксплуатация и вывод из эксплуатации. Воздействия должны быть
охарактеризованы с учетом их величины и/или протяженности, причин их
возникновения (будь то прямые, косвенные, вторичные или кумулятивные), а также
их продолжительности и обратимости. Следует оценивать как положительные, так и

отрицательные последствия.
При оценке воздействия следует учитывать исходные условия, чтобы обеспечить:

+ Описание того, как исходные условия изменятся в результате Проекта и
связанных с ним мероприятий.
. Определение кумулятивного воздействия, возникающего в результате

предложения и других соответствующих разработок.

192248.С1А.В.002 Редакция В9 Раде 190
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.2.1.3 Прогнозирование воздействия и последствий

Процесс прогнозирования экологических воздействий и последствий должен

учитывать соответствующие аспекты структуры и функционирования экосистем.
Доступные ресурсы:

® Территория - охотничьи/кормовые угодья, места укрытия и ночлега, места
размножения и нереста, коридоры миграции и расселения, места остановок.

х Едаи вода (количество и качество).

* Минеральные и питательные вещества почвы и гидрохимия.

* Солнечная радиация, проникновение света и газообразные ресурсы.

Движение воды и возможность соединения.

® Экологические процессы

Наводнение, засуха, ветровой и ураганный ущерб, болезни, эвтрофикация,
эрозия, отложения и другие геоморфологические процессы, пожары,

колебания температуры и изменение климата.
Экологические процессы и взаимосвязи:

. Динамика популяции - популяционные циклы, коэффициенты
выживания/размножения, конкуренция, хищничество, сезонное поведение,
расселение/генетический обмен.

Динамика растительности - колонизация, преемственность, конкуренция и
круговорот питательных веществ.

. пищевые сети, отношения хищник-жертва, отношения травоядных и
источников пищи, отношения травоядных-хищников, адаптация и динамизм

. Редуцент, первичный продуцент, паразит, хищник, ключевые виды.

Влияние человека:

Животноводство, вырубка, сжигание, скашивание, осушение, орошение,
выбраковка, охота, земляные работы, дноуглубительные работы,
профилирование почвы, водозабор, вспашка, посев, посадка, обрезка,
внесение удобрений, пестициды, гербициды, загрязнение и заражение,
введение неаборигенных видов, сорняков и генетически модифицированных
организмов, нарушение от общественного доступа и рекреационных зон,

домашние животные, транспорт.

и сторически й контекст:

192248.С1А.В.002 Редакция В9 Раде 191
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Естественный диапазон изменений за зарегистрированный исторический
период.

Нерегулярные возмущения, выходящие за пределы нормального диапазона
(например, очень редкие штормовые явления).

Историческое влияние человека, например, изменение качества воды,
притязания на землю, эксплуатация видов.

Геоморфологическая эволюция.

Свойства экосистемы:

Хрупкость и устойчивость, пропускная способность и ограничивающие
факторы, производительность.

Связи.

Открытая/закрытая система.

Источник/приемник.

Количество в популяции или метапопуляции, минимальные жизнеспособные
популяции.

Соотношение полов и возрастов.

Мозаичность и степень фрагментации.

Экологическая согласованность.

Другие воздействия окружающей среды:

6.2.2

6.2.2.1

Качество воздуха.
Гидрология и качество воды.

Состояние питательных веществ и засоленность почвы.
Характеристика экологических воздействий

Общие положения

При описании воздействия на окружающую среду и последствий следует, по мере

необходимости, ссылаться на следующие характеристики:

Положительные или отрицательные.
Протяженность.

Величина.

Продолжительность.

Частота и сроки.

Обратимость.

192248.С1А.В.002 Редакция В9 Раде 192

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.2.2.2 Положительные или отрицательные

Положительные и отрицательные воздействия и последствия должны определяться
в соответствии с тем, соответствует ли изменение целям и политике охраны
природы:
® Положительное - изменение, которое улучшает качество окружающей
среды, например, за счет увеличения видового разнообразия, расширения
среды обитания или улучшения качества воды. Это может также включать
остановку или замедление существующего снижения качества окружающей

среды.

® Отрицательное - изменение, которое снижает качество окружающей среды,
например, разрушение среды обитания, удаление кормовой среды обитания,

фрагментация среды обитания, загрязнение.

6.2.2.3 Протяженность

Протяженность - это пространственная или географическая область, в которой
воздействие/эффект может произойти в подходящем репрезентативном диапазоне

условий (например, передача шума под водой).

6.2.2.4 Величина

Величина относится к размеру, количеству, интенсивности и объему. Это должно
быть определено количественно, если возможно, и выражено в абсолютных или
относительных показателях, например, объем утраченной среды обитания,
процентное изменение площади среды обитания, процентное сокращение

популяции вида.

6.2.2.5 Продолжительность

Продолжительность должна определяться в зависимости от экологических
характеристик (таких как жизненный цикл вида), а также временных рамок человека.
Например, пять лет, которые могут показаться кратковременными в контексте
человека или других долгоживущих видов, охватили бы по меньшей мере пять

поколений некоторых видов беспозвоночных.

192248.С1А.В.002 Редакция В9 Раде 193
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Продолжительность действия может отличатся от продолжительности
результирующего эффекта, вызванного этим действием. Например, если
краткосрочные строительные работы причиняют беспокойство птицам в период их
размножения, это может иметь долгосрочные последствия из-за невозможности

размножения в этот сезон.

Воздействия и последствия могут быть описаны как краткосрочные, среднесрочные
или долгосрочные, а также постоянные или временные. Они должны быть

определены в месяцах/годах.

6.2.2.6 Частота и время

Количество повторений действия будет влиять на результирующий эффект.
Например, один человек, выгуливающий собаку, окажет очень ограниченное
воздействие на близлежащих болотных птиц, использующих среду обитания в
водно-болотных угодьях, но многочисленные пешеходы будут часто беспокоить
куликов и могут повлиять на успех кормления, что приведет к перемещению птиц и

побочным эффектам на их способность к выживанию.

Время действия или изменения может оказать влияние, если оно совпадает с
критическими жизненными этапами или сезонами, например, сезоном гнездования

птиц.

6.2.2.7 Обратимость

Необратимый эффект - это эффект, от которого невозможно избавиться в разумные
сроки или нет разумных шансов на принятие мер для его устранения. Обратимый
эффект - это эффект, после которого которого возможно самопроизвольное
восстановление или которому можно противодействовать путем смягчения
последствий. В некоторых случаях одна и та же активность может вызывать как

обратимые, так и необратимые эффекты.

192248.С1А.В.002 Редакция В9 Раде 194
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.2.2.8 Оценка совокупных воздействий и последствий

Кумулятивные эффекты могут быть результатом индивидуально незначительных, но
в совокупности значимых действий, происходящих в течение определенного
периода времени или сосредоточенных в определенном месте. Кумулятивные
эффекты особенно важны при оценке воздействия, поскольку экологические
объекты уже могут подвергаться фоновым уровням угрозы или давлению, и могут
быть близки к критическим пороговым значениям, при которых дальнейшее
воздействие может привести к необратимому ухудшению состояния. Кумулятивные
эффекты могут также сделать места обитания и виды более уязвимыми или
чувствительными к изменениям. Кумулятивные эффекты подробно описаны далее,
в главе 4.

6.2.2.9 Оценка остаточных воздействий

После оценки воздействия предложения следует предпринять все усилия, чтобы
избежать и смягчить воздействие на окружающую среду. После завершения
принятия мер по предотвращению и смягчению воздействий следует провести
оценку остаточных воздействий, чтобы определить значимость их воздействия на
экологические характеристики. Любые остаточные воздействия, которые приведут
к значительным последствиям, и предлагаемые компенсационные меры будут
факторами, учитываемыми в сравнении с целями сохранения (согласно

законодательству и политикам) при определении результатов применения.

6.2.2.10 Значимые последствия

Значимость - это понятие, связанное с весом, который следует придавать
последствиям при принятии решений. Для целей оценки воздействия
"значительный эффект" - это эффект, который либо поддерживает, либо подрывает
цели сохранения биоразнообразия для "важных орнитологических особенностей"
или для биоразнообразия в целом. Цели сохранения могут быть конкретными
(например, для определенного участка) или широкими (например,
национальная/местная политика в области охраны природы) или более
масштабными (улучшение биоразнообразия). Последствия можно считать

значительными в широком диапазоне масштабов - от международных до местных.

192248.С1А.В.002 Редакция В9 Раде 195
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Значительный эффект — это эффект, который достаточно важен для того, чтобы
требовать оценки и отчетности, чтобы лицо, принимающее решения, было
адекватно информировано об экологических последствиях выдачи разрешения на
проект. Значительный эффект — это положительный или отрицательный
экологический эффект, которому следует уделить внимание при принятии решения
о разрешении на проект: он может повлиять на то, дается ли разрешение или нет, и,
если дается, является ли эффект достаточно важным, чтобы оправдывать условия,
ограничения или другие меры и требования (такие как мониторинг). Значительное
воздействие не обязательно равносильно настолько серьезному воздействию, что в

разрешении на проектирование должно быть отказано в согласии на проект.

[5] широком смысле, значительное воздействие включает воздействие на структуру и
функцию определенных участков, местообитаний или экосистем, а также статус
сохранения местообитаний и видов (включая масштабы, численность и
распространение). Значительные последствия следует квалифицировать с учетом
соответствующего географического масштаба (например, местного, регионального,

странового).

При поиске решений по смягчению последствий или компенсации усилия должны
соответствовать географическому масштабу, в котором воздействие является
значительным. Например, смягчение последствий и компенсация воздействия на
популяцию вида, значительного в масштабе округа, должны гарантировать
отсутствие чистой потери популяции в масштабе округа. Относительный
географический масштаб, в котором эффект является значительным, будет иметь

отношение к требуемому результату, который должен быть достигнут.
6.2.3 Определение экологически значимых эффектов

6.2.3.1 Обозначенные/определенные участки и экосистемы

Значительные последствия включают воздействие на структуру и функции

определенных участков и экосистем. Необходимо определить следующее:

» Для определенных участков — может ли Проект и связанная с ним
деятельность подорвать цели сохранения участка, или положительно или
отрицательно повлиять на статус сохранения видов или местообитаний, для
которых предназначен участок, или может оказать положительное или
отрицательное влияние на состояние участка или его интерес /

квалификационные характеристики?

192248.С1А.В.002 Редакция В9 Раде 196
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

» Для экосистем — может ли Проект привести к изменению структуры и

функций экосистем?
Следует учитывать возможность:
х Удаления или изменения любых процессов или ключевых характеристик.

. Воздействия на характер, протяженность, структуру и функцию компонентов

среды обитания.

+ Оказания влияния на средний размер популяции и жизнеспособность

составляющих ее видов.

Необходимо учитывать функции и процессы, действующие за пределами
формальных границ обозначенного участка, особенно если участок находится в
более широкой экосистеме, т.е. наземные экосистемы, зависящие от подземных вод,
могут быть повреждены, если планируемая деятельность повлияет на количество
или качество подземных вод, питающих эти среды обитания. Прогнозы всегда

должны учитывать более широкие экосистемные процессы.

Информация об охраняемых территориях была получена из Ви4 Ше Бака 7опе (базы
данных о жизни птиц) в отношении важных орнитологических территорий (1ВА), а
также путем консультаций с местными экспертами относительно охраняемых (на

местном или национальном уровне) территорий вблизи ветряной электростанции.

6.2.3.2 Места обитания и виды

Учет природоохранного статуса важен для оценки последствий воздействия на

отдельные места обитания и виды, и оценки их значимости:

» Местообитания - природоохранный статус определяется суммой
воздействий, действующих на среду обитания, которые могут повлиять на ее
масштабы, структуру и функции, а также на ее распространение и типичные

виды в пределах данного географического района.

» Особи — статус сохранения видов определяется суммой воздействий,
действующих на соответствующий вид, которые могут повлиять на его

численность и распространение в пределах данной географической области.

192248.С1А.В.002 Редакция В9 Раде 197
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Во многих случаях (например, для видов и местообитаний имеющих
принципиальное значение для биоразнообразия) может существовать заявление о
природоохранном статусе объекта, а также цели и задачи, по которым можно судить
о воздействии. Однако не все виды или местообитания будут описаны таким
образом, и может потребоваться согласование охранного статуса каждого
оцениваемого объекта с соответствующим государственным природоохранным
органом и указание в оценке воздействия. Статус сохранения среды обитания или

вида будет варьироваться в зависимости от географической системы отсчета.

При оценке потенциального воздействия на природоохранный статус следует
принимать во внимание известные или вероятные фоновые тенденции и изменения
в статусе. Также следует оценивать уровень экологической устойчивости или
вероятный уровень экологических условий, которые позволили бы популяции вида
или площади среды обитания продолжать существовать на заданном уровне, или
продолжать увеличиваться в соответствии с существующей тенденцией или

сокращаться в соответствии с тенденцией к сокращению.

Для информирования оценки воздействия при характеристике чувствительности
видов использовались национальные и региональные книги «Красного списка»
(«Красной книги»), а также другие доступные источники (например, МСОП,

Приложения к Директиве о местообитаниях).

6.24 Принцип предосторожности

Оценка значительных эффектов всегда должна основываться на наилучших
имеющихся научных данных. Если достаточная информация недоступна, может
потребоваться дальнейшее обследование или дополнительные исследования. В
случаях обоснованных сомнений, когда невозможно убедительно обосновать вывод
об отсутствии существенного эффекта, следует предполагать значительный эффект.

Там, где существует неопределенность, она должна быть отражена в оценке.

6.2.5 Исходные данные

По каждой дисциплине исследования был проведен обширный поиск литературы и
справочных данных, чтобы получить информацию о статусе видов и вероятности их
появления в районе реализации Проекта. Эти поиски подробно описаны в каждом

конкретном разделе.

192248.С1А.В.002 Редакция В9 Раде 198
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.2.5.1 Охраняемые территории

Информация об охраняемых территориях была получена из Ви Ш{е Бака Хопе (Базы
данных о жизни птиц) в отношении важных орнитологических территорий (1ВА), а
также путем консультаций с местными экспертами относительно охраняемых (на

местном или национальном уровне) территорий вблизи ветряной электростанции.

6.2.5.2 Важные виды

Национальные книги данных «Красного списка», а также другие доступные
источники (например, МСОП, Приложения к Директиве о местах обитания)
использовались для информирования об оценке воздействия при характеристике

чувствительности видов.
6.2.6 Полевые исследования

6.2.6.1 Общие положения

Полевые исследования флоры и фауны продолжаются в рамках территории
предлагаемого Проекта и в непосредственной близости от него (включая ПВА на горе
Актау). Исследования проводились в 2019, 2020 и 2021 годах и на сегодняшний день
включали исследования мест обитания и флоры, наземных млекопитающих, летучих

мышей, птиц (подробно в Главе 5), беспозвоночных и рептилий.

6.2.6.2 Территория обследования

Была обследована сама предполагаемая площадка ветряной электростанции, чтобы
понять прямое воздействие утраты среды обитания, а также влияние беспокойства
и вреда для видов, присутствующих во время строительных и эксплуатационных

работ.

Общая протяженность ВЛЭП, необходимых для Проекта, составляет около 1 км, и
все они расположены в пределах основной территории Проекта, поэтому
результаты исследований и связанные с ними воздействия включены в каждую

группу рецепторов.

192248.С1А.В.002 Редакция В9 Раде 199
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Более широкое обследование окрестностей охватывает районы, окружающие
предполагаемую площадку для разработки Проекта, в пределах которых
оценивается, что среда обитания или виды могут подвергнуться прямому
воздействию (например, путем разрушения среды обитания или беспокойства) или
косвенному воздействию (например, удаление районов кормления или маршрута
перемещения). Из-за различий в поведении видов, присутствующих в этом районе,
а также различий в требованиях к среде обитания не существует определенного

ареала, который охватывает этот район.

Расположение территории Проекта показано на Рисунке 6-1.

Рисунок 6-1: Границы Проектной зоны

6.2.6.3 Общие методы обследования
Ветряные электростанции могут влиять на флору и фауну следующими способами:

1. Прямая утрата среды обитания, ранение или гибель.

192248.С1А.В.002 Редакция В9 Раде 200
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

И. Потеря или повреждение среды обитания для перемещений и поиска
пищи (ветряные электростанции могут создавать препятствия для
регулярных или сезонных перемещений и могут привести к разрыву
среды обитания для поиска пищи).

И. Потеря или повреждение убежищ или нор.

№. Перемещение особей или популяций (животные могут избегать

территории из-за строительства ветряной электростанции).

Приведенную выше информацию следует интерпретировать в контексте вероятного
воздействия на местную среду обитания и фауну. Соответствующие факторы,
которые следует учитывать, включают, находятся ли популяции на границе их
ареала, совокупные эффекты, наличие охраняемых районов, предназначенных для
флоры и фауны, представляющих интерес, и близость к важным местам обитания

видов.

Для каждого из этих трех рисков необходимы подробные знания о распределении
флоры и фауны, чтобы спрогнозировать потенциальное воздействие на них

ветроэлектростанции.

Списки видов и подробная информация о любых охраняемых или известных видах

были предоставлены по завершении каждой из экспедиций, и включены в эту главу.

Во время проведения других экологических исследований всем специалистам было
дано указание также регистрировать случайные наблюдения охраняемых или
известных видов фауны на участке (например, млекопитающих и рептилий,
замеченных орнитологами, или птиц и млекопитающих, зарегистрированных в

ночное время исследователями летучих мышей).

Во время обзорного визита экологи из Тит{юопе Есооду также записали случайные

наблюдения, которые наблюдались во время их пребывания на месте.

192248.С1А.В.002 Редакция В9 Раде 201
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.2.6.4 Среда обитания и флора

В октябре 2020 г. специалист-ботаник завершил обзорные обследования
предполагаемой территории Проекта и трасс ВЛЭП, дальнейшие обследования
были завершены в мае и июне 2021 г. Структура растительности и видовой состав
были описаны с геоботанических выборочных участков (квадратов) размером 50 х
50 м, выбранных в районе с однородной растительностью, репрезентативной для
каждого места съемки; было использовано 14 участков съемки, которые считаются
репрезентативными для всего участка и мест обитания, содержащихся в нем.
Выборочные участки (квадраты) располагались в стороне от дорог и границ между
различными растительными сообществами (координаты этих границ,

наблюдавшихся при учете, записывались отдельно, если встречались).

Для каждого места на цифровую камеру были сделаны фотографии ландшафта и
растительности, и были записаны следующие данные: местоположение и
физическая среда (включая координаты СР$, высоту, топографию и почву),
состояние растительности и факторы беспокойства (выпас скота, и т.д.), растительная
ассоциация, покрытие полога (%), высота полога, все виды растений,
присутствующие на участке, их покрытие и численность, фенологическая стадия и
высота. Отдельно описаны микрокомплексы (например, вдоль высохших русел рек).
Также фиксировались координаты популяций эндемичных, краснокнижных или

чужеродных видов, численность особей и площади, занимаемые популяциями.

Основные цели исследований заключались в широкой классификации типов
местообитаний на участке и составлении списков основных видов, а также в
подтверждении наличия/вероятного отсутствия каких-либо важных видов (МСОП и

«Красная книга Узбекистана», 2019 г.).

Видовой покров и численность определялись с использованием шкалы Браун-
Бланке (1965 г., широко используемой в геоботанических и экологических
исследованиях в качестве метода быстрой визуальной оценки, но надежной и с
высокой воспроизводимостью, позволяющей минимизировать различия между

наблюдателями:
+ — вид встречается единично, менее 1% покрытия площади выборочной площади.

1 - обильно с низким покрытием или менее обильно, но с более высоким

покрытием, 1-5% площади выборочной площади.

2 — многочисленный с >5-25% площади выборочного участка, независимо от

количества особей.

192248.С1А.В.002 Редакция В9 Раде 202
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

3 - >25-50 % покрытия площади выборочного участка, независимо от количества

особей.

4 - покрытие >50-75% площади выборочного участка, независимо от количества

особей.

— Покрытие >75% площади выборочного участка, независимо от количества особей.

192248.С1А.В.002 Редакция В9 Раде 203
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

СоодеЕаг А

Рисунок 6-2: Места исследования флоры (все местоположения ГВТ и желтые отметки)

192248.С1А.В.002 Редакция В9 Раде 204
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025

\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.2.6.5 Герпетофауна

Исследование герпетофауны включало поиск в литературе и онлайн-ресурсах
видов, характерных для региона, чтобы определить, какие виды могут
присутствовать на участке Проекта, а также полевые исследования на местах,
которые были завершены в октябре 2020 г. и апреле 2021 г. Во время полевых
исследований была предпринята попытка оценить состояние рептилий и
земноводных на изучаемой территории (уточнение видового и количественного
состава, территориальное распространение, в том числе места концентрации,

состояние местообитаний).

Полевые исследования включали в себя сочетание стационарных точечных и
трансектных съемок, которые были сосредоточены на репрезентативных

местообитаниях на предлагаемой Проектной территории.
Методология полевых исследований направлена на понимание:

. Видового состава изучаемой территории.
® Распространения по местообитаниям.

» Ежедневных и сезонных изменений активности.

Таким образом, метод количественной оценки основывался на экологии
рассматриваемого вида, ландшафтно-географических условиях, времени года и

характере работ.

Количественная оценка рептилий и амфибий в основном проводилась на основе
трансектного учета. Трансектный метод заключается в подсчете особей по
маршруту, при этом длина учета определяется в зависимости от вида рептилии и
охватываемой площади, но не превышает 1 км в одном направлении. При этом
регистрируются все особи, встреченные на трансекте, независимо от расстояния, на
котором они идентифицированы. Перпендикулярное расстояние измеряется между
осью трансекты и каждым человеком. Затем результаты используются для расчета
плотности зарегистрированных рептилий. Разрез длиной 1 км был выбран потому,
что самые большие ошибки возникают при использовании длинных разрезов для
видов, которые, как среднеазиатская черепаха, имеют высокую плотность,
колебания суточных и сезонных циклов активности с высокими пиковыми
значениями и вызваны неправильным выбором минимальной площади съемки для

конкретного вида (Вашетко и др., 2001).

192248.С1А.В.002 Редакция В9 Раде 205
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Плотность (0) популяции рептилий была рассчитана по следующей формуле
(Бондаренко, Челинцев, 1996):
—_ п
21В
Где п - количество встреченных особей; Ё - длина маршрута (трансекта); В —

эффективная ширина учетной полосы, которая рассчитывалась по формуле:
В =И/(0, 79Е + 0,2124)

где М - ширина ограниченной полосы по обеим сторонам от оси трансекты; Е
2у
и

Р

Формула для расчета относительной статистической ошибки е(В):

1,25 +0,1Р
УЕ

где К - количество записей особей на трансекте.

е(р) =

Использование перпендикулярных расстояний для проведения учета на полосе
ограниченной ширины исключает недооценку плотности численности рептилий,
вызванную снижением их обнаруживаемости в удаленных частях полосы
наблюдения, независимо от степени ее ограниченности (Бондаренко, Челинцев,
1996).

Численность рептилий в местообитаниях оценивается по следующей шкале
плотности населения на 1 га (Кузякин, 196252): 0.1-0.9 — редкие, 1.0-9.9 — обычные,

10.0 и выше - многочисленные.

51 Бондаренко, Д.А. Челинцев Н.Г Сравнительная оценка различных методов линейного учета пустынных рептилий,

// Бюлл. Моск. О-ва испыт. Прир. отд. биол. 1996, вып. 101, №. 3, стр. 26-35

52 Кузякин А П Зоогеография СССР. М.: СХ, 1962. Стр. 3-182.

192248.С1А.В.002 Редакция В9 Раде 206
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\Моод бгоир К Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Рисунок 6-3: Места съемки рептилий (красные точки) и места трансектов, маршрутов (синие линии)

192248.С1А.В.002 Редакция В9 Раде 207
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.2.6.6 Беспозвоночные

Исследования видов беспозвоночных, присутствующих на территории Проекта,
объединили кабинетные исследования пустыни Кызылкум и исследования
маршрутов и точечных/площадных исследований, проведенных в тех же местах,
которые изучались во время исследований флоры и рептилий. Полевые
исследования были завершены в октябре 2020 года, а дополнительные

исследования были проведены в период с 9 по 22 апреля 2021 года.

В ходе районных исследований был собран энтомологический материал с
использованием комбинации ловушек Барбера, световых ловушек, ловушек
Маёрике, ловушек Малеза и ручных сетей. Трансекты включали пешеходные
маршруты длиной 1 км и регистрацию/отлов более крупных видов из 2-метрового

коридора.

6.2.6.7 Млекопитающие (не включая летучих мышей)

В ходе полевого обследования было изучено девять точек. Эти участки охватывали
репрезентативные места обитания на территории Проекта, а также прилегающие
районы (включая гору Актау, 1ВА) и места обитания, позволяющие проводить
сравнение между ними. Обследованные типы местообитаний включали
деградированные горы (Большой и Малый Актау, и хребет Тамдытау), горные
предгорья, растительную полупустыню с ассоциациями растений полынии и
солянки, горную степь со скалами, элементами песчаной пустыни и тугайным
(речным) лесом. Также использовались фотоловушки, которые периодически
перемещались между точками съемки, при этом камеры работали в период с ноября
2020 года по апрель 2021 года, что дало в общей сложности 854 дня съемки по всему
участку. Данные фотоловушек, собранные исследовательскими группами во время
предыдущих экспедиций в регионе, также использовались в этой оценке, наряду с
любыми случайными наблюдениями, зарегистрированными другими полевыми

геодезистами.

Во время наземных учетов видовой состав и численность млекопитающих
определялись с помощью пешеходных учетных трансект. Длина каждого
пешеходного маршрута составляла 2 км для каждой точки мониторинга, а общая

протяженность по участку Проекта составила 18 км.
В ходе полевых исследований применялись неинвазивные технологии, в том числе:

»® Захват камерой.

192248.С1А.В.002 Редакция В9 Раде 208
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

. Визуальное наблюдение за млекопитающими как на глаз, так и в бинокль с
10-кратным увеличением.

® Регистрация полевых признаков диких млекопитающих, в том числе следов
животных, фекалий, раскопок, нор, мертвых животных и т.д.

» Фотосъемка животных, их следов и следов их жизнедеятельности, типичных

мест обитания.

Изучаемую площадь пересчитывали путем умножения длины пройденного
маршрута на ширину обследованного трансекта, которая определяется с учетом
видимости, рельефа, растительности и отдельных видов. Различия в
обнаруживаемости проявляются следами животных на земле, их фекалиями, норами
мелких млекопитающих (например, норы малого пятипалого тушканчика (А{асада
е[а{ег)) видны на расстоянии до 2 м, норы желтого суслика (5регторйЦиз ри миз) и
полуденной песчанки (Мемопез тейапиз) видны на расстоянии до 5 м, колонии
ливийской песчанки (Мепопез ШБусиз) — видны на расстоянии до 10 м, колонии
большой песчанки (РротБфоту$ орйтиз) и слепушонки обыкновенной (ЕЦои$
{апсге) — видны на расстоянии до 20 м. Активные животные среднего размера
(например, рыжие лисицы (Уишрез уирез)) видны на расстоянии до 150 м. Виды
копытных, такие как джейран (СагеЦа зибдиНигоза) и архар Северцова (Оу5 аттоп

зеуейгом), могут быть обнаружены на расстоянии до 500 м.

6.2.6.8 Летучие мыши

В течение лета и осени 2020 года были завершены обследования летучих мышей с
целью количественной оценки воздействия Проекта на ключевые виды летучих
мышей (СЬгорега), для последующей разработки окончательной схемы ГВТ,
разработки любых дополнительных мер по смягчению последствий (например,
отключение ГВТ, изменение скорости включения (точка, в которой ГВТ начинает
вырабатывать электроэнергию при вращении), план управления средой обитания /
видами) и для формирования основы для любых будущих необходимых
дополнительных обследований и оперативного мониторинга. Дальнейшие
исследования, включая дополнительные исследования статическими детекторами и

поиски насестов, были завершены в апреле и июне 2021 года.

192248.С1А.В.002 Редакция В9 Раде 209
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Протокол исследований на площадке Проекта был адаптирован на основе
методологии, разработанной Фондом сохранения летучих мышей, Ва{ СопзегуаНоп
Тииз (ВСТ) (Коллинз, 2012 и 2016 гг.), ЕигоБа* (Руководство по учету летучих мышей
в проектах ветряных электростанций. Редакция 2014 г.) и 5со{И$Н Ма{ига! НегКаде,
УМН (Летучие мыши и береговые ветряные турбины: обследование, оценка и

смягчение последствий. Версия: январь 2019 г.).

Места обитания на территории Проекта малопригодны для летучих мышей, поэтому
был принят сезонный, а не месячный график, при котором статические детекторы
перемещались между группами ГВТ, в идеале после пяти ночей развертывания за
сезон. Было выбрано как минимум десять мест для исследования в
репрезентативных местообитаниях на участке и в эталонном местообитании рядом
с участком. Съемки проводились с использованием двух статических детекторов
\МаШе АсочзИс$ $М4 Е5, а анализ звука выполнялся с использованием
программного пакета Кае!осоре (см. ниже). Определения видов, потенциально
присутствующих в регионе, были взяты из записей” о распространении видов
МСОП, ате виды и группы, которые считаются подверженными высокому, среднему
и низкому риску со стороны ГВТ, были адаптированы из публикации Еигоба{5 6

(2015) и представлены в таблице. 6 1 ниже.

Высота зоны охвата ГВТ, находящейся низко над землей, представляет риск того, что
летучие мыши, обычно расположенные ниже этой площади, будут отнесены к
категориям более высокого риска. Стоит отметить, что типичная среда обитания в
этом районе находится низко над землей, а это означает, что виды не будут
подниматься на большую высоту в пределах полога или высокого кустарника, а
также что исследования уровня земли будут охватывать обнаружение видов,

использующих эту зону риска, и поэтому была проведена полная оценка этого риска.

Таблица 6-1: Виды/группы летучих мышей Узбекистана и факторы риска,

создаваемые ГВТ

53 нире:/ЛммлмлиспгедИз.ога/

54 Водпдиез, |, Васв, |, Рибоигд-бамаде, М), Кагарапаа, В., Комаё, О., Кегмуп, Т.
сопяеганоп оЁ Баз п па {апт ргодес: Вемюп 2014 . УМЕР / ЕИВОВАТЗ.

& Наизсй, С. (2015). биейпез юг

192248.С1А.В.002 Редакция В9 Раде 210
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Приложение А: Высокий Приложение В: Средний Приложение С: Низкий
Риск Риск риск

Мусаи$ зреез Ереяси$ зрецех Муой$ зрецез

РрбфеЦиз зрецез Ваграяеа зресез Р/есои5/Оюпусен$ зре{ез
Уезрейо типпиз ВБпоорвиз 5ресез.
Нурзидо зай

Митореги$ зсбгефегй

Тааапаа {етой5

Типы и время съемки кратко описаны ниже, а расположение статических детекторов

показано на Рисунок 6-4 ап4 Рисунок 6-5:

» Статические детекторы летучих мышей развернутые в каждом
местоположении 2020 года, показанном на рисунке 6-2, в период с июля 2020
года по ноябрь 2020 года.

» Статические детекторы летучих мышей, установленные в местах 2021 года,
показанных на рисунке 6-2, один раз (работают до 19 ночей) в период с
апреля по июль 2021 года.

Исследования трансект летучих мышей, завершенные в мае 2021 года, с
маршрутами, показанными на рисунке 6-3

® Поиск насестов - октябрь 2019 года и ноябрь 2020 года, март, апрель и июнь
2021 года.

192248.С1А.В.002 Редакция В9 Раде 211
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\Моод бгоир К Итиеа

Зарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую среду и социальные вопросы

. мс
[—] ие воипдагу
М: АКа 1ВА
® 2020 Уашс Ром
© 2021 уайс РоИМ$

Рисунок 6-4: Расположение статических детекторов в 2020 г. (синий) и 2021 г. (оранжевый)

192248.С1А.В.002 Редакция В9

Раде 212
Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\Моод бгоир К Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Рисунок 6-5: Остановки трансект (белые кружки) с 2021 г.

192248.С1А.В.002 Редакция В9 Раде 213
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Акустическая идентификация летучих мышей была подтверждена до видового
уровня, где это было возможно, с использованием программных пакетов
Ка!еозсоре (М/ИАШе Асоиз#сз, версия 5.2.1 и выше) и Вабоипа (Рецегззоп), а также
опубликованных данных о параметрах эхолокационных сигналов для летучих
мышей в более широком регионе (Наскец, 2016), (Гей, 2016) и (Вагакаца, 2015), ‚ а
также доступную литературу страны о встречаемости видов в регионе. В тех случаях,
когда идентификация на уровне вида была невозможна (в основном из-за того, что
набор ультразвуковых данных для региона был ограничен), звуковая дорожка была

отнесена к группе видов, например, видам Ересиз (кожанов).

Исследования Насестов в 2021 году были проведены после поиска исходных данных,
который включал анализ подробных топографических карт и спутниковых снимков.
На картах были указаны местоположения 16 потенциальных мест обитания летучих
мышей (например, пещеры, шахты, человеческие постройки, колодцы и места
захоронений). Поиск также проводился за пределами участка из-за возможности
перелетов летучих мышей с насеста на участок. В дополнение к заранее
определенным насестам, наиболее часто встречающейся особенностью во время
поездок на места были дренажные туннели под дорогами. Это бетонные или
железные конструкции (последние не используются летучими мышами) различных
размеров и форм, проложенные под автомобильными дорогами или
железнодорожными путями, для отвода селевых потоков с остаточных гор во время
сезонных осадков. Всего учетными трансектами было пройдено 315 км (весенние и

летние экспедиции), и было обследовано 23 потенциальных места для ночлега.

192248.С1А.В.002 Редакция В9 Раде 214
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Рисунок 6-6: Обследование потенциальных мест для ночевки

192248.С1А.В.002 Редакция В9 Раде 215
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.2.6.9 Ограничения

Из-за ограничений на передвижение внутри страны, введенных в первой половине
2020 года в результате пандемии СО\УШ-19, некоторые исследовательские группы
не смогли выехать в оптимальное время, и типы обследований пришлось отложить.
Обследования, которые требовали перемещения персонала между регионами
(рептилии, летучие мыши, ботаника, млекопитающие и беспозвоночные), были
невозможны в оптимальный весенний период из-за правил изоляции внутри
страны, и методы были адаптированы для обеспечения максимально возможного
охвата территории в допустимые сроки. Это означает, что общее количество дней
исследований получилось меньше, чем предполагалось изначально. Тем не менее,
на площадке Проекта был достигнут достаточный охват, а также широко
использовались кабинетные исследования и справочные данные, чтобы получить
хороший уровень информации об исследовании, позволяющий принять
надлежащий уровень оценки с осторожным подходом. Обследование было
завершено весной и летом 2021 года, чтобы заполнить эти пробелы в данных,
предоставить сравнительные данные и выявить любые дополнительные

ограничения до начала строительных работ.
6.3 Исходные данные

6.3.1 Обзор региона

Проект расположен примерно в 7 км к востоку от города Заравшан, который
находится в Навоийской области Узбекистана. Он расположен в центральной части
пустыни Кызылкум и занимает площадь около 9 600 га, из которых строительные

работы будут проходить примерно на 150 га.

6.3.2 Обзор площадки

В исследовании ОВОССВ рассматривались общие границы участка с потенциалом
для 125 ГВТ, однако текущие предложения включают строительство 111 ГВТ и
связанных с ними двух коротких ВЛЭП, подъездных путей и зданий на территории,

где преобладает пустыня и пустынная растительность.

192248.С1А.В.002 Редакция В9 Раде 216
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Топография участка представляет собой преимущественно сочетание неглубоких
наклонных равнин, гладких холмов, сухих русел рек и крутых каменистых склонов.
Высота над уровнем моря колеблется от примерно 780 м на центральном плато
участка до низкой точки (примерно 620 м) на равнинах к северу. Самая высокая
точка окружающего ландшафта - гора Актау (6,5 км к северу), высота которой в пике

составляет около 950 м над уровнем моря.

6.3.3 Выделенные территории

В границах участка не было выявлено ни национальных, ни международных
выделенных территорий. Ближайший точкой является ключевая орнитологическая
территория для птиц и биоразнообразия горы Актау (!ВА), граница которой
проходит примерно в 3,5 км к северу от участка Проекта. В радиусе 30 км от участка
Проекта не обнаружено никаких дополнительных выделенных территорий или

охраняемых объектов.
6.3.4 Среда обитания ветряной электростанции

6.3.4.1 Общий обзор

Участок Проекта представлен местами обитания, указанными выше, и они подробно
описаны в следующих разделах. Распределение местообитаний показано на Рисунок
6-8 а виды, имеющие особое природоохранное значение и обнаруженные на
участке, показаны в В Таблице 6-2 показаны важные виды растений,

зарегистрированные в ходе исследования.

Таблица 6-2. Среды обитания на участке преимущественно естественные или
естественно деградировавшие, однако равнинная территория к югу от участка
(около точек обзора (ТО) 5, 6, 7, 8 и 10 (Рисунок 6-8)) имеют свидетельства
экстенсивного земледелия, а также ряд искусственных параллельных линий
(предположительно, для ирригационных целей) которые хорошо видны на
спутниковых снимках. На исторических изображениях видно, что эти линии и
возделываемые сельскохозяйственные угодья существуют по крайней мере с 2004
года (показано на Рисунок 6-7), однако на местах не обнаружено никаких

свидетельств недавнего культивирования.

192248.С1А.В.002 Редакция В9 Раде 217
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Рисунок 6-7: Рисунок 6 7: Отображение исторических свидетельств

сельскохозяйственного использования

6.3.4.2 Слабонаклонные предгорные равнины и гладкие холмы

Было обнаружено, что эти места обитания содержат различные виды растений,
включая эфемероидно-полынную растительность, такую как Аметё&&а 4#иза, Роа
БиБоза и Сагех распубуШ, а также эфемероидно-солянково-полынную
растительность, такую как Ает(5а 4 #иза, 5а[бо(а аБизси отт, Роа БиБоза и Сагех
расвузфу5 на супесчаной серо-бурой почве пустыни, а также с полынно-солянковой
и соляно-солянковой растительностью, такой как Ает(5а {игатса, Апетё&а @иса,
5або{а агизсиюгтб, $абойа оцета!5, 5а{5оа з(егапа, Сегаюсагриз агепапиз на
слабозасоленных или скелетных супесчано-суглинистых и суглинистых серо-бурых
почвах пустыни. Четкой границы между полынными и полынно-солянковыми
сообществами нет; таким образом, их можно объединить в один тип среды

обитания.

6.3.4.3 Скелетные почвы и каменистые склоны

Было обнаружено, что эти местообитания содержат эфемерно-черную солянково-
полынную растительность, включая Аметё&а Фшгапса, Апет а аШиза, 5абоа
агризси отт, Роа БиБоза, Егеторугит Бопаераг, Таетайегит сари!-тедизае и
Сегаюсагриз агепапиз, с редко встречающимся колючим миндалем (Ргипиб
5ртозб та), обнаруженным на скелетной почве и серо-бурой пустынной почве с

выходами коренных пород.

192248.С1А.В.002 Редакция В9 Раде 218.
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.3.4.4 Сухие русла рек

Они были обнаружены в ограниченном количестве локаций и занимают очень
небольшую площадь площадки. Установлено, что они содержат евроциево-
ковыльно-полынное сообщество, в том числе Кгазсрептп Коша сегаоаез, Апетиа

Липсеа и $Нра повепаскепапа.

6.3.4.5 Крутые каменистые склоны

В основном обнаружены за пределами основной территории Проекта, в пределах
охраняемой территории горы Актау, и эти местообитания содержат разреженную
петрофитную растительность, которая включает ксерофитные виды кустарников,
такие как Ргипи$ 5ртоз(5йта и Аарвахё зрпоза, полынь (АМетё&а 1игатса), солянка
черная (баЁбо!а агизсиогти), ковыль (5Ира ПоКепаскепапа), разнотравье и

эфемеры.

192248.С1А.В.002 Редакция В9 Раде 219
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\Моод бгоир К Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В \Меаку псИпе редтопе рай ап зтоон ВБ
В ту пмеед5
[0 51еер зкеоп ап госку зюрез

{0 51опу зюрез мИВ ерпетега! уедеиа оп

Рисунок 6-8: Тип сред обитания на участке и местоположения точек обзора (ТО)

192248.С1А.В.002 Редакция В9 Раде 220
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В Таблице 6-2 показаны важные виды растений, зарегистрированные в ходе

исследования.

Таблица 6-2: Зарегистрированные важные виды растений

Общее | ЕУЧНОе Красная Статус Присутствие
название/ книга мсоп площадке
я название
семейство Узбекистана*
М/А Азгадашя \у:В - Да да - 41°34'39" М,
сетга!5 64°19'00.92"” Е (>500т
от ГВТ)
М/А Геша \у:0 - Да Да - 41°34'28.62"” М,
КузуУКитиса 64°19'13.85"” Е (>200т
от ГВТ 13),
41°35'15.33" м,
64°21'54.66"” Е (>590т
от ГВТ 30)
41°34'54.65" м,
64°23'46.31" Е, (с.100т
от ГВТ 39)
41°36'32.15" м,
64°23'53.78" Е (с.500т
от ГВТ 41)
41°34'0.62" м
64°20'59.29"Е (с.50т от
ГВТ 36)
41°35'48.84" М,
64°25'07.69"” Е (с.100т
от ГВТ 50)
41°35'36.70" м,
64°25'26.99" Е (>400т
от ГВТ 55)
41°36'37.98" м,
64°27'36.49" Е (с.80тт
от ГВТ 75)
41°34'31.21" м
64°30'33.57" Е (<50т от
ГВТ 7088)
192248.6ЕА.В.002 Редакция В9 Раде 221

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Общее Научное Красная Статус Присутствие
название/ книга мсоп площадке
я название
семейство Узбекистана*
М/А 5Цепе \у:В - Да Да - 41°34'28.62"” М,
ютетеЦа 64°19'13.85” Е (>170т
от ГВТ 13),
41°36'32.15" м,
64°23'53.78" Е (с.500т
от ГВТ 41)
М/А 5Нра \у:В - Да Да - 4173439” М,
аЮаиепт$5 64°19'00.92" Е (>550т

от ГВТ 7), 41°34'28.62"
м, 64°19'13.85" Е
(>170т от ГВТ 13)

М/А [арриа УВ - Да
аКамепт$5
М/А Тира \у:0 - нет Да - 41°36'32.15"” М,
[ертаптапа 64°23'53.78" Е (с.500т
от ГВТ 41)
М/А адосН из \у:0 - нет Да - 41°35'18"” М,
термапу 64°28'33" Е (>300т от
ГВТ 84)

#\М0:0 = УипегаЫе: Ресйтта (Уязвимый: сокращающийся), МО:В = УитегаЫе: Ваге (Уязвимый: редкий),

ЕМ = Епдапдегеа (Вымирающий)

Семь видов, занесенных в Красную книгу Узбекистана, были идентифицированы как
присутствующие на обследованных участках участка: Азгада!из сетга5, Регща
КузуКиписа, 5Цепе ютетеЦа, 5Нра аКаиепз6, [аррша аКамепз5 Тийра (ептаптапа
апа [адосРИи$ тебтап$. За исключением Гегша КузуКитиса, все они находятся на
расстоянии не менее 170 м от предполагаемых участков работ и в менее доступных
частях площадки (например, на каменистых склонах холмов), и для них вероятность
прямого риска от Проекта ниже. Пять популяций Региа КугуКитиса содержащих от
1 до 33 особей, были обнаружены на расстоянии до 100 м от предполагаемых
участков работ.

В ходе исследований не было обнаружено чужеродных или инвазивных видов на

территории Проекта или прилегающих территориях.

192248.С1А.В.002 Редакция В9 Раде 222
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.3.5 Фауна

6.3.5.1 Герпетофауна

Записи исходных данных позволяют предположить что на предлагаемой
территории Проекта могут обитать до 15 видов рептилий и один вид земноводных.
Записи четырех видов подтверждены в этом месте исследованиями, проведенными
в 2019 и 2020 годах, и еще пять - исследованиями, подробно описанными в
литературе. В Таблице 6-3 показаны виды, идентифицированные как

присутствующие или потенциально присутствующие на участке.

Из зарегистрированных на участке видов, среднеазиатская черепаха и
среднеазиатский варан занесены в список уязвимых видов МСОП и в Красную книгу
Узбекистана. Кабинетные исследования выявили участки в 100 км к северу и 100 км
к югу от предлагаемой Проектной площадки, на которых обитает небольшая
популяция гладкого геккончика, занесенного в список МСОП как «находящийся под
угрозой исчезновения». Этому виду требуются участки голой плоской глины в
предгорьях песчаных пустынь. Обследование подходящей для него среды обитания,
проведенное в 2021 году национальным экспертом по этому виду, не выявило
подходящей среды обитания на участке, и поэтому считается, что этот вид не

находится на территории Проекта.

Записи о присутствии в регионе таких видов, как афганский литоринх (Красная Книга
Узбекистана, уязвимый: редкий), восточный удавчик и песчаный удавчик (Красная
Книга Узбекистана, находящиеся под угрозой исчезновения), также были получены
из доступной литературы, но не были зарегистрированы на месте, во время

исследований.

На основании результатов исследования подтверждено, что среднеазиатская
черепаха присутствует на участке с низкой плотностью (от 0,46 до 0,72 особей на
гектар) вокруг точек обзора (ТО) 1, 2, 3 и 5, со средней плотностью (от 1,03 до 5,65
особей на гектар) вокруг ТО 4, 6, 7, 8, 10, 11, 12 и 14 и высокой плотностью (10,2 и
14,95 особей на гектар) вокруг ТО 9 и 13. Обследование, проведенное в сентябре
2021 г. в районе складской площадки, выявило около 25 черепашьих нор, с

присутствием на месте, по оценкам, 10 -15 особей (от 0,4 до 0,76 особей на гектар).).

192248.С1А.В.002 Редакция В9 Раде 223
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 6-3: Исходная таблица видов- Рептилии и Амфибии

з
о Ё

о [ о 5 х
| с ё ЕЕ ВЕЗ
ЕЕ [=] я я Е зо
8 о хо РЕЙ ЕЕ
в] = = 220 194

Распространен | Научное 5 > 23 Е ЕВ $ ; 2
во в чо ос ихо

ое название азвание о о

ное название | названи 2 6 | 25 28 838

Туранская жаба | Виюез шгапеп55 |- [К Да - Да

Среднеазиатска | Тезиао погзпеаи Уи: | Уч Да Да Да

я черепаха

Гладкий 'АБборпух (аеу5 УЧ | СК Нет Нет Нет

геккончик

Туркестанский Тепшаасьу ия - [К Да Да Да

тонкопалый {е@спепКоЕ

геккон

Степная агама Тгареих - |@ Да Да Да

запдитоетия

Такырная Р®гупосерваих - [К Да Да Да

круглоголовка — Ре[озсориз

Быстрая ящурка  Егетиа$ уеох - [К - Да Да

Средняя Егепиаз итегтефа  - [е Да Нет Да

ящурка

Среднеазиатски  Уагапиз деи \у:0 - Да Да Да

й варан сазри$

Песчаный Бух тШап$ мт [ке - - Да

удавчик

Восточный Еух ааиси$ мт - Нет - Да

удавчик

Стрела-змея РватторН5 - - Нет Да Да

(пеоаи;
192248.6ЕА.В.002 Редакция В9 Раде 224

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

з
: Е
о = х
в я Г]
= = 5 $2: хе
= О я я Н зо
#5 о хо РЕ ВИ Ем
— х г 55
55| = $ се0 14%
га : |-- =
Распространен | Научное 5 2 Р В Е В &° Е я 5
ное название | название 38° в ов 89 СЕВ
> о Ес ЕЕ $ [3-3
Разноцветный Нетопо5 - |@ Да - Да
полоз гауегце"
Поперечнопол | Р/аусерз Кагетй | - - Нет Да Да
осатый полоз
Афганский [уюгпупсви$ \о:В [К Нет - Да
литоринх надемау
Щитомордник Соу@ия - - Нет - Да
сагадапиз

*Где МТ = Меаг ТЮгеа{епеа (Близкий к уязвимому положению), МУ =\УшпегаЫе (Уязвимый), МЦ:О =
\УипегаЫе: Бесттд (Уязвимый: сокращающийся), МО:В = УшпегаЫе: Ваге (Уязвимый: редкий), ЕМ =
Епдапдегед (Вымирающий), СК = СисаЙу Епдапдеге4 (Находящийся на грани полного исчезновения),

(С = 1еа${ Сопсегп (Вызывающий наименьшие опасения)

6.3.5.2 Беспозвоночные

В этом районе проводились ограниченные исследования, хотя Красная книга
Узбекистана (2019 г.) предполагает, что территория пустыни Кызылкум вокруг
строительной площадки может быть населена восемью редкими и исчезающими

видами насекомых и одним видом пауков.

Виды, зарегистрированные на участке Проекта, были более обычными, и их
совокупность отмечена, как относительно бедная. В ходе исследований не было
встречено ни одного редкого или краснокнижного вида, или вида с ограниченным
географическим ареалом, хотя некоторые местообитания, подходящие для этих
видов, присутствуют с низкой/очень низкой плотностью. В Таблица 6-4 показаны

виды, зарегистрированные на площадке, и с их природоохранный статус.

192248.С1А.В.002 Редакция В9 Раде 225
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 6-4: Базовая таблица видов - Беспозвоночные

з
: Г.

с о [1 ох
Е * = Е тх 2 Е
Е о $ ЗЕ 55
яве о хо Ра) Е
52 18 Е | 1

Распространен | Научное 5: > Е 3 Е | 2 ЕЕ

ое название азвание 32 в ° зе вн

н названи' названи' $ о Е 5 2 ё 8 8 8

Каракурт [агоаесиз дай Да - Нет Нет Да

(Черная вдова) (МТ)

Даля

Журчалка [апугора!ти5 Да - Нет Нет Да

пятиполосая дипдиейтеаия (МУ:В)

Журчалка Еитеги$ егщае Да - Нет Нет Да

ферульная (ЕМ)

Колия Кора рамоизКи Да - Нет Нет Да

Павловского (МУ:В)

Ларра [ата тапзсазрка | Да - Нет Нет Да

закаспийская (Му:В)

Прионикс Риопух Да - Нет Нет Да

чёрногребенча | пдгореснпаи$ (Мо:В)

тый

Прионикс Риопух тасша Да - Нет Нет Да

траурный (Уу:В)

Федченкия Рейсвепа Да - Нет Нет Да

тадоеа (ЕМ)
Орденская Саюсаа гетёва Да - Нет Нет Да
лента тугайная (\М9:0)

*Где ЕМ=Епдапдеге@ (Вымирающий), У:В=УипегаЫе: Ваге (Уязвимый: редкий), УЧ:0=УшпегаЫе:
Оесйпйлд (Уязвимый: сокращающийся), МТ = Меаг Тигез{епеа (близкий к уязвимому положению)

192248.С1А.В.002 Редакция В9 Раде 226
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.3.5.3 Млекопитающие (за исключением летучих мышей)

На сегодняшний день кабинетные и полевые исследования выявили 30 видов
наземных млекопитающих (а также два вида летучих мышей, хотя они обсуждаются
отдельно ниже), присутствующих на территории Проекта и вблизи нее. Среди них
восемь видов, занесенных в Красную книгу Узбекистана и/или Красный список
МСОП. В Таблице 6-5 показаны виды, зарегистрированные на сегодняшний день, а

также их природоохранный статус.

Таблица 6-5: Базовая таблица видов - Наземные Млекопитающие

з
: Г.
з [2 [2 ех
Ва = Е тх 7] з
Её о Е $6 5
5 о э Ем
32 2 14 Е 98
Распространенно | Научное 5 > | е 5 $ #8
е название название 35° в ве 8 ЕВЕ
“> оч ЕЕ со [3-33
Ушастый еж НетщесМтия - [@ - Да Да
аигйи5
Длинноиглый еж РагаесМпиз мт [@ - Да Да
руроте[а5
Малая белозубка Сгос ига - [@ - Да Да
5иауео(еп$
Малая белозубка Бр/отезо4оп - [ке - Да Да
рисвейит
Заяц-толай [ериз 01а - - Да Да Да
Тонкопалый 5регторН орз - [ке - Да Да
суслик [ерюдасу/и5
Желтый суслик 5регторНИи$ - [ке Да - Да
Ти ми$
Малый тушканчик | АЦасада еаег - - Да - Да
Тушканчик АЦасада - [Ке - Да Да
Северцова земетгом!
192248.6ЕА.В.002 Редакция В9 Раде 227

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

з
: Г.
з [2 [2 ох
Е* = Е Ех 2 Е
Её о 8 ЗЕ 956
узо о хо Ра) сом
дб = Е®Е о В эх
35 о 9з Е 5 5
Распространенно | Научное 5 > ЕЯ во 28
39 в че Е: 20
е название название я" Е 95 оз оз
“> оч Ес [-- [3-3
Мохноногий [ри зада - [@ - Да Да
тушканчик
Большая песчанка | РРотфоту$ - [@ - Да Да
ортиз
Краснохвостая Мепопез Бусиз - [@ Да Да Да
песчанка
Полуденная Мепопез - [@ - Да Да
песчанка теиапиз
Серый хомячок Сисешия - [ке - Да Да
тагаюниз
Восточная ЕЦоБиз апсге! 7 к Да Да Да
слепушонка
Арчёвая полевка Месгоив аа  - - Да* - Да
(беметом, 1879)
Домовая мышь Ми тизси$ - - Да Да Да
Волк Саптё (ириз - [ке - Да Да
Корсак (степная рез согзас \у:0 [@ - Да Да
лисица)
Обыкновенная Мрез ишрез - [@ Да Да Да
лисица
Ласка Мияеа туай5 - [@ - Да Да
Перевязка Уогтеа \у:0 [@ - Да* Да
(перегузна) регедизпа
Степной хорек Мияеа еуегзтатй | МУ  1С - Да Да
192248.6ЕА.В.002 Редакция В9 Раде 228

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

з
: Г.

з [2 [2 ох
Е* = Е Ех 2 Е
Её о 8 ЗЕ 956
узо о хо НЕ ое
5 = с= СЕ РЕЗ

Распространенно | Научное 5% р Ё Е Ё е 2 а 5

е название название 3 в ое се ав -
С Е = ох озс
“> оч Ес [-- [3-3

Азиатский барсук Мес (еисиги - [Ке - Да Да

Азиатская дикая Ге зумезН5 - [@ Да Да Да

кошка отаю

Барханный кот Ре5 тагдагйа мт [ке - Да Да

Каракал Сагаса! СК [@ - Да Да

Кабан биз зегога - [ке - Да Ограниче

на
Кызылкумский м5 аттоп 55р. Уи м - Да Ограниче
горный баран . на
5емеп том
(баран Северцова)
Джейран Сагеа №] У\У Да Да Да

зибдийигова

6.3.5.4 Летучие мыши

На сегодняшний день во время исследования шесть видов летучих мышей были
зарегистрированы статическими детекторами. В Таблице 6-6 показаны виды, риск от

ветряных электростанций и статус их сохранения.

192248.С1А.В.002 Редакция В9 Раде 229
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

На территории предложенного Проекта был отмечен один насест. Эта шахта
расположена с координатами 41°35'0.36" сш. 64°19'16.87" в.д, и здесь
присутствовали два самца кожана Огнева (Ере$(си$ одпеу). Кроме того, небольшое
скопление помета летучих мышей, соответствующее кожанам, было обнаружено в
ТО5 во время исследований млекопитающих, и эта точка представляет собой
небольшую расщелину в скале, расположенную примерно в 150 м от границы
застройки на 41°36'39,24" с.ш., 64°27'. 31,74" в. д. - хотя повторное обследование
этого места во время обыска ночевок не выявило присутствия животных. Рисунок
6-9 показаны места обитания летучих мышей и места, которые были обследованы,

но где не были обнаружены летучие мыши.

МАЗИ ТА
`Затеуей (Втр)
хорроз Ревеле
нозезтое

зеовле

‘эаские зо претейе

Рисунок 6-9: Локации ночлега летучих мышей, выявленные в ходе

обследований

192248.С1А.В.002 Редакция В9 Раде 230
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Бухарский подковонос (1С, МСОП) был зарегистрирован в естественной пещере в
горах Актау (Рисунок 6-8) примерно в 4 км к северу от ближайшего ГВТ. Пещера
расположена в ущелье, среди гранитных скал, а на насесте находится родильная
колония общей численностью 112 особей (в основном это пары самок и
детенышей). Других видов летучих мышей в пещере нет. Важно отметить, что во
время обследования на территории Проекта был зарегистрирован крайне низкий

уровень активности подковоносов.

Летучие мыши были обнаружены в 15 туннелях и их экскременты — в трех туннелях.
Численность кожана Огнева насчитывала 214 летучих мышей, рассредоточенных по
тоннелям с хорошим смешением полов. Это включало в общей сложности 10
насестов одиночных фигур и 7 насестов двойных фигур, с самым большим
индивидуальным насестом, зарегистрированным в Дренажном туннеле №7, из 56
летучих мышей. 17 нетопырей-карликов также были зарегистрированы среди 4 из
этих насестов с пиком 10 в дренажном тоннеле №7. Ближайший тоннель находится
более чем в 2,5 км от ближайшего ГВТ, а самый значительный тоннель (Тоннель 7) -

более чем в 25 км от ближайшего ГВТ.

Таблица 6-6: базовая таблица видов- Летучие Мыши

Распространенное Красная Статус Риск от
название / | Научное название | книга мсоп ветряных
семейство Узбекистана электростанций
Поздний кожан Ерехсиз зегоНпи$ - с Средний

Кожан Огнева Ереясиз одпем - [К Средний*
Малый подковонос ЮНтоорвиз У: с Низкий

Прроз@аегоз

Подковоносы ВБтоорви$ 5р. - [К Низкий*
(Розе
В.Босватсив)
Бухарский Абтоорвиз - с Низкий*
подковонос Босвайсия
Нетопырь-карлик РрёнеЦиз ррббтеЦиз - [К Высокий
Рыжая вечерница Мусаи$ посиа - [К Высокий

* Риск, связанный с ветряными электростанциями для видов, не перечисленных в Таблице 6-1, был

сделан на основе их семейства и общих летных характеристик.

192248.С1А.В.002 Редакция В9 Раде 231
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Наибольшее количество регистраций, обнаруженных в любой точке летнего
периода на сегодняшний день, составило 114 пролетов за 10-дневный период с 30
июля по 9 августа в точке 20. Это соответствует 1,14 пролетам за ночь с
большинством регистраций (89) от видов кожанов, относящихся к роду летучих

мышей, которые считаются подверженными умеренному риску от действующих ГВТ.

Осенью активность над охваченными районами была выше, но в целом все еще
низкой: 92 пролета от нетопыря-карлика зарегистрировано за семидневный период
регистрации в точке 26. Это соответствует 13,1 пролетам за ночь от вида, который

считается более подверженным риску от действующих ГВТ.

Активность весной 2021 года также была низкой или очень низкой на всей
территории Проекта, при этом за пятидневный период регистрации было
зарегистрировано 255 пролетов нетопыря-карлика в месте, расположенном ближе
к южной оконечности площадки. Это соответствует примерно 50 пролетов за ночь.
В большинстве других точек регистрации было зафиксировано от 0 до 21 пролетов
за ночь (в 7 из 10 мест).

Результаты проанализированных на сегодняшний день данных включены в Таблицу
6-7, Таблицу 6-8 и Таблицу 6-9 ниже, а Рисунок 6-10 показывает количество
пролетов за ночь, зарегистрированных в каждом месте, и количество ночей

регистрации.

192248.С1А.В.002 Редакция В9 Раде 232
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 6-7: Результаты статического детектора летучих мышей - Осень

/Пролеты за /Пролеты

ночь

Кожаны — зр. Нетопыри- Подковоносы

Пролеты

Рыжая
вечерни

карлики,
п

Пролеты ролеты

/Пролеты

ночь

ночь

Пролетов
за ночь
(все
виды)

1 15-18 октября 4 4 1.5 1 0.25 0 0 1 6 1.5
4 28-30 июля 2 82 41.5. 0 0 1 0.5 0 83 41.5
5 19-23 октября 5 2 0.6 1 0.2 0 0 0 Е 0.6
8 24-27 октября 4 2 0.75 1 0.25 0 0 0 Е 0.8
8 28 июл- 11 авг 14 152 10.86 0 0 0 0 0 152 10.9
9 28-29 октября 2 16 8 0 0 0 0 0 16 8.0
9 30 июл- 9 авг 10 138 13.8 0 0 0 0 0 138 13.8
13 13-октября 1 2 4 2 2 0 0 0 4 4.0
13 13 авг- 5 сент 23 96 4.478 6 0.261 1 0.043 0 103 4.5
17 8 -12 августа 5 1 16 75 15 4 0.8 0 80 16.0
18 13-14 октября 2 3 Е Е 1.5 0 0 0 6 3.0
19 17-18 октября 1 2 Е 1 1 0 0 0 Е 3.0
20 7-12 октября 6 1 0.167 0 0 0 0 0 1 0.2
21 10-12 августа Е 24 8.333 0 0 1 0.333 0 25 8.3
25 19-21 октября Е 9 33 89 29.67 1 0.333 0 99 33.0
26 13 Авг- 1 сент 19 37 2.158 1 0.053 Е 0.158 0 41 2.2
26 14-18 октября 5 8 34 9 1.8 0 0 0 17 3.4
192248.С1А.В.002 Редакция В9 Раде 233

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 6-8: Результаты статического детектора летучих мышей - Весна 2021

Нетопыри | Подковон
-карлики | осы

Кожаны
Пролеты
/Пролеты
за ночь

Пролеты Пролеты
/Пролеты | /Пролеты
за ночь за ночь

1 1-10 Апреля | 10 | 43 4319 | 09| 0 |0 52 52
2 11-14 Апреля | 4 12 301 [03| 0 13 33
з 15-19 Апреля | 5 134 5 255 | 59 00 389 778
4 20-23 Апреля | 4 184 | 46 | 23 58 0 0 207 51.8
5 9-23 Мая 15 (255 и 367 м оо 62 415
6 24 май _8 1640 20 66 41
июнь
7 9-14 Июня о 00 00
8 15-23 июня 9 92 й 00 оо 92 102
9 24-25 июня 2 9 [451105 0 0 10 50
10 26 июня - 12 17 62 |356 | 19 м 00 81 48
июля
11 6-24 июня 19 260 з 20 м 204 264 139
21.
12 25-июня 1 я о 00 о о 21 21.0
16.
13 26-27 июня 2 р о 00 оо 33 16.5
192248.СЕА.В.002. Редакция В9 Раде 234

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

+ ме

СО зе воилвау

МЕлеалвА
© 2120 Розе Рег ШОМ
© 2021 Роззеь Рег Им

Рисунок 6-10: Летучих мышей за ночь в каждом месте (все виды)

6.4 Анализ и Оценка воздействия

Таблица 6-8 устанавливает природоохранный статус важных экологических
рецепторов, присутствующих на территории Проекта или на прилегающей
территории. Виды, не перечисленные в качестве национального природоохранного
статуса или внесенные в список МСОП, как вызывающие наименьшие опасения или
с недостаточными данными, не включены в таблицу и считаются имеющими лишь
незначительную ценность (за исключением летучих мышей, подвергающихся
высокому риску от ГВТ). В таблицу также включены виды, вызывающие
озабоченность по сохранению, которые были выявлены в ходе изучения
справочной литературы, как присутствующие в аналогичных типах местообитаний в

регионе. Рисунок 6-8 показывает расположение ТО, упомянутых в таблица ниже.

192248.С1А.В.002 Редакция В9 Раде 235
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 6-8: Природоохранный статус присутствующих экологических

рецепторов

Среда обитания/вид

Местонахождение

Статус

сохранения

Чувствительнос

ть

Азтадаиз сета
Гегща КугуКитиса
[аррша аКащептз5
5Цепе ютетеИа
5йра аКюиеп$5
[адосрЦиз пебмапз
Тийра (евтаптапа

Нетопырь-карлик

Рыжая вечерница

Среднеазиатская

черепаха
Среднеазиатский варан
Песчаный удавчик
Восточный удавчик
Афганский литоринх

Каракурт (Черная вдова)

Даля
Журчалка пятиполосая

Журчалка ферульная

Площадка Проекта

Площадка

Площадка

Площадка

Площадка

Площадка

Площадка

Статическая точка
26

Статическая точка
13 и20

Площадка

Площадка

УзбКК - МУ:В

УзбКК - \0:0

УзбКК - ЕМ

УзбКК - МО:В

УзбКК - МУ:В

УзбКК - \0:0

УзбКК - \У:0

МСОП - (С

МСОП - (С

МСОП & Уз6КК -
Уи

УзбКК - \У:0

УзбКК - МТ

УзбКК - МТ

УзбКК - МУ:В

УзбКК - МТ

УзбКК - МУ:В

УзбКК - ЕМ

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

192248.С1А.В.002

Редакция В9

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025

Раде 236
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Среда обитания/вид

Местонахождение

Статус

сохранения

Чувствительнос

ть

Колия Павловского
`Ларра закаспийская

Прионикс

чёрногребенчатый
Прионикс траурный
Федченкия

Орденская лента

тугайная

Длинноиглый еж
Корсак (степная лисица)
Перевязка (перегузна)
Степной хорек
Барханный кот

Каракал

Баран Северцова

Джейран

Малый подковонос

Рядом с площадкой

Рядом с площадкой

Рядом с площадкой

Рядом с площадкой

Рядом с площадкой

Рядом с площадкой

Рядом с площадкой

На участке

На участке

УзбКК - МУ:В

УзбКК - МУ:В

УзбКК - МУ:В

УзбКК - МУ:В

УзбКК - ЕМ

УзбКК - \У:0

УзбКК - МТ

УзбКК - \У:0

УзбКК - \У:0

УзбКК - \У:0

УзбКК - МТ

УзбКК - СВ

УзбКК - \У:0

УзбКК & МСОП —
Уи

УзбКК - \У:0

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

Высокая

192248.С1А.В.002

Редакция В9

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025

Раде 237
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Присутствие видов, перечисленных на местном и международном уровне в
категориях «Вымирающие» и «Находящиеся на грани полного исчезновения»,
наряду с видами, эндемичными для Узбекистана, в районе реализации Проекта
означает, что необходимо будет оценить, имеют ли местообитания на территории
Проекта критическое значение для этих видов. «Оценка критической среды
обитания» (ОКСО) была проведения для выполнения Стандарта Деятельности 6 МФК
и Требований к реализации 6 ЕБРР, приведенного в Приложении 6-2 к данной
ОВОССВ.

Масштаб и значимость воздействия на ценные экологические рецепторы

оцениваются ниже.
6.4.1 Строительство

6.4.1.1 Общие положения

Предлагаемая площадка Проекта расположена в зонах с низким видовым
разнообразием, и расположение ГВТ было спроектировано таким образом, чтобы
избежать районов с наивысшей экологической уязвимостью. Потенциальные

воздействия на флору и фауну, возникающие при строительстве, включают:

* Прямую потерю растительности и среды обитания (включая источники
пищи).

® Прямую потерю фауны во время строительных работ.

Ущерб среде обитания и нарушение фауны из-за присутствия людей, машин,
транспорта и шума как на территории Проекта, так и за ее пределами. Это
косвенное воздействие может затронуть виды, имеющие глобальный и
национальный природоохранный статус.

» Косвенное воздействие, связанное с загрязнением.

. Временное воздействие от случайного ночного освещения.

192248.С1А.В.002 Редакция В9 Раде 238
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.4.1.2 Среда обитания и Флора

На территории Проекта преобладают аборигенные эфемероидно-полынные и
солянково-полынные растительные сообщества, типичные для остаточных
низкогорий пустыни Кызылкум. В некоторых местах эти места обитания
деградировали в результате деятельности человека, такой как движение
транспортных средств, земляные работы и выпас скота. Кроме того, имеются участки
с признаками бывшего сельскохозяйственного использования, при этом наиболее
пострадавшим участком является ранее возделываемый участок земли на
центральном плато площадью около 20 га, показанный на Рисунок 6-7. В настоящее
время этот участок заброшен, однако среда обитания не восстановилась, чтобы
скрыть эти признаки. Каждая из этих сред обитания будет непосредственно

затронута строительными работами.

На основании исследований местообитаний, присутствующих на участке, и
информации, полученной в результате анализа литературы, было установлено, что
семь видов, занесенных в Красную книгу Узбекистана, присутствуют на участке.
Большинство из них расположены на крутых каменистых склонах на расстоянии
более 170 м от предполагаемых мест проведения работ и не будут затронуты
проектом напрямую, поскольку на этих участках не будут проводиться строительные
работы. Исключениями являются пять популяций Регша Кузуитиса, которые были
обнаружены на расстоянии от 50 до 100 м от предполагаемых рабочих зон, и один
экземпляр 5Цепе ютетеЦа, который находится примерно в 20 м от предполагаемой
дороги. Места расположения каждого растения будут обозначены до начала
строительства, и будут созданы соответствующие буферные зоны и запретные зоны,
чтобы можно было защитить эти экземпляры. Предлагаемая дорога будет изменена
таким образом, чтобы вокруг отдельного растения $. {ютетеЦа оставалось не менее

75 м буферной зоны.

Прямые воздействия, приводящие к потере среды обитания и флоры, будут иметь
место во время строительных работ и, в частности, из-за устройства строительной
площадки, земляных работ для подстанции, фундаментов ГВТ и линий
электропередач, внутриплощадочных строительных дорог и строительства

внеплощадочных подъездных путей, а также работ по подключению к сети.

Среды обитания, на которые непосредственно влияет предлженный Проект,
представляют собой смесь: природных с низким уровнем воздействия человека;
деградированных при умеренном уровне антропогенного воздействия (от выпаса

скота, земляных работ и движения транспортных средств); и деградированных от

192248.С1А.В.002 Редакция В9 Раде 239
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

предыдущего сельскохозяйственного использования. Большинство местообитаний,
обнаруженных в пределах предлагаемого участка Проекта, также имеют
ограниченную ботаническую ценность и распространены в регионе, в ходе
исследований не было обнаружено чужеродных или инвазивных видов. Любые
участки с более высоким видовым разнообразием растений, участки с растениями,
занесенными в Красную книгу, и представляющими общий экологический интерес,
и привлекающими различные виды, следует избегать и ограничивать барьерным
ограждением из-за их несколько более высокой экологической ценности или, если
это невозможно, следует провести сбор луковиц и / или семян видов, вызывающих
озабоченность по сохранению, чтобы обеспечить повторную посадку и
восстановление прилегающих территорий и защитить популяции этих видов в

долгосроч ной перспективе.

Исходя из степени утраты мест обитания, а также типа и состояния мест обитания и
видов флоры, которые могут быть затронуты строительными работами, прямое
воздействие на деградировавшие или ранее измененные наземные места обитания
считается малозначительным, в то время как воздействие на естественные

местообитания считаются имеющими умеренное значение.

Хотя предлложенный Проект и не затрагивает это напрямую, потенциальные
косвенные воздействия включают загрязнение и увеличение нагрузки от человека
на территорию, что может привести к увеличению уровня пыли, что, в свою
очередь, может повлиять на экологическую ценность и функции окружающих мест
обитания и видов, которые они поддерживают. Меры биобезопасности будут
соблюдаться строительным транспортом, чтобы ограничить риск интродукции

чужеродных или инвазивных видов на территорию Проекта.

192248.С1А.В.002 Редакция В9 Раде 240
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Схемы восстановления мест обитания были реализованы в других местах
Узбекистана при содействии Института зоологии, Государственного комитета

Узбекистана по лесному хозяйству и Группы Всемирного Банка°°°657°8

Утрата и повреждение небольших участков естественной среды обитания будут
компенсированы таким образом, чтобы в рамках Проекта не было чистой потери
биоразнообразия (скорее всего, чистая выгода). Утрата среды обитания в районах
строительства ГВТ и строительства дорог будет компенсирована за счет
восстановления и повторного засаживания земель, ранее использовавшихся для
сельского хозяйства, местными видами (как показано на Рисунке 6-3). Кроме того,
участки с искусственными параллельными линиями будут пересажены в пределах
площади, показанной на Рисунке 6-5, с удалением растительности или сбором семян
с растительности во время расчистки базы для ГВТ. Улучшение/восстановление
будет проводиться поэтапно, чтобы обеспечить восстановление местообитаний в
некоторых частях участка (до 10 га за раз), не ограничивая текущую деятельность,
такую как выпас скота, в других. Когда районы установятся на удовлетворительном
уровне, ограничения будут сняты, а восстановительные работы перенесены в другое
место. Это создаст мозаику местообитаний, находящихся на разных стадиях

восстановления.

55 А. АКгатКНапом, $. 5гонтегег, У.А. Удеги, М. Наддаа, Т. Зтеек, С. $егК, С. Хисса, А. ХаКпадиЙаем, Р.
Адозиги, Е.5. бомЬ, М. АкнтеЧКкпо4аема, С.5. Егепсш, 2021. Тпе Маше о! [ап4зсаре Везюганоп т
2Бек5ап {о Ведисе бап4 ап4 Риз{ $4югтз тот {Не Ага! беаБеч. © \/ой4 Вапк

56 Мой, бегде!. (2021). Сопзегуаноп-опегие4 гезогаНоп ап Из аррйсаНоп +0 Сегига! Аза. Р!апё Омег®Йу
о! Сепига! Ая. 1 (2021) 1-19

57 М/офез, Магёт ега|. 2006. $соре апа сопзгай Гог гее р!апипд т {Пе индаке4 |апсарез о! 1е Ага!
беа Ваз: сазе и 4ез п КПогегт Ведюп, У2Бею<ап, 7ЕЁ О15сиз$юп Рарег$ оп Оемеортеп{ Ройсу, №.
112, ОпмегзНу оЁ Вопп, Сегцег ог Оеме!ортеп{ ВезеагсН (7ЕЁ), Вопп

58 /пне4 МаНоп$ апа {пе Еоо4 ап4 АдисиКиге Огдатайоп о! пе ИпНе4 МаНоп. 2019. Рогез{ [ап45саре
КезогаНоп т {Не Саисазиз ап4 Сепга! Аа. Васкогоипа иду юг те Мтыепа! КочпбаЫе оп Рогез
Гапдсаре ВезогаНоп ап Пе Вопп СваНепде т 1е Саисазиз ап4 Сегига! Аза (21-22 )ипе 2018, А\апа,
КазаКИ$ап).

192248.С1А.В.002 Редакция В9 Раде 241
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Улучшаемая площадь среды обитания восстановит как минимум около 27 га сильно
деградированных земель на общей площади около 977 га, в то время как общая
площадь среды обитания, утраченная в результате строительства базы ГВТ и
установки опорных мачт, составляет около 21 га. Будет разработан полный план
восстановления, чтобы гарантировать, что компенсация более чем равна потере
среды обитания. В рамках восстановления растения в этих районах, не являющиеся
местными для данного типа среды обитания, будут удалены, чтобы помочь
воссоздать и восстановить подходящую естественную среду обитания. Подробная
информация о методах восстановления и мониторинге результатов восстановления
будет взята из ряда исследований по восстановлению степей, проведенных за
последнее десятилетие в Узбекистане и, в частности, в пределах области. Институт
ботаники в Узбекистане работает в пустыне Кызылкум над созданием
специализированных питомников растений с целью выращивания и размножения
более редких пустынных видов растений, в том числе ферулы (Еегиа). Проект начал
раннее сотрудничество с этим учреждением, чтобы дать некоторым из этих
образцов быть повторно высаженными в подходящей среде обитания на

территории Проекта и вокруг нее.

Смягчение воздействия будет включено в План экологического и социального
управления и мониторинг (ПЭиСМ) и перенесено в строительный ПЭиС. Это также
будет включать в себя мероприятия по пылеподавлению (например, полив путей в
засушливые периоды, соблюдение скоростного режима на участке) и запрет
работникам на использовании транспортных средств вдали от установленных

транспортных маршрутов.

192248.С1А.В.002 Редакция В9 Раде 242
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М/оо бгоир УК Итйеа
Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Рисунок 6-11: Зоны улучшения деградировавшей среды обитания

6.4.1.3 Герпетофауна

Места обитания на территории Проекта подходят для нескольких видов,
находящихся под угрозой сохранения, при этом присутствие среднеазиатской
черепахи (МСОП МО), среднеазиатского варана (17 КОВ \У:0) было подтверждено в
ходе исследований 2019 и 2020 годов. Кроме того, на участке имеется
местообитание, подходящее для песчаного удавчика (47 ВОВ МТ), восточного
удавчика (17 ВОВ МТ) и афганского литоринха (12 КОВ МИ:В), а записи об этих видах
указаны в литературе по исследованиям в регионе. Прямые воздействия на эти виды
вероятны в результате строительных работ, включая гибель или ранение,
причинение беспокойства, непосредственную потерю среды обитания в результате
строительства баз ГВТ, подстанции, территории комплекса, жилых помещений и
подъездных дорог, а также потерю среды обитания в результате

фрагментации/барьерного эффекта.

192248.С1А.В.002 Редакция В9 Раде 243
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Среда обитания, пригодная для использования рептилиями, перед строительством
будет удалена под дорогу и основания ГВТ, поэтому для этих видов прогнозируются
значительные временные негативные воздействия на местном уровне от низкого до
умеренного на основании того, что сопоставимая смежная среда обитания

расположена на всей территории Проекта.

В пределах исследуемой территории было обнаружено присутствие
среднеазиатской черепахи, с плотностью от 0,46 до 14,95 особей на гектар. По
оценкам, в районах с ГВТ строительство фундаментов ГВТ затронет максимум от
0,432 (район ТОЗ) до 12,24 (район ТОЭ) особей на гектар. В общей сложности
предполагается, что при строительстве баз ГВТ будет перемещено не более 45
особей, а при возведении опор - трое. Повреждение участков, используемых
зимующими и размножающимися особями, может привести к воздействиям
значительно большей значимости на местном уровне, поэтому сроки проведения
работ и подходящие методы работы (включая перемещение отдельных животных)
должны быть сосредоточены вдали от наиболее чувствительных периодов. Чтобы
обеспечить эффективность этих действий, процедуры по смягчению последствий и
перемещению черепах будут включены в План мобилизации площадки, План
управления окружающей средой при строительстве (ПУОСС) и План управления
биоразнообразием (ПУБ), до мобилизации Подрядчика и начала работ по
подготовке площадки. Это будет включать информацию об обследовании,
предлагаемые методы отлова, обеспечение того, чтобы отдельные черепахи не
возвращались в рабочие зоны, а также подробные сведения о передовой практике

ухода за животными во время обращения.

Учитывая, что территории, которые будут потеряны, небольшие и разбросаны по
всей территории Проекта, потери среды обитания не повлияют на уровень
популяции, и не потребуется создавать дополнительную среду обитания перед
перемещением особей. Восстановленные бывшие пахотные земли обеспечат
улучшенную среду обитания в этом районе в среднесрочной перспективе. Недавний
опыт в стране показал, что, хотя указанные выше меры по смягчению последствий
переноса в принципе работают, необходимо строго учитывать сроки проведения
работ. Это должно гарантировать, что особи будут подвергаться воздействию
факторов беспокойства и движения только в течение активного сезона, когда это
значительно снизит воздействие. Для этого в активный сезон (примерно с марта по

июнь и с августа по сентябрь) подходящие участки будут расчищены и ограждены.

192248.С1А.В.002 Редакция В9 Раде 244
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Потеря подходящей среды обитания рептилий будет смягчена за счет
восстановления большей площади деградированных и бывших
сельскохозяйственных угодий, как указано в разделе 6.4.1.2. Это улучшит качество
среды обитания с намерением перевести среду обитания из низкокачественной,
бывшей  сельскохозяйственной или деградировавшей в хорошую или
высококачественную, и, как таковое, позволит увеличить популяции видов рептилий
и гарантировать отсутствие чистых потерь в течение срока действия Проекта.
Постстроительные мониторинговые исследования среднеазиатской черепахи,
афганского литоринха, песчаных удавов и среднеазиатского варана будут
завершены через 1, 3 и 5 лет после проведения работ, для сравнения активности и

популяций рептилий на участке с исходным уровнем до начала строительства.

Косвенное воздействие, связанное с пылью и другими загрязнениями, а также
сбором или преследованием животных, может повлиять на эти и другие виды
рептилий, хотя они считаются малозначительными, временными и применимыми

только в локальном масштабе.

6.4.1.4 Беспозвоночные

Во время исследований не было обнаружено ни одного редкого или охраняемого
вида, хотя предыдущие исследования в регионе выявили восемь видов редких или
находящихся под угрозой исчезновения видов насекомых и один вид пауков,

находящийся под угрозой исчезновения.

Учитывая низкий уровень отвода земель и подходящую непосредственно
сопоставимую прилегающую среду обитания, прогнозируемое воздействие
строительства на виды беспозвоночных вызывающих озабоченность по
сохранению, вероятно, будет включать незначительную потерю среды обитания и
прямое уничтожение небольшого числа отдельных беспозвоночных. В результате
предложений воздействия считаются низкими и незначительными на местном

уровне.

Потеря подходящей среды обитания беспозвоночных будет  смягчена
восстановлением деградированных и бывших сельскохозяйственных угодий, как
указано в Разделе 6.4.1.2. Это улучшит качество среды обитания с намерением
перевести среду обитания из низкокачественной, бывшей сельскохозяйственной

или деградировавшей, в хорошую или высококачественную.

192248.С1А.В.002 Редакция В9 Раде 245
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.4.1.5 Млекопитающие (за исключением летучих мышей)

Во время обследований было выявлено присутствие восьми видов млекопитающих,
находящихся под угрозой исчезновения, уязвимых и с сокращающимися
популяциями (либо их потенциальное присутствие в регионе). Так, обнаружено
присутствие: джейранов (Ц2КВ \0:О), и потенциальное присутствие длинноиглого
ежа, барханного кота (У2ВВ МТ), степной лисицы, перегузны, степного хорька, барана

Северцова и каракала (Ц2ВВ СК).

Среда обитания, подходящая для использования вышеперечисленными видами для
кормодобывания и передвижения, будет потеряна в результате строительства
Проекта, что приведет к незначительному негативному воздействию на местном
уровне. Кроме того, факторы беспокойства этих видов в результате строительных
работ также могут привести к временным краткосрочным негативным воздействиям

незначительной значимости.

Меры по обеспечению того, чтобы строительные работы не оказали
неблагоприятного воздействия на джейранов, были согласованы с Институтом

зоологии в Ташкенте и подробно описаны в Разделе 6.5, по смягчению последствий.

6.4.1.6 Летучие мыши

Среда обитания подтверждает, что это место считается малопригодным для летучих
мышей, а собранные данные об активности указывают на очень низкий уровень
активности видов, которые считаются подверженными риску от ветряных
электростанций. В районах предполагаемых баз ГВТ или путей доступа к ним не было
обнаружено активности ночевок. Ближайшим известным насестом летучих мышей
является шахта к западу от площадки, которая находится на склоне холма на
расстоянии более 330 м от ближайшего предполагаемого ГВТ. Крайне
маловероятно, что родильное гнездо бухарских подковоносов, обнаруженное в
ходе обследований, будет затронуто строительными работами, учитывая большое
расстояние от пещеры до ближайшего ГВТ (более 4 км) и тот факт, что в период
строительства не предусматривается взрывных работ. Основываясь на этой
информации, прямое воздействие строительства на потерю подходящей среды

обитания для кормления и передвижения летучих мышей, вероятно, будет НИЗКИМ.

6.4.2 Эксплуатация

Потенциальные воздействия в ходе эксплуатации Проекта следующие:

192248.С1А.В.002 Редакция В9 Раде 246
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

» Нарушение фауны шумом ГВТ, мельканием теней, людьми и движением
транспорта.

® Перемещение из непосредственной близости от ГВТ и территории ветряной
электростанции, приводящее к потере кормовых ресурсов.

® Гибель фауны от столкновения с ВТГ (летучие мыши).

Освещение от зданий, находящихся под контролем Проекта, беспокоящее

животных и привлекающее летающих беспозвоночных.

Возможны некоторое беспокойство и возможное временное перемещение вокруг
каждого ГВТ в результате рабочего шума ГВТ. Однако при вероятных уровнях шума
и темпах привыкания маловероятно, что результирующее воздействие шума на
наземную фауну в непосредственной близости от действующих ГВТ будет
значительным, и поэтому никаких негативных последствий не прогнозируется ни на

каком географическом уровне.

Есть вероятность, без внедрения мер контроля, что персонал, работающий на
действующих ГВТ, может причинить вред экологическим рецепиентам. Места
обитания в пределах предлагаемой Проектной территории менее пригодны для
летучих мышей, а уровни активности летучих мышей, зарегистрированные на
участке в августе, октябре 2020 г., а также в апреле, мае, июне и июле, были
относительно низкими, и только в одном из участков исследования было
зарегистрировано более 50 пролетов особей любого вида за одну ночь (2021 г.,

местоположение №3, 51 пролет за ночь, зарегистрированный в апреле 2021 г.).

Строительство ветряной электростанции и сопутствующей инфраструктуры,
вероятно, потребует установки дорожных водопропускных труб, которые со
временем могут быть заселены видами летучих мышей (как было показано во время
обследований в других частях региона). Любая новая водопропускная труба будет
оснащена сеткой с диаметром отверстий менее 20 мм на обоих концах туннеля,
чтобы предотвратить колонизацию летучими мышами новых конструкций и
уменьшить их риск столкновения с действующим ГВТ. Также будет осуществляться
мониторинг, чтобы исключить возможность использования этих труб после

периодов сильного дождя и т.д.

192248.С1А.В.002 Редакция В9 Раде 247
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.4.3 Вывод из эксплуатации

Как и при строительстве, основные воздействия во время вывода из эксплуатации,
вероятно, будут включать потерю среды обитания, потерю небольшого количества
рептилий и млекопитающих и беспокойство животных. Точные потенциальные
последствия вывода из эксплуатации будут подробно оценены на более позднем
этапе, до вывода из эксплуатации. После вывода из эксплуатации восстановление
будет иметь важное значение для восстановления экосистем на территориях, ранее
занятых ГВТ, дорогами внутри территории и другими сооружениями. На момент
вывода из эксплуатации уязвимость некоторых видов, в частности объектов флоры
и фауны, представляющих интерес для сохранения, может повыситься, или новые
виды или группы видов могут быть добавлены в списки, имеющие международное

или национальное значение.
6.5  Смягчение последствий

6.5.1 Общие положения

В дополнение к смягчению, описанному выше, в Проект будут включены следующие
меры. Реализация этих мер учитывалась при определении значимости вероятного

воздействия Проекта на окружающую среду.

Обследования перед началом строительства выявят уязвимые участки и виды, чтобы
к началу работ участки были расчищены, чтобы особей можно было отловить и

переместить в безопасные участки площадки.

Определены принципы смягчения последствий соответствующие Стандарту
деятельности МФК (СДб) и Требованию к реализации проектов ЕБРР (ТРб) —
Сохранение биоразнообразия и устойчивое управление живыми природными

ресурсами.

192248.С1А.В.002 Редакция В9 Раде 248
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.5.2 Предусмотренное смягчение последствий

ГВТ и подъездные пути будут расположены таким образом (микро-площадки), чтобы
избежать любых мест нор крупных животных или черепах (если они будут
обнаружены во время обследования перед строительством), зон высокой
активности и более ценных элементов среды обитания, таких как виды растений,
требующие сохранения. График строительства будет составлен таким образом,
чтобы земляные работы были сосредоточены на том, чтобы избежать наиболее
чувствительных периодов (например, с середины октября по март (или раньше, если
позволяют условия), когда уязвимые виды рептилий, такие как среднеазиатская
черепаха, могут зимовать под землей), а также июнь и июль во время летней спячки,
если только данные недавних исследований не подтвердят отсутствие охраняемых
видов или не возникнут исключительные обстоятельства. В тех случаях, когда работы
необходимо проводить в чувствительные и критические периоды, они будут

соответствовать приведенному ниже протоколу.

Строительные работы будут приурочены ко времени, чтобы избежать наиболее
уязвимые места для размножения джейранов. Эти животные предпочитают для

родов скалистые склоны, и такие участки присутствуют по всей территории Проекта.

Считается, что животные будут избегать участков текущих работ из-за
кратковременного беспокоящего воздействия. Требуется, чтобы подходящая среда
обитания для размножения присутствовала на протяжении всего периода
строительства. Учитывая поэтапное строительство Проекта, можно подтвердить, что
все подходящие районы не будут затронуты строительными работами
одновременно в период с 20 апреля по 20 мая каждого года строительства, что
позволит проводить размножение на большей части участка в течение этого
периода и освободит подходящую среду обитания вблизи более ранних этапов

строительства, по мере его продвижения.

Обнаруженные насесты летучих мышей находятся за пределами 250 м от
предполагаемых мест размещения ГВТ, и поэтому в настоящее время размещение
ГВТ, как микросайтинг, для защиты насестов летучих мышей считается

нецелесообразны м.

192248.С1А.В.002 Редакция В9 Раде 249
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

6.5.3 Подготовка к строительству

Первый этап смягчения последствий должен обеспечить подготовку площадки
Проекта таким образом, чтобы животные не использовали территорию Проекта. Это
потребует подготовки площадок вокруг каждого места установки ГВТ, подстанции,
опоры и других участков, требующих фундаментных работ в весенние, летние и
ранние осенние месяцы, когда температура постоянно превышает примерно 18°С и
животные активны. Земляные работы, как правило, следует избегать в период с
поздней осени по зиму и в разгар лета, чтобы не причинить вреда видам, которые
могут впадать в спячку под землей, если только это не соответствует приведенному

ниже протоколу.

Все работы по подготовке площадки, в непосредственной близости от видов
растений, вызывающих озабоченность по сохранению, а также в непосредственной
близости от обнаруженных нор черепах или крупных животных, будут проводиться

под руководством квалифицированного эколога.

Во время работ по подготовке площадки в намеченные месяцы, предлагаемые
рабочие участки будут очищены от растительности и сделаны непригодными для
использования видами, которые могут копать или зарываться в землю. Любые
присутствующие норы будут вырыты вручную, чтобы обеспечить безопасное
перемещение всех присутствующих особей с рабочих площадок. Дополнительно
будет установлено одностороннее ограждение для предотвращения прохода

животных обратно в эти зоны, до начала строительства.

Удаление растительного покрова вне периода целевых месяцев будет
осуществляться в соответствии с приведенным ниже протоколом (будет подробно
описан в Плане управления окружающей средой при строительстве (ПУОСС) и
Плане управления биоразнообразием (ПУБ) в зависимости от обстоятельств, до
мобилизации Подрядчика и начала работ по подготовке площадки). Будет включена
информация об обследовании, предлагаемые методы отлова и маркировки,
обеспечение того, чтобы отдельные черепахи не возвращались в рабочие зоны, а
также подробные сведения о передовой практике ухода за животными во время
обращения. Протокол предварительных строительных работ в целом сводится к
тому, что, за исключением исключительных обстоятельств (в таких случаях работы
будут проводиться под руководством квалифицированного эколога), работы могут
начинаться на каждой строительной площадке, только когда предварительное

обследование, проведенное квалифицированным экологом, подтверждает, что:

192248.С1А.В.002 Редакция В9 Раде 250
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® В этом районе нет подходящих мест/среды обитания для среднеазиатской
черепахи.
® Отсутствуют занятые норы среднеазиатской черепахи, что подтверждается:
о наличием нор, которые были отгорожены односторонним
ограждением в течение контрольных месяцев;
о использованием соответствующих методов проверки присутствия

особей в норах.

Там, где установлено защитное ограждение, квалифицированный персонал будет
проводить регулярные проверки, и любые черепахи, находящиеся над землей, будут

отлавливаться и перемещаться из рабочей зоны в подходящее безопасное место.

В тех случаях, когда работы начинаются вне зимнего периода, необходимо
учитывать возможность гнездования птиц, и поэтому должна быть обеспечена
гибкая программа на случай необходимости отсрочки работ до появления оперения

у молодых птиц.

6.5.4 Строительство

Для снижения риска утраты среды обитания предлагается четко разграничить
дороги, контрольный комплекс и другие объекты участка до начала строительства.

Оборудование также должно быть ограничено демаркационными зонами.

Земляные работы для фундаментов ГВТ и кабельных трасс должны быть защищены
наклонными стенами траншей, наклонными досками или ограждением и т. д. и
перед началом работ необходимо проводить регулярные утренние проверки. Это
предотвратит попадание уязвимых видов, таких как среднеазиатская черепаха,

среднеазиатский варан или виды ежей, в раскопки и их застревание/травмирование.

Утрату среды обитания непосредственно на территории Проекта можно смягчить
после завершения строительства за счет посадки видов, сравнимых с утраченными,
а также управления и восстановления среды обитания на территории, отмеченной
на Рисунке 6-5. Как минимум, это не приведет к чистым потерям, но, скорее всего,

приведет к положительному увеличению среды обитания в этом районе.

Следует также ввести ограничения на вождение в ночное время, поскольку вполне
вероятно, что свет от транспортных средств будет освещать очень большую
площадь из-за относительно «открытого» характера строительной площадки.
Машины также следует регулярно обслуживать, чтобы ‘уменьшить потенциальные

шумовые помехи, а также уменьшить загрязнение воздуха.

192248.С1А.В.002 Редакция В9 Раде 251
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Программа строительства будет сосредоточена на дневных рабочих часах, чтобы
избежать воздействия на потенциально чувствительные ночные виды
млекопитающих и рептилий, включая устранение связанного с этим светового
излучения, которое может повлиять на поиск пищи летучими мышами на

территории.

Будут приняты меры по контролю загрязнения, чтобы избежать этих воздействий в
соответствии с требованиями МФК СДЗ. Топливо и другие потенциальные
загрязнители будут храниться в контейнерах с двойной обваловкой, а все операции
по заправке топливом будут производиться только в специально отведенных местах.
Комплекты для устранения разлива загрязняющих веществ будут доступны на всех
складах топлива и в зонах заправки, и о любых разливах будет немедленно
сообщено руководителю объекта, и будет проведена очистка. В жаркие летние
месяцы может потребоваться пылеподавление, за этим будет следить персонал
площадки. Может потребоваться смачивание подъездных путей на территории, а
соблюдение ограничений скорости и недопущение движения по бездорожью еще

больше снизит вероятность загрязнения пылью.

При строительстве дорог, на подъездных путях шириной около 4,5 м будет уложен
гравий, чтобы могли проезжать автомобили и уменьшалась эрозия почвы на

прилегающих территориях.

6.5.5 Эксплуатация

Меры по смягчению последствий для уменьшения ущерба средам обитания за счет

использования дорог на территории и за ее пределами включают:

® Ограничение проезда транспортных средств только по дорогам.

. Введение ограничений скорости на территории Проекта, а в стратегически
важных местах — размещение предупреждений о возможном присутствии
животных, пересекающих дороги.

® Регулярный контроль состояния дорог и ремонт поврежденных дорог и
выбоин, а не объезд поврежденных участков.

®* Мониторинг контроля эрозии и ремонт по мере необходимости.

» Мониторинг мер по борьбе с эрозией и восстановление, по мере

необходимости.

192248.С1А.В.002 Редакция В9 Раде 252
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дальнейшие меры по уменьшению ущерба, связанного с движением внедорожных
транспортных средств, включают запрет на использование транспортных средств и
оборудования вне подготовленных дорог, и восстановление существующих
разрушенных дорог с восстановлением растительного покрова, по мере

необходимости.

Эксплуатационная рабочая сила может повлиять на местные ресурсы, поэтому для

снижения этого риска меры по смягчению включают:

® Запрет на сбор дров с участка или более широкой территории.
Запрещение персоналу объекта охоты или поимки диких животных на

объекте и, по возможности, на прилегающих территориях.

Основываясь на зарегистрированных уровнях активности летучих мышей и местах
ночевок, никаких значительных воздействий не прогнозируется, однако
послестроительный мониторинг смертности особей будет завершен как минимум в
течение первых трех лет эксплуатации. Это будет осуществляться в соответствии с
методами, изложенными в документе «Протокол мониторинга летальных исходов
после строительства» (см. Приложение 5-4 к данной ОВОССВ), и позволит
обнаруживать, контролировать и устранять изменения в прогнозируемых уровнях
смертности летучих мышей на площадке, а также адаптировать работу ГВТ, в случае

необходимости.

Если во время мониторинга туш обнаружится, что уровни смертности значительно
выше, чем оцениваются в настоящее время, может потребоваться определенный
уровень сокращения ГВТ. Это будет согласовано с кредитором в отчетах о сезонных
обследованиях. Если потребуется ограничение, будет реализовано либо простое
ограничение, основанное на скорости ветра (например, увеличение скорости
включения), либо будут оценены данные съемки, чтобы понять скорость ветра и
погодные условия, при которых происходит большинство столкновений, и
соответственно будет согласовано ограничение. Расположение сокращаемых ГВТ

будет согласовываться по результатам мониторинга и местам повышенного риска.

192248.С1А.В.002 Редакция В9 Раде 253
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

На протяжении всей эксплуатации Проекта будет использоваться некоторый
уровень освещения на подстанции и в офисной инфраструктуре, чтобы свести к
минимуму воздействие на виды летучих мышей. Это означает, что все освещение
будет направлено вниз, а над каждым источником света будут установлены колпаки,
которые помогут направить свет. Любое освещение пешеходных дорожек будет
низкоуровневым, а любые лампы на внешней стороне зданий должны быть в более

теплом белом спектре, а не в холодном «синем» свете (в идеале <2700 К).

6.5.6 Вывод из эксплуатации

Деятельность, связанная с выводом Проекта из эксплуатации, такая как движение
транспортных средств и земляные работы, а также восстановление участка, могут
оказать воздействие на растительность и уязвимые виды на участке. Меры по

уменьшению/усилению воздействия включают:

» Ограничить транспортные средства, оборудование и пешеходов в
разграниченных зонах.

* После того, как дороги или другие уплотненные участки будут очищены
и/или заброшены, скарифицировать и, желательно, позволить естественной
растительности повторно заселить землю, хотя предполагается, что земля
будет возвращена для  сельскохозяйственного производства. Эта
деятельность не должна отрицательно сказываться на защитных полосах, и

их также следует оставлять как можно шире.

6.6 — Компенсации и усовершенствования

Будут проведены компенсационные меры для улучшения качества сохраняемых
мест обитания, а также для обеспечения наличия подходящих мест обитания-

убежищ для целого ряда млекопитающих, рептилий и беспозвоночных.

192248.С1А.В.002 Редакция В9 Раде 254
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Улучшения будут включать сбор семян с местной растительности, а также посадку
растений вдали от предполагаемых баз ГВТ и дорог, чтобы увеличить количество
укрытий и улучшить возможности передвижения диких животных по территории
Проекта. Любые дополнительные посадки и связанное с этим улучшение среды
обитания также заменят участки среды обитания, утраченные в результате
застройки. В общей сложности около 21 га теряется в результате строительства
оснований ГВТ и дорог, и предлагается, чтобы Проект восстановил не менее 27 га
земли в наиболее сильно деградированных частях участка - это даст
компенсационную цель в 6 га среды обитания улучшенного качества на территории
Проекта. Предлагаемые смещенные участки находятся в тех частях участка, которые
в настоящее время не используются для выпаса пастухами (участки субаренды 3 и
4), поэтому маловероятно, что эти участки потребуют ограждения. Если практика
выпаса изменится, то меньшие участки земли будут огорожены (около 1 га), чтобы
зоны восстановления могли расти рядом с пастбищами скота. Улучшенная среда
обитания также расширит подходящую среду обитания для таких видов, как
среднеазиатская черепаха, и после строительства будут проведены исследования
для мониторинга численности этой популяций и информирования о необходимости
любых дальнейших вмешательств или защиты. Текущие исследования также будут
использоваться для определения того, значительно ли увеличились полеты таких
видов, как стервятник, в результате улучшения среды обитания. Вполне вероятно,
что увеличение популяций в районах с лучшей средой обитания будет выступать в
качестве исходной популяции для животных, рассредоточенных по более широкому
ландшафту, и, как таковое, не приведет к концентрированной зоне риска для таких

видов птиц, как стервятник.

Формирование партнерства с Институтом ботаники в Узбекистане также позволит
Проекту собирать семена более редких видов растений, которые были обнаружены
на месте. Ожидается, что благодаря опыту и питомникам Института такие виды, как
Азгадайиз сетгаШ5, Еега КузуКиписа, [аррша аЮамепз5, 5Цепе ютетеЦа, 5Нра
аКаиепз5, 1адосрИиз тебмап$ апа Тийра [ептаптапа смогут размножаться и
увеличивать дикие популяции в регионе. Постоянный мониторинг местообитаний
(включая существующие популяции редких растений и восстановленные
территории) на участке будет осуществляться на протяжении всего срока
реализации Проекта, чтобы гарантировать, что восстановленные участки достигнут
надлежащего состояния, и информировать о любой дополнительной поддержке,

которая может потребоваться для их обустройства.

192248.С1А.В.002 Редакция В9 Раде 255
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Усовершенствования также будут проведены после вывода Проекта из
эксплуатации, и это будет включать в себя уборку строительных материалов и
повторную посадку на фундаментах ГВТ и дорожных участков площадки. На этапе
строительства будут проведены полные измерения землепользования, чтобы
эквивалентная площадь могла быть восстановлена после окончания эксплуатации,

но это, вероятно, будет занимать около 21 га земли на всей территории Проекта.

Возможное улучшение содержания летучих мышей в регионе будет обсуждаться с
Навоийским горно-металлургическим комбинатом (НГМК) во время строительства
в рамках положений Плана управления биоразнообразием и Плана взаимодействия

с заинтересованными сторонами, и будет включать:

. Осмотр установки железной сетки (с замком) с большими зазорами на входе
в штольню на территории Проекта, для полного ограждения штольни от
людей и сохранения среды обитания летучих мышей в случае их
использования в будущем.

. Обсуждение важности сохранения шахтных галерей и стволов как основных
убежищ и насестов для летучих мышей и пропаганда установки железных
решеток на входах.

6.7 Остаточные эффекты и Резюме

Основываясь на информации, доступной на момент написания документа,
воздействие на другие места обитания и все виды на предлагаемом участке Проекта
или в его окрестностях оценивается в целом как низкое, при этом некоторые
воздействия ожидаются на местном уровне. Предлагаемые меры по смягчению
последствий, компенсациям и улучшениям снизят уровень воздействия до
незначительного на любом географическом уровне. Исследования летучих мышей
показали низкий риск, а возможность обеспечить безопасность мест ночевки по
всему региону наряду с улучшением степной среды обитания (следовательно,
увеличение среды обитания для поиска пищи) обеспечит увеличение местной

популяции.

192248.С1А.В.002 Редакция В9 Раде 256
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

При условии, что предлагаемые меры по смягчению последствий будут полностью
и успешно реализованы, общее воздействие Проекта на виды и места обитания
будет небольшим и незначительным в долгосрочной перспективе. После вывода из
эксплуатации меры по восстановлению восстановят экосистему на территориях,
ранее занятых ГВТ, участками дорог и другими сооружениями, что должно привести
к остаточному воздействию, которое считается положительным воздействием (от
низкой до умеренной значимости).

192248.С1А.В.002 Редакция В9 Раде 257
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7 Оценка социального воздействия

7Л Введение

В этой главе представлено описание того, как заинтересованные стороны были
проинформированы, проконсультированы и участвовали в процессе подготовки
ОВОССВ. Заинтересованные стороны оказали помощь в определении
потенциальных — социально-экономических последствий и — предоставили
информацию о социально-экономических условиях и деятельности по

землепользованию.

В главе об оценке воздействия на социальную сферу рассматриваются изменения,
которые могут произойти во время строительства, эксплуатации и вывода из
эксплуатации Проекта в демографических и экономических показателях,
социальной инфраструктуре, землепользовании, благополучии населения, а также в

здоровье и безопасности работников и населения.

Как указано в Разделе 1.1, Проект относится к категории А по воздействию на
окружающую среду, категории В по вынужденному переселению и категории С по
коренным жителям и народам в соответствии с категориями защитных мер

Азиатского банка развития (АБР). Эта классификация отражает следующее:

» Категория В для вынужденного переселения: «Предлагаемый проект
включает воздействия вынужденного переселения, которые не считаются
значительными. Требуется план переселения, который включает оценку
социальных последствий».

» Категория С для коренных народов: «Предполагается, что предлагаемый
проект не окажет воздействия на коренных жителей и народы. Никаких

дальнейших действий не требуется».

7.1.1 Принципы консультаций и требования к консультациям

Стандарты деятельности МФК, требования к реализации ЕБРР и Принципы

Экватора

Консультации и обнародование информации являются ключевой частью ОВОССВ и
процесса разработки Проекта. Принципы консультаций соответствуют Принципам
Экватора и Стандарту деятельности МФК в области экологической и социальной
устойчивости (2012 г.) с целью обеспечения надлежащего учета всех разумных

мнений общественности.

192248.С1А.В.002 Редакция В9 Раде 258
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Принцип Экватора (ПЭ) 5 (Консультации и раскрытие информации) требует, чтобы
Проект провел процесс консультаций с затронутыми сообществами таким образом,
чтобы предоставить им возможность выразить свое мнение о рисках, воздействиях
и мерах по смягчению последствий Проекта, а также позволяет Спонсору
рассмотреть и ответить на них. Консультационный процесс должен проводиться
таким образом, чтобы он был инклюзивным, приемлемым с культурной точки

зрения, свободным от запугивания, своевременным и информированным.

ПЭ 6 (Механизм рассмотрения жалоб) требует, чтобы был разработан механизм
рассмотрения жалоб, который позволяет сторонам, затронутым Проектом, подавать
жалобы либо Спонсору, либо третьей стороне, которая будет стремиться разрешить

жалобу соответствующим образом.

Стандарт деятельности МФК (СД) 1 (Оценка и управление экологическими и
социальными рисками и воздействиями) требует, чтобы вовлечение сообщества,
раскрытие проектной информации, консультации и механизмы рассмотрения жалоб

были реализованы аналогично требованиям ПЭ 5.

Цели стандарта 4 МФК (Охрана здоровья и обеспечение безопасности населения)
заключаются в следующем:

Избежать или свести к минимуму риски и воздействия на здоровье и
безопасность местного населения в течение жизненного цикла Проекта как
от обычных, так и от нестандартных обстоятельств.

® Обеспечить, чтобы охрана персонала и имущества осуществлялась законным
образом, что позволяет избежать или свести к минимуму риски для

безопасности и защиты населения.

Требования ЕБРР к реализации проектов

Экологическая и социальная политика (ЭСП) ЕБРР (2019 г.) и сопровождающие ее
десять требований к реализации (ТР) представляют собой надежный набор
принципов и минимальных стандартов, соблюдение которых необходимо для
реализации Проекта. К настоящему Проекту применяются все применимые ТР, за
исключением ТР7 ЕБРР: Коренные народы, поскольку нет никаких доказательств
того, что какие-либо коренные жители присутствуют в зоне влияния Проекта, даже

несмотря на присутствие различных групп этнических меньшинств.

Требования АБР

192248.С1А.В.002 Редакция В9 Раде 259
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Положение о политике по защитным мерам АБР (июнь 2009 г.) содержит подробную
информацию о «требованиях защитных мер 2: Вынужденное переселение», которые
сопровождаются разделами Руководства по эксплуатации в разделе «Вынужденное

переселение».

«Требования по мерам безопасности 1: Меры по охране окружающей среды»
содержат положения, касающиеся раскрытия информации и взаимодействия с

заинтересованными сторонами, которые заключаются в следующем:

Проводить содержательные консультации с затронутыми людьми и
способствовать их информированному участию. Обеспечить участие
женщин в консультациях.

. вовлекать заинтересованные стороны, в том числе затронутых людей и
заинтересованные неправительственные организации, на ранних стадиях
процесса подготовки проекта и убедиться, что их взгляды и опасения
доведены до сведения лиц, принимающих решения, и поняты ими, а также
приняты во внимание.

® Продолжать консультации с заинтересованными сторонами на протяжении
реализации проекта, по мере необходимости, для решения вопросов,
связанных с экологической оценкой.

» Создать механизм рассмотрения жалоб для получения и облегчения
решения проблем и жалоб затронутых людей в отношении экологических

показателей п роекта.

Цели «требований по защитным мерам 2: Вынужденное переселение» заключается
в том, чтобы по возможности избегать принудительного переселения; свести к
минимуму вынужденное переселение путем изучения альтернатив проекта и его
дизайна; повысить или, по крайней мере, восстановить средства к существованию
всех перемещенных лиц в реальном выражении по сравнению с предпроектным
уровнем; и повысить уровень жизни перемещенных малоимущих слове населения

и других уязвимых групп.

«Требования по защитным мерам 2: Вынужденное переселение», связанные с
привлечением заинтересованных сторон, включают необходимость проведения
содержательных консультаций с затронутыми лицами, принимающими
сообществами и заинтересованными неправительственными организациями, чтобы
информировать всех перемещенных лиц об их правах и вариантах переселения и
обеспечить их участие в планировании, реализации, мониторинге и оценке

программ переселения.

192248.С1А.В.002 Редакция В9 Раде 260
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Требования также включают необходимость уделять особое внимание нуждам
уязвимых групп, особенно тех, кто находится за чертой бедности, безземельным,
пожилым, женщинам и детям, а также коренным народам, а также лицам, не
имеющим законного права на землю, и обеспечивать их участие в консультациях.
Должен быть создан механизм рассмотрения жалоб для получения и облегчения
решения проблем затронутых лиц. Там, где последствия и риски вынужденного
переселения очень сложны и чувствительны, решениям о компенсации и

переселении должен предшествовать этап социальной подготовки.

Политика АБР в отношении доступа к информации (сентябрь 2018 г.) фокусируется
на руководящих принципах и исключениях из раскрытия информации. Сюда входят

следующие принципы:

» Четкое, своевременное и надлежащее обнародование информации. АБР
раскрывает информацию о своей деятельности четко, своевременно и
надлежащим образом, чтобы расширить возможности заинтересованных
сторон по содержательному взаимодействию с АБР и содействовать
надлежащему управлению.

х Активное раскрытие информации. АБР своевременно делится своими
информационными продуктами и информацией о своей деятельности, чтобы
облегчить участие в принятии решений АБР. Хотя веб-сайт АБР остается
основным средством для упреждающего раскрытия информации, АБР также
использует другие соответствующие средства для раскрытия и передачи

информации.

71.2 Консультации, проведенные для подготовки ОВОСС

Краткое изложение мероприятий по взаимодействию с местными
заинтересованными сторонами, проведенных во время подготовки ОВОССВ,
представлено в Таблица 7-1: вместе с подробным описанием ключевых вопросов
для обсуждения. В начале каждой встречи предоставлялся общий обзор Проекта
наряду с подробной информацией о цели конкретной встречи или обсуждения в
фокус-группе. Термин «махалля», используемый в Таблица 7-1: относится к
городскому кварталу в пределах более крупного городского поселения, при этом
роль лидера («махалли») включает разрешение мелких конфликтов и недовольств
среди населения, а также оказание помощи уязвимым людям в той мере, в какой

они в состоянии это сделать.

192248.С1А.В.002 Редакция В9 Раде 261
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Мероприятия по взаимодействию с заинтересованными сторонами были

проведены со следующими участниками:

очолрит-

Учителя начальной школы №5 в Мурунтау.

Учителя общеобразовательной школы №10 г. Зарафшан.
Председатель района Махалля Янги, г. Зарафшан.
Заведующий отделом махалли и семьи, г. Зарафшан.
Женщины Махалли Янги, Зарафшан.

Лидеры общины, село Жынгылды.

Женщины села Жынгылды.

Фермер, село Кыныр.

Женщины, село Кыныр.

. Лидеры сообщества, Тамдыбулак.

. Женщины в селах Тамдыбулак и Казыбек би.

. Учителя средней общеобразовательной школы № 4, Тамдыбулак.

. Лидеры общины, село Ажырыкты.

. 1Учителя средней школы №1 села Ажырыкты.

. Фермер, село Ажырыкты.

. Женщины, село Ажырыкты.

. Лидеры общины, село Янги Тамды.

. Учителя средней школы №25 села Янги Тамды.

. Учителя средней школы №18 села Рохат.

. Лидеры сообщества, село Рохат.

. Члены общины, махалля Алишер Навои, Заравшан.

. Директор Молодежного центра ННО «Тимарис», Канимехский район, Навои.
. Директор Общества инвалидов Канимехского района Навоийской области.

. Хокимият города Зарафшан (Хокимият является административной единицей

местного самоуправления).

. Хокимият Тамдынского района.
. Зарафшанская золотодобывающая компания.
. Интервью с начальником отдела труда г. Навои по охране труда.

. Интервью с первым заместителем начальника областного управления

здравоохранения Навоийской области.

В целях раскрытия информации заинтересованным сторонам были использованы и

подготовлены следующие наглядные пособия на трех языках: русском, узбекском и

казахском:

192248.С1А.В.002 Редакция В9 Раде 262

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Листовка проекта (формат А5).
® Бланк для жалоб (формат А2).
» Плакат проекта (формат Ад).
Копии этих документов представлены в приложении к ПВЗС (План взаимодействия

с заинтересованными сторонами).

В дополнение к вышесказанному, в марте/апреле 2021 года было проведено
картирование ГИС и социальное исследование для сбора дополнительной
информации от фермеров и скотоводов, которые активно работают в зоне
реализации Проекта. Результаты интервью, проведенных с этими типами

заинтересованных сторон, представлены в Разделе 7.4.6.

Консультации и раскрытие информации, проведенные до настоящего времени,
будут продолжены с раскрытием результатов ОВОССВ и ПЭиСУМ (План
экологического и социального управления и мониторинга), которые должны быть
предприняты до начала строительства. Процессом консультаций будет руководить
менеджер Компании по связям с сообществами, а результаты будущих консультаций

будут сообщаться в обновлениях ПВЗС.

В ходе консультаций и предпринятых мероприятий по раскрытию информации
использовались брошюра с информацией о проекте, брошюра о механизме
рассмотрения жалоб и большой плакат. Информационная брошюра о проекте

включала следующую информацию:

® Представление Проекта.

® Краткое изложение проводимых экологических и социальных исследований.

® Подробная информация о процессе консультаций.

» Подробная информация о том, что такое ГВТ и как он функционирует.

® Краткое описание строительных работ.

Краткое описание действий, которые должны быть выполнены во время
эксплуатации.

Часто задаваемые вопросы о местной электрификации, местных
возможностях трудоустройства, создании шума, могут ли животные пастись
рядом с ГВТ, потенциальном воздействии мерцания теней, воздействии на
здоровье людей и скота, а также о том, как долго на территории будут
присутствовать ГВТ.

» Детали механизма рассмотрения жалоб.

192248.С1А.В.002 Редакция В9 Раде 263
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В дополнение к информационному буклету Проекта также был подготовлен буклет
о механизме рассмотрения жалоб. В нем рассказано краткое описание того, как
работает механизм, блок-схема, показывающая различные шаги, которые
необходимо предпринять в процессе решения жалобы, и форму жалобы, которую

может заполнить лицо, желающее подать жалобу.

Во время проведения ОВОССВ, а также на этапах строительства и эксплуатации
Проекта Компания обеспечит наличие механизма рассмотрения жалоб. Механизм
рассмотрения жалоб должен возглавляться менеджером Компании по связям с
сообществами и должен обеспечивать приемлемый, с культурной точки зрения, и
доступный механизм для любого лица или группы, чтобы они могли сообщить о
проблеме или запросить дополнительную информацию. Должны приниматься
анонимные жалобы, а также должна соблюдаться неприкосновенность частной
жизни/конфиденциальность лица, подавшего жалобу. Для повышения
осведомленности о механизме подачи жалоб использовалась брошюра о
механизме подачи жалоб, которая распространялась среди людей,
присутствовавших на всех мероприятиях с заинтересованными сторонами или
встречавшихся во время социальных опросов. Детали, включенные в брошюру о
механизме подачи жалоб, предоставляют контакты мужчины и женщины, с целью
обеспечения того, чтобы женщины в зоне реализации проекта могли обратиться к

женщине, если они того пожелают.

Подготовленный большой плакат содержал подробную информацию о

предлагаемых местах расположения ГВТ, подстанции и ВЛЭП.

192248.С1А.В.002 Редакция В9 Раде 264
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-1: Мероприятия по взаимодействию с заинтересованными сторонами в процессе подготовки ОВОССВ

Место
Дата Ключевые обсуждения
проведения
29.09.2020 Руководители Махалля Махалля Мурунтау расположена в Навоийской горнопромышленной зоне рядом с действующим
махалли Мурунтау, карьером Мурунтау. В махалле нет частных домов. Все дома принадлежат Навоийской
Мурунтау Зарафшан горнодобывающей компании, построены для работников шахты и принадлежат компании. В

ближайшее время махалля будет перенесена в город Зарафшан, в связи с расширением
горнопромышленной зоны.

Проект ветряной электростанции поддерживается из-за создания рабочих мест для местного
населения, а также из-за ожидаемого в будущем увеличения производства электроэнергии, которое
привлечет больше промышленных предприятий и фабрик, что создаст еще больше рабочих мест и
возможностей развития.

29.09.2020 Женщины Махалля Поскольку Мурунтау - это поселок для работников Навоийской горнодобывающей компании,
Мурунтау: Мурунтау, многие женщины в махаллях являются женами, матерями, сестрами и дочерьми работников
предпринимател Зарафшан компании. У женщин мало возможностей трудоустройства, и большинство из них тратят свое время
ь, секретарь на работу по дому.
махалли Что касается свадеб, респонденты отметили, что казахские мужчины крадут своих будущих жен до

свадьбы, затем платят пошлину (выкуп за невесту или «калым»), а также оплачивают свадьбу. Среди
узбеков будущих невесток подыскивают сваты, а между семьями у узбеков также есть традиция
платить выкуп за невесту. Все браки должны проходить через официальную государственную и
религиозную регистрацию. Местный религиозный лидер читает «никах», а затем объявляет их
мужем и женой. Наследство от казахов и узбеков по умолчанию передается младшему сыну,
который обычно остается в родительском доме и заботится о своих родителях, когда они выходят
на пенсию.

Если Проект прямо или косвенно создаст возможности трудоустройства для женщин, будет много
женщин, желающих работать и подавать заявки.

192248.С1А.В.002 Редакция В9 Раде 265
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
Дата Ключевые обсуждения
проведения
29.09.2020 Учителя школы Махалля В Мурунтауе две школы: казахская и узбекская. Из-за пандемии многие дети в этом году не ходят в
№5 Мурунтау, школу и учатся дистанционно. Телевизионные каналы ежедневно транслируют школьную
Зарафшан программу. Однако менее половины учащихся посещают эту «виртуальную» школу.
29.09.2020 Председатель Хокимият Махалля Янги Зарафшан расположена в южной и юго-западной части города. Махалля до 1994 года
махалли Янги города была отдельным селом имени Абая (известного казахского поэта) в составе Тамдынского района.
Зарафшан Зарафшан При расширении города произошла ассимиляция Зарафшана с этим селом.

Этнический состав: 40% казахи, 40% узбеки, 10% каракалпаки, 5% таджики, 5% русские. Население в
настоящее время оценивается в 5 146 человек. Большинство людей работают в Навоийской
горнодобывающей компании (60%).

В махалле есть 3 фермера, но они пасут свои стада в стороне Учкудука, которая не находится близко
к территории Проекта. Есть самозанятые граждане, которые держат небольшие стада крупного
рогатого скота, они пасут свой скот вокруг махалли, и два традиционных «народных целителя». Люди
используют территорию проекта, когда едут на святое кладбище «Гуджумли Авлие». Жители махалли
поддерживают Проект, так как ожидают возможности трудоустройства в будущем.

192248.С1А.В.002 Редакция В9 Раде 266
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
Дата Ключевые обсуждения
проведения
29.09.2020 Председатель Хокимият Вопросы о роли и обязанностях мужчин и женщин указывают на то, что всю работу по дому
отдела по делам | города выполняет женщина, а мужчины ухаживают за своим скотом и приусадебным участком. Многие
махалли и семьи Зарафшан женщины умеют шить, что является местным ремеслом. Женщины готовы подавать заявки на

рабочие места, созданные в рамках Проекта. В городе, где живут участницы, женщины работают на
частных фабриках, таких как ЧП «Агама», ООО «Арианна Ярст Текстиль». Около 270 женщин
работают в частном предприятии «Агама» и около 118 женщин работают в ООО «Арианна Ярст
Текстиль».

Так как в городе много национальностей, у всех разные обычаи. После замужества девушка должна
переехать в дом жениха, и женщина имеет равный голос в решениях, принимаемых в домашнем
хозяйстве. Существует значительная проблема безработицы для всех людей, как мужчин, так и
женщин.

Имеются случаи насилия в отношении женщин, и в течение 2020 года 15 женщинам были выданы
охранные ордера. В городе есть шелтер «Горнобыватели», который финансируется Навоийской
горнодобывающей компанией, и женщины могут находиться там две недели бесплатно, пока не
разрешится конфликтная ситуация.

Женщины наследуют землю, если их супруг отсутствует, хотя земля обычно принадлежит мужчине.

Что касается потенциального воздействия Проекта, негативных воздействий выявлено не было.
Положительные последствия включают создание рабочих мест и увеличение объема
электроэнергии для дома и бизнеса, новые рабочие места в результате будущих промышленных
разработок. Эти преимущества должны коснуться как женщин, так и мужчин.

Участники прокомментировали то, как распространялась информация, что было сделано с
соблюдением прозрачности и открытости. «Он полный и надежный», — прокомментировали они, и
поддержали Проект. Участники предложили делиться информацией о Проекте в социальных сетях,
так как от Проекта выиграет все население. Создание новых рабочих мест повысит уровень жизни
и доходы женщин.

192248.С1А.В.002 Редакция В9 Раде 267
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дата

29.09.2020 Женщины

Место
проведения

Махалля Янги

Ключевые обсуждения

Женщины, как правило, постоянно находятся дома, и все домашние дела берут на себя. Мужчины

махалли «Янги Зарафшан занимаются покупками для домашнего хозяйства. Женщины умеют шить и ткать ковры. Женских

Зарафшан»: организаций на их территории нет, приютов для защиты женщин тоже.

домохозяйки Выйдя замуж, девушка переезжает в дом жениха. По их сведениям, локальных конфликтов из-за
земли не бывает.

Проект не имеет ожидаемых значительных отрицательных воздействий, а положительные
воздействия включают увеличение выработки электроэнергии. Они поддерживают Проект.
29.10.2020 Учитель школы Хокимият В школе 800 учеников: 350 мальчиков и 450 девочек. Учителей 120 человек. В школе 36 классов. В
№10, г. | города каждом классе примерно 25-26 учеников. В школе есть библиотека.

Зарафшан Зарафшан В школе есть вода и электричество. Посещаемость не зависит от пола. В школе учатся воспитанники
детского дома, занятия посещают 150 детей-сирот. Уровень грамотности составляет 100%. Есть
учащиеся средних и старших классов с ограниченными возможностями, которые получают
домашнее образование. За последние пять лет уровень жизни улучшился.

Компания могла бы в будущем оказать поддержку, помогая учащимся с ограниченными
возможностями в покупке компьютеров. В целом они поддерживают Проект.
29.10.2020 Учитель школы Село В школе 60 учеников, в том числе 20 мальчиков и 40 девочек. Есть 12 учителей и 8 классов. В каждом
№5 Мурунтау классе обучается примерно 6-8 учеников, есть библиотека и электричество.
Дети, посещающие школу, проживают в селе и посещаемость составляет 100%. В районе нет
уязвимых студентов. Информация о Проекте была полезной и было бы хорошо, если бы
разработчик ветряной электростанции мог поддержать сельскую школу учебным оборудованием.
192248.6ЕА.В.002 Редакция В9 Раде 268

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
Дата Ключевые обсуждения
проведения
30.09.2020 Лидеры Село Жынгылды — одно из самых малонаселенных сел Тамдынского района. Встреча была проведена с
сообщества Жынгылды лидером сообщества и4 женщинами из этого населенного пункта.

Респонденты упомянули проблему с наличием воды и несправедливым, по их мнению,
распределением земли. В самом селе нет источника воды, вода поступает в село из колодца
глубиной более 100 м, расположенного на расстоянии 2 км. Что касается пастбищ, то, когда местная
фермерская компания «Ширкат» прекратила свою деятельность в 2017 году, правительство
пообещало им, что 8-километровая пастбищная полоса вокруг села будет засажена для выпаса скота
в селе, а остальная часть будет передана обычным фермерам. Вместо этого было засажено всего 2
км пастбища, и когда они пасут свой скот на 2 км и более, у них возникают конфликты с другими
фермерами из-за доступа к пастбищам.

Участники отметили важность наличия прочных проводов ЛЭП, так как при смыкании проводов
сильным ветром образуются короткие замыкания, приводящие к перегоранию бытовой техники.

В селе есть 8-10 безработных мужчин и женщин, которые с удовольствием претендуют на

трудоустройство.
30.09.2020 Женщины села Село В селе проживает всего семь семей, оставшихся после реорганизации ширкатного хозяйства.

Жынгылды: 3 Жынгылды В районе нет женских организаций.

домохозяйки и
Негативных отзывов о Проекте не было, и женщины надеются, что Проект принесет занятость и

пенсионерка

р другие преимущества.
192248.6ЕА.В.002 Редакция В9 Раде 269

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дата

30.09.2020 Фермер

30.09.2020 Встреча с

Место
проведения

село Кыныр

село Кыныр,

Ключевые обсуждения

Ферма Каламбая Алдиярова расположена недалеко от села Кыныр и специализируется в основном
на разведении верблюдов. Фермер Каламбай известен своим верблюжьим молоком «шубат»
(молоко верблюжьей самки). У него 35 верблюдов, 100 овец, 40 коз и 4 коровы, и семья занимается
животноводством. Женщины отвечают за производство молока, и на территории, которую он
использует в качестве пастбища, есть 2 колодца с водой.

Скот и мясо продаются довольно дешево, около 4 долларов за килограмм. Его покупают местные
жители или посредники, а скотного рынка во всей округе нет. Его главная проблема — нехватка
воды, и им нужно больше колодцев. Есть ветеринар, который может оказать поддержку, а его
домашний скот вакцинирован против сибирской язвы. Еще одной проблемой является потеря
новорожденных ягнят (около 20 в год), которых убивают лисы и дикие кошки, когда ягнята отстают
от стада. Они не охотятся и очень редко собирают дикорастущие травы. Травы, собираемые
женщинами: включают Исирик (редапит вагта(а) для лечебных целей, в том числе для облегчения
боли, полынь (АМет&а ета аа) от кашля, расстройства желудка и для кишечника и А!мадЕ
рзеиао@вадЕ для крупного рогатого скота.

В селе всего шесть семей. Магазина и школы нет, есть медкабинет, но очень часто он не работает, и
за продуктами жители едут в Тамдынский район.

женщинами дом лидера
общины Побывали с визитом в семье Тулегеновой Гульзиры. Ее муж владеет фермой с 60 головами
верблюдов, а она домохозяйка и умеет шить. Она заявила, что все домашние дела выполняет
женщина. Сельскохозяйственные культуры не выращиваются, и мужчина решает вопросы ухода и
разведения скота. Хозяин пригласил еще одну женщину и членов ее семьи работать на ферме.
192248.6ЕА.В.002 Редакция В9 Раде 270

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
Дата

проведения
30.09.2020 Глава махалли | Махалля села

села Тамдыбулак, Тамдыбулак
2 старосты села,
пенсионеры

01.10.2020 Женщины сел Махалля села
Тамдыбулак и Тамдыбулак
Казыбек би

Ключевые обсуждения

Тамдыбулак (Старый Тамды) — старый районный центр Тамдынского района. Решение о переносе
райцентра было принято в 1993-1996 годах, а сам хокимият был перенесен в 2008 году. Старые
Тамды находятся в сейсмоактивном районе и рядом с селом есть тектонический разлом, а также
бентонитовые породы под землей поселка, что увеличивает риск землетрясений. Поэтому в 1996
году поселок рекомендовали к переселению.

Текущая оценка населения составляет 2580 человек, и оно сокращается. Поскольку это бывший
районный центр, здесь есть вода и электричество, а операторы мобильной связи предоставляют
антенны для компаний Усе! и У2то йе.

Этнический состав: 80% казахи, 10% узбеки, 10% каракалпаки. Заинтересованные стороны,
присутствовавшие на этой встрече, заявили, что есть 8 фермеров, которые зарегистрировали свои
земли в пределах Проектной зоны ветряной электростанции, и многие из них базируются в Тамды и
не являются местными. ПРИМЕЧАНИЕ: количество фермеров, у которых есть субарендные
договоры в зоне Проекта, было позже уточнено с Зарафшанским районом в марте 2021 года, и
было установлено, что фактическое количество фермеров составляет 10.

В поселке 2 школы, 3 магазина, фельдшерско-акушерский пункт (центр первичной медико-
санитарной помощи, обеспечивающий базовый доступ к медицинским услугам и лечению).
Медицинский персонал на таких станциях обычно направляет пациентов (при необходимости в
более крупные больницы. Они сказали, что женщины, в основном, занимаются домашним
хозяйством и воспитанием детей, и насилия в отношении женщин нет. В этом районе есть 4 уязвимые
семьи, которые живут в бедности, и члены сообщества поддерживают их.

Восприятие Проекта было благоприятным, поскольку ожидается, что он принесет возможности
трудоустройства и электричества.

192248.С1А.В.002

Редакция В9 Раде 271

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дата

01.10.2020 Учителя школы
№4

01.10.2020 Лидеры
сообщества

01.10.2020 Учителя школы
№21

Место
проведения

Махалля села
Тамдыбулак

Махалля села
Ажырыкты

Махалля села
Ажырыкты

Ключевые обсуждения

В школе обучается 55 учеников, в том числе 20 мальчиков и 25 девочек. Есть 12 учителей и 8 классов.
В каждом классе обучается примерно 6-8 учеников. Есть библиотека, электричество, школа не
обеспечивает питанием. Дети, посещающие школу, живут в деревне.

За последние пять лет социально-экономическая ситуация улучшилась. Однако в некоторых семьях
оба родителя не работают и меньше внимания уделяют образованию своих детей. Ожидается, что
Проект будет полезен для всех жителей, а дети в школе узнают о возобновляемых источниках
энергии.

Село Ажырыкты расположено между поселками Старый и Новый Тамды и, вместе с селом Кыныр
относится к Актаускому сельскому сходу горожан. В селе 810 жителей и люди давно живут на этой
территории; кочевники-скотоводы жили здесь раньше недалеко от колодца. В 1950-60 годах был
создан колхоз имени Балиманова.

В селе постоянно есть питьевая вода и электричество. Есть школа и детский сад. Уровень занятости
составляет 40%, еще 40% населения занимаются самозанятостью в животноводстве. Многие дома
содержат овец, коз, коров и лошадей.

От бывшего колхоза Балиманова 4 фермера имеют территории в зоне Проекта: (ферма «Мирзатай
Бекатай», ООО «Абдубахтжан», ферма «Мадина Синдбад», ферма «Айсултан Данабек»).

В школе учатся 240 учеников, из них 130 мальчиков и 110 девочек. Есть 22 учителя и 8 классных
комнат, примерно по 24-26 учеников в каждом классе. Есть библиотека, и школу посещает равное
количество учеников мужского и женского пола. Родители поддерживают своих детей и помогают
им в учебе.

Школа обращается за помощью к разработчикам ветряной электростанции для строительства

футбольного стадиона в школе. После того, как информация о Проекте была распространена,
участники указали, что они поддерживают Проект.

192248.С1А.В.002

Редакция В9 Раде 272

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
Дата Ключевые обсуждения
проведения
01.10.2020 Фермер, 'Ажырыкты Фермерское хозяйство «Айсултан Данабек» расположено в восточной и юго-восточной части горы
«Айсултан Актау и было создано в 2019 году по договору аренды земли на 49 лет. У них 300 овец, 30 лошадей,
Данабек» 16 коров и 10 коз. На территории имеется одна скважина с солоноватой водой, которая собирается

в бассейн на 500 литров. Сам фермер работает пастухом на ферме, а сын, студент, ему помогает.

В Тамдынском районе нет скотных рынков, и в этом районе работают торговцы из Гиждувана. На
территории есть ветеринары. Члены сообщества не занимаются охотой и сбором дикорастущих
растений, и иногда на проектную территорию прибывают охотники извне.

01.10.2020 Встреча с Помещение Женщины в этом районе либо домохозяйки, либо работают в государственных организациях.
женщинами, махалли, Мужчины пасут скот и с удовольствием устроятся на работу в рамках Проекта.

село Ажырыкты: | Ажырыкты

Библиотекарь-
пенсионер
01.10.2020 Председатель Янги Тамды Село Янги Тамды является районным центром Тамдынского района, здесь расположены все

махалли, административные здания и учреждения района. Деревня подключена к районной газовой сети,

заместитель есть стабильное снабжение электричеством и питьевой водой. Текущее население оценивается в

хокима по 692 человека и увеличивается из-за наличия работы в государственных ведомствах.

вопросам В этническом составе на 85% преобладают казахи. Из фермеров, зарегистрированных в Янги Тамды,

женщин и семьи по крайней мере 8 имеют землю в районе Проекта. Когда в 2017 году начали закрываться ширкатные
хозяйства, хокимият объявил аукционы на землю, и фермеры из других регионов получили землю
под горой Актау.
Участники горячо поддерживают Проект, так как ожидается, что он будет генерировать
электроэнергию, которая затем приведет к созданию большего количества заводов и рабочих мест
для людей. Также будут возможности трудоустройства на ветряной электростанции.

192248.6ЕА.В.002 Редакция В9 Раде 273

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дата

01.10.2020 Учитель
№ 25,

школы

Специалист по
народному
образованию

02.10.2020 Учителя
№ 18

школы

Место
проведения

Янги Тамды

село Рохат,
школа №18

Ключевые обсуждения

В школе 125 учеников, 67 мальчиков и 58 девочек, 20 учителей и 21 ученик в каждом классе. В школе
есть водопровод и электричество. Все учащиеся проживают в школьном округе. Гендерного
неравенства в посещаемости школы нет, все посещают одинаково. Родители поддерживают
образование своих детей.

Преподаватель выразил обеспокоенность, связанную с низким качеством учебного оборудования.
За последние 5 лет условия улучшились за счет ремонта школы, дополнительных классов и
увеличения количества новых учебников. В школе есть несколько учеников-инвалидов, и они
получают поддержку от правительства.

Они верят, что Проект принесет пользу всем, в селах региона, за счет создания рабочих мест.

В школе 144 мальчика, 56 девочек, 21 учитель, и для каждого класса есть выделенное помещение. В
каждом классе по 21 ученику, есть библиотека, водопровод, электричество, школа не обеспечивает
питанием. Все учащиеся проживают в школьном округе. Гендерного неравенства в посещаемости
школы нет. Строится новая школа, которая будет сдана в эксплуатацию в ноябре 2020 года. В районе
есть несколько уязвимых семей, которые получают поддержку сообщества.

Учителя поддержали Проект и хотели, чтобы дети узнали о возобновляемых источниках энергии.

192248.С1А.В.002

Редакция В9 Раде 274

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дата

02.10.2020 Лидеры поселка:

Врач,
пенсионеры

Место
проведения

село Рохат,
школа №18

Ключевые обсуждения

Село Рохат расположено в 6 км к югу от города Зарафшан. Текущая расчетная численность
населения составляет 1050 человек. Поселок создан в 1971 году вокруг фермы совхоза «Тамды». В
селе есть школа, медицинский пункт. Электроснабжение без сбоев, забор непитьевой воды
осуществляется из реки Амударьи. По оценкам, официально трудоустроено 440 человек, из которых
180 работают в Навоийской горнорудной компании. Есть также 8 местных фермеров.

Этнический состав населения: 75% казахи, 20% узбеки и 5% каракалпаки. Среди социально
незащищенных респонденты отметили 13 инвалидов, 22 малообеспеченных семьи, а также
одиноких стариков.

Рохат находится далеко от Проектной зоны, и они не против строительства ветроэлектростанции.
Конфликты из-за земли и пастбищ в Рохате случаются, в основном, между местными частными
скотоводами и фермерами, у которых есть долгосрочная аренда земли. Частники самовольно
посягают на арендованную землю.

Основной проблемой жителей является нехватка природного газа и питьевой воды. Ближайший
источник питьевой воды находится в 5 км, в городе Зарафшан.

Мнения о Проекте были неоднозначными, так как они не были знакомы с этим видом деятельности.
Если Проект создает рабочие места, то они благосклонно отнесутся к Проекту.

192248.С1А.В.002

Редакция В9 Раде 275

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место

Дата проведения

02.10.2020 Члены общины | Зарафшан,
Алишера Навои | помещение
махалли

02.10.2020 Директор Канимехский
Молодежного район, Навои
центра ННО
«Тумарис»

Ключевые обсуждения

Махалля Алишера Навои - крупнейшая махалля города с расчетным населением (на текущий
момент) 7728 человек и 1722 семьи. Население махалли увеличивается, так как в город в поисках
работы приезжает много людей из других районов области. В махалле есть детский сад, школа,
поликлиника, базар. Промышленная зона города также относится к территории махалли. В махалле
официально трудоустроены 4767 человек, из них не менее 2500 человек работают в Навоийской
горнодобывающей компании.

Национальный состав махалли следующий: 3870 узбеков, 1311 русских, 1235 казахов, 1257 киргизов,
20 таджиков, 35 других. Жители махалли не посещают территорию Проекта, и если Проект создаст
рабочие места, то многие люди захотят подать заявку на трудоустройство.

Махалля Алишера Навои -— одна из самых богатых махаллей в городе Зарафшан. Коммунальных
проблем нет, и именно их махалля имеет в Зарафшане престижную школу-гимназию. Средняя
заработная плата жителей махалли выше, чем у аналогичных жителей Ташкента. Они поддерживают
идею Проекта, рассчитывая на занятость и электричество. Проект может принести пользу при
трудоустройстве мужчинам, а не женщинам.

Целью организации является содействие повышению роли и активности инвалидов, женщин и
молодежи в Навоийской области, путем вовлечения их в социальную, экономическую и культурную
жизнь региона. НПО сотрудничает со следующими учреждениями:

®  Хокимият Навоийской области;

® Союз молодежи Навоийской области;

® — Совет по координации деятельности органов самоуправления граждан Навоийской области;
а также

Редакция газеты «Знамя Дружбы».

Организация была создана в 2018 году и начала 2 проекта по просвещению безработных женщин и
девушек об их законных правах на территориях Учкудук, Заравшан, Тамды, Канимех и Зафарабад.

Навоийская область является крупнейшей по территории в Республике Узбекистан, второй после
Каракалпакстана. Существует проблема с обеспечением общественным транспортом из-за больших
расстояний между населенными пунктами региона.

192248.С1А.В.002

Редакция В9 Раде 276

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
Дата Ключевые обсуждения
проведения
02.10.2020 ННО «Общество | Канимех, Целью организации является повышение роли, возможностей и защита прав инвалидов, женщин и
инвалидов» Навоийская молодежи в Навоийской области. Организация создана в 2013 году и зарегистрирована под №122
область Управлением юстиции Администрации Навоийской области.
Партнерами НПО являются:
* Хокимият Канимехского района,
* Совет по координации деятельности органов самоуправления граждан Навоийской области;
. Отдел поддержки семьи и махалли; а также
* Отдел занятости Канимехского района.
Ожидается, что Проект принесет пользу местному населению и бизнесу, как дома (для женщин), так
и для мужчин, посредством трудоустройства. Проект должен обеспечить рабочие места для
инвалидов, а также повысить уровень образования и социальной поддержки сообщества инвалидов
региона.
192248.6ЕА.В.002 Редакция В9 Раде 277

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дата

13.11.2020 Представители
Зарафшанской
городской
администрации,
Зарафшанской
золотодобываю
щей компании

Место

проведения

Онлайн
сессия
200м

через

Ключевые обсуждения

Город Зарафшан - относительно молодой город, основанный в 1965 году. Население составляет 82
(000 человек, из них 46 000 экономически активных. В городе 4 банка, 13 махаллей, 2 рынка, плюс 12
школ, 13 детских садов (по одному в каждой махалле). 30 000 жителей города составляют молодые
люди в возрасте 18-30 лет. Основными отраслями являются промышленность и услуги.
Сельскохозяйственный сектор практически отсутствует. Среднемесячная заработная плата
составляет 4 700 000 сумов (470 долларов США).

Основная часть населения (25 000 человек) занята в Зарафшанском золотодобывающем комплексе.
В городе не наблюдается конфликтов, а улицы оборудованы камерами, что способствует низкому
уровню преступности. Жилых домов 323, из них 50 относительно новых.

Работа в шахте ведется посменно, круглогодично. Основная дорога используется для перевозки
рабочих на завод. Добывающая руда транспортируется по железной дороге, а не по сети
автомобильных дорог общего пользования.

Курортная зона «Золотые ключи» относится к горнорудному комплексу. Работники шахты могут
забронировать и провести выходные или отпуск на курорте, который в основном занят летом.

Информация о будущих вакансиях может быть передана через официальный веб-сайт города,
местную газету и местное бюро по трудоустройству. Социальные сети очень популярны (телеграм),
и их также можно использовать.

Представители города полностью поддерживают Проект, и у Проекта есть потенциал для
привлечения туристов, поскольку это первая ветряная электростанция в стране. Представители
заявили, что, по их мнению, мужчины получат больше пользы, чем женщины, поскольку мужчины
имеют более высокий уровень образования в таких областях, как энергетика и строительство. В
целом, такой тип Проекта имеет решающее значение для региона и может привлечь
дополнительные инвестиции в будущем, поскольку все проекты нуждаются в энергии.

192248.С1А.В.002

Редакция В9 Раде 278

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дата

30.11.2020 Представитель
Тамдынского
районного
хокимията

08.07.2021 Интервью с
начальником
отдела труда г.
Навои по охране

Место
проведения

Онлайн
сессия через
200м

Интервью по
телефону

Ключевые обсуждения

Заместитель хокима сообщил, что земли Проекта относятся к категории пастбищ. 02 сентября 2020
г. данный земельный участок был передан вновь созданному «Комитету по развитию шелководства
и каракулеводства» (№ 6059 от 02.09.2020 г.).

Все землепользователи подписали договоры с Комитетом. Представитель не располагал какой-либо
информацией, связанной с условиями договоров аренды, хотя количество фермеров с договорами
аренды в Проектной зоне может достигать 10.

В этом районе нет поселений или домов, кроме неофициальных укрытий, используемых пастухами.
Обычно 2-3 пастуха остаются и работают посменно. Пастухи - местные жители молодого и среднего
возраста. В этом районе может быть около 10 убежищ, и их точное местонахождение неизвестно,
поскольку убежища не включены в официальные карты и не считаются законными постройками.
Обычно фермеры строят навес рядом с колодцем, водотоком. Убежища заняты круглый год.

Что касается будущего взаимодействия по вопросам, связанным с землей, это должно происходить
между Компанией и Тамдынским районом через Комитет по развитию шелководства и
каракулеводства.

Заместитель хокима заявил, что любое юридическое лицо, нуждающееся в земле, должно быть
зарегистрировано в Тамдынском районе, так как налоги, уплаченные в районе, затем будут
возвращаться жителям района через пенсии, социальные выплаты ит. д.

В целом заинтересованная сторона поддерживает Проект.

Осуществляется регулярный государственный контроль за соблюдением трудового
законодательства, в том числе за соблюдением установленных законом мер по охране труда и
технике безопасности. Ключевой проблемой является то, что в Навоийской области недостаточно
государственных инспекторов труда для проведения необходимого количества проверок, для
эффективного предотвращения нарушений охраны труда и техники безопасности.

труда
Рабочие, как правило, осведомлены о национальном законодательстве в области охраны труда и
техники безопасности, и о большинстве нарушений сообщают сами работники. Лучший способ
улучшить здоровье и безопасность работников — увеличить количество государственных
инспекторов труда.
192248.6ЕА.В.002 Редакция В9 Раде 279

‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дата ест Ключевые обсуждения
проведения

07.07.2021 Интервью с Интервью по Программа вакцинации против СО\МШ-19 началась в апреле 2021 года, хотя темпы ее
первым телефону распространения все еще низкие. С первой недели июля 2021 года во всех областях, в том числе и
заместителем в Навоийской, запущена программа вакцинации для граждан 18+ и создана электронная база
начальника данных. Правительство приняло ряд мер для предотвращения новых случаев. Государство
областного предоставляет необходимые лекарства, для амбулаторного и домашнего лечения. Люди с
управления признаками заболевания, не дожидаясь ПЦР-теста, могут получить лекарства в местных
здравоохранения поликлиниках.
Навоийской В Навоийской области есть все необходимое оборудование и медикаменты для экстренного
области развертывания больницы. В Навои имеются четыре кислородные станции, каждая на 200 коек. Одна

из четырех станций выделена для города Зарафшан. На сегодняшний день из 500 имеющихся коек
занято стационарными больными занято 100 коек. Имеются мобильные бригады помощи для
осмотра больных на дому и для перевозки тяжелобольных. Регион занимает хорошие позиции, с
точки зрения потенциала системы здравоохранения, и готов к растущему спросу.

192248.С1А.В.002 Редакция В9 Раде 280
‘Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.2 Анализ мнений и опасений заинтересованных сторон во время подготовки
ОВОССВ

Обзор мнений заинтересованных сторон в отношении Проекта, собранных в ходе

подготовки ОВОССВ, отражает следующее:

» Четкое ожидание местных возможностей трудоустройства и улучшения
электроснабжения, что, как ожидается, приведет к последующему
промышленному развитию, создаст еще больше рабочих мест и улучшит
экономические возможности в будущем.

Ожидание, что возможности трудоустройства в рамках Проекта принесут
больше пользы мужчинам, чем женщинам.

» Общественные инвестиционные проекты, финансируемые Компанией для
решения таких проблем, как устаревшие и не отвечающие современным
требованиям учебные материалы, проблемы с водоснабжением, а также
уровень жизни и будущие возможности для молодежи и людей с
ограниченными возможностями.

Возможность для молодежи узнать об этом виде возобновляемой энергии,

который является новым как для региона, так и для страны в целом.

В ходе мероприятий по взаимодействию с заинтересованными сторонами не было
сообщено о конкретных проблемах, связанных с Проектом. Потенциал
взаимодействия Проекта с людьми, собирающими дикорастущие травы,
использующими землю для выпаса скота, доступом к священному кладбищу
«Гуджумли Авлие» и равным доступом женщин к возможностям трудоустройства,
которые были упомянуты на встречах по взаимодействию с заинтересованными

сторонами, будет рассмотрен в оценка воздействия.

Краткое изложение мероприятий по взаимодействию с заинтересованными
сторонами, предпринятых во время обнародования ОВОССВ, представлено в
Разделе 7.5, который использовался для информирования окончательной версии

Оценки социального воздействия.

7.3 Методология оценки воздействия

В ходе подготовки ОВОССВ для информирования о компонентах оценки

социального воздействия были выполнены следующие мероприятия:

192248.С1А.В.002 Редакция В9 Раде 281
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Был проведен обзор общедоступной информации, чтобы собрать как можно
больше релевантных региональных и (там, где они существовали) местных
социально-экономических данных. Эта информация была использована для
подготовки сводки исходных данных по региону, которая затем была
дополнена мероприятиями по сбору первичных социальных данных,
описанными ниже.

В сентябре, октябре и ноябре 2020 года было проведено взаимодействие
заинтересованных сторон с широким кругом различных организаций (в
форме интервью с ключевыми респондентами) для сбора конкретной
информации, обсуждений в фокус-группах и встреч с общественностью.
Краткое изложение этих мероприятий по взаимодействию представлено в
Разделе 7.1.2 и включает фермеров, представителей правительства, местных
сообществ, представителей образовательных и медицинских учреждений,
молодежных центров и другие мероприятия, включающие ряд целевых
мероприятий с женщинами.

В марте и апреле 2021 года было завершено картирование ГИС и социальное
исследование для сбора дополнительной информации о землепользовании
и землевладении на территории проекта. Это исследование включало в себя
первоначальный анализ объектов в зоне реализации Проекта с
использованием спутниковых изображений, которые впоследствии были
оценены на месте посредством подробного наземного обследования. Сюда
входило посещение всех убежищ пастухов на территории проекта, а также
посещение некоторых заброшенных объектов, таких как снесенные дома и
груды камней.

Завершение обследования землепользования, в ходе которого были
посещены все локации объектов Проектной инфраструктуры (где это было
известно), такие как расположение ГВТ, подъездные пути, подстанции,
маршруты ВЛЭП и т. д.), с целью уточнения присутствия (если таковые
имеются) физических характеристик на участках земли, которые будут
использоваться. Конкретные особенности, которые должны были быть
определены, включали колодцы и физические сооружения, используемые
для обеспечения средств к существованию на земле (например, убежища лоя
пастухов и скота). Чтобы подтвердить состояние земли, в каждом месте были
сделаны фотографии. ПРИМЕЧАНИЕ: во время этого исследования не было

выявлено никаких физических особенностей.

192248.С1А.В.002 Редакция В9 Раде 282

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

«Положение о политике по защитным мерам АБР» от 2009 года, и «Требования по
защитным мерам 4» требуют, чтобы для проектов, связанных с объектами и/или
коммерческой деятельностью, которые уже существуют или находятся в стадии
строительства, заемщик/клиент провел аудит экологического и/или социального
соответствия, включая оценку на месте, для выявления прошлых или настоящих
проблем, связанные с воздействием на окружающую среду, вынужденным

переселением и коренными жителями.

Целями Аудита Социального Соответствия является: 1) проверить, соответствует ли
(или будет ли соответствовать) приобретение земли и переселение положениям
соответствующих государственных законов и постановлений о приобретении земли,
компенсации, помощи и переселении; и 2) определить, соответствовали ли действия
принципам и требованиям безопасности АБР для заемщиков/клиентов, а также
определить и спланировать соответствующие меры для решения нерешенных

вопросов соблюдения требований.

Эта оценка охватывает любое предшествующее приобретение земли или полосы
отчуждения, принудительное ограничение доступа к охраняемым природным
паркам или лесам, передачу землепользования или любые прошлые, или текущие
воздействия вынужденного переселения, а также действия, которые могли быть
предприняты на предлагаемой территории Проекта, во время ожидания
финансирования Проекта со стороны АБР. Аудит социального соответствия был

подготовлен как самостоятельный документ.

Положительные и отрицательные воздействия Проекта оцениваются с учетом

исходных социально-экономических условий и учитывают следующее:

Тип воздействия, в том числе является ли воздействие прямым или
косвенным, и/или обратимым или необратимым.

® Продолжительность (т.е. временное измерение) воздействия, в том числе
является ли воздействие кратковременным (до или менее года), средним
(несколько лет) или долгосрочным (срок реализации Проекта) и/или

временным (несколько недель/месяцев) или постоянно.

192248.С1А.В.002 Редакция В9 Раде 283
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Масштаб (т.е. пространственное измерение) воздействия для отражения
ожидаемых изменений которые могут произойти на национальном
(Узбекистан) уровне, региональном уровне (Тамдынский район) или на
уровне местного сообщества или отдельного домохозяйства. Ожидается, что
воздействия местного уровня будут испытывать жители населенных пунктов,
расположенных вблизи Проекта, в том числе жители г. Зарафшан,
Томдыбулака, Мурунтау, Жынгылды, Каныр, Казыбек би, Рохат, Ажырыкты и
Янги Томди.

Величина воздействия, отражающая степень изменения, прогнозируемого
исходя из исходных условий, и количество сообществ или домохозяйств,
которые могут быть затронуты.

Чувствительность объекта воздействия с учетом ценности для
заинтересованных сторон, которая отражает важность изменения текущего
статуса объекта воздействия (это отражает результаты взаимодействия с
заинтересованными сторонами в ходе различных завершенных
мероприятий).

Вопросы гендера и уязвимости, имеющие отношение к оцениваемому
воздействию, чтобы эти вопросы систематически оценивались в рамках
оценки социального воздействия.

Вероятность воздействия на рецепторы, происходящего во время Проекта,
исходя из аспектов Проекта и профессионального опыта, связанного с

аналогичными Проектами в Центральной Азии.

Величина воздействия определяется следующим образом.

192248.С1А.В.002 Редакция В9
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 284
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-2: Определения величины воздействия

Величина

воздействия

Высокая

Средняя

Низкая

Незначительная

Критерии

Очень значительное,  постоянное/необратимое изменение
ключевых характеристик, средств к существованию или
особенностей  характериста или самобытности объекта
воздействия.

Значительное, потенциально необратимое изменение ключевых
характеристик или особенностей статуса, характера или
самобытности объекта воздействия на большей части участка
Проекта и, возможно, за его пределами.

Заметное, временное (в течение срока реализации Проекта)
изменение на части территории Проекта ключевых характеристик
или особенностей характера или самобытности объекта
воздействия.

Заметное, временное (в течение части срока реализации Проекта)
изменение или едва заметное изменение на какой-либо период
времени на небольшой части территории Проекта ключевых
характеристик или особенностей характера или отличительных
особенностей объекта воздействия.

Чувствительность рецепиента указана в таблице 7-3.

192248.С1А.В.002

Редакция В9 Раде 285
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-3: Определение чувствительности и ценности рецептора

Чувствительность и

ценность
рецепиента

Чувствительность: рецептор имеет очень низкую способность
выдерживать воздействие.

Ценность: рецептор обладает ключевыми характеристиками,
которые вносят значительный вклад в самобытность и характер

Высокая социально-экономического рецептора (например, здоровье
сообщества, физическая безопасность, продовольственная
безопасность, социальная сплоченность, уровень жизни,
условия средств к существованию, психическое благополучие и
т. д.).

Чувствительность; рецептор имеет низкую способность
выдерживать воздействие.

Ценность; рецептор обладает ключевыми характеристиками,

Средняя
которые в значительной степени влияют на самобытность и
характер рецептора (например, очень важны для некоторых
домохозяйств в затронутой деревне, но не для всех).
Чувствительность: рецептор имеет некоторую устойчивость к
воздействию.

Низкая
Ценность: рецептор имеет только те характеристики, которые
важны для небольшого числа людей или домохозяйств.
Чувствительность; рецептор, как правило, обаладет достаточным
уровнем толерантности и может выдерживать воздействие.

Незначительная Ценность: Характеристики рецептора не вносят существенного

вклада в местные социально-экономические условия, уровень
жизни или психическое благополучие.

Величина воздействия и чувствительность рецептора объединяются для
определения величины воздействия, как показано в Таблице 7-4. Умеренные и

серьезные эффекты считаются значительными.

192248.С1А.В.002 Редакция В9 Раде 286
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-4: Матрица значимости

Величина Чувствительность / ценность рецептора

воздействия

Незначительна

Высокая Средняя

Крупное Крупное
Крупное Умеренное Небольшое Незначительное
ная Умеренное Умеренное Небольшое Незначительное
Незначительное Незначительное Незначительное Незначительное

74 Базовые социально-экономические условия

Умеренное Незначительное

7.4.1 Введение

Цель этого раздела состоит в том, чтобы предоставить краткую информацию о
существующих социально-экономических исходных условиях, определив будущие
тенденции, где это возможно. Фотожурнал местных условий землепользования

приведен в Приложении 7.

7.4.2 Краткая информация о жилых районах
Ближайшие жилые массивы к будущим объектам Проекта:

® г. Зарафшан: в пределах 4,2 км от ГВТ 1.

»® Тамдыбулак: в пределах 19 км от ГВТ 110.
»® Мурунтау: в пределах 9 км от ГВТ 101.

® _ Жынгылды: в пределах 35 км от ГВТ 111.
®  Кыныр: в пределах 25 км от ГВТ 110.

» Казыбек би: в пределах 20 км от ГВТ 110.
® Рохат: в пределах 13 км от ГВТ 1.

» Ажырыкты: в пределах 14 км от ГВТ 105.
® Янги Томди: в пределах 13 км от ГВТ 82.

® Гуджумли Авлиё (святое кладбище): в пределах 2 км от ГВТ 42.
® Гостиница: в пределах 1,8 км от ГВТ 42.

® Горнорудный комплекс: в пределах 1,7 км от ГВТ 101.

192248.С1А.В.002 Редакция В9 Раде 287
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Сводная информация об этих жилых районах представлена в таблицах ниже.

Расположение этих жилых районов также показано в томе 2 на рис. 7-1.

Таблица 7-5: Информация о городе Зарафшан

Название город Зарафшан Расстояние до 4.2 км от ГВТ #1

сообщества: ближайшего ГВТ:

Население / число №:7 Покрытие С5$М-стандарт
мобильной (Веейте, Цсей!, УМ$,
связью: 2тоБ!е)

СОМА-стандарт

(УзтоБИе)
Основная Добыча золота, фосфоритный комплекс, текстильные фабрики.
экономическая
деятельность /
средства к
существованию:
Изменяется ли Увеличение за счет МИА: Полностью
численность трудовой миграции ЕДА ТАЕЗЕЕВ подключен к сети
населения в из других регионов и
ЕЕ РЕЖЕЕМ районов.
миграции или
других причин?
Структуры Хокимият города Водоснабжение: трубопровод
местного
самоуправления
(председатели
хокимията или
махалли и т.д.):
ВОДЕ: ЯИЬСИГАЙ 15 Детских садов Основные виды Золотодобыча,
их тип (начальные, ВОТ экономической розничная торговля,
средние): деятельности: услуи и т д,
3 Колледжа учитывая, что это
главный город
региона.
СЕ Те Различные Использование Люди используют
навыками: технические И местными территорию Проекта
нетехнические. жителями по дороге к
Территории культовому — месту
Проекта: захоронения биитй
А\Ге.
192248.С1А.В.002 Редакция В9 Раде 288

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Количество 5 больниц/ клиник Основные Зарафшан —
медицинских объекты полноценный город
хозяйственной с развитой
деятельности инфраструктурой:
(рынки, магазины МУЕЕЕЙЩЫЙ банки,
ит.д.): рестораны,
гостиницы.

учреждений и их

тип:

Основные Отсутствие коммунального водоснабжения, низкое качество воды,
проблемы высокий уровень безработицы.

Резюме: Зарафшан называют «золотой столицей Узбекистана». Здесь находится
администрация Навоийского горно-металлургического комбината, отвечающая за
добычу и переработку золота с близлежащего открытого рудника Мурунтау. Зарафшан
наряду с городами Навоийской области — Учкудуком, Нурабадом, Зафарабадом —
является подразделением Навоийского горно-металлургического комбината (НГМК).
Города связаны автомобильными и железными дорогами, линиями электропередач,
включены в единую энергосистему Республики, имеют автономную систему
жизнеобеспечения, включая централизованное тепло- и водоснабжение, современный
жилищный фонд, социальные объекты. Город растет, строятся новые жилые объекты —
два новых микрорайона, которые будут включать семь многоэтажных комплексов и
зданий социальной инфраструктуры.

Фотографии

Таблица 7-6: Информация о Тамдыбулаке

Название Тамдыбулак (Казыбек МЕЗаСЯДТА У 19 км от ГВТ #110;
сообщества: би) ‘ближайшего ГВТ:
Население / число 2,286 Покрытие С5$М-стандарт (Усе,
семей: / мобильной ИМ, У2тобИе)
471 связью: СОМА-стандарт
(У2тоБИе )
192248.6ЕА.В.002 Редакция В9 Раде 289

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Основная Разведение крупного рогатого скота и общественная работа
экономическая (школы, местные органы власти, коммунальные службы)
деятельность /

средства к

существованию:

Меняется ли Она растет за счет ШЕЕ Центральная
численность миграции ЙЕМ электричества: энергетическая
населения в небольших поселков система
течение года из-за Ш соседних

миграции или по регионов.

другим причинам?

АЕ АСМ Махалля (кишлак) М: СТЕТОССТРЕВ Насосное
самоуправления Тамдыбулак водоснабжение
(председатели

хокимиятов,

махаллей ит.д.)

ГОДЕ: ЯИЕСИИЙ 2 (начальных) Основные виды Скотоводство,
их тип (начальная, экономической животноводство
средняя): деятельности: (каракульская

порода овец)

ДГ СД Женщины Использование Нет конкретного
навыками: преимущественно местными использования,
заняты домашней ВАОЩЭЦИЯ кроме выпаса скота.
работой и ВЕТТАСТТИ
воспитанием детей Проекта:
Количество Небольшая Основные Три магазина,
медицинских медицинская объекты для парикмахерская,
учреждений и их клиника хозяйственной услуги.

тип:

деятельности
(рынки, магазины
ит.д.):

Основные
проблемы:

Нехватка коммунального водоснабжения, низкое качество воды.

Краткое описание: Тамдыбулак (Старый Тамды) — старый районный центр Тамдынского
района. Решение о переносе областного центра было принято в 1993-1996 годах,
хокимият был перенесен в 2008 году. Старый Тамды расположен в сейсмически активном
районе, рядом с поселком находится тектонический разлом, а наличие бентонитовой
глины в почве увеличивает риск землетрясений. В связи с этим в 1996 году жителей
поселка рекомендовали переселить.

Население составляет 2580 человек, тенденция к сокращению. Тамдыбулак — бывший
областной центр, здесь есть вода и электричество. Антенны мобильных операторов Цсе! и
ИзтофИе ловят отлично.

Этнический состав: 80% казахов, 10% узбеков, 10% каракалпаков. В общей сложности 8
фермеров заключили Договоры субаренды на территории Проекта. Все фермеры, кроме
одного — местные жители Тамды.

192248.С1А.В.002 Редакция В9

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 290
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Фотографии

Таблица 7-7: Информация о Мурунтау

Название
сообщества:

Население / число
семей:

Основная
экономическая
деятельность /
средства к
существованию:

Изменяется ли
численность
населения в
течение года из-за
миграции или
других причин?

Структуры местного.
самоуправления
(председатели
хокимията или
махалли ит.д.

Количество школ и
их тип (начальные,
средние):

Мурунтау

каракульской породы

Председатель
махалли Мурунтау

2 школы (начальная
и средняя)

Расстояние до
ближайшего ГВТ:

Покрытие
мобильной
связью:

Поставки
электричества:

Водоснабжение:

Основные виды
экономической
деятельности:

9 км до ГВТ #101

С5М-стандарт
(Вее!те, Цсей!, М5,
ИттоБИе)

СОМА-стандарт
(ЦхтоЫе )

Занятость в горно-металлургическом секторе, разведение овец

Центральная
энергетическая
система

Трубопровод из
Зарафшана

Добыча полезных
ископаемых

192248.С1А.В.002

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Редакция В9

Раде 291

М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

ОСЛЕ СТИ Многие женщины в МАЕУТЕСТЕИИ Нет — конкретного
навыками: махалле — члены МИЗАДТИЩЯ использования,
семей работников ВАбИЗИАИЯ кроме выпаса скота.
Навоийского Территории

горнорудного Проекта:

комбината — их
жены, матери,
сестры, дочери. В
поселке есть
несколько рабочих
мест для женщин, но
большинство из них
Являются
домохозяйками.

Количество 1 небольшая Мет 2 магазина, махалля,
медицинских медицинская объекты, коммунальные
учреждений и их клиника. доступные для службы

ти хозяйственной

деятельности

(рынки, ларьки и

Основные Нехватка коммунального водоснабжения, безработица
проблемы:

Резюме: Махалля Мурунтау расположена на территории горнопромышленной зоны
Навои, недалеко от карьера Мурунтау. В махалле нет частных домов, все строения
принадлежат Навоийской горнорудной компании и были построены для сотрудников
геологической экспедиции, а затем перешли в собственность завода. В ближайшем
будущем махалля будет перенесена в город Зарафшан в связи с ожидаемым расширением
промышленной зоны.

Фотографии

Таблица 7-8: Информация о Жынгылды

192248.С1А.В.002 Редакция В9 Раде 292
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название
сообщества:

Население /
число семей:

Основная
экономическая
деятельность /
средства к
существованию:

Жынгылды

174/16

Расстояние

мобильной

Разведение крупного рогатого скота

7.(.] 35 км до ГВТ#111

Отсутствие
покрытия

Изменяется ли Сокращается из- МАТЕЛЛИ: ЕВ Центральная
численность за отсутствия электросеть с
населения в экономических периодическими
ЕЕ возможностей. отключениями,
за миграции так как линии
или других электропередачи
причин? требуют

ремонта.
Структуры Махалля Водоснабжение: Ближайший
местного. Тамдыбулак источник воды
самоуправления (колодец)
(председатели находится в 2-3
хокимията или км от поселка.
махалли ит.д.
Количество Отсутствуют Основные Разведение
школ и их тип экономической крупного
(начальные, деятельности: рогатого скота
средние):
Женщины Производство Использование Нет конкретного
владеют домашних местными жителями использования,
навыками: молочных Территории проекта: кроме выпаса

продуктов, скота.
ткачество.
Митьег о? Эта! Е Це №8 Основные СЗТУ Отсутствуют
ВеаМВсаге сИпг. хозяйственной
деятельности (рынки,
магазины и т.д.):
Основные Нехватка коммунального водоснабжения ит.д
проблемы:
192248.С1А.В.002 Редакция В9 Раде 293

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Резюме: Жынгылды — один из самых малонаселенных поселков Тамдынского района.
Была проведена встреча с лидером общины Канатбаем Корсакбаевым и четырьмя
жительницами. Существует проблема нехватки воды и несправедливого, с точки зрения
местных жителей, распределения земель. В поселке нет источника воды, ее приносят из
отдаленного колодца глубиной более ста метров. Что касается пастбищ, — в 2017 году
распалось ширкатное фремерское хозяйство, и жителям обещали, что 8-километровый
пастбищный пояс вокруг деревни будет оставлен для поселкового скота, а остальные
земли передадут фермерам. Но в итоге было оставлено около 2 км пастбищ вокруг
поселка, и при выпасе скота вблизи поселка у жителей возникают конфликты с
фермерами. Желание жителей: повышение надежности линий электропередач,
поскольку сильные порывы ветра колеблют провода, из-за чего часто происходят
короткие замыкания

Фотографии:

Таблица 7-9: Информация о Кыныре

Название Кыныр Расстояние до 25 км до ГВТ #110
сообществ. ближайшего ГВТ:

Население / число 136/20 Покрытие СОМА-стандарт
семе! мобильной связи: {®7щ 3]

Основная Разведение верблюдов
экономическая
деятельность /
средства к
существованию:

Изменяется ли Сокращается из-за ВАА, Доступно с
численность отсутствия электричества: периодическими
населения в экономических срывами

ИИ С ЕМЕСВАА возможностей.
миграции или

других причин?

192248.С1А.В.002 Редакция В9 Раде 294
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Структуры Председатель Водоснабжение: Откачивается из
местного кишлака Актау колодца.
самоуправления
(председатели
хокимията или
махалли и т.д.):
Количество школи еее: Основные виды Разведение
их тип (начальные, экономической верблюдов
средние): деятельности:
ЕЕ ЦВ Производство Использование Нет конкретного
навыками: домашних местными использования,

молочных жителями кроме выпаса скота.

продуктов Территории

ткачество Проекта:
Количество Небольшая Основные Отсутствуют
медицинских медицинская объекты,
учреждений и их клиника доступные для
тип: хозяйственной

деятельности
(рынки, ларьки и

Основные Отсутствие водоснабжения, электроснабжения.

проблемы:

Резюме: В поселке проживает шесть семей нет магазина и школы, а небольшая
поликлиника часто бывает закрыта. За продуктами жители едут в район Тамды.

Ферма Каламбая Алдиярова расположена недалеко от села Кыныр и специализируется
преимущественно на разведении верблюдов. В наличии: 35 верблюдов, 100 овец, 40 коз
и 4 коровы. Семейная ферма Каламбая славится своим шубатом — кисломолочным
напитком из верблюжьего молока, за производство которого отвечают женщины. На
пастбище есть два колодца с водой. Специализированного рынка для продажи скота здесь
нет, скот и мясо местные жители и перекупщики покупают у Каламбая довольно дешево
— по 40 тысяч сумов (4 доллара США). Остро стоит проблема нехватки воды, необходимо
больше колодцев. Есть ветеринар. Потери новорожденных ягнят — около 20 голов в год
— в основном лисы и дикие кошки утаскивают отставших от стада ягнят. Жители не
промышляют охотой, женщины крайне редко собирают дикорастущие травы: исирик
(редапит вагтаа) для лечебных целей, полынь (Аметё&а {ета афа) и верблюжью
колючку (А!адЕ рзеидоатадд на корм для крупного рогатого скота.

192248.С1А.В.002 Редакция В9 Раде 295
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-10: Информация об Ажырыкты

Название Ажырыкты Расстояние РСЯ 14 км до ГВТ#105
сообщества: ближайшего ГВТ:

Население / число 857/193 Покрытие С5$М-стандарт (сей,
семей: мобильной 9М5, УгтоБИе)
связью:

СОМА-стандарт

(У2тоБИе)
Основная Животноводство и работа в государственном секторе.
экономическая
деятельность /
средства к
существованию:
Изменяется ли Сокращается из-за МИАСС Центральная
численность отсутствия электричества: электросеть
населения в экономических
ИЕ ЕРЕЗЕЕВАА возможностей.
миграции или
других причин?
Структуры Кишлак Актау Водоснабжение: Насосное
местного водоснабжение

самоуправления
(председатели
хокимията или
махалли ит.д.

ГОДЕ: ЯИЕСИИЙЙ 1 школа (начальная, МСТ ГУУ Разведение
их тип (начальные, М3) экономической крупного рогатого
средние): 1 детский сад, деятельности: скота

192248.С1А.В.002 Редакция В9 Раде 296
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Женщины владеют
навыками:

Количество
медицинских
учреждений и их

Домохозяйки;
работают
государственной
службе, занимаются
переработкой
молока/продуктов
животноводства.

на

Небольшая
медицинская
клиника.

Использование
местными

жителями
Территории
проекта:

Основные
объекты,

доступные для

Нет конкретного
использования,
кроме выпаса скота

1 магазин.

хозяйственной
деятельности
(рынки, ларьки и

тип:

Основные
проблемы:

Отсутствие коммунального водоснабжения, зимой нет отопления,
отсутствие инфраструктуры, в частности, банков.

Резюме: Поселок Ажырыкты расположен между Старым и Новым Тамды и вместе с селом
Кыныр относится к Актаускому махаллинскому сходу граждан. Сейчас в поселке
проживает 857 жителей. Люди с давних пор жили на этой территории, вокруг колодца
селились скотоводы-кочевники. В 1950-60 годах здесь был организован колхоз имени
Балиманова.

В поселок на постоянной основе подается питьевая вода и электричество. Есть школа,
детский сад. Официальный охват рабочей силой составляет около 40%, еще 40%
населения самозанятые в животноводстве, — во многих дворах держат овец, коз, коров и
лошадей.

4 фермера из бывшего колхоза Балиманова имеют пастбища на территории Проекта или
в близлежащих районах (ферма «Мирзатай Бекатай», ООО «Абдубакиджанытжан», ферма
«Мадина Синдбад», ферма «Айсултан Данабек»).

Фотографии:

Таблица 7-11: Информация об Янги Тамды

192248.С1А.В.002 Редакция В9

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 297
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название Янги Тамды Расстояние до 13 км до ГВТ#82
ближайшего ГВТ:

сообщества:

Население / число ВУЖИЯ Покрытие С5$М-стандарт
мобильной (Веейте, ЦУсей!, ИМ$,
связью: 2тоБ!е)

СОМА-стандарт

(УзтоБИе)
Основная Разведение крупного рогатого скота
экономическая
деятельность /
средства к
существованию:
Изменяется ли Численность растет ЕЖЕЗТАЕТОДСВТАЕВ Центральная
численность из-за миграции из электросеть.
населения в небольших поселков
ИЕ ЕКЕЖЕЕ из соседних районов
миграции или
других причин?
Структуры Кишлак Тамды булак В: ЕОССТА Колодец/скважина

местного
самоуправления

для грунтовых вод.

(председатели
хокимията или
махалли и т.д.):

ВОДА а: ЯИЕСГАМ Начальная школа Основные виды Разведение
их тип (начальные, экономической крупного рогатого
средние): деятельности: скота.
СИЕ С Домохозяйки; Использование Нет конкретного
навыкам работают РЕМ местными использования,
государственной жителями кроме выпаса скота
службе, занимаются МТТ
переработкой Проекта:
молока/продуктов
животноводства.
Количество Небольшая Основные объекты М4 рынка, банк,
медицинских медицинская для хозяйственной <):
учреждений и их клиника. деятельности
тип: (рынки, магазины
ит.д.):
Основные Нехватка коммунального водоснабжения и т.д.
проблемы:
192248.С1А.В.002 Редакция В9 Раде 298

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Резюме: Поселок Янги Тамды является региональным центром Тамдынского района.
Здесь расположены все административные здания и учреждения района. Деревня
обеспечена инженерными сетями для электроснабжения и питьевой воды. Население
составляет 989 человек. В отличие от других районов, население здесь увеличивается в
основном за счет приезжих, работающих в государственных учреждениях. Этническое
большинство — казахи 85%. Из фермеров, зарегистрированных в Янги Тамды, как
минимум 8 имеют землю на территории Проекта. В 2017 году, когда фермы стали
закрываться и хокимият объявил аукцион на землю, многие фермеры из других регионов
получили землю под горой Актау.

Фотографии

[7

вйтаь

Таблица 7-12: Информация о сообществе Рохат

Название
сообщества:

Население / число
семей:

Основная

экономическая
деятельность /
средства к
существованию:

Изменяется ли
численность
населения в
течение года из-за
миграции или
других причин?

Рохат Расстояние до
ближайшего ГВТ:

573 Покрытие
мобильной
связью:

Разведение крупного рогатого скота.

нет Поставки
электричества:

13 км до ГВТ #1

С5М-стандарт
(Веейпе, Цсей, ИМ$,
2тоБ\е)

СОМА-стандарт
(УзтоБЙе)

Центральная
электросеть

192248.С1А.В.002

Редакция В9
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025

Раде 299
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Структуры Кишлак Тамды булак М:СУСТПЕОДСИИСВ Трубопровод из
местного Зарафшана и
самоуправления перекачиваемая
(председатели вода
хокимията или
махалли и т.д.):
ВОД: ЯИЕСГЩ 1 начальная школа Основные виды Разведение
их тип (начальные, экономической крупного рогатого
средние): деятельности: ‘скота
МИДТЕИЕТ СИ Работы по дому, МАСЛГЕСТЕНТАЯ Нет конкретного
навыками: школьные учителя, МИЗАЕТИТА использования,
медсестры. жителями кроме выпаса скота
Территории
проекта:
Количество Небольшая Основные 1 магазин
медицинских медицинская объекты для
учреждений и их клиника. хозяйственной
тип: деятельности
(рынки, магазины
ит.д.):
Основные Отсутствие коммунального водоснабжения и отопления зимой,

проблемы: низкое качество воды,

Резюме: поселок Рохат расположен в 6 км к югу от города Зарафшан. Численность
населения составляет 573 человека. Поселок был создан в 1971 году вокруг фермы совхоза
«Тамдынский». В деревне есть школа, небольшая медицинская клиника. Электричество
работает постоянно, а вода берется из реки Амударья. Официально трудоустроено 440
человек, из которых 180 работают на Навоийском руднике. Есть также 8 фермеров.

Этнический состав населения составляет 75% казахов, 20% узбеков и 5% каракалпаков.
Среди социально уязвимых, упомянутых респондентами: 13 людей с инвалидностью, 22 —
члены малообеспеченных семей и одинокий старик.

Рохат находится далеко от зоны Проекта, жители не против строительства
ветроэлектростанции. Конфликты из-за земли и пастбищ в Рохате случаются, в основном,
между местными скотоводами и фермерами, которые имеют долгосрочную субаренду на
землю. Основными проблемами, с которыми сталкиваются жители, являются нехватка
природного газа и питьевой воды. Ближайший источник питьевой воды находится в 5-6
км от населенного пункта, в городе Зарафшан.

Фотографии

192248.С1А.В.002 Редакция В9 Раде 300
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

нот Вос

7.4.3 Геополитические условия и административные структуры

Республика Узбекистан обрела независимость в 1991 году после того, как с 1924 года
находилась в составе бывшего Советского Союза, и начала переход к рыночной
экономике. Узбекистан является президентской республикой и регулярно проводит
президентские и парламентские выборы. Все граждане Узбекистана старше 18 лет

имеют право голоса.

Население Узбекистана составляет 34,4 млн человек (по данным октября 20205), из

которых примерно половина проживает в городах.

Узбекистан — богатая природными ресурсами страна, не имеющая выхода к морю
(для выхода к морю нужно пересечь территорию не менее двух государств),
стратегически расположенная в самом сердце Центральной Азии. Граничит с
Казахстаном на западе и на севере, с Кыргызстаном и Таджикистаном на востоке, и
с Афганистаном и Туркменистаном на юге. Территория Узбекистана занимает 448,9

тыс. км?.
Официальный язык страны - узбекский. Столица Узбекистана - Ташкент.

Народ управляет государством непосредственно или через избранных им
представителей. Участие населения в государственном управлении определяется

Конституцией Республики Узбекистан и закрепляется специальными законами.

33 Государственный комитет Республики Узбекистан по статистике. Доступно по ссылке № рз://зка*.и2/еп/ргезз-
сепиег/пемис-о{- сот ее/6574-детодгарыс-зказс$-пт-пигбегз [по состоянию на ноябрь 2020 г..

192248.С1А.В.002 Редакция В9 Раде 301
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Люди управляют государством через депутатов, которых они избирают в Олий
Мажлис (национальный парламент) Республики Узбекистан, Кенгаши (советы),
вилояты (области), туманы (районы) и города. От имени народа могут действовать
только лица, избранные в Олий Мажлис Республики Узбекистан и Президент

Республики Узбекистан.

Олий Мажлис является законодательной ветвью власти и состоит из двух палат:
законодательной палаты (нижняя палата) и сената (верхняя палата). Президент
Республики Узбекистан является главой государства, а также исполнительной

властью.

Судебная власть независима от законодательной и исполнительной власти,
политических партий и других общественных организаций. Судебная власть состоит
из Конституционного, Верховного и Высшего хозяйственного судов, а также
Верховного и хозяйственного судов Республики Каракалпакстан. На тот же срок
назначаются военные и хозяйственные суды областей, города Ташкента, районов и

городов.

Территория Проекта расположена в пределах Навоийской области и находится в

Тамдынском районе.

74.4 Национальная и региональная экономическая ситуация

Узбекистан является страной с доходом ниже среднего, согласно определению
Всемирного банка как страна с валовым национальным доходом на душу
населения от 1036 до 4045 долларов США. Валютой страны является узбекский сум

(475), и по состоянию на 21 апреля 2021 года 1 доллар США равнялся 10 552 сумам.

По данным Всемирного банка, в первой половине 2020 года рост ВВП Узбекистана
был практически нулевым по сравнению с ростом на 5,8% в первой половине 2019
года. Инвестиции в основной капитал за тот же период сократились на 12,8%.
Уровень безработицы резко вырос с 9,4% в первом квартале 2020 года до 15% во

втором квартале. Данные об уровне безработицы по Навоийской области

ограничены.
&“ — Страновые и кредитные группы — Всемирного — банка. — Досупно по — ссылке:
Никрз://ЧапаверфезкмонЧБапК.ога/кпомедаеБазе/аг‹!е/906519-муои4-Бапк-соипиу-ап4-еппа-дгоурз [по

состоянию на ноябрь 2020}

192248.С1А.В.002 Редакция В9 Раде 302
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

По данным СЕСЗ', уровень безработицы в 2017 году составил 5%, и этот уровень

остается относительно стабильным с 2007 года.

Узбекистан входит в число мировых лидеров по поставкам некоторых видов
полезных ископаемых: золота, урана, меди, фосфатов, молибдена и др. Увеличение
производства золота и рост сельского хозяйства помогли компенсировать недавний

резкий спад в промышленности и сфере услуг.

Ежегодный рост ВВП, по прогнозам Всемирного банка, составит от 0,4 до 0,8% в 2020
году. Если предположить, что дальнейшие санитарно-эпидемиологические
ограничения (локдаун), связанные с СО\МР-19, будут ограниченными, рост ВВП

прогнозируется на уровне от 4,8 до 5,0% в 2021 году.

По данным МВФ, в 2019 году валовой внутренний продукт (ВВП) Узбекистана

составил 60,490 млрд долларов США.

По предварительным данным за девять месяцев 202053 года, доля сельского, лесного
и рыбного хозяйства в приросте ВВП была самой высокой. Объем производства в
данном секторе увеличился на 3,4%, обеспечив прирост ВВП на 0,8 п.п. При
увеличении темпов роста строительства на 8,6% его вклад в прирост ВВП составил
0,5%. В промышленности произошло снижение ВВП на 0,7 п.п., в связи со снижением
производства на 2,7%. Кроме того, снижение на 0,7% в сфере услуг негативно

сказалось на росте ВВП на -0,2% пункта.

Навоийская область занимает четвертое место по вкладу в формирование ВВП
Узбекистана с долей 7,2%; чуть ниже соседней Самаркандской области (7,3%).
Навоийская область занимает четвертое место по объему ВВП Узбекистана (36 685,2

млрд сум) и самый большой ВВП на душу населения: 37 119,5 тыс. сумов.

67 Данные СЕК, 2012. Доступны по ссылке: Нрз://Лилилм.сейсЧака.сот/еп/итекап/ипетроутеги-гае-Бу-

гедоп/ипетрюутепе-гае-пауо! [по состоянию на Апрель 2021).

62 База данных Моп4 Есопотие Оицоок Международного валютного фонда. Доступна по ссылке

ВИрз:/илиля. ит ого/еп/Рибйсацоп/5РВОЦ $/мои4-есопотис-оц{оок-ЧайаБазе [по состоянию на ноябрь 2020]

63 Государственный комитет Республики Узбекистан по статистике. Доступно по ссылке Врз://зваки2/еп/ргезз-
сегуег/пемиз-оЁ-сотттй{ее/6544-645645645-3 [по состоянию на ноябрь 2020].

192248.С1А.В.002 Редакция В9 Раде 303
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Геология Навоийской области богата драгоценными металлами, важное значение
имеют горнодобывающая, химическая и энергетическая отрасли. Международный
аэропорт Навои — крупнейший грузовой терминал в Центральной Азии. Вся
Навоийская область была определена как свободная экономическая зона (СЭЗ),
после вступления в силу Указа Президента № УП-5719 от 15 мая 2019 года. Целью
было привлечение прямых инвестиций для создания инновационных,
высокотехнологичных, — экспортоориентированных и — импортозамещающих
предприятий, производящих продукцию с высокой добавленной стоимостью, а
также развития транспортной и иной инфраструктуры региона, для превращения его
в крупный логистический центр. В целях финансирования соответствующих
инвестиционных проектов Министерству инвестиций и внешней торговли,
совместно с коммерческими банками, поручено разработать предложения по
привлечению кредитных линий международных финансовых институтов и

иностранных экспортно-кредитных агентств.

Золотой рудник Мурунтау, расположенный недалеко от Зарафшана, является
крупнейшим золотым рудником в Узбекистане и одним из крупнейших открытых
золотых рудников в мире. Рудник расположен в горах Мурунтау на юго-западе
пустыни Кызылкум, на территории Тамдынского района Навоийской области.
Запасы рудника оцениваются? в 170 миллионов унций золота. В настоящее время
на золотом руднике Мурунтау добывается 38,5 млн тонн руды в год, ак 2026 году эта

цифра будет увеличена до 50 млн тонн в год.

По сообщению Министерства иностранных инвестиций правительство
разработало программу развития Навоийской области на 2020-2021 годы. В
частности, как нуждающиеся в инвестициях, были отмечены Зарафшанский,

Учкудукский и Нуратинский районы.

& Юридическая фирма Бепюпз. Доступно по ссылке

Врз:/Лллилм. Чегопз. сот/еп/ п аНи/а!е15/2019/тау/28/и2Бекап-ваз-Чес!агед-Из-!агдез!-гедоп-а-Нее-есопот-
2опе [по состоянию на ноябрь 2020]

® База данных № Епеоу по проекту золотого рудника Мурунтау. Доступна по ссылке
В р:/Лмлилу. пзепегдуризтез.сот/ргоес/ттигипкаи-до!4-пипе/ [по состоянию на ноябрь 2020].

6 Министерство инвестиций и внешней торговли Узбекистана, «Определены дальнейшие перспективы развития
инвестиционной деятельности в Навоийской области. Доступно по ссылке: Ни рз://иИлиз/еп/пемз/Иинег-
ргозресв-гог-пе-демеортепи-о/пмезитепи-аснуцез-п-памот-гедтоп [по состоянию на ноябрь 2020].

192248.С1А.В.002 Редакция В9 Раде 304
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Были разработаны несколько проектов в садоводстве, кролиководстве,
пчеловодстве, шелководстве (с использованием коконов  шелкопряда),
птицеводстве, а также в швейной и трикотажной промышленности, для создания
местных рабочих мест и стабильных источников дохода. Будущие проекты,
запланированные для Навоийской области, расположены в Зарафшанском,
Канимехском, Тамдынском, Кызылтепинском и Учкудукском районах, и
сосредоточены на ремесленном производстве, животноводстве, птицеводстве и
текстильном производстве. Кроме того, продолжается строительство ВЛЭП от Навои

до Бесопана, которое планируется завершить к 2025 году.

7.44.5 Распределение доходов и источники средств к существованию

Согласно официальным данным, Узбекистан добился скромного прогресса в
сокращении неравенства доходов. Хотя коэффициент Джини снизился с 0,30 в 2011
г. до 0,26 в 2016 г., недостаток данных затрудняет измерение неравенства” доходов

в Узбекистане.

Общий доход на душу населения, по данным ${а1.и768 за январь-сентябрь 2020 года,
составляет 8 336 тысяч сумов [808 долларов США] для Узбекистана и 13 515 тысяч
сумов [1 309 долларов США] для Навоийской области. Население с низкими

доходами оценивается в сентябре-2020 г. в 11% населения страны.

По индексу человеческого развития Узбекистан является страной с высоким
уровнем человеческого развития, с индексом, равным 0,710 (108 место из 189 стран).
Сохраняются проблемы в отношении гендерного равенства, включая традиционные
ценности, влияющие на гендерные роли, сегрегацию женщин на рынке труда,
неравенство в владении собственностью и отсутствие женщин в высшем
руководстве и правительстве. Для решения ключевых проблем в 2018 году
правительством был принят план действий по содействию женской занятости и
частному предпринимательству, улучшению репродуктивного здоровья женщин и

укреплению института семьи.

67 Стратегия партнерства АБР со страной. Узбекистан, 2019-2023 п.: поддержка экономических преобразований, стр
3. Доступно по ссылке Вирз:/ЛимлмаЬ.ога/знез/дегаци/ ети опа|-доситеп\/510251/срз-и26-2019-2023. 4
[по состоянию на ноябрь 2020]

68 Государственный комитет Республики Узбекистан по статистике. Доступно по ссылке ВН рз://Каиз/еп/оаа!-
знанзнсеЛмпа-<капдагд$ [по состоянию на ноябрь 2020]

69 Отчет ПРООН о развитии человеческого потенциала в Узбекистане. Доступно по ссылке
Вир://ваг.ипар.ого/еп/соигинез/ргоез/И7В [по состоянию на ноябрь 2020].

192248.С1А.В.002 Редакция В9 Раде 305
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Согласно отчету ФАО” «Гендерные вопросы, сельское хозяйство и развитие сельских
районов в Узбекистане» за 2019 год, за последнее десятилетие уровень бедности в
Узбекистане значительно снизился. Бедность по-прежнему характерна для
сельского населения и обусловлена такими факторами, как низкая продуктивность
сельского хозяйства, высокая доля иждивенцев в домохозяйствах, ограниченный
доступ к производственным активам (например, инфраструктуре, энергии, земле,
воде, техническим и финансовым услугам) и высокий уровень неформальности на

сельских рынках труда.

Вто время как сектор услуг и промышленность являются областями более высокого
роста, сельское хозяйство по-прежнему остается одним из самых значительных
работодателей в стране. Почти половина населения Узбекистана проживает в
сельской местности и занимается непосредственно сельскохозяйственной
деятельностью, от которой зависят их средства к существованию. Садоводство и
диверсификация сельскохозяйственных культур могут принести доход сельским
домохозяйствам и увеличить разнообразие рациона питания и продовольственную
безопасность. Помимо ведения сельского хозяйства как формального занятия,

большинство сельских домохозя йств держат домашни Й скот.

Анализ категорий фермерских хозяйств по данным 5*ак.и7"' за 2019 год показывает,
что 77,9% от общего объема сельскохозяйственной продукции приходится на
дехканские (личные подсобные) хозяйства, 19,4% на фермерские и 2,7% на
организации, осуществляющие сельскохозяйственную деятельность. В отчете
Всемирного банка”? за 2019 год структура фермерских хозяйств в Узбекистане
определяется как мелкие дехканские хозяйства, площадью в среднем 1 га,
производящие продукцию животноводства и садоводства и крупные
индивидуальные хозяйства, площадью в среднем 100 га, производящие хлопок и

пшеницу в рамках системы государственного заказа.

Отсутствует конкретная информация об уровне доходов домохозяйств в населенных

пунктах, окружающих территорию Проекта.

70 Отчет ФАО «Гендерные вопросы, сельское хозяйство и развитие сельских районов в Узбекистане».

Доступен по ссылке ВИр://илмм.{ао.ога/З/са4628еп/са4628еп.ра! [по состоянию на ноябрь 2020].
7

Государственный комитет Республики Узбекистан по статистике. Доступно по ссылке
Врз://а.и2/ироаа5/Чосз/<и$Ноа 22.07.2019 епд.ра! [по состоянию на ноябрь 2020].

72 Отчет Всемирного банка «Реструктуризация фермерских хозяйств в Узбекистане: ее реализация и дальнейшие
действия» доступен по ссылке НИр://Чоситег$1 мойБапК.ога/сигаед/еп/686761549308557243/рб!/134322-\МР-
Р162303-РИВИС-Верой-Еагт-Везгисийпа-т-Избекап-епа.ра! [по состоянию на ноябрь 2020].

192248.С1А.В.002 Редакция В9 Раде 306
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Важные источники средств к существованию в населенных пунктах, окружающих
Проектную территорию, включают животноводство (крупный рогатый скот,
верблюды, козы, овцы), разведение лошадей, и очень немногие домохозяйства

занимаются натуральным сельским хозяйством.

7.4.6 Население, демографические данные и тенденции миграции

По данным $4аи2”, на 01 октября 2020 года численность населения страны
составляла 34 382 937 человек. Большинство населения (64%) моложе 35 лет, а лица
старше 35 лет составляют 36%. Возрастная группа 0-14 лет является самой
многочисленной (28,8%) среди всех возрастных групп, что может свидетельствовать
о высокой рождаемости. Что касается гендерного распределения, то в стране
немного больше мужчин (50,2%), чем женщин (49,8%). Население Навоийской
области”“ составляет 997 100 человек (по состоянию на декабрь 2019 г.), или около
3% всего населения Узбекистана. Эта цифра почти поровну делится между
городским (487 700) и сельским (509 400) населением. Навоийская — вторая самая
малонаселенная область Узбекистана, после Сырдарьинской. С самой низкой
плотностью населения, по сравнению со средней по стране плотностью 72,2
человека на кв. км, в Навоийской области, где находится пустыня Кызылкум,

плотность населения составляет 8,6 человека на кв. км.

Численность населения Навоийской области в 2020 году по возрастным группам, на

1 января 202075 представлена в Таблица 7-13.

Таблица 7-13: Население Навоийской области и демографическая структура

Общая
численность | 0-15 16-24 25-34 35-49 50-74 и
населения старше

Навоийская 997,100 296,156 136,025 189,993 196,922 | 163.262 14742
область
Г. Навои 144,158 41,901 | 20/465 |25422 30,577 23,924 | 2169

73 Государственный комитет Республики Узбекистан по статистике. Доступно по ссылке ВЕ рз://заёи2/еп/ргезз-
сепег/пемиз-оЁ-сотгтйее/6574-Четодгарыс-казнсз-т-питьегз [по состоянию на ноябрь 2020].

74 Государственный комитет Республики Узбекистан по статистике. Численность городского и сельского населения
по регионам. Доступно по ссылке. ННрз://кафлиз/епуо 1 еа!-<ва4зНсз/Четодгарну [по состоянию на ноябрь 2020].

75 Государственный комитет Республики Узбекистан по статистике Распределение населения по возрастным

группам и регионам. Доступно по ссылке НН рз://ваьиз/еп/о са|-<ваНзНсз/Четодгарну [по состоянию на ноябрь
У

2020].

192248.С1А.В.002 Редакция В9 Раде 307
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Общая
численность | 0-15 16-24 25-34 35-49 50-74 и

населения старше

Зарафшан 83,815 25,855 11,178 | 15,720 | 17,774 11,657 | 1,631
Газган 7,242 1,929 1,003 1,088 1,586 1,532 104
районы

Канимехский 35,571 10,955 (4,317 6,152 7,324 6,288 535
Кызылтепинский 151,710 43,352 21,174 29,331 30,287 25,421 2,145
Навбахорский 112,831 31,902 14,799 23,448 | 22,116 18,904 — 1,662
Карманинский 125,578 36,609 17,478 (23,351 26,384 20,332 (1,424
Нуратинский 85,281 25,745 12,006 15,364 | 17,096 13,867 1,203
Тамдынский 14,675 3,955 1,931 2,509 3,018 2,940 322
Учкудукский 37,234 13,444 | 4,377 7154 6,074 5,530 655
Хатырчинский 199,005 60,509 27,597 40,454 | 34,686 32,867 2,892

Большинство населения Узбекистана составляют (80%), а также представители
других национальностей” т.е. таджики, казахи, русские, каракалпаки, киргызы,
татары, туркмены, корейцы, украинцы, турки-месхетинцы и евреи. Официальные
данные по региону указывают на большую долю узбеков в пределах Навоийского
района (96,4%). Подтверждено, что ни одна из этих групп меньшинств не

присутствует в небольших селах или городе Зарафшан.

Из-за экономических трудностей в Узбекистане в последние годы увеличилась
трудовая миграция в Россию, Казахстан, Объединенные Арабские Эмираты (ОАЭ),
Турцию, Республику Корея и Европу, что делает Узбекистан одну из основных стран

происхождения для торговли людьми.

76 Всемирный справочник меньшинств и коренных народов, данные по Узбекистану. Доступно по ссылке
Никрзз//лииогИуцарие. ого/соитиу/иеенапу [по состоянию на ноябрь 2020].

192248.С1А.В.002 Редакция В9 Раде 308
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Согласно данным МОМ” за 2015 год, чистый миграционный коэффициент
Узбекистана (2015-2020 гг.) составляет -1,6 мигрантов на 1000 человек населения,

иммигранты составляют 3,9% населения, а женщины составляют 53,4% иммигрантов.

Согласно отчету Всемирного банка «Международная миграция и благополучие
домохозяйств» по Узбекистану, большинство узбекских трудовых мигрантов
являются выходцами из более бедных и сельских районов, как в абсолютных цифрах,
так и в процентах. Более 26% беднейшего квинтиля домохозяйств в Узбекистане
включают, по крайней мере, одного члена, который является международным
мигрантом, по сравнению с примерно 14% в девяти самых богатых квинтилях. Более

80% мигрантов составляют мужчины.

Российская Федерация остается основным местом назначения для международных
мигрантов из Узбекистана, на РФ приходится более 75% нынешних мигрантов, за ней

следуют Казахстан (почти 14%) и Турция (почти 5%).

Важной недавней тенденцией является незаконный приток беженцев в Узбекистан
из Афганистана, после падения предыдущего правительства и захвата власти
талибами, который произошел 15 августа 2021 года, когда президент Афганистана
бежал из страны. После захвата власти в Афганистане Узбекистан закрыл свою
международную границу на юго-востоке. По данным МИД”, Узбекистан
принудительно вернул уже 150 граждан Афганистана, которые «незаконно пересекли
границу» с августа 2021 года, якобы по собственному желанию и при получении
«гарантий безопасности».

74.7 Землепользование и землевладение

Правовая и политическая база основана на национальном законодательстве и
законодательстве, касающемся политики приобретения земли и компенсации в
Узбекистане.

7 Обзор МОМ по Узбекистану. Ссылка: Нир/Лимли отли соипинез/изБекап [по состоянию на ноябрь 2020].

78 Международная миграция и благополучие домохозяйств, Всемирный банк. Свидетельства из Узбекистана.
Доступно по ссылке Нир://Чоситеп!1 моНАБапк.ога/сигаед/еп/615721561125387061/ра/гиетлавопа!-Моганоп-
апд-Ноизено!4-М/е-Вета-ЕМЧепсе-йот-ИзБекап.рае [по состоянию на ноябрь 2020].

?з Министерство иностранных дел. ВИрз/тиалие/ти/ргез/пеми/2021/ргезз-гей7-пигузкегвуа-позаппун-де!-

гезри И-избекап---30159 [по состоянию на 17 ноября 2021].

192248.С1А.В.002 Редакция В9 Раде 309
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Информация в начале этого раздела взята из Продовольственной и

сельскохозяйственной организации Объединенных Наций*°.

Юридические лица-резиденты Республики Узбекистан могут иметь земельные
участки на праве собственности, постоянного пользования и аренды в соответствии
с Земельным Кодексом 1998 года. Физические лица-резиденты Республики
Узбекистан могут иметь земельные участки на праве собственности и аренды. Земли
сельскохозяйственного назначения не предоставляются в собственность.
Иностранные граждане и юридические лица, предприятия с иностранными
инвестициями могут владеть земельными участками только на праве аренды.
(Примечание: права юридических и физических лиц на постоянное владение,
пожизненное наследуемое владение, постоянное пользование и срочное
(временное) пользование земельными участками, приобретенными до 1 августа
2021 года, остаются в силе после внесения изменений в законодательство от 17,
2021).

Различные типы землевладения могут сосуществовать в нескольких комбинациях:

® Таморка является частным приусадебным участком, обычно прилегающим к
дому, предоставляемый в личное пользование, и на который имеют право
все граждане

* Приусадебный участок - земельный участок, предоставляемый для ведения
подсобного хозяйства в целях выращивания  сельскохозяйственной
продукции, или индивидуального жилищного строительства и
благоустройства. Выделение земли зависит от наличия, так как эти участки
обычно изымаются из земельного фонда коллективных хозяйств, на

основании сделок между коллективом и главой домохозяйства.

в Продовольственная и сельскохозяйственная организация ООН. Узбекистан. Существующие системы

землевладения. Доступно по ссылке: Нир/лимлилаоога/депдег-апанавие-дакаБазе/соитиу-ргоез/соипиез-

15 Лапа-1епиге-ап-ге!а{ед-тИиНопз/еп/?соипиту 1503=078 [по состоянию на 15 сентября 2021)

192248.С1А.В.002 Редакция В9 Раде 310
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

. Ширкаты, бывшие совхозы, были преобразованы в коллективные
акционерные предприятия и занимают большую часть
сельскохозяйственных земель, на которые приходится около 50 процентов
стоимости всех сельскохозяйственных культур. Ширкат состоит из полей,
сельскохозяйственных сооружений и поселений образующих поселки
городского типа. Ширкат ежегодно предоставляет фермерам земли на
условиях определения культивируемых сельскохозяйственных культур и
уровня производства. Ширкат, как община, владеет землей на условиях
пожизненного наследуемого владения. В некоторых районах фермеры
годами обрабатывают одни и те же земельные участки.

» Дехканские хозяйства могут получить от 0,6 га до 1 га земли. Дехканские
хозяйства владеют землей на правах пожизненного наследования или
аренды.

® Фермерским хозяйствам земельные участки предоставляются в аренду, на
основании открытого конкурса на срок до пятидесяти лет, но не менее

тридцати лет. Это относится к земле в пределах территории Проекта.

Вся земля на территории Проекта принадлежит государству. Земля раньше
сдавалась в аренду фермерам Тамдынского района. В соответствии с Указом
Президента №4817 от 2 сентября 2020 года создан Комитет по развитию
шелководства и каракулеводства. Шелководство — это производство шелка-сырца
путем выращивания гусениц, а каракуль — это разновидность овец, которую веками
разводили в Центральной Азии. Это государственное учреждение далее будет

упоминаться в документе, как «Новый комитет».

Земли фермеров в районе Проекта были возвращены обратно в государственные
резервы по решению хокима Тамды, и земля была передана “Новому комитету“.
“Новый комитет”, в свою очередь, 21 октября 2020 года передал землю в аренду
кластеру «Дахан-2019». Кластер обязан сдавать землю в субаренду фермерам на
территории Проекта. Договоры субаренды заключаются с теми же фермерами, без

изменения размера площади участков.

30 октября 2020 года все фермеры подписали членские соглашения с “Новым
комитетом", а позже, в ноябре, подписали договоры субаренды с кластером «Дахан-
2019».

Фермеры продолжают платить земельный налог, а с 30 октября 2020 года к

дополнительным платежам относятся:

192248.С1А.В.002 Редакция В9 Раде 311
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® единовременный взнос за членство в комитете (270 000 Сумов [25 долларов
США])

® 1.5% от 270 000 Сумов [25 долларов США] на овцу в год (примерно 0.375
долларов США/за овцу].

“Новый комитет” определяет поля, подлежащие приватизации и использованию в
рамках частных соглашений о субаренде, отбирает фермеров среди заявителей,
определяет виды  сельскохозяйственных культур, устанавливает уровни
производства, финансирует сельское хозяйство, продает семена и удобрения и
закупает продукцию. Отбор фермеров основывается на продемонстрированных
ими управленческих и сельскохозяйственных навыках. Максимальный срок аренды
составляет 49 лет, но небольшие фермы, занимающие в среднем 2 га, сдаются в

аренду на 10-15 лет.

Деградация земель является серьезной проблемой" для развития сельского
хозяйства и сельских районов Узбекистана. Практика — экстенсивного
землепользования для выращивания сельскохозяйственных культур истощает почву
и питательные вещества, в то время как практика сбора урожая истощает
остаточные органические вещества с поля, что приводит к потере верхнего и
наиболее продуктивного слоя почвы. Эта деградация с 1990-х годов привела к

неуклонному снижению стоимости земли и получаемых от нее выгод.
Землепользование на территории Проекта используется для следующих целей:

Фермеры, которые подписали соглашения о субаренде с Тамдынским
районом/Новым комитетом и ежегодно платят арендную плату за доступ к
своей земле. Как правило, у фермеров есть одно или несколько
неофициальных убежищ для пастухов, где пастухам предоставляется жилье,
пока они находятся в зоне Проекта и ухаживают за домашним скотом.

® Пастухи, которые присутствуют и пасут скот от имени некоторых фермеров в
зоне реализации Проекта.

» Общественный доступ к различным местам и из них, поскольку существует

множество грунтовых дорог и путей, пересекающих большую территорию.

81 Тпе есопотсз о! 1ап4 дедгаданоп ргодгат, зБекейап Сазе 5\и4у Ройсу БиеЁ, АайаЫе а НИр:/Лимлм.е!4-
пндавме. ога/Иеадтип/ра#/Соипиу Ройсу Вие! - Цгекзап \МУЕВ.ра! [ассеззед Мометьег 2020}

192248.С1А.В.002 Редакция В9 Раде 312
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Традиционные травы, используемые в медицине, собирают в районах,
прилегающих к деревням и крупным населенным пунктам региона. На
территории проекта нет конкретных участков, которые используются для
этой деятельности, осуществляемой по всему региону.

Охота, в том числе на животных, также и на джейранов (багеЦа зибдиНигоза,

краснокнижный вид).

В марте и апреле 2021 года было завершено картирование ГИС и социальное

исследование, для сбора дополнительной информации о землепользовании и

землевладении на территории Проекта. Цели исследования заключались в том,

чтобы:

Определить, с помощью спутниковых изображений, интересующие объекты
на территории Проекта, с более расширенной областью изучения, чтобы
проверить наличие уязвимых мест на близлежащих территориях.
Подготовить список мест, которые позже посетила исследовательская группа,
чтобы проверить расположение выявленных объектов, сделать фотографии
и провести интервью с фермерами и пастухами, для сбора информации об
их социально-экономическом статусе.

Объединить результаты в карту уязвимости землепользования, которую
можно использовать для информирования об окончательной планировке
ветряной электростанции, чтобы избежать/свести к минимуму экологические
и социальные воздействия, в соответствии с иерархией смягчения

последствий.

Карта с указанием границ арендованных земельных участков была получена из

Тамдынского района и оцифрована, чтобы ее можно было использовать для

количественной оценки изменений в землепользовании в пределах каждого

арендованного участка. Результаты картографирования ГИС и социологического

исследования подтвердили наличие 10 договоров субаренды на Проектной

территории. Арендованные земельные участки и их пересечение с инфраструктурой

Проекта показаны на Рисунке 7-1.

192248.С1А.В.002 Редакция В9 Раде 313

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\Моод бгоир К Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

—
льет
<

—
® $ешетеги

Ш Ееаве - Аснме
№ геацие - Асвме (Ме)
® геашиге - АБапдопеа
с тв
1 Ме Маз
Г] багу
— папотиьзоп [Иез
'Воад - ем
Воад - Ех5впа, Урогаае
Вод - ЕЖ5Ипо Мат Коза
— Оше Воадв & Теаскз
Г] сатр/Сотроиа Агеа
`` [зивыаной
ГА
|0 Тетрогагу ММагеноизе:
С агт Воипдапез

Е ва . ее ие

Рисунок 7-1: Сданные в субаренду земельные участки, инфраструктура Проекта и активные/заброшенные объекты на
территории Проекта

192248.С1А.В.002 Редакция В9 Раде 314
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Картографическое исследование ГИС и социальное исследование выявило убежища
для пастухов, используемые в качестве жилья пастухами, которые пасут своих
животных на арендованных сельскохозяйственных угодьях, туристическую
гостиницу, горнодобывающий комплекс и объект культурного наследия. Также были
обнаружены различные заброшенные или нежилые постройки. Все обнаруженные

объекты показаны на рис. 7-1 вместе с их активным/заброшенным статусом.

Что касается заброшенных объектов, то это обычно либо груды камней, либо

заброшенные приюты для животных, которые не использовались десятилетиями.

В Таблица 7-14 представлены краткие сведения о жилых объектах на территории

Проекта, а также фотографии, иллюстрирующие текущее состояние каждого места.

192248.С1А.В.002 Редакция В9 Раде 315
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-14: Сводная информация об активных площадках в пределах или рядом с территорией Проекта

Идентификационн | Координат
ый номер на карте |ы [<=

Категория
описание
есятичн ото объекта
(д. Ф 6
Е землепользован
ы

ия
градусы)

41.3259
«А» внутри 64.2048 Убежище для
арендованного примерно в пастухов, где они
земельного 1,7 км от могут
участка 6 ближайшег | переночевать
о ГВТ
(ГВТ 25).
192248.6ЕА.В.002 Редакция В9 Раде 316

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Идентификационн
ый номер на карте

Координат
ы бР5
(десятичн
ые

градусы)

Категория
описание

Фото объекта
землепользован

41.6101
64.3698
«С» внутри Примерно Убежище для
арендованного 940 мот | пастухов, где они
земельного ближайшег | Могут
участка 5 оГВТ переночевать
(ГВТ 31)
192248.61А.В.002 Редакция В9 Раде 317

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Идентификационн
ый номер на карте

Координат
ы бР5
(десятичн
ые

градусы)

Категория
описание
землепользован
ия

Фото объекта

«1» за пределами
любого
арендованного
земельного
участка

41.5507
64.3223

Около 1.4
км. От
ближайшег
о ГВТ
(ГВТ 18)

Убежище для
пастухов, где они

могут
переночевать.

Внутри одного
комплекса есть
два здания,
меньшее
строение
находится на
восточной
стороне.

192248.С1А.В.002

Редакция В9 Раде 318

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Идентификационн
ый номер на карте

Координат
ы бР5
(десятичн
ые

градусы)

Категория
описание
землепользован
ия

Жилой комплекс

Фото объекта

41.5544 я я
с группой зданий.
«4» за пределами 64.3792 Это место
любого Около 2 км. | Захоронения
арендованного от Гуджумли Авлиё,
земельного .. которое местное
ближайшег бщество
участка ГВт сообщ:
(ГВт42)  СЧИТает святым
местом.
192248.6ЕА.В.002 Редакция В9 Раде 319

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Идентификационн | Координат

К:
ый номер на карте |ы бР$ | “атегория

описание

(десятичн Фото объекта
ые

градусы)

землепользован
ия

41.5868

64.4070
«7» внутри Около 1.1
арендованного км от Убежище для
но ближайшег Пастухов
участка оГВТ
(ГВТ 39)
192248.6ЕА.В.002 Редакция В9 Раде 320

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Идентификационн | Координат

ый номер на карте |ы [<= ИТ:
(десятичн Фото объекта
землепользован
ые
ия
градусы)
«8» внутри
арендованного 41.5565 Туристическая
земельного 64.3795 гостиница в
участка 6 составе
1.9 км. От горнорудного
ближайшег комплекса
о ГВТ «Холодный
(ГВТ 42) источник» / “Соа
рипа”
192248.6ЕА.В.002 Редакция В9 Раде 321

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4
Зарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Идентификационн | Координат

к:
ый номер на карте |ы бр | “Аатегория

описание

(десятичн Фото объекта
землепользован
ые
градусы) ия
Золоторудный
«9» за пределами комплекс
любой 41.5322 Мурунтау, тие
арендованной у присутствуют
земельной 64.4937 рабочие, в том
числе
площади 1.8 км. От | осужденные
ближайшег | преступники, так
о ГВТ как это
(ГВТ 101) одновременно
коммерческое
предприятие и
исправительная
колония.
192248.6ЕА.В.002 Редакция В9 Раде 322

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Идентификационн | Координат
ый номер на карте |ы [<=

Категория

описание

(десятичн Фото объекта
Е землепользован

ы

градусы)

«Е» внутри

0.7 км. От
арендованного турбины Ферма «Ватгап
земельного У 03 СКу»
участка 4
192248.6ЕА.В.002 Редакция В9 Раде 323

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Сводная информация о консультационных мероприятиях с фермерами,

завершенных в апреле и июле 2021 год, представлена в Таблица 7-15.

192248.С1А.В.002 Редакция В9 Раде 324
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-15: Консультации с фермерами

Название

фермы/отсылка

к карте (рис. 7-
2)

Ферма Архар /
Арендованный
участок земли 1

Ферма
Абдубахтян

Арендованный
участок земли 2

Интервьюируемые

Фермер: Эргашев
Шерзод

1 фермер +2 пастуха

Фермер: Бакитжан
Пулатов

1 фермер

Дата и место

02/04/2021

Личная
встреча на
ферме.

02/04/2021

Личная
встреча на
ферме.

Координаты

41.6165, 64.508

41.6165,64,508

Краткое изложение

У фермера есть два пастуха. Он заинтересован в новом
проекте. На ферме два убежища для пастухов. Никаких
серьезных опасений не было высказано.

В настоящее время он живет в городе Заравшан со своей
семьей и двумя детьми, и имеет среднее образование.

Он арендовал землю на Проектной территории в течение
последних четырех лет, и ежегодно выплачивает арендную
плату Тамдынскому району. Он не сдает в субаренду какую-
либо часть своей арендованной фермы другому лицу.

У него 100 коров и 200 овец, и он использует двух пастухов
(не те же самые пастухи, что опрошены ниже). Пастухи не
являются членами его семьи.

На его ферме есть два убежища для животных, построенные в
2018 году из бетона, дерева и глины. Он дает разрешение
пастухам использовать убежища, и они используются в
течение всего года.

Сам работает пастухом, вместе со старшим братом.

У него семья из пяти человек, проживающая в Тамды, аон
сам большую часть времени проводит на ферме. На ферме
есть три убежища для животных. Серьезных опасений по
поводу Проекта нет.

192248.С1А.В.002

Редакция В9

Раде 325

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название

евмиотська Интервьюируемые Дата и место Координаты Краткое изложение

к карте (рис. 7-
2)

При посещении фермы на территории никого не было,

Фермы поэтому интервью было проведено по телефону. Жена и дети

«Кызылкум фермера живут в городе Зарафшан. На фермера работает

Баракаси» и Фермер: Мирзохид 07/04/2021 и пастух из Рохата, и семья часто остается с пастухом на ферме.

«Мустанг Голд»  ТУРАИев 11/07/2011 41.600042 На ферме есть переносная юрта и загон. Фермеру было

Арендованные 1 фермер и по 64.447816 интересно узнать больше о расположении ГВТ, так как он

участки земли 3 планирует построить навес на территории фермы.

апа 10 Район был повторно посещен для уточнения текущего статуса
и бР5-координат.
При посещении территории фермера и пастухов не было на
месте. У фермера есть укрытие на территории Проекта,
которое не смогли обнаружить наблюдатели. У фермера
работают два пастуха, и один из них часто гостит у своей
семьи (жена и трое детей). Фермер не возражает против

Ферма «Рамзан Фермер: Хуршид 07/04/2021 (по Проекта. Его интересовало возможное влияние на

Сити» Кадыров телефону) и 41.600042 деятельность фермы. У него 1500 овец и 60 коз.

Арендованный 1 фермер 12/07/2021 64.447816 С фермером снова связались по телефону 07.12.2021, чтобы

участок земли 4 подтвердить текущий статус убежища на ферме, которое
используется нечасто, но круглый год, в зависимости от того,
подходит ли трава для выпаса животных. В течение последних
нескольких лет пастух не был в убежище в апреле и июле, так
как травы было недостаточно, и основные месяцы его
активности - с января по март.

192248.6ЕА.В.002 Редакция В9 Раде 326

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название

евмиотська Интервьюируемые Дата и место Координаты Краткое изложение

к карте (рис. 7-
2)

Ферму посетили 04.03.2021, но фермера не было на месте.
Позже интервью было проведено по телефону 04.07.2021.
Ферму обслуживают фермер и его сын. Семья проживает в
Зарафшане. На ферме есть три убежища для животных.
Фермер слышал о Проекте и не испытывал серьезных
опасений по поводу ветряной электростанции.

07/04/2021
(интервью по С 2017 года он арендовал землю на Проектной территории у
телефону) Тамдынского района. Он никому не сдает в субаренду свой
участок.
Ферма 11/07/2021
>. Фермер: Марат (личная У него большое количество коров (по сообщениям, 1700) и он
тя Айымбетов встреча с 41.5868,64.407 занимается крупным животноводством. У него также есть 400
м фермером в г. овец и 20 лошадей.
Арендованный 1 фермер и его сын Зарафшан)
участок земли 5 Он использует несколько пастухов, ни один из которых не
13/07/2021 является членом его семьи.
Личная
встреча на Фермер использует три здания на этой ферме, которые были
ферме. построены с 1975 года и используются круглый год.
Фермер был повторно посещен 11 июля 2021 года. В
настоящее время фермер использует землю и жилье фермы
«Наширов Зохид». Фермер сообщил, что с мая по февраль он
пасет скот на новом месте (ферма «Наширов Зохид), а в марте
и апреле использует собственное хозяйство.
192248.6ЕА.В.002 Редакция В9 Раде 327

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название

евмиотська Интервьюируемые Дата и место Координаты Краткое изложение

к карте (рис. 7-
2)

На ферме работают два пастуха. У интервьюируемого пастуха

Ферма . 01/04/2021 есть жена. У второго пастуха- жена и двое маленьких детей.
искандерни Пастух: Азим Юлдошев 41.5498 Это их первый рабочий месяц. На ферме четыре убежища для
Чорваси» / Личная .

 Арендованный 1 фермер встреча на 64.3467 животных, пятое находится в стадии строительства. Не
ак земли 6 ферме. выражено озабоченности по Проекту, считают, что он даст

новые возможности для работы.

Фермер: Искандер

Ферма «Карабаир  Исломов 07/04/2021 У фермера есть жена и четверо детей, и он проживает в
Пок» интервью по 41.6165,64,508 Зарафшане. Фермер сам пасет скот, и его сын иногда
Арендованный Фермер и его сын телефону помогает ему.

участок земли 7

Ферма «Наширов Дом и территория в 12.07.2021

Захид» —” 41.629857 Фермер Мирзатай Бекатай (идентификатор на карте № 7)

настоящее время

в Личная встреча показал территорию. Фермер пасет своих овец, а также
Арендованный используются р 64.40288 рритор рмер ц
на ферме. ухаживает за небольшим поголовьем овец фермы «Наширов
участок земли 8 фермером с фермы
С м Захид».
«Мирзатай Бекатай».
192248.С1А.В.002 Редакция В9 Раде 328

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название
фермы/отсылка
ЕВ 1 Интервьюируемые Дата и место Координаты Краткое изложение
2)
Территорию У фермера есть семья и трое детей, проживающих в городе
посетили Зарафшан. На ферме есть убежище для животных и загон для
Ферма «Томды 02/04/2021 и овец, в этом же районе. Он использует территорию круглый
Кудукча» / Фаррух 07/07/2021 41.6101,64.3698 год.

Арендованный

9 Личная встреча
участок земли

в г. Зарафшан

192248.С1А.В.002 Редакция В9 Раде 329
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Помимо девяти опрошенных фермеров, было также проведено два интервью с

пастухами.

Интервью с пастухом, работающим на участке, отмеченном на карте как «ШЮ А»

(арендованная земля, участок 6) показало следующее:

® Пастухи, работающие в зоне реализации Проекта, преимущественно мужчины
трудоспособного возраста, хотя можно найти и молодых пастухов-мужчин чуть
моложе 18 лет.

®  Пастухи из небольших деревень по всему региону.

® Пастух несет ответственность за 66 коров на ферме, и он проводит до одного
месяца на выпасе, работая совместно с другим компаньоном-мужчиной, того же
возраста (50-54). Он оставляет жену и двоих детей дома, и уезжает пасти
животных.

Они получают оплату наличными, по возвращении к владельцу скота, и
рассчитывают получить за свою работу по 2,5 миллиона сумов (240 долларов
США) каждый.

® Во время своего пребывания на территории Проекта они используют одно и то
же укрытие для животных, в качестве места для временного проживания. Когда
они вернутся с животными на ферму, другие пастухи будут выпасывать скот,
вернутся на территорию Проекта и будут использовать то же самое укрытие,
поэтому укрытие используется в течение всего года.

® Пастухи не владеют укрытиями, так как они находятся в ведении фермера, а
укрытия находятся в удовлетворительном физическом состоянии. У всех укрытий
обычно есть прилегающая территория, где скот держат на ночь, чтобы он не

потерялся.

В сентябре 2021 г. дополнительная информация была получена от фермеров, пастухов и
сельскохозяйственных рабочих в ходе подготовки Плана восстановления источников
средств к существованию (ПВИСС), и краткое описание социально-экономических
условий фермеров представлено в Таблица 7-16. Эта информация была взята из
вопросника домохозяйствам, заполненного в августе 2021 г. и сентябре 2021 г. в ходе
серии личных встреч с фермерами в местах, где они обычно проживают. Женщин-
членов домохозяйств также попросили принять участие во встречах, так как анкета
содержала конкретные вопросы для женщин, но в итоге женщины не присутствовали,
поскольку мужчины-фермеры указали, что вопросы, связанные с землей, не касаются

женщин.

192248.С1А.В.002 Редакция В9 Раде 330
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-16: Социально-экономические условия фермеров в августе/сентябре 2021 г. и декабре 2021 г.

Место Соглашение Краткое изложение социально-экономического положения

проведен между

ия фермером и

интервью арендодател
ем

Хокимият Фермер с Фермер является главой семьи и держателем права аренды фермы. Фермер родом из Хазорского района

Зарафшана | договором Навоийской области, сейчас проживает в городе Зарафшан. Он женат и имеет двух сыновей, у которых есть
субаренды свои семьи. Людей с инвалидностью в семье нет. Он узбек, имеет среднее образование. Фермерское хозяйство
земли 1 он держит в аренде с 2018 года. Хокимият Тамдынского района предоставил в аренду землю, и он платит

налоги в Тамдынские налоговые органы. У фермера есть 2 навеса и место для содержания скота. Территория

используется круглогодично. Фермер имеет доступ к одной ферме и имеет 200 овец. У фермера работают 2
па ха.

Фермер живет в Зарафшане, у него есть коммунальное водоснабжение и общий туалет со смывом. На ферме
используются аккумулятор/фонарь для освещения и сжиженный газ для приготовления пищи. Фермер
работает в компании бо!4еп М!д, и его зарплата составляет около 7 миллионов сум (700 долларов США) в
месяц. Доход от фермы фермер вкладывает в овец. Фермер не заинтересован в предложениях работы во время
строительства. По его мнению, ни одна женщина не будет заинтересована во временной работе.

Хокимият Фермер с Фермер является главой семьи и владельцем фермы. Женат, имеет 3 сыновей (10, 8, 1 год). Людей с
Зарафшана | договором инвалидностью в семье нет. Он казах, имеет среднее образование, проживает в селе Тамды. Арендует ферму с
субаренды 2019 года. Хокимият Тамдынского района дал разрешение на пользование землей, налоги платит в Тамдынские
земли 2 налоговые органы. У фермера есть передвижной контейнер на участке и 2 загона для скота. Территория

используется круглогодично. Фермер имеет доступ к одной ферме и имеет 350 овец. У фермера новый пастух.
Раньше его брат помогал ему пасти овец. Фермер живет в Тамды, у него есть вода из колодца и туалет, без
подключения к канализации. На ферме используются аккумулятор/фонарь для освещения и сжиженный газ
для приготовления пищи. Доход домохозяйства поступает от фермы. Ежегодно фермер продает в среднем 50
овец. Самыми дорогими предметами домашнего обихода являются автомобиль, дом, бытовая техника.

192248.С1А.В.002 Редакция В9 Раде 331
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место Соглашение Краткое изложение социально-экономического положения

проведен между

ия фермером и

интервью арендодател
ем

Хокимият Фермер 3 с Фермер является главой семьи и держателем договора субаренды земли. Женат, имеет двух дочерей (10 и 14

Зарафшана | договорами лет). Людей с инвалидностью в семье нет. Он узбек, имеет среднее образование и проживает в Зарафшане. С
субаренды 2017 года у него есть доступ к двум договорам субаренды. Хокимият Тамдынского района предоставил ему
земли Зи 10 землю в аренду, и он платит ежегодную арендную плату Тамдынскому району. Фермер имеет одну постройку

на своей территории и использует ее весь день, когда на ней пасется скот.

У фермера 150 коз, 2000 овец, 2 осла, 3 лошади. У фермера есть два пастуха, они не члены семьи и не пасут
скот на территории Проекта. На территории Проекта фермер использует аккумулятор/фонарь для освещения
и сжиженный газ для приготовления пищи.

Фермер живет в городе Зарафшан, у него есть коммунальное водоснабжение и общественный туалет со
смывом. 13-14 марта 2020 года случился неожиданный мороз, и фермер потерял 320 овец, что привело его к
депрессии. Фермер проходил лечение в медицинском учреждении. Его средний доход составляет около 15-20
миллионов сумов в месяц (от 1500 до 2000 долларов США в месяц). Доход поступает от животноводства,
строительной компании, в которой он участвует, заправочной станции и мастерской для установки газового
оборудования. Самые дорогие предметы домашнего обихода, которые у него есть, это дом, автомобиль и
бытовая техника. Он тратит около 5-6 миллионов сумов в месяц (от 500 до 600 долларов США) на еду и бытовые
расходы. У него нет долгов. Фермер заинтересован в предложениях работы во время строительства, также
готов быть субподрядчиком, так как у него есть строительная компания.

Хокимият Фермер с — Фермер женат, имеет двух дочерей (7 и 9 лет). Людей с инвалидностью в семье нет. Он этнический таджик,
Зарафшана | договором имеет высшее образование. Проживает в городе Зарафшан. У фермера есть договор субаренды с 2017 года.
субаренды Хокимият Тамдынского района предоставил землю в аренду, и он платит им ежегодную арендную плату. У
земли 4 фермера есть 1 строение на территории (без крыши) и загон, и он использует территорию весь день, когда на
ней пасется скот.
192248.6ЕА.В.002 Редакция В9 Раде 332

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
проведен
ия
интервью

Хокимият
Зарафшана

Соглашение
между

фермером и
арендодател

ем

Фермер
договором
субаренды
земли 5

с

Краткое изложение социально-экономического положения

У фермера 1500 овец и 4 лошади. Фермер планирует нанять пастуха с семьей на территорию в районе Проекта.
Фермер большую часть времени проживает в г. Зарафшан и имеет коммунальное водоснабжение и
общественный туалет со смывом. 13-14 марта 2020 года случился неожиданный мороз, и фермер потерял 220
овец и 400 ягнят. Недавно фермер отремонтировал животноводческий участок. Он использует
аккумулятор/фонарь для освещения и сжиженный газ для приготовления пищи, когда находится на территории
Проекта. Средний доход составляет около 13 миллионов сумов в месяц (1300 долларов США в месяц) в виде
заработной платы от добычи полезных ископаемых и около 15 миллионов сумов (1500 долларов США в месяц)
от животноводства. Самые дорогие предметы домашнего обихода у него - это машина, дом, бытовая техника.
Его основные расходы приходятся на домашнее хозяйство и оплату расширения фермы, а также на заработную
плату своим 5 пастухам. У него нет долгов. Пастухи не пасут своих животных в зоне Проекта и ищут лучшие
пастбища в других местах.

Фермер является главой семьи и владельцем договора субаренды земли. Женат, с ним живет сын (36 лет). Он
казах и говорит по-казахски в семье. Окончил Самаркандский сельскохозяйственный университет. Фермер
проживает в городе Зарафшан и имеет доступ к аренде с 2017 года, через Хокимият Тамдынского района. Он
платит ежегодную арендную плату за пользование землей.

Фермер имеет 1 навес на своем участке, помещение для содержания скота и колодец. Укрытие используется в
течение всего дня, когда скот пасется в этом районе. У фермера 450 овец и 10 лошадей. У фермера есть общий
пастух с Фермером 8, и этот пастух не является членом семьи ни одного из них. Пастух присутствует на
территории Проекта. Фермер живет в городе Зарафшан, имеет коммунальное водоснабжение и общественный
туалет со смывом. 13-14 марта 2021 года случился неожиданный мороз, и фермер потерял 320 овец. Находясь
на территории проекта, фермер использует аккумулятор/факел для освещения и сжиженный газ для
приготовления пищи летом и дрова зимой.

192248.С1А.В.002

Редакция В9 Раде 333
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
проведен
ия
интервью

Ташкент,
обществен
ное место

Соглашение
между

фермером и
арендодател

ем

Фермер
договором
субаренды
земли 6

о

Краткое изложение социально-экономического положения

Доход семьи формируется из пенсий (4,5 млн сумов (450 долларов США в месяц)) фермера и его жены,
зарплаты его сына (он занят в золотодобыче) и продажи около 30-40 овец в год. Самыми дорогими предметами
домашнего обихода являются автомобиль, дом, бытовая техника. Расходы домохозяйства составляют 3-4 млн
сумов в месяц (300-400 долларов США в месяц) на питание, коммунальные расходы, бензин. У него нет долгов.
Фермер не заинтересован в предложениях работы во время строительства и считает, что временная работа не
заинтересует женщин.

Фермер является главой семьи и владельцем фермы. Женат, имеет двоих сыновей (17 и 12 лет), дочь (19 лет).
Людей с инвалидностью в семье нет. Он узбек, имеет среднее образование, проживает в городе Зарафшан. Он
получил доступ к земле с 2017 года. Хокимият Тамдынского района предоставил договор субаренды, и он
платит ежегодную арендную плату.

На участке фермера есть 1 укрытие, 3 загона для скота и теплица для гидропоники. Территория используется
постоянно. У фермера 100 коз, 200 овец, 150 коров и 40 лошадей. У фермера есть пастух, работающий на
территории проекта, и 5 рабочих на ферме. Пастух и рабочие не являются членами семьи, и у них нет телефона
для связи.

Фермер живет в городе Зарафшан и имеет коммунальное водоснабжение и общественный туалет со смывом.
13-14 марта были неожиданные заморозки, и фермер потерял 300 коров. Он взял кредит, чтобы покрыть
убытки. На территории Проекта фермер использует региональную сеть электроснабжения, используемую для
освещения и других сельскохозяйственных нужд, а сжиженный газ используется для приготовления пищи.
Фермер упомянул, что у него есть несколько источников дохода от бизнеса, но он не хочет делиться цифрами.
Самыми дорогими предметами домашнего обихода являются автомобиль, дом, бытовая техника. Фермер не
заинтересован в предложениях работы во время строительства и считает, что никакие женщины не будут
заинтересованы во временной работе.

192248.С1А.В.002

Редакция В9 Раде 334
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
проведен
ия
интервью

Хокимият
Зарафшана

Соглашение
между

фермером и
арендодател

ем

Фермер
договором
субаренды
земли 7

о

Краткое изложение социально-экономического положения

Фермер является главой семьи и владельцем фермы. Женат, имеет сына (25 лет), близнецов (24 года) и дочь
(17 лет). Людей с инвалидностью в семье нет. По национальности узбек, имеет среднее образование,
проживает в Зарафшане. Он владеет сельскохозяйственными угодьями с 2017 года. Хокимият Тамдынского
района предоставил землю в аренду, и он платит ежегодную арендную плату Тамдынскому району.

У фермера на территории есть 1 укрытие, загоны для скота и 2 колодца, и территория используется весь день,
когда скот пасется в этом районе. У фермера 20 коз и 250 овец. На территории Проекта у фермера работает
пастух, русский по национальности, без семьи. У пастуха нет мобильного телефона. Фермер живет в городе
Зарафшан, имеет коммунальное водоснабжение и общественный туалет со смывом. 13-14 марта неожиданно
выпали морозы, и фермер потерял 173 ягненка. Он получил кредит в размере 170 миллионов сумов (17 000
долларов США) на увеличение поголовья овец. В этом районе фермер использует аккумулятор/фонарь для
освещения и сжиженный газ для приготовления пищи. Среднемесячный личный доход составляет около 6,5
млн сумов в месяц (650 долларов США) плюс другие источники (не указаны). Доход семьи поступает от
животноводства, а также фермер работает в городском коммунальном хозяйстве. Самыми дорогими
предметами домашнего обихода являются автомобиль, дом, бытовая техника. Фермер тратит около 5 млн в
месяц (500 долларов США) на бытовые расходы. Фермер заинтересован в предложениях работы во время
строительства для двух своих сыновей и считает, что женщины не будут заинтересованы во временной работе.

192248.С1А.В.002

Редакция В9 Раде 335
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
проведен
ия
интервью

Хокимият
Зарафшаеа

Соглашение
между
фермером и
арендодател
ем

Фермер с
договором
субаренды
земли 8

Краткое изложение социально-экономического положения

Фермер является главой семьи и владельцем фермы. Женат, имеет дочерей (8 лет) и сына (12 лет). Людей с
инвалидностью в семье нет. Он этнический араб, в семье говорят по-узбекски. Имеет среднее образование,
проживает в городе Зарафшан. Он получил доступ к договору субаренды земли с 2018 года. Хокимият
Тамдынского района предоставил землю в аренду, и он платит району ежегодную арендную плату. У фермера
есть один навес и загон для скота на территории, и он использует эту территорию весь день, когда они пасут
скот в этом районе. У фермера есть устное соглашение о сотрудничестве с фермером с договором субаренды
5, и летом (май-октябрь) скот пасется на ферме с договором субаренды 8, а зимой на участке 5. У фермера 150
овец и лошадь. У фермера 8 есть общий пастух с фермером 5, который ведет активную деятельность на
территории Проекта. Фермер в основном проживает в г. Зарафшан, имеет коммунальное водоснабжение и
общественный туалет со смывом. В зоне реализации Проекта фермер используют аккумулятор/фонарь для
освещения, и сжиженный газ для приготовления пищи. Средний доход составляет около 10 млн в месяц (1000
долларов США). Также фермер получает доход от животноводства и зарплату от добычи золота. Самыми
дорогими предметами домашнего обихода являются автомобиль, дом, бытовая техника. Фермер тратит 2,5 млн
сумов (250 долларов США) на еду, школу для детей и домашние расходы. У фермера есть долг (40 миллионов
сумов (4000 долларов США)). Фермер заинтересован в предложениях работы во время строительства
водителем, а его жена - медицинским работником.

192248.С1А.В.002

Редакция В9 Раде 336
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место
проведен
ия
интервью

Хокимият
Зарафшана

Соглашение
между
фермером и
арендодател
ем

Фермер с
договором
субаренды
земли 9

Краткое изложение социально-экономического положения

Фермер является главой семьи и владельцем фермы. Фермер живет с родителями, женат, имеет двух сыновей
(1-4 года). Людей с инвалидностью в семье нет. По национальности узбек, имеет среднее образование,
проживает в городе Зарафшан. Он получил доступ к аренде с 2017 года. Хокимият Тамдинского района
предоставил аренду земли в пользование, и он платит ежегодную арендную плату. У фермера на участке есть
1 укрытие, загон для скота и колодец, и он использует эту территорию весь день, во время выпаса скота в этом
районе (с сентября по апрель). Фермер также пасет скот в других горных районах, с мая по август. У фермера
100 овец и 110 коз. На ферме работает один пастух, который не является членом семьи, и пасет скот на
территории Проекта. У пастуха нет ни семьи, ни телефона. Фермер живет в Зарафшане, имеет коммунальное
водоснабжение и общественный туалет со смывом. 13-14 марта 2021 года случился неожиданный мороз, и он
потерял 50 овец и 50 коз, что привело к потере дохода от 1 года ведения сельского хозяйства. В зоне
реализации Проекта фермер использует батареи/фонари для освещения и сжиженный газ для приготовления
пищи. Средний доход составляет около 5-6 млн сумов в месяц (500-600 долларов США). Доход также поступает
от животноводства, работы мясником (2 млн сумов (200 долларов США)), жена работает швеей (2 млн сумов
(200 долларов США)), есть пенсионные поступления от родителей фермера. Доход от фермерства обычно
составляет 40 миллионов сумов в год (4000 долларов США), но в этом году дохода нет из-за падежа скота.
Самыми дорогими предметами домашнего обихода являются автомобиль, дом, бытовая техника. Расходы
семьи: 5-6 млн сумов (500-600 долларов США) на питание и бытовые расходы. Фермер получил кредит на новое
поголовье овец в размере 220 миллионов сумов (22 000 долларов США). Фермер не заинтересован в
предложениях работы во время строительства.

Краткая информация о социально-экономическом статусе пастухов, работающих на территории проекта, представлена в Таблице 7.17.

192248.С1А.В.002

Редакция В9 Раде 337
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-17: Социально-экономические условия пастухов и сельскохозяйственных рабочих в сентябре 2021 г.

Место 'Стейкхолдер | Формат Резюме социально-экономического статуса
проведен ы встречи

ия
интервью

Из 5 рабочих/пастухов:
24 Ферма Пастухи Личное 1. п №1 6 о о
сент. фермера №6 | интервью . Пастух №1 проработал два месяца. Он планирует покинуть ферму в следующем месяце. Он

2021 родом из Учкудука и хочет остаться со своей семьей.
2. Работник фермы №1 присоединился к ферме 5 месяцев назад. Он отвечает за уход за быками и
коровами на ферме (стойловое содержание). Он новичок в этом районе. Он из Самарканда, и его
семья проживает в Самарканде. У него есть жена и 2 детей. Он навещает семью раз в 2 месяца.
3. Работник фермы №2 присоединился к ферме 5 месяцев назад. Он отвечает за уход за быками и
коровами на ферме (стойловое содержание). Он начал работать в качестве рабочего фермера 5
месяцев назад. У него семья и двое детей, проживающих в Зарафшане. Ежемесячная заработная
плата выплачивается наличными в размере 2 млн. сум (20 долларов США в месяц).
4. Работник фермы №3 отказался говорить. Мы узнали, что по специальности он техник и работает
как в хозяйстве, так и в офисе фермера в Зарафшане.
5. Работник фермы №4 — сын фермера. Он координирует работу фермы. Он не женат и живет в

Зарафшане.
25 Ферма Пастухи Личное Пастух №1 присоединился к ферме 4 месяца назад. Он из Хатырчинского района Навоийской
сент. фермера 1 интервью области. Семья проживает в Хатырчи. У него есть жена и 4 детей. Ежемесячная заработная плата
2021 составляет 2 млн. сум. Пастух имеет среднее образование. Его не интересует потенциальная работа

в Проекте. Его жена домохозяйка и заботится о маленьких детях. Пастух посещает семью раз в
месяц. Он нейтрально относится к Проекту и не думает, что Проект повлияет на него ни хорошо,
ни плохо.

Пастух №2 присоединился к ферме 5 месяцев назад, он из Хатырчинского района Навоийской
области. Семья проживает в Хатырчи. У него есть жена и трое детей (23, 17 и 16 лет). Ежемесячная
заработная плата составляет 2 млн. сум. Пастух навещает свою семью каждые два месяца. Пастух
считает, что фермерам и скотоводам поможет новый общинный колодец. Его не интересуют
возможности трудоустройства в рамках Проекта.

192248.С1А.В.002 Редакция В9 Раде 338
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Место 'Стейкхолдер | Формат Резюме социально-экономического статуса

проведен ы встречи

ия

интервью
25 Ферма Пастух Личное Пастух - молодой человек (23 года) из Тамдынского района. Он недавно присоединился к ферме.
сент. фермера 2 интервью Он никогда не учился в школе. Живет с матерью и братом в селе Тамды. Зарабатывает около 1,5
2021 млн. сум в месяц. Он любит свою работу и не ищет других возможностей. Он считает, что община

выиграет от дополнительного колодца.

25 Ферма Пастух Личное Пастух по происхождению русский. Приехал в Зарафшан из Душанбе в 1979 году. Разведен. Жена и
сент. фермера 7 интервью две дочери живут в России. Он работал на шахте и 10 лет назад, после выхода на пенсию,
2021 присоединился к ферме. Он доволен своей работой и круглый год живет на ферме. Фермер

обеспечивает его питанием и всеми необходимыми условиями. Он также получает ежемесячную
зарплату в размере 1 млн сумов (100 долларов США).

Он хорошо информирован о Проекте. Что касается поддержки, он упомянул строительные
материалы (упаковочные материалы), поскольку они необходимы для изоляции укрытий. Также
поможет один дополнительный колодец и организация кормового участка для люцерны.

192248.С1А.В.002 Редакция В9 Раде 339
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод гоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В ходе работ, завершенных в сентябре 2021 года, было проведено подробное
обследование землепользования, чтобы посетить расположение всей инфраструктуры
Проекта, определить и количественно оценить типы объектов, на которые может
повлиять Проект. Результаты этого недавнего опроса описаны в этом разделе. Никаких
материальных активов, имеющих какое-либо экономическое значение, не было

обнаружено ни в одном из мест инфраструктуры Проекта.

Расположение подстанции

Пример фотографии земли, которую будет занимать подстанция, показан на Рисунок 7-2.
На этом участке земли нет заметных особенностей. Нет густых участков растительности
или других особенностей (таких как водные каналы или канавы), которые могли бы

привлечь домашний скот или использоваться в качестве благоприятного пастбища.

Рисунок 7-2: Предлагаемое расположение подстанции

Расположение ВЛЭП

Пример фотографии земли, которую будут занимать ВЛЭП, показан на Рисунок 7-3. На

этом участке земли нет заметных особенностей.

192248.С1А.В.002 Редакция В9 Раде 340
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод гоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Рисунок 7-3: Пример состояния земли в месте расположения ГВТ

Внутренние дороги

На Рисунок 7-4 представлен участок земли, на котором будет проложена новая

внутренняя дорога

Рисунок 7-4: Пример состояния местности, где должны быть расположены

дороги

192248.С1А.В.002 Редакция В9 Раде 341
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир К Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Расположение генератора ветряной турбины

Фотография участка земли, где будет расположена ГВТ. Пример размещения ГВТ-41
показан на Рисунок 7-5.

Рисунок 7-5: Состояние земли, на которой предлагается разместить ГВТ-41

192248.С1А.В.002 Редакция В9
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 342
М/оод гоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.4.8 (Общественное здравоохранение

Согласно Обзору системы здравоохранения Узбекистана“? (2014), большинство
поставщиков медицинских услуг в Узбекистане являются государственными.
Государственная система здравоохранения состоит из трех иерархических уровней:
национального (республиканского) уровня, регионального и районного (или городского)
уровня. Частный сектор по-прежнему невелик и в основном включает аптеки,
небольшие клиники и учреждения, занимающиеся оказанием медицинской помощи,
производством и поставкой фармацевтических препаратов или медицинского

оборудования.

Несмотря на усилия по реформированию системы здравоохранения, проблемы, стоящие
перед сектором здравоохранения Узбекистана, сохраняются. К ним относятся
недостаточные инвестиции, региональные различия с точки зрения распределения
ресурсов и результатов в области здравоохранения, неофициальные платежи и низкое
качество услуг. Государство предоставляет первичную медицинскую помощь,
неотложную медицинскую помощь и специализированную медицинскую помощь
группам населения, отнесенным правительством к уязвимым. Расходы на
здравоохранение? из собственных средств (формальные и неформальные) составляют

около 50% расходов на здравоохранение на душу населения в Узбекистане.

Количество доступных больничных коек** в 2019 году оценивалось в общей сложности в
153 400, наличие в Навоийской области —4 100 000 коек. Количество больниц и

амбулаторных клиник приведено в Таблица 7-18.
Таблица 7-18: Количество больниц и поликлиник в Навоийской области

Количество
поликлиник в 2019

году

Количество больниц в

2019 году

Всего по Республике

Узбекистан 1,205 5,955

Город Навои 15 93

82 бекап Неайв зумет гемем. АмайаЫе аЁ ВИ рз://Лилмлм.еигомио.лти/ _ ава/авзе!5/ра! #1е/0019/270370//2Бекап-НИ-
зебра иа=1 [ассеззе4 Мометьег 2020],

83 ОЕСР СОМО-19 Сизб тезропзе т Сепиа! Аза. АмайаЫе аё Вирз://геад.оесд-Ьгагу.огоЛием/?ге=129 129634-
щузаизовие=СОМО-19-сиз-гезропзе-т-сепига|-ача [ассеззе4 Моуетбег 2020].

84 Те $1аме Соттее оЁ {пе ВериБ с оЁ ИзБекап оп <аНзНсз. АмайаЫе аЁ В рз://за.из/еп/оса|- ан с/зоса!-
рголесноп [ассеззе4 Моуетьег 2020].

192248.С1А.В.002 Редакция В9 Раде 343
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод гоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Количество
поликлиник в 2019

году

Количество больниц в

2019 году

Город Зарафшан 2 24

Расположение больниц по районам:

Канимех 1 13
Кызылтепа 1 28
Навбахор 3 22
Кармана 5 38
Нурата 1 15
Тамди 2 7

Учкудук 2 15
Хатырчи 3 32

Источник: Государственный комитет Республики Узбекистан по статистике, 2019 г.

По данным Всемирного Банказ и национальной статистики ожидаемая
продолжительность жизни в Узбекистане постоянно увеличивается — с 58 летв 1960
году до 75,1 в 2019 году. По сравнению с 1990 годом этот показатель увеличился на 4,9
года. Наблюдаемый прогресс отчасти объясняется тем, что государственные расходы на
здравоохранение остаются довольно высокими" (5.8% ВВП). В среднем женщины живут
на пять лет дольше мужчин (77,4 года для женщин против 72,8 года для мужчин). В
Навоийской области ожидаемая продолжительность жизни составляет 75,5 лет (77,4 для

женщин и 73,6 для мужчин), что немного выше среднего показателя по стране.

В период 2011-2015 годов правительство осуществило программу под названием
“Здоровая мать - здоровый ребенок”, направленную на снижение материнской

смертности, которая оказалась весьма эффективной.

85 Тле Мом Вапк Рава Рома. АмайаЫе а Вирз.//дайадмоаБаК.ого/лпсйсаког/5Р.ОУМ.-Е001М юсацоп=07 [ассеззед
Мометьег 2020].

86 Тре 4айе Сотиее оЁНе ВериБ с оЁ /2Бекеап оп званзНсз. АаНаЫе а{ В рз://5каи2/еп/о#аа|-1аНзНс5/Четодгари:
(ассеззе4 Моуетьег 2020].

87 Тре бе Сотиее оЁ 1пе ВеруБс оЁ У2Бекап оп айс. МаНопа| чайаБазе оп $065. АмайаЫе а

Вр://пвда.5а.иг/еп/доаб [ассеззе4 Мометьег 2020].

192248.С1А.В.002 Редакция В9 Раде 344
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Высокий уровень заболеваемости в Узбекистане и других странах Центральной Азии
обусловлен распространенностью неинфекционных заболеваний (НИЗ), что приводит к
высокой стоимости лечения, инвалидности и снижению — экономической
производительности. Система первичного медико-санитарного обслуживания
недостаточно приспособлена для удовлетворения потребностей в области
здравоохранения в целом и НИЗ в частности. Хотя доля смертей от туберкулеза (ТБ) и
ВИЧ/СПИДа постепенно сокращается с 2000 года, распространенность резистентного к
лекарственным препаратам туберкулеза растет быстрыми темпами и является одной из

проблем здравоохранения.

В целом в Навоийской области показатели состояния здоровья населения выше, чем в
среднем по стране. Например, в Навои в 2012 году 1,5% детей имели недостаточный вес,
что ниже среднего показателя по стране в 1,8%, а в регионе отмечается один из самых
низких показателей младенческой смертности - 7 на 1000 рождений по сравнению с 9,9

на 1000 рождений по всей стране.

В целом уровень младенческой смертности выше в городах (11,6) по сравнению с
сельскими районами (3,5). Однако коэффициент материнской смертности для
Навоийской области в 2018 году составляет 27,8 на 100 000 рождений, что выше

показателя 19, наблюдаемого по стране, и является вторым по величине в Узбекистане.

Ближайшее медицинское учреждение на территории Проекта находится в городе
Зарафшан и является районной больницей. Медицинские учреждения есть в каждом из

поселков, окружающих Проектную зону.

Что касается СО\М-19, то первый случай заболевания был выявлен в Узбекистане 15
марта 2020 года после возвращения гражданки Узбекистана из Франции. По состоянию
на 24 мая 2021 года число случаев возросло до 98 657, из них 680 — со смертельным
исходом Правительство отреагировало на пандемию закрытием международных
границ для граждан некоторых стран (в том числе, Великобритании), запретом на
массовые собрания, закрытием мест отдыха и другими ограничениями, включая
удаленную работу дома, требование носить маски в общественных местах. На момент
подготовки настоящего доклада пандемия СОМ-19 продолжалась, и число ежедневных

новых случаев постепенно увеличивалось.

88 \\о|дотеег. АмаНаЫе аЕ № рз:/Лилми мо |отеег$1и#о/согопамииз/соипгуигБек!ап/ [Ассеззед 24 Мау 2021].

192248.С1А.В.002 Редакция В9 Раде 345
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

17 апреля 2021 года правительство ввело новые ограничения на публичные

мероприятия, услуги общепита и транспортные услуги.

Текущее количество подтвержденных случаев в Навоийской области с начала пандемии
составляет 982. Из них 96% выздоровели. Активных случаев 40 (меньше, чем в других
регионах), по 10 случаев в сутки. Динамика роста наблюдается во всех регионах

Узбекистана, в том числе и в Навоийской области.

Как сообщил в беседе с первым заместителем начальника областного управления
здравоохранения Навоийской области Рустам Хамраев, программа вакцинации заявлена
в апреле этого года, однако показатель все еще низкий, около 2%. С первой недели июля
2021 года программа вакцинации 18+ запущена во всех областях, в том числе и в
Навоийской. Создана электронная база данных. Правительство приняло ряд мер для
предотвращения новых случаев. Государство обеспечивает необходимыми лекарствами
для амбулаторного и домашнего лечения. Люди с признаками болезни, не дожидаясь
ПЦР-теста, могут получить лекарства в местных поликлиниках.
В Навоийской области есть все необходимое оборудование и медикаменты для
экстренного развертывания больницы. В Навои имеются четыре кислородные станции,
каждая на 200 коек. Одна из четырех станций выделена для города Зарафшан. На
сегодняшний день из 500 имеющихся коек 100 занято стационарными больными.
Имеются мобильные бригады помощи для осмотра больных на дому и для перевозки
тяжелобольных. Регион занимает хорошие позиции с точки зрения потенциала системы
здравоохранения и готов к увеличению спроса. Сообщений об изменении внутренних

миграционных потоков, связанных с пандемией, на сегодняшний день не поступало.

В период пандемии Специальная республиканская комиссия по СО\МР применила ряд
требований к бизнес-сектору. На каждом предприятии регулярно проводится
санитарная проверка не — соответствующие требованиям предприятия
приостанавливают работу, до восстановления всех санитарных норм. В целом крупные

отраслевые проекты продолжали работать без серьезных перерывов.

89 Согопамгиз СОМ 19: 54ав$Нс$ п УзБеккап апа \М/опа. АуайаЫе аЁ ВИ рз://илмм. дахеа.и2/ги/согопамгиз-
зна\/ [Ассеззед 7 лиу 2021]

192248.С1А.В.002 Редакция В9 Раде 346
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

'Дилноза Гафорова, начальник отдела Навоийского отдела поддержки махалли и семьи,
рассказала о двух периодах жесткого карантина в апреле и августе 2020 года. В эти
периоды было ограничено использование транспортных средств, организованы колл-
центры поддержки населения, жителям предоставлялись продуктовые наборы и
оказывалась психологическая помощь. Правительство оказало поддержку бизнесу: в

прошлом году выплаты по кредитам были приостановлены на шесть месяцев.

Из-за пандемии официальный уровень безработицы вырос до 15 процентов в июле 2020
года по сравнению с 9,1 процента в августе 2019 года. Безработица среди женщин и
молодежи была выше — 17,4 процента и 20,1 процента соответственно, кризис
разрушительно сказался на самозанятых и официально не устроенных работниках,
особенно в городских районах. Формальная занятость начала восстанавливаться в
середине августа после снятия карантинных мер, хотя восстановление в неформальном
секторе шло медленнее: доля домохозяйств, сообщивших о самозанятости, в апреле
упала на 67%. После ослабления ограничений уровень безработицы восстановился до

10% к концу 2020 года (Министерство занятости и трудовых отношений).

7.4.9 Права человека и гендерная проблематика

В 2019 году Узбекистан занял 106-е место из 189 стран по Индексу человеческого
развития и был отнесен к категории стран с высоким уровнем человеческого развития.
В Индексе гендерного неравенства в том же году Узбекистан занял 62-е место из 189
стран, в основном из-за высокого уровня образования женщин и относительно высокого

уровня участия в трудовой деятельности®.

Цель этого раздела состоит в том, чтобы предоставить краткую информацию об
основных рисках для прав человека, имеющих отношение к Проекту, которые включают

следующее:

® Возможность возникновения трудовых нарушений в цепочке поставок Проекта.

Гражданские свободы и свобода слова (в случае организации акции протеста
против деятельности Проекта).

О Гендерное насилие и домогательства, которые могут иметь место на рабочем
месте и/или в домашнем хозяйстве местных сообществ.

3 Ипиед Майопз Реуеюртепе Ргодгатте. бепфег пеаца!у пех. 2020. АайаЫе а Нир://пагипар.ога/еп/сотрозне/си
[Ассеззед Магсв 2021].

192248.С1А.В.002 Редакция В9 Раде 347
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Доступ граждан к правосудию, если они хотят подать жалобу на Проект в
судебном порядке.

® Компенсация от экспроприации и других воздействий, связанных с землей,
возникающих в результате реализации Проекта.

Дискриминация лиц в составе рабочей силы из-за инвалидности, расы,
этнической принадлежности или других факторов.

Если не указано иное, текущая ситуация в отношении рисков для прав человека описана

в последующих разделах с использованием информации, взятой из источников:

® «Ведение бизнеса в Узбекистане», Репопф, 20207".

» Гендерная оценка страны Узбекистан, обновление 2018 г. Азиатский банк
развития.??

В апреле 2021 года Европейский Союз принял Республику Узбекистан в качестве 9-й
страны-бенефициара специального механизма стимулирования устойчивого развития и
надлежащего управления (С5Р+) в рамках односторонней Всеобщей схемы

)з

преференций (С5Р ЕС начал применять преференциальные тарифы на товары,

импортируемые из Узбекистана в рамках этой договоренности, с 10 апреля 2021 года.

Принятие Узбекистана в качестве бенефициара С5Р+ отражает признание реформ,
проведенных правительством, в частности, по улучшению делового климата,
совершенствованию судебной системы, служб безопасности, условий труда, а также
административной подотчетности и индекса эффективности. Принятие также
свидетельствует о последовательном положительном развитии в социально-

экономической и трудовой сфере.

7.4.9.1 Трудовое законодательство и нарушения охраны труда

20 августа 2018 года Президент Республики Узбекистан принял Постановление №ПП-
3913, в котором были предложены реформы в сфере труда Узбекистана для защиты
трудовых прав и предприняты дополнительные шаги по предотвращению и
искоренению принудительного труда в стране. В частности, Постановление изменяет
национальное трудовое законодательство для приведения его в соответствие с
конвенциями и рекомендациями Международной организации труда (МОТ), и
предусматривает дополнительное финансирование сотрудников инспекции труда в

9' отд Визтез$ т О2Бекюап, Оегуопз. 2020. АуайаШе аё В рз:/Лимлм.Чегуопз.сот/епЛиан/дш@ез-герой$-апд-

м/Йерарег®/2020/4еБгиагу/26/дота-Бизтез$-т-игрекап-дшае [Ассеззеа МагсН 2021].

3? Избекыап Соипму бепфег  Аззеззтепь  Црдае 2018. АЯап  Оемеюртеп: Вапк. АуаНаЫе аЕ
Врз:/ЛилллмаЧ.ого/аоситегиз/игБек5ап-депдег-аззетеп{-ирда{е [Ассеззе4 Магсй 2021].

93 виореап  Утоп. 09 АрШ 2021 бекап дотз Е/з 65Р+ апапдетеп. — АмайаЫе а
вирзу/Лгаде.есеигора.ец/4осИЬ/ргезз/пдех. сии 4=2263 [Ассеззе4 05 Аидизе 2021]

192248.С1А.В.002 Редакция В9 Раде 348
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

региональных правительственных ведомствах. Новая редакция Трудового кодекса (2020)
вступила в силу в январе 2021 года.

Дискриминация в сфере труда

Законы и нормативные акты запрещают дискриминацию по признаку возраста, пола,
расы, этнической принадлежности, языка, национальности, религии или политических
предпочтений при трудоустройстве и роде занятий. Законы о труде в Узбекистане не
допускают дискриминации женщин или несовершеннолетних.

Использование трудовых договоров, минимальной заработной платы, рабочего
времени, пенсий и отпусков

Закон позволяет компаниям заключать трудовые договоры как на короткий, так и на
длительный срок. Сотрудники могут быть наняты на неопределенный или
фиксированный срок, а также на полный или неполный рабочий день. Срочный
трудовой договор может быть заключен только при особых обстоятельствах.

Минимальная заработная плата в Узбекистане — самая низкая сумма, которую работник
может получить по закону за свою работу. Минимальная заработная плата последний
раз пересматривалась в Узбекистане с 1 февраля 2021 года и была повышена с 223 000
сумов (20 долларов США) до 245 000 сумов (22,6 долларов США) в месяц.

Стандартная рабочая неделя составляет 40 часов, и любое время, отработанное сверх 40
часов, классифицируется как сверхурочная работа и должно оплачиваться в двойном
размере по обычной почасовой ставке. Сверхурочная работа не может превышать
четырех часов в течение двух дней и 120 часов в год. Отпуск оплачивается и не может
быть менее 15 рабочих дней. Для сотрудников не существует ограничений на отпуск по
болезни. Пособие по временной нетрудоспособности работника (больничный)
выплачивается работодателем из собственных средств. В случае продолжительной
болезни работник проходит специальную медицинскую экспертную комиссию, которая
проводит независимую оценку способности работника продолжать работу.

Сотрудницы, родившие ребенка, имеют право на оплачиваемый отпуск по
беременности и родам сроком на 126 дней. Пособие по беременности и родам
выплачивается работодателем за период отпуска по беременности и родам исходя из
заработной платы сотрудницы. Затем отпуск по уходу за ребенком оплачивается
работодателем в размере 2 минимальных месячных заработных плат в течение двух лет.
Сотрудница может работать неполный рабочий день, и в этом случае ей выплачивается
заработная плата за неполный рабочий день плюс пособие по уходу за ребенком.

Пенсии предоставляются государством. Пенсионный возраст составляет 55 лет для
женщин (при условии, что трудовой стаж равен 20 годам) и 60 лет для мужчин (при
условии, что трудовой стаж равен 25 годам).

В течение 2020 года число инспекторов труда увеличилось, как увеличилось и число
полученных жалоб от общественности, а также количество вынесенных наказаний. В
целом правительство эффективно обеспечивает соблюдение законов в формальном
секторе экономики, и, согласно сообщениям, было мало нарушений трудового

192248.С1А.В.002 Редакция В9 Раде 349
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

законодательства, связанных с продолжительностью рабочего дня и отпусков в
формальном секторе. Данные о применении этих законов в неформальной экономике
отсутствуют.

Избыточность

Новый Трудовой кодекс (2020 г.) требует, чтобы работодатель уведомлял сотрудников за
один месяц до того, как произойдет массовое сокращение штата“. Трудовой кодекс
предоставляет работодателю право выбора: либо оставить сотрудников в штате на
дополнительный месяц (месяцы), либо немедленно прекратить отношения с

предоставлением соответствующей компенсации.

Обо всех массовых увольнениях работодатель обязан информировать региональные
отделы труда. Трудовой кодекс определяет термин «массовые увольнения» как

сокращение 10% сотрудников для компаний с числом сотрудников менее 100 человек.

Нарушения трудовой дисциплины

Работодатель должен указывать в своей внутренней политике в области людских
ресурсов виды проступков, за которые он может уволить работника. Если это не указано
надлежащим образом, законные основания для прекращения найма того или иного лица
отсутствуют.

Защита персональных данных
Для обработки любых личных данных требуется письменное согласие работника.

Единая национальная система труда была введена с 1 января 2020 года. Система
призвана служить платформой для проведения ряда мероприятий, включая:

® Электронная регистрация трудовых отношений между работодателями и
работниками, включая процедуры заключения, изменения и расторжения
трудовых договоров.

® Создание электронной базы данных о структуре (штатном расписании)
работодателей, включая информацию об имеющихся и созданных рабочих
местах, условиях труда и вознаграждении.

» Подготовка и ведение данных о занятости лиц в электронном формате.

9 КОЗТА 1еда|, 1еда! Аемз.  [аБоиг |1ам Кеюгтз.  АмайаЫе аЁ Вирз://коа!еда!сот/еда!-а!е“$ЛаБоиг-!ам-

геогт5? ит зоигсе=Мопдадёцит_тефит=зуп@саноп8ит_сатраюп=Ипкедт-и\иедга{ оп [Ассеззе4 Магсй 2021]/

192248.С1А.В.002 Редакция В9 Раде 350
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Свобода ассоциаций

В соответствии с национальным законодательством могут создаваться профсоюзы и
сотрудники могут свободно вступать в них. На практике профсоюзы являются обычным

явлением в государственных компаниях и редко встречаются в частных компаниях.

Закон предусматривает наказание за нарушение законов о свободе ассоциации в
размере от пяти до десяти минимальных окладов. Правительство внесло поправки в
закон о "профессиональных союзах, правах и гарантиях их деятельности". Несмотря на
правовую защиту, на практике трудящиеся, как правило, не могут создавать независимые

профсоюзы или вступать в них.

Отсутствует общедоступная информация о соблюдении государством применимых
законов, обеспечивающих работникам право создавать профсоюзы или вступать в них,

поскольку судебные дела по этой теме не известны.

Рабочие опасаются, что попытки создать независимые профсоюзы будут подавлены
руководством и они будут вынуждены уволиться с работы по не имеющим отношения к
делу причинам. Профсоюзы остаются централизованными и зависимыми от

правительства и редко встречаются в частном секторе.

Детский и принудительный труд

Согласно недавнему — отчету, опубликованному МОТ в феврале, с
систематическим системным использованием детского и принудительного труда в
хлопковой промышленности Узбекистана, о котором МОТ ранее сообщала как о
серьезной проблеме, покончено. В 2019 году также активизировались усилия
государственных правоохранительных органов: количество инспекторов труда
удвоилось с 200 до 400, было расследовано 1282 дела о принудительном труде. 259
государственных служащих, руководителей и менеджеров организаций были наказаны
за нарушение моратория на принудительный труд во время сбора хлопка в 2019 году, в
основном в виде штрафов. В январе 2020 года президент Узбекистана подписал новый

закон, предусматривающий уголовную ответственность за принудительный труд.

35 |пцегпаНопа! [абоиг Огдаптаноп, ЕеБгиагу 2020. ТНиа раму попйойпд оЁ сНИа |аБоиг апа Фюгсед 1аБоиг
дийпд Ве 2019 соНоп ВагуезЕ т У2Бек<ап. АуайаЫе а
В&рз://ллилм.Ио.ого/рес/иогтаНопгезоигсе$/\/МСМ$_73587ЗЛапд--епЛпаех.Нт [Ассеззе4 05 Аидиз* 2021].

192248.С1А.В.002 Редакция В9 Раде 351
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Принудительный труд

Закон запрещает все формы принудительного или обязательного труда, кроме как в
качестве наказания за такие правонарушения, как грабеж, мошенничество или
уклонение от уплаты налогов. Некоторые разделы Уголовного кодекса допускают
принудительные работы в качестве наказания за правонарушения, включая клевету и

возбуждение национальной, расовой, этнической или религиозной вражды.

Инспекторы Министерства занятости и трудовых отношений уполномочены

обеспечивать соблюдение законов о запрете на принудительный труд.

В октябре 2020 года президент утвердил Стратегию развития сельского хозяйства до 2030
года, которая предусматривает поэтапное введение квот на сельхозпродукцию к 2023

году.

Согласно докладу МОТ (февраль 2020 года), число людей, занятых принудительным
трудом в период сбора урожая хлопка в 2019 году, сократилось на 40% по сравнению с
2019 годом. Имеющиеся данные свидетельствуют о том, что темпы сокращения
масштабов принудительного труда несколько замедлились по сравнению с
предыдущими годами. Такое "выравнивание" является типичным явлением после того,
как была принята новая политика, оказавшая значительное воздействие вскоре после ее

принятия.

Реформы, проводимые правительством, способны устранить риски, связанные с
принудительным трудом, и одновременно создать столь необходимые возможности для
трудоустройства. Экономический рост позволит провести дальнейшие реформы в

области образования, здравоохранения, инфраструктуры и в других областях.

Подверженность работника рискам для здоровья и безопасности на производстве

Министерство занятости и трудовых отношений устанавливает и обеспечивает
соблюдение стандартов охраны труда и техники безопасности. Согласно закону, они

должны применяться во всех секторах.

192248.С1А.В.002 Редакция В9 Раде 352
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Работодатели несут ответственность за обеспечение соблюдения стандартов, правил и
положений по охране труда, а также обязательств по коллективным договорам. Закон
предусматривает: работники могут на законных основаниях отказываться от опасной
работы, если работодатель не обеспечивает надлежащие меры безопасности;
работодатель должен выплатить работнику заработную плату в период прекращения
работы или предоставить выходное пособие, если работник решит уволиться. Однако
работники, как правило, не пользуются этим правом, поскольку государственные
должностные лица не обеспечивают его эффективного осуществления, а работники

зачастую опасаются возмездия со стороны своих работодателей.

Закон требует от работодателей страховать гражданско-правовую ответственность за
ущерб, причиненный жизни или здоровью работника в связи с производственной
травмой профессиональным заболеванием или другим повреждением здоровья,
вызванным работой на рабочем месте. Кроме того, сотрудники компании имеют право
требовать, а администрация обязана предоставлять им информацию о состоянии
условий труда и безопасности на производстве, доступных средствах индивидуальной

защиты, льготах и компенсациях.

Работники, как правило, не сообщают о проблемах охраны труда и техники безопасности
в государственные ведомства из-за страха потерять работу. В Узбекистане работники
часто выполняют опасные виды деятельности без необходимых средств индивидуальной
защиты (СИЗ), а инциденты, связанные с безопасностью, должным образом не

регистрируются, не документируются и не расследуются.

08 июля 2021 года состоялось телефонное интервью с заместителем начальника
Управления труда Навоийской области для обсуждения вопросов прав человека,
связанных с трудом, на региональном/местном уровне. Представитель подтвердил:
несмотря на регулярный государственный контроль за трудовым законодательством,
включающий обеспечение соблюдения установленных законодательством мер по
охране труда и технике безопасности, в Навоийской области недостаточно
Государственных инспекторов труда для проведения необходимого количества
проверок для эффективного предотвращения нарушений в области охраны труда и
техники безопасности. По словам представителя, работники, как правило, осведомлены
о национальном законодательстве в области охраны труда и техники безопасности, и
сами сообщают о большинстве нарушений. Лучший способ улучшить здоровье и

безопасность работников - увеличить число государственных инспекторов труда.

192248.С1А.В.002 Редакция В9 Раде 353
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.4.9.2 Гражданские свободы и свобода слова

Правительство осуществляет официальные и неофициальные ограничения на
возможность критиковать правительство или обсуждать вопросы, представляющие
общественный интерес. Закон ограничивает критику президента, а публичное
оскорбление президента является преступлением, наказание за которое составляет до
пяти лет тюремного заключения. Закон запрещает публикацию статей, подстрекающих к
конфликтам на религиозной или национальной почве, или выступающих за подрыв или

свержение конституционного строя.

Все средства массовой информации, как иностранные, так и отечественные, должны
зарегистрироваться и сообщить имена своих основателей, главных редакторов и
сотрудников. Печатные СМИ должны предоставлять печатные экземпляры публикаций
контролирующим органам. Статьи в государственных газетах отражают точку зрения

правительства.

Правительство разрешает доступ к Интернету, в том числе к социальным сетям.
Интернет-провайдеры, предположительно по просьбе правительства, иногда блокируют
доступ к сайтам или определенным страницам сайтов, содержание которых
правительство считает неприемлемыми. В 2020 году правительство разблокировало
доступ к международным СМИ, включая сайты ВВС, Ус!се о! Атепса, Рещспе \\Ме!е,
Регдапа пемз адепсу, Атпезу |и{егпаНопа| Нитап 9$ М/аёсН и Керощег$ Зап$

[топЧегез.

Свобода мирных собраний

Конституция и законодательство допускают свободу мирных собраний. Национальные
средства массовой информации сообщали о том, что тысячи протестующих в различных
городах по всей стране провели в июле демонстрацию против незаконного сноса
частных домов и предприятий (раздел ниже, касающийся прав собственности).
Демонстрации побудили правительство удовлетворить некоторые требования

протестующих.

Свобода передвижения

192248.С1А.В.002 Редакция В9 Раде 354
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

До пандемии СОМ-19 законы предусматривали свободу передвижения внутри страны,
выезда за рубеж, эмиграции и репатриации. Правительство требует от гостиниц
ежедневно регистрировать иностранных посетителей. Правительство требует, чтобы
иностранцы, проживающие в домах частных лиц, регистрировали свое
местонахождение в течение трех дней с момента прибытия. Недавно власти упростили

процедуры регистрации: иностранцам можно регистрироваться через онлайн-портал.

7.4.9.3 Компенсация в связи с экспроприацией и другими последствиями, связанными

с землей

В соответствии с Конституцией владельцы собственности должны получить
справедливую компенсацию за свое имущество до того, как будет осуществлена

экспроприация.

В 2020 году в результате продолжающейся правительственной кампании по обновлению
городов, направленной на снос старых советских многоквартирных домов и частных
домов как в Ташкенте, так и в других регионах, десятки тысяч граждан были вынуждены
покинуть свои дома и предприятия. Как правило, это делается без соблюдения
надлежащей правовой процедуры и является источником внимания и озабоченности

национальных СМИ.

Утверждается, что соответствующие государственные должностные лица не выплатили
многим гражданам адекватную компенсацию за их имущество. Власти перевезли тысячи
людей в антисанитарные временные убежища. Последовавшие за этим публичные
протесты в нескольких местах привели к тому, что в августе центральное правительство
приняло срочные меры по финансовой компенсации многим гражданам. Некоторые
должностные лица местных органов власти, ответственные за снос домов, были
наказаны, в том числе уволены с работы. Правоохранительные органы начали или
продолжают проводить уголовные расследования в отношении некоторых должностных
лиц в связи с их ролью в сносе домов. Сообщений в СМИ о подобной деятельности в г.

Зарафшане или в районе обнаружено не было.
7.4.9.4 Гендер

Гендерный контекст в стране

В июне 2020 года Президент Республики Узбекистан утвердил Национальную стратегию
в области прав человека, направленную на повышение эффективности усилий по защите

и поощрению прав человека, в том числе женщин.

192248.С1А.В.002 Редакция В9 Раде 355
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В Стратегии предусмотрены следующие меры, направленные на защиту прав женщин:
. Разработка предложений по обеспечению гендерного равенства и
предупреждению насилия во всех сферах общественной жизни.
® Разработка Стратегии гендерного равенства Узбекистана на 2021-2025 годы.

» Разработка национального плана действий по осуществлению резолюции 1325
Совета Безопасности Организации Объединенных Наций, озаглавленной
"Женщины, мир и безопасность".

® Расширение программ поддержки женщин в целях обеспечения экономического
роста с учетом гендерных факторов.

» Обеспечение полного соблюдения международных стандартов, касающихся
механизмов и правовых рамок защиты женщин от бытового насилия.

® Повышение осведомленности общественности о гендерном равенстве.

® Осуществление эффективных мер по обеспечению гендерного равенства во всех
сферах общественной жизни, особенно в политической деятельности и принятии
решений.

Гендерное равенство в Узбекистане улучшилось с момента обретения независимости в
1991 году: принципы недискриминации и равных прав для женщин и мужчин были
закреплены в Конституции. Комитет женщин Узбекистана (КЖУ) является национальной
организацией по проблемам женщин и важной заинтересованной стороной в
продвижении гендерного равенства. Возглавляемый заместителем премьер-министра,
КЖУ имеет широкую сеть филиалов.

Для городских женщин КЖУ определил приоритетные вопросы “занятости, создания
новых рабочих мест, развития навыков ведения бизнеса и предпринимательства". Для
сельских женщин ключевыми проблемами являются недостаточная социальная и
муниципальная инфраструктура, а также необходимость развития семейного и

домашнего бизнеса.
Гендерные роли и нормы

Традиционные нормы и обычаи, связанные с ролью женщин как матерей, берущих на
себя ответственность за уход за детьми и семейную жизнь распространены в
Узбекистане, особенно в сельской местности. Ожидается, что женщина, решившая
сделать карьеру, должна сбалансировать работу и семейную жизнь. Гендерные
стереотипы, связанные с женским поведением и социальными ролями, существенно
влияют на профессиональный выбор женщин и мужчин и возможности молодых
женщин в области образования и выборе сферы для дальнейшего карьерного роста.
Гендерные нормы в сельских районах более консервативны, особенно касательно роли
женщин и возраста вступления в брак, поскольку женщины создают семью в

относительно раннем возрасте.

192248.С1А.В.002 Редакция В9 Раде 356
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

По данным Азиатского банка развития (АБР)%, уровень зачисления в высшие учебные
заведения составляет 38,2 процента для женщин и 61,8 процента для мужчин; но число
женщин, по-видимому, сокращается. Сельские семьи с ограниченным доходом
отдают предпочтение в высшем образовании для мальчиков по экономическим
причинам или или из-за нежелания отправлять дочерей учиться далеко от дома,
учитывая, что две трети высших учебных заведений расположены в трех крупных

городах Узбекистана.

За последние 25 лет возрос уровень участия женщин в государственном управлении“”.
Таким образом, доля женщин в Олий Мажлисе (парламенте) за 1994-2017 годы
увеличилась с 7,3% до 15,6%. Несмотря на эти меры, роль женщин в принятии
государственных решений остается низкой. Женщины преобладают в низших эшелонах

власти, на должностях, которые не связаны с принятием решений.

Правительство в 2020 году запустило новую программу под названием “Стратегия
достижения гендерного равенства в Узбекистане на 2020-2030 годы", которая

реализуется Комитетом Сената по делам женщин и гендерному равенству, Комиссией по

гендерному равенству и Центром женского предпринимательства.

7.4.9.5 Поддержка женщин

Дилноза Гафорова, начальник отдела Навоийского отдела поддержки махалли и семьи,
упомянула о специальной программе для женщин, которая в настоящее время
проводится в Узбекистане для поддержки их социально-экономического благополучия.
Под руководством Навоийского отдела поддержки махалли и семьи в каждой махалле
проведен опрос семей и изучено положение женщин, нуждающихся в различных видах
помощи. Помощь была разделена на девять категорий, среди которых: помощь
безработным, инвалидам, нуждающимся в юридической помощи, медицинская помощь

итд. По каждому выявленному случаю ведется работа.

% Азап  Оеуеортег Вапк  \2бекыап  соипиу  депфег  аззеззтепё ирфае, 2018. АзайаЫе а!

Вирз://Лилил,аБ.ога/зиез/Чегаии/ез/пиНопа!-Чоситеп!/479841/и2Бекап-соипну-депдег-аззеззтепи-ирфаие.раё
(ассеззе4 Моуетьег 2020].
37 Тне 54а Сотт№ее оЁ Фе ВеруБШе оЁ Избек5ап оп зас. МаНопа! ЧакаБазе оп $065. АмайаЫе а!

Вр://пвда.5а.и2/еп/доа8 [ассеззе4 Мометьег 2020].

192248.С1А.В.002 Редакция В9 Раде 357
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.4.9.6 Право женщин на собственность и доступ к ресурсам

Хотя законодательство гарантирует равные права на владение собственностью как
женщинам, так и мужчинам, по-прежнему сохраняются значительные гендерные
различия. Большинство людей приобретают жилые дома в порядке наследования,
традиционно — в пользу мужчин. Женщинам принадлежит лишь 22,3% имущество от
общей стоимости имущества, зарегистрированного в Национальном управлении

земельного и имущественного кадастра.

Сельские домохозяйства традиционно возглавляют мужчины. Семейные фонды
накапливаются в руках самого старшего мужчины, как правило, сына, проживающего с
семьей родителей, который контролирует бюджет. Ограниченный доступ женщин к
финансам и активам сказывается на их экономических возможностях и расширении

прав.

7.4.9.7 Участие женщин в бизнесе

В первой половине 2017 года предприятия малого и среднего бизнеса генерировали 46%
валового внутреннего продукта Узбекистана и составляли более 16 000 новых МП. Среди
них 42,3% предприятий МСБ возглавляют женщины. Этот сектор является ведущим
национальным работодателем, обеспечивающим 78,2% всех рабочих мест на
официальном рынке труда в 2016 году. У женщин нет никаких юридических препятствий
для участия в возможностях получения дохода.

Однако остаются некоторые проблемы. Женщины в основном занимают сегменты
микро- и мини-бизнеса, в основном, из-за низкого уровня навыков в области финансов
и управления. Традиционное мышление заставляет женщин работать на микро-, малых
и средних, а не на крупных предприятиях. Такое отношение влияет на поведение
женщин-предпринимателей и ограничивает сферу их деловой активности.

7.4.9.8 Участие женщин в сельском хозяйстве

В Узбекистане уровень занятости в сельском, лесном и рыбном хозяйстве снизился с
36,2% в 1999 г. до 27,4% в 2016 г., в основном, из-за предпочтения мужчинами более
высокооплачиваемых рабочих мест в обрабатывающей промышленности или оттока
рабочей силы. Напротив, доля женщин, занятых в малых и микропредприятиях, включая
фермы, увеличилась с 21,7% в 2014 году до 22,5% в 2016 году. Женщины вносят свой
вклад в семейный бюджет, ухаживая за небольшими садами и большими участками
земли, выращивают фрукты, овощи и рассаду; ухаживают за скотом и птицей; производят
молочные продукты для семейного потребления; продают товары в сообществе; пекут

хлеб; шьют для семьи, и принимают заказы от соседей.

192248.С1А.В.002 Редакция В9 Раде 358
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Женщины в сельских домохозяйствах обычно распоряжаются небольшими средствами,
полученными от продажи молока и молочных продуктов, яиц и других
сельскохозяйственных продуктов, хотя только 5% из них сами руководят фермерскими
хозяйствами. Женщины из фермерских и пастушьих домохозяйств в зоне реализации

Проекта не участвуют в выпасе скота на участке Проекта, там преобладают мужчины.

7.4.9.9 Гендерное и сексульное насилие и домогательства

В сентябре 2020 года президент подписал закон о насилии в семье, который дает
юридическое определение сексуальному, физическому, экономическому и
психологическому насилию в отношении женщин и обеспечивает поддержку жертв
домогательств и насилия. Он также установил межведомственную структуру
ответственности, включающую государственные органы (Кабинет министров,
министерства внутренних дел, министерство занятости и трудовых отношений), органы
местного самоуправления, сеть махаллинских (районных) комитетов и ННО, работающие

[53 сфере защиты женщин от домашнего насилия.

Культурные нормы не позволяют женщинам и их семьям открыто говорить об
изнасиловании, а местные СМИ редко сообщают об этом. Существуют государственные
приюты для жертв домашнего насилия и телефонные горячие линии для жертв,

нуждающихся в помощи.

Закон напрямую не запрещает сексуальные домогательства, однако для руководителя-
мужчины незаконно принуждать женщину, находящуюся в деловой или финансовой
зависимости, к сексуальным отношениям. Социальные нормы, отсутствие отчетности и
средств правовой защиты затрудняют определение того, насколько это распространено

на рабочем месте.

Похищение невесты — брак путем похищения или брак по захвату — практика, при
которой мужчина похищает женщину, на которой хочет жениться. По оценкам, в
Каракалпакстане, автономной республике в составе Узбекистана, почти 25% всех браков

заключаются путем похищения невест?8:

38 Депа Атипома, 2016. з2Бекап: № [ое 105 т Кагака!рак Виде Тнейз. \М/аубаск Масн!те, пе о{ М/аг ап Реасе
Верогтд. АуайаЫе аЕ НИрз:/Лмург.пе/аюБа!-устсез/изек!5{ап-по-1оуе-105{-кагака!рак-иде-{ней$ [Ассеззе4 Магсп 2021].

192248.С1А.В.002 Редакция В9 Раде 359
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Исследование, проведенное ВесКег е{ а! (2017 г.) показало: средний вес детей при
рождении в результате таких браков, на 2-6 % ниже, чем в среднем по региону, что

отражает последствия похищения невест как для женщин, так и для ее детей.

Результаты мероприятий по взаимодействию с заинтересованными сторонами,
завершенных во время подготовки ОВОССВ, показали: в населенных пунктах,
расположенных вблизи проектной зоны, насилие в отношении женщин является

обычным явлением.
Гендерное равенство на работе

Анализ прежнего трудового законодательства показывает: одна из основных причин
гендерной дискриминации — большинство льгот и гарантий, связанных с семейными
обязанностями, предоставляется только женщинам. Именно по этой причине многие
работодатели предпочитали брать на работу мужчин, которым никогда не понадобятся
такие гарантии и льготы.

В соответствии с Указом Президента № ПП-4235 от 7 марта 2019 года мужчины получили
аналогичный пакет прав, связанный с уходом за детьми. Параллельно с этим из
национального законодательства был изъят список профессий, которые не могли
занимать женщины.

7.4.10 Социальная инфраструктура и услуги

По данным Института статистики ЮНЕСКО, общий коэффициент охвата начальным
образованием в Узбекистане в 2019 году составил 102,22% (ЮНЕСКО объясняет:
коэффициент охвата может превышать 100% из-за включения учащихся старшего и
младшего возраста из-за раннего или позднего поступления а также
второгодничества). Узбекистан имеет высокий коэффициент, который постоянно растет
с 2010 года, когда он составлял более низкий процентный пункт - 92. Следует отметить
несколько более высокий коэффициент для мужчин (102,84), чем для женщин (101,57).

Вто же время уровень охвата дошкольным и высшим образованием значительно отстает

от показателей стран с аналогичным уровнем развития. Согласно исследованиям

Всемирного банка"®, доля детей, регулярно посещающих дошкольные учреждения,

остается низкой и составляет 30%, хотя в последнее время наблюдается рост.

39 ОМЕБСО пище {ог 5танзНс, даца Рог И2БеК5ап. АуайаЫе аё ВНр://. ипезсо. ого/еп/соитиу/и
100 \\оН@ Вапк. збекмап  Едисаноп  5есюг Апаузь, па] тероп, Оесетьег 2018. АуайаЫе а

Вр://Чоситепи$1 моНАБапкК.ога/сигайе/еп/37921155184419205З/р#//тБекап-ЕаисаНоп-бесог-Апа|уз!5.рФ{  [ассеззеа
Мометьег 2020].

192248.С1А.В.002 Редакция В9 Раде 360
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дети в возрасте от 0 до 3 лет недостаточно охвачены сферой дошкольного образования.
Всемирный банк разработал Многомерный Индекс потребностей в дошкольном
образовании (МОРМ!) для определения потребности в нем в каждом регионе
Узбекистана на основе 12 показателей охватывающих такие сферы: доступ к
инфраструктуре, экономические условия домохозяйств и охват детей дошкольным
образованием.

В соответствии с принятым методом домашнее хозяйство определяется как
“обездоленное” или “нуждающееся”, когда оно находится на уровне или выше порогового
значения в 33% от индекса. Регионы Узбекистана были ранжированы на основе доли
домохозяйств в каждом регионе, отнесенных к категории “нуждающихся”. Пятью
регионами Узбекистана, наиболее нуждающимися в помощи, согласно МОРМ, являются
Кашкадарья, Джизак, Сурхандарья, Навои (с 32,10% по состоянию на 2018 год) и

Республика Каракалпакстан.

С начала 2018 года изменилась сумма, которую родители должны платить за дошкольное
образование своих детей. Отдельные сборы были установлены для Ташкента, районов,
областных центров и сельских районов. Для определенных населенных пунктов
(Каракалпакстан и Хорезмская область; районы Тамды, Учкудук, Канимех и Нурата; город

101

Зарафшан Навоийской области) сбор"”" составляет половину суммы, применяемой в

других районах страны.

Узбекистан значительно отстает по доле населения (9%'?), имеющего высшее

образование.

Количество общеобразовательных учреждений в 2019 году составляло 9,942103 школ. Из
них 2709 (27,3%) расположены в городах и 7 233 (72,7%) в сельской местности. В общей
сложности в Навоийской области расположено 364 школы, в которых обучается 178 060
учащихся (489 учащихся на одно учебное заведение).

Одна из самых больших проблем, с которыми сталкивается система образования

Узбекистана — доступность учителей. В Навоийской области самая низкая концентрация
учителей" (4%) по всей стране.

107 ОпИпе пефа Сазейа.их, рибйкаНоп ауайаЫе аё ВИ рз://имлм: дагена.2/ги/2018/01/09/пдегдамеп [ассеззед Мометьег
2020.

102 Тре бе Сотт шее оЁ Фе ВеруЬШс оЁ У2Бекап оп $аН$@с5. МаНопа! ЧайаБазе оп $065. АмайаЫе а
Вир://лзаа.звагиз/еп/доаИ7 [ассеззед Мочетьег 2020].

193 Митвну о РиБйс Еисаоп оР бекап. АуайаЫе а ННрз://иллли,иеди из/ги/званз ка [ассеззед Мометьег 2020]

104 Мой Вапк. Ц2бекмеп  Едисаноп 5есог Апауз, па! тером, Оесетьег 2018. АуайаЫе а
Вр://Фоситети$ 1 мо Чфапк.ога/сигае4/еп/37921155184419205З/ра#//збекекап-Е4исавоп-Зестог-Апау$5.ра  [ассеззед
Мометьег 2020].

192248.С1А.В.002 Редакция В9 Раде 361
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.4.11 Водоснабжение

Система водоснабжения и водоотведения в Узбекистане была унаследована от
Советского Союза и достигла финала своей экономической жизни, требуя масштабной
реконструкции. Сектор сталкивается с рядом проблем, включая ухудшение
инфраструктуры, устаревшую отраслевую стратегию и планирование,
несоответствующие стандарты, ограниченные финансовые ресурсы и слабый
институциональный потенциал.

В настоящее время более 30% домохозяйств не имеет качественной питьевой
воды, а более 1000 населенных пунктов вообще не имеют питьевой воды (ВОЗ,
2019155). Таким образом, обеспечение населения безопасным и доступным
водоснабжением является ключевой задачей для правительства, сделавшего доступ к
безопасной воде и санитарию приоритетом в своей Стратегии сокращения бедности и
повышения благосостояния. Цель стратегии: достижение в течение следующего
десятилетия 100% охвата услугами в городах и 85% в сельской местности.

Муниципальные водопроводы обеспечивают водой крупные населенные пункты, такие
как город Зарафшан, Тамды и Старые Тамды. Малые поселки используют воду из

скважины или питьевую воду, — ее привозят на транспортных средствах в больших
контейнерах, которые заполняются в более крупных поселениях.

7.4.12 Транспорт и общественная инфраструктура

Ближайший аэропорт - Международный аэропорт Навои", современный
логистический узел, работающий в рамках Свободной промышленно-экономической

зоны Навои, находится в 15 км от города Навои.

Территория Проекта подключена к региональной сети существующих ВЛЭП, которые
включают линию, проходящую через территорию Проекта, соединяющуюся с АО
«Навоийский горно-металлургический комбинат», расположенным к юго-востоку от
Проекта. Региональная железная дорога также подведена к НГМК.

Автомобильный транспорт — наиболее часто используемый вид транспорта в
Узбекистане. С 2000 года его использование увеличилось на 78%, в то время как доля
железнодорожного транспорта также немного увеличилась, тогда как использование
троллейбусов, трамваев и метро сократилось.

Ближайшая дорога к Зоне Проекта - АЗ79, проходит с востока на запад к югу от Зоны
проекта и соединяет район Проекта с городом Зарафшан, который находится на западе.
На территории Проекта есть множество грунтовых дорог и трасс.

195 Мона НеаИВ Огдапеаноп ргодесе м Избекеиап оп Сйтайе спапде адар!аноп 10 рголесЕ итап НеайН. АуайаЫе а
Вре/Лиимл моли ооБа|<вапде/ргоес5/адараноп/еп/пех7.нит! [ассеззед Мометьег 2020].
106 \МебзНе о! Мамо! гиегпанопа! Апром. АмаЙаЫе а! №рз://пауоайром.сот/ [ассеззед Мометьег 2020]

192248.С1А.В.002 Редакция В9 Раде 362
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.4.13 Конфликты и безопасность

В истории Узбекистана не было внутренних конфликтов.

Внешне конфликты из-за водных ресурсов находились в центре постоянных

7

споров" между Казахстаном, Кыргызстаном, Таджикистаном и Узбекистаном после

распада Советского Союза. Казахстану и Узбекистану не хватает воды, а Кыргызстану и
Таджикистану не хватает электроэнергии. Наибольшая напряженность была в

густонаселенной Ферганской долине, расположенной в 700 км от Проектной зоны.

Прорыв произошел в 2017 году, когда Узбекистан и Кыргызстан договорились о
строительстве гидроэлектростанций на реке Нарын, которая питает Сырдарью,
пересекающую Узбекистан и Казахстан в направлении Аральского моря.

В Навоийской области нет продолжающихся конфликтов на региональном уровне.
Однако некоторые фермеры, с которыми мы работали, указали: иногда возникают
конфликты между владельцами права собственности на частную землю и скотоводами,
посягающими на их землю для выпаса скота.

7.4.14 Безопасность и здоровье работников

Трудовой кодекс Республики Узбекистан от 1 апреля 1996 года (с изменениями от 22
декабря 2010 года) определяет требования к охране труда и здоровья работников.
Краткое резюме представлено ниже:

. Глава М1. Трудовой договор: Статьи 4 и 72-76 определяют содержание, форму и
срок трудового договора, ограничение прав работодателя на заключение
срочного трудового договора.

® Статья 77 определяет возраст, с которого разрешается прием на работу — 16 лет.

х Статьей 239 установлено: все лица в возрасте до 18 лет принимаются на работу
только после прохождения предварительного медицинского осмотра и в
дальнейшем до достижения 18-летнего возраста подлежат обязательному
ежегодному медицинскому осмотру.

х Статья 7 запрещает принудительный труд, понимаемый как работа, выполняемая
под угрозой наказания.

® Статьи 211 и 212 устанавливают требования по охране труда, а также обязанности
работника по соблюдению норм, правил и положений по труду и охране труда.
Работник обязан соблюдать нормы, правила и положения по охране труда, а
также руководстводствоваться порядком безопасной работы, использовать
полученные средства индивидуальной защиты, и немедленно уведомлять своего
руководителя в случае возникновения аварий или ситуаций, создающих
непосредственную угрозу жизни и здоровью людей.

107 мегпанопа! Сизё дгоир рибШсайоп о! 2018: "Еп4 4пе меаропеаноп оЁ майег м Сепна! Аяа”, амайаЫе а

В ре:/Лилилм. си агоир.ога/еигоре-сегига|-аза/сегига|-а!а/кахаКА$ап/епа-меароп!аНоп-ма{ег-сегига!-а$!а [ассеззе4
Мометьег 2020].
192248.С1А.В.002 Редакция В9 Раде 363

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

» Статья 213 устанавливает право работника на информацию по охране труда и
технике безопасности. При заключении трудового договора и переводе на
другую работу работник информируется работодателем об условиях труда, в том
числе о наличии риска опасных профессиональных и других заболеваний и
причитающимися в связи с этими льготами и компенсациями, а также о средствах
индивидуальной защиты. Работодатель также должен информировать
работников или их представителей о доступности поддержки охраны труда на

рабочем месте.

Министерство занятости и трудовых отношений Узбекистана'08 устанавливает и
обеспечивает соблюдение стандартов охраны труда и техники безопасности в
консультации с профсоюзами. Согласно закону, стандарты охраны труда и техники

безопасности должны применяться во всех секторах.

Работодатели несут ответственность за обеспечение соблюдения стандартов, правил и
положений по охране труда, а также обязательств по коллективным договорам. Закон
предусматривает, что работники могут на законных основаниях отстраниться от опасной
работы, если работодатель не обеспечивает надлежащие меры безопасности для
работы, и работодатель должен выплатить компенсацию работнику во время
прекращения работы или предоставить выходное пособие, если работник решит
прекратить работу. Работники, как правило, не пользуются этим правом, поскольку
опасаются возмездия со стороны своих работодателей.

Закон требует от работодателей страховать гражданско-правовую ответственность за
ущерб, причиненный жизни или здоровью работника в связи с производственной
травмой профессиональным заболеванием или другим повреждением здоровья,
вызванным работой работника на рабочем месте. Кроме того, сотрудники компании
имеют право требовать, а администрация обязана предоставлять им информацию о
состоянии условий труда и безопасности на производстве, доступных средствах
индивидуальной защиты, льготах и компенсациях.

Министерство труда расследует жалобы в течение пяти рабочих дней хотя
правоприменение носит непостоянный и неравномерный географический характер. В
неформальной экономике правоприменение очень низкое, а штрафы слишком малы,

чтобы предотвратить будущие нарушения.

108 \уебзИе о! {пе Митету оЁ ЕтрюутепЕ ап4 ГаБоиг Вейанопз оЁ ИгБекеап, ауайаЫе а! НИ рз://тпевпаи2/еп [ассеззед
Мометьег 2020].

192248.С1А.В.002 Редакция В9 Раде 364
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Согласно Страновой программе МОТ", по обеспечению достойных условий труда,

наиболее распространенными нарушениями в сфере труда были работа без контрактов,
получение выплат ниже, чем было объявлено публично, задержка платежей и
некачественные санитарно-гигиенические условия труда.

На местном уровне основным источником занятости является АО «Навоийский горно-

металлургический комбинат», где работает более 54 000 человек" проживающих, в
основном, в г. Зарафшан.

7.4.14.1 Региональные проблемы охраны труда и техники безопасности

09 июля 2021 года в Департаменте труда Навои было проведено интервью, в ходе

которого была собрана следующая информация.

Департамент труда Навои регулярно проверяет стандарты и условия труда в городе
Зарафшан. Работает всего один государственный инспектор труда, которого
недостаточно для охвата большого числа предприятий Навоийской области. Нарушения,
о которых сообщается, как правило, совершаются сотрудниками. В целом работодатели
хорошо разбираются в национальном трудовом законодательстве. Ключевая проблема
заключается в том, что государственных инспекторов труда просто не хватает.
Предлагаемый уровень заработной платы очень низок, и мало кто хочет работать на этой

должности.

7.5 Раскрытие информации об ОВОССВ и ПЭиС

Цель раздела - описать, каким образом содержание ОВОССВ и ПЭиС было раскрыто
заинтересованным сторонам, как это было достигнуто, полученная обратная связь и ее
последующее использование для информирования об Окончательной оценке
социального воздействия, представленной в разделе 7.6. В течение августа и сентября
2021 года была проведена серия встреч и интервью по раскрытию ОВОССВ и ПЭиС,
результаты обобщены в Таблица 7-19.

Для предоставления точной информации о результатах ОВОСиССВ и ПЭиС были
использованы следующие инструменты раскрытия информации (переведены на

® 105 Оесегё М/юк Соипну Ргодгат Фюг \2Бекымап (2014-2016 ап4 ежмепаед 10 2020). АуайаЫе а
Вирз://Лилили.Ио.ога/аоБауаБош:-#не-йо/ном-#не-Йо-могк5/дерачтегие-апд-оНсез/ргодгат/ЧиерлМСМ$ _560739Лапа--
епИпдех. Вит [ассеззед Моуетьег 2020].

110 ‹пуезтепЕ рготоНоп Адепсу ипаег не Ми\ну о пмезтепи$ апа оге!дп {гафе о! И2Бекеап. РиБсаНоп оп Мамо! пита
ап теайигду рИапе. АуайаЫе а ВЫрз:/Лимез доу /тефасетиег/пемиз/птитс-памо-тилита-апд-пле!айигау-сотЬ!ла-тау-
1взие-согрогаие-еигоБоп45/ [ассеззед Мометьег 2020]

192248.С1А.В.002 Редакция В9 Раде 365
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

узбекский и казахский языки, устно представлены и объяснены, с использованием
бумажных копий):

. Большой плакат с указанием окончательной планировки проекта, подстанции,
ВЛЭП и ориентировочного расположения внутренних дорог.

х Пакет презентаций РоммегРо\, представляющий проект, процесс ОВОССВ,
результаты ОВОССВ по различным тематическим областям и содержание
ПЭиС. Включает пример видеоролика из США о мерцании теней с
УоцТиБе""" (пустынная среда с присутствием домашнего скота, сочтена
подходящей).

. Информационный буклет по проекту (обновлен стех пор, как использовался при
подготовке ОВОССВ).

х Брошюра о Механизме Рассмотрения жалоб.

Вышеуказанные инструменты раскрытия информации представлены в приложениях к
ПВЗС.

ТПуоцТиБе м4ео оп $Вадоми Яскег тот ЦЗА, да{ед 2008. ВН рз:/Лимллм.уоциБе.сот/майсН?и= ОРУТ М8

192248.С1А.В.002 Редакция В9 Раде 366
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-19: Мероприятия по взаимодействию с заинтересованными сторонами во время раскрытия ОВОССВ и ПЭиС

[де = Участники, место проведения Ключевые моменты обсуждения

26 августа Хокимият Хоким (глава Администрация Глава Тамдынского района положительно относится к Проекту, так как он создаст
2021 Янги Тамды | администрации  Тамдынского дополнительные рабочие места для местного населения. Для продвижения временной занятости
района). района среди местного населения рекомендуется информировать хокимият и председателей махаллей, а

также использовать местные телеграм-каналы. В хокимияте подтвердили, что в процессе
строительства могут возникнуть претензии, и готовы оказать помощь в решении любых
поступающих жалоб или запросов.

Заместитель по
инвестициям.

Заместитель по
вопросам
фермеров

Заместитель хокима отметил, что точное количество фермеров на Проектной земле должно
быть согласовано с Комитетом по развитию шелководства (ПРИМЕЧАНИЕ: это производство
шелка-сырца путем выращивания гусениц) и каракулеводства (ПРИМЕЧАНИЕ: это тип овец,
разводившихся в Центральной Азии на протяжении столетий), созданным Указом Президента от
2 сентября 2020 года (далее - «Новый комитет»). Фермеры могут быть недовольны сокращением
земель, и, безусловно, следует обсудить меры по восстановлению средств к существованию.
Возможные меры могут включать бурение скважин, но до начала бурения необходимо провести
гидрологические исследования, а другие варианты включают солнечное освещение и
использование солнечных технологий для нагрева воды и приготовления пищи. К
экологическим рискам относится использование тяжелой техники при строительстве, поэтому
участки нарушенных земель, которые не будут использоваться, подлежат рекультивации.
Средства к существованию женщин в небольших деревнях можно улучшить, обеспечив
обучение и поддержку в обработке шерсти, кожи и молока.

26 августа Ажырыкты, 4 женщины Женщины Местные женщины не используют территорию Проекта для получения средств к
2021 аул Актоу (домохозяйки) существованию. Женщины интересуются, можно ли оказать поддержку местным школьникам,
(махалля) например, в виде игровой площадки, образовательных материалов/средств. Женщины
положительно относятся к Проекту и считают, что он принесет пользу местным мужчинам
больше, чем женщинам, поскольку строительные работы выполняются посменно, и местные
мужчины найдут работу.

27 августа Небольшая 7 человек Встреча с В деревне есть только семь домохозяйств, которые остались после реорганизации ферм Ширкат

2021 медицинска а з общественност | (ПРИМЕЧАНИЕ: это государственные фермы, которые были реорганизованы). Были
мужчины,
я клиника в у ью илидерами | представлены материалы по раскрытию информации, и видео о строительстве

192248.С1А.В.002 Редакция В9 Раде 367
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

Жынгылды женщины) сообщества ветроэлектростанции было воспринято очень положительно. Участники встречи вспоминали

предыдущий визит специалистов и были рады узнать, что Проект продвигается. Им были
вручены буклеты и брошюры на казахском языке. Участники задавали вопросы о технологии, о
том, сколько турбин будет установлено, кто будет основным получателем вырабатываемой
электроэнергии, и им был дан ответ, что вся электроэнергия будет подаваться в национальную

сеть.
27 августа Небольшая 6 мужчин, 1 Отдельная Деревня расположена в отдаленном районе, и в ней нет школы. В деревне нет общественного
2021 медицинска женщина дискуссия с транспорта, в этом районе нет покрытия сотовой связи, жители деревни мечтают иметь
я клиника в лидерами покрытие мобильной связи (Усе! или Угто!е). Лучший способ информировать сообщество -
Жынгылды сообщества информировать лидера сообщества о любых новостях проекта. Сообщество можно поддержать,

пробурив скважину и подключив водяной насос на солнечной энергии. Ранее это было
обещано хокимиятом Тамды, но так и не было сделано.

27 августа Небольшая 3 женщины Женщины В деревне проживает всего семь семей. Для женщин нет работы, поэтому женщины являются

2021 медицинска домохозяйками и воспитывают детей. Мужчины занимаются скотоводством и скотоводством.
я клиника в Дети остаются в школах-интернатах города Тамды или Зарафшана. Здесь нет продуктовых
Жынгылды магазинов, а перевозки в район затруднены. Женщинам интересно узнать больше о Проекте и

следить за новостями о строительстве ветроэлектростанции. Женщины считают, что Проект
принесет пользу их семьям, как женщинам, так и мужчинам. Для поддержки общины можно
было бы организовать обучение женщин рукоделию из шерсти.

27 августа Кыныр, двор 14 человек (6 Встреча с В деревне нет магазина, нет школы, есть только базовое медицинское учреждение. Люди едут в
2021 лидера мужчин, 8 общественност | район Тамды за продуктами. В деревне проживает всего шесть семей. Наш общинный лидер -
общины женщин) ью и лидерами фермер, иу него 60 голов верблюдов. Что касается проекта, то они знают о
сообщества ветроэлектростанции и считают, что это не будет иметь никаких негативных последствий,

поскольку все нуждаются в электричестве, и это принесет пользу нашему сообществу.
Существует проблема с доступом к воде в деревне, и колодец в этом районе, использующий
солнечный насос, очень помог бы общине.

27 августа Кыныр 6 женщин Женщины Женщины в деревне домохозяйки и умеют шить. Все домашние дела выполняет женщина.

2021 Мужчины занимаются животноводством и работают на ферме общинного лидера Алдиярова
Каламбая. При наличии возможности трудоустройства просят сообщить об этом лидеру общины
по его телефону, единственному в селе. Затем он может обсудить подачу заявления на

192248.С1А.В.002 Редакция В9 Раде 368
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

трудоустройство с местными жителями.

27 августа ’Кыныр 6 мужчин, 1 Отдельная Проект воспринимается положительно. Было бы хорошо, если бы молодежь могла получить
2021 женщина дискуссия с работу и навыки в рамках Проекта. Школьные каникулы дети проводят в селе, остальное время
лидерами — в Тамды и Зарафшане, в интернатах.
сообщества
27 августа Тамдыбулак 19 женщин, 8 Встреча с На встрече присутствовал специалист отдела экологии Тамды, который задал вопросы об
2021 и Казыбек мужчин общественност | экологических рисках и мерах по их снижению, в частности о птицах и восстановлении земель.
би, Школа ью и лидерами Презентация результатов ОВОССВ и мер по смягчению охватила поднятые вопросы. Учителя и
№4 сообщества молодежь интересовались работой и возможностями обучения. Был задан вопрос, будет ли

произведенная электроэнергия поступать в домохозяйства, и это было уточнено. Был поднят
вопрос о названии Проекта, так как земля принадлежит только Тамды, а название включает
только Зарафшан. Это было отмечено.

27 августа  Тамдыбулак 16 женщин Женщины и Женщины положительно относятся к Проекту, и была запрошена поддержка в обеспечении
2021 и Казыбек представители населения питьевой водой. Зимой в школе проблемы с отоплением: для отопления используется
би, Школа школы угольная печь, которая требует регулярного снабжения углем. Любая поддержка местной школы
№4 с помощью отопительных технологий была бы очень полезной.
27 августа Тамдыбулак 3 мужчины, 1 Лидеры Лидеры общин обратились с просьбой поделиться вакансиями с председателем махалли и
2021 и Казыбек женщина сообщества местными телеграм-каналами. Будут признательны за любую помощь в водоснабжении и
би, Школа отоплении. Никаких опасений по поводу проекта нет.
№4
27 августа  Ажырыкты, 5 мужчин, 4 Встреча с Проект был встречен положительно. Приветствуется любая поддержка, которая может быть
2021 Актоу аул женщины общественност | оказана детям и молодежи, возможности трудоустройства для неквалифицированных
(махалля) ью и лидерами безработных. Участники встречи были заинтересованы в том, чтобы подать заявку в качестве
сообщества водителей, так как у них есть водительские права.
27 августа  Ажырыкты, 1 мужчина, 3 Отдельная Отопление является проблемой для сообщества, любая помощь в отоплении домов местных
2021 Актоу аул женщины дискуссия с жителей приветствуется. Местные жители собирают саксаул (кустарник) для использования в
(махалля) лидерами качестве топлива для отопления зимой, но правительство не разрешает сбор этого материала
сообщества из-за деградации земель. Домохозяйства и фермеры изо всех сил пытаются получить кредиты
192248.СА.В.002 Редакция ВЭ Раде 369

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

(займы) для крупного рогатого скота в этом районе. Не было никаких опасений по поводу
мерцания теней.

27 августа  Ажырыкты, 1 мужчина, 3 Представители Будут признательны за любую поддержку, которая может быть оказана школе,
2021 Актоу аул женщины школы №6 игровой/спортивной площадке, возможно в виде учебного оборудования, связанного с
(махалля) возобновляемыми источниками энергии. Учителя положительно отзываются о Проекте и просят

держать их в курсе процесса через местные телеграмм-каналы. Не было никаких опасений по
поводу мерцания теней.

27 августа Янги Тамды, 13 мужчин, 11 Встреча с Участники спросили, где зарегистрирована компания, так как налоги должны быть направлены
2021 Хокимият женщин общественност | на благоустройство Тамдынского района. Было сказано, что компания Гага вап Бато! Епегду
ью, с участием зарегистрирована в Ташкенте. Однако было объяснено, что большая часть работ будет
лидеров выполняться субподрядчиками, и местные субподрядчики будут поощряться к участию, в
сообществ, результате чего местная администрация будет получать местные налоги. Представитель
женщин и санэпидемстанции поинтересовался, есть ли риски заражения грунтовых вод. Было объяснено,
представителей что риски минимальны, так как сточные воды из вахтового поселка (который, скорее всего, не
различных будет использоваться) перед сбросом будут очищены до требуемых норм, а качество воды будет
общественных проверено. Был поднят вопрос, будет ли вырабатываемая электроэнергия поддерживать
организаций население Тамды. Ответ состоял в том, что электроэнергия будет подаваться в национальную

сеть, которая, в свою очередь, будет снабжать других потребителей. Не было никаких опасений
по поводу мерцания теней.

29 августа  Хокимият Заместитель | Встреча по Представителям было интересно узнать больше о технологии, о том, сколько турбин будет
2021 Зарафшана начальника раскрытию размещено, и о потенциальных возможностях трудоустройства для жителей Заравшана. Хокимият
отдела информации с имеет базу данных безработных/уязвимых слоев населения, зарегистрированных в так

инвестиций, | Хокимиятом называемых: «Молодежной тетради», «Женской тетради» (945 женщин), «Железной тетради»

Заместитель Заравшана (социально незащищенные домохозяйства). Они будут рады сотрудничать и делиться вакансиями

среди уязвимых людей, включенных в эти три реестра. Хокимият также может делиться
вакансиями через телеграм-канал Хокимията. Также посоветовали поделиться в популярных
местных телеграм-каналах (Зарафшанская барахолка, Золотой город, Зарафшан сегодня).

начальника по
делам женщин и
семьи

192248.С1А.В.002 Редакция В9 Раде 370
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

«Местными» можно считать тех, кто прожил 5+ лет в данной местности, махалля и хокимият могут
предоставить информацию о людях, присутствовавших в течение этого периода времени.
Хокимият готов поддержать любой процесс рассмотрения жалоб. Что касается компенсаций
фермерам, то это лучше обсудить с Тамдынским районом и «Новым комитетом». Заработная
плата рабочих должна соответствовать ставке в Зарафшане и Навоийской области, которая выше,
чем в других регионах страны из-за горнодобывающей промышленности в регионе. Хокимият
может помочь с размещением рабочих в начале строительства, поскольку для больных СОМ-19
было построено несколько лагерей, которые сейчас не используются.

Меры по восстановлению средств к существованию могут включать следующие меры для

фермеров:

» Техническая подготовка и обучение по ветеринарии животных (как проверять наличие
болезней и возможные варианты лечения, репродуктивное здоровье и т.д.).

» Предоставление строительных материалов для улучшения качества укрытий, используемых
пастухами, таких как кровельные листы, кирпичи, цемент ит. д.

. Любая поддержка, связанная с отоплением, освещением

в отдаленных районах

28 августа Город 5 мужчин, 42 Встреча с Объявления о вакансиях следует размещать через махаллю, так как члены сообщества не
2021 Зарафшан, женщины общественност | доверяют бюро по трудоустройству. Категория «местные жители» была определена, как имеющие
школа №9 ью с участием постоянную регистрацию в городе. Был поднят вопрос компенсации фермерам и был
лидеров предоставлен ответ, что ПВИСС находится в стадии разработки и будут предложены
сообщества в соответствующие консультации и меры. Несколько участников подняли вопрос о воде и о том,
махалле «Янги приведет ли Проект к сокращению водоснабжения населения. Был получен ответ, что будут
Зарафшан» проведены соответствующие консультации с городским коммунальным предприятием
относительно мощности водоснабжения. В качестве поддержки сообщества участники озвучили
следующие меры: детская игровая площадка, помощь с доступом к воде, так как сообщество
нуждается в дополнительных колодцах. Не было никаких опасений по поводу мерцания теней.
28 августа Город 2 мужчины, 2 Отдельное Лидеры общин упомянули о проблеме с водой в районе. Меры поддержки, которые могут быть
2021 Зарафшан, женщины ‘обсуждение с реализованы для местного населения, включают возможности трудоустройства и помощь с
школа №9 лидерами водоснабжением. Лидеры сообществ подняли вопрос компенсации фермерам, на что был
сообщества получен ответ, что ПВИСС находится в стадии разработки и будут предоставлены
соответствующие консультации и меры. Не было никаких опасений по поводу мерцания теней.
192248.СА.В.002 Редакция ВЭ Раде 371

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

28 августа Город 4 женщины Женщины и Рабочие места должны предоставляться в первую очередь социально незащищенным людям и
2021 Зарафшан, представители женщинам. Женщины упоминают о проблеме воды в сообществе, так как им трудно поливать
школа №9 школы сады и им нужны колодцы. Лучший способ поддержать местное население - предложить рабочие

места. Женщины спрашивали, когда они могут подать заявление о приеме на работу, и к кому им
следует обращаться по любым вопросам. Обсуждалась будущая разработка Плана Управления
Трудовыми Ресурсами в Строительстве. Контактные телефоны, листовки Проекта и механизм
подачи жалоб были переданы участникам встречи.

28 августа Город 11 женщин, 9 Встреча с Наиболее популярными телеграмм-каналами для информирования местного населения
2021 Зарафшан, мужчин общественност | являются: Город Зарафшан, Зарафшан барахолка, Зарафшан 24, а также телеграмм Зарафшанского
школа №1 ью, с участием городского хокимията. Чтобы мотивировать женщин подавать заявки, в объявлениях о вакансиях
лидеров должно быть указано, что женщины поощряются к подаче заявок. Определение «местные
сообщества в жители» должно применяться и к тем, кто живет в Зарафшане 10 лет и имеет семью,

махалле проживающую в этом районе. Не было никаких опасений по поводу мерцания теней.

Алишера Навои

28 августа Город 7 мужчин Отдельное Члены сообщества настроены позитивно и заинтересованы в том, чтобы узнать больше о
2021 Зарафшан, ‘обсуждение с Проекте. Они не ожидают, что фермеры будут недовольны сокращением общей площади.
школа №1 лидерами Однако компенсация фермерам должна учитываться при расчете, в процентах от их дохода с
сообщества и потерянной площади. Вода как для питья, так и для орошения является проблемой в
женщинами в сообществе, и требуется помощь в бурении скважин. Не было никаких опасений по поводу
махалле мерцания теней.

Алишера Навои

28 августа Город 6 женщин Представители Представители школы заинтересованы в возможностях трудоустройства, среди них есть
2021 Зарафшан, школы в инженеры и специалисты по гигиене труда с опытом работы в горнодобывающей
школа №1 махалле промышленности, которые также заинтересованы в подаче заявок на вакансии. Проект был

Алишера Навои ' оценен положительно. Не было никаких опасений по поводу мерцания теней.

192248.С1А.В.002 Редакция В9 Раде 372
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

29 августа | Хокимият Фермер 3 с Встреча лицом Фермер говорит, что сокращение общей площади существенно не повлияет на его средства к
2021 Зарафшана доступом к клицу существованию. Основным негативным воздействием, связанным с Проектами, является траншея
договорам для подземного кабеля, так как это уменьшит травяной покров. Социальный риск заключается в
субаренды 3 и том, что по территории будет ходить много новых людей и есть риск воровства. Лучший способ
10 информировать местное население - расположить баннеры (вывески) по территории, баннер на

заправке Фермера (предложено им) и на въезде в город. Фермер не думает, что женщины или
уязвимые люди будут затронуты иначе, чем мужчины, и в целом фермер положительно оценивает
Проект. Не было никаких опасений по поводу мерцания теней.

Фермер заинтересован в предложениях работы во время строительства, а также заинтересован
подать заявку в качестве субподрядчика (у фермера есть строительная компания). По его словам,
ни одна женщина не будет заинтересована во временной работе.

Фермер упомянул следующие меры по восстановлению источников средств к существованию:

- Предоставление строительных материалов для содержания скота, таких как листы для барьеров,
ворота, столбы и деревянные материалы.

- Предоставление базового сельскохозяйственного оборудования, такого как ручные
инструменты, удобрения, семена (это не включает крупную технику).

- Предоставление водораспределительного и ирригационного оборудования, такого как
пластиковые водопроводные трубы, водяные насосы, солнечные панели для обеспечения
питания водяных насосов (пробурить скважину на участке).

Фермер согласен с тем, что в Зарафшанском комитете по развитию сообществ будут работать: (1)
представитель Тамдынского района/кластера «Дахан-2019»; (2) женщина-представитель от
Тамдынского района по продвижению интересов женщин; (3) представитель фермеров; и (4)
представитель пастухов. Фермеров 5 и 6 рекомендуется включить в комитет. Он будет
присутствовать на всех заседаниях Зарафшанского комитета по развитию сообщества. Материалы
и презентации раскрытия информации были переданы фермеру. Фермер подписал форму
подтверждения фермеров.

192248.С1А.В.002 Редакция В9 Раде 373
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

29 августа | Хокимият Фермер с Встреча лицом | Фермер указал, что сокращение общей площади отрицательно скажется на его средствах к
2021 Зарафшана Договором клицу существованию. Негативное социальное воздействие, которое может возникнуть, заключается в
субаренды 4 том, что пастбищные стада овец могут разделиться препятствием (турбиной или забором) на пути

и потеряться из стада. Фермер не думает, что женщины или уязвимые люди будут затронуты
иначе, чем мужчины. Не было никаких опасений по поводу мерцания теней.

Фермер не заинтересован в предложениях работы во время строительства. Он сказал, что
женщины не будут заинтересованы в предоставлении временных рабочих мест.
Фермер упомянул следующие меры по восстановлению источников средств к существованию:
- Предоставление строительных материалов для содержания скота, таких как листы для барьеров,
ворота, столбы и дерево.

- Предоставление водораспределительного и ирригационного оборудования, такого как
пластиковые водопроводные трубы, водяные насосы, солнечные панели для обеспечения
питания водяных насосов (пробурить скважину на участке).

Фермер согласен с тем, что Комитет по развитию сообщества Зарафшан будет состоять из: (1)
представителя Тамдынского района/кластера Дахан-2019; (2) женщины-представителя от
Тамдынского района по продвижению интересов женщин; (3) представителя фермеров; и (4)
представителя пастухов. Фермер был заинтересован в том, чтобы его включили в комитет, однако
все остальные фермеры будут против его кандидатуры, потому что фермер инициировал
конфликт в этом районе (напал на пастухов в этом районе, обвинил их в краже овец, но позже
овцы были ‘найдены в другом месте).

Фермер также упомянул, что, по его мнению, турбины негативно повлияют на его землю, и он
заинтересован в том, чтобы передать землю и получить альтернативную землю (точные причины
того, как турбины могут повлиять на его землю и средства к существованию, не были
представлены, что было интерпретировано исследовательской группой как связь с конфликтом,
описанным выше). Он будет присутствовать на всех заседаниях Зарафшанского комитета по
развитию общины. Материалы и презентации раскрытия информации были переданы фермеру.
Фермер подписал форму подтверждения фермера.

ПРИМЕЧАНИЕ. См. текст под этой таблицей, где представлена оценка ситуации в отношении
взглядов этого фермера на Проект.

192248.С1А.В.002 Редакция В9 Раде 374
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

29 августа | Хокимият Фермер с Встреча лицом | Фермер говорит, что сокращение общей площади не повлияет на его средства к существованию.
2021 Зарафшана Договором клицу Фермер не ожидает каких-либо экологических или социальных последствий, связанных с
субаренды 5 Проектом. Фермер не думает, что женщины или уязвимые люди будут затронуты иначе, чем

мужчины, и в целом фермер считает проект благоприятным, поскольку он принесет больше
электроэнергии для Заравшана. Не было никаких опасений по поводу мерцания теней.

Фермер попросил, чтобы для устранения социальных рисков была проведена реконструкция
существующих колодцев (на участках Марат кудук и Джаксан кудук), а также бурение
дополнительных колодцев в этом районе.

Обследование ДХ: Фермер является главой домохозяйства и владельцем фермы. Женат, имеет
двух дочерей (10 и 14 лет). Инвалидов в семье нет. Узбек по национальности, имеет среднее
образование, проживает в Зарафшане. С 2017 года владеет двумя сельхозугодьями. Хокимият
Тамдынского района дал разрешение на пользование землей, фермер платит налоги в
Тамдынские налоговые органы. У фермера есть 1 строение на его территории, он использует эту
землю весь день, когда пасет скот в этом районе. Фермер имеет доступ к двум
сельскохозяйственным угодьям: «Мустанг Голд» (1331,5 га и «Кызылкум Барака» 2453 га). В
наличии: 150 коз, 2000 овец, 2 осла, 3 лошади. На фермера работает два пастуха, не являющиеся
членами его семьи. На участке фермер использует аккумулятор для освещения и сжиженный газ
для приготовления пищи.

Фермер живет в Зарафшане, у него есть коммунальное водоснабжение и общественный туалет
со смывом. 13-14 марта были неожиданные заморозки, и фермер потерял 320 овец, что.
привело к депрессии. Фермер проходил лечение в современном медицинском учреждении.
Средний доход составляет около 15-20 млн в месяц (1,5-2 тыс. долларов США). Доход поступает
от животноводства, строительной компании, АЗС и АРМ по установке газового оборудования.
Самыми дорогими предметами домашнего обихода являются автомобиль, свой дом, бытовая
техника. На еду и бытовые расходы он тратит около 5-6 миллионов. У фермера нет ни долгов, ни
кредитов

Фермер не заинтересован в предложениях работы во время строительства, и он считает, что ни
одна женщина не будет заинтересована в предложении временной работы.

Фермер упомянул следующие меры по восстановлению источников средств к существованию: -
Предоставление строительных материалов для содержания скота, таких как листы для барьеров,
ворота, столбы и деревянные материалы.

192248.С1А.В.002 Редакция В9 Раде 375
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

- Предоставление базового сельскохозяйственного оборудования, такого как ручные
инструменты, удобрения, семена (это не включает крупную технику).

- Предоставление водораспределительного и ирригационного оборудования, такого как
пластиковые водопроводные трубы, водяные насосы, солнечные панели для обеспечения
питания водяных насосов (пробурить скважину на участке).

- Предоставление нескольких гиссарских овец для улучшения генофонда.

- Помощь в обустройстве посевных площадей на территории фермы для приготовления кормов
для животных. Нужна помощь с плугом и поиском подходящих участков плодородной почвы.
Фермер согласен с тем, что в Зарафшанском комитете по развитию сообществ будут работать: (1)
представитель Тамдынского района/кластера «Дахан-2019»; (2) женщина-представитель от
Тамдынского района по продвижению интересов женщин; (3) представитель фермеров; и (4)
представитель пастухов. Он согласен быть включенным в комитет. Фермер имеет хорошие связи
со всеми фермерами в районе и считается лидером сообщества. Он готов присутствовать на всех
заседаниях Зарафшанского комитета по развитию сообщества.
Материалы и презентации раскрытия информации были переданы фермеру. Фермер подписал
Форму подтверждения фермеров.

30 августа Ташкент, Фермер с Встреча лицом Фермер не считает, что существуют какие-либо значительные риски, связанные с Проектом, хотя это будет
2021 общественн Договором клицу понятно после завершения строительства. Фермер не думает, что женщины или уязвимые люди
ое место субаренды 6 будут затронуты иначе, чем мужчины, и в целом фермер считает проект благоприятным,

поскольку он создаст рабочие места и обеспечит дополнительную электроэнергию. Не было
никаких опасений по поводу мерцания теней.

Обследование ДХ: Фермер является главой домохозяйства и владельцем фермы. Женат, имеет
двух сыновей (17 и 12 лет), дочь (19 лет). Инвалидов в семье нет. Узбек по национальности,
имеет среднее образование. Проживает в Зарафшане. Сельхозугодья в собственности с 2017
года. Хокимият Тамдынского района дал разрешение на пользование землей, фермер платит
налоги в Тамдынские налоговые органы. На участке фермера есть 1 укрытие, теплица для
гидропоники и посуда. Территория используется круглогодично. Фермер имеет доступ к одному
фермерскому участку 1600 га. В активе фермера 100 коз, 200 овец, 150 коров и 40 лошадей. На
его ферме работают пастух и 6 рабочих. Пастух и рабочие не являются членами семьи, и у них
нет телефона для связи с ними.

Фермер живет в Зарафшане, есть коммунальное водоснабжение и общий туалет со смывом. 13-

192248.С1А.В.002 Редакция В9 Раде 376
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

14 марта были неожиданные заморозки, и фермер потерял 300 коров. Домохозяйство получило
кредит для покрытия убытков. На территории проекта фермер использует областную
коммунальную линию электропередач для освещения и других нужд хозяйства, сжиженный газ
используется для приготовления пищи. Фермер упомянул: у него есть несколько источников
дохода от бизнеса, но он не хочет делиться цифрами. Самыми дорогими предметами домашнего
обихода являются автомобиль, дом, бытовая техника.. ТВе {агтег 15 по! ицеге${еа т }оБ оНегх
дийпд {Ве сопзгисНоп. Мо {ета!е м! Бе ииегез{е4 1п {Ве {етрогагу }оБ т №15 мем.

Фермер не заинтересован в предложениях работы во время строительства. По его мнению, ни
одна женщина не будет заинтересована во временной работе.

В качестве мер по восстановлению жизнедеятельности фермер назвал следующие меры:
бурение скважины

Фермер согласен с тем, что в Зарафшанском комитете по развитию сообщества будут работать:
(1) представитель Тамдынского района/кластера «Дахан-2019»; (2) женщина-представитель от
Тамдынского района по продвижению интересов женщин; (3) представитель фермеров; и (4)
представитель пастухов. Он может присутствовать на всех заседаниях Зарафшанского комитета
по развитию общины. Фермер упомянул, что не планирует заключать договор с кластером и
планирует в ближайшее время открыть собственный кластер.

Материалы и презентации раскрытия информации были переданы фермеру. Фермер подписал
форму подтверждения фермеров.

29 августа | Хокимият Фермер с Встреча лицом Фермер говорит, что сокращение общей площади существенно не повлияет на его источники
2021 Зарафшана Договором клицу средств к существованию. Фермер не думает, что женщины или уязвимые люди будут затронуты
субаренды 7 иначе, чем мужчины, и в целом фермер считает проект благоприятным, поскольку он создаст

рабочие места и обеспечит дополнительную электроэнергию. Не было никаких опасений по
поводу мерцания теней.

Обследование ДХ: Фермер является главой домохозяйства и владельцем фермы. Женат, имеет
сына (25 лет), близнецов (24 года), дочь (17 лет). Инвалидов в семье нет. По национальности
узбек, имеет среднее образование. Проживает в Зарафшане. Получил доступ к земле еще в 2017
году. Хокимият Тамдынского района предоставил разрешение на доступ к земле, он платит
налоги в налоговые органы Тамды. На участке фермера есть 1 укрытие, 2 лотка и 2 колодца,
участок используется весь день, когда животные пасутся в этом районе. Фермер имеет доступ к
одному фермерскому участку: 892 га, Карабоирский пок. В активы фермеры: 20 коз и 250 овец,

192248.С1А.В.002 Редакция В9 Раде 377
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

на него работает пастух, русский по национальности, без семьи. У пастуха нет телефона для
связи с ним.

Фермер живет в Зарафшане, есть коммунальное водоснабжение и общий туалет со смывом. 13-
14 марта были неожиданные заморозки, и фермер потерял 173 ягненка. Он получил кредит в
размере 170 миллионов сумов (17 тысяч долларов США), чтобы увеличить поголовье овец и
покрыть свои убытки. На участке фермер использует аккумулятор для освещения и сжиженный
газ для приготовления пищи. Средний доход составляет около 6,5 млн в месяц (650 долларов
США). Доход поступает от животноводства, он также работает в службе городского
коммунального хозяйства. Самыми дорогими предметами домашнего обихода являются
автомобиль, дом, бытовая техника. Фермер тратит около 5 млн в месяц на бытовые расходы.Он
заинтересован в предложениях работы во время строительства для двух своих сыновей. По его
мнению, ни одна женщина не будет заинтересована во временной работе.

Фермер упомянул следующие меры по восстановлению средств к существованию: техническое
обучение по ветеринарии: как распознать наличие болезней и знать возможные варианты
лечения, репродуктивное здоровье и т. д.

Фермер согласен с тем, что комиссия по переселению будет состоять из: (1) представителя
Тамдынского района; (2) женщина-представитель от Тамдынского района по продвижению
интересов женщин; (3) представитель фермеров; и (4) представитель пастухов. Он рекомендует
включить в комитет Фермеров 5 и 6. При необходимости он будет присутствовать на всех
заседаниях комитета по переселению.

Материалы презентации раскрытия информации были переданы фермер, он подписал форму
согласия фермеров.

29 августа | Хокимият Фермер с Встреча лицом Фермер считает: сокращение общей площади не окажет существенного влияния на его средства
2021 Зарафшана Договором клицу к существованию. Фермер не думает, что женщины или уязвимые люди будут затронуты иначе,
субаренды 8 чем мужчины, и в целом считает проект благоприятным, поскольку он принесет

дополнительные рабочие места и электричество в регион. Лучший способ держать людей в
курсе - информировать хокимият Тамдынского района. Не было высказано никаких опасений по
поводу мерцания теней.

Обследование ДХ: Фермер является главой домохозяйства и владельцем фермы. Женат, имеет
дочь (8 лет) и сына (12 лет). Инвалидов в семье нет. Араб по национальности, в семье говорят

192248.С1А.В.002 Редакция В9 Раде 378
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

по-узбекски. Имеет среднее образование. Проживает в Зарафшане. Он получил доступ к
сельхозугодьям в 2018 году. Хокимият Тамдынского района дал разрешение на использование
земли, он платит налоги в Тамдынские налоговые органы. На участке фермера есть 1 укрытие,
территория используется весь день, когда скот пасется в этом районе. У фермера есть устный
договор о сотрудничестве с фермером-5, летом (май-октябрь) скот пасется на участке фермера-
8, а зимой — на участке фермера-5. Фермер имеет доступ к земле: Наширов Зокид (500 га). В
активе: 150 овец и 1 лошадь, на него (совместно с фермером-5) работает пастух.

Фермер живет в Зарафшане, есть коммунальное водоснабжение и общественный
коммунальный туалет со смывом. На участке фермер использует аккумулятор для освещения и
сжиженный газ для приготовления пищи. Средний доход составляет около 10 млн в месяц (1
тыс. долларов США). Доход поступает от животноводства и заработной платы от работы на
руднике по золота. Самыми дорогими предметами домашнего обихода являются автомобиль,
дом, бытовая техника. Фермер тратит 2,5 млн на еду, расходы длы школу и быт. У фермера есть
автокредит (40 млн сумов). Его интересуют предложения работы на стройке водителем, а жену
— медицинским работником.

Фермер упомянул следующие меры по восстановлению средств к существованию:

- Предоставление водораспределительного и ирригационного оборудования, такого как
пластиковые водопроводные трубы, водяные насосы, солнечные панели для обеспечения
питания водяных насосов (пробурить скважину на участке).

Фермер согласен с тем, что в переселенческую комиссию будут входить: (1) представитель
Тамдынского района; (2) женщина-представитель от Тамдынского района по продвижению
интересов женщин; (3) представитель фермеров; и (4) представитель пастухов. Фермеров 5 иб
рекомендуется включить в комитет. Он будет присутствовать на всех заседаниях комитета по
переселению.

Материалы презентации раскрытия информации были переданы фермеру, он подписал форму
согласия фермеров.

29 августа | Хокимият Фермер с Встреча лицом Фермер считает: сокращение общей площади существенно не повлияет на его средства к
2021 Зарафшана Договором клицу существованию. По результатам презентации он понял: Проект хорошо проработан и не несет
субаренды 9 значительных экологических и социальных рисков. Его беспокоит возможность столкновения

птиц с лопастями ветряных турбин во время эксплуатации. Беспокоясь о безопасности, фермер

192248.С1А.В.002 Редакция В9 Раде 379
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

спросил о высоте забора во время строительства, и будут ли ограждения вокруг каждой
турбины во время эксплуатации. Фермер считает, что проект принесет больше пользы
мужчинам, чем женщинам. В целом, фермер положительно оценивает проект, хотя считает,
что результат будет виден после завершения строительных работ по проекту, поскольку в
Узбекистане нет других действующих ветровых электростанций. Не было высказано никаких
опасений по поводу мерцания теней.

Обследование ДХ: Фермер является главой домохозяйства и владельцем фермы, проживает с
родителями и своей семьей: жена и два сына (1 и 4 года). Инвалидов в семье нет. По
национальности узбек, имеет среднее образование. Проживает в Зарафшане. Имеет доступ к
сельхозугодьям с 2017 года. Хокимият Тамдынского района дал разрешение на использование
земли, он платит налоги в налоговые органы Тамды. На участке фермера есть 1 постройка, загон
и колодец, территория используется весь день, когда в этом районе пасется скот (с сентября по
апрель). С мая по август стадо фермера пасется в других горных районах. Фермер имеет доступ к
одному фермерскому участку Томды Кудукча (500 га). В активе: 100 овец, 110 коз, на него
работает пастух, не член его семьи. У пастуха нет семьи и телефона для связи с ним. Фермер
живет в Зарафшане, есть коммунальное водоснабжение и общественный туалет со смывом. 13-
14 марта были неожиданные заморозки, и фермер потерял 50 овец и 50 коз, что привело к
потере дохода от земледелия равное доходу за один год. На участке фермер использует
аккумулятор для освещения и сжиженный газ для приготовления пищи. Средний доход
составляет около 5-6 млн в месяц (500-600 долларов США). Доход складывается от
животноводства, самозанятости мясником (2 млн сумов), зарплаты жены — она работает швеей
(2 млн сумов), пенсии родителей фермера. Доход от фермерства обычно составляет 40 млн
сумов в год, но в этом году дохода нет из-за неожиданных холодов и потери овец. Самыми
дорогими предметами домашнего обихода являются автомобиль, дом, бытовая техника. 5-6 млн
тратит на питание и бытовые расходы. Фермер взял кредит на овец (220 млн сумов). Он не
заинтересован в предложениях работы во время строительства. По его мнению, ни одна
женщина не будет заинтересована во временной работе.

Фермер упомянул следующие меры по восстановлению средств к существованию:

- Предоставление строительных материалов для содержания скота, таких как барьерные панели,
ворота, столбы и дерево.

- Техническое обучение методам повышения урожайности сельскохозяйственных культур.

192248.С1А.В.002 Редакция В9 Раде 380.
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

Фермер согласен с тем, что в переселенческую комиссию будут входить: (1) представитель
Тамдынского района; (2) женщина-представитель от Тамдынского района по продвижению
интересов женщин; (3) представитель фермеров; и (4) представитель пастухов. Фермеров 5 иб
рекомендуется включить в комитет. Он может присутствовать на всех заседаниях комитета по
переселению. Материалы презентации раскрытия информации были переданы фермеру, он
подписал форму согласия фермеров.

30 Хокимият Исматов Инженер, Представитель был проинформирован о Проекте и упомянул, что информация о Проекте много.
сентября Зарафшана Зиедбек Региональное раз обсуждалась на встречах с высшим руководством рудника. Он не считает, что Проект будет
2021 отделение мешать текущей деятельности золотого рудника, и они точно проинформированы о будущем

'Аваз Ахмедов
Зарафшанского | совместном использовании дорог на территории Проекта. Он поинтересовался, будет ли

золотодобываю | представительство ветроэлектростанции базироваться в Зарафшане, чтобы можно было удобно
щего фонда и общаться, в процессе строительства. Это было подтверждено. Не было никаких опасений по

курорта, поводу мерцания теней.

Заместитель Что касается добавления железной решетки и замка на вход в месторождение, на участке 19,
хокима г. которые могли бы позволить летучим мышам проникать в шахту, их естественную среду обитания,
Зарафшан и защитить их от вмешательства человека, он ответил, что это должно быть обсуждено /

ПРИМЕЧАНИЕ: согласовано с Департаментом охраны окружающей среды горнодобывающей промышленности,
Представител ’ отвечающим за природоохранные мероприятия в районе.

ь Горнорудного м
В качестве социальной меры он упомянул, что бурение скважин поможет местным фермерам и

фонда, ы
С сельским поселениям района.
который
также По поводу туристического курорта, самые активные месяцы — апрель-май и меньше - сентябрь-

координирует октябрь. С 2021 года курорт открыт для любого туриста; однако он по-прежнему в основном
деятельность — используется руководством горнодобывающей промышленности, а не туристами. Представители

Горно- изучили карту и информацию о социально-экологических результатах и не предвидят никаких
‘туристическог рисков, связанных с Проектом.
о курорта.

192248.СА.В.002 Редакция ВЭ Раде 381

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

30 Рохат, 12 женщин, 4 Открытое Восприятие Проекта положительное. Участники спросили, как далеко Проект находится от их села
сентября школа №16 мужчины собрание с и будет ли слышен шум. Было дано разъяснение о том, что результаты моделирования шума
2021 участием показывают, что не прогнозируется превышение эксплуатационных пределов шума. Кроме того,
женщин и’ существует механизм подачи жалоб для получения любых жалоб от сообщества. Информацией о
представителей вакансиях можно поделиться через Таедгат, \М/азАрр, местные группы, а также через
школы председателя махаллинского комитета Тамды.
Отдельное Документы для раскрытия информации и ящик для жалоб/комментариев были размещены в
обсуждение с помещении школы, и члены сообщества могли ознакомиться с Проектом.
лидерами
сообщества
30 Мурунтау, 30 женщин, 6 Открытое Участники не высказали каких-либо негативных опасений по поводу Проекта. Был поднят
сентября школа №5 — мужчин собрание с вопрос о шумовом воздействии, и было предоставлено разъяснение о том, что будет
2021 участием разработан план управления шумом и механизм рассмотрения жалоб. Собрание было
лидеров проинформировано о том, что превышения уровня шума не прогнозируется. Ветряная
сообщества, электростанция расположена примерно в 10,15 км от села. Упомянутое положительное влияние
женщин и заключалось в увеличении производства электроэнергии за счет производства энергии.
представителей ’Женщины-участницы были заинтересованы в подаче заявок на временную работу на этапе
школ строительства. Они просили держать их в курсе через махаллю Мурунтау. Информация о
Проекте была обнародована в помещении махаллинского комитета.
30 Офис Худайберди Встреча по Земля, которая будет использоваться Проектом, была передана «Новому комитету» с сентября
сентября кластера, 'Садивакасов, раскрытию 2020 года. Следовательно, все фермеры были обязаны вернуть землю в государственный резерв
2021 Канимех председатель; информации с и должны пересмотреть свои контракты с «Новым комитетом» и соответствующим кластером (это.
Эрмек Ахмедов, представителям | региональный участок земли, сдаваемый в аренду фермерам). Шесть хозяйств из восьми,
Бухгалтер и офиса представленных на карте раскрытия ОВОССВ (№3, 4, 5, 6, 7, 10), относятся к кластеру «Дахан-2019»,
кластера а два других (№ 8 и 9) — к другому кластеру. Никаких изменений в отдельные договоры субаренды
«ДАХАН-2019» не вносилось, единственное изменение заключалось в том, что теперь ответственность за
договоры субаренды несет «Новый комитет», а не район Тамды.
На день проведения встречи (30 сентября 2021 г.) пять хозяйств, входящих в кластер «ДАХАН-
2019» (все, кроме хозяйства №6), подписали новые Договоры субаренды с «Новым комитетом».
Представитель кластера готов сотрудничать для корректировки соглашений о субаренде, если это
понадобится, чтобы отразить долю земли, которая будет потеряна.
192248.СА.В.002 Редакция ВЭ Раде 382

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

06 августа Навои, По телефону Директор Целью организации является поддержка развития молодежи и женщин Навоийской области.
2021 Канимех молодежного Организация активна с 2017 года и работает в партнерстве с Хокимиятом Навои и другими ННО.
центра в региона. Основная проблема связана с обновлением помещений и оборудования ННО.
Канимех,
ННО «Тумарис» Восприятие Проекта положительное, так как он создаст дополнительные рабочие места в
.' | регионе.
Канимехский
район в Навои
‘06 августа | Навои, По телефону Директор Целью организации является поддержка членов общества на районном уровне. Организация
2021 Канимех Общества активна с 2016 года и работает в партнерстве с Хокимиятом Навои и другими ННО района.
инвалидов Основная проблема связана с обновлением помещений и оборудования ННО. Восприятие
Канимехского Проекта положительное, так как он обеспечит дополнительные рабочие места в регионе и
района энергию для региона.
Навоийской
области Было бы хорошо, если бы рабочие места создавались специально для инвалидов региона.
24 Зарафшан Фермер с Встреча лицом | Фермер не считает, что есть какие-то существенные риски от Проекта. Фермер не думает, что
сентября Договором клицу женщины или уязвимые люди будут затронуты иначе, чем мужчины, и в целом фермер
2021 субаренды 1 положительно оценивает Проект, поскольку он создаст рабочие места и обеспечит
дополнительную электроэнергию. Фермер не заинтересован в предложениях работы во время
строительства. Ни одна женщина, по его мнению, не будет заинтересована во временной работе.
Фермер упомянул следующие меры по восстановлению источников средств к существовани
- Бурение скважины.
- Помощь в обустройстве посевных площадей на территории фермы для приготовления кормов
для животных. Нужна помощь с плугом и плодородной землей.
192248.СА.В.002 Редакция ВЭ Раде 383

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

- Предоставление строительных материалов для содержания скота, таких как листы для барьеров,
ворота, столбы и деревянные материалы.
Фермер согласен с тем, что в Зарафшанском комитете по развитию сообщества будут работать:
(1) представитель Тамдынского района/кластера «Дахан-2019»; (2) женщина-представитель от
Тамдынского района по продвижению интересов женщин; (3) представитель фермеров; и (4)
представитель пастухов. Рекомендует включить в комитет Фермеров 5 и 6. Он может
присутствовать на всех заседаниях Зарафшанского комитета по развитию сообщества. Материалы
и презентации раскрытия информации были переданы фермеру. Фермер подписал форму
подтверждения фермеров.

25 Зарафшан Фермер с Встреча лицом | Фермер не считает, что Проект связан с какими-либо значительными рисками. Фермер не думает,
сентября Договором клицу что женщины или уязвимые люди будут затронуты иначе, чем мужчины, и в целом фермер
2021 субаренды 2 положительно оценивает Проект, поскольку он создаст рабочие места и обеспечит

дополнительную электроэнергию.
Фермер заинтересован в том, чтобы поучаствовать в строительстве в качестве водителя.
Фермер упомянул следующие меры по восстановлению средств к существованию:

- Помощь в обустройстве посевных площадей на территории фермы для приготовления кормов
для животных. Нужна помощь с плугом и плодородной землей.

- Предоставление строительных материалов для содержания скота, таких как листы для барьеров,
ворота, столбы и деревянные материалы.

- Предоставление базового сельскохозяйственного оборудования, такого как ручные
инструменты, удобрения, семена (это не включает крупную технику).

- Предоставление водораспределительного и ирригационного оборудования, такого как
пластиковые водопроводные трубы, водяные насосы, солнечные панели для обеспечения
питания водяных насосов (пробурить скважину на участке).

192248.С1А.В.002 Редакция В9 Раде 384
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

Фермер согласен с тем, что в Зарафшанском комитете по развитию сообщества будут работать:
(1) представитель Тамдынского района/кластера «Дахан-2019»; (2) женщина-представитель от
Тамдынского района по продвижению интересов женщин; (3) представитель фермеров; и (4)
представитель пастухов. Рекомендует включить в комитет Фермеров 5 и 6. Он может
присутствовать на всех заседаниях Зарафшанского комитета по развитию сообщества. Материалы
и презентации раскрытия информации были переданы фермеру. Фермер подписал форму
подтверждения фермеров.

24 Хокимият 21 женщина, 23 | Открытая Встреча с общественностью прошла в хокимияте города Зарафшан. Во встрече приняли участие
сентября | Зарафшана мужчины встреча с члены сообщества, лидеры, женщины и молодежь. Была проведена презентация раскрытия
2021 лидером информации. Представитель Мазаг также присоединился к встрече, чтобы ответить на вопросы
сообщества, участников. Участники спрашивали о рабочих местах, возможностях для женщин, ожидаемой
женщинами, зарплате. Был получен ответ, что заработная плата будет определяться ПЗС-подрядчиком и будет
молодежью учитывать среднюю ставку заработной платы в Зарафшане. Информация о вакансиях будет

доведена до руководителей махаллей, а также в популярных телеграм-каналах района.

У участников не возникло никаких вопросов или опасений по поводу экологических проблем.
Участники встречи положительно оценили Проект и возможности трудоустройства.

24 Хокимият Жена фермера 4 Встреча лицом Муж сообщил ей о Проекте. Она спросила о шумовом эффекте, не вреден ли он для здоровья
сентября Зарафшана клицу человека и животных. Интервьюер объяснил, что строительство не будет превышать
2021 применимые пороги шума, и шум не оказывает значительного воздействия. Практика других

стран не показывает отрицательного влияния на здоровье овец и их можно пасти под
турбинами. Если у местных жителей возникнут проблемы, будет действовать механизм подачи
жалоб. Ее не интересуют возможности трудоустройства в Проекте.

24 Дом Жена фермера Встреча лицом Она проинформирована о Проекте и согласна со своим мужем, они оба не возражают против
сентября фермерав  №3,10 клицу Проекта. Она упомянула, что у ее мужа есть строительная компания, и было бы хорошо, если бы
2021 Зарафшане компания также могла участвовать в строительстве в качестве субподрядчика. В целом она

положительно оценила проект, так как он создаст дополнительные рабочие места.

24 Дом Жена фермера Встреча лицом Никаких возраженийу нее нет. Дополнительное электричество и рабочие места принесут пользу

сентября фермерав №7 клицу Зарафшану и общинным семьям. Она полностью согласна с мужем в его отношении к проекту.

2021 Зарафшане Она упомянула, что было бы хорошо, если бы у ее сыновей была возможность найти работу.
192248.СА.В.002 Редакция ВЭ Раде 385

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

24 Дом Жена фермера Встреча лицом Ее семья родом из Хатырчи, в Навоийской области. Она пенсионерка и не заинтересована в
сентября фермерав — №1 клицу работе над проектом. Она полностью согласна с мужем в его отношении к проекту. Никаких
2021 Зарафшане возражений у нее нет.

25 Дом Жена фермера Встреча лицом Семья проживает в Зарафшане, она домохозяйка. Дополнительное электричество и рабочие
сентября фермерав №6 клицу места принесут пользу Зарафшану и семьям общины. Если есть какая-либо поддержка,

2021 Зарафшане оказываемая фермерам, это также принесет пользу их ферме и семье. Она полностью согласна

со своим мужем в его отношении к Проекту. У нее нет возражений

26 Дом Жена фермера Встреча лицом Семья проживает в Зарафшане, она домохозяйка. Дополнительное электричество и рабочие
сентября фермерав №8 клицу места принесут пользу Зарафшану и семьям общины. Женщина упомянула, что у ее мужа есть
2021 Зарафшане небольшой бизнес (ремонт). Она спросила, может ли эта компания участвовать в качестве

субподрядчика в процессе строительства. Она также может быть потенциально заинтересована
в возможности трудоустройства в качестве медсестры.

26 Город Жена фермера Телефонный Женщина не хотела встречаться без мужа, а фермер не мог покинуть ферму, поэтому общение
сентября Зарафшан №9 звонок происходило по телефону. Ей была представлена общая информация о Проекте. Женщина
2021 отказалась обсуждать какие-либо вопросы, связанные с Проектом и фермой, и дала понять, что

вся работа лежит на стороне ее мужа. Он тот, кто управляет фермой и принимает все решения.
Она работает на швейной фабрике в Зарафшане и не заинтересована во временной работе.

26 Дом Жена фермера Встреча лицом Семья проживает в Зарафшане, она пенсионерка. Если есть какая-либо поддержка, оказываемая
сентября фермерав №5 клицу фермерам, это также принесет пользу их ферме и семье. Она упомянула, что ее муж является
2021 Зарафшане неформальным лидером среди фермеров района. Он очень хорошо знает местность и может

дать совет о мерах, необходимых для улучшения условий земледелия в этом районе. Она
полностью согласна с мужем в его отношении к проекту. Никаких возражений у нее нет.

27 Дом Жена фермера Телефонный Общение проходило по телефону. Женщина не смогла встретиться, так как уезжала к
сентября фермерав №2 звонок родственникам в Учкудук. Семья проживает в Тамды. Она сейчас в декретном отпуске, раньше
2021 Тамды работала в детском саду. Она также учится в медицинском колледже. Заинтересована в

трудоустройстве в Проекте. У женщины нет возражений против проекта.

25 Ферма Фермер №5 Встреча лицом | Фермер сообщил, что пастух ушел с его фермы и он ищет нового.
сентября
192248.СА.В.002 Редакция ВЭ Раде 386

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

2021 к лицу

25 Ферма Фермер №8 Встреча лицом Фермер сообщил, что пастух ушел с его фермы. Он делит одного пастуха с фермером 5
сентября клицу
2021

24 Ферма Пастухи Встреча лицом | Из 5 рабочих/пастухов:
сентября фермера №6 клицу

2021 1. Пастух проработал два месяца. Он планирует покинуть ферму в следующем месяце. Он из

Учкудука и хочет остаться со своей семьей.

2. Работник фермы №1 присоединился к ферме 5 месяцев назад. Он отвечает за уход за быками
и коровами на ферме (стойловое содержание). Он новичок в этом районе. Он из Самарканда, и
его семья проживает в Самарканде. У него есть жена и 2 детей. Он навещает семью раз в 2 месяца.

3. Работник фермы №2 присоединился к ферме 5 месяцев назад. Он отвечает за уход за быками
и коровами на ферме (стойловое содержание). Он начал работать в качестве рабочего на ферме
5 месяцев назад. Его семья и двое детей проживают в Заравшане.

4. Работник фермы №3 отказался говорить. Мы узнали, что он техник и работает как в фермерском
хозяйстве, так и в офисе фермера в Зарафшане.

5. Работник фермы №4 — сын фермера. Он координирует работу фермы. Он не женат и живет в
Заравшане.

25 Ферма Пастухи Лицом к лицу Пастух 1 присоединился к ферме 4 месяца назад. Он родом из Хатырчинского района

сентября фермера - 1 Навоийской области. Семья (жена и 4 ребенка) проживает в Хатырчи. Ежемесячная заработная

2021 плата составляет 2 млн. сумов. Пастух имеет среднее образование. Он не заинтересован в
потенциальной работе в рамках Проекта. Его жена - домохозяйка и заботится о маленьких
детях. Пастух навещает семью раз в месяц. Он нейтрально относится к Проекту и не думает, что
Проект повлияет на него хорошим или плохим образом.

Пастух 2 присоединился к ферме 5 месяцев назад, он из Хатырчинского района Навои. Семья
проживает в Хатырчи: жена и 3 ребенка (23, 17 и 16 лет). Ежемесячная заработная плата
составляет 2 млн. сумов. Пастух навещает своих родных раз в два месяца. Считает, что
общественный колодец будет полезен фермерам и скотоводам. Его не интересуют возможности
трудоустройства в рамках Проекта.

192248.С1А.В.002 Редакция В9 Раде 387
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

25 Ферма Пастух Лицом к лицу Пастух — молодой человек (23 года), недавно присоединился к ферме. Никогда не учился в школе. Живет со

сентября фермера-2 своей матерью и братом в поселке Тамды. Заработная плата составляет около 1,5 млн сумов в месяц (150

2021 долларов США в месяц). Ему нравится его работа, он не ищет других возможностей. Считает, что сообщество
выиграет от дополнительного колодца с водой.

25 Ферма Пастух Лицом к лицу Пастух, русский по национальности, приехал в Зарафшан из Душанбе в 1979 году, разведен. Жена

сентября фермера-7 и две дочери уезжают в Россию. Работал в горнодобывающей промышленности, 10 лет назад

2021 работал на ферме, пенсионер. Он круглый год живет на ферме и доволен своей работой. Фермер

обеспечивает его продовольствием и всеми необходимыми условиями, получает ежемесячную
зарплату в размере 1 миллиона сумов (100 долларов США).

Он хорошо осведомлен о проекте. Что касается поддержки: упомянул строительные материалы
(упаковочные материалы), необходимые для изоляции укрытий. Также поможет одна
дополнительная скважина и поддержка с кормовым участком для люцерны.

07 НПО и Нодир Национальный Цель организации — исследование и мониторинг фауны Узбекистана. Лаборатория орнитологии
сентября гражданское | Азимов, институт Института занимается вопросами, связанными с дикими птицами Узбекистана - местами
2021 общество старший зоологии при обитания, путями миграции, питанием, систематикой видов и т.д. География деятельности
научный Академии наук. охватывает всю территорию страны, а иногда и соседние страны.
сотрудник

Научно-исследовательский институт зоологии сотрудничает с такими организациями, как
Ташкентског У й ут Руд! р м

о Института
зоологии

Государственный комитет по экологии, Государственный комитет лесного хозяйства, проекты
Рамсарской конвенции.

Ветроэлектростанция расположена на пути миграции птиц и будет препятствовать их сезонной
миграции. Деятельность Проекта может сократить среду обитания местных видов, существует
риск гибели птиц из-за потенциальных столкновений с турбинами. Проект может частично
обеспечить продовольствием многие виды животных и птиц, а основной вред природе - фактор
нарушения, поскольку некоторые виды покинут территорию. Важно знать, как будет оцениваться
ущерб природе за каждую погибшую птицу и т.д. Международные нормы/стандарты должны
превалировать над национальными в процессе строительства.

Нодир Азимов не видит никаких конкретных социальных рисков. Фермеры могут быть
обеспокоены строительством, но его география не охватывает всю территорию фермерских
хозяйств, кроме того, фермеры получат компенсацию за потерю пастбищных угодий.

192248.С1А.В.002 Редакция В9 Раде 388
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

[доео — Участники, место проведения Ключевые моменты обсуждения

Жителей населенных пунктов и города Проект негативно не затрагивает, а влияет только
положительно, так как электроэнергия, вырабатываемая станцией, приведет к открытию новых
рабочих мест, необходимых местным сообществам.

192248.С1А.В.002 Редакция В9

Раде 389
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Сводка отзывов с использованием полей для комментариев представлена в
Таблице 7-20. Было получено большое количество комментариев, и практически ни
один из них не отражал потенциальные экологические и социальные риски и
воздействия, связанные с Проектом. Фокус внимания опрошенных был
сосредоточен на запросах о поддержке общественной инфраструктуры и
трудоустройства. В Таблице 7-21 приводится сводка полученных комментариев.

192248.С1А.В.002 Редакция В9 Раде 390
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-20: Количество отзывов заинтересованных сторон и их комментарии

Название Точное Дата Дата сбора анкет Сколько Число Число % ответов от
поселения местоположе установки дней ящик полученных анонимных женщин (кроме
ние ящика ящика был анкет ответов на анонимных)
для отзывов доступен комментарии
Рохат Школа №18 30 августа 24 сентября 25 дней 64 18 49%
2021 2021
Янги Махалля 28 августа 24 сентября 27 дней 4 0 100%
Зарафшан, 2021 2021
город
Зарафшан
Мурунтау Махалля 30 августа 24 сентября 25 дней 1 0 100%
2021 2021
Алишер Махалля 30 августа 26 сентября 28 дней 6 2 50%
Навои 2021 2021
Ажырыкты Махалля 28 августа 27 сентября 29 дней 3 0 100%
2021 2021
Тамды булак Школа №4 26 августа 27 сентября 30 дней 10 2 50%
2021 2021
Янги Тамди Хокимият 27 августа 27 сентября 30 дней 2 0 50%
2021 2021
192248.6ЕА.В.002 Редакция В9 Раде 391

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название
поселения

Точное
местоположе

Дата
установки
ние ящика ящика

для отзывов

Число
полученных
анкет

Число
анонимных
ответов на

% ответов от
женщин (кроме

анонимных)

Кыныр

Жынгылды

Медицинска 27 августа
я клиника 2021
Медицинска 27 августа
я клиника 2021

Дата сбора анкет Сколько
дней ящик
был
доступен
27 сентября 30 дней
2021
27 сентября 30 дней
2021

14

комментарии

33%

50%

192248.С1А.В.002

Редакция В9

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 392
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-21: Сводка комментариев

Название Сводка комментариев (анонимных и с контактными

сообщества данными)

Наибольшее количество запросов (36) касалось поддержки
ремонта существующей поликлиники. Женщины
(преимущественно) говорили о необходимости подачи
природного газа для отопления. Другие комментарии, связанные
с запросами на поддержку в:

Рохат

- Водоснабжение.
- Улучшение в области мобильного покрытия.
- _ Запросы на работу от женщин.

- Заявки на благоустройство детского сада и детской площадки
в поселке

- Поддержка учебным оборудованием в школе (электронная
доска, проектор).

- _ Мощение дорог в поселке
Янги Новый Комментарии касались вакансий и просьб обращаться через

Зарафшан, г. махаллю, а не через государственную службу занятости.
Зарафшан

Мурунтау Все комментарии относятся к запросам о вакансиях
Алишер Навои Все комментарии относятся к запросам о вакансиях

'Ажырыкты Преимущественно запросы от женщин на помощь в обеспечении
детской площадки в селе и вопросы о рабочих местах для мужей.
Запросы поддержки в следующих областях:
Тамды булак р. дер: дующ
- Работа водителями.
- Водопровод в поселке.

- Учебное оборудование для школы, особенно для
прикладных наук.

- Улучшения для транспорта
Янги Тамды Комментарии, связанные с вакансиями

Кыныр Запросы от женщин: помощь в бурении скважины для колодца,

улучшение мобильной связи и интернет-покрытия. Мужчины
обратились за помощью в трудоустройстве водителями,
строителями, электриками.

192248.С1А.В.002 Редакция В9 Раде 393
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Название

сообщества данными)

Сводка комментариев (анонимных и с контактными

Джынгылды

Просьбы поделиться вакансиями через старосту села Каната

Карсакова (в селе нет мобильной связи), помочь с ремонтом

электропроводки в селе.

Способы получения информация в результате раскрытия ОВОССВ и ПЭиС

(впоследствии использовались для информирования о содержании Окончательной

ОВОССВ и ПЭиС) кратко изложены в Таблице 7-22.

Таблица 7-22: Отзывы заинтересованных сторон по ключевым вопросам

Ключевой вопрос для обсуждения

Способ отражения обратной связи в
окончательной ОВОССВ

Тематика: Восприятие Проекта и будущие коммуникации

Никаких опасений по поводу мерцания
теней высказано не было. Было
продемонстрировано видео для
иллюстрации эффекта мерцания теней во
время всех встреч по раскрытию
информации, чтобы проинформировать
местных жителей об этом эффекте.

Задано множество вопросов относительно
того, будут ли отдельные дома и
предприятия подключены к
ветроэлектростанции для обеспечения
электроэнергией.

Поднят вопрос о риске загрязнения
подземных вод сточными водами из
‘рабочего поселка.

Вопрос по поводу мерцания теней не вызывал
особого беспокойства, хотя является общей
проблемой местных сообществ в связи с проектами
ветроэлектростанций. И все же отсутствие
комментариев по этому поводу от заинтересованных
сторон вызвало удивление. Видео было
использовано для демонстрации графических
примеров мерцания теней с использованием
аналогичных географических условий (США,
пустыня, выпас скота). Важно и дальше повышать
осведомленность об этом потенциальном источнике
воздействия, чтобы местные жители понимали, что.
такое мерцание теней. Эти меры включены в Раздел
7.6.1 в отношении Плана взаимодействия с
заинтересованными сторонами..

Во время строительства важно повысить
осведомленность о том, что ветряная
электростанция будет поставлять электроэнергию в
национальную сеть, а не обеспечивать отдельные
подключения.

‘См. Раздел 7 (будущая программа взаимодействия с
заинтересованными сторонами) в ПВЗС.

Никаких изменений в ОВОССВ не вносилось,
поскольку жилье рабочих будет находиться в
пределах города Зарафшан, и на территории
проекта не будут использоваться запасы подземных
вод. Предлагается осуществлять мониторинг
качества подземных вод.

192248.С1А.В.002

Редакция В9 Раде 394

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ключевой вопрос для обсуждения

Способ отражения обратной связи в
окончательной ОВОССВ

Вода является дефицитным товаром, и были
подняты вопросы о том, что Проект может
предъявлять более высокие требования к
водоснабжению региона.

Перед началом строительства будет проведен обзор
источников воды, чтобы уменьшить любое
потенциальное воздействие (см. также Главу 13:
Гидрология).

Тематика: Управление жалобами

Хокимият готов оказать поддержку в ходе
любого будущего процесса разрешения
жалоб.

Это конкретно упоминается в Разделе 7.6.1 в связи с
Планом взаимодействия с заинтересованными
сторонами и Механизмом рассмотрения жалоб..

Тематика: Набор персонала на местном уровне

Хокимияты и председатели махаллей
должны быть информированы и выступать в
качестве связующего звена между
местными жителями и ЕРС-
Подрядчиком/Мазааг в процессе найма
местных жителей, а также для
информирования их о текущем статусе
Проекта.

Потенциальная роль хокимиятов и председателей
махаллей упоминается в Разделе 7.6.3 ОВОССВ и
будет дополнительно проработана в Плане
управления строительными работами и условиями
труда.

Местные Теедгат-каналы (получены и
записаны различные названия) должны
использоваться для повышения
осведомленности о процессе найма.

Они упомянуты в Разделе 7.6.3 ОВОССВ, поскольку
эти типы каналов связи могут использоваться для
повышения осведомленности о механизме
рассмотрения жалоб и для предоставления общей
информации о текущем статусе Проекта, а также о
том, где в будущем будут действовать ограничения
доступа к земле на территории Проекта. Это также
упоминается в Разделе 7.6.1 ОВОССВ в отношении
Плана взаимодействия с заинтересованными
сторонами и Механизма рассмотрения жалоб и
включено в Раздел 7 (будущая программа
взаимодействия с заинтересованными сторонами)
пПВЗС.

Некоторые заинтересованные стороны
прокомментировали, что женщины не будут
заинтересованы в возможностях
трудоустройства в рамках Проекта.
Утверждение было опровергнуто
женщинами, заявившими: «рабочие места
должны предлагаться в первую очередь
социально незащищенным людям и
женщинам».

Раздел 7.6.3 ОВОССВ включает обязательство
поощрять женщин к подаче заявок во время
будущего процесса найма. Было включено также
дополнительное обязательство по поощрению
людей из уязвимых домохозяйств. Вышеизложенное
‘будет дополнительно проработано в Плане
управления строительными работами и условиями
труда.

Хокимият Зарафшана владеет информацией
об уязвимых домохозяйствах в зоне
реализации Проекта, для которых могут
быть специально предназначены
возможности трудоустройства.

Упоминается в разделе 7.6.3 ОВОССВ (см. также
строку выше).

192248.С1А.В.002

Редакция В9 Раде 395

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ключевой вопрос для обсуждения

Способ отражения обратной связи в
окончательной ОВОССВ

Местные жители могут работать
водителями.

Упоминается в Разделе 7.6.2 ОВОССВ в связи с
потенциальным воздействием местных закупок.
МазЧаг реализует план местных закупок.

Тематика: Последствия для фермеров, заключивших соглашения о субаренде и общем выпасе

скота

Точное количество фермеров на Проектной
территории должно быть согласовано с
Комитетом по развитию шелководства и
каракулеводства.

Встреча с этой заинтересованной стороной
состоялась 30 августа 2021 г. (см. отчеты о
консультациях) для подтверждения количества
фермеров, заключивших договоры субаренды.

Имеющиеся меры по восстановлению
источников средств к существованию
следует обсудить с фермерами,
затронутыми Проектом.

Обычно это предпринималось во время разработки
ПВИСС и также упоминается в Разделе 7.6.8 ОВОССВ.

Компенсация фермерам должна отражать
потенциальную потерю дохода в результате
сокращения их договоров субаренды.

Упоминается в Разделе 7.6.8 ОВОССВ, должно быть
включено в матрицу правомочности и прав ПВИСС.

Строительство ветроэлектростанции и
другой инфраструктуры Проекта может
привести к воздействию на средства к
существованию в результате разделения
стад животных по обе стороны от места
проведения строительных работ, в
результате чего некоторые из них могут
потеряться.

Источник воздействия оценивается в Разделе 7.6.8
ОВОССВ. Были включены дополнительные меры для
обеспечения ранней информированности фермеров
и скотоводов о новых участках земли, используемых
для строительных работ. Это может оказаться
сложной задачей, поскольку мобильная связь не
всегда доступна, не у всех пастухов есть мобильные
телефоны. Потребуется тщательное планирование, и
Специалисты Компании по связям с сообществами
должны быть тесно вовлечены.

Тематика: Конкретные меры поддержки женщин

Средства к существованию женщин в
‘небольших поселках могут быть улучшены
за счет обучения обработке шерсти, кожи и
производства молока/продуктов животного
происхождения.

Эти виды поддержки включены в Раздел 7.6.13
ОВОССВ в отношении будущего Плана развития
сообщества Компании.

Обучение шитью и доступ к рынкам сбыта
швейной продукции также могут
способствовать обеспечению средств к
существованию женщин.

Эти виды поддержки включены в Раздел 7.6.13
ОВОССР в отношении будущего Плана развития
сообщества Компании.

Тематика: Планирование развития сообщества

192248.С1А.В.002

Редакция В9 Раде 396

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ключевой вопрос для обсуждения

Способ отражения обратной связи в
окончательной ОВОССВ

К числу преимуществ, которые могут быть
обеспечены для местных сообществ,
относятся использование ветряной энергии
для освещения и теплоснабжения домов и
общественных зданий, помощь детям
посредством предоставления обучающего
оборудования в школах и улучшение
доступа к коммунальному водоснабжению.

Эти виды поддержки включены в Раздел 7.6.13
ОВОССВ в отношении будущего Плана развития
сообщества Компании.

Фермеры, возможно, пожелают получить
доступ к новым колодцам грунтовых вод
(часто упоминалось об использовании
насосов), хотя это должно быть предпринято
после гидрогеологического исследования.

Эти виды поддержки включены в Раздел 7.6.13
ОВОССВ в отношении будущего Плана развития
сообщества Компании.

Тематика: вероятность притока людей

Одна из заинтересованных сторон выразила
обеспокоенность по поводу будущего роста
преступности и краж из-за прибытия новых
людей.

Никаких изменений в Предварительную ОВОССВ не
вносилось, поскольку возможность роста
преступности уже была включена в Раздел 7.6.5 в
отношении притока. Меры по управлению притоком
‘будут включены в План управления строительными
работами и условиями труда.

Тематика: Восстановление земли

Поскольку в строительных работах будет
задействована тяжелая техника,
нарушенные земли должны быть
рекультивированы.

План восстановления будет размещен с деталями,
включенными в главы 2 и 6 данной ОВОССВ для
восстановления участков до их прежнего состояния
или улучшения.

Тематическая область: Управление реализацией ПВИСС

Все заинтересованные стороны не
высказали возражений относительно
состава будущего Комитета по развитию
местного сообщества ПВИСС Зарафшан, в
состав которого войдут: (1) представитель
Тамдынского района; (2) женщина-
представитель от Тамдынского района по
продвижению интересов женщин; (3)
представитель фермеров; и (4)
представитель пастухов.

Это будет отражено в ПВИСС и упомянуто в Разделе
7.6.8 ОВОССВ в связи с воздействием наземных
средств к существованию и изменений в
землепользовании.

7.6

Оценка социального воздействия

Проект оценивает следующие социальные последствия:

® Неточная информация и негативное отношение к Проекту.

192248.С1А.В.002

Редакция В9 Раде 397

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

. Воздействие закупок на региональную и национальную экономику во время

строительства.

® Последствия трудоустройства и профессиональной подготовки во время

строительства.

® Последствия потенциальных нарушений трудового законодательства в

рамках цепочки поставок.

® Последствия потенциального роста преступности и конфликтов из-за

притока людей из соседних регионов.

® Инциденты в области охраны труда и техники безопасности с участием

рабочей силы и местных сообществ.

. Воздействие возросших рисков для здоровья и безопасности населения,
связанных с автомобильным транспортом, а также потенциальный ущерб

местным дорогам.

. Воздействие изменений в землепользовании на средства к существованию,

основанные на земле.
® Последствия использования прибывающей рабочей силы и ее размещения.
® Последствия использования сотрудников службы безопасности.
. Воздействие местной занятости во время эксплуатации.

® Воздействие на национальную и региональную экономику в ходе реализации
Проекта.

® Социально-экономические последствия при выводе из эксплуатации.

Результаты моделирования шума и эффектта мерцания теней показывают: после
применения мер по смягчению последствий для пастухов, использующих укрытия
для скотоводов, не ожидается запланированных превышений по сравнению с
соответствующими пороговыми значениями, как обсуждалось в главе 11 и главе 12,
соответственно. Во время эксплуатации Механизм подачи жалоб может быть
использован для выражения озабоченности, связанной с возникновением шума,
мерцанием теней или любым другим аспектом Проекта. Исходя из этого,
воздействие на землю из-за мерцания теней и шума во время эксплуатации не

включается в оценку воздействия.

192248.С1А.В.002 Редакция В9 Раде 398
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Воздействия, связанные с использованием электроэнергии на территории Проекта
во время строительства не включены, поскольку ожидается, что генеральный
подрядчик установит мобильные генераторы для обеспечения энергией рабочих
офисов и связанных с ними объектов. Воздействия, связанные с образованием
отходов (коммунальные отходы, сточные воды и т..), потреблением воды и
воздействиями, связанными ‹с существующими  подъездными — путями,

рассматриваются в соответствующих главах ОВОССВ.

В районе гор Мурунтау (единственный легкодоступный горный массив, расположен
недалеко от города Зарафшан, служит местом отдыха в выходные дни, особенно
весной) не ожидается никакого воздействия на посещения местными жителями. Это
место редко посещают жители Зарафшана, в основном оно используется
работниками близлежащего рудника, — это закрытая территория, недоступная для

широкой публики.

Вторая область в регионе для рекреационных целей — горы Актау, расположенные
примерно в 3,5 км к северу от Района проекта. Жители Зарафшана не посещают это

место, оно используется для охоты, пастухи используют его для выпаса животных.

Не ожидается значительного воздействия от дополнительного использования
электричества, питьевой воды и канализационной системы со стороны
прибывающей неместной рабочей силы. В качестве объекта размещения было
выбрано здание Со!4еп Сгоцр, расположенное на окраине города Заравшан. Это
гоовый, большой объект, который уже подключен ко всем основным
коммуникациям (вода, электричество, канализация и т.д.). Численность неместной
рабочей силы, прибывающей на время строительства, составляет 350 человек, и
присутствие этих дополнительных людей не создаст нагрузку на существующую

муниципальную инфраструктуру в городе с населением 82 500 человек.
7.6.1 — Недостоверная информация и негативное отношение к проекту

7.6.1.1 Оценка воздействия

Результаты мероприятий по взаимодействию с заинтересованными сторонами —
фермерами, скотоводами, представителями местных органов власти и
образовательных учреждений — постоянно свидетельствуют об их общей
поддержке Проекта. Это может быть связано с ожиданиями, связанными с
возможностями трудоустройства, улучшением энергетической инфраструктуры и

производства, а также другими потенциальными выгодами.

192248.С1А.В.002 Редакция В9 Раде 399
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Однако существует риск, что информация, связанная с Проектом, будет неправильно
истолкована. Причины: (1) считается что информация контролируется
правительством региона (это объясняется далее в разделе 7.4.8.2 в отношении
рисков и последствий для прав человека), (2) непонимание потенциальных

последствий Проекта, таких как мерцание теней и шум.

В таблице 7-23 приведены вероятные последствия неточной информации и

негативного восприятия п роекта.

Таблица 7-23: Неточная информация и негативное восприятие Проекта

Стадия Подготовка Строительство Эксплуатация Вывод из

проекта эксплуатации

Воздействие на всех этапах Проекта.

Характер Положительное Отрицательное

воздействия Воздействие является негативным, поскольку люди, живущие в районе
Проекта, могут иметь неточное представление о воздействии Проекта
или нереалистичные ожидания потенциальных выгод, таких как местная

электрификация или количество доступных рабочих мест.

Тип Прямое Косвенное Обратимое Необратимое
воздействия

Воздействие является прямым, если восприятие риска влияет на
поведение людей и общее благополучие. Воздействие может быть как

обратимым, так и необратимым.

Пе СШОСИЗИ Временно | Краткоср | Среднесроч | Долгосроч | Постоянное
ьность е очное ное ное
воздействия

Последствия носят долгосрочный характер, поскольку они будут
ощущаться на протяжении всего осуществления проекта даже на этапе
его подготовки, когда окончательные детали проекта будут доведены до

сведения населения района осуществления проекта.

Уровень Местный Региональн | Национальный
воздействия ый

192248.С1А.В.002 Редакция В9 Раде 400
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Последствия будут ощущаться на региональном и местном уровнях.

Ничтожно Низкая Средняя Высокая
малая

Степень
Воздействия

Степень воздействия является высокой что отражает масштабы и
уникальность проекта. Проект является первой инвестицией в
ветроэнергетику в стране. За последние несколько десятилетий в
регионе было мало крупных инвестиций из других источников или
каких-либо частных инвестиций. Поэтому прибытие Маздаг в регион
представляет собой существенное изменение.

Гендерные Да Нет

аспекты и
соображения
уязвимости будут испытывать изменения по-разному в зависимости от их возраста,

Существует вероятность того, что группы населения в Районе Проекта

пола и других параметров, влияющих на уязвимость. Пожилые люди
могут быть особенно обеспокоены негативными последствиями
Проекта, поскольку они не получат непосредственную выгоду от
возможностей трудоустройства, к которым могут получить доступ более
молодые люди. Местные жители и фермеры предполагают, что
женщины не заинтересованы в возможностях трудоустройства или не
имеют права на них (что не соответствует действительности, если судить
по взаимодействию с женщинами). Из-за недостаточного понимания
последствий Проекта некоторые местные жители считают, что
эксплуатация ГВТ негативно скажется на их здоровье, даже если уровни
шума и мерцания теней находятся в допустимых пределах, Это
прояснится во время эксплуатации, когда эффекты шума и мерцания

теней станут очевидны.

Ценность/Вос Незначитель | Низкая Средняя Высокая
приимчивост ная
ь
енность высока — восприятие людьми Проекта имеет важное
д

значение, поскольку несет потенциальные последствия для их общего

благополучия, устремлений и влияет на будущие решения.

Значимость Ничтожно Малая Умеренная Серьезная
(негативное малая

воздействие)

Общая значимость негативных воздействий велика.

192248.С1А.В.002 Редакция В9 Раде 401
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.1.2 Смягчение последствий и улучшение

В рамках Проекта был разработан и будет внедрен ПВЗС, целью которого является
предоставление точной и своевременной информации людям, проживающим в
районе Проекта, до начала строительных работ. ПВЗС будет обновляться на

протяжении всего срока реализации проекта и содержит следующее:

® Результаты работы по выявлению всех заинтересованных сторон, их профиля
и анализа для отражения уровня их влияния на проект и возможных путей
воздействия.

® Подробный график будущей деятельности по взаимодействию до начала (и
в ходе) строительных работ, сопутствующие функции, обязанности и способы
контроля эффективности осуществляемой деятельности по взаимодействию.
График мероприятий будет включать целевые занятия с пожилыми людьми,
женщинами, лицами, обладающими знаниями об уязвимых группах в районе
осуществления проекта, и другими лицами, определенными в ПВЗС.

* Постоянные консультации и мероприятия по раскрытию информации о том,
каким образом Проект управляет неблагоприятными рисками и
последствиями, а также максимальным положительным воздействием.
Особое внимание при этом будет по-прежнему уделяться:

о Использование приложения Теедгат, которое упоминается как
хороший способ предоставления точной информации местным
жителям. Однако существуют ограничения, поскольку не вся
территория Проекта охвачена мобильной телефонной связью. В этом
случае личные встречи должны будут проводиться Сотрудником(ами)
по связям с общественностью.

© Воздействие шума и мерцания теней, последнее из которых является
потенциально важным воздействием Проекта, но прямо не
упоминалось в качестве проблемы при раскрытии ОВОССВ.

© Ограничения в доступе к земле. Фермеры и скотоводы должны быть
проинформированы о точном местоположении строительных работ,
чтобы они могли обходить эти районы во избежание риска
разделения стад и потери животных.

о Местные домохозяйства, предприятия и общественные здания не
будут напрямую подключены к ветроэлектростанции.

© Процесс найма местных жителей в начале строительства, который

будет использоваться генеральным подрядчиком.

192248.С1А.В.002 Редакция В9 Раде 402
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® В ПВЗС содержится подробная информация о будущей роли менеджера по
связям с общественностью: предоставление информации местному
населению, пастухам и фермерам, особенно в тех случаях, когда покрытие
мобильной связи недоступно и нельзя использовать распространенные

каналы, такие как Теедгат.

® Подробная информация о механизме рассмотрения жалоб и о том, как
информация, связанная с этим механизмом, будет раскрываться
заинтересованным сторонам, а также о том, как будут разрешаться поданные

жалобы.

В рамках Проекта будут наняты сотрудники по связям с с сообществами (женщина и
мужчина). В числе их обязанностей: регистрация, расследование и разрешение
жалоб (экологическая и социальная группа Компании будет контролировать оценку
жалоб и рассматривать любые жалобы на домогательства со стороны работников).
Присутствие представительницы женского пола, работающей на уровне
сообщества, направлено на то, чтобы побудить женщин высказывать любые

опасения, которые у них есть.

Что касается механизма рассмотрения жалоб, Хокимият готов оказать поддержку
Компании в процессе работы по разрешению жалоб.

7.6.1.3 Оценка остаточного воздействия

[5] таблице 7-24 приведены прогнозируемые остаточные последствия вледствии

неточной информации и негативного восприятия Проекта.

Таблица 7-23: Остаточные последствия вследствии неточной информации и

негативного отношения к Проекту

Ничтожно малая Малая Умеренная Серьезная

Значимость Ожидается, что после реализации ПВЗС неблагоприятное воздействие

воздействия
(негативное
воздействие)

будет снижено до незначительного. Проект предоставит точную и
своевременную информацию до начала строительных работ и до

прибытия рабочей силы из других регионов.

192248.С1А.В.002 Редакция В9 Раде 403
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.2 Воздействие закупок на региональную и национальную экономику во время

строительства

7.6.2.1 Оценка воздействия

Проект окажет положительное влияние на региональную и национальную
экономику во время строительства за счет прямых закупок и поставок материалов и
услуг от компаний, расположенных в Тамдынском районе и других районах
Узбекистана. Сюда входят, например, логистические компании для транспортировки
ВГТ других необходимых материалов на территорию Проекта, компании,
предоставляющие экскаваторы и подъемные краны для выполнения
общестроительных работ. Жители города Зарафшан и близлежащих небольших сел

могут работать водителями, если у них есть действующие водительские права.

Другие компании, расположенные за пределами Узбекистана, будут нести
ответственность за поставку компонентов ветряной электростанции — гондолы и
лопастей. Ожидается, что совокупные капитальные вложения проекта составят до

600 миллионов долларов США.

В Таблице 7-25 представлены вероятные воздействия на местную, региональную и

национальную экономику во время строительства в результате реализации Проекта.

Таблица 7-24: Воздействие на местную, региональную и национальную

экономику во время строительства в результате закупок

Стадия Подготовк  Строительств Эксплуатация Вывод из эксплуатации

проекта а о

Воздействие имеет отношение к этапам подготовки и строительства

Проекта, на которых будут осуществляться закупки материалов и услуг.

Характер Позитивный Негативный

воздействия

Воздействие в значительной степени положительное, поскольку
строительная деятельность будет способствовать экономическому росту
на местном, региональном и национальном уровнях за счет закупок
услуг и материалов. Увеличения стоимости жизни в близлежащих
сообществах не ожидается, поскольку численность рабочей силы очень
низкая по сравнению с населением как города Зарафшан, так и
Навоийской области (примерно 350 местных работников и 350

прибывших работников).

192248.С1А.В.002 Редакция В9 Раде 404
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Тип Прямой Косвенный Обратимый Необратимый

воздействия
Воздействие является как прямым, так и косвенным, поскольку компания

будет платить налоги при покупке материалов и услуг и создавать
косвенные экономические возможности. Поставщики проектов
закупают материалы и услуги из своих собственных внутренних сетей
поставок. Возросший спрос на бизнес-услуги малого и среднего бизнеса
приведет к увеличению доходов в Навоийской области и Тамдымском
районе, что приведет к увеличению оборота вовлеченных предприятий
МСБ. Воздействие является обратимым, поскольку оно будет

продолжаться только на этапе строительства.

Пе ДСОЦЗЙА Временное ’Краткосрочно ’Среднесрочн  Долгосрочно Постоянное

ьность е © е

воздействия

Воздействие носит среднесрочный характер, поскольку ожидается, что

строительные работы будут длиться в течение примерно 24 месяцев.

Уровень Местный Региональн Национальный

воздействия ый

Ожидается: воздействие будет оказано на местном, региональном и
национальном уровнях. Предприятия МСБ, базирующиеся в Зарафшане,
смогут выполнять общестроительные работы и другие услуги в течение
всего периода строительства. Местные жители также могут быть
приняты на работу в качестве водителей, если у них есть действительные

водительские права.

Величина Незначите Низкое Средное Высокое

воздействия льное

Величина воздействия является средней, поскольку ожидается, что
общие капитальные затраты, понесенные Компанией во время
строительства, будут разумным вкладом в ежегодный экономический
рост Тамдынского района. Ожидается: в случаях, когда будут
использоваться местные компании, степень воздействия на владельцев
этих предприятий будет средней или высокой в зависимости от
фактического уровня капиталовложений. За исключением
горнодобывающего сектора, в этот район не вкладывались средства и

инвестиции.

192248.С1А.В.002 Редакция В9 Раде 405
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ценность/Вос Незнач Низкая Средняя Высокая
приимчивост ительна
я

ь

Ценность проекта является средней, поскольку у предприятий МСБ,
базирующихся в регионе, растет клиентская база, а вклад проекта в их
доход и прибыльность будет варьироваться в зависимости от общего
размера бизнеса. Для некоторых предприятий МСБ участие в Проекте
может привести к значительному увеличению оборота бизнеса во время
строительства, что может существенно увеличить их годовой доход и
прибыль. Также возможно, что предприятия МСБ наберут

дополнительный персонал.

Да Нет

Гендерные

С этим воздействием связаны гендерные аспекты и факторы

аспекты и

уязвимости, поскольку Проект может использовать предприятия МСБ,

соображе
ния

либо принадлежащие женщинам, либо нанимающие женщин для

предоставления материалов и персонала во время строительства. Это,
уязвимост

и может включать в себя ряд функций / материалов, таких как униформа,

услуги общественного питания, услуги по уборке и, возможно, другие
специализированные виды деятельности. В Узбекистане предприятия

МСБ производят 46% ВВП страны, и 42,3% из них возглавляют

женщины.
Значимост Ничтож Малая Умеренная Серьезная
ь но
малая

воздейств

ия о о
Общая значимость воздействия является умеренной. Это

положительное воздействие, и смягчение последствий не требуется, хотя

есть возможность для принятия мер по улучшению.

192248.С1А.В.002 Редакция В9 Раде 406
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.2.2 Совершенстивование

Там, где это возможно (если поставщики конкурентоспособны, их продукция
соответствует техническим требованиям, которые необходимо выполнить),
Проектная компания и подрядчики будут стремиться закупать материалы и услуги у
предприятий МСБ, базирующихся в районе Тамды, городе Зарафшан и Навоийской
области Навои, чтобы обеспечить положительный эффект от использования
предприятий МСБ как можно ближе к месту реализации Проекта для усиления
положительных преимуществ. Сюда входят предприятия МСБ, принадлежащие
женщинам, которые должны быть идентифицированы Компанией на этапе
выполнения проекта. Подробная информация будет включена в План управления

подрядчиками и цепочкой поставок.
7.6.3 Трудоустройство местных жителей и обучение во время строительства

7.6.3.1 Оценка воздействия

Генеральный Подрядчик подсчитал: численность строительной рабочей силы может
составлять до 700 человек. Предположительно, из них 350 приезжих рабочих и 350
человек, нанятых на местном уровне. Общая численность рабочей силы будет
включать три категории работников (точное количество категорий и то, являются ли
рабочие местными или приезжими, в настоящее время неизвестно):

® Категория 1: низкоквалифицированные кадры (нанятые субподрядчиками, а

не подрядчиком ЕРС).
® Категория 2: квалифицированные специалисты (нанятые подрядчиком ЕРС).

® Категория 3: экспаты (Подрядчиком ЕРС и Компанией).

Набор персонала будет осуществляться в соответствии с требованиями Плана

управления трудовыми ресурсами и условиями труда.

Проекту не понадобится Категория 1: низкоквалифицированные сотрудники из-за
пределов Тамдынского района и города Зарафшан, так как в этом районе и
близлежащих населенных пунктах имеется достаточное количество людей.
Насколько это возможно, рабочие категории 2 (квалифицированные) будут
набираться в Тамдынском районе и городе Зарафшан, а также в Навоийской области
через кадровые агентства. Это первая разработка ветряной электростанции в
стране, поэтому ожидается, что потребуются квалифицированные рабочие из

других регионов страны.

192248.С1А.В.002 Редакция В9 Раде 407
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ожидается, что общая численность местной рабочей силы увеличится по мере
начала работ по подготовке площадки. После достижения пикового ‘уровня на этапе
строительства, местная рабочая сила будет постепенно сокращаться вплоть до

начала эксплуатации.

Лица, занятые на этапе строительства, и члены их семей получат выгоду от
увеличения дохода, что, вероятно, повысит их общий уровень жизни, доступ к
медицинским и образовательным ресурсам и снизит их социально-экономическую
уязвимость. Предоставление возможностей трудоустройства и обучения
неоднократно упоминалось в ходе мероприятий по взаимодействию с
заинтересованными сторонами и является ключевым ожиданием на местном
уровне, вытекающим из Проекта. Оно оправдывается за счет текущего соотношения

50/50 местных и неместных работников.

Рабочие пройдут вводный инструктаж перед тем, как приступить к работе, включая
базовое обучение по Н$Е, управление трудовыми ресурсами и, если требуется,
профессиональное обучение. Проект предоставляет молодым людям возможность
повысить свои навыки посредством профессиональной подготовки, которая будет
им полезна после завершения их участия в Проекте, — в будущем они смогут найти
альтернативную работу в строительном секторе, получив выгоду от своего участия

в Проекте.

В целом воздействие, связанное с занятостью, является положительным, хотя
существуют потенциальные неблагоприятные риски и воздействия, описанные

ниже.

Существуют пробелы между национальным законодательством и СД МФК, в том
числе указанные в Таблице 7-14 ниже, а также необходимые шаги для их устранения
специально для этого Проекта (все нижеприведенные шаги применимы к

подрядчику ЕРС и работникам цепочки поставок).

Таблица 7-25: Разрыв между национальным законодательством и СД2 МФК

192248.С1А.В.002 Редакция В9 Раде 408
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Разрыв между СД? МФК Шаги по устранению разрыва

В соответствии с
законодательством
обязательств, требующих от
работодателей разработки кадровой
политики или того, чтобы политика или
процедуры были изложены в
письменной форме или были понятны и
доступны для рабочей силы.

национальным
нет никаких

В национальном законодательстве нет
конкретных положений, которые
предотвращали бы или устраняли случаи
домогательств или насилия на рабочем
месте.

Работодатель не обязан информировать
работников об их праве на свободу

объединения профсоюзов и ведение
коллективных переговоров.
У работодателя нет юридического

обязательства предоставлять работникам
механизм рассмотрения жалоб.

Разработка процедур управления
персоналом предоставляются сотрудникам культурно
приемлемым образом, на понятном им языке. Во время
вводного инструктажа по ОТОСБ должны быть
предприняты дополнительные шаги, чтобы работник
мог понять документацию, представленную в текстовой
форме.

политики и

Всех работников следует попросить подписать Кодекс
поведения работников. Должен быть доступен
Механизм рассмотрения жалоб работников. Женщины-
менеджеры будут доступны для женщин, которые хотят
выразить озабоченность по поводу домогательств на
рабочем месте.

Право на свободу объединения профсоюзов и ведение
коллективных переговоров должно быть включено в
условия работы работника, а ознакомление с ним
должно быть упомянуто на первом вводном курсе по
ОТОСБ.

Должен быть разработан и внедрен Механизм
рассмотрения жалоб работников и предприняты
действия для повышения осведомленности об этом

механизме.

В Таблице 7-27 представлены вероятные последствия трудоустройства и обучения

во время строительства Проекта.

Таблица 7-27: Воздействие занятости и обучения во время строительства

Стадия Подготовка

проекта

работ.

Позитивный

Характер
воздейсвти
я

Воздействие в

сторонами.

Строительство.

значительной степени

Эксплуатация Вывод из

эксплуатации

Воздействие имеет отношение к этапу подготовки и строительства,

поскольку рабочая сила проходит обучение до начала строительных

Негативный

положительное, поскольку

занятость на местном уровне является ключевым ожиданием местных
жителей сел и их представителей, и это было зафиксировано в ходе

обширных мероприятий по взаимодействию с заинтересованными

192248.С1А.В.002

Редакция В9 Раде 409

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Тип воздействия

Однако существует потенциальная вероятность возникновения
напряженности, если жители местных сообществ неправильно
воспримут, что людям из-за пределов местного района
предоставляются возможности трудоустройства. Несмотря на то, что
трудоустройство на местном уровне, как правило, оказывает
положительное влияние, потеря репутации и негативное восприятие
Проекта могут произойти, если процесс найма на работу на местном

уровне не будет надлежащим образом управляться.

Существует также вероятность возникновения напряженности среди
рабочей силы из-за присутствия различных этнических групп и по

другим причинам.

Негативные последствия могут возникнуть, если полученный доход не
будет расходоваться устойчивым, учитывающим гендерные аспекты,
образом. Например, мужчины-работники тратят заработок на алкоголь
или товары (транспортные средства и мотоциклы), требующие
денежных вливаний на их постоянное обслуживание и содержание, а
не на основные товары, продукты и услуги, необходимые в домашнем
хозяйстве. Негативные последствия также могут возникнуть, если
местные жители решат покинуть низкооплачиваемые должности в

государственном секторе (школьные учителя). в школах.

Прямой Косвенный Обратимый Необратимый

Воздействие является прямым, поскольку отдельные лица и члены их
семей получат выгоду от увеличения доходов, возможностей обучения
и повышения квалификации. Воздействие является обратимым,
поскольку доход, получаемый от местной занятости, прекратится в
конце их занятости по мере сокращения численности персонала к

началу эксплуатации.

ПИЗОТОСИЗИИ Временн | Краткоср | Среднесроч ’Долгосроч | Постоянный
ость ая очная ная ный
воздействия
192248.61А.В.002 Редакция В9 Раде 410

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Большая часть последствий носит среднесрочный характер, поскольку
ожидается, что строительные работы будут продолжаться примерно 24
месяца. Однако ожидается, что повышение уровня жизни и полученная
профессиональная подготовка окажут постоянное воздействие.
Краткосрочная занятость предоставляет домохозяйствам возможность
погасить свои долги, инвестировать в качество своего жилья и
расширить доступ к образованию и медицинским услугам (в
Узбекистане очень высокий уровень расходов на здравоохранение из
собственных средств). Эти виды воздействия будут длительными и
представляют собой значительную возможность для позитивных

изменений в домашнем хозяйстве.

Уровень Местный Региональн | Национальный
воздействия ый

Воздействие будет ощущаться на региональном и местном уровнях

Уровень Ничтожно Низкий Средний Высокий
позитивного |
воздействия

Уровень воздействия является средним, поскольку ожидается, что

получение дохода в домохозяйстве окажет существенное влияние на
занятого человека и его домашнее хозяйство. На это в значительной
степени влияет то, каким образом деньги распределяются между
членами домохозяйства, и используются ли они устойчивым образом с

учетом гендерных аспектов.

Ничтожно Низкий Средний Высокий

Уровень
негативного малый
воздействия

Уровень негативного воздействия является средним. Он связан с
занятостью на местном уровне, поскольку существует вероятность
недоброжелательного отношения к Проекту, если процесс найма не
будет тщательно контролироваться и прибывшие рабочие получат
доступ к должностям, которые могли бы быть заполнены местными
жителями, или если между самими работниками существует

напряженность.

д ы

192248.С1А.В.002 Редакция В9 Раде 411
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

аспекты и

соображения

уязвимости

Ценность/

Восприимчи
вость

Значимость/

Женщины могут заниматься низкоквалифицированной и
квалифицированной работой, получая выгоду от проф. подготовки и
заработанного дохода.Также существуют возможности для инвалидов.
Это потенциально может способствовать инклюзивному
экономическому росту и расширению возможностей женщин влиять на

принятие решений о расходах в домашних хозяйствах.

Во время встреч с заинтересованными сторонами участники-мужчины
заявляли, что женщины не будут заинтересованы в трудоустройстве, в
то время как женщины говорили о своей заинтересованности. Из-за
культурных различий между полами в отношении местной занятости
очевидно, что процесс, используемый для найма как мужчин, так и
женщин, требует тщательного планирования и участия для
обеспечения равных возможностей для обоих полов и снижения риска
роста напряженности в домашних хозяйствах из-за различий во

мнениях.

Национальное законодательство напрямую не запрещает сексуальные
домогательства, хотя в сентябре 2020 года президент подписал закон о

насилии в семье.

На встрече по взаимодействию с заинтересованными сторонами с
ННО, представляющей интересы инвалидов, выяснилось, что текущие
возможности для этой группы людей в обществе сейчас весьма
ограничены. Хокимият Зарафшана располагает информацией о
наличии и количестве уязвимых домохозяйств в городе Зарафшан и
небольших селах, и эти данные могут быть использованы для целевого
подхода к уязвимым людям для их трудоустройства, независимо от их

пола.

Незначит Низкая Средняя Высокая
ельная

Величина воздействия невелика, поскольку эта проблема не вызывает
беспокойства заинтересованных сторон, хотя все еще может
возникнуть. Там, где действительно происходит рост преступности,
ожидается, что это будет локальное явление, и преступники будут
быстро выявлены благодаря сильной социальной сплоченности среди

местного сообщества.

Незначитель | Низкая Средняя Высокая
ная

192248.С1А.В.002

Редакция В9 Раде 412
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

негативное м м
Общая значимость негативных воздействий велика.

воздействие

ИЗ УРАЙ Незначитель | Незначительн | Умеренная Высокая
итивное ная ая

воздействие

Общее значение для положительных воздействий очень велико.

7.6.3.2 Смягчение последствий и улучшение

Компания разработает и внедрит систему управления человеческими ресурсами,
содержащую политику и процедуры с использованием четкой и понятной
документации, отражающей трудовые права в соответствии с национальным
законодательством о труде и занятости, подробную информацию о способности
работников заключать коллективные соглашения, правах работников, касающихся
их рабочего времени, заработной платы, сверхурочной работы, компенсации и
любых дополнительных льгот, на которые они имеют право. Будут разработаны и
обнародованы политика и процедуры для обеспечения надлежащих условий труда,
борьбы ‹с домогательствами и издевательствами, обеспечения равных
возможностей и соблюдения законодательства.
Компания также разработает и внедрит План управления трудом и условиями труда
в строительстве, который включает:
® Подробную информация о кадрах Проектной компании (указана выше).
® Юридические права и условия найма должны предоставляться работникам в
момент трудоустройства и периодически во время их трудовой деятельности
в соответствии с культурными традициями, используя вводный инструктаж
по охране труда, включая подробную информацию о заработной плате,
праве на свободу объединяться в профсоюзы, выходном пособии, рабочем
времени, оплате сверхурочных, налоговых и других видах вычетов, а также
предоставлении страховки от инцидентов, связанных со здоровьем и
безопасностью в рамках Проекта.
® Сводную информацию о количестве штатных единиц и должностных
инструкциях, необходимых для этапа строительства, и критерии отбора,
которые (как объяснено ниже) будут специально нацелены на

трудоустройство женщин и людей из уязвимых домохозяйств.

192248.С1А.В.002 Редакция В9 Раде 413
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Описание процесса найма строительной рабочей силы на основе 1-3
категорий рабочих, и раскрытия информации местным сообществам.
Описание будет включать подробную информацию о публичной рекламе
вакансий, способах подачи заявок, о поддержке кандидатам в заполнении
формы заявки (из-за неграмотности или по другим причинам), регистрации
сведений о кандидатах центральном реестре/базе данных; прохождении
индивидуальной проверку на основе четко определенных критериев,
которые будут применяться для определения соответствия кандидатов
конкретным требованиям работы, прохождении медицинского осмотра для
подтверждения их пригодности к работе. Бюро по трудоустройству в городе
Зарафшан будет использоваться для рекламы, поиска и найма работников 2-
й категории.

Справка о пригодности к работе, которую каждый работник должен будет
получить после медицинского обследования, организованного и
оплаченного Проектом. Оценка пригодности к работе будет включать
выявление любых сопутствующих заболеваний (высокое кровяное давление,
ожирение, болезни сердца, легких, диабет), являющимися факторами
высокого риска заражения СО\У-19.

Запрет на вербовку местных жителей на проходной у ворот или в любой
другой точке входа на объект для предотвращения притока людей к объекту
в поисках работы. Любое лицо, желающее подать заявление на
трудоустройство, должно следовать соответствующей процедуре.

Целевые показатели для женщин и людей из уязвимых семей для получения
низкоквалифицированной и квалифицированной строительной работы, и
подробные рекомендации для женщин и инвалидов о подаче заявки на
трудоустройство. Это может включать, например, использование женщин-
менеджеров для представления содержания Плана регулирования
строительных работ и условий труда женским группам в каждом населенном
пункте вблизи района осуществления проекта, а также дальнейшее
взаимодействие с ННО. Председатели хокимиятов и махаллей будут
привлечены для выявления уязвимых домохозяйств, члены которых
получают приоритет при приеме на работу в сравнении с населением в

целом.

192248.С1А.В.002 Редакция В9 Раде 414

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Подробная информация о профессиональной подготовке будет
предоставлена каждому работнику. Она будет включать базовую вводную
подготовку по охране труда в дополнение к необходимой подготовке,
специфичной для их должности.

Вопросы регулирования трудовых отношений в период строительства,
гарантии того, что рабочее место подходит для присутствия женщин и
представителей групп этнических и иных меньшинств. Кодекс поведения
работника будет представлен индивидуально во время первоначального
вводного курса в области охраны труда для рассмотрения и подписания.
Кодекс поведения должен использоваться для сведения к минимуму риска
гендерного насилия и домогательств путем разъяснения работникам
ожидаемого стандарта поведения, способов использования механизма
подачи жалоб для выражения обеспокоенности по поводу поведения того
или иного сотрудника.

Подробная информация о механизме рассмотрения жалоб работников,
который будет доступен (и раскрыт) в процессе найма. Он будет включать
анонимную «горячую линию для сотрудников, сообщающих о нарушениях»,
куда можно будет сообщить о фактах запугивания или домогательств.
Женщины-менеджеры будут доступны для принятия обращений от женщин,
желающих сообщить о домогательствах на рабочем месте.

Регулярное предоставление работникам информации о временном
характере их должности и предварительное уведомление о возможной дате
расторжения контракта не вызывает негодования или протестов и не
становится шоком для сотрудника.

Каждому работнику предоставляется сертификат, в котором описывается его
должность профиль полученная профессиональная подготовка,
продолжительность работы и контактные данные, которые будущий
работодатель может использовать для проверки точности и достоверности
содержащейся в нем информации после завершения участия работников в
проекте.

Информация о том, как вышеуказанные договоренности будут применяться
к подрядчикам, работающих на объекте в качестве поставщиков ЕРС-
подрядчика.

Показатели отчетности и мониторинга, охватывающие процесс найма и

текущее состояние управления персоналом.

192248.С1А.В.002 Редакция В9 Раде 415

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Если в конце строительства произойдут коллективные увольнения, будет
проведен анализ альтернатив запланированному сокращению рабочей силы
и подготовлен План для оценки и смягчения негативных последствий
увольнения для работников. Однако коллективные увольнения вряд ли
произойдут, поскольку большинство сотрудников будут работать по
краткосрочным контрактам и будут работать до окончания срока их действия,

и не будут "уволены" в привычном смысле.

Ожидания, связанные с занятостью на местах, будут регулироваться с помощью
своевременной и точной информации, предоставляемой местным сообществам в

рамках реализации ПВЗС Проекта.

7.6.3.3 Оценка остаточного воздействия

В таблице 7-28 приведены прогнозируемые остаточные последствия Проекта для
местной занятости и профессиональной подготовки во время строительства после

реализации мер по смягчению последствий.

Таблица 7-28: Остаточное воздействие местной занятости и обучения во время

строительства

Ничтожно малое Незначитель Умеренное Сильное
ное

Ожидается, что после реализации Плана управления рабочей силой и

Значимость условиями труда в строительстве и дополнительных мер контроля,
негативног
которые будут включены в ПЭисС, негативные последствия, связанные с

о

ЕО процессом найма, будут снижены до умеренных. Вполне возможно, что
я

местные жители могут остаться недовольными процедурой найма из-за
ограниченного числа доступных вакансий во время строительства или

из-за нереалистичных ожиданий по зарплате.

192248.С1А.В.002 Редакция В9 Раде 416
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.4 Последствия потенциальных трудовых нарушений в цепочке поставок

7.6.4.1 Оценка воздействия

Использование цепочки поставок создает потенциальную возможность
возникновения нарушений трудового законодательства, включая плохие условия
труда, отсутствие письменных трудовых договоров, низкий уровень гигиены и
безопасности труда, детский труд, принудительный труд и другие формы
эксплуатации, связанные с трудом. Возможно, что такие нарушения происходят и в
рамках предприятий МСБ, используемых Проектом. Они, как правило, имеют более
низкие стандарты охраны труда и техники безопасности и системы управления,
обеспечивающие надзор за работниками, и не всегда используют официальные
(письменные) трудовые договоры для описания применимых условий и положений,
что создает высокий риск возникновения детского и принудительного труда.

В 2021 году в международных СМИ появились сообщения"?''3 связанные с

утверждениями о существовании лагерей для производства фотоэлектрических
панелей и компонентов ветрогенераторов в провинции Синьцзян в Китае, где
использовался принудительный труд. 15 июля 2021 года Сенат США принял
законопроект о запрете всех товаров из китайского Синьцзяна в форме Закона о

предотвращении принудительного труда".

Информация от — потенциального — поставщика Проекта — имеющего
производственную базу в провинции Ганьсу, указывает: регион Синьцзян не
является источником сырья или основных компонентов, которые будут

использоваться в П роекте.

112 реаг$ омег С та’$ Мизйт ‘югсе4 1аБог |оюот омег ЕЦ зо!аг ромег. 2021. РОМПСО. АуайаЫе аЁ
БЕрз://Лллмлм. рой со .ец/агис‹е/хтлапа-сыта-роу$Исоп-зо!аг-епегау-еигоре,

13 Арре Га Визтез$ МИН А МИпа Епегду Сотрапу ТВа* Наз Созе Тез То Хтйапд. 2021. Ви22Рее4Меме.
АмаНаЫе а В рз://\ллллм.Биг2ееЧпеми.сот/агие/тедпага/арр!е-хтйлапа-мпа-ромег-1аБбог

14 0.5. бепае раззез Б 1ю Бап а! ргодисё Нот СБтаз Хтрапд. Вешщеге.  АмайаЫе аЕ
Вре://Лмлилмгецег.сот/моНЧ/из-зепайе-раззез-6!!-Бап-а!!-ргочис-сНтпаз-хтйапа-2021-07-15/
[Ассезед 15 му 2021].

192248.С1А.В.002 Редакция В9 Раде 417
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В ответ на общую озабоченность по поводу потенциальных нарушений трудового
законодательства компания ЕВМ (5Вапдпа!) ИтйеЧ (“ЕВМ”) была уполномочена
компанией \\/оо4 РЕС провести оценку условий труда в компании бапзи бо!4мипа
\Мпа Ромег ЕдшртепЕ Мапфасвитпд Со. М4. 10-12 января 2022 года три
консультанта ЕВМ посетили объекты Сапзи Со\мипа в городе Цзюцюзнь,
провинция Ганьсу, для оценки положения рабочей силы, условий труда на объекте,
методов управления, систем и методов представительства работников, процесса
внедрения управления цепочками поставок и т.д. Собеседования по управлению
цепочками поставок были проведены удаленно специалистом ЕКМ 11-12 января
2022 года.

Результаты Оценки и условий труда не выявили проблем с несоответствием
объединенным стандартам национального законодательства и ЕС. Со!4\мипа
разработала комплексную систему отслеживания поставщиков и управления
социальной ответственностью на корпоративном уровне с использованием

полезных цифровых платформ, политик и процедур.

В таблице 7-29 приведены вероятные последствия потенциальных нарушений

трудового законодательства в рамках цепочки поставок.

Таблица 7-29: Последствия потенциальных нарушений трудового

законодательства в цепочке поставок

[Чет иКИ СЕ Подготовка Строительство | Эксплуатация | Вывод из

эксплуатации

Воздействие относится к этапу подготовки и строительства, поскольку
для поставок материалов и услуг, включая компоненты
ветрогенераторов, будут использоваться различные компании по

цепочке поставок.

Е | Позитивный Негативный

192248.С1А.В.002 Редакция В9 Раде 418
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Характер Воздействие является негативным. Нарушения трудового

ЕСС законодательства могут привести к травмам или смертельному исходу,
* психическим расстройствам и тревоге, протестам и забастовкам
работников. А также к принятию мер по обеспечению соблюдения
нормативных требований в отношении соответствующего поставщика и,
возможно, Проектной компании. Велика вероятность репутационных
потерь, если Проект получит негативное внимание со стороны
международных СМИ из-за использования поставщиков, базирующихся

в Китае и других странах.

Тип Прямой Косвенный Обратимый Необратимый

воздействи
я Воздействие является прямым, поскольку влияет на общее благополучие

вовлеченных лиц. В зависимости от характера любых долгосрочных
последствий эксплуатации воздействие может быть обратимым или

необратимым.

ЗНАНИЙ Временно |Краткос | Среднесрочн | Долгосроч Постоянное
ность е роч ое ное
воздействи ное
я

Преимущественно воздействие носит среднесрочный характер,
поскольку поставщики будут использоваться во время строительных
работ, которые продлятся примерно 24 месяца. Однако в результате
серьезного инцидента с участием работника могут возникнуть

необратимые последствия.

Уровень Местный Региональны | Национальный

воздействи и
я

Воздействие происходит там, где находится работник, и там, где
работают поставщики. Это может быть местный, региональный,

национальный и/или международный уровень.

Величина Незначитель | Низкая Средняя Высокая

воздействи ная

Величина негативного воздействия высока, поскольку существует
значительный риск нарушений трудового законодательства в цепочке

поставок.

192248.С1А.В.002 Редакция В9 Раде 419
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Гендерные С этим воздействием связаны существенные гендерные проблемы и

ВЕЛИ соображения уязвимости. Этнические меньшинства, мигранты,

соображен .
женщины и дети особенно уязвимы в отношении нарушений трудового

КЕЕЕИОИСАЕО законодательства, а также те, кто имеет низкую квалификацию, низкий
уровень образования и альтернативные способы получения дохода.
Сюда входят, например, трудящиеся-мигранты из Китая в отдельной

этнической группе.

Кроме того, у предприятий МСБ, принадлежащих женщинам, есть
потенциал стать частью сети цепочки поставок (поставщик уровня 2) и

предоставлять материалы и услуги подрядчику ЕРС.

Ценность/Восп Незначите Низкая Средняя Высокая
риимчивость льная

Чувствительность высока, поскольку это ключевая проблема проекта.
Проектная компания не потерпит никаких нарушений трудового

законодательства в рамках цепочки поставок.

Значение Ничтожно Незначительн | Умеренное Важное
воздействия малое ое

Общее значение негативных воздействий является значительным.

7.6.4.2 Смягчение последствий и улучшение

Проектная компания будет внедрять План управления Подрядчиками и цепочками

поставок, который будет включать в себя следующее:

® Каким образом требования кадровой политики и процедур Компании
(включая Кодекс поведения работников) должны применяться ко всем
основным поставщикам уровня 1. Включает конкретные меры по
предотвращению гендерного насилия, трудовых нарушений, связанных с
принудительным/детским трудом, и притеснений женщин среди рабочей

силы.

192248.С1А.В.002 Редакция В9 Раде 420
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Все первичные (уровня 1) крупные поставщики будут предварительно
отобраны проектной компанией до заключения контракта на поставку
материалов и услуг. Процесс получения статуса поставщика, прошедшего
предварительную квалификацию для Проекта, будет включать оценку
существующих политик и процедур в отношении кадровых ресурсов (в том
числе в отношении детского труда, принудительного труда, охраны труда и
техники безопасности, издевательств и домогательств на рабочем месте),
системы управления и контроля деятельности сотрудников. В случае
поставщика ГВТ то же самое будет применяться к внутренней (уровень 2)
сети цепочки поставок.

Для доступа к центральному реестру компаний-поставщиков, а также типам
материалов или услуг, будет вестись реестр всех поставщиков Проекта.
Проектная компания будет использовать этот реестр и информацию,
предоставленную в ходе процесса предварительной квалификации, для
проведения оценки рисков нарушений трудового законодательства,
возникающих в цепочке поставок. Например: трудовые нарушения при
поставке строительных заполнителей имеют более высокий риск нарушений
по сравнению с компанией, предоставляющей бухгалтерские услуги.
Международные отчеты, связанные с китайскими поставщиками
компонентов ГВТ, свидетельствуют: этот тип поставщиков будет оцениваться
как источник высокого риска. Признается, что предприятия МСБ
подвергаются более высокому риску несоблюдения требований в
отношении трудовых нарушений (таких как использование детского труда) и

ненадлежащего контроля за охраной труда и техникой безопасности.

Используя результаты вышеупомянутой оценки рисков, могут быть
предприняты дополнительные мониторинговые действия (такие как аудиты,
проверка записей аудита и проверок поставщика и т.д.) для проверки
адекватности существующих мер контроля и мониторинга. Должна быть
разработана процедура мониторинга субподрядчика в качестве приложения
к Плану управления Подрядчиком и цепочками поставок, включая
контрольный список, который будет использоваться для поставщиков,
считающихся подверженными высокому риску. Всеп детали активностей по

мониторинг должны записываться и централизованно храниться.

192248.С1А.В.002 Редакция В9 Раде 421

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® План экологического и социального управления Проектной компании (ПЭиС)
будет включать подробную информацию о минимальных требованиях к
условиям труда и найму работников, включая меры контроля для
предотвращения принудительного и детского труда. Контракты между
Проектной компанией и всеми поставщиками будут включать юридические
обязательства по выполнению контрактных обязательств в соответствии с
ПЭис (это включает соблюдение стандартов/требований политики 1ЕС, ЕБРР
и АБР). Наличие юридических обязательств поможет убедить поставщиков

улучшить условия труда.

7.6.4.3 Оценка остаточного воздействия

[5] таблице 7-30 показаны прогнозируемые остаточные последствия проекта в
результате возможных нарушений трудового законодательства в рамках
производственно-сбытовой цепочки после принятия мер по смягчению

последствий.

Таблица 7-30: Остаточные последствия возможных нарушений трудового
законодательства в рамках производственно-сбытовой цепочки
Незначитель

Ничтожно малое ое Умеренное Сильное
н

После реализации Плана управления подрядчиками и цепочками
поставок остаточное воздействие будет умеренным, поскольку может быть
сложно проводить аудиты и другие виды проверок за пределами

Влияние Узбекистана в таких местах, как Китай, где доступ к заводам может быть

воздейс
твия

ограничен. Из-за существующих пробелов между национальным
законодательством и стандартами кредиторов, связанными с охраной
условиями труда, может быть сложно устранить пробелы с поставщиками,
которые привыкли работать по гораздо более низким стандартам. На
протяжении всего строительства потребуется постоянный мониторинг

внутренней цепочки поставок ЕРС-подрядчика.

192248.С1А.В.002 Редакция В9 Раде 422
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.5 Последствия потенциального роста преступности и конфликтов из-за

притока людей

7.6.5.1 Оценка воздействия

Во время строительства высока вероятность того, что люди из-за пределов района
Тамды, города Зарафшан и Навоийской области могут появиться без приглашения в

поисках работы и других экономических возможностей в рамках Проекта.

Результаты притока могут привести к целому ряду экологических, социальных и
медицинских последствий, которые рассматриваются ниже. Ожидается, что приток
людей будет происходить в направлении города Зарафшан, поскольку именно сюда
ведут основные дорожно-транспортные пути, а в небольших селах, окружающих

Район проекта, чрезвычайно мало экономических возможностей.

Приток может привести к распространению инфекционных заболеваний в
результате прибытия людей из-за пределов региона, включая СО\О-19. Увеличение
числа инфекционных заболеваний в районе Проекта приведет к дополнительной
нагрузке на ближайшую больницу, которая находится в городе Зарафшан. С точки
зрения здравоохранения нехватка продовольствия и повышенная нагрузка на сети
канализации возможны, но маловероятны, учитывая стабильность города.
Озабоченность вызывает дополнительная нагрузка на водные ресурсы города, что

было определено в качестве источника беспокойства заинтересованных сторон.

Приток может привести к локальному росту преступности, особенно если
прибывшие будут разочарованы отсутствием работы и других доступных

экономических возможностей, отличающимися от их первоначального восприятия.

Приток может привести к изменениям в землепользовании, связанным с тем, что
новички создадут неофициальные лагеря-поселения на окраинах города Зарафшан.
В условиях проживания во временных помещениях (палатках), люди будут
подвержены риску гипертермии в зимние месяцы, когда температура опускается

ниже нуля.

192248.С1А.В.002 Редакция В9 Раде 423
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Прибытие людей, ищущих работу, может усилить напряженность в отношениях
между местными жителями и приезжими из-за восприятия возросшей конкуренции
за имеющиеся вакансии. Рост напряженности возможен, если местные жители
обнаружат людей, прибывающих из Афганистана, незаконно проникших в страну,
нарушив закрытую границу. Хотя Узбекистан не подписал Конвенцию Организации
Объединенных Наций о беженцах 1951 года, он по-прежнему несет обязательство в
соответствии с международным правом в области прав человека не возвращать
людей в места, где им грозит преследование. Однако, учитывая, что граница с
Афганистаном проходит на юго-востоке примерно в 550 км от Района реализации

Проекта, прибытие афганцев считается крайне маловероятным.

Среди жителей сообщества наблюдается очень высокий уровень социальной
сплоченности и групповой идентичности, и новички, независимо от их
происхождения, будут быстро идентифицированы. Многие сотрудники службы
безопасности, охраняющие строительные площадки и объектов размещения
рабочих, скорее всего, сами являются местными жителями и смогут легко
определить присутствие новичков, стремящихся связаться с работниками, чтобы

узнать о рабочих местах и других формах экономических возможностей.

Таблица 7-31: Потенциальный рост преступности и конфликтов в результате

притока

Характер Позитивный Негативный

воздействия
Воздействие является негативным. Напряженность может возникнуть

между местными жителями и новичками, конкурирующими за
преимущества и возможности проекта. Наряду с ростом преступности
может также возникнуть дополнительное давление на ресурсы охраны

окружающей среды и социального обеспечения.

Тип Прямой Косвенный Обратимый Необратимый

воздействия

Воздействие является прямым, поскольку прибытие новых людей может
привести к росту напряженности. Это обратимо, поскольку
напряженность, как ожидается, быстро снизится, как только новички
поймут, что они не смогут получить работу в рамках Проекта и

переместятся в другое место.

Временно | Краткосрочн | Среднесрочн ’Долгосрочно |Постоянн
е ое ое е ое

192248.С1А.В.002 Редакция В9 Раде 424
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

СОСТ Воздействие носит временный характер, поскольку ожидается, что
ность новички прибудут только в период строительства из-за относительно

воздействия низкой численности рабочей силы на этапе эксплуатации.

Уровень Местный Региональный Национальный

воздействия

Воздействие будет происходить на местном уровне. Приток, скорее
всего, будет сосредоточен в ближайшем крупном населенном пункте -

городе Зарафшан.

Величина Незначительн Низкая Средняя Высокая

воздействия ая

Величина воздействия невелика, поскольку эта проблема не вызывает
беспокойства заинтересованных сторон, хотя все еще может возникнуть.
Там, где действительно происходит рост преступности, ожидается, что
это будет локальное явление, и преступники будут быстро выявлены

благодаря сильной социальной сплоченности среди местных сообществ.

Гендерные Да Нет
аспекты и

соображения Женщины и дети особенно подвержены риску из-за присутствия вновь

уязвимости прибывших, скорее всего, мужчин. Женщины могут подвергаться
преследованиям или повышенному вниманию, что, в свою очередь,

ведет к росту уровня преступности.

Ценность/Воспр Незначител Низка Средняя Высокая

иимчивость ьная я

Значение рецептора является средним, поскольку для общего роста
напряженности в местном сообществе и восприятия преступности

может не потребоваться многократных инцидентов.

Значение Ничтожно Незна Умеренно Важное Ничтож
воздействия малое читель е но
ное малое

Значимость воздействия умеренная.

Будут реализованы следующие меры по смягчению последствий и улучшению:

192248.С1А.В.002 Редакция В9 Раде 425
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Проект должен подготовить процедуры управления притоком, которые будут

включены в соответствующие документы плана управления (включая План

управления трудом и условиями труда, План управления безопасностью и

правами человека, План управления размещением работников и, при

необходимости, ПВЗС.

® До начала строительства использовать данные Руководства Всемирного

банка по управлению притоком (2006) и данные МФК "Проекты и люди:

Руководство по решению проблем миграции, вызванной проектами" (2009)

в соответствии с Планом управления размещением работников, включая

следующие меры:

о

В соответствии с элементами Плана управления трудом и условиями
труда в строительстве и ПВЗС, детали местного процесса
трудоустройства будут публично раскрыты, чтобы подчеркнуть:
возможности трудоустройства преимущественно предлагаются
местным сообществам в районе Тамды и городе Зарафшан, а жители
других регионов не будут рассматриваться для трудоустройства и
должны переезжать в Район Проекта.

Прием на работу на проходной/рабочих площадках не будет
осуществляться, — это приведет к еще большему притоку людей на
объекты.

Публичные объявления в местных и региональных СМИ (газеты и т.д.)
будут информировать людей о том, что ищущим работу не следует
переезжать в Район Проекта, поскольку процесс найма для

удовлетворения потребностей в рабочей силе уже завершен.

Меры по управлению притоком должны быть разработаны на семинаре с участием

представителей города Зарафшан, при участии представителей государственных

ведомств, отвечающих за планирование землепользования, здравоохранение и

охрану правопорядка. Результаты семинара должны быть использованы для

подготовки окончательного варианта Плана.

Ожидается, что эти меры в совокупности отговаривают людей от переезда в район

проекта во время строительства, поскольку они не смогут получить работу или найти

другие виды экономических возможностей.

192248.С1А.В.002

Редакция В9 Раде 426
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В соответствии с процедурами управления притоком, Проект будет отслеживать
приезд вновь прибывших для учета притока во время строительства. Если будет
отмечен большой приток граждан, то в рамках Проекта будут предоставлены
дополнительные ресурсы для поддержки сообществ в поддержании спокойствия, и
вновь прибывшие будут проинформированы (лидерами сообществ) об отсутствии
рабочих мест или других форм экономических возможностей и желательном

вохвращении на место своего проживания.

ЗНоША {Ве дпеуапсе теспап!т ог {Не гедшаг 5{акеро!4ег епдадетепи геуеа! апу сите
оЁ ргоЫет ге!а{еа то {пе Рго}есь, К мМИ Бе доситещед, шуезНдае4 ап4 аЧагез$ п

соог4таНоп м ге[емапи {акеро!ег<.

7.6.5.2 Оценка остаточного воздействия

В таблице 7-32 приведены прогнозируемые остаточные последствия Проекта для
роста преступности и конфликтов в результате оппортунистического притока после

реализации мер по смягчению последствий.

Таблица 7-32: Остаточное воздействие: Потенциальный рост преступности и

конфликтов в результате притока

Незначитель Низкое Среднее Высокое
ное
Значение Ожидается, что значение остаточного воздействия будет незначительным

ВОЗДЕЙСТВИЯ после принятия мер по смягчению последствий. В целом маловероятно,

что произойдет крупномасштабный приток, но прибытие иногородних,

явившихся без приглашения, должно тщательно контролироваться.

7.6.6 — Инциденты с участием рабочей силы и местных сообществ, связанные со

здоровьем и безопасносью

7.6.6.1 Оценка воздействия

Строительные работы с использованием рабочей силы создают различные риски
для здоровья и безопасности труда для рабочих и местного населения. Они

возникают в результате:

192248.С1А.В.002 Редакция В9 Раде 427
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Общестроительные работы, включающие использование механической
землеройной и мобильной техники, вращающихся строительных
инструментов и техники.

® Внедрение пролетов и спусков, которые могут привести к травмам рабочих.

® Подъем рабочими  тяжеловесных компонентов и строительных
инструментов.

® Работа с электрическими приборами, находящимися под напряжением, во
время строительства и эксплуатации.

® Вероятность образования льда во время эксплуатации в зимние месяцы

(описано отдельно в разделе 16.2.3.1).

Проект должен обеспечить наличие эффективного плана обеспечения готовности к

чрезвычайным ситуациям и реагирования на них.

Риски для здоровья и безопасности, связанные с использованием транспортных
средств в рамках Проекта на дорогах общего пользования, рассматриваются в
разделе 7.6.7.

В таблице 7-33 приведены вероятные последствия инцидентов, связанных со

здоровьем и безопасностью, с участием рабочих и членов местных сообществ.

Таблица 7-33: Последствия инцидентов, связанных со здоровьем и

безопасностью, с участием рабочих и местных сообществ

Стадия проекта Подготовка Строите | Эксплуатац | Вывод
ЛЬСТВО ия из

эксплуат

ации

Воздействие имеет отношение ко всем этапам
Проекта, хотя наибольший риск будет иметь место
во время строительства, когда используется
землеройное оборудование и земляные работы
проводятся в непосредственной близости от

рабочих зон.

Позитивный Негативный

Характер
воздействия

Инциденты, связанные с охраной труда и техникой безопасности,

потенциально могут повлиять на здоровье рабочих.

192248.С1А.В.002 Редакция В9 Раде 428
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Тип воздействия

Продолжительн
ость
воздействия

Уровень
воздействия

Инцидент, связанный со здоровьем и безопасностью населения во
время строительства такой как  несанкционированное
проникновение местного жителя в рабочую зону, где ведутся

раскопки, может привести к травмам или смертельному исходу.

Во время эксплуатации аварийные события могут быть связаны с
пожаром или катастрофическим отказом ветрогенератора, или с

другим чрезвычайным событием.

Прямой Косвенный Обратимый Необрати
мый

Воздействие является прямым, поскольку затрагивает рабочих или
представителей общественности. Воздействие является либо
обратимым, либо необратимым в зависимости от типа травмы или в

случае летального исхода.

Временная | Краткосроч | Среднесроч | Долгоср | Постоянная
ная ная очна
я

Воздействие носит долгосрочный характер, поскольку повышенные
риски для здоровья и безопасности будут возникать с самого начала
этапа строительства и сохраняться на протяжении всей эксплуатации
Проекта. В зависимости от типа инцидента и воздействия на
здоровье человека продолжительность любого воздействия может

быть постоянной.

Местный Региональный Национальный

Воздействие будет происходить на местном уровне среди сообществ,

расположенных вблизи рабочих зон строительной площадки и

ветроэлектростанции.
Величина Ничтожно Низкая Средняя Высокая
воздействия малая
192248.6ЕА.В.002 Редакция В9 Раде 429

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Гендерные
аспекты и
соображения
уязвимости

Ценность/Воспри
имчивость

Значение
воздействия

Величина воздействия является средней, поскольку расположение
каждой ГВТ и пути двух ЛВЭП и единственной подстанции
расположены на значительном расстоянии от населенных пунктов в
непосредственной близости от Территории проекта. Однако местные
жители все еще могут присутствовать в районе, где ведутся
строительные работы, поскольку используют землю для выпаса

животных.

Да Нет

Дети/молодежь от природы любознательны и часто идут на
неоправданный риск, чего не стали бы делать более зрелые люди.
Следовательно, детей необходимо информировать о наличии
опасных рабочих зон во время строительства, чтобы они понимали
риски и знали: входить на объекты опасно. Аналогичным образом,
детям необходимо напоминать о запрете входить в огороженные
зоны, окружающие подстанцию, приближаться к районам, где
ведутся строительные работы, пытаться вмешиваться в работу
любого оборудования. Существует также вероятность того, что
пожилые люди могут нев полной мере осознавать риски, связанные

сих приближением к строительным работам.

Землепользователи могут быть неграмотными. Не все умеют
прочитать предупреждающие знаки и другую маркировку.
Домашний скот может попасть в рабочую зону, а его владелец может
попытается поймать и вернуть животное, подвергая себя

повышенному риску.

Незначительна | Низкая Средняя Высокая
я

Чувствительность высока, поскольку безопасность является

наивысшим приоритетом проекта.

Ничтожно Незначительно | Умеренное Важное
малое е

Потенциальное значение воздействия очень велико.

192248.С1А.В.002

Редакция В9 Раде 430
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.6.2 Смягчение и улучшение

В рамках Проекта будет разработан План охраны труда и техники безопасности,

Меры по охране труда в сообществе (включенные в План управления движением и

перевозками), План управления безопасностью и правами человека и План

реагирования на чрезвычайные ситуации и обеспечения готовности, включающие

следующее:

Результаты оценки рисков для выявления потенциальных рисков для здоровья и
безопасности во время строительства и эксплуатации для рабочих силы и
местных сообществ. Информация об оценке рисков будет представлена на
семинаре по выявлению опасностей, в котором примут участие Проектная
компания и подрядчик ЕРС. По итогам семинара будет подготовлен Реестр
рисков, сведенный в Отчет о Реестре рисков, в котором будут описаны
необходимые меры контроля и мероприятия по мониторингу. Наряду с каждой
зарегистрированной мерой контроля будут четко определены роли и
обязанности между Проектом и подрядчиком ЕРС.

Конкретные меры по обеспечению эффективного надзора за работой
подрядчика ЕРС в области охраны труда и техники безопасности и внутренней
сети компаний по цепочке поставок. Надзорная деятельность, осуществляемая
Проектной Компанией, должна включать аудиты, инспекции, проверку
заявлений и другие виды контролирующей деятельности.

Бесплатное предоставление работникам средств индивидуальной защиты,
включая защитную обувь, шлем, защитные очки, наушники и ремни
безопасности для работы на высоте. Средства индивидуальной защиты будут
предоставлены наряду с безопасной питьевой водой и надлежащей защитой от
солнца. СИЗ также будут предоставлены в связи с мерами по борьбе с СОМШ-19,
также подробно описанными в ОН$Р.

Учебные мероприятия по формированию культуры безопасности среди рабочих
включают: правильное использование средств индивидуальной защиты,
выявление рисков, сообщение о небезопасных действиях, а также
вознаграждение за соблюдение техники безопасности. Будет подготовлена
матрица профессиональных компетенций для определения типа обучения,
необходимого для каждой должностной инструкции.

Запрет на выполнение электромонтажных работ в плохую погоду во избежание

удара молнии.

192248.С1А.В.002 Редакция В9 Раде 431

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Сертификация и проверка перед использованием всего используемого
подъемного оборудования (кранов), а также проверка компетенций
управляющего им персонала.

Все строительные площадки будут оборудованы современной аптечкой первой
помощи, для управления ею будет назначен обученный специалист.

Система мониторинга и оценки для регистрации всех учебных мероприятий,
инструктажа, оценки рисков, предоставления средств индивидуальной защиты и

расследования всех инцидентов.

Меры по охране здоровья и безопасности населения будут включать:

Ограничение доступа общественности к участкам строительства. Зона
временного хранения и подстанция должны быть огорожены и иметь таблички
с предупреждающими надписями (на узбекском, казахском и русском языках),
чтобы люди не могли войти. Контактные данные для заявок в Механизм
рассмотрения жалоб также будут размещены на ограждениях, чтобы любое лицо
могло запросить дополнительную информацию о линиях ограждения, если оно
пожелает это сделать.

Сотрудники службы безопасности дежурить у ворот каждой огороженной зоны
для контроля входа и выхода людей. Это будет включено в План управления
безопасностью и правами человека.

Присутствие инспекторов по охране труда и охране окружающей среды и/или
сотрудника службы безопасности постоянно во время работ.

Система реализована таким образом: назначения и местоположение работ
всегда известны и учитываются в любое время.

Сотрудники службы безопасности должны иметь радиосвязь для оперативных
сообщений о любых происходящих инцидентах.

Непрерывное патрулирование объекта осуществляется в рабочее время.

Внутренние дороги будут доступны для местного населения.

192248.С1А.В.002 Редакция В9 Раде 432

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В местных школах города Зарафшан необходимо проводить занятия с детьми и
молодежью для информирования их о начале строительных работ, опасностях
внутри огороженной территории и на подстанции и опасности приближения к
строительным работам в других местах. В ходе взаимодействия со школами будут
проводиться проверки для того, чтобы добиться репрезентативности
посещаемости девочками школы для местного населения. Если девочки не
посещают школу регулярно, необходимо предпринять дополнительные усилия
(см. меры по смягчению последствий в разделе 7.6.7).

Запрет на использование на стройплощадке временных лагерей для ночлега
рабочих за пределами основной жилой зоны.

Обязательство взаимодействовать с землепользователями для предупреждения
их об опасности приближения к районам строительных работ; взаимодействие с
пожилыми людьми в местных сообществах, фермерами и скотоводами.
Предупреждающие знаки, указывающие на наличие Проекта вдоль подъездных
путей (должны быть установлены как во время строительства, так и во время
эксплуатации), для информирования местного население об опасностях,
связанных с Проектом. В том чисде, предупреждение о возможности
образовании льда в зимние месяцы и связанных с этим рисках.

Подробная информация о ближайшей больнице, машине скорой помощи,
пожарной станции и полицейском участке будет указана в Плане обеспечения
готовности к чрезвычайным ситуациям и реагирования; подробная информация
о процедуре оказания медицинской помощи работникам, нуждающимся в
стационарном лечении.

Копия Плана обеспечения готовности к чрезвычайным ситуациям и
реагирования будет передана соответствующим органам власти для достижения
скоординированного реагирования после крупного инцидента и проработки

соответствующих ролей и обязанностей.

192248.С1А.В.002 Редакция В9 Раде 433

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.6.3 Оценка остаточного воздействия

В Таблице 7-34 представлены прогноз остаточных воздействий Проекта на
инциденты, связанные со здоровьем и безопасностью, с участием рабочих и
местных сообществ после реализации мер по смягчению последствий.

Таблица 7-34: Остаточное воздействие: Инциденты, связанные со здоровьем и
безопасностью, с участием рабочих и местных сообществ

Незначительное Низкое Среднее Высокое

Ожидается, что значение остаточного воздействия будет незначительным,

Значение учитывая меры по смягчению последствий, принятые в рамках ОН$Р, меры
воздейст

по охране здоровья и безопасности населения в рамках определенных
вия

планов управления и Плана обеспечения готовности к чрезвычайным

ситуациям и реагирования.

7.6.7 Воздействие возросших рисков для здоровья и безопасности населения,
связанные с автомобильным транспортом, а также потенциальный ущерб местным

дорогам

7.6.7.1 Оценка воздействия

Использование дорожных транспортных средств для транспортировки материалов
и персонала на объект/с объекта создает значительные риски для здоровья и
безопасности населения. Горнодобывающая компания "Навои" не использует сеть
автомобильных дорог общего пользования для экспорта руды, поскольку имеется

железная дорога.

Маршрут транспортировки ГВТ, основных компонентов и подстанции был

тщательно изучен. Возможно, потребуется улучшение дорожных условий.

Дорожно-транспортное происшествие может привести к травмам или
смертельному исходу представителя общественности, другого участника дорожного
движения, водителя проектного транспортного средства и его пассажиров. Ущерб в
результате инцидента также может быть причинен стороннему сооружению

(например, дому).

Таблица 7-35: Последствия увеличения рисков для здоровья и безопасности
населения, связанных с автомобильным транспортом, и потенциальный

ущерб местным дорогам

192248.С1А.В.002 Редакция В9 Раде 434
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Стадия проекта

Характер.

воздействия

Тип

воздействия

Продолжительн

ость

воздействия

Подготовка Строительство. Эксплуатация Вывод из

эксплуатации

Воздействие относится ко всем этапам Проекта, так как транспортные

средства Проекта будут использоваться на всех этапах.
Позитивный Негативный

Негативным воздействием является увеличение рисков для здоровья и
безопасности населения, а также ухудшение физического состояния

местной дорожной сети.
Прямой Косвенный Обратимый Необратимый

Воздействие является прямым, поскольку связано с повышенным риском
для здоровья и безопасности населения в отношении ряда объектов
воздействия. Воздействие бывает обратимым или необратимым в
зависимости от типа травмы или возможного летального исхода.
Повреждения конструкций обратимы, так как их можно отремонтировать.
Однако ухудшение физического состояния местной дорожной сети
обратимо только в том случае, если повреждения устраняются в разумные

сроки.

Временная | Краткосроч | Среднесроч | Долгосрочн Постоянная

ная ная ая

Воздействие является долгосрочным, поскольку риски для здоровья и
безопасности населения будут возникать с начала этапа строительства и
сохранятся на протяжении всего срока реализации Проекта. В
зависимости от типа инцидента, связанного с безопасностью, и
воздействия на здоровье человека продолжительность может быть
постоянной. Продолжительность повреждения местной дорожной сети

зависит от того, когда будут завершены необходимые ремонтные работы.

Большинство автомобильных перевозок будет осуществляться во время
строительства, хотя они будут продолжаться (в меньшей степени) во время

эксплуатации.

Местный Региональный Национальный

192248.С1А.В.002

Редакция В9 Раде 435
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Уровень Воздействие будет происходить на местном и региональном уровне.
воздействия Физическое повреждение местной дорожной сети может повлиять на
целостность автомагистрали АЗ79, которая проходит с востока на запад к

югу от проектной зоны.

Величина Ничтожно Незначительная Средняя ВЫсокая

>. малая
воздействия

Величина воздействия средняя: для перевозки компонентов ГВТ и других
крупных компонентов на площадку будет использоваться несколько
грузовиков, а некоторые из местных дорог в настоящее время находятся в

относительно плохом состоянии.

Гендерные Да Нет

аспекты
соображения Дети часто подвергаются высокому риску и имеют плохое представление

уязвимости о безопасности дорожного движения.

ПООВЕТЗУССНЯИМ Незначительная Низкая Средняя Высокая
иимчивость
Чувствительность высока, поскольку безопасность является наивысшим

приоритетом Проекта.

Значение Незначительная Низкая Средняя Высокая

воздействия

Значимость потенциального воздействия велика.

7.6.7.2 Смягчение и улучшение

В рамках Проекта будет разработан План управления дорожным движением и
транспортом ПУСДП, который подробно описан в Главе 8. Подробное логистическое
исследование, проведенное для Проекта, отмечает социальные аспекты вдоль
маршрутов дорожного движения, которые необходимо внести в План ПУСДП.
Отмечается: маршрут, предлагаемый для транспортировки тяжелых грузов,
использует привычные к уровню движения большегрузных автомобилей

автомагистрали .

192248.С1А.В.002 Редакция В9 Раде 436
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Кроме того, кампания по безопасности дорожного движения будет проводиться в
местных школах поселков и города Зарафшан. Цель кампании по безопасности
дорожного движения — повышение общей осведомленности о рисках, связанных с
пересечением дорог, обсуждение дорожного движения в рамках Проекта и
пожелания дополнительной осторожности, которую дети должны проявлять как в
отношении дорожного движения, так и строительных работ, происходящих в районе

при установке ВЛЭП и прокладке внутренних дорог.

Кампания по безопасности дорожного движения особое внимание должна уделять
уязвимым слоям населения, в том числе, неграмотным девушкам и женщинам, — их
необходимо информировать о потенциальных рисках и последствиях, связанных с
автомобильным транспортом. Подразумевается: посещение женщинами и детьми
собраний [53 общественных местах/зданиях в поселках, дополнительные занятия в
местных школах. Проведения мероприятий в местных школах недостаточно,
поскольку они не могут охватить всех детей, проживающих в поселках (некоторые
дети не посещают школу). Поэтому в поселках будут проводиться дополнительные

встречи для женщин, а также детей, нерегулярно посещающих школу.

7.6.7.3 Оценка остаточного воздействия

В Таблице 7-36 представлены прогнозируемые остаточные воздействия Проекта из-
за повышенных рисков для здоровья и безопасности населения, связанных с
автотранспортом, и потенциального повреждения местных дорог после реализации

мер по смягчению последствий.

Таблица 7-36: Остаточные последствия возросших рисков для здоровья и
безопасности населения, связанных с автомобильным транспортом, и

потенциальный ущерб местным дорогам

Незначител Низкое Среднее Высокое
ьное
Значение
м Ожидается, что значение остаточного воздействия будет незначительным,

воздействия
учитывая меры по смягчению последствий реализованные в Плане
управления дорожным движением и транспортом

192248.6ЕА.В.002 Редакция В9 Раде 437

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.8 Воздействие на наземные источники средств к существованию в результате

изменения землепользования

7.6.8.1 Оценка воздействия

Целью данного раздела является оценка воздействия изменений в
землепользовании на источники средств к существованию, основанные на земле.
Сводная информация о требованиях к земле для каждого отдельного компонента
представлена в Таблице 7-37.

192248.С1А.В.002 Редакция В9 Раде 438
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-26: Резюме требований к земельному участку Проекта

Требуемая
территория

Компонент Проекта

Основание для ГВТ 491 м2
Опора для ГВТ 3,250 м2
Строительство мачты 400 м2
Эксплуатация мачты 16 м2
Строительство и
эксплуатация подстанции

16,300 м2

Заметки

Участки земли, занимаемые на постоянной
основе в период строительства и

эксплуатации

Участки земли, занимаемые на постоянной

основе в период строительства и
эксплуатации
Земля, необходимая для кранов и

площадок, прокладки проводов и другого
оборудования во время строительства

Земля, постоянно необходимая для
установки фундамента мачты, опорных
точек и проводов,

Участок земли, необходимый для

строительства и эксплуатации подстанции

Доступ к земле

Компоненты проекта должны быть расположены с целью
предотвращения / сведения к минимуму воздействия
мерцания теней и шума на укрытия и другие
чувствительные объекты в зоне реализации проекта.

Мачты должны быть расположены вдали от укрытий,
чтобы избежать риска для здоровья и безопасности
населения во время установки и эксплуатации (риск
разрушения конструкции).

Подстанция находится за пределами договоров
субаренды. Граница подстанции должна быть огорожена
во избежание доступа населения и предотвращения риска
для здоровья и безопасности и

192248.С1А.В.002

Редакция В9

Раде 439

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Требуемая
территория

Компонент Проекта

Строительство ВЛЭП 30м
Эксплуатация ВЛЭП 5м
Строительство новых
внутренних дорог во 10 м
время строительства

Эксплуатация новых 6м
внутренних дорог

Модернизация

существующих внутренних 10м
дорог во время
строительства

Эксплуатация

существующих внутренних 6м
дорог

Монтаж скрытых кабелей 1.2 м

Заметки

Ширина участка, необходимого вдоль
трассы ВЛЭП для строительных работ.

Ширина земли, необходимая для столбов и
воздушных проводов

Ширина, необходимая для строительства
новых внутренних дорог

Эксплуатационная ширина новой дороги

Ширина земельного участка, необходимого
для модернизации существующей дороги

Эксплуатационная ширина существующей
дороги

Ширина, необходимая для прокладки
подземного кабеля рядом с дорогой

Доступ к земле

Находится за пределами договоров субаренды.

Находится за пределами договоров субаренды.

Проект максимально использует существующие дороги,
где это возможно, чтобы свести к минимуму строительство
новых дорожных сетей.

Кабели проложены рядом с дорогами, чтобы избежать
создания дополнительной полосы отчуждения.

192248.С1А.В.002

Редакция В9

Раде 440

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Компонент Проекта

Требуемая
территория

Заметки

Доступ к земле

Эксплуатационная Кабели проложены под землей и не оказывают
площадь подземных Земля не требуется, так как кабель ВОЗдействия на землю во время эксплуатации.
м Ом с’

кабелей находится под землей

Участок земли (временно) Участок не входит в соглашения об аренде.

для склада, бетонного Земля будет арендована в районе Тамды на условиях
обровольной аренды.

завода офиса и тд. 35.000 м2 Временное пользование во время добр ренд

Только на этапе " строительства

строительства Компоненты проекта должны быть огорожены должны
быть огорожены для ограничения доступа во время
строительства.

Склад и складская

площадка, временно, 491 м Временное пользование во время

только на этапе строительства

строительства

192248.6ЕА.В.002 Редакция В9 Раде 441

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Состояние действующих договоров субаренды

На сегодняшний день между Проектной Компанией и правительством не подписано
никаких юридических соглашений в отношении земли, необходимой для
реализации Проекта. Приобретение земли не производилось, и фермеры, сдающие
землю в субаренду на проектной территории, не изменили ни один из своих

договоров субаренды (см. раздел ниже).

Как указано в Разделе 7.4.6, фермеры, заключившие соглашение о членстве с Новым
комитетом на территории реализации Проекта, вносят Новому комитету
единовременный взнос, чтобы стать членом ассоциации, и ежегодные платежи,
рассчитанные на основе поголовья овец. Фермеры продолжают платить земельный
налог в налоговые органы Тамдымского района. Земля проекта сдается в субаренду

фермерам Кластером «Дархан-2019», но фермер не платит кластеру.

В рамках каждого договора субаренды земельного участка предусмотрены условия

расторжения договора в случае неисполнения обязательств.

По результатам встречи с представителем Тамдынского района, отвечающего за
земельные вопросы, состоявшейся в марте 2021 года, выяснено: прецеденты
внесения изменений в существующие договоры аренды между Тамдынским
районом и фермерами имеются, их можно использовать в качестве примера в

потенциальной ситуации изменения договоров субаренды в рамках Проекта.

Встреча с представителями Кластера подтвердила возможность изменения

договоров субаренды.

По словам представителей Тамдынского района/кластера, в случае необходимости
изменения субаренды существует два сценария: (1) фермер потеряет часть своей
аренды, если проект затронет часть выделенной им земли. В этом случае Кластер
пропорционально уменьшит площадь земли (отражается в количестве гектаров),
что впоследствии приведет к уменьшению земельного налога. Сценарий (2)
отражает ситуацию, когда затронута большая часть (или вся) субаренды, и в этом
случае фермер имеет право на денежную компенсацию, равноценную оставшемуся
периоду субаренды, или на переезд на новый участок субаренды аналогичного
размера. Сценарий (2) маловероятен, учитывая небольшой процент земель,

потерянных в результате Проекта.

192248.С1А.В.002 Редакция В9 Раде 442
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В обоих сценариях фермер не имеет права на меры по восстановлению средств к
существованию или другой вид поддержки в соответствии с национальным
законодательством, хотя иногда предоставляется пособие, чтобы помочь фермеру в
практическом перемещении активов. В соответствии с национальным
законодательством, если постройку необходимо убрать с арендованной фермером
территории, район Тамди не должен предоставлять никакой денежной
компенсации, поскольку эти типы зданий были построены фермерами без

разрешения и не считаются законными постройками.

Был проведен количественный анализ для расчета общей площади затронутых
земель в пределах каждой сдаваемой в субаренду земельной площади на основе
информации, полученной от подрядчика по строительству. Анализ был проведен

как для стадии строительства, так и для стадии эксплуатации Проекта.

Результаты анализа проиллюстрированы в Таблице 7-38 и показывают, что (как и
ожидалось) несколько более высокий процент сданных в субаренду
сельскохозяйственных площадей рассчитывается для стадии строительства, что
отражает большее количество земли, необходимой для установки и строительства
мачт и новых подъездных путей. Расчеты для этапа эксплуатации не включают
землю, используемую для модернизации существующих дорог, так как эта земля уже
превратилась в существующую в настоящее время дорогу и, следовательно, еще не
доступна для выпаса скота. Тем не менее, расчеты на этапе строительства отражают
дополнительные 4 м дороги, которые будут использоваться для модернизации
существующих участков дороги, чтобы большегрузные машины могли получить
доступ к территории проекта и транспортировать компоненты Проекта к каждому
местоположению ГВТ.

Расчеты показывают: во время строительства на шесть земельных участков,
переданных в субаренду, будут влиять изменения в землепользовании, которые
рассчитываются от 0,2% (площадь субаренды 8) до максимума 1,8% (арендованная
площадь 3). Во время эксплуатацтт на одни и те же зоны субаренды будут влиять
изменения в диапазоне от 0,13% (зоны субаренды 6 и 8) до максимум 0,8%

(арендованная зона 3).
На основе данных, собранных на сегодня, можно сделать следующие выводы:

Фермеры, арендующие землю по договору субаренды, на которую влияет

инфраст| а проекта

192248.С1А.В.002 Редакция В9 Раде 443
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Пять фермеров с соглашениями о субаренде 3, 4, 5, 6, 8 и 10, участки которых
расположены на территории строительства проекта. должна быть расположена на

участках субаренды: . В общей сложности в этих фермерских хозяйствах проживает

17 взрослых и 9 детей в возрасте до 18 лет. Самому младшему ребенку 7 лет. Никто
из членов семьи не является инвалидом. Общее число людей рассчитывается

следующим образом: 17 + 9 = 26.

Фермер с Договором субаренды 10 также будет затронут, даже если его договор
субаренды будет передан на субподряд Фермеру-3. Если предположить, что средний
состав домохозяйства составляет пять человек, то общее количество людей этой

категорией, увеличивается следующим образом: 26 + 5 = 31.

Фермеры, арендующие землю по договору субаренды, на которую не влияет

инфраст| а проекта

Четыре фермера с соглашениями о субаренде, на которы инфраструктура Проекта
напрямую не повлияет — это фермеры 1, 2, 7 и 9. В семье фермера-7 проживает 5
взрослых плюс 1 ребенок (всего 6 человек). В домохозяйстве фермера-9 проживает
4 человека двое взрослых и 2 ребенка (всего 4 человека). Если предположить, что
на домохозяйство приходится 5 человек (предполагается из оставшихся двух
домохозяйств), то общее количество людей этой категории оценивается как 6 + 4 +
10 = 20.

Скотоводы и работники фермеров, действующих в районе Проекта

Взаимодействие с пастухами для получения информации сильно затруднено. Ниже
приводится краткое изложение информации со слов фермеров, с которыми мы

работали на сегодняшний день, о присутствии скотоводов:

® Фермер-3: 2 пастуха, но они не пасут стадо в районе проекта

® Фермер-4: 5 пастухов, но они не пасут стадо в районе проекта

® Фермер-5: 1 пастух, который занимается скотоводством на территории
Проекта (совместно с фермером-8)

® Фермер-6: 1 пастух, который пасет стадо на территории Проекта и имеет 5
работников фермы

® Фермер-7: 1 пастух, у которого нет семьи. Он пасет стадо в районе Проекта
® Фермер-8: 1 пастух, который пасет стадо на территории Проекта (совместно
с фермером-5)

® Фермер-9: 1 пастух, который пасет стадо в районе проекта

192248.С1А.В.002 Редакция В9 Раде 444
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Итак, 6 пастухов, выявленных на сегодня (от фермеров: 1, 2, 5, 6, 7, 8, и 9), принимая
во внимание общего пастуха фермеров 8 и 5. Оценим общее число скотоводов и

сельскохозяйственных работников в домохозяйствах:

® УфермераТ есть х 1 пастух = 2 человека

® Уфермера 2 есть х 1 пастух = 1 человек

® У фермеров 5 и 8 есть х 1 пастух = нет информации о количестве
домохозяйств, поэтому предполагается 5 человек, что соответствует
среднему составу домохозяйств в стране.

® У фермера 6 есть х 1 пастух = 4 человека плюс х 4 сельхозрабочих:
предполагается, что в их состав входят следующие лица:

® Работник фермы 1 = 4 человека

® Работник фермы 2 = 4 человека

® Работник фермы 3 = 1 человек

® Работник фермы 4 = (один из фермеров, таким образом, уже включен в

расчеты выше).

Следовательно, общее число людей этой категории составляет 21. Основываясь на
информации, полученной от фермеров в районе Проекта, ни один из пастухов не

моложе 18 лет.

Местное население и женщины, использующие участки коммунальной земли, на

которые влияет инфраструктура проекта

Трудно подсчитать количество местных жителей, которые используют Территорию
Проекта для сбора дикорастущих растений поездок к священному месту
захоронения "Гуджумли Авлие" или для выпаса скота. Сообщалось о конфликтах
между местными жителями сел и фермерами из-за общего доступа к пастбищным
угодьям, и поэтому вероятно, что местные жители используют участки за пределами
соглашений о субаренде, где расположена инфраструктура проекта, для общего

выпаса скота и других целей

192248.С1А.В.002 Редакция В9 Раде 445
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Во время мероприятий по взаимодействию с заинтересованными сторонами в
небольших селах были заданы вопросы о том, ездят ли местные жители в Район
Проекта для сбора природных ресурсов, и многие ответили отрицательно, что
отражает значительное расстояние от сел до Района проекта. Прямого воздействия
на доступ к священному месту захоронения "Гуджумли Авлие” не ожидается:
местные подъездные пути не будут перекрыты, а инфраструктура проекта удалена
от него. Потеря пастбищных, затронутых инфраструктурой Проекта, была
рассчитана для стадии строительства и эксплуатации, это отражено в расчетах

изменения землепользования (таблица 7-38).

Площадь коммунальной земли, которая будет временно потеряна во время
строительства, и в меньшей степени во время эксплуатации, очень мала, учитывая
более широкий масштаб территории проекта. Эта потеря коммунальной земли

должна быть компенсирована за счет реализации Плана развития общины.

План управления животноводством, подготовленный для Проекта, не рекомендует
ограничивать выпас скота в определенных местах на территории Проекта и
фокусируется на способах быстрого устранения туш погибших животных с

территории Проекта во избежание привлечения стервятников и других видов птиц.

Последствия, связанные с изменениями в Соглашениях о субаренде, представлены

[53 таблице 7-38 с использованием заштрихованных оранжевых строк

192248.С1А.В.002 Редакция В9 Раде 446
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-38: Результаты количественного анализа арендованных фермерских земель, затронутых Проектом

АМТ росанопз - | “Тб 1осамопз - Ассез$ гоа4$ | Ассезз гоаф$ | ЕжНиЕ.
. Нагазапате- | МеётазЕ- | Ме таз -
1апа {апт агеа| Мате оЁ | Митьег | СопзмисНоп / . . т | Мем гоав$ пем- пеш- | ирегаде
. СопьгисНоп / |СопзгисНоп | Ореганопа! . и
тефегепсе | Рагтег | оР\МТ6з | Ореганопа! С 1епёий (т) | Сопзгисноп | Ореганопа! | 1епё
(491т2) Орегавопа! | (400т2) | (162) (10т\мйде) | (бтмиае) | (т)
(3250т2)
1 Г Г Г о о Г о Г о
2 о о о о о о о о о
з 16 7,856 52,000) о о 11,966 119,663 71,798; 4.894.
4 27 13.257 87,850 400 16 14,571 145,711 87,426 | 11.888
5 7 3,437 22,750 400 16 6,875 68,747 41,248) 579
6 2 984. 6,500 о о 1,674 16,739 10,044 о
7 о о о о о о 0 Г о
8 1 491 3,250 о о 673 6,733 4,040) о
Е] о о о о о о о о о
10 7 3,437 22,750) 400 16 5,525 55,245 33,147) 469
ТоаПапа | ТоаПапа
Ассезз гоа4 | Ассезз гоад5 . Регсеткаве о | Регсетаве о
се се Випед саЫе - | изе спапёе | изе спапве | 1апа агеа о
еп ирёгаде |ех15Ипё ирегаае . в в Лапа аНесе |1апа аНемед
" 8 Сопягисопт диипЕ Читиё | еГапт рю! . .
СопягисНоп | Ореганопа! (6т я у Чиппё ЧиппЕ
С . (1.2т) сопзнисНоп | Ореганоп (т2) ` |
(10т миае) мае) сопгисноп % | ореганоп %
(т2) (2)
о о о о 0 304,377 Г
о о о о 0 76,038 о
48,938 29,363 20,232 248,688 131,654] 13,617,000 1.8 1.0
118,881 71,328 31,751 397,849 188,549| — 50,695,400 0.8 0.4
5,793 3,476 8,945 110,072 67,451|_ _ 20,241,700 0.5 03
о о 2,009 26,232 17,528 16,295,100 0.2 01
о о о о 0 8,550,540] 0.0 0.0
о о 808 11,282 7,781] 6,406, 130) 0.2 01
о о о о 0 7,573,950 0.0 0.0
4,689 2,814 7,192 93,714] 59,350 8,762,090 11 07

192248.С1А.В.002

Редакция В9

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 447
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-39: Воздействие изменений в землепользовании на источники

средств к существованию

Характер Позитивный Негативные
воздействия
Воздействие является негативным.

Стадия Подготовка Строительство Эксплуатация Вывод из
Проекта эксплуатации

Воздействие относится к этапам подготовки, строительства, эксплуатации
и вывода из эксплуатации Проекта.

Характер Прямой Косвенный Обратимый Необратимый
воздействия

Воздействие является прямым: в 6 из 10 договоров субаренды изменится
характер землепользовании и доступа к земле, что повлияет на
фермеров и их домохозяйства, скотоводов и их домохозяйства, а также
сельхозработников и их домохозяйства (см. Выше количественную
оценку воздействия).

Воздействие является необратимым: пострадавшие фермеры потеряют
доступ для выпаса скота и общей сельскохозяйственной деятельности.
Степень воздействия будет несколько отличаться на этапе строительства
и эксплуатации, при этом последствия будут несколько иными на этапе
строительства или эксплуатации, как в пределах арендуемого
земельного участка, так и на коммунальных участках земли общего
пользования.

Существует вероятность разделения стада и потери овец при
прохождении участка строительства ГВТ. Об этом упомянул один из
пострадавших, Фермер-4, хотя и не считается обоснованной проблемой
— см. текст под этой таблицей).

Ни на одно из укрытий скотоводов после принятия мер по смягчению
последствий не должны влиять изменения в землепользовании,
связанные с Проектом, такие, как воздействие шума или эффект
мерцания теней.

В месте расположения объектов инфраструктуры Проекта нет никаких
структурных или дренажных сооружений любого рода; ожидается, что
строительные работы не повлияют на физические движимые
экономические активы.

192248.С1А.В.002 Редакция В9 Раде 448
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Продолжительн
ость
воздействия

Уровень
воздействия

Величина
воздействия

Ценность/Воспри
имчивость

Участки, на которые повлияет строительство инфраструктуры Проекта за
пределами арендованных земель (подстанция, ВЛЭП, складские
помещения, внутренние дороги, мачты турбин), сокращают площадь
земли, общедоступной в настоящее время для фермеров и скотоводов.
Ограничения в доступе к земле и изменения в землепользовании
повлияют на местных жителей, использующих территорию для сбора
лекарственных растений, охоты, сбора топлива для костров в зимние
месяцы и других целей. Площадь, которая будет использоваться
Проектом во время строительства и в процессе эксплуатации является
малой долей имеющихся в регионе земель, и маловероятно, что это
приведет к каким-либо значительным последствиям.

Временное | Краткосроч | Среднесроч ’Долгосрочн Постоянное
ное ное ое

Продолжительность воздействия будет долгосрочной поскольку
описанные воздействия, связанные с землей, будут происходить на
протяжении всего этапа эксплуатации.

Локальный Региональный Национальный

Воздействие будет происходить на местном уровне, поскольку
ограничено несколькими соответствующими домохозяйствами
фермеров и работающими на них скотоводами. Воздействия на
региональном уровне не ожидается.

Незначительна Низкая Средняя Высокая
я

Величина воздействия невелика: только нескольких (6 из 10)
арендованных земельных участков подвергаются весьма
незначительному воздействию, при этом максимальное изменение в
землепользовании составит 1,8% во время строительства, охватывая 248
688 м2, которая находится в пределах арендуемых ферм площадью 13
617 000 м2.

Незначительна Низкая Средняя Высокая
я

Чувствительность низкая. Компоненты структуры Проекта не
расположены в районах, особенно благоприятных для скотоводческой
деятельности (например, в районах с густой растительностью). Остаются
альтернативные земли, которые можно использовать для поддержки
наземных источников средств к существованию в пределах затронутых
арендованных земельных участков. Существует также дополнительная
земля за пределами арендованных площадей которую можно
использовать на коммунальной основе для различных видов
деятельности.

Да Нет

192248.С1А.В.002

Редакция В9 Раде 449
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Гендерные Хотя женщины непосредственно не участвуют в выпасе животных, они
аспекты и могут пострадать, если домохозяйство фермера или скотовода лишится
ЗИ средств к существованию. Пожилые фермеры также могут оказаться в
уязвимости уязвимом положении, — они могут быть не в состоянии справиться с

изменениями в ограничениях доступа или в аренде, по сравнению с
более гибкими молодыми людьми.

Скотоводы особенно уязвимы к изменениям площади земель,
используемых для выпаса, поскольку они вряд ли будут иметь такой же
уровень активов по сравнению с фермерами, владеющими фермой,
домашним скотом и управляющими арендованным участком. Как
правило, они полагаются на неофициальные соглашения с фермерами,
что подвергает их риску изменения условий найма.

Значение Ничтожно Незначительно Умеренное Важное
воздействия малое е

Значимость воздействия незначительна, поскольку экономическое
перемещение, с которым столкнуться фермеры и скотоводы,
использующие участки земли на территории проекта (и в меньшей
степени вокруг опор ВЛЭП, должно быть вынужденным, а положения ЕС
Р55 и АБВ 5Р5 (Требования к защите 2) инициируются Проектом.

В связи с мнением Фермера с Договором субаренды 4, ниже приведен дополнительный
пояснительный текст. Фермер работает в горнодобывающем секторе и занимается
сельскохозяйственной деятельностью по Договору субаренды 4. Другая информация,
представленная здесь, была предоставлена и другими фермерами, с которыми мы
сотрудничали, и считается точной и проверенной. Другие фермеры, с которыми Фермер-4
работал, не хотели иметь с ним дела и не стремились привлекать персонал к нему в найм. В
2020 году фермер-4 повел себя агрессивно во время конфликта, выдвинув против других
фермеров и скотоводов в Районе Проекта обвинения в краже овец из своего стада. Фермер-
5 и другие фермеры этого районе помогли ему найти и вернуть потерянных овец. Фермер-4
чувствует неловкость за свое поведение. Во время общения с интервьюером он несколько
раз упоминал, что расположение инфраструктуры Проекта окажет негативное влияние на
его средства к существованию (из-за возможного разделения стада и потери овец при
прохождении через ГВТ) и он будет использовать возможность для перемещения своей
фермы. Он также упомянул о нехватке водных ресурсов в районе Проекта для нужд стада
(около 1 000 овец), и о планах в 2022 году построить укрытие и завести меньшее стадо (200-
500 овец) в другом месте.

Несмотря на то, что его взгляды и мнения необходимо принимать во внимание, вероятность
того, что стадо овец будет разделено ГВТ, считается маловероятной, поскольку ширина
платформы ГВТ во время эксплуатации составляет приблизительно 491 м?, что соответствует
площади примерно 22 мх 22 м и не является достаточно большим препятствием, чтобы
привести к значительному разделению и потере овец. Кроме того, ни один из других

фермеров или скотоводов не рассматривал это как потенциальный риск для средств к

192248.С1А.В.002 Редакция В9 Раде 450
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

существованию, и \/оо4 /ЕЗ5А$ не сталкивались с такой проблемой на других проектах
ветроэлектростанций, осуществляемых на международном уровне.

7.6.8.2 Смягчение последствий и улучшение

До начала этапа строительства сотрудник по связям с сообществом должен
взаимодействовать с девятью фермерами в районе Проекта и информировать их о

следующем:

® Начало строительных работ и осуществление деятельности в определенных местах на
территории проекта.

® Рекомендации фермерам, пастухам и местным жителям избегать районов, где уже
ведутся или в ближайшие несколько недель начнуться строительные работы, для
обеспечения безопасности, своей и своего скота. Это направлено на снижение
вероятности отрыва стад из-за строительных работ, что может привести к потере
поголовья и экономическим потерям. Об этом рассказал один из пострадавших
фермеров региона. Это может создавать проблемы, поскольку мобильная связь не
всегда доступна и не у всех пастухов есть мобильные телефоны. Потребуется тщательное
планирование, и сотрудник по связям с сообществом будут в нем активно участвовать.

® Механизм рассмотрения жалоб может быть использован для выражения озабоченности
по любому аспекту, связанному с Проектом, запросу компенсации и другим вопросам.

® Впериод эксплуатации пастухи могут пасти стада между опорами ГВТ, — это безопасно,
особую осторожность необходимо будет проявлять в зимние периоды, когда может
случиться выброс снега и льда.

® Проект не повлияет на заселение существующих укрытий из-за создания шума или
мерцания теней (см. Главу 11: Шум и главу 12: Мерцание теней).

® Не нужно строить новые укрытия в непосредственной близости от ГВТ, — они
потенциально могут подвергаться воздействию шума и мерцания теней,
превышающему применимые пороговые значения.

В связи с последней мерой, указанной выше, Проект должен взаимодействовать с

представителями Нового комитета для обсуждения оптимального способа предотвращения

в период эксплуатации строительства новых укрытий в пределах фермерской территории

во избежание их нахождения вблизи ГВТ.

Любые участки временного землепользования, огороженные во время строительства,

должны быть расположены таким образом, чтобы избежать (насколько это возможно) зон,

которые могли бы использоваться для выпаса животных и сбора лекарственных растений.

192248.С1А.В.002 Редакция В9 Раде 451
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В рамках проекта будет подготовлен План восстановления средств к существованию (ПВИСС)

для решения проблемы вынужденного экономического перемещения. ПВИСС должен быть

согласован с содержанием Структуры управления животноводством (см. Приложение 5.3 к

настоящему ОВОССВ), подготовленной для Проекта Тигзюпе Есооду, в рамках которого

основное внимание, среди прочего, уделяется способам быстрого удаления трупов

животных с территории Проекта во избежание привлечения грифов, стервятников и других

птиц-падальщиков, а также для реализации ряда мер по улучшению наземных источников

средств к существованию, которые более подробно описаны в ПВИСС.

ПВИСС должен включать следующее:

Перепись и инвентаризацию имущества для сбора количественной информации об
активах, которые будут затронуты, и собственности фермеров, в том числе и в том
случае, если фермеры сдают свои сельхозугодья в субаренду (формально или
неофициально посредством устного соглашения) третьим сторонам.
Социально-экономический анализ проектов, осуществляемых в интересах
затрагиваемого населения (ЛЗП), для понимания условий, в которых оно находилось
до перемещения, и источников уязвимости. Это включает выявление молодых и
пожилых людей, с тем чтобы можно было принять ряд конкретных мер для оказания
им любой дополнительной помощи, в которой они могут нуждаться.

Обязательство обеспечивать принятие адекватных компенсационных мер в
отношении ЛЗП до внесения изменений в их договоры субаренды и до
инициирования каких-либо изменений в землепользовании.

Подробную информацию о праве на получение пособий ЛЗП и домохозяйствах,
затронутых проектом (ДЗП). В ПВИСС описание того, каким образом права на меры
по восстановлению источников средств к существованию определяются с
использованием подхода, основанного на взаимодействии с затрагиваемыми
фермерами и скотоводами. Например: меры по наращиванию потенциала для
мониторинга состояния здоровья скота, оказание практической поддержки
фермерам в улучшении доступа к воде; оказание помощи в создании социальной
организации фермеров в районе осуществления проекта для координации их
деятельности и укрепления социальной сплоченности и другие меры.
Предоставление любых утраченных активов, используемых для обеспечения средств
к существованию, в качестве замены в натуральной форме или в виде денежной
компенсации, которая рассчитывается по полной восстановительной стоимости.
Уязвимые группы населения в фермерских хозяйствах могут в различной степени
влиять на ПСП, а также на то, каким образом будет оказываться дополнительная
поддержка уязвимым группам населения.

Каким образом ЛЗП получат преференции в доступе к возможностям
трудоустройства и профессиональной подготовки на этапе строительства и

эксплуатации проекта.

192248.С1А.В.002 Редакция В9 Раде 452

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Подробные сведения о механизме рассмотрения жалоб, который может быть
использован для рассмотрения любых аспектов, связанных с проектом.

® Система отчетности и оценки, включающая детальный комплекс мер по
отслеживанию любых изменений в положении уязвимых групп населения.

® Четкое определение функций и обязанностей, реалистичный бюджет (включая
непредвиденные расходы) и график осуществления.

® Подробная информация о механизме управления (Комитет развития сообщества
Зарафшана), который будет руководить будущей деятельностью по осуществлению
ПВИСС и Плана развития сообщества, направленного на решение проблемы потери
коммунальных земель, которые, согласно расчетам, занимают весьма
незначительную площадь в процентном отношении к общей площади земель в

районе осуществления проекта.

7.6.8.3 Оценка остаточного воздействия

В таблице 7-40 приведены прогнозируемые остаточные последствия Проекта для средств к
существованию в результате изменений в Соглашениях о субаренде и ограничений на

доступ к земле после реализации мер по смягчению последствий.

Таблица 7-40: Остаточное воздействие изменений в землепользовании на источники

средств к существованию

Ничтожно

Незначительное Умеренное Важное
малое

Ожидается, что после реализации мер по смягчению последствий
Значение негативное воздействие сократится до незначительного. Внедрение
воздействия

ПВИСС должно решить проблему вынужденного перемещения, которое,
как ожидается, произойдет в результате изменений в землепользовании

на арендованных сельскохозяйственных территориях.

192248.С1А.В.002 Редакция В9 Раде 453
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.9 Воздействие от использования прибывающей рабочей силы и размещения

рабочей силы

7.6.9.1 Оценка воздействия

Прибывающая иноземная строительная рабочая сила будет обеспечена жильем в виде
«здания бо!4еп Сгоир», расположенного на окраине города Заравшан. Вся неместная
рабочая сила будет проживать на этом объекте, независимо от того, в какой конкретной
компании они работают. Это важно, поскольку ожидается, что ПЗС-подрядчик будет
использовать несколько компаний для предоставления услуг и материалов, и персоналу этих
компаний-поставщиков также потребуется жилье. Чего уже удалось избежать благодаря
выбору этого места, так это «разбросанности» рабочих по нескольким зданиям в разных
частях города Зарафшан, поскольку это может привести к трудностям в мониторинге
поведения рабочей силы, если они географически удалены друг от друга.
Работники, проживающие на объекте бо!4еп Сгоцр, могут подвергаться рискам для здоровья
и безопасности, связанным с пожарами, плохими санитарными условиями, безопасностью
пищевых продуктов, электробезопасностью и рисками кражи или нападения. Кроме того,
они могут взаимодействовать с местными жителями из ближайших сообществ в нерабочее
время, увеличивая риск заражения инфекционными заболеваниями (включая СО\М!О-19),
повышая степень напряженности и увеличивая преступность на местном уровне (включая

сексуальные нападения) на местных жителей.

В свете продолжающейся пандемии СО\О-19 существует вероятность, что прибывающая
рабочая сила может привести к передаче инфекции между местными работниками и
сообществами. Конкретным источником риска является взаимодействие между местными
рабочими, живущими у себя дома, и прибывшими: местные работники могут заразиться на

работе и "принести" болезнь в свои дома, семьи и местное сообщество.

1ЕС выпустила подробное руководство по предотвращению и управлению рисками для
здоровья, связанными с СО\М!О-19, на рабочем месте (Руководство 1ЕС по СО\М-19, апрель
2020 года), и это руководство будет соблюдаться. Краткое изложение мер, которые

необходимо предпринять, представлено в разделе по смягчению воздействия.

Таблица 7-41: Последствия трудоустройства и размещения прибывающей

рабочей силы

Стадия Подготовка Строительство. Эксплуатация Вывод из

проекта эксплуатации

Воздействие имеет отношение к стадии подготовки и строительства:

когда будет использовано жилое помещения здания бо!4еп ба{е Сгоур.

192248.С1А.В.002 Редакция В9 Раде 454
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Характер

Позитивный

Негативный

воздействия

Воздействие является негативным, поскольку строительная рабочая сила
потенциально подвержена различным рискам, включая передачу
СОМ-19 и других инфекционных заболеваний между работниками, а

также между работниками и местными сообществами.

Тип

Прямой Косвенный

Обратимый Необратимый

воздействия

Воздействие является как прямым,
поведение и здоровье работников в помещениях могут повлиять на
вовлеченных лиц и близлежащие сообщества. Воздействие является как

обратимым, так и необратимым, в зависимости от типа возникающих

инцидентов со здоровьем.

так и косвенным, поскольку

Продолжител
ьность

Временное | Краткосроч
ное

Среднесроч | Долгосрочн | Постоянное

ное

ое

воздейств
ия

Большинство негативных последствий носят среднесрочный характер,
поскольку ожидается, что строительные работы будут продолжаться
примерно 24 месяца. Долгосрочные и постоянные последствия могут
возникать в зависимости от типа возникающих инцидентов со
здоровьем. Возможно, это воздействие приводит к постоянным и

необратимым изменениям в состоянии здоровья как работников, так и

других людей.

Уровень

Местный

Региональный

Национальный

воздействия

Воздействие будет происходить только на местном уровне, так как

только один объект (здание бо еп Сгоир) будет использоваться на

окраине города Заравшан.

Величина

Незначительная | Низкая

Средняя

Высокая

воздейств
ия

Масштабы воздействия высоки, поскольку, потенциально, вся рабочая

сила, а также местные жители и сообщества, могут быть подвержены

рискам инфекционных заболеваний.

Да

Нет

192248.С1А.В.002

Редакция В9
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025

Раде 455
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Гендерные Женщины, особенно молодые девушки, подвергаются риску из-за
ми присутствия вновь прибывших рабочих, которая может обратиться за
соображен
ия
УЕЕЕТОИ СЗО может привести к увеличению инфекционных заболеваний, усилению

сексуальными услугами. Их взаимодействие с женщинами потенциально

напряженности и увеличению распространенности гендерного насилия

(которое и без того является высоким).

Ценность/Восп Незначительная | Низкая Средняя Высокая

риимчивос
ть Чувствительность высока, поскольку здоровье и безопасность рабочей

силы и окружающих людей особенно уязвимых групп, являются

наивысшим приоритетом Проекта.

Значение Незначител Низкая Средняя Высокая

воздействи ьная

я
Общее значение негативных воздействий является значительным.

7.6.9.2 Смягчение последствий и улучшения

Заранее, до размещения рабочих в здании бо!4еп Сгоир, Проектная компания подготовит
План управления размещением работников и План управления условиями труда, включая

меры и процедуры управления СО\О-19.

Процедуры управления СО\О-19 описывают меры контроля за рабочей силой,
необходимые для предотвращения и реагирования на положительные случаи СОМ-19.
Меры в связи с СОМО-19 будут основаны на Руководстве !ЕС по СОМО-19 от апреля 2020

года и будут содержать следующее:

® Краткое изложение целей и важности открытого и прозрачного общения и
поведения сотрудников.

® Подробная информация о специальной группе, ответственной за определение и
реализацию действий по смягчению последствий СОМО-19 для компании и
сообщества.

»® Должен быть реализован Кодекс поведения работников, информирующий о
недопущении дискриминации или стигматизации лиц, затронутых СО\О-19, или их
семей. Кодекс поведения работников будет доведен до их сведения во время
первоначального вводного курса по охране труда, окружающей среды и технике
безопасности (ОТОСЬБ).

192248.С1А.В.002 Редакция В9 Раде 456
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Каким образом компании и местным сообществам следует предоставлять
информацию о мерах по предупреждению и ликвидации последствий СОМ-19. Эта
работа направлена на повышение осведомленности рабочих и местных сообществ о
необходимых шагах.

Вся прибывающие рабочие должны быть проверены до прибытия в проектную зону.
Для регулярной проверки рабочих во время строительства должна быть создана
система тестирования. У каждого работника ежедневно будет измеряться
температура с помощью бесконтактного термометра.

Если у работников проявляются какие-либо симптомы СОМ-19 или они находились
в тесном контакте с подтвержденным случаем СО\О-19 в течение предыдущих 14
дней, они должны быть изолированы, а затем пройти тест, подтверждающий
отрицательный результат.

Требование ко всем работникам: носить маски в определенных местах, где это
необходимо, соблюдать «гигиену кашля» для снижения риска передачи инфекции,
соблюдать социальную дистанцию для предотвращения заражения от человека к
человеку, часто мыть руки с использованием дезинфицирующих средств для рук.
Необходимо все места, часто посещаемые работниками (включая жилые
помещения), регулярно очищать и дезинфицировать для предотвращения
распространения вируса. Дважды в день должна проводиться очистка рабочих
поверхностей в жилых помещениях (дверных ручек и т.д.). Постельное белье
необходимо стирать при температуре не менее 72оС один раз в неделю или чаще.
Требование ко всем кухонным работникам, готовящим еду в поселке для рабочих:
принять ряд необходимых мер по предотвращению распространения вируса при
приготовлении пищи.

Применение мер контроля за качеством воздуха для улучшения вентиляции в жилых
и служебных помещениях и т. д. Фильтры для кондиционирования воздуха регулярно
заменяются в соответствии с инструкциями изготовителя.

Бесплатное предоставление СИЗ всем трудящимся для предотвращения
распространения СО\О-19; инструктаж по использованию СИЗ.

Жилье будет обеспечено хорошо оборудованным медицинским учреждением для
лечения положительных случаев СО\О-19, позволяя людям выздоравливать под
наблюдением в условиях конфиденциальности. Медицинский транспорт будет
доступен для эвакуации серьезных случаев заболевания, требующих стационарного
лечения, в соответствии с Планом реагирования на чрезвычайные ситуации Проекта.
Все работники будут иметь свободный доступ к медицинскому персоналу, и любые
языковые барьеры будут устранены.

Работники с положительным результатом теста должны будут находиться на
карантине в специально отведенном месте, им будет запрещено входить в основную

жилую зону.

192248.С1А.В.002 Редакция В9 Раде 457

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Количество рабочих в помещениях должно быть ограничено для соблюдения
требований социального дистанцирования.
ПРИМЕЧАНИЕ. Вышеуказанные меры будут обновляться на протяжении всего проекта с

‘учетом рекомендаций ВОЗ и требований правительства.

Местонахождение арендуемого объекта должно быть тщательно рассмотрено Подрядчиком
ЕРС, и в процессе выбора должны учитываться следующие критерии:
® Близость к социально важным объектам, таким как школа, больница ит. д.
® Безопасность дорожного движения, поскольку каждый день будут производиться
многократные перевозки на рабочий объект и обратно в рамках установленного
маршрута во избежание проезда через сельские населенные пункты по пути в район
осуществления проекта, если только это не является абсолютно необходимым;
» безопасность и наличие ограждения высокого качества;
® наличие соответствующих условий для отдыха рабочих, чтобы они не стремились
покидать объект в нерабочее время, хотя это не запрещено;
® Предпочтение отдается использованию одного, а не нескольких объектов, поскольку

так будет легче контролировать поведение работников;

Риск для безопасности использования объекта для рабочей силы. Готовая гостиница с
системой противопожарной безопасности предпочтительнее недостроенного объекта или
небольшого отеля с более низким уровнем пожарной безопасности, поскольку потребуется

капитальный ремонт, прежде чем объект можно будет использовать.
Подрядчик ЕРС подготовит и внедрит План управления размещением работников.

Жилые помещения должны быть построены/отремонтированы, если это необходимо, и
эксплуатироваться в соответствии с применимым содержанием публикации 1ЕС/ЕБРР,
озаглавленной "Размещение работников: процессы и стандарты - Руководство (2010)". Она
включает подробные сведения о минимальных спецификациях санитарных сооружений,
пожарной безопасности, электробезопасности, санитарии, безопасности пищевых
продуктов и условий для развлекательных мероприятий. В случаях, когда существуют какие-
либо различия между санитарными нормами в отношении временного жилья в соответствии
с национальным законодательством и руководящими принципами и содержанием

публикации МФК/ЕБРР, применяется более строгий стандарт.

План управления размещением работников будет включать подробную информацию о
типичных расхождениях между санитарными нормами Узбекистана и рекомендациями

1ЕС/ЕБРР, а также о шагах, предпринятых Компанией для их устранения.

План также будет содержать следующие меры:

192248.С1А.В.002 Редакция В9 Раде 458
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Детальный аудит/исследование проекта здания до того, как подрядчик ЕРС прибудет
на площадку, чтобы убедиться: жилые помещения соответствуют применимым
стандартам (см. ниже). Это направлено на обеспечение того, чтобы жилье
обеспечивало достойные условия жизни для работников культурно приемлемым
образом. По результатам аудита составляется План корректирующих действий, в
котором отражаются шаги, необходимые для приведения объекта размещения в
соответствие с требуемыми стандартами, с указанием шагов, которые обязательно
необходимо предпринять до того, как здание будет использоваться для проживания
рабочих, прибывших на строительство объекта. .

Предоставление отдельных помещений для гигиенических процедур для мужчин и
женщин. Должна быть предусмотрена отдельная зона для приема пищи и отдыха для
женщин, чтобы они могли проводить свободное время без компании мужчин.
Запрет прибывшим работникам выезжать за пределы местных сообществ в поисках
ночной жизни для предотвращения распространения СО\О-19 и неблагоприятного
взаимодействия с местными сообществами. Если работник желает уйти в нерабочее
время, ему необходимо заранее получить разрешение старшего менеджера. План
управления строительными работами и условиями труда разъяснит прибывающим
работникам необходимость пребывания в жилых помещениях в нерабочее время.
Кодекс поведения работников будет использоваться для запрета сексуальных
контактов внутри помещений, а также между прибывающими сотрудниками и
местными жителями. Работники, пытающиеся получить сексуальные услуги, будут
немедленно уволены с работы. Сотрудники службы безопасности будут
контролировать вход и выход людей из/в помещение.

Кодекс поведения также будет использоваться для проведения кампании среди
работников о профилактике СОМ!О-19 и уровне их хорошего поведения в нерабочее
время.

В зоне размещения должны быть предусмотрены надлежащие условия для отдыха
рабочих в нерабочее время.

Механизм рассмотрения жалоб работников будет раскрыт в жилых помещениях.
Информация, связанная с трудовыми правами работников в соответствии с
национальным законодательством также будет четко раскрываться на открытых
площадках для повышения осведомленности.

Механизм рассмотрения жалоб проекта может быть использован местными
жителями или любой другой стороной для выражения беспокойства или жалобы по
поводу поведения местных и прибывших работников.

Будут проводиться регулярные встречи между работниками и высшим руководством
проекта для обсуждения качества размещения. Аналогичные встречи также будут
проведены между Проектной компанией и лидерами местных сообществ для

обсуждения поведения новой рабочей силы.

192248.С1А.В.002 Редакция В9 Раде 459

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Для обеспечения эффективного осуществления вышеуказанных мер контроля в
кемпинге/арендуемом жилье будет использоваться ряд показателей отчетности и
мониторинга, включая первоначальный аудит после первого месяца эксплуатации и

6 ежемесячных проверок — во время эксплуатации.

7.6.9.3 Оценка остаточного воздействия

В Таблице 7-42 представлены прогнозируемые остаточные воздействия Проекта от
использования прибывающей рабочей силы и ее размещения после реализации

смягчающих мер.

Таблица 7-42: Остаточное воздействие от использования и размещения

прибывающей рабочей силы

Значение
воздействия

Ничтожно Незначительное | Среднее Важное
малое

После реализации Плана управления размещением работников и Плана
управления условиями труда (включая меры по управлению СО\М!Ю-19)

воздействие снизится до незначительного.

7.6.10 Последствия работы персонала службы безопасности

7.6.10.1 Оценка воздействия

На этапе строительства в рамках Проекта будут задействованы сотрудники частной охраны
для обеспечения безопасности строительного оборудования, общей безопасности на

строительных площадках и исключения проникновения посторонних лиц.

Существует вероятность применения сотрудниками службы безопасности чрезмерной
силы, что нанесет ущерб репутации Проекта, выступит в качестве триггера и приведет к
потере репутации или негативному восприятию Проекта. Сотрудники службы безопасности
будут присутствовать на этапе эксплуатации в значительно меньшем количестве. На
основании информации, доступной в настоящее время по Проекту, сотрудники службы

безопасности, участвующие в Проекте, не будут вооружены огнестрельным оружием.

В Таблице 7-43 представлены потенциальные последствия использования персонала

службы безопасности в результате реализации Проекта.

Таблица 7-43: Воздействие от использования персонала службы безопасности

Стадия Подготовка Строительство Эксплуатация Вывод из

проекта эксплуатации

192248.С1А.В.002 Редакция В9 Раде 460
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Воздействие относится ко всем этапам Проекта, так как сотрудники

службы безопасности будут задействованы на всех этапах.

Характер Позитивный Негативный
воздействия

Воздействие негативное, если присутствие сотрудников службы
безопасности приведет к росту напряженности на местном уровне в

случае их ненадлежащего и поведения.

Тип Прямой Косвенный Обратимый Необратимый
воздействия

Воздействие является прямым, поскольку оно предполагает
использование сотрудников службы безопасности Проекта и их
потенциальное взаимодействие с местными жителями. Воздействие
является обратимым: даже если произойдет инцидент, он вряд ли

приведет к необратимому повреждению.

ПОЗУ ОДАСЦЕИИ Временная | Краткосрочн | Среднесроч | Долгосрочн | Постоянная

ость ая ная ая
воздействия

Воздействие является долгосрочным, так как сотрудники службы
безопасности будут присутствовать на протяжении всего проекта.
Количество охранников, присутствующих на этапе эксплуатации, будет

значительно меньше по сравнению с этапом строительства.

Уровень Местный Региональный Национальный

воздействия

Воздействие будет происходить на локальном уровне и только там, где

присутствуют сотрудники службы безопасности.

Величина Ничтожно Незначительная Средняя Высокая

воздействия малая

Масштабы воздействия невелики, поскольку возможность
возникновения нескольких инцидентов с участием большого количества
людей является маловероятной. Если инцидент действительно

произойдет, он, вероятно, будет ограничен небольшим числом людей.

Да Нет

192248.С1А.В.002 Редакция В9 Раде 461
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Гендерные Возможно, женщины могут подвергаться особому риску из-за

аспекты и неподобающего поведения сотрудников службы безопасности,
соображения поскольку может показаться, что ими легче манипулировать и у них, по

уязвимости
сравнению с коллегами-мужчинами, «меньше права голоса» для подачи

жалобы.

Гендерные Ничтожно Низкая Средняя Высокая

аспекты и малая

соображения

уязвимости Ценность воздействия высока, так как даже единичный инцидент может
послужить спусковым крючком для протестов, нанести ущерб репутации

Проекта или привести к травме жителя местного сообщества.

Значение Ничтожно Низкая Средняя Высокая

воздействия малая

Значимость потенциального воздействия умеренная, учитывая

вышеуказанную величину и чувствительность объекта воздействия.

7.6.10.2 Смягчение и улучшение

В рамках Проекта будет разработан План управления безопасностью и правами человека,

который включает:

® Краткое изложение актуальных проблем с правами человека в Узбекистане, связанных с
поведением силовиков.

® Оценка рисков, связанных с использованием в рамках Проекта сотрудников службы
безопасности, для определения типов инцидентов, которые могут произойти, способов
их возникновения/инициирования и возможных способов реагирования сотрудников
службы безопасности на провокацию.

® Подробная информация о процедуре проверки, чтобы гарантировать: все сотрудники
службы безопасности, участвующие в Проекте, не были замешаны в прошлых ситуациях
с нарушением прав человека. Процедура отбора для приема только безупречных
кандидатов будет применяться в процессе найма.

® Подробная информация об обучении, которое будет предоставлено всем сотрудникам
службы безопасности для уверенности в том, что они обучены правилам применения
силы, культурно приемлемому взаимодействию и механизму рассмотрения жалоб в

рамках Проекта.

192248.С1А.В.002 Редакция В9 Раде 462
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Подробная информация об униформе, которую необходимо использовать, чтобы их
можно было легко идентифицировать как сотрудников службы безопасности, включая
уникальную нашивку / бейдж с идентификационным номером, который можно
использовать для подачи жалобы на конкретное лицо.

® Подробная информация о коммуникационном оборудовании для возможности
запросить поддержку при любом инциденте, и СИЗ, которые будут бесплатно
предоставлены всему персоналу вместе с инструктажем по их использованию.

® Перекрестная ссылка на механизм рассмотрения жалоб в рамках Проекта, который
можно использовать для оперативного решения любых проблем, связанных с
действиями сотрудников службы безопасности, и сведения о том, как об этом следует
сообщать.

® Показатели отчетности и мониторинга будут включать периодические проверки
сторонних охранных компаний, предоставляющих персонал, для проверки надлежащей

реализации вышеуказанных положений.

7.6.10.3 Оценка остаточного воздействия

В Таблице 7-44 представлены прогнозируемые остаточные воздействия Проекта по

использования персонала службы безопасности после реализации смягчающих мер.

Таблица 7-44: Остаточное воздействие использования персонала службы

безопасности

Значение Незначительное Малое Умеренное Важное

воздействия

Ожидается, что остаточная значимость воздействия будет незначительной

после реализации мер по смягчению последствий и мониторингу.

7.6.11 Воздействие местной заняости во время эксплуатации

7.6.11.1 Оценка воздействия

Количество местных жителей, трудоустроенных во время эксплуатации, пока неизвестно.
Маловероятно, что кто-либо из экспатов будет постоянно работать в Узбекистане.
Предполагаемый штат во время эксплуатации, вероятно, будет составлять 35-45 человек,
включая одного начальника участка, двух административных сотрудников, пять операторов,
работающих посменно, 10-15 техников и 8-10 охранников. Возможен найм работников ферм
во время операций по уборке трупов погибших (из-за плохой погоды и по иным причинам)
животных для предотвращения появления стервятников и других птиц-падальщиков на

территории Проекта.

192248.С1А.В.002 Редакция В9 Раде 463
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

По мере перехода Проекта от строительства к эксплуатации требуемые навыки будут
меняться. Необходимо развивать навыки местных жителей во время строительства и

готовить людей для работы на долгосрочных должностях в период эксплуатации.

Работающие жители и члены их домохозяйств выиграют от увеличения доходов, что,
вероятно, улучшит качество их жизни, доступ к здравоохранению, образованию и другим
ресурсам в долгосрочной перспективе. Ожидается: домохозяйства будут более устойчивы к
внешним потрясениям, связанным с потерей доходов, которые могут возникнуть в в
результате внезапного изменения масштабов распространения сельхоз вредителей и

болезней, засухи или инфляции цен на продовольствие.

В Таблице 7-45 показано возможное влияние местных возможностей трудоустройства во

время эксплуатации.

Таблица 7-45: Воздействие местной занятости во время эксплуатации

Стадия Подготовка Строительство Эксплуатация Вывод из

Проекта эксплуатации
Воздействие относится к этапу эксплуатации.
Характер Позитивный Негативный

воздействия

Воздействие в ходе эксплуатации является позитивным.

Тип Прямой Косвенный Обратимый Необратимый

воздействия

Воздействие является как прямым, так и косвенным, поскольку
ожидается, что работники и члены их домохозяйств выиграют от
повышения уровня жизни и снижения уязвимости перед внешними
потрясениями. Воздействие является обратимым, поскольку доход,
полученный от местной занятости, прекратится по ее окончании в

конце этапа эксплуатации.

ШО ОДОЦЕНЫЫ М Временная | Краткосрочн | Среднесроч | Долгосро Постоянная

Сеты ая ная чная
воздействия

Период занятости продолжается в течение всего срока действия

Проекта.

Местный Региональный Национальный

192248.С1А.В.002 Редакция В9 Раде 464
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Уровень Воздействие будет происходить на местном уровне среди занятых

воздействия домохозяйств.

Величина Незначительна Низкая Средняя Высокая

воздействия я

Величина воздействия невелика: рабочая сила на время эксплуатации

относительно невелика по сравнению со стадией строительства.

Гендерные Да Нет

аспекты и

соображения У женщин есть возможность стать значимой частью рабочей силы,

уязвимости получая профессиональную подготовку и заработанный доход.

ПОСВЕТЗУСЬЯИ:М Незначительна Низкая Средняя Высокая

иимчивость я

Чувствительность высока, поскольку местная занятость во время
строительства и эксплуатации — основное ожидание местных

сообществ.

Значение Ничтожно Незначительное Среднее Важное

воздействия малое

Общая значимость воздействия умеренная

7.6.11.2 Смягчение и улучшение

В рамках Проекта будет разработан и реализован Оперативный план управления условиями
труда, содержащий многие меры версии, используемой для этапа строительства. В План
будут включены цели для женщин, занимающих низкоквалифицированные и

квалифицированные должности на этапе эксплуатации.
7.6.12 Влияние на национальную и региональную экономику при эксплуатации ГВТ

7.6.12.1 Оценка воздействия

111 ГВТ в рамках Проекта будут генерировать до 500 МВТ в год. Все ГВТ будут подключены к
национальной электрической сети. Этот Проект станет первой ветряной электростанцией в

стране, вносящей возобновляемую энергию ветра в национальную сеть.

192248.С1А.В.002 Редакция В9 Раде 465
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Проект будет использовать малые и средние предприятия для постоянной поддержки во

время эксплуатации (консалтинговые, юридические и бухгалтерские предприятия МСБ).

Не выявлено никаких неблагоприятных воздействий на сектор туризма. Во время
мероприятий по взаимодействию с заинтересованными сторонами, проведенных в рамках
ОВОССВ, никто из опрошенных не указал, что Проект испортит удовольствие от ландшафта.
Заинтересованные стороны выразили надежду, что поставки большего количества
электроэнергии могут привести к позитивным изменениям и привлечет в регион Навои
другие компании-инвесторы, что создаст новые рабочие места и расширит экономические

возможности.

В Таблице 7-46 представлены вероятное воздействие на национальную и региональную

экономику во время эксплуатации.

Таблица 7-46: Воздействие на национальную и региональную экономику при

эксплуатации ГВТ

Стадия Подготовка Строительство Эксплуатация Вывод из

Проекта эксплуатации

Воздействие относится к стадии эксплуатации, когда вырабатывается

энергия.

Характер Позитивный Негативный
воздействия

Воздействие является положительным: в ходе реализации Проекта
вырабатывается энергия, которая подается в национальную сеть,
способствуя постоянному развитию с использованием возобновляемых
источников с низким уровнем углеродного следа. Проект может

стимулировать новые разработки.

Тип Прямое Косвенный Обратимый Необратимый

воздействия

Воздействие является как прямым, так и косвенным: компания будет
поставлять энергию в национальную сеть что принесет пользу
потребителям электроэнергии (домохозяйствам, предприятиям и
правительственным организациям). Уплата налогов, закуп материалов и
услуг приведет к росту малого и среднего бизнеса. Воздействие обратимо:

оно будет продолжаться только во время строительства и эксплуатации.

192248.С1А.В.002 Редакция В9 Раде 466
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

ШЕЛ ОДОЦЕЫМ Временная | Краткосрочна | Среднесрочн | Долгосроч | Постоянная

Сеты я ая ная
воздействия

Воздействие является долгосрочным: весь период реализации Проекта.

Уровень Местный Региональный Национальный
воздействия

Воздействие будет происходить на региональном и национальном уровне,

поскольку энергия будет подаваться в национальную сеть.

Величина Незначительная Низкая Средняя Высокая

воздействия

Масштабы воздействия высоки: это первый Проект в стране, когда

возобновляемая энергия ветра будет поступать в национальную

энергосистему.
Гендерные Да Нет
аспекты и
уязвимость Для этого воздействия не учитывается пол и уязвимость.
ПООВЕЗУССЯИМ Незначительная Низкая Средняя Высокая

иимчивость
Чувствительность является средней: потребность Узбекистана в энергии

будет расти в течение срока действия Проекта.

Значение Незначительная Низкая Средняя Высокая
воздействия

Общая значимость воздействия умеренная.

7.6.12.2 Смягчение и улучшение
Для усиления положительных эффектов будут реализованы следующие меры по усилению:

® Проект будет регистрировать капитальные затраты и местонахождение предприятий
МСБ, используемых в период эксплуатации, для точного учета компаний-участников

с разбивкой по их географическому местоположению.

® Проект будет регистрировать выработку электроэнергии и вклад в национальную
энергосистему. Эта информация будет сопоставлена и объединена в будущие отчеты
об экологических и социальных результатах для предоставления заинтересованным
сторонам точной информации о вкладе Проекта в сектор производства энергии в

стране.

192248.С1А.В.002 Редакция В9 Раде 467
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.13 Воздействия от реализации Плана развития сообществ

7.6.13.1 Оценка воздействия

Во время строительства и эксплуатации Проектная компания разработает и реализует План

развития сообщества (ПРС), цель которого — предоставление ряда преимуществ людям в

местных сообществах, расположенных вблизи Проекта, и компенсация остаточного

воздействия, связанного с землепользованием, изменением и ограничением доступа к

землям общего пользования.

План развития сообщества (ПРС) является полностью добровольной инициативой, и на

проектную компанию не распространяется какое-либо договорное или иное юридическое

требование по внедрению такой структуры.

ПРС будет преследовать следующие цели:

Установить процедуры для реагирования на потребности сообщества, работы с
сообществом и другими партнерами, включая местные органы власти, планирования
и реализации проектов сообщества и управления финансовыми механизмами.
Описать, каким образом информация, связанная с развитием сообщества, должна
раскрываться и распространяться культурно приемлемым образом.

Обеспечить учет потребностей женщин и уязвимых групп при выборе проектов
развития сообществ.

Определить четкие роли и обязанности между различными вовлеченными группами
заинтересованных сторон; а также

Определить процедуры мониторинга и отчетности, которые можно использовать для

отслеживания реализации с течением времени.

В ходе консультаций по содержанию ОВОССВ заинтересованные стороны упомянули

следующие возможные виды поддержки:

Новые колодцы, установленные после завершения гидрогеологического
исследования, для общего доступа (1) жителей небольших поселков и (2) фермеров
на арендованных земельных участках и за их пределами. Многие заинтересованные
стороны упомянули использование гелионасосов, а значит, колодцы не будут
нуждаться в проводном электроснабжении.

Поддержка системы отопления общественных зданий.

Расширение возможностей игровых площадок и аналогичных площадок для
школьников.

Для поддержки средств к существованию женщин может быть реализовано
следующее: обучение изготовлению изделий из шерсти и кожи, процессу
переработки молока и других продуктов животного происхождения, повышение
уровня доступа продуктов, производимых женщинами, на рынки, что будет

способствовать улучшению их экономического положения.

192248.С1А.В.002 Редакция В9 Раде 468

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В Таблице 7-47 представлены вероятные последствия реализации Плана развития

сообщества (ПРС).

Таблица 7-47: Воздействие реализации Плана развития сообщества (ПРС)

Стадия Подготовка Строительство. Эксплуатация Вывод из

Проекта эксплуатации

Последствия относятся к этапам строительства и эксплуатации Проекта,

когда осуществляется ПРС.

Характер Позитивный Негативный

воздействия

Воздействие является положительным. Ожидается: реализация ПРС
принесет ряд преимуществ местному населению, включая улучшение
условий в местных учебных заведениях, поставку оборудования,
улучшение водоснабжения, создание возможностей для людей с

ограниченными возможностями.

Тип Прямое Косвенное Обратимое Необратимое
воздействия

Воздействие является как прямым, так и косвенным, поскольку
предпринятые усилия окажут прямое влияние на общее качество жизни

местного населения.

Воздействие является необратимым, поскольку ожидается, что

предпринятые усилия принесут долгосрочную пользу населению.

ПОЗ ОДАСЦЕЕВ Временна | Краткосрочная | Среднесрочная Долгосрочная

ность я

воздействия
Воздействие является долгосрочным, поскольку ПРС будет реализован

на протяжении всего этапа эксплуатации Проекта.

Уровень Местный Региональный Национальный

воздействия

Воздействие будет происходить на местном и региональном уровне,
поскольку результатами могут пользоваться люди, не входящие в
местные сообщества в других районах Тамдынского района или

Навоийской области.

Величина Незначительна | Низкая Средняя Высокая

воздействия я

192248.С1А.В.002 Редакция В9 Раде 469
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Масштабы воздействия являются средними, поскольку инициативы

принесут пользу большому числу местных жителей, включая детей.

Гендерные Да Нет

аспекты и

соображения Предоставление социальных услуг принесет ощутимую пользу

уязвимости женщинам, детям, пожилым людям и другим членам сообщества.

СОВЕТУ: Незначительна | Низкая Средняя Высокая

риимчивость я

Чувствительность высока: существует высокий уровень ожиданий о том,
что Проект будет оказывать поддержку местному населению и местным

органам власти.

Значение Незначительна | Низкая Средняя Высокая

воздействия я

Общая значимость воздействия умеренная; ожидается, что оказание

поддержки окажет положительное влияние на текущий уровень жизни.

7.6.13.2 Смягчение и управление
Содержание ПРС будет включать следующее:

Введение.

Цели.

Объем и бюджет.

Необходимость развития сообщества и виды требуемой помощи.

Управление ПРС и социальными соглашениями.

Возможные инициативы в рамках Социальных соглашений.
Процесс утверждения проекта.
Документация.

1
2.

3.

4.

5

6. Финансовые договоренности.
7

8.

9.

10. Роли и обязанности.

1

Бо

Мониторинг и отчетность.

192248.С1А.В.002 Редакция В9 Раде 470
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.14 Социо-экономические последствия при выводе из эксплуатации

Социально-экономические последствия, ожидаемые во время вывода из эксплуатации,
аналогичны последствиям, которые наблюдаются во время строительства. Будет усилено
дорожное движение, использование рабочей силы для демонтажа ГВТ и инфраструктуры
подстанции и прибытие новой рабочей силы, возрастет региональное использование
гостиничных услуг и присутствие персонала службы безопасности. Эти воздействия, меры по
их смягчению и мониторингу во время вывода из эксплуатации будут контролироваться

также, как и при строительстве, и не повторяются в этом разделе.

Основное изменение, связанное с выводом из эксплуатации, в первую очередь относится к
будущему использованию земли под фундаменты ГВТ. Вероятно, после завершения Проекта
земля будет использоваться в промышленных целях (т.е. для производства энергии), и не
ожидается ее возврат для государственного или частного использования. Исходя из этого,
при выводе из эксплуатации не ожидается никаких значительных (положительных или

отрицательных) воздействий, кроме резервирования.

Однако степень избыточности зависит от будущего использования земли. Если ВТГ должны
быть заменены новыми ВТГ, вероятно, что уровень избыточности будет снижен, если не
устранен, поскольку поступающая строительная рабочая сила будет эффективно

мобилизована на площадку для замены ВТГ на строительстве нового проекта.

К истечению срока реализации Проекта будет подготовлен План вывода из эксплуатации,
отражающий окончательное решение Проектной компании в отношении будущего
использования земли. Он будет включать меры по переводу существующей рабочей силы в
«новую» рабочую силу Проекта для устранения необходимости в сокращении штатов и/или

устранения любых других воздействий вывода из эксплуатации.

В дополнение к вышесказанному существует такая возможность: некоторая проектная
инфраструктура будет оставлена по просьбе представителей местных сообществ, фермеров
и/или районной администрации Тамды, что создает потенциальную ответственность, а
также опасность возникновения недопонимания в отношении того, кто отвечает за
обслуживание инфраструктуры, за безопасность людей и скота. План вывода из
эксплуатации, подготовленный для Проекта, должен быть разработан до этапа вывода из
эксплуатации и включать письменные соглашения, отражающие ответственных за

техническое обслуживание, здоровье и безопасность населения всей переданной

инфраструктуры.

192248.С1А.В.002 Редакция В9 Раде 471
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

7.6.15 Кумулятивные последствия, связанные со строительством линии ВЛЭП

«Навои-Бесопан»

Целью данного раздела является описание кумулятивного воздействия Проекта в сочетании
с предлагаемой модернизацией ВЛЭП "Навои-Бесопан”, которая в настоящее время
продолжается и должна быть завершена к 2025 году. При кумулятивной оценке используется
подход, основанный на ценном компоненте экосистемы (ЦЭК) в рамках которого
рассматриваются отдельные тематические области с точки зрения потенциального
совокупного воздействия, а также необходимость принятия дополнительных мер по
смягчению последствий, помимо уже включенных в разделы выше. Результаты оценки

совокупного воздействия представлены в таблице 7-48.

192248.С1А.В.002 Редакция В9 Раде 472
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 7-27: Оценка социального кумулятивного воздействия

Ценный Потенциальное Кумулятивная оценка Требуется ли
компонент воздействие дополнительное
экосистем смягчение

ы последствий
Проекта?
Экономика Прямая и Изменения в Потребности Проекта в рабочей силе Категории 1 и некоторые | Нет.
косвенная экономической квалифицированные должности Категории 2 могут быть заполнены членами Существующие меры
занятость, деятельности людей, | местных сообществ. Местная рабочая сила, связанная со строительством, не по смягчению
заключение добивающихся определена в ОВОССВ, хотя взято обязательство максимально использовать последствий
контрактов, повышения заработной возможности для трудоустройства на местном уровне. включают в себя
закупки, платы, выражающиеся в и обязательство
У р: вы Уровень безработицы в Навоийской области в 2017 году составлял 5%
возможности и | переходе от устанавливать
(последние доступные данные), и остается относительно стабильным с 2007
повышение низкооплачиваемых пода. базовые уровни
квалификация государственных да-- заработной платы,
рабочей силы, должностей (таких, как | Учитывая относительно небольшое количество местных возможностей чтобы люди не
налоги. школьные учителя) к трудоустройства для рабочей силы Проекта и большую численность уходили из
занятости, связанной с населения Навоийской области (997 100 человек в 2020 году) и городе государственного
Проектом. Зарафшан (83 815 человек в 2020 году), маловероятно, что в экономической сектора и не
Расширение базы деятельности произойдут значительные изменения, не связанные с | добивались более
р низкооплачиваемыми вакансиями в госсекторе. Несмотря на то, что оба высоких окладов.
специальных навыков в
амках проекта будут осуществляться одновременно, общее число имеющихся
р: >. рабочих мест будет низким по сравнению с общей численностью
профессиональной
экономически активного населения региона.
подготовки.
192248.СА.В.002 Редакция ВЭ Раде 473

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ценный
компонент

экосистем

ы

Потенциальное
воздействие

Расширение базы
навыков местных
жителей в рамках
профессиональной
подготовки.

Повышение уровня

заработной платы и
доходов на местном
уровне, повышение
уровня жизни тех, кто
прямо или косвенно

работает, включая
улучшение доступа к
ресурсам
здравоохранения и
образования.

Существует вероятность
роста инфляции на
местах и роста цен на
основные услуги.

Кумулятивная оценка

Персонал обоих проектов должен пройти базовый инструктаж по ОТОСБ.
Некоторым сотрудникам может быть предоставлено профессиональное
обучение. Рабочие, задействованные в строительстве ВЛЭП, будут
проходить аналогичное обучение, что будет способствовать общему
повышению технического потенциала в регионе.

Домашние хозяйства, в которых работает один или несколько человек в
рамках каждого из проектов, будут испытывать на себе последствия
повышения уровня жизни в результате работы по найму. Это воздействие
должно происходить на стадии строительства, когда местная занятость
является наиболее высокой. Вполне вероятно, что часть доходов домашних
хозяйств расходуется на улучшение жилищных условий и расширение
доступа к основным услугам.

С учетом относительно большого расстояния между Проектом и маршрутом
ВЛЭП и того, что строительство ВЛЭП не окажет непосредственного
воздействия на город Зарафшан, ближайший к Проекту крупный
населенный пункт, изменения цен на местные товары и услуги вряд ли
произойдут.

Требуется ли
дополнительное
смягчение
последствий
Проекта?

Нет. Обучение
включено в План
управления
строительными
‘работами и условиями
труда. Это
положительное
влияние.

Нет - это

положительное
влияние

Нет

192248.С1А.В.002

Редакция В9

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 474
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ценный
компонент

экосистем

ы

Обеспечени
е средств к
существован
ию за счет
земельных

ресурсов

Социальная
инфраструкт
ура и услуги

Предоставление
экосистемных
услуг
(пастбищные
угодья)

Включает доступ
к ресурсам
образования и
здравоохранения
и их качество.

Потенциальное
воздействие

Утрата доступа к
пастбищным — угодьям,
используемым для

обеспечения средств к
существованию за счет
земельных ресурсов.

Дополнительная
нагрузка на
образовательные и

медицинские ресурсы со
стороны прибывающего
населения.

Кумулятивная оценка

Воздействие проекта на земельные ресурсы и источники средств к
существованию за счет земельных ресурсов является весьма ограниченным
с учетом размеров территории Проекта. Строительные работы вдоль ВЛЭП
ведутся по линейному маршруту и не пересекаются с районом проекта.
Ожидается, что кумулятивного воздействия на обеспечение средств к
существованию за счет использования земельных ресурсов не произойдет.

Это маловероятно, поскольку прибывающим сотрудникам Проекта не
разрешается брать с собой жен и детей. Вероятно, это относится и к проекту
ВЛЭП, и кумулятивных воздействий не ожидается.

Требуется ли
дополнительное
смягчение
последствий
Проекта?

Нет

Нет

192248.С1А.В.002

Редакция В9

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 475
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ценный
компонент

экосистем

ы

Потенциальное
воздействие

Кумулятивная оценка

Требуется ли
дополнительное
смягчение
последствий
Проекта?

Охрана Включает Повышенный риск ДТП Существует возможность использования некоторых участков национальной Да - Проект согласует
здоровья и состояние в связи с автодорожной сети в рамках обоих проектов для перевозки материалов и с генеральным
безопасност | здоровья использованием персонала. Это может привести к кумулятивному повышению рисков для’ Подрядчиком,
ь на уровне | населения и автотранспортных здоровья и безопасности пешеходов и других участников дорожного работающим над
сообщества любую средсв и крупных движения, включая женщин и детей. строительством ВЛЭП,
подверженность ( грузовиков для какие маршруты дорог
дополнительным перевозки материалов и использует проект
рискам для персонала. “Навои-Бесопан”, и
здоровья может ли
(включая СО\МО- транспортировка
19), доступ к крупных компонентов
медицинским ГВТ и инфраструктуры
услугам, подстанции мешать
водоснабжению движению его
и санитарии. транспорта и другим
участникам
дорожного движения.
Если будет выявлено
дублирование
маршрутов, Проект
оценит потенциал
снижения рисков в
максимально
возможной степени.
192248.СА.В.002 Редакция ВЭ Раде 476

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М/оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ценный
компонент

экосистем

ы

Потенциальное
воздействие

Повышенный спрос на
государственные
медицинские услуги.

Повышенный риск
инфекционных
заболеваний,
распространяемых
прибывающими
рабочими, в том числе
СО\О-19.

Кумулятивная оценка

Проект будет предоставлять специализированные медицинские услуги для
рабочей силы, чтобы не возникало дополнительной нагрузки на систему
общественного здравоохранения. Из-за удаленности от линии ВЛЭП и
местонахождения персонала кумулятивного воздействия не ожидается.

Оба проекта предполагают прибытие рабочей силы в Навоийскую область,
что увеличивает риск распространения инфекционных заболеваний среди
местного населения. Поскольку оба проекта финансируются из внешних
источников, они будут работать в соответствии с международными
социальными стандартами, которые включают использование методов
профилактики, управления и мониторинга СОМ-19.

Требуется ли
дополнительное
смягчение
последствий
Проекта?

Нет

Нет - В комплекс мер
по смягчению
последствий проекта
уже включают меры
по борьбе с СОМ-19,
процедуры и риски
уже снижены до
практически

возможного

минимума.

192248.С1А.В.002

Редакция В9

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 477
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

8 Транспорт и доступ

8.1 Введение

В этой главе описываются вероятные последствия Проекта, включая описание подъездного
пути и вероятного масштаба дорожных работ вдоль маршрута, а также представлена оценка
значимости этих воздействий. При необходимости излагаются соответствующие меры по
смягчению последствий и оцениваются любые результирующие остаточные эффекты. Как и
в других главах, был оценен реалистичный сценарий наихудшего случая. Допущения и

ограничения оценки изложены в Разделе 8.2.3.

Все компоненты ГВТ будут транспортироваться из города Байин (провинция Ганьсу, Китай)
по маршруту: Коргас (Синьцзян-Уйгурский автономный округ) — Казахстан — Узбекистан и

далее на площадку проекта, как показано в диаграмме 8-1 тома 2.

8.2 — Методология оценки

Оценка основана на эксплуатации различных типов транспортных средств, используемых во

время строительства и эксплуатации Проекта. Это включает:

»® Легкие грузовые автомобили (16\) — фургоны подрядчиков, микроавтобусы,

частные автомобили ит. д.

»® Большегрузные автомобили (НС\) - транспортные средства с максимальной
длиной в жестком состоянии 12 м и максимальной длиной в сочлененном

состоянии 16,5 м.

»® Нестандартные грузы - транспортные средства длиной более 25 м или шириной
3,6 м.

8.2.1 Руководство

Оценка была проведена с использованием «Руководства !ЕМА по экологической оценке

5

дорожного движения».''°. В руководящих принципах предлагается принять следующие

пороговые значения для оценки того, подлежат ли ей определенные звенья сети:

® Правило 1. Включайте дорожные стыки, где транспортные потоки увеличатся более
чем на 30 % (или количество большегрузных автомобилей увеличится более чем на
30%).

® Правило 2. Включайте любые другие особо чувствительные области, где

транспортные потоки увеличатся на 10% или более.

115 |ЕМА (2003) би4ейтез +юг {Ве Епмгоптепиа! Аззеззтепи о! Коаа Тга#с

192248.С1А.В.002 Вемёоп В9 Раде 478
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

8.2.2 Оценка воздействия

В следующих разделах изложена методология, которая использовалась для определения

того, будет ли увеличение транспортного потока на этапе строительства Проекта

значительным.

8.2.2.1 Критерии чувствительности

Чувствительность дорог, их пользователей и населенных пунктов вдоль предполагаемого

маршрута оценивалась в соответствии с критериями, изложенными в Таблице 8-1. В

руководстве ОВОССВ подробно описаны уязвимые места, которые определены как

объекты воздействия, чувствительные к трафику, включая больницы, места отправления

культа, школы и исторические здания.

Таблица 8-1: Критерии чувствительности

Чувствительност | Критерии

ь

Высокий Большой сельский поселок с приемлемыми удобствами. Меры
по управлению дорожным движением: контролируемые
переходы, регулируемые перекрестки и т. д.
Второстепенные/неклассифицированные грунтовые дороги с низкой
интенсивностью движения. Они могут не подходить для
большегрузных транспортных средств НС\.

Средний Сельский поселок с рядом удобств.

Предприняты незначительные меры по управлению дорожным
движением.

Местная дорога (асфальтированная/грунтовая), пригодная для
движения большегрузных автомобилей/нестандартных нагрузок.

Незначительный

Небольшой сельский поселок с малой инфраструктурой.
Приняты минимальные меры по управлению дорожным
движением.

Дорога с твердым покрытием, рассчитанная на большие объемы
движения большегрузных транспортных средств / нестандартные
нагрузки.

Ничтожно малый

Разбросанные жилища, не имеющие удобств. Нет / мало
‘управления движением.

Автострада пригодна для всех типов транспортных средств и
объемов трафика.

192248.С1А.В.002

Вемёоп В9 Раде 479
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

8.2.2.2 Критерии масштабов изменений

Величина воздействия на поток трафика определяется на основе критериев, изложенных в

рекомендациях ОВОССВ. Это указано в Таблице 8-2 ниже.

Таблица 8-2: Критерии величины изменения

Масштаб Увеличение Е
я Увеличение потока трафика =

изменений автомобилей

Большой Выше 90% Выше 90%

Средний Между 60% и 90% Между 60% и 90%

Малый Между 30% и 60% Между 30% и 60%

Незначительный Менее 30% Менее 30%

8.2.2.3 Оценка уровня воздействия

На основе этих определений была проведена комбинированная оценка чувствительности и
величины для определения уровня прогнозируемого воздействия: незначительный,
умеренный или крупный. Все прямые и косвенные виды воздействия, приводящие к
умеренным или крупным последствиям, как они определены в таблице 8-3, считаются

значительными с точки зрения Правил ОВОССВ.

Таблица 8-3: Матрица для оценки уровня воздействия

192248.С1А.В.002 Вемёоп В9 Раде 480
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Масштаб
изменений

Чувствительность

Ничтожно Низкая Средняя Высокая
малая

Ничтожно Ничтожно Ничтожно Ничтожно Незначительны
малый малый / малый / й
Незначительны | Незначительны
й й
Маленький Ничтожно Ничтожно Незначительны | Незначительны
малый / малый / й / Умеренный
Незначительны | Незначительны
й й
Средний Ничтожно Незначительны | Умеренный Умеренный /
малый / й Важный
Незначительны
й
Незначительны | Умеренный/ Важный
й/Умеренный Важный

В случаях, когда существующая интенсивность движения является исключительно низкой

(например, на некоторых неклассифицированных/грунтовых дорогах), любое увеличение
трафика, вероятно, приведет к прогнозируемому увеличению интенсивности движения,
которое может превысить пороговые значения. Поэтому важно также учитывать доступную

пропускную способность дорог.

В случае превышения установленных выше пороговых значений руководство ОВОССВ

устанавливает список эффектов, которые необходимо оценить, включая:
® Несчастные случаи и безопасность.
® Задержка водителя.
® Удобства для пешеходов.
® Разрывы / разделители.
® Загрязнение воздуха.
® Пыль и грязь.
® Экологические последствия.
® Опасные грузы.

» Культурное наследие и охрана природы.

192248.С1А.В.002 Вемёоп В9 Раде 481
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Шум.

® Задержка пешехода.
® Вибрации.

® Визуальные эффекты.

Некоторые из этих эффектов рассматриваются в других разделах ОВОССВ, и поэтому те,

которые рассматриваются в этой главе, включают:
® Аварии и безопасность.
® Разрыв.
® Задержка водителя.
® Пешеходная инфраструктура.
® Задержка пешеходов.
Несчастные случаи и безопасность

Руководящие принципы ОВОССВ не рекомендуют использовать пороговые значения для
определения значимости воздействий из-за многочисленных местных причинно-
следственных факторов, связанных с несчастными случаями с травмами. Признается:
значительное увеличение общего объема перевозок и нестандартных нагрузок может
вызвать опасения по поводу безопасности дорожного движения. Поэтому меры по решению
проблем безопасности дорожного движения станут ключевой частью методологии оценки

и разработки вариантов смягчения последствий.
Задержка водителя

Задержка водителя возникает из-за дополнительного трафика, присутствующего на
дорожной сети. В руководящих принципах ОВОССВ отмечается, что дополнительные
задержки могут быть значительными только в том случае, если трафик в сети уже находится
на уровне или близок к пропускной способности. Ключевые области, в которых могут

возникать задержки:
» На въезде на площадку из-за поворота транспортных средств.
® По шоссе, проходящему мимо участка.
» На ключевых перекрестках вдоль шоссе.

® На перекрестках, где способность находить пробелы в движении может быть

снижена, что приводит к увеличению задержек.

Удобства для пешеходов

192248.С1А.В.002 Вемёоп В9 Раде 482
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В широком смысле это определяется как относительная приятность поездки, и считается, что
на нее влияют интенсивность движения, структура движения и ширина тротуара / отделение
от транспортного потока. В руководящих принципах ОВОССВ указывается: это может иметь

важное значение в тех случаях, когда объем перевозок сокращается вдвое или удваивается.
Разрыв

Руководящие принципы ОВОССВ гласят: разрыв представляет собой предполагаемое
разделение, которое может иметь место внутри сообщества, когда оно отделяется от
основной транспортной артерии. Термин используется для описания сложного ряда
факторов, которые отделяют людей от мест и других людей. Разрыв также может быть
вызван трудностями при переходе дороги с интенсивным движением. В руководстве

указано, что эффект разделения считается «незначительным» в случаях, которые включают:

® Пешеходные переходы на новых дорогах с пропускной способностью менее 8000

автомобилей в день (ААРТ) (РоТ, июнь 1993 г.); или
® Изменения транспортного потока менее 30% (!ЕМА, март 1993 г.).
Задержка пешехода

Изменения в объеме, составе или скорости движения на дорожной сети могут повлиять на
способность людей переходить дороги. В целом увеличение объема дорожного движения
приведет к увеличению задержек пешеходов. Пороговые значения не рекомендуется
использовать для определения значимости потенциальных эффектов из-за ряда местных

факторов и условий, которые могут повлиять на задержку.

8.2.3 Предположения

Для целей настоящей оценки предполагается, что строительство начнется в начале 2022 года

и продлится 24 месяца.

На данном этапе предполагается, что все транспортные средства, краны и вспомогательная
инфраструктура ГВТ будут перемещаться из города Байин, Китай, в Хоргас на границе с
Алматы и через Ташкент в Зарафшан. На самом деле, некоторые компоненты ВТГ будут
поставляться из города Цзюцюань, в то время как некоторая вспомогательная
инфраструктура, вероятно, будет поставляться из Ташкента. Однако эта оценка представляет

собой наихудший сценарий.

192248.С1А.В.002 Вемёоп В9 Раде 483
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В проекте будет использоваться завод по производству бетонных смесей недалеко от города
Зарафшан (как подробно описано далее в разделе 2.6.4), и в ходе оценки состояния
транспорта будет рассмотрен вопрос о доставке грузов на объект в рамках проекта через
А379. Щебень в основном будет добываться из существующих карьеров к северу от города
Зарафшан и также будет транспортироваться по автомагистрали АЗ79. Некоторое
количество камня (точное количество неизвестно) будет доставляться из Навоийской и
Самаркандской областей по маршруту анормальной дороги. Поэтому на данном этапе в
качестве наихудшего сценария предполагается доставлять весь щебень из Зарафшана.
БСУ и жилые помещения для рабочих в Зарафшане имеют собственное водоснабжение.
Остальная вода, необходимая для Проекта, будет доставлена танкерами из города Зарафшан.

Рабочим будет поставляться бутилированная вода.

Сопровождение может потребоваться при доставке нестандартных грузов. Потребность и
объем будут подтверждены соответствующими органами власти, однако для целей этой

оценки предполагалось, что требуется два сопровождающих на каждый нестандартный груз.

На проектной площадке не предлагается разработка карьеров, поэтому оценка включает
доставку всего объема щебня на площадку для строительства подъездных путей и твердого
покрытия из карьеров за пределами города Зарафшан. Подрядчик ЕРС подтвердил, что

карьеры обладают достаточными запасами для обеспечения проекта.

Предполагается, что протяженность внутренних подъездных путей составляет 80 км. Как
указано в разделе 8.3, данные о количестве транспортных потоков не получены, но по
оценкам они характеризуются низким или средним объемом движения в зависимости от
времени, дня недели и места (интенсивность движения, как правило, выше в тех случаях,

когда маршрут проходит через населенные пункты).

192248.С1А.В.002 Вемёоп В9 Раде 484
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

8.3 Базовые условия

8.3.1 Сбор исходных данных

Для выявления любых проблем, связанных с доступом к проекту, был проведен
высокоуровневый компьютерный анализ. Оценка маршрута была основана на
существующих картах, предыдущих исследованиях и спутниковых изображениях. В сентябре
2020 года компания 5ЕРСО!! Еесёйс Ромег СопзгисНоп Со. М, провела транспортный
анализ маршрута от Коргаса до строительной площадки. Это было дополнено более
подробным обследованием маршрута и оценкой возможностей и условий в январе 2021
года компанией «Турксиб Магистраль» и в ноябре 2021 года маршрута из города Байин в
Коргас.

В декабре 2021 года было завершено дополнительное детальное логистическое
исследование маршрута из Казахстана до площадки объекта. Имеется в виду, что некоторые
материалы (менее 10%) могут доставляться на место по железной дороге (вспомогательная

инфраструктура).

Данные о перевозках по маршрутам с анормальной нагрузкой получены не были, поэтому
прогнозируемые воздействия оцениваются на основе информации, полученной в ходе
исследований по анализу транспортных маршрутов (2020 и 2021 гг.), визита компании \/оо4'$
5сорд в конце 2019 г., в результате местных консультаций, а также на основе спутниковых

изображений.

Посещение объекта в 2019 году показало: дороги, ведущие на территорию Проекта,
находятся в относительно хорошем состоянии, как видно на фотографии ниже. Рисунок 8-1
иллюстрирует трассу А7З9, с которой имеется одна точка доступа и дорожка до места

реализации проекта. Подъездная дорога указана в Томе 2 настоящего ОВОССВ, рисунок 1-2.

192248.С1А.В.002 Вемёоп В9 Раде 485
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/ооа Сгоир УК Итиеа

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы:

Рисунок 8-1: Состояние дороги А7З9 к северу от Зарафшана""°

8.3.2 Транспортировка ГВТ

Подходящей моделью ГВТ, предложенной для проекта, является бо4\мипа 6\/155-4,5 МВт
МТС. ГВТ представляют собой трехлопастные машины с горизонтальной осью, высотой

ступицы 95 м и диаметром лопасти ротора 155 м.

Компоненты ГВТ будут транспортироваться с завода бо!Чмип4 в городе Байинь, провинция
Ганьсу, Китай, на проектную площадку через Казахстан. Маршрут через Китай по
Китайскому шоссе ранее использовался для перевозки ГВТ и считается находящимся в

хорошем состоянии без существенных ограничений.

По мере необходимости во время перевозки нештатных грузов будут приниматься
соответствующие меры по управлению дорожным движением, чтобы обеспечить
минимальные помехи для других пользователей предлагаемого маршрута.
Соответствующие органы будут проинформированы, соответствующие разрешения на

перевозку грузов будут получены.

116 |паде {аКеп тот бооде Еайй 2012

192248.С1А.В.002 Вемёоп В9 Раде 486
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

На предлагаемом транспортном маршруте был выявлен ряд ограничений, как и ожидалось,

учитывая расстояние. Они кратко изложены в таблице ниже. Подробный фотоматериал

изложен в рамках исследования логистики, проведенного подрядчиком ЕРС, ЗЕРСОШ, в

декабре 2021 года.

Таблица 8-1: Сводка ограничений маршрута с нестандартной нагрузкой

Маршрут Ограничение
Байин - граница Контрольно-пропускные пункты для негабаритных и
Коргоса тяжеловесных грузов.

Маршрут ранее использовался для транспортировки компонентов
ВТГ, и в ходе обследования логистики не было выявлено никаких

существенных проблем.

Из Коргоса в Шелек.

Состояние дорог очень хорошее благодаря новому шоссе.
Множество виадуков и платных станций (высота от 5,5 до 5,6 м).

Удовлетворительны для прохождения нестандартных грузов.

АЗ51

Алматы

за пределами

Три виадука, левая сторона - 5,5 м высотой, а правая - 5,6 м
высотой. Движение транспортных средств - справа. Высота моста
- 5,5 м (справа - 5,7 м, поэтому транспортные средства движутся
влево). Заградительное сооружение (барьер) недалеко от Алматы.

Может потребоваться разгрузка

Автомагистраль АЗ к

северу от Алматы

Дорога находится в хорошем состоянии.

Мост находится рядом с перекрестком с Р18. Ограничение по

высоте составляет 5,5 м. Требуется снижение высоты дороги.

Малый поворота на пересечении с Р18, поэтому

радиус
необходимо маневрировать задним ходом.

Р18 Находится в плохом состоянии и требует модернизации. Много
поворотных участков, при ремонте дороги необходимо увеличить
радиус поворота.

Шоссе КВЗ4 70 км в хорошем состоянии. Перекресток на КБЗ4 узкий, для
поворота его необходимо расширить. Демонтаж платформы
требуется на перекрестке с шоссе Аг.

192248.6ЕА.В.002 Вемзоп В9 Раде 487

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Маршрут Ограничение

Шоссе Аг В некоторых районах потребуется расширить дорожное покрытие
и увеличить ширину дороги вместе с увеличением радиуса

поворота.

Шоссе Аг Поворот под гору — медленно.

Некоторые повороты необходимо расширить.

УаНата Ро" Электрические провода поперек дороги высотой от 5,5 до 6 м.

м39 На въезде на трассу необходимо провести подготовительные
работы для возможности транспортировки. Высота виадука 5 мс
ограничением 4,5 м, для проезда используется вспомогательная
дорога. Контрольно-пропускной пункт - необходимо

демонтировать средние заграждения.

Трубопровод через дорогу - 6,6 м с железной рамой длиной 5,8 м.
Ехать медленно немного правее и проезжать, чтобы избежать

столкновения.

МЗ9 / АЗ7З Грузы длиной более 5,5 м необходимо перенаправлять на трассу

АЗ73, чтобы избежать железнодорожного пути и связанных с ним

проводов.

м39 Необходимо подтвердить состояние и пропускную способность
моста.

мМ34 Необходимо подтвердить требования в отношении напряжения и

прохода железнодорожных путей.

МЗ4 / АЗ76 Контрольно-пропускной пункт. Слева от дороги есть боковая
дорога, но необходимо убрать средний блокпост на главной
дороге МЗ4, для пересечения используется левая полоса.

Необходим дорожный контроль.

АЗ76 +0 МЗ9 Необходимо свернуть налево на МЗ9. Дорожный контроль

требуется в дополнение к удалению барьера на МЗ9.

192248.С1А.В.002 Вемёоп В9 Раде 488
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Маршрут

Ограничение

мз9

После въезда на МЗ9 с АЗ7б — виадук высотой 5,6 м (Гизак).
Сверхвысокие транспортные средства должны подъезжать с
осторожностью. Понадобится строительство дополнительной

дороги, чтобы проехать отрезок со знаком 5,3 м. высота дороги

мз9

Для безопасного прохождения (за пределами Самарканда)
дорожного знака требуется его снятие. Когда автомашины
подъезжают к границе Самарканда вдоль МЗ9, при пересечении
контрольно-пропускного пункта необходимо демонтировать
средние и правые заграждения и использовать правую сторону
дороги. Через 1 км после пересечения контрольно-пропускного
пункта есть знак для пересечения дороги высотой 5,4 м
(Самарканд). Рядом с главной дорогой можно проехать по

грунтовой дороге.

За пределами центра Самарканда есть виадук длиной 5,4 м,
который требует особой осторожности. Используйте грунтовые
дороги (они ниже, чем асфальтовые). Или потребуется соглашение

с местными властями, чтобы снизить уровень дороги для проезда.

мз9

На контрольно-пропускном пункте в Навои необходимо убрать
среднее ограждение для безопасного — перемещения

нестандартных грузов.

А379

Необходимо использовать левую полосу моста. Выезжая из
города Канимех (примерно в 150 км от объекта), сделайте два
поворота, Транспорт с лезвиями турбины должен быть осторожен

сзади.

Между Канимехом и Зарафшаном есть несколько небольших
мостов с плохими основаниями. Должны быть пересечены по
дороге. Один мост опасно построен / перестроен и требует полной

оценки.

Две высоковольтные линии длиной не более 4,5 м. Необходимо
подтвердить уровень напряжения и при необходимости

реконструировать дорогу слева.

192248.С1А.В.002

Вемёоп В9 Раде 489
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Маршрут Ограничение

Въезд на участок Из-за недостаточной пропускной способности требуется левый
проекта ряд. Поверните налево на 100 м, затем небольшая дорога справа,
чтобы добраться до участка. Подъездная дорога к участку должна
быть модернизирована для проезда большегрузных транспортных

средств.

Подрядчик ПЗС будет нести ответственность за выполнение соответствующих
обновлений/улучшений инфраструктуры, как указано в таблице выше. Они будут
проводиться после консультаций < местными властями для получения соответствующих
разрешений. Меры по охране труда и технике безопасности (требования к обучению,
безопасность дорожного движения, меры по снижению запыленности, знаки безопасности
дорожного движения и т. д.) будут действовать во время работ, и эти меры будут подробно
описаны в Плане охраны труда и техники безопасности и Плане управления дорожным
движением и транспортом (ТТМР) по мере необходимости. Это подробно описано в Разделе
8.5.

Находясь на площадке, водители будут проинформированы о правилах Проекта в
отношении ограничений скорости, потока движения, зон ограниченного въезда,
парковочных зон и опасностей, связанных с дорогами, посредством вводного инструктажа
Все водители должны соблюдать План управления дорожным движением и транспортом
(ПУСДП) и безопасность на объекте в рамках Плана охраны труда и техники безопасности.

Водители должны следовать любым инструкциям команды управления Проектом.

8.3.3 Транспортный маршрут

В приводимой ниже таблице представлены источники поставки материалов, необходимых

для строительства в рамках проекта.

Таблица 8-5: Источники материалов

192248.С1А.В.002 Вемёоп В9 Раде 490
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Компонент Местоположение Маршрут

Щебень для
строительства и
крепления внутренних

подъездных путей.

Бетон для фундаментов
и подстанции ГВТ

Арматурная сталь.

Кабели.

Краны.

Компоненты ВТГ

Два возможных

местоположения - к северу от
города Зарафшан и к востоку.

Один карьер в Навоийской

области и один

Самаркандской области.

Местоположения подробно

описаны в разделе 2.6.5
настоящего ОВОССВ.

Два потенциальных места - к

Маршрут указан в Разделе
8.3.3.2.

в

северу от города Зарафшан и

к востоку.

Один карьер в Навоийской

области и один в
Самаркандской области.

Местоположения подробно

описаны в разделе 2.6.5
настоящего ОВОССВ.

Бетон с завода по
производству бетонных

смесей к северу от города

Зарафшан.

Местоположение подробно

описано в разделе 2.6.4
настоящего ОВОССВ.

Ташкент

Ташкент / Навои.

Китай

Города Байинь и Цзюцюань,

провинция Ганьсу, Китай

Маршрут указан в Разделе
8.3.3.2.

Маршрут с нестандартной
загрузкой (из Ташкента и
далее), указанный в разделе
8.3.3.1

Маршрут с нестандартной
загрузкой (из Ташкента/Навои
и далее)

Маршрут с нестандартной
загрузкой

Маршрут с нестандартной
загрузкой

192248.С1А.В.002

Вемёоп В9

Раде 491

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Компонент Местоположение Маршрут

Вспомогательная

инфраструктура м
м м

(трансформаторы, Китай и Ташкент аршрут с нестандартной

загрузкой

распределительные

устройства и т. д.)

Доставка воды на город Зарафшан Маршрут, указанный в

проектную площадку. разделе 8.3.3.2.

8.3.3.1 Маршрут с нестандартным грузом
Ориентировочный маршрут компонентов ГВТ к площадке Проекта:
1. Начало: город Байинь, Китай.
2. Далее в Коргас, Китай (2580 км).
3. Переезд из Коргаса в Алматы, Казахстан (340 км).
4. Алматы — Шымкент (730 км).
5. Шымкент - Яллама, Узбекистан (193 км).
6. Яллама, Ташкент - Джизак (151 км).
7. Из Джизака в Самарканд (101 км).
8. Самарканд - Зарафшан (375 км).

Общее расстояние из пункта отгрузки в Китае до места реализации Проекта составляет

примерно 4 380 км и занимает значительное время.

Маршрут через Китай проходит по Китайской национальной автомагистрали 630/312 —

полосной дороге с твердым покрытием в хорошем состоянии.

Автомагистраль АЗ79, ведущая к площадке Проекта, находится в среднем состоянии, местами
повреждена. Доступ предлагается на выезде с А7З9 с новым подъездным путем (около 3 км),

построенным до площадки Проекта (см. Том 2, Рис. 2-1).

Ремонт / модернизация, вероятно, потребуются до начала поставок, особенно для
автомобилей с нестандартной загрузкой. Объемы движения — от умеренных (особенно в
населенных пунктах) до низких в других районах, состав: легковые автомобили,
внедорожники, грузовые автомобили. Предполагается, что уровень пешеходов на этих
дорогах низкий, однако исключением могут быть участки дороги, где маршрут проходит

через застроенные / жилые районы (как указано в таблице ниже).

192248.С1А.В.002 Вемёоп В9 Раде 492
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В таблице 8-4 приведен уровень чувствительности различных участков дорог вдоль
предлагаемого маршрута с учетом типа дороги, предполагаемых объемов движения (на
основе посещения объекта и отзывов консультантов в стране) и наличия любых

чувствительных участков пути.

Таблица 8-6: Анализ чувствительности для маршрута нестандартной нагрузки

Дорога Описание Участки пути Чувствител
ьность
Скоростная ’Асфальтированная 4-х полосная К северу от | Низкая
автомагистр ’ магистраль со средней интенсивностью Шанкоукуна.
аль 66 | движения.
>. д К югу от Янватая
Бейцзинь-
Дорога в хорошем состоянии.
Лхаса
(Китай) до’ Проходит мимо нескольких населенных
скоростной | пунктов.
автомагистр | В настоящее время используется
али 630 грузовыми автомобилями и поэтому в
Ляньхуо (48 м
значительной степени подходит для
км). нестандартных нагрузок.
Скоростная ’Асфальтированный 4-полосный | Окраина Низкая
автомагистр магистральный маршрут со средними и | Шаньтяньцунь.
аль 630 | низкими предполагаемыми
Хунчэнчжэнь.
Ляньхуо / | транспортными потоками.
Китайское Округ Ионгден.
Дорога находится в хорошем состоянии.
национальн в Окраина
настоящее время используется
ое шоссе щ р. У. Сишанькоу.
312 до большегрузные автомобили и поэтому в
Коргаса, значительной степени подходит для Округ Гуланг.
Китай. ненормальных нагрузок. Увэй
(2,532 км) Маршрут ранее использовался для Чжанье.
транспортировки компонентов \/ТС, и
поэтому прогнозируется мало проблем с Цзюцюань.
поставками по проекту. Турфан.
Урумчи.
Коргас.
192248.СГА.В.002 вемзюп В9 Раде 493

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дорога

Описание

Участки пути

Чувствител
ность

АЗ53 из
Коргаса
(Китай) в
Коктал
(Казахстан)

(65 км)

Асфальтированная дорога с
предполагаемыми переменными
средними и низкими транспортными
потоками.

Дорога в хорошем состоянии, без больших
придорожных препятствий.

Проходит через ряд населенных пунктов и
примыкает к ним.

В настоящее время используется для НУ
и, вероятно, подходит для нестандартных
нагрузок.

Коргас
Заркент

Коктал |

Низкая

Р-21 из
Коктала

(38 км)

Асфальтированная дорога с
предполагаемыми переменными
средними и низкими транспортными
потоками.

Дорога в хорошем состоянии, без
больших придорожных препятствий.

Мост шириной 6 м пересекает реку Или
(оценивается как пригодный для
аномальных нагрузок).

В основном проходит по ненаселенным
районам.

В настоящее время используется для Нб\У
и, вероятно, подходит для нестандартных
нагрузок.

Нет

Низкая

Безымянная
дорога в
Шелек

(110 км)

Асфальтированная дорога с
предполагаемыми переменными
средними и низкими транспортными
потоками.

Дорога считается в хорошем состоянии,
без больших придорожных препятствий.

В основном проходит по ненаселенным
районам.

В настоящее время используется для Нб\У
и, вероятно, подходит для нестандартных
нагрузок.

Масак

Низкая

192248.С1А.В.002

Вемёоп В9

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 494

\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дорога Описание Участки пути Чувствител
ьность
АЗ51 из | Асфальтированная дорога с Шелек (окраина) | Средняя
Шелека в | предполагаемыми переменными Лавар
Алматы средними и низкими транспортными
потоками. Дружба
(130 км) РУ
Дорога считается в хорошем состоянии, Каратурик
без больших придорожных препятствий. Тескенсу
Проходит через ряд (в основном Янатурмыш
небольших) населенных пунктов и
прилегает к ним. ЖКайыпов
Вероятно, подходит для НС\$ / Евгеньевка
аномальных нагрузок. Акший
Балтабай
Енбек
Нияз
Новоалексеевка
Ават
Байтерек
Карабулак
АЗ с севера | Дорога находится в хорошем состоянии. Рассвет Низкая
Алматы до
218 (40 км) Проходит через сельскую местность, Заречное
км
прилегающую к очень немногим
населенным пунктам.
Вероятно, подходит для Нб\5 /
аномальных нагрузок.
Р18 - МЗ6 | Дорога в плохом состоянии, находится в Нет Средняя/
(66 км) стадии строительства. Высокая
В настоящее время непригодна для
нестандартных нагрузок.
192248.6ЕА.В.002 Вемзоп В9 Раде 495

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дорога Описание Участки пути Чувствител
ьность
КВЗ4 до Дорога находится в хорошем состоянии. Казыбек Бек Низкая /
автомагист|
А 0 Проходит в основном через сельскую ’Аксенгир Средняя
али -
местность и я, населенных пунктов
км) ряд У Б.Кыдырбекулы
ближе к концу маршрута.
Асфальтированная дорога со средним и
низким транспортным потоком.
Вероятно, подходит для Нб\5 /
аномальных нагрузок.
А-2 от МЗ6б | Асфальтированная дорога с Самси Средняя
до предполагаемыми средними и низкими Таргап около
Шымкента транспортными потоками и более Аксукента
(555 км) высокими уровнями через Алматы. Актокан
Каменка Низкая /
Контрольно-пропускные пункты на шоссе Средняя на
вдоль маршрута Кокарик остальном
Енбекши участке
Проходит через ряд населенных пунктов кулан
и сельскохозяйственных раионов и Жаксылык
примыкает к ним.
Талас
Вероятно, подходит для НС\$ /
аномальных нагрузок. Тараз (к северу
от)
Аиша Биби
Шакпак Баба
Жаскешу
Аксукент
Красноводск
192248.СГА.В.002 вемзюп В9 Раде 496

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дорога Описание Участки пути Чувствител
ьность
А-2 из | Асфальтированная дорога с Шымкент Средний
Шымкента в предполагаемым средним и низким Актас через
Ялламу транспортным потоком. крупные
Жинишке населенны
(также Дороги в хорошем состоянии.
е пункты
обозначена Ашыбулак У
Высота некоторых дорог в Ташкенте _
как МЗ9 из Низкий
ограничена 4,5 м, и в некоторых местах Жибек
Жибека) потребуется объезд. через
(193 км) ” Саноат ненаселен
Управление транспорта запрещает Шурб ные
ночное движение по Шымкенту. районы
Ташкент
Проходит через ряд населенных пунктов
и примыкает к ним. Татарский
В настоящее время используется для
грузовых автомобилей и, вероятно,
подходит для аномальных нагрузок.
м39 от | Асфальтированная двухсторонняя | Байбота Низкая
Ялламы о  четырехполосная орога с
в р дор Суванабад
Джизака предполагаемым средним и низким
транспортным потоком. Чаманза
(151 км) ранспор ы
Дороги в хорошем состоянии.
Проходит через в основном
сельскохозяйственные районы и ряд
населенных пунктов.
В настоящее время используется для
грузовых автомобилей и, вероятно,
подходит для нестандартных нагрузок.
АЗ76 до | Асфальтированная двусторонняя дорога с | баЙаого! От средней
МЗ9 / МЗ4 | четырьмя полосами движения с Випдиг до низкой
из Джизака предполагаемыми средними и низкими
в транспортными потоками. РекйкапаБаа
Самаркан,
РКаНА Дороги в хорошем состоянии. Магаг
(100 км)
Проходит через ряд населенных пунктов и | Лотбоу
примыкает к ним
Контрольно-пропускной пункт вдоль этой
дороги.
В настоящее время используется для НУ
и, вероятно, подходит для аномальных
нагрузок.
192248.6ЕА.В.002 Вемзоп В9 Раде 497

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дорога Описание Участки пути Чувствител
ьность
МЗ9/М37 из | Асфальтированная дорога с Самарканд Средняя
Самарканда ’ предполагаемым средним и низким Дахбед
в Навои транспортным потоком (выше в
Самарканде). Первомайский
(170 км) рканде) ы
Проходит через многочисленные | Каратери
населенные пункты и примыкает к ним. Катта-Кумушкин
В настоящее время используется для Арпа
грузовых автомобилей и, вероятно,
подходит для нестандартных нагрузок. Иштихан
Азамат
Каттакурган
Зерабулак
Кадым
Мирбазар
Ташрават
Чакар
Дидан
Байкут
Зиадин
Дехконодод
Султонобад
Окси
АЗ79 от | Асфальтированная дорога с Навои Низкая
Навои до | предполагаемым средним и низким Метан (средняя
участка транспортным потоком. через
проекта аврикурган Навои`
р В основном проходит по незаселенным д рикур )
(193 км). К
территориям с населенными пунктами, в араджан
основном вблизи Навои. Канимех
В настоящее время используется для Кокча
грузовых автомобилей и, вероятно,
подходит для нестандартных нагрузок.
192248.СГА.В.002 вемзюп В9 Раде 498

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

8.3.3.2 Транспортировка щебня/ бетона

Щебень, вероятно, будет добываться из карьера к юго-востоку от Зарафшана или к северу
от города, тогда как бетонный завод находится в Зарафшане. В Самаркандской и Навоийской
областях также есть два карьера (дополнительную информацию см. в разделе 2.6.5).
Предполагалось, что весь щебень будет поставляться из города Зарафшан (в качестве
наихудшего сценария), однако в действительности часть его будет транспортироваться по

обозначенному маршруту нестандартных дорог.

В таблице 8-7 приведен уровень чувствительности вдоль предлагаемого маршрута с учетом
типа дороги, предполагаемых объемов движения (на основе посещения объекта и отзывов

консультантов в стране) и наличия любых чувствительных участков дороги.

Таблица 8-7: Анализ чувствительности для маршрута установки по производству

щебня и бетона

Дорога Описание Участки пути Чувствител
ьность
Безымянная | Небольшая асфальтированная дорога от Нет Низкая
дорога от | карьера.
карьера до
рьера 49 в настоящее время подлежит
АЗ79 (3 км).
перемещению НС\.
Небольшое управление трафиком на
месте.
Состояние дороги, вероятно, среднее.
АЗ79 г. | Асфальтированная 2-х полосная дорогав (Проходит мимо | Средняя —
Зарафшан хорошем состоянии. промышленных / | Низкая.
(5,7 км) торговых
Средние транспортные потоки. ..
площадей.
Проходит рядом с жилым районом и >.
роходит ряд р Рекреационный
рекреационным озером.
пруд на
Вероятность присутствия пешеходов на пересечении
обочине дороги. трасс Р57 иА 379,
В настоящее время используется расположен к
большегрузными автомобилями. западу от дороги
в Зарафшан.
192248.СГА.В.002 вемзюп В9 Раде 499

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Дорога Описание Участки пути Чувствител
ьность

АЗ79 из-за | Асфальтированная 2-полосная дорога в Нет. Низкая

пределов хорошем или умеренном состоянии.

Зарафшана

Средние и низкие транспортные потоки.
до
площадки В настоящее время используется НС\з.
Проекта (16

Жилых районов нет.
км).

8.4 Оценка последствий

8.4.1 Этап строительства

Предполагается, что срок строительства Проекта составит около 24 месяцев и будет
включать следующие подэтапы:

® Создание площадки, включая размещение временного строительного комплекса.

® Строительство подъездных путей (общая протяженность около 80 км).

® Прокладка кабеля.

® Строительство фундаментов ГВТ и площадок с твердым покрытием.

® Строительство здания подстанции.

® Конструкция ВЛЭП (х2 по три-четыре опоры на линию).

® Монтаж ГВТ (111 ГВТ).

® — Ввод в эксплуатацию и запуск проекта в эксплуатацию.

Потребность в импортных материалах будет сведена к минимуму за счет повторного
использования подходящих заполнителей, извлеченных на месте из фундаментов, кабельных

траншей ит.д.

Мероприятия, которые должны быть выполнены на подэтапах строительства, общее
количество большегрузных автомобилей/аномальных нагрузок, связанных с работами, и
прогнозируемая интенсивность движения подробно описаны ниже в оценках воздействия

на маршрут. Каждая доставка состоит из двух перемещений: на объект и обратно.

Оценки создания трафика на этапе строительства были разработаны на основе оценок
количества необходимых материалов и оборудования и предыдущего опыта других

разработок ветряных электростанций.

192248.С1А.В.002 Вемёоп В9 Раде 500
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Для доставки воды на площадку Проекта предполагается, что каждый танкер может вместить
в среднем 20 м3. Согласно расчетам в Главе 13, общий объем транспортируемой воды
составляет 4 077,12 м3 (включая питьевую воду, которая будет доставляться в бутылях).
Бетоносмесительный завод будет расположен за пределами площадки недалеко от города
Зарафшан, поэтому в приведенной ниже оценке не учитывалась потребность в воде для этих
целей. Кроме того, жилье для рабочих будет расположено в городе Зарафшан, что также
сократит потребность в транспортировке воды. В следующих разделах подробно описаны
последствия строительства как для маршрута с нештатной нагрузкой маршрута

транспортировки бетона, так и предлагаемых вариантов маршрута транспортировки щебня.

8.4.1.1 Оценка маршрута нестандартных грузов
Генерация трафика

В приведенной ниже таблице указан объем трафика, которые могут присутствовать на

маршрутах с аномальной нагрузкой.

Таблица 8-8: Сводка трафика во время строительства вдоль маршрута с аномальной
нагрузкой
Активность Тип транспортного | Общее Общее
средства количество количеств
Поездок (В | о Поездок
Обе (В Одну
стороны) Сторону)
Доставка арматурной стали. Автомобильный тягач 351 702
с полуприцепом
Доставка кабеля Автомобильный тягач 56 112
с полуприцепом
Доставка крана. Мобильный кран и 450 900
Автомобильный тягач
с полуприцепом
Поставка компонентов ГВТ Негабаритный 999 1,998
автомобильный
транспорт
(аномальная
нагрузка)
Поставка вспомогательной | Автомобильный тягач 596 1,192.

инфраструктуры (трансформаторы, | с полуприцепом
распределительные устройства и
тд.)

192248.С1А.В.002 Вемёоп В9 Раде 501
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Активность Тип транспортного | Общее Общее
средства количество количеств

Поездок (В | о Поездок
Обе (В Одну
стороны) Сторону)

Сопровождение — представителей | Легковой Автомобиль 1,998 3,996
власти (при необходимости)

итого 4,450 8,900

Для каждой ГВТ потребуется не более девяти нестандартных транспортировок грузов,
которые необходимо будет доставить на объект на крупногабаритных автомобильных

транспортерах (всего 18 поездок на объект и обратно).:

® Секции башни ГВТ - четыре груза на ГВТ, каждая перевозится отдельно.
® Отвалы - три груза на ГВТ, каждый транспортируется отдельно.
® Гондола - одна загрузка на ГВТ.

® Трансформатор - одна нагрузка на ГВТ.

Всего на проектную площадку будет доставлено 111 ГВТ. Все остальные грузы

классифицируются как Нб\У или (6\.

Таблица 8-9 иллюстрирует ежемесячные объемы трафика за 24-месячный период
строительства. Максимальное воздействие на движение большегрузных транспортных

средств, связанное с этапом строительства — в течение 8 месяцев.

В Таблице 8-10 приведены среднесуточные объемы трафика за месяц, исходя из среднего
значения 4,5 недель в месяц и среднего значения пяти рабочих дней в неделю (с

округлением в меньшую сторону до 22 дней в месяц).

В течение 8-го месяца прогнозируется, что в среднем за каждый рабочий день будет
совершаться 52 движения транспортных средств (около 26 въездов и 26 выездов). Для
трафика НУ / аномальной нагрузки это будет составлять около 19 перемещений на участок

и 19 перемещений с участка в день.

192248.С1А.В.002 Вемёоп В9 Раде 502
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 8-9: Поездки в месяц в период строительства по маршрутам с аномальной нагрузкой

Активность
| Доставка арматурной стали

Тип
транспортного
средства

нбу

Строительство по месяцам

10 11

19 20 21 22 23

| Доставка кабеля

нбу

| Доставка /вывоз кранов

нву

[Доставка компонентов ГВТ

Нестандарт

| Доставка вспомогательной
инфраструктуры

(трансформаторы,
распределительные устройства
ит.д.)

Сопровождение

ИТОГО.

192248.С1А.В.002

Вемёоп В9
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 503
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 8-10: Среднесуточные перемещения по месяцам строительства по маршрутам аномальной нагрузки

МЕСЯЦЫ

192248.С1А.В.002 Вемёоп В9 Раде 504
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Воздействие на дорожную сеть

Поскольку отсутствует исходная информация о текущих объемах перевозок по
предлагаемому транспортному маршруту, не представляется возможным количественно
оценить прогнозируемое влияние аномальных нагрузок / НУ на предлагаемый маршрут с
аномальной нагрузкой. Был завершен ряд исследований маршрута/ логистики, которые
послужили основой для этой главы. Считается, что, учитывая 24-месячный период
строительства и информацию, полученную во время посещений объектов, Проект, скорее
всего, окажет временное, краткосрочное воздействие незначительного или умеренного
значения на дорожную сеть, связанную с перевозкой аномальных грузов и вспомогательной
инфраструктурой.

Смягчение последствий предлагается в разделе 8.6, что помогло бы частично смягчить это

воздействие.
Дорожные работы

Повреждение обочин дорог и их общий износ могут произойти из-за повышенных
перемещений НС\ и аномальных нагрузок. Трудно определить степень, в которой это может
произойти, однако вполне вероятно, что в худшем случае будет иметь место воздействие
незначительной или умеренной значимости, предшествующее смягчению последствий.
Учитывая протяженность маршрута, он используется разными транспортными средствами
(легковые автомобили, 16\/ и НС\У). Большинство используемых основных дорог
преимущественно находятся в хорошем состоянии и способны выдержать прогнозируемые
перемещения строительных грузов, однако логистическое исследование, проведенное в
декабре 2021 года, выявило области для улучшения. На подъездах к объекту проекта,

вероятно, потребуется провести работы по модернизации для улучшения доступа.
Оценка воздействия

Учитывая потенциальную значимость, был проведен полный обзор в соответствии с
разделом 8.2.3.3 настоящего Отчета. В нем представлена оценка последствий, связанных с

маршрутом аномальной нагрузки из Китая на основе руководящих принципов ОВОССВ.

Несчастные случаи и безопасность

Руководящие принципы ОВОССВ не рекомендуют использовать пороговые значения для
определения значимости воздействий, однако ожидается, что величина изменений в
уровнях аварийности и безопасности будет незначительной или умеренной во время

строительства.

192248.С1А.В.002 Вемёоп В9 Раде 505
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В Узбекистане наблюдается более низкий уровень смертности в результате дорожно-
транспортных происшествий - 11,2 случая смерти на 10 000 населения. Согласно статистике
за январь 2020 года, в Навоийской области Узбекистана зафиксировано самое низкое

количество дорожно-транспортных происшествий из всех регионов (всего девять).

Дорожно-транспортные происшествия в Казахстане значительно возросли за последние 20
лет: 24,2 случая на 100 000 населения были связаны со смертельным исходом в результате
дорожно-транспортных происшествий. Однако совсем недавно в стране был принят ряд
законов о безопасности дорожного движения, которые соблюдаются умеренно или

хорошо."

Мало информации о безопасности доступно специально для Китайской национальной
автомагистрали 312. В последние годы в Китае наблюдается общая тенденция к снижению
смертности в результате дорожно-транспортных происшествий однако скорость и
вождение в нетрезвом виде определены в качестве основных факторов риска.. "8
Отмечается, что в 2019 году на шоссе 312 в Уси, провинция Цзянсу, обрушился мост. Было

зафиксировано, что это могло произойти из-за перегруженных транспортных средств. ''

Подробные статистические данные по всему маршруту получены не были, однако вполне
вероятно, что воздействие до смягчения последствий будет незначительным или
умеренным. Важно убедиться, что транспортные средства не перегружены, и оценка мостов

является частью подробного исследования логистики.

Надлежащие меры, такие как обучение водителей, проверка безопасности транспортных
средств и водителей (включая обеспечение того, чтобы транспортное средство не было
перегружено), запрет водителям употреблять алкоголь во время перевозки компонентов /
материалов, надлежащие места остановки / отдыха, средства для мытья колес, запрещение
вождения в условиях гололеда или ночью и, при необходимости, ‘указатели,
информирующие других участников дорожного движения о дорожном движении и

поворотах, сведут к минимуму риск несчастных случаев в результате Проекта.

Разрыв

117 Барз://Лилм. дгзргоафагеу.ога/ргоадгатите/соииез/кахакн ап

118 Снйпа | СВЗР | СюБа! Воа4 а!ейу Раипег® р (дгзргоаза!еу.ога)

119 уер:/Лимилм. спа. ога. сп/сН!па/2019-10/12/согцепе 75294210.т

192248.С1А.В.002 Вемёоп В9 Раде 506
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Разрыв, скорее всего, не будет серьезной проблемой, особенно с учетом того, что
используются основные дороги, которые уже подвержены движению большегрузных
автомобилей. Вероятно, это будет иметь незначительное или умеренное значение до
смягчения последствий Меры по смягчению последствий должны включать
соответствующие меры по регулированию дорожного движения и соблюдению
ограничений скорости и пешеходной зоны (включая существующие пешеходные переходы,

где они присутствуют). Они должны быть изложены в руководстве по строительству.

Задержка со стороны водителей

В руководстве 1ЕМА говорится, что задержка водителя, скорее всего, будет значительна
только там, где дороги уже загружены или достигают минимальной пропускной способности.
В таблице 8-2 приведены уровни пропускной способности для различных типов дорог.
Невозможно определить влияние на пропускную способность, учитывая отсутствие
исходных данных, однако из-за значительного объема трафика, который, по прогнозам,
будет генерироваться в течение 24-месячного периода строительства, воздействие,
вероятно, будет незначительным (через Китай), учитывая тип дороги (4-полосное шоссе), и

возрастет до незначительного или умеренного значения через Казахстан и Узбекистан.

Меры по ограничению воздействия аномальных нагрузок на дорожную сеть будут
дополнительно доработаны в рамках проекта строительства. Будут приняты дополнительные

меры по смягчению последствий, чтобы уменьшить задержку водителя на маршруте.

Удобства для пешеходов

В руководящих принципах 1ЕМА говорится: воздействие на удобства пешеходов может быть
значительным там, где трафик сокращается вдвое. Воздействие на удобства пешеходов,
вероятно, будет наиболее значительным там, где маршрут проходит через населенные
пункты или вблизи них, однако следует отметить: дороги вдоль маршрута являются
основными, на них в определенной степени наблюдается движение НС\У. Уровень влияния

этапа строительства на удобство пешеходов, по прогнозам, в целом будет незначительным.

Задержка пешеходов

192248.С1А.В.002 Вемёоп В9 Раде 507
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ОК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Существует вероятность задержки пешеходов из-за увеличения трафика. Это будет наиболее
важно в районе населенных пунктов, через которые проходит маршрут (по возможности,
крупных населенных пунктов вдоль транспортного маршрута следует избегать). Учитывая,
что для доступа к объекту проекта используются основные дороги, это должно помочь
ограничить возможные задержки пешеходов. Воздействие, вероятно, будет иметь
незначительную или умеренную значимость, и в рамках ПУСДП следует предусмотреть
соответствующие меры по смягчению последствий для населенных пунктов, через которые

проходит маршрут, насколько это возможно.

8.4.1.2 Оценка маршрута для доставки щебня / бетона

В таблице 8-11 приведены прогнозируемые объемы перевозок по маршруту (маршрутам)
доставки щебня / бетона из города Зарафшан в течение 24-месячного периода

строительства.

Количество транспортных средств для транспортировки строительных рабочих,
предполагает использование микроавтобусов/автобусов ежедневно в/из жилых помещений

рабочих в Зарафшане. Вместимость каждого автобуса — 20-30 рабочих за один рейс.

Таблица 8-11: Сводка о движении в ходе строительства вдоль маршрута

доставки щебня / бетона

Активность Тип транспортного | Общее Общее
средства число число

Поездок (В Поездок (В
Одну Обе
Сторону) стороны)

Доставка щебня для строительства Седельный 39,820 79,640

внутренних подъездных путей и автомобильный

покрытия. поезд

Поставка бетона для фундаментов и Дорожный грузовик 8,325 16,650

подстанции ГВТ.

Строительные автотранспортные Различные 912 1,824
средства
Строители. Легковые 8,500 17,000

транспортные

средства /

микроавтобусы
Доставка воды на проектную НСУ / Танкер 204 408
площадку

итого 57,761 115,522

192248.6ЕА.В.002 Вемзоп В9 Раде 508

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М!оод Сгоир УК Итйед

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 8-12 иллюстрирует ежемесячные объемы трафика за 24-месячный период
строительства. Максимальное воздействие на движение большегрузных транспортных

средств, связанное с этапом строительства — в течение 8 месяцев.

В Таблице 8-13 указаны среднесуточные объемы трафика за месяц, исходя из средних
значений 4,5 недель в месяц и пяти рабочих дней в неделю (с округлением в меньшую

сторону до 22 дней в месяц).

В течение 8-го месяца прогнозируется: в среднем за каждый рабочий день будет
совершаться 436 перемещений транспортных средств (около 218 въездов и 218 выездов).
Для трафика НС\У это составит около 200 перемещений на участок и 200 перемещений с

участка в день.

Следует отметить, что направление движения транспорта зависит от источника строительных
материалов, и для этой оценки всех материалов, транспортируемых по одному и тому же

маршруту в одном направлении, предполагается наихудший сценарий.

192248.С1А.В.002 Вемёоп В9 Раде 509
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4
Зарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 8-12: Поездки в месяц в течение периода строительства для доставки щебня / бетона

Тип Строительство по месяцам

транспортного
Активность средства 5 о 12 13 14 15 16

| Доставка щебня для
[строительства внутренних
[подъездных путей и покрытий

[Поставка бетона для

| фундаментов и подстанции ГВТ.
[Доставка воды на проектную
|площадку, танкерами
[Строительные
[втотранспортные средства

[строительный персонал

192248.С1А.В.002 Вемёоп В9 Раде 510
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оо4 бгоир ОК Итйе4

Зарафшанская ветровая электростанция — Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 8-13: Среднесуточные перемещения за месяц строительства

МЕСЯЦЫ

небу 365 | 365 | 365 |365 [365|365 [415 | 399 | 325 | 325 [234 52 | 52 | 52 | 52 | 52 | 52 | 52 [52 [52 [52111

16\ па ааа а ааа ат ара ааа аа ааа ат

Микроавтобус, | | | | | | | |

[автобус 23 | 23| 27 | 27 | 32 | 32 | 32 | 36 | 45 | 45 | 41 | 41 | 41| 41 | 36 | 36 | 32 | 32 | 32 | 27| 23 |23| 23 | 23

ВСЕГО. 389 [389] 393 [393 [398[398 | 448 371 |371 [276| 94 | 94| 94 | 89 | 89 | 85 | 85 | 85 | 80 | 76 [25| 25 | 25
192248.С1А.В.002 Вемёоп В9

Раде 511
Сегед 1о 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Оценка последствий

Учитывая потенциальную значимость, был проведен полный обзор в соответствии с
разделом 8.2 настоящего Отчета. В этом разделе представлена оценка эффектов,
возникающих в результате использования определенных маршрутов доставки бетона и

щебня на основе руководящих принципов 1ЕМА.

Несчастные случаи и безопасность

Руководящие принципы 1ЕМА не рекомендуют использовать пороговые значения для
определения значимости воздействий, однако ожидается, что величина изменений в

уровнях аварийности и безопасности будет незначительной до начала эксплуатации.

В Узбекистане уровень смертности в результате дорожно-транспортных происшествий ниже,
чем в Казахстане, - 11,2 случая смерти на 10 000 населения. Согласно статистике за январь
2020 года, в Навоийской области Узбекистана было самое низкое количество дорожно-

транспортных происшествий из всех регионов (всего девять).

Подробная статистика по маршруту получена не была, однако вполне вероятно, что
воздействие до смягчения последствий будет незначительным или умеренным. Меры
надлежащей практики, такие как обучение водителей, проверка безопасности транспортных
средств и водителей, запрещение вождения в условиях гололеда или ночью и, при
необходимости, вывески, информирующие других участников о дорожном движении и

поворотах, позволят свести к минимуму риск несчастных случаев в результате Проекта.

192248.С1А.В.002 Вемёоп В9 Раде 512
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Разрыв

Разрыв, скорее всего, не будет серьезной проблемой, особенно с учетом того, что
используются основные дороги, которые уже подвержены движению большегрузных
автомобилей. Вероятно, это будет иметь незначительное или умеренное значение до
смягчения последствий. Меры по смягчению последствий должны включать
соответствующие меры по регулированию дорожного движения и соблюдению
ограничений скорости и пешеходной зоны (включая существующие пешеходные переходы,

где они присутствуют). Они должны быть изложены в руководстве по строительству.

Задержка водителя

В руководстве 1ЕМА говорится, что задержка водителя, скорее всего, будет значительна
только там, где дороги уже загружены или достигают минимальной пропускной
способности. В таблице 8-2 приведены уровни пропускной способности для различных
типов дорог. Невозможно определить влияние на пропускную способность, учитывая
отсутствие исходных данных, однако из-за значительного объема трафика, который, по
прогнозам, будет генерироваться в течение 24-месячного периода строительства,
воздействие, вероятно, будет незначительным (участок маршрут через Китай), учитывая тип
дороги (4-полосное шоссе), и возрастет до незначительного или умеренного значения

через Казахстан и Узбекистан.

Меры по ограничению воздействия аномальных нагрузок на дорожную сеть будут
дополнительно доработаны в рамках проекта строительства. Будут приняты дополнительные

меры по смягчению последствий, чтобы уменьшить задержку водителя на маршруте.

Удобства для пешеходов

В руководящих принципах 1ЕМА говорится: воздействие на удобства пешеходов может быть
значительным там, где трафик сокращается вдвое. Воздействие на удобства пешеходов,
вероятно, будет наиболее значительным там, где маршрут проходит через населенные
пункты или вблизи них, однако следует отметить: дороги вдоль маршрута являются
основными, на них в определенной степени наблюдается движение большегрузных
автомобилей. Уровень влияния этапа строительства на удобство пешеходов, по прогнозам,

в целом будет незначительным.

Задержка пешехода

192248.С1А.В.002 Вемёоп В9 Раде 513
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Существует вероятность задержки пешеходов из-за увеличения трафика. Это будет наиболее
важно в районе населенных пунктов, через которые проходит маршрут (по возможности,
крупных населенных пунктов вдоль транспортного маршрута следует избегать). Учитывая,
что для доступа к объекту проекта используются основные дороги, это должно помочь
ограничить возможные задержки пешеходов. Воздействие, вероятно, будет иметь
незначительную или умеренную значимость, и в рамках ПУСДП следует предусмотреть
соответствующие меры по смягчению последствий для населенных пунктов, через которые

проходит маршрут, насколько это возможно.

8.4.2 — Этап эксплуатации

Основные транспортные воздействия будут происходить на этапе строительства. Количество
транспортных средств во время эксплуатации, вероятно, будет небольшим, и доступ
потребуется только для технического обслуживания и ремонта. Большинство из них будут
легкими транспортными средствами с двигателями НС\У, требуемыми только в случае
необходимости замены компонентов ГВТ. Таким образом, влияние движения транспорта на

этапе эксплуатации считается пренебрежимо малым и поэтому незначительным.
8.5  Смягчение последствий и мониторинг

8.5.1 Подготовка к строительству

До начала строительства рекомендуется разработать следующее:

® После логистического исследования, проведенного в декабре 2021 года, определите
подходящие пункты остановки в пути для ночлега водителей.

® Получите все соответствующие разрешения для использования предлагаемого
маршрута (особенно для нестандартных грузов) и для пунктов таможенного
оформления, где это необходимо. Вдоль маршрута имеются различные контрольно-
пропускные пункты, для них будет подготовлена соответствующая документация.

® Предварительное обследование дорожной сети общего пользования, которая будет
использоваться в пределах данной местности, должно быть проведено для
определения физического состояния дороги перед использованием. Это позволит
Разработчику проекта и местным властям следить за состоянием дороги до и после
этапа строительства.

»® Консультации с местными сообществами, члены которых определены как
восприимчивые субъекты воздействия (реципиенты), живущие в местах, где
непосредственно проходит маршрут, для уведомления о начале строительства и
доставке материалов, особенно в связи с аномальными нагрузками. ПУСДП
(изложенный ниже) также будет разработан в консультации с местными органами

власти и сообществами.

192248.С1А.В.002 Вемёоп В9 Раде 514
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

® Разработать Проект строительства для управления потенциальным воздействием на

дорожную сеть и ее пользователей. Это должно включать (но не ограничиваться):

о

Подробную информацию о предлагаемом маршруте и выделенных пунктах
остановки.
Подробную информацию о таможенных пунктах (скорее всего, Коргас, Китай
и Ташкент).
Обязательство использовать всю строительную технику только по
утвержденным маршрутам подъезда к объекту. Водителям запрещается
совершать какие-либо поездки в условиях бездорожья, нельзя отклоняться
от установленных маршрутов, если на это нет разрешения.
Запрет на вождение в ночное время.
Работники не должны прибывать на проектную площадку на собственном
транспорте, — будет предоставлен автобус для их транспортировки от места
проживания на объект и обратно.
Вождение в гололедицу запрещено.
Верификация водителей, совершающих необходимое количество остановок
и не превышающих пределы безопасного вождения.
Время в пути, расстояния и ночлег должны документироваться ежедневно.
Все водители должны предотвращать работу двигателей на холостом ходу,
если в этом нет необходимости, во избежание образования выбросов
воздуха и шума от транспортных средств, работающих на холостом ходу
(которые могут создавать неудобства для населения).
Водитель и его пассажиры во время поездки в любом проектном
транспортном обязательно должны пристегиваться ремнями безопасности.
Ремни безопасности (для всех пассажиров) будут иметь 3З-точечную
конфигурацию.
Водители проектных транспортных средств должны:

. Иметь при себе действительные водительские права, выданные

властями Узбекистана.
. Пройти курс по безопасности вождения, организованный
менеджером по охране труда.

*  Соответствовать Политике Проекта в области наркотиков и алкоголя.

192248.С1А.В.002

Вемёоп В9 Раде 515
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

. Не использовать мобильным телефоном во время вождения
автомобиля. Это ограничение распространяется на звонки, текстовые
сообщения, использование мобильных сервисов передачи данных,
доступных на смартфонах. Мобильные телефоны можно оставлять
включенными во время поездки для предупреждения водителя о
любых входящих звонках, но ими нельзя пользоваться во время
вождения. Если водитель желает воспользоваться своим телефоном,
он должен в безопасном месте съехать с дороги на обочину и
остановить транспортное средство, прежде чем инициировать вызов
или ответить на него.

Все транспортные средства, используемые в рамках Проекта, будут
соответствовать назначению на основе оценки использования и
поддерживаться в безопасном рабочем состоянии в соответствии со
спецификациями производителей и всеми применимыми национальными
законодательными требованиями. Это включает в себя устранение всех
мелких дефектов, имеющих отношение к безопасности (наличие трещин на
ветровых стеклах, неработающих фар и т.д). На всех автомобилях будет
установлена система сигнализации заднего хода, которая активируется
автоматически. Для обеспечения безопасности будут проводиться
регулярные проверки всех транспортных средств.

Проверка грузовых транспортных средств для недопущения их
перегруженности.

Ограничения скорости по маршруту и на территории проекта.

При необходимости движение приостанавливается и перевозчики
нестандартных грузов согласовывают любые узкие места на маршруте.
Требования / ограничения к парковке на территории гостиницы.
Подробный инструктаж и тренинг о безопасности дорожного движения,
обязанностях водителя, социально и культурно приемлемых коммуникациях
итд.

Вышеуказанные требования будут применяться ко всем транспортным
средствам Проекта и распространяются на всех субподрядчиков,
используемых для транспортировки материалов или людей в зону Проекта.
Проект не будет предоставлять никаких исключений.

Подробная информация об уведомлениях членов местных сообществ и
субъектов, чувствительных к воздействию, до совершения ключевых
перемещений.

Перемещение нестандартных грузов — вне периодов пикового трафика.

Требование (если имеется) для сопровождения нестандартных грузов.

192248.С1А.В.002

Вемёоп В9 Раде 516
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

© Временные указатели направления по местным маршрутам к объекту и
входам на объект (установленные законом идентификационные таблички на
объекте), предоставляются вместе с указателями ограничения скорости
(должны быть согласованы) по всей длине подъездного пути.

о Поддержание подъездных путей во время строительства главным
подрядчиком в состоянии, пригодном для использования.

® Консультации с местными властями относительно предложений и любых
разрешений / сопровождений, необходимых для перевозки нестандартных грузов.

® Необходимо провести консультации со службами / поставщиками коммунальных
услуг для определения точного местоположения любых подземных и наземных
коммуникаций / инженерных сетей а также перед удалением или повторной

прокладкой кабелей.

® До начала осуществления проекта следует разместить ряд листовок и уведомлений,

информирующих местных жителей и предприятия о любых возможных сбоях.

В дополнение к ПУСДП в местных школах в населенных пунктах города Зарафшан будет
проведена кампания по обеспечению безопасности дорожного движения. Цель кампании
— повысить общую осведомленность о рисках, связанных с пересечением дорог, обсудить
дорожное движение Проекта и особую осторожность, которую дети должны проявлять как
в отношении дорожного движения, так и в связи со строительными работами, которые будут

проводиться в регионе при монтаже ГВТ и строительстве внутренних дорог.

В ходе реализации кампании по обеспечению безопасности дорожного движения особое
внимание должно уделяться уязвимым слоям населения, включая неграмотных девочек и
женщин. Их необходимо проинформировать о потенциальных рисках и последствиях,
связанных с автомобильными перевозками. Это относится к женщинам и детям,
посещающих собрания в общественных местах/зданиях/местных школах в селах. Но
недостаточно проводить мероприятия в местных школах, поскольку они не могут охватить
всех детей, проживающих в селах, так как некоторые не посещают школу, — для них будут

проведены дополнительные встречи.

Подрядчик ПЗС будет нести ответственность за выполнение определенных необходимых
работ на дороге общего пользования, включая любые работы, необходимые в пунктах
пересечения границы. Требуемые разрешения могут включать разрешения местных и

национальных властей на использование дорог и временные правила дорожного движения.

Для всех работ по модернизации / улучшению предлагаемого транспортного маршрута
будут соблюдаться План охраны труда и техники безопасности и ТТМР. Будет внедрена
программа обучения технике безопасности для управления безопасностью рабочих во

время работ.

192248.С1А.В.002 Вемёоп В9 Раде 517
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

8.5.2 Этап строительства

Для снижения значимости воздействия при строительстве рекомендуется реализовать

следующее:

® Мониторинг эффективности доставки строительных материалов на площадку и, при
необходимости, обеспечение достаточного количества складских помещений на

площадке для предотвращения каких-либо задержек в процессе строительства.

х  ПУСДП реализован и соблюдается для снижения рисков для водителей, местных

участников дорожного движения и пешеходов (где это применимо).

® Консультации с местными сообществами для информирования о датах и времени

доставки нештатных грузов.

® После завершения этапа строительства проведите обследование дороги, чтобы
установить любой ущерб, причиненный движением транспорта. Подрядчик ПЗС
будет нести ответственность за любой ремонт, необходимый для удовлетворения

требований дорожного управления местного органа власти.

8.5.3 Этап эксплуатации

Рекомендуется разработать ПУСДП для эксплуатационной фазы Проекта с подробным
описанием мер безопасности, необходимых при транспортировке любых необходимых
материалов, и трафика, создаваемого для удовлетворения потребностей в техническом

обслуживании.

8.6 Остаточные воздействия

Воздействие движения большегрузных транспортных средств / дорожного движения с
нестандартной нагрузкой на существующие дороги не может быть определено
количественно из-за отсутствия данных о дорожном движении. Учитывая движение,
связанное со строительством, предлагаемые меры по смягчению последствий воздействия,
вероятно, будут иметь значение от незначительного до умеренного во время строительства

и незначительное в период эксплуатации.

192248.С1А.В.002 Вемёоп В9 Раде 518
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

8.7 Совокупное воздействие

Модернизация линии электропередачи Навои-Бесопан в настоящее время находится в
стадии строительства. Строительные материалы, необходимые для модернизации ВЛЭП,
будут транспортироваться железнодорожным транспортом с разгрузкой на станции
Каракатта, а затем доставляться в выделенные места по трассе АЗ79 (автодорога Навои-
Учкудую). Участок находится к югу от площадки Проекта, поэтому дублирования маршрутов

не предполагается.

Тем не менее, рекомендуется проконсультироваться с генеральным подрядчиком,
работающим на ВЛЭП, чтобы подтвердить, какие дороги используются в рамках проекта
ВЛЭП, и может ли транспортировка компонентов ГВТ и другого проектного оборудования и
материалов повлиять на их собственное движение. Если будут выявлены совпадения, в
рамках Проекта будет проведена оценка потенциала для снижения этих рисков, насколько

это возможно.

Действующий рудник Мурунтау расположен к юго-востоку от площадки Проекта, доступ к
нему осуществляется по автомагистрали АЗ79. Для экспорта руды НГМК используя ж/д
перевозки, а не сеть автомобильных дорог общего пользования. Таким образом,

значительного  эксплуатационного кумулятивного воздействия не предвидится.

Период строительства Проекта не должен совпадать с какой-либо другой крупной
застройкой в этом районе во избежание значительного кумулятивного воздействия. Это
должно быть определено в консультации с местными властями до начала строительства и

поставок.

8.8 (Выводы

Оценка трафика показала: наиболее значимым месяцем для поставок во время
строительства является 8-й месяц. Хотя количественно оценить воздействие на
существующую дорожную сеть не удалось, считается: оно имеет умеренное значение,

которое при смягчении последствий снижается до незначительного.

Во время эксплуатации движение транспорта ограничивается требованиями к мониторингу

и техническому обслуживанию на объекте и считается незначительным.

В результате строительства или эксплуатации Проекта не прогнозируется никаких
существенных кумулятивных воздействий с учетом деятельности других проектов, — для
уменьшения любого потенциального конфликта с ними будут применены соответствующие

меры по смягчению последствий.

192248.С1А.В.002 Вемёоп В9 Раде 519
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9 Ландшафт и оценка визуального воздействия

9.1 Методология эстетики ландшафта

Оценка была подготовлена со ссылкой на Руководство по оценке ландшафта и визуального
воздействия (СЕМА) (Третье издание) 2013 года, опубликованное Институтом ландшафта и
Институтом экологического менеджмента и оценки (1ЕМА). Также была сделана ссылка на

следующие документы, касающиеся оценки визуального воздействия:

* Визуальная оценка ветряных электростанций: Наилучшая практика "°.
® Визуальное представление ветряных электростанций: Руководство по надлежащей

практике "2".

* Фотография и фотомонтаж в ландшафте и оценка визуального воздействия '??

9.1.1 Рецепторы

Для визуального воздействия нужен зритель. В эту оценку были включены виды,
наблюдаемые из точек обзора, таких, как здания, известные маршруты и популярные
“смотровые площадки”, используемые публикой (путешественниками, туристами,
пешеходами, жителями и пр). Потенциальные реципиенты были выявлены посредством 7Т\-

анализа (том 2, рис. 9-1) в сочетании с целевым полевым исследованием.

9.1.2 Чувствительность с изменениям

Чувствительность к предлагаемым изменениям учитывает природу реципиента и ожидания
от просмотра находящихся в точке обзора. Чувствительность была оценена с учетом
вышеуказанных тематических областей с использованием трехбалльной шкалы следующим

образом:

. Высокая чувствительность: жилища, пешеходные тропинки, дорожки и точки
обзора, где изменения являются частью важного вида.

х Средняя чувствительность: жилища, пешеходные дорожки, пути и точки обзора,
где изменения являются частью менее важного обзора, и дороги, где изменения

являются частью важного обзора.

120 $МН (2002)
121 $МН (2007)

122 [ апазсаре п ще (2011).

192248.С1А.В.002 Вемёоп В9 Раде 520
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

® Низкая чувствительность: жилые помещения, пешеходные тропинки, дороги и
точки обзора, где изменения являются частью неважного обзора; дороги, где
изменения являются частью менее важного обзора, а также сельскохозяйственные
постройки (не используемые в качестве жилых помещений) и промышленные

здания, где изменения являются частью важного обзора..

9.1.3 Изменение воздействий с течением времени

Визуальные воздействия меняются с течением времени по мере смягчения последствий,
таких как озеленение и восстановление типов среды обитания, включенных в Проект,
устанавливаются и совершенствуются по мере развития существующего ландшафта, не
связанного со строительством. В оценке признаются изменения и сообщается о воздействии

на этапе строительства и во время эксплуатации Проекта.

9.1.4 Оценка воздействий

Цель визуальной оценки: определить, предсказать и оценить значимость потенциального
воздействия для установленных мнений, вытекающих из проекта. Для этого потребовалось

выполнить следующие конкретные задачи по оценке:

Оценка характера, формы и особенностей Проекта в контексте характера базового

ландшафта (см. Раздел 9.3).

Оценка прогнозируемой величины изменений, которые, вероятно, произойдут в
существующих представлениях от потребителей в результате строительства и

эксплуатации Проекта.
Оценка степени и значимости потенциального воздействия Проекта на мнения
определенных потребителей на этапах строительства и эксплуатации.
9.1.4.1 Масштабы изменений

Масштаб изменений касается степени, в которой существующий вид будет изменен

Проектом.

Масштабы изменений оцениваются по четырехбалльной шкале, состоящей из следующих

критериев:

. Высокий — в тех случаях, когда проект приведет к весьма заметному изменению

существующего мнения.

» Средний — если проект приведет к заметным изменениям в существующем
представлении.

‚ Низкий — если Проект приведет к заметному изменению существующего
представления.

192248.6ЕА.В.002 Вемзоп В9 Раде 521

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

‚ Ничтожно малый — если проект приведет к едва заметным изменениям в

существующем представлении.

9.1.4.2 Критерии воздейсатвия

Выявленный уровень воздействия связан с важностью изменений в результате
осуществления проекта. Оценка воздействия основывается на рассмотрении масштабов
изменений с точки зрения чувствительности и определяется на основе профессионального
суждения. В оценке учитываются вероятные изменения визуальной композиции, в том числе
степень, в которой новые характеристики будут отвлекать или экранировать существующие
элементы в поле зрения или нарушать масштаб, структуру или фокус существующего

представления.

В зависимости от погодных условий картина обзора будет меняться. Оценка была проведена,
как это принято в наилучшей практике, исходя из сценария "наихудшего случая", т.е. в ясный,
яркий зимний день, когда ни зелень на переднем плане, ни дымка не могут помешать

четкости полученного обзора.
Уровень воздействия был оценен по пятибалльной шкале с использованием критериев:

» Существенный - Проект станет заметной и весьма отвлекающей особенностью и
приведет к очень заметному ухудшению существующего высоко оцененного и

хорошо составленного представления.

® Умеренный - проект добавит некоторые отвлекающие черты существующему
ценному и хорошо скомпонованному виду или будет выделяться в приятном, но

менее скомпонованном виде, что приведет к заметному ухудшению ландшафта.

® Незначительный - Проект сформирует заметную, но не отвлекающую в приятном
или ценном представлении заметную особенность в плохо составленном
представлении ограниченной ценности, что приведет к небольшому ухудшению

существующего представления.

® Незначительный - Проект образует едва заметную особенность в рамках
существующего представления и не приведет к какому-либо заметному ухудшению

представления.

® Без изменений - Проект не будет отображаться ни в одном из существующих

представлений и не приведет к их изменению.

С точки зрения ОВОССВ для целей настоящей оценки считается, что умеренно

неблагоприятное и более сильное воздействие является значительным.

192248.С1А.В.002 Вемёоп В9 Раде 522
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.2 Введение

В этой главе оценивается влияние Проекта на характер и эстетику ландшафта. В нем
описываются и оцениваются изменения ландшафта и его эстетика во время строительства и
после ввода в эксплуатацию, а также степень, в которой они влияют на восприятие и

представление о ландшафте и визуальной привлекательности.

Темы характера и эстетики ландшафта, тесно связанные друг с другом, рассматриваются в
настоящей главе отдельно по соображениям ясности и надежности. Связанная с этим тема
культурного наследия рассматривается в главе 10. Рассмотрение этого вопроса в настоящей
главе было ограничено той степенью, в которой он влияет на ландшафтный характер и

визуальную привлекательность объекта и более широкой территории..
9.2.1 Масштаб оценки

9.2.1.1 ОБъем

Целью Оценки ландшафтного и визуального воздействия (Е\МА) является выявление,
прогнозирование и оценка потенциальных ключевых воздействий, возникающих в

результате Проекта.
Были оценены следующие потенциальные проблемы:

» Непосредственное воздействие ГВТ, ВЛЭП, сопутствующих сооружений и
необходимых подъездных путей на исходный ландшафт участка и его ближайших

окрестностей.

»® Косвенное воздействие на ландшафт местности, характер и визуальную
привлекательность более широкой территории, возникающее в результате

появления на территории потенциально видимых ГВТ.

С точки зрения общей перспективы в пределах 60 км от района осуществления проекта
ветряные электростанции отсутствуют, однако в настоящее время ведется реализуется
проект модернизации линии электропередач Навои-Бесапана, рассмотренный в рамках этой

оценки.

9.2.1.2 Воздействия, не включенные в оценку

Воздействия, возникающие в процессе вывода из эксплуатации, не учитывались, поскольку
по своему характеру они аналогичны этапу строительства, но имеют меньший масштаб и
более короткую продолжительность. Оценка потенциального воздействия строительства
также считается репрезентативной для прогнозируемых разумных последствий вывода из

эксплуатации в наихудшем случае.

192248.С1А.В.002 Вемёоп В9 Раде 523
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.2.2 — Область исследования и оценки

Зона теоретической видимости (ЗТВ) использовалась для определения области
исследования как для ландшафтной, так и для визуальной оценки. ЗТВ — это созданный
компьютером цифровой инструмент, используемый для определения вероятной (или
теоретической) степени видимости развития событий. Программное обеспечение
использует цифровой набор данных о высотах с результатами анализа, используемыми для
создания карт видимости. Для этого Проекта была использована исследовательская зона

площадью 35 км.

9.2.2.1 Оценка ландшафта

Все типы ландшафтных символов и обозначений (ЕСТ) в ЗТВ были идентифицированы и
проиллюстрированы на рисунке 9-2. Рассматривались те из них, которые получают

потенциальную возможность взаимодействия с Проектом.

9.2.2.2 Визуальная оценка

В пределах общей 35-километровой области исследования (как определено ЗТВ) был выбран
ряд из семи точек наблюдения, которые составляют основу визуальной оценки (см. Том 2,

рис. 9-1). Точки обзора включают:

® \РТ: Дорога в Бесапан.

® \Р2:К югу от Мурунтау

® \РЗ: Кюгу от Промышленной зоны / Железнодорожного депо.

® \/Р4: Окраина Зарафшана.

® \Р5: Возвышенность к северу от проекта.

® \Рб: Гостиница (используется в основном горнодобывающей компанией).

® \/Р7: Укрытие на Фермерском участке.

В дополнение к обзорным точкам была проведена детальная оценка любых потенциальных
объектов (включая объекты недвижимости, рабочие места и маршруты) в пределах 15 км от
Проекта, поскольку именно в этой области наиболее вероятно возникновение значительных

визуальных воздействий.

9.2.2.3 Методология оценки ландшафта

В этом разделе описываются ключевые компоненты, особенности и характеристики,
влияющие на качество и восприятие ландшафта в пределах изучаемой территории. В нем
дается оценка последствий Проекта с точки зрения прямого воздействия на ключевые
компоненты и особенности ландшафта; рассматривается, в какой степени потеря
характеристик и внедрение Проекта повлияют на восприятие локального характера в
пределах изучаемой территории, и последствия для более широкого характера

регионального ландшафта.

192248.С1А.В.002 Вемёоп В9 Раде 524
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

ГВТ неизбежно вызывают широкий спектр мнений представителей общественности, от
крайне негативных до весьма благоприятных. Используя принцип предосторожности, [МА
был выполнен на основе предположения, что все зарегистрированные воздействия на
ландшафт и визуальные воздействия ЯВЛЯЮТСЯ неблагоприятными.

9.2.3 Руководство по оценке

Оценка была подготовлена со ссылкой на Руководство по оценке ландшафта и визуального

воздействия (Третье издание) (СЕМА), опубликованное Институтом ландшафта и Институтом

экологического менеджмента и оценки"23.

9.2.3.1 Ключевые этапы оценки

СМА основывается на оценке существующего ландшафта, его чувствительности к
изменениям, глубоком понимании предложений по развитию, масштабов изменений,
предложений, которые могут возникнуть в результате строительства и эксплуатации, а также

потенциала для смягчения последствий.
Оценка состоит из четырех ключевых этапов:
® Определение исходного уровня.
»® Оценка Проекта.
® Рассмотрение изменений воздействий с течением времени.

® Оценка воздействия.

9.2.3.2 Определение исходного уровня
Выполнены следующие конкретные задачи:
® — Обзор национальных и региональных/местных ландшафтных обозначений.

® Оценка ландшафтного характера участка и его ключевых ландшафтных,
экологических и культурных элементов и определение его чувствительности к

изменениям для развития предлагаемого типа.

123 [ апазсаре п ще апа {Пе пзйцще оЁ Епупоптегиа! Мападетепи апа Аззеззтеии (2013)

192248.С1А.В.002 Вемёоп В9 Раде 525
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.2.3.3 Создание зоны теоретической видимости

Для выявления и оценки потенциального воздействия на ландшафт и визуальный ресурс
была подготовлена Зона теоретического воздействия (ЗТВ). ЗТВ определяет эффективные
границы, в пределах которых потенциально можно получить представление о проекте. ЗТВ
была подготовлена с использованием специализированного компьютерного программного
обеспечения Кезой \М/т апт (версия 4), позволяющего провести анализ компьютерной
модели, в которой ключевым фактором, определяющим наличие или построение

изображения, является ландшафт.

9.2.3.4 Ограничения, связанные с ЗТВ

Следует отметить: компьютерная модель не учитывает такие особенности, как деревья,
растительность, здания и другие сооружения и локальные особенности ландшафта, которые
могут изменять ЗТВ, и, следовательно, ЗТВ сам по себе не является репрезентативным для
визуального воздействия. Тем не менее ЗТВ — ценный инструмент, помогающим

идентифицировать области потенциального воздействия

9.2.3.5 Чувствительность ландшафта к изменению

Чувствительность к изменениям учитывает характер ландшафта и его способность
приспособиться к предлагаемому типу развития без ущерба для его ключевых характеристик
и компонентов. Чувствительность к изменениям определяется посредством оценки качества,

ценности и способности ландшафта приспосабливаться к изменениям.

9.2.3.6 Достопримечательности ландшафта
Оценка проведена на основе трехбалльной шкалы по таким критериям:

® Высокий — Различные компоненты ландшафта, объединяясь, создают ярко
выраженную композицию, которая является эстетически и живописно выдающейся
или служит исключительным примером в районах с разумной заботой о ландшафте,

но с некоторыми поврежденными или навязчивыми областями или особенностями.

® Средний — компоненты ландшафта, объединяясь, создать приятную, но не
выдающуюся композицию, которая эстетически и живописно ничем не
примечательна или представляет собой пример достаточно ухоженного ландшафта
с некоторыми поврежденными или навязчивыми областями или особенностями.

® Низкий - Компоненты ландшафта в совокупности создают некачественную
композицию, которая эстетически конфликтует или является примером плохо
ухоженного ландшафта с частотными разрушенными или раздражающими

районами или особенностями.

192248.С1А.В.002 Вемёоп В9 Раде 526
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Эта оценка актуальна только для ландшафтов в местном контексте. Следует отметить, что
районы с различными ландшафтными достопримечательностями не обязательно

коррелируют с участками другого ландшафтного характера.

9.2.3.7 Ценность ландшафта

Ценность ландшафта является еще одним фактором, определяющим чувствительность, и
часто рассматривается со ссылкой на международные, национальные, региональные и
местные обозначения, определяемые местными и национальными органами планирования.
Однако отсутствие такого обозначения не обязательно означает отсутствие качества или
ценности. Такие факторы, как доступность и “местная диковинка", могут превратить районы,

не примечательные в национальном масштабе, в очень ценный местный ресурс.

9.2.3.8 Критерии определения чувствительности к изменениям

Чувствительность к изменениям предлагаемого типа была оценена с учетом вышеуказанных

предметных областей с использованием трехбалльной шкалы следующим образом:

. Высокая - Ландшафт особенно отличительного характера, восприимчивый к
относительно небольшим изменениям предложенного типа.

» Средняя - Разумно оцениваемый ландшафт с составом и характеристиками,
устойчивыми к некоторым изменениям предложенного типа.

‚ Низкая - Относительно незначительный ландшафт, который потенциально

толерантен к значительному изменению предложенного типа.

9.24 — Изменение воздействий с течением времени

Воздействие на ландшафт меняется со временем по мере развития мер по смягчению
последствий, таких как озеленение и восстановление типов местообитаний, включенных в
проект. В оценке признаются изменения и сообщается о последствиях на этапе строительства

и в ходе эксплуатации проекта.

9.2.5 Оценка воздействия на ландшафт

Цель оценки ландшафта заключается в выявлении, прогнозировании и оценке
потенциальных основных последствий проекта. Оценка прогнозируемых последствий
включает:
® Обзор чувствительности к изменению обозначенных участков и ландшафтного
характера в связи с предлагаемыми изменениями. Это достигается обзором
ландшафтной ценности и живописных качеств.
» Оценка прогнозируемых масштабов изменений, происходящих на определенных

участках, и типов ландшафтов в результате строительства и осуществления проекта.

192248.С1А.В.002 Вемёоп В9 Раде 527
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

® Оценка степени и значимости потенциального воздействия Проекта на выявленные

ландшафтные обозначения и характер на этапах строительства и эксплуатации.

9.2.5.1 Масштабы изменений

Масштабы изменений связаны с тем, в какой степени проект изменит существующие
характеристики ландшафта. При определении масштабов изменений учитывалась
возможность как прямых, так и косвенных изменений. Прямые изменения происходят в тех
случаях, когда проект приводит к физическому изменению ландшафта, в то время как
косвенные изменения могут происходить в тех случаях, когда проект становится элементом
ландшафта, но физически расположен в прилегающем районе. ЗТВ используется в качестве
инструмента для измерения масштабов потенциальных косвенных изменений,

поддерживаемых целевыми полевыми обследованиями.

Масштабы изменений оцениваются по четырехбалльной шкале: высокая, средняя, низкая

или незначительная. Эти критерии характеризуются следующим образом:

» Высокая - заметное изменение характеристик ландшафта на обширной территории,
варьирующееся до очень интенсивного изменения на более ограниченной

территории.

® Средняя — от заметного изменения характеристик ландшафта на обширной

территории до заметного изменения на ограниченной территории.

» Низкая — практически незаметное изменение характеристик ландшафта на

обширной территории или заметное изменение на ограниченной территории.

® Незначительная — никаких заметных изменений в каких-либо характеристиках или

компонентах ландшафта.

Взаимный обзор как средство косвенного изменения характера ландшафта учитывалась при
определении масштабов изменений. Потенциальная степень такой видимости оценивается
по ЗТВ или визуальной оболочке. Каркасные диаграммы и фотомонтаж также

использовались в качестве инструментов для помощи в оценке.

Видность ГВТ в ландшафте будет варьироваться в зависимости от погодных условий. Поэтому
оценка была проведена в соответствии с передовой практикой, предполагая сценарий
«наихудшего случая», т. е. в ясный, яркий день, когда ни элементы переднего плана, ни дымка

не могут повлиять на четкость получаемого изображения.

192248.С1А.В.002 Вемёоп В9 Раде 528
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.2.5.2 Критерии воздействия на ландшафт

Оценка прогнозируемого уровня воздействия была проведена путем анализа величины
изменений, которые, как ожидается, будут испытаны на определенном участке или типе
ландшафтного характера/области, в зависимости от выявленной чувствительности к
изменениям предлагаемого типа и с использованием определенной степени
профессионального суждения. Оценка учитывает прямое воздействие на существующие
элементы ландшафта, особенности и ключевые характеристики и оценивает, будут ли они
либо утрачены, либо изменены их взаимосвязи, в контексте их важности для определения
существующей чувствительности рассматриваемого типа характера/области. Он также
учитывает косвенные воздействия на более широкий ландшафтный контекст.
Ожидаемые воздействия представлены по шкале от: существенного - умеренного - слабого
неблагоприятного -— до незначительного и отсутствия изменений до восходящей шкалы от:

незначительного - умеренного - существенного положительного.
Критерии, принятые для оценки воздействия на ландшафт, следующие:

» Существенное неблагоприятное (или положительное) — очень заметное

ухудшение/улучшение существующего ландшафта.

® Умеренно неблагоприятный (или благотворный) - заметное

ухудшение/улучшение существующего ландшафта.

» Незначительное неблагоприятное (или положительное) -— ощутимое

ухудшение/улучшение существующего ландшафта.

® Незначительное - практически незаметное ухудшение/улучшение существующего

ландшафта.
® Без изменений - отсутствие ухудшения/улучшения существующего ландшафта.

Для целей данной оценки воздействие умеренного уровня и выше считается значительным

с точки зрения ОВОССВ.

Прогнозируемые воздействия были рассмотрены в контексте первичных мер по смягчению
последствий, связанных с планированием участка, кульминацией которых стало заявление о
прогнозируемых воздействиях и их общей значимости для ландшафтных ресурсов

изучаемой территории.

9.2.5.3 Смягчение последствий изменения ландшафта

Ландшафтное и визуальное смягчение последствий для Проекта было заложено в дизайн
ветроэлектростанции и в значительной степени сосредоточено на выборе планировки и
варианта ГВТ, которые сводят к минимуму потенциальное значительное воздействие при

достижении эксплуатационных целей.

192248.С1А.В.002 Вемёоп В9 Раде 529
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.2.5.4 Остаточные воздействия

Поскольку все меры по смягчению воздействия на ландшафт и визуальное воздействие были
сосредоточены на локализации и выборе ВГТ, считается, что последствия, указанные в

основной оценке, представляют собой остаточные воздействия.

9.2.5.5 Ограниченность оценки

Оценке потенциальных воздействий способствовала информация, собранная во время
обзорного визита \\/оо4 в 2019 году, фотографические записи (из обзорного визита и
посещений объектов, проведенных местными специалистами), а также ряд карт и
спутниковых изображений. Оценка была проведена в мае 2021 года, поэтому любые
изменения ландшафта, произошедшие с этой даты, не были включены в эту оценку.
Ограничения, связанные с Сом&-19, не позволили \/оо4 посетить объект в 2020 и 2021 годах,

и поэтому для посещения объекта проекта были привлечены местные специалисты.

Кроме того, признается, что компоновка ГВТ может быть подвержена незначительным
изменениям в зависимости от предпочтительного ЕРС-подрядчика и выбранного им
поставщика / типа ГВТ. Оценка была проведена на основе наихудшей высоты наконечника
ГВТ. Схема проекта была изменена по сравнению с первоначальной оценкой, чтобы учесть

предварительные экологические и социальные выводы...
9.2.6 Оценка визуального воздействия

9.2.6.1 Вопросы, не охваченные оценкой

Считается: воздействия, возникающие в процессе вывода из эксплуатации, имеют такой же
характер и продолжительность, что и воздействия, возникающие в процессе строительства,
и поэтому не рассматриваются отдельно в этой главе. В тех случаях, когда оценка относится
к потенциальному воздействию строительства, имеются репрезентативные данные о

прогнозируемом воздействии вывода из эксплуатации.

9.2.6.2 Потенциальные воздействия

Эстетика ландшафта связана с тем, как люди визуально воспринимают окружающий
ландшафт. Неблагоприятные визуальные воздействия могут происходить из-за вторжения в
устоявшиеся представления новых особенностей не соответствующих существующей
структуре, масштабу и композиции. Тем не менее, визуальное воздействие может быть
полезным, когда создается привлекательный фокус на ранее ничем не примечательном виде
или уменьшается влияние ранее отвлекающих факторов. Значимость воздействия будет
варьироваться в зависимости от характера и степени происходящих изменений, восприятия

ценности и состава существующего мнения.

В контексте Проекта основные проблемы связаны:

192248.С1А.В.002 Вемёоп В9 Раде 530
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

® С внедрением ГВТ, ВЛЭП и связанных с ними сооружений, дорог, подстанций,
складских помещений и площадок.

® С органичным включением ГВТ, ВЛЭП и связанных с ними элементов в картину
обзора, открывающуюся взглядам проезжающих туристов с дорог и других
маршрутов.

® С потенциалом ГВТ, ВЛЭП и других особенностей обновленного ландшафта для
изменения признанных, устоявшихся или ценных взглядов, испытываемых туристами

и другими посетителями, включая обзор, открывающийся с вершин холмов.

Полное описание представлено в Главе 2 (Описание проекта).
9.3 — Оценка ландшафтных особенностей

9.3.1 Типы ландшафтов (ЕСТ)

Проект расположен в пустыне Кызылкум, в значительной степени находится в пределах
каменистой пустынной зоны; более обширная область представляет собой гипсовую
пустыню с образованными здесь городом Зарафшан и небольшими поселками. В радиусе

35 км находятся следующие (СТ:

® (СТ Гипсовые пустыни

® (СТ Соляные пустыни

® [СТ Песчаные пустыни

» (СТГород

® [СТ Горные и промышленные разработки

® [СТ Горный массив Тамдытау

9.3.1.1 ЕСТ пустыни

Гипсовые пустыни (СТ простираются на большей части 35-километровой исследуемой
территории, в то время как Песчаная пустыня ограничена внешними краями этой области.
(СТ Соляная пустыня (солончак) характеризуется высоким содержанием солей. (СТ
Скалистые (каменистые) пустыни простираются по всей территории проекта и его

окрестностям.

192248.С1А.В.002 Вемёоп В9 Раде 531
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Рисунок 9-1: Фотография в районе проекта - Скалистые пустыни '2*

Подгруппы пустынных (СТ являются типичными для этого региона и не изолированы только

в районе проекта.

9.3.1.2 Городской ЕСТ

Этот (СТ относится к населенным пунктам — городу Зарафшан и более мелким населенным
пунктам в районе проекта. Самая большая площадь приходится на город Зарафшан, однако,

учитывая более широкую площадь, этот ЕСТ охватывает небольшой процент.

9.3.1.3 ЕСТ горных и промышленных разработок

Этот ЕСТ включает золотой рудник Мурунтау к юго-востоку от Проектной зоны, который
является одним из крупнейших в мире открытых золотых приисков, действующих уже более
50 лет. Размеры открытого карьера составляют 3,5 тыс. м х 3 км.'?° Кроме того, в пределах
35-40 км от проектной площадки находятся другие шахты и небольшие предприятия, как

показано в Томе 2, рисунок 9-2..

124 |паде Нот бооде Еайй 2020

125

192248.С1А.В.002 Вемёоп В9 Раде 532
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую
среду и социальные вопросы

9.3.1.4 (СТ горный хребет Тамдытау

Горный хребет лежит к северу от территории проекта. Достигает в высоту до 1000 ми
простирается более чем на 60 км. Он состоит из расчлененного массива с плоской вершиной
с широтными скалистыми хребтами и несколькими скалистыми возвышенностями. 12°

Рисунок 9-2 ниже иллюстрирует этот (СТ.

Рисунок 9-2: [СТ"27 Горный хребет Тамдытау

9.3.2 Оценка воздействия на ландшафт

Степень, в которой Проект повлияет на существующий ландшафт, зависит от его отдельных

компонентов и способности существующего ландшафта вместить их.

В следующем разделе представлена оценка воздействия, которое Проект окажет на
ландшафтные обозначения и характер ландшафта, определенные в рамках исходных
условий. Оценка учитывает воздействие во время строительства и в долгосрочной
перспективе на этапе эксплуатации в соответствии с критериями воздействия, изложенными
в разделе 9.2.5.

126 Тне бгеаё 5оме! ЕпсуораеФаа, 3'3 Е оп 1970-1979. 2010 ба Сгочр.

127 |паде Нот бооде Еай! 2020.

192248.С1А.В.002 Вемёоп В9 Раде 533
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Ключевые компоненты Проекта, которые могут привести к воздействию на ландшафт,

следующие:

® 111 ГВТ.

® Подъездные пути и участки с твердым покрытием.
® Временный строительный комплекс.

® Здание подстанции.

® Складские помещения / склад.

® Две коротких ВЛЭП.

® Модернизация бетонного завода.

Жилые помещения для работников, которые предлагается использовать в рамках проекта —
уже существующие здания, они являются частью базового уровня, будучи уже
расположенными в пределах ландшафта. Поэтому данный аспект не рассматривался далее в

рамках оценки ландшафта, поскольку дополнительных воздействий не предвидится.

Все затронутые участки будут, насколько это возможно, ограничены указанными площадями,
а временная строительная площадка, котлованы для фундаментов ГВТ, площадки для
кранов, траншеи для подземных кабелей будут восстановлены после завершения

строительства.

Ландшафтное и визуальное воздействия, возникающее в результате строительства и
эксплуатации проекта, подробно описано ниже. Воздействие (СТ на каменистые, гипсовые,
песчаные пустыни и солончаки считается сходным по своей природе, поэтому

сгруппированы вместе для целей настоящей оценки.

9.3.2.1 Пустынные группы ЕСТ

Как отмечалось выше, территория Проекта относится к ЕСТ Скалистые пустыни. Основные
зоны нарушения ландшафта перечислены в Главе 2 «Описание проекта» и в разделе 9.3.1
выше. В ландшафт будет введена новая техника и оборудование, в том числе кран, грузовики
(обычно 20-тонные, но иногда и более крупные), экскаваторы, бульдозеры и другая тяжелая
техника. Кроме того, здесь будут размещены временные складские помещения и места для
временного проживания рабочих. Основным источником воздействия на ЕСТ в процессе

эксплуатации является монтаж ГВТ.

192248.С1А.В.002 Вемёоп В9 Раде 534
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Ключевой аспект этого [СТ — его относительно редкая пустынная природа, с наличием
искусственных вертикальных элементов ВЛЭП и дорог. Чувствительность оценивается как
средняя, поскольку сельский характер ландшафта, вероятно, имеет определенное значение
в местном контексте. Масштаб изменения (СТ во время строительства низкий, так как будет
затронута лишь небольшая часть местного ландшафта. Продолжительность воздействия во
время строительства носит временный и среднесрочный характер и, по всей вероятности,
будет несколько зависеть от окружающих топографических условий. Таким образом,

значимость воздействия во время строительства незначительна.

Наибольшее воздействие будет оказано во время эксплуатации, особенно на расстояниях
менее 5 км от предполагаемой проектной площадки. Однако обширность (СТ вместе с
наличием существующих ВЛЭП обеспечивает достаточную способность поглощать этот
уровень воздействия без существенного влияния на ключевые характеристики (СТ. Новые
ВЛЭП не внесут существенных изменений в (СТ, поскольку многочисленные ВЛЭП уже
присутствуют. Следовательно, величина воздействия, вероятно, будет средней на
расстояниях до 10 км, снижаясь до низкой на дальнейших расстояниях. В результате
воздействие является умеренным и значительным в пределах 5 км от Проекта. На расстоянии

более 5 км воздействие оценивается как незначительное.

9.3.2.2 Городской ЕСТ

В пределах более широкой исследуемой территории находится ряд населенных пунктов. К
ним относятся крупный город Зарафшан, который находится примерно в 7 км к западу, и
более мелкие населенные пункты Тамдыбулак и Мурунтау, а также села Джынгыльды, Кыныр,
Казибек би, Рохат, Аджырыкты и Янги Тамды на более широкой территории Проекта.
Основные виды землепользования вокруг этих небольших поселений — добыча полезных
ископаемых, натуральное и мелкое сельское хозяйство. Ландшафтная чувствительность
территории к Проекту снижена из-за наличия существующих антропогенных застроек,

созданных людьми.

Инфраструктура Проекта в основном не находится в пределах этого (СТ, за исключением
модернизации бетонного завода, заключающаяся в установке дополнительных резервуаров
на существующем предприятии. Изменения будут едва заметны в существующих
промышленных условиях. Чувствительность этого ЕСТ считается низкой, поскольку он уже
разработан как для жилых, так и для промышленных помещений. Величина изменения (СТ
во время строительства в целом низкая, так как изменение будет едва заметно в ландшафте.
Продолжительность воздействия во время строительства носит временный и краткосрочный
характер и, вероятно, будет скрыта окружающей топографией. Эффект при строительстве

пренебрежимо мал и незначителен.

192248.С1А.В.002 Вемёоп В9 Раде 535
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Наибольшее воздействие будет оказано во время эксплуатации, однако из-за уже сильно
нарушенного характера СТ величина изменений в целом, вероятно, будет низкой, в

результате эффект будет незначительным.

9.3.2.3 ЕСТ горные и промышленные разработки

В более обширной зоне проекта есть ряд горнодобывающих и промышленных районов.
Ближайшей шахтой к проекту является шахта Мурунтау, расположенная к юго-востоку от
участка. Учитывая промышленный характер этого (СТ, чувствительность оценивается как
низкая. Масштабы изменений, вызванных Проектом, также считаются низкими, поскольку
это уже застроенные районы с ландшафтным характером, который не изменится в результате
строительства или внедрения ГВТ в ландшафт. Продолжительность воздействия во время
строительства является временной и краткосрочной и, вероятно, будет зависеть от

окружающей топографии. Эффект во время строительства и эксплуатации незначителен.

9.3.2.4 ЕСТ горный хребет Тамдытау

Горный массив расположен к северу от территории Проекта. Этот ЕСТ состоит из широко
открытого горного пространства, практически не застроенного. Чувствительность ландшафта
считается средней из-за отсутствия застройки. Из-за возвышенного положения ЕСТ величина
изменений, связанных с Проектом, также считается средней, поскольку Проект будет заметен

на расстоянии.

Продолжительность воздействия во время строительства является временной и
краткосрочной и, вероятно, будет частично экранирована окружающей топографией.

Эффект во время строительства — от умеренного до незначительного.

Наибольшее воздействие будет ощущаться во время эксплуатации — от умеренного до

значительного.

9.3.3 Ключевые этапы оценки

СЕМА предлагает оценивать визуальное воздействие на основе четкого понимания
предлагаемого развития и любых принимаемых мер по смягчению последствий. Знакомство
с участком и степенью, характером и ожиданием в отношении существующих мнений также
является ключевым фактором в установлении визуальной чувствительности к изменениям с
точки зрения предлагаемого развития. Руководящие принципы требуют оценки степени
изменения взглядов, испытываемых чувствительными реципиентами, включая людей —
живущих, работающих, путешествующих и осуществляющих деятельность в пределах

ландшафта, с последующей оценкой значимости воздействия.

192248.С1А.В.002 Вемёоп В9 Раде 536
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.4 Эстетика ландшафта

В этом разделе представлена оценка потенциального воздействия на визуальную
привлекательность территории в результате внедрения Проекта. В нем описываются и
оцениваются потенциальные изменения в существующих визуальных обзорах, полученных
с жилых объектов, мест работы, маршрутов, популярных направлений и стратегических
точек зрения на этапах строительства и эксплуатации Проекта, а также степень, в которой

пейзаж влияет на жителей, посетителей и пользователей.

9.4.1 Основа оценки

В этом разделе оценивается визуальное воздействие Проекта путем определения степени
ожидаемого изменения визуальной привлекательности для людей, использующих здания и

открытые общественные пространства, которые произойдут в результате Проекта.

Ключевые элементы и характеристики Проекта, которые могут привести к визуальному

воздействию, следующие:
® 11ТГВТ
® Доступ к дорогам и участкам с твердым покрытием.
® Здание подстанции.
® Временный комплекс/складские помещения/склад.
® Две короткие ВЛЭП.

® Бетоносмесительный завод (сопутствующий объект, оцениваемый в Главе 17
настоящей ОВОССВ).

Жилье для рабочих, которое предлагается использовать для Проекта, представляет собой
существующее здание в городе Зарафшан. Следовательно, оно является частью
существующего базового ландшафта, поскольку уже расположено в нем. Этот аспект больше
не рассматривается в рамках оценки ландшафта, поскольку дополнительных воздействий не

предвидится.

Все нарушенные участки будут ограничены, насколько это практически возможно,
указанными районами и зонами, временным строительным комплексом, котлованами для
фундаментов ГВТ, площадками для кранов, траншеями подземных кабелей, которые будут

восстановлены после завершения строительства.

192248.С1А.В.002 Вемёоп В9 Раде 537
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.4.2 Точки обзора

Как описано ранее, ЗТВ сообщил о выборе семи точек наблюдения (\Р) в пределах 35-
километровой области исследования. Эти смотровые площадки призваны обеспечить
репрезентативную картину потенциальной видимости и воздействия проекта в рамках
более широкой области исследования. Семь выбранных точек зрения подробно изложены

в таблице 9-1 и показаны на рисунке 9-1 тома 2.

Визуализация (проводные линии) показана в томе 2, рисунки 9-3-9-9. На сегодняшний день
фотомонтажи не производились, поскольку из-за ограничений на поездки, связанных с

СОМ-19, сделать необходимые фотографии в 2020 и 2021 годах не удалось.

Таблица 9-1: Репрезентативные точки обзора

192248.С1А.В.002 Вемёоп В9 Раде 538
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

# Место Расстояние Координаты Основание для
положение до включения
ближайшего
ГВТ
\УР1 Дорога в 6.3 Кт Е629651 №4596350 К юго-востоку от ГВТ
Бесапан м
Репрезентативный вид
для участников
дорожного движения.
\МР2 К югу от 9.1 Кт Е6б33524 №4597713 К юго-востоку от
Мурунтау проекта, недалеко от
населенного пункта.
\УРЗ К югу от 2.6 Кт Еб25229 №4597936 Пользователи
промышленно железнодорожного
й зоны / транспорта,
железнодоро промышленная
жного депо. рабочая зона.
Юго-восточная часть
проекта.
УР4 Окраина 8.8 Кт Е599506 №4601932 | Окраина населенного
Зарафшана. пункта к западу от
площадки Проекта.
УР5 Возвышенност 5.2 Кт Еб22812. №4612770 (Вид свозвышенности к
ь на севере. северу от проекта.
\УРб Гостиница 1.8 Кт Е615083 №4601432 Вид из зоны обзора,
используемой
постояльцами
гостиницы.
\УРб находится в
непосредственной
близости от
священного кладбища
“Гуджумли Авлие".
УР 7 Укрытие на 900 т Еб14078 №4607363 | Репрезентативный вид
ферме для пользователей
ферм / укрытий в этой
области на северо-
западе от проектной
площадки.
192248.СГА.В.002 вемзюп В9 Раде 539

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.4.3 Оценка визуального воздействия

Воздействия регистрируются как на этапе строительства, так и на максимальный срок
эксплуатации ветроэлектростанции (25 лет). Хотя признано, что в этом случае большинство
реципиентов не будет знать о крупных этапах программы строительства, при оценке
последствий строительства необходимо учитывать наихудший сценарий, т.е. при возведении
ГВТ. Учитывается также визуальный эффект, возникающий в результате дорожного движения
на строительной площадке, и это отражено в оценке. Считается, что умеренные и выше

последствия являются значительными.

Ниже дается описание существующего визуального контекста для каждого из реципиентов
точек обзора, и разъясняются последствия, которые введение проекта будет иметь для

существующего мнения и оценки воздействия.

9.4.3.1 УР 1: Дорога в Бесапан (Том 2, Рисунок 9-3)

Эта смотровая площадка расположена к юго-востоку от проектной зоны на дороге в Бесапан,
примерно в 6,3 км от ближайшей ГВТ. Дорога является репрезентативной для населения,
направляющегося на Проект. С этой точки зрения многие ГВТ сгруппированы в центре на

дальнем плане, и ни одна из них не выделяется больше, чем другая.

Чувствительность точки обзора считается средней поскольку вид не считается
высокозначимым, однако он репрезентативен для людей, путешествующих по дороге.
Величина изменений считается низкой во время строительства и низкой во время
эксплуатации из-за большого расстояния до ГВТ. Проект не приведет к заметному
изменению существующего вида. Воздействия во время строительства и эксплуатации

считаются незначительными.

9.4.3.2 УР 2: к югу от Мурунтау (Том 2, Рисунок 9-4)

\УР2 расположен к юго-востоку от Проекта, к югу от поселка Муратау, недалеко от зоны
добычи полезных ископаемых и в 9,1 км от ближайшей ГВТ. Люди, которые здесь проживают,
являются работниками шахты. С этой точки зрения обзор ГВТ незначителен, а наконечники

едва видны на дальнем плане.

Чувствительность точки обзора считается от средней до низкой, поскольку она отражает
место проживания людей, однако она расположена в промышленной зоне добычи полезных
ископаемых. Величина изменения оценивается как Низкая-Незначительная во время
строительства и Низкая во время эксплуатации, поскольку из-за расстояния до ГВТ Проект
не приведет к заметному изменению существующего вида. Воздействия при строительстве и

эксплуатации считаются незначительными..

192248.С1А.В.002 Вемёоп В9 Раде 540
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.4.3.3 \Р 3: К югу отпромышленной зоны / железнодорожного депо (Том 2, Рисунок
9-5)

Смотровая площадка отражает виды промышленной зоны, расположенной примерно в 2,6
км кюго-востоку от проекта. С этого места Проект хорошо обозрим от дальнего до среднего

уровня.

На западе видны 28 ГВТ к северу от этой точки обзора на среднем и дальнем планах.
Наиболее заметны ГВТ 86 и 88, расположенные на возвышенности. Ряд других ГВТ виден к
северу на нижней площадке, в том числе ГВТ 57, 60, 64, 65, 68, 70, 77, 78, 80, 103, 104.

Остальные расположены в удалении и не видны в полном объеме.

На севере ГВТ 10, 92 и 101 хорошо видны на среднем плане к западу от этой точки обзора.
ГВТ 90, 95 и 98 видны частично. Остальные видимые ГВТ отодвинуты на задний план. Из-за
особенностей рельефа ГВТ в некоторой степени скрыты от глаз и не видны к востоку от точки

обзора.

Чувствительность точки обзора считается средней или низкой, учитывая, что она
репрезентативна для области, где работают люди. Величина изменений считается средней
или низкой как во время строительства, так и во время эксплуатации, поскольку Проект не
приведет к заметному изменению существующего ландшафта. Воздействие как во время

строительства, так и при эксплуатации оценивается как умеренное или незначительное.

9.4.3.4 УР 4: Окраина Зарафшана (Том 2, Рис. 9-6)

Эта точка обзора расположена примерно в 8,8 км от ближайшего ГВТ и характерна для
жителей этого района Зарафшана. Отсюда проект едва виден, он расположен на дальнем
плане. Чувствительность точки обзора считается средней, поскольку она не считается
высокозначимой, однако является репрезентативной для жителей. Считается, что в период
как строительства, так и эксплуатации масштабы изменений будут низкими, поскольку в
результате осуществления проекта существующая точка зрения практически не изменится.
Последствия как в ходе строительства, так и в ходе эксплуатации оцениваются как

незначительные.

9.4.3.5 УР 5: Возвышенность на севере (Том 2, Рис. 9-7)

Смотровая площадка расположена в 5,2 км от ближайшей ГВТ в горной местности на севере.
Этот вид считается репрезентативным для людей, которые посещают горы для отдыха или в

других целях.

Чувствительность точки обзора считается средней, поскольку она отражает область,
используемую людьми для прогулок / отдыха. Большинство ГВТ, распределенные

относительно равномерно по всей линии обзора, видны на дальнем плане.

192248.С1А.В.002 Вемёоп В9 Раде 541
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую
среду и социальные вопросы

Величина изменений считается низкой во время строительства и увеличивается до
умеренной во время эксплуатации, поскольку проект приведет к заметному изменению
существующего вида. Поэтому воздействие во время строительства считается
незначительным, а во время эксплуатации — повышающимся до умеренного и

значительного.

9.4.3.6 УР 6: Гостиница (Том 2, Рисунок 9-8)

УР находится в гостинице, используемой в основном близлежащей горнодобывающей
компанией, в 1,8 км от ближайшего ГВТ к западу от Проекта. Он был выбран для определения
влияния проекта на мнения туристов, которые гостят здесь.

Кроме того, учитываются последствия для священного кладбища "Гуджумли Авли", которое
расположено в непосредственной близости от \Р 6.

Чувствительность точки обзора считается средней - высокой, поскольку она имеет
умеренное значение и является местом, куда люди приезжают, чтобы насладиться пейзажем
и окружением, а также поклониться могилам на священном кладбище "Гуджумли Авли".
Однако из-за топографии проект едва виден, особенно с северо-западной точки обзора, где
просматриваются только лопасти ГВТ 18 и едва виден край лопастей ГВТ 16.

С северо-востока на западе видны лопасти ГВТ 38, и едва виден край лопастей ГВТ 39; ГВТ 42

и 46 частично видны на востоке, а вершина ГВТ 52 практически незаметна.

Масштабы изменений считаются низкими и незначительными во время строительства,
поскольку изменения едва заметны. Последствия во время эксплуатации считаются

незначительными как для гостиницы, так и для близлежащего священного кладбища.

9.4.3.7 УР 7: укрытие на ферме (Том 2, Рис 9-9)

\УР расположен в 900 м к северо-западу от проектной площадки и открывает виды, которые
будут наблюдаться фермерами/скотоводами, использующими укрытие и более широкую

территорию в течение всего года.

Чувствительность точки обзора считается средней, поскольку она отражает взгляды и
мнения людей, проживающих в этом районе и работающих на земле, ухаживающих за
овцами и крупным рогатым скотом (в основном). С северо-восточного ракурса в этом месте
ГВТ 34 и 36 более заметны, лопасти ГВТ 41 и 44 видны вдалеке на востоке, а края лопастей
ГВТ 75и 82 едва видны.

С юго-востока ГВТ 1 является очень заметной деталью в центре обзора, ВГТ 33 и 37 видны в
отдалении. Видны лопасти ВТГ 35 и 39, а лопасти ГВТ 45 и 49 едва заметны. ГВТ 50 наиболее
заметна к западу, там же видны лопасти ГВТ 2, 55 и 66 и вершина ГВТ 73. К востоку видны
вершины ГВТ 01 и 32 и все лопасти ГВТ 28-30.

192248.С1А.В.002 Вемёоп В9 Раде 542
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Переходя к юго-западному ракурсу, можно увидеть относительно равномерное
распределение ГВТ 23. Восточный ракурс свободен от ГВТ, — они расположены в глубине,

не выделяясь на общем фоне.

Эти места используются фермерами/скотоводами от 2-3 дней до одного месяца в разное
время года для ухода за животными. Однако в оценке был рассмотрен наихудший сценарий

полной занятости в течение всего года.

Величина изменения считается от низкой до умеренной во время строительства и высокой
во время эксплуатации. В целом воздействия во время строительства оцениваются от
умеренного до незначительного, во время эксплуатации этот показатель повысится до

среднего и, следовательно, значительного.
9.5  Смягчение последствий

9.5.1 Строительство

Наилучшая форма смягчения воздействия на ландшафт и визуальные эффекты,
возникающего в результате строительства, связана с сохранением почв (глава 9, Геология и

почвы) и включает:

® Ограничение ущерба, наносимого любой растительности, путем сведения к
минимуму зон строительства и дорог и соблюдения строгих требований в отношении

постоянного присутствия транспортных средств на дорогах.

х Восстановление местных видов растений / растительности там, где больше не
требуются строительные площадки и дороги. Это позволит сократить

продолжительность визуального воздействия.

Меры по снижению неблагоприятного воздействия мусора и отходов (пластиковые пакеты,

бутылки ит. д.) включают:
® Предоставление надлежащих условий для утилизации мусора.
» Обучение персонала обращению с отходами.
® Максимальное сокращение количества отходов.

х Сбор твердых отходов и хранение до тех пор, пока они не будут доставлены в

соответствующий пункт утилизации.

Организация уборки существующего мусора.

192248.С1А.В.002 Вемёоп В9 Раде 543
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.5.2 Эксплуатация

Варианты смягчения последствий довольно ограничены во время эксплуатации, и для этого
проекта основное внимание будет уделено реализации Плана развития сообщества, чтобы
гарантировать: любое визуальное воздействие на местное население компенсируется

соответствующим уровнем пользы для сообщества.

Консультации будут продолжаться во время строительства и эксплуатации в соответствии с
программой, изложенной в ПВЗС. Механизм рассмотрения жалоб останется в силе и для

периода эксплуатации.

9.6 Остаточное воздействие

Воздействия, связанные с характером ландшафта, являются воздействиями умеренной
значимости, прогнозируемыми для ЕСТ группы пустынь в пределах 5 км от Проекта только
во время эксплуатации, и умеренной значимости — во время строительства и эксплуатации

относительно ЕСТ горный хребет Тамдытау.

Учитывая топографию местности, большинство смотровых площадок испытывают
воздействия, которые не считаются значительными. УР 5, вид с возвышенности к северу от
площадки, и УР 7, вид из фермерского укрытия, вероятно, будут подвергаться воздействиям
умеренной значимости во время эксплуатации, учитывая протяженность видимых ГВТ в

дальней части площадки.

9.7  Совокупное воздействие

С учетом того, что Проект является одним из первых в Узбекистане, кумулятивное
воздействие на другие ветровые электростанции отсутствует. Вместе с тем был рассмотрен

вопрос о строительстве ВЛЭП на участке от Навои до Бесапана.

Совокупный эффект от модернизации ВЛЭП Навои-Бесапан и одновременной реализации
Проекта не повлияет на общий характер района. Несмотря на то, что линия ВЛЭП может быть
заметна с некоторых точке обзора, особенно рядом с предлагаемыми ГВТ, это не изменит
общую значимость эффекта для зрительных рецепторов, особенно с учетом уже
существующих ВЛЭП, пересекающих проектную площадку.

Значительных кумулятивных воздействий в отношении действующего рудника Мурунтау к

юго-востоку от Проекта не прогнозируется.

192248.С1А.В.002 Вемёоп В9 Раде 544
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

9.8 Краткое изложение воздействий

Существенными считаются воздействия, оцененные как умеренные или выше. Значительные
воздействия ожидаются для горного хребта Тамдытау, и \Р5 (возвышенность к северу),
учитывая возвышенное положение и протяженность ГВТ, видимых с этого места. \Р7
(фермерское укрытие) будет испытывать умеренные воздействия из-за своего расположения

и выдающегося положения ряда ГВТ из этой точки обзора.

192248.С1А.В.002 Вемёоп В9 Раде 545
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

10 Археология и культурное наследие

10.1 Введение

Культурное наследие важно как источник ценной исторической и научной информации, как
ресурс для экономического и социального развития и как неотъемлемая часть культурной

самобытности, обычаев и преемственности народа.

В этой главе оценивается потенциальное воздействие Проекта и связанных с ним работ на
объекты культурного наследия в окрестностях участка строительства. Смягчение
последствий для уменьшения неблагоприятных воздействий и увеличения выгод

предлагается там, где это уместно и возможно.

10.2 Методология оценки

Исходные данные были собраны с помощью кабинетных исследований, отчета специалиста
по археологии (октябрь 2020)'?8, посещения объекта и интервью с представителями
Министерства культуры и Духовного управления мусульман Узбекистана, проведенные

археологом"? в октябре 2020.

Эта информация была использована для руководства оценкой потенциальных воздействий.

Метод оценки основан на изложенном в главе 4 (Методология оценки).

10.3 Исходные условия

Результаты поиска на онлайн-ресурсах Организации Объединенных Наций по вопросам
образования, науки и культуры (ЮНЕСКО) свидетельствуют: вблизи Проекта нет никаких
объектов всемирного культурного наследия, а ближайшим к участку строительства объектом
всемирного наследия является культурный исторический центр Бухары, расположенный

примерно в 190 км к югу от предлагаемого проекта".

128 Доктор Владимир Карасев. Археологические памятники в центральной части Тамдытау,
Навоийская область Узбекистана, октябрь 2020 г.

129 Владимир Карасев, доктор исторических наук, археолог

130 Нирз://мис.ипезсо.огд/еп/з{айезратез/ит

192248.С1А.В.002 Вемёоп В9 Раде 546
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

По данным министерства культуры, данные о нематериальном культурном наследии в
районе осуществления проекта отсутствуют. Министерство также подтвердило, что в
последнее время в ЮНЕСКО не поступало никаких предложений, касающихся объектов

культурного наследия в Навоийской области.

Согласно докладу об археологических раскопках, в районе проекта нет известных
археологических или культурных памятников, однако этот район не был хорошо изучен с
точки зрения археологии. В архивах Главного научного управления по охране культурного

наследия Министерства культуры Республики Узбекистан документов на этот счет нет.

В северо-восточной части проектной площадки расположены следы естественных
кольцевых структур, сложенных из горных пород. Согласно археологическому отчету, эта
геологическая структура является остатками палеовулкана. На аэрофотоснимках выявлены
кольцевые структуры диаметром не менее 1000 м с сопровождающими их более мелкими
следами предполагаемых вулканических структур в виде колец диаметром от 200 до 450 м.
Они были исследованы в 1993 году Аэрокосмической партией объединения
«Ташкентгеология» на наличие древних рудных выработок, однако ни одна не была
обнаружена. Согласно Археологическому отчету, эта геологическая структура не включена
ни в один государственный реестр. Тем не менее, рекомендуется проконсультироваться с
соответствующими местными властями до начала строительства и выяснить, требуются ли

какие-либо защитные зоны/буферы для этой геологической структуры.

К югу от проекта, рядом с туристическим курортом Золотой Ключик, находится религиозное
место (святое захоронение). По данным Духовного управления мусульман Узбекистана, это
памятник святым Алтынбай-ате и Телеу-Ате'3'. Религиозный объект находится примерно в 2

км к западу от ближайшей ГВТ.

Фотографии участка, именуемого "Гуджумли Авлийо", приведены рис. 10-1 и рис. 10-2.

Расположение религиозного объекта представлено в томе 2, рисунок 10-1.

131 Ог. Мати Кагазуом. Агспаео!одгса! $Кез п {пе Сегига! Раг о! Татауаи, Мамо! Ведюп о! И2бею$ап.
ОстюБег 2020.

192248.С1А.В.002 Вемёоп В9 Раде 547
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

батзипд Тре Сатега

Разу!юхор Ад

Рисунок 10-1: Религиозный объект (фото 1)

Рисунок 10-2: Религиозный объект (фото 2)

192248.С1А.В.002 Вемёоп В9 Раде 548
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Древний шахтный ствол, датируемый 10-12 веками нашей эры, расположен в карьере
Мурунтау (к юго-востоку от проектной площадки), однако с расширением добычи полезных

ископаемых последняя древняя шахта была снесена в августе 1995 года'3.

В Отчете по археологии отмечается: примерно в 30 км к северо-востоку от проектной
площадки, на окраине села Тамды булак, находятся остатки археологических памятников
(древняя укрепленная усадьба и средневековый караван-сарай). В этом же районе выявлено
несколько курганов, однако эти памятники не изучались в рамках каких-либо

археологических изысканий или научных исследований.

Палеонтологический участок из окаменелых деревьев расположен в западной части
бассейна Мингбулака, в 32 км от поселка Мингбулак и примерно в 185 км к северо-западу
от места реализации проекта. Система каньонов имеет длину более 10 км и занимает
площадь около 30 км?. Район называется Джаракудук («Колодец у обрыва») и состоит из
геологической формации прибрежно-морских и дельтовых образований позднего мелового
периода. Окаменелый лес, образовавшийся в результате произрастания леса в этом месте
более 96 миллионов лет назад, хорошо сохранился и хранит окаменелые останки
многочисленных вымерших животных (более 70 видов животных на уровне семейства и
более 200 на уровне рода и вида). Высота сохранившихся стволов деревьев каменного леса
достигает четырех метров. В лесах обитали крупные динозавры, а в скалах среди

окаменевших деревьев были найдены акульи зубы и останки древних черепах.

10.4 Оценка воздействия

Считается, что Проект не окажет прямого воздействия на какое-либо международно или
национально признанное наследие (критическое культурное наследие, согласно

определению в СД 8 МФК).

Согласно археологическому отчету, на территории Проекта нет известных объектов
культурного наследия (религиозный объект находится примерно в 2 км от ближайшей ВТГ).
Таким образом, чувствительность площадки и величина изменений во время строительства
и эксплуатации оцениваются как Низкая. Поэтому значимость воздействия пренебрежимо

мала и незначительна.

132 Ог. Мадити Кагазуом. Агспаеоодгса! $Кез п {Пе Сегига! Раг оЁ Татауаи, Мамо! Ведюп о! И2бею$ап.
ОстюБег 2020.

192248.С1А.В.002 Вемёоп В9 Раде 549
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Тем не менее, в связи с тем, что территория Проекта недостаточно хорошо изучена с точки
зрения археологии, во время строительных работ остается возможность обнаружения ранее
захороненных археологических (случайных) находок. Чувствительность оценивается как
Низкая/Средняя (принимая во внимание потенциал погребенной археологии), величина
воздействия на неизвестные объекты оценивается как Средняя, поэтому значимость

воздействия является Незначительной/Умеренной и незначительной.

Что касается эксплуатационного воздействия, — рассмотрены косвенные воздействия для
священного кладбища «Гуджумли Авлиё». Линия обзора была разработана как часть
ландшафтной и визуальной оценки соседнего туристического курорта «Золотой ключ», и
указывает на то, что ГВТ будут отсюда едва видны, поскольку горы к северу от святого
кладбища закрывают большую часть ГВТ. Чувствительность этого рецептора — от средней
до высокой, однако величина воздействия считается низкой, а связанные с этим косвенные

воздействия незначительными.

10.5 Смягчение

10.5.1 Строительство

Смягчение последствий во время строительства будет сосредоточено на соответствующей
процедуре случайных археологических находок во время начальных строительных работ для

выявления любых обнаруженных археологических объектов.

В Плане строительства ПЭиС будут изложены действия и меры, необходимые для
эффективного управления рисками и воздействиями на культурное наследие на этапе
строительства Проекта. Это будет включать определение ролей и обязанностей по
выполнению требований по смягчению последствий и управлению, а также описание мер
по смягчению последствий для защиты существующих объектов культурного наследия,

например, путем их демаркации.

В соответствии с требованиями Гражданского кодекса Республики Узбекистан (от 21.12.1995),
1ЕС Р$8, ЕБРР РЕ8 и Заявлением о Политике защиты АБР, положения по управлению
случайными находками будут разработаны с помощью процедуры случайной находки,
которая будет применяться в случае, если впоследствии будут обнаружены объекты
культурного наследия. Рекомендуется, чтобы процедурный документ был подготовлен с

привлечением национального археолога.

Компания или ее подрядчики не будут препятствовать шансам обнаружения любых
случайных находок до тех пор, пока не будет проведена их оценка компетентным

специалистом и определены действия, соответствующие требованиям СД8 МФК.

192248.С1А.В.002 Вемёоп В9 Раде 550
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Процедура случайных археологических находок определяется как официальная программа
наблюдения и исследования во время любой операции, проводимой по неархеологическим
причинам (например, строительство ветряной электростанции) в пределах определенного
района; или на участке, где существует вероятность повреждения или уничтожения
археологических находок (рабочая зона). Результатом процедуры станет подготовка отчета

и архивирование находок.
Процедура случайных археологических находок будет заключаться в следующем:

® Обеспечить в рамках имеющихся ресурсов сохранение археологических находок,
наличие и характер которых не могут быть установлены (или установлены с
достаточной точностью) до начала разработки или других потенциально опасных
работ.

® Предоставить возможность наблюдающему археологу при необходимости
сигнализировать всем заинтересованным сторонам о находке археологического
материала, для сохранения которого недостаточно ресурсов в соответствии с
надлежащими стандартами.

® Процедура случайных археологических находок будет направлена на установление
и предоставление информации об археологических ресурсах, существующих на
участке. В соответствии с Гражданским кодексом (от 21.12.1995) и Законом
Узбекистана "Об охране и использовании объектов археологического наследия" (от
13.10.2009, М ЗРУ-229), если во время земляных работ обнаружены археологические
или исторические объекты, раскопки должны быть прекращены с немедленным

уведомлением ближайших Отдела полиции и Государственного музея.

Во время строительства будут проведены беседы, инструктажи и учебные занятия, чтобы
гарантировать: рабочие будут внимательны к любым свидетельствам прошлой культурной
деятельности в этом районе. К разработке учебного материала рекомендуется привлечь

национального археолога.

В случае обнаружения каких-либо артефактов или свидетельств прошлой деятельности
Компания должна уведомить соответствующие органы и ждать указаний, прежде чем

предпринимать действия.

10.5.2 Эксплуатация

В настоящее время считается, что смягчение последствий во время эксплуатации не
требуется, так как маловероятна потребность в каких-либо земляных работах во время
эксплуатации. В случае такой необходимости процедура случайных находок должна быть

восстановлена для этапа эксплуатации и управляться через оперативный ПЭиС.

192248.С1А.В.002 Вемёоп В9 Раде 551
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую
среду и социальные вопросы

10.6 Совокупное воздействие

В непосредственной близости от Проекта нет ветроэлектростанций, идентифицированных
как действующие или предполагаемые к строительству. Не предполагается, что
модернизация ВЛЭП Навои-Бесапан, находящаяся в стадии строительства, окажет
кумулятивное воздействие в отношении аспектов культурного наследия. Не прогнозируется,
что действующий рудник Мурунтау окажет какое-либо кумулятивное воздействие в связи с

данным Проектом.

10.7 Остаточные эффекты / резюме

Существует потенциальная возможность воздействия на любые ранее не обнаруженные
участки и элементы, которые могут быть обнаружены в ходе строительных работ. Будут
приняты меры по смягчению последствий для привлечения внимания соответствующих
органов к обнаруженным артефактам или доказательствам культурной прошлой

деятельности.

Что касается мер по смягчению последствий: можно сделать вывод, что в результате
осуществления проекта не возникнет каких-либо значительных последствий, связанных с

культурным наследием.

192248.С1А.В.002 Вемёоп В9 Раде 552
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

11 Шум

11.1 Введение

В этой оценке рассматриваются вероятные последствия шума, создаваемого ГВТ, на
чувствительных к шуму рецепторах (ЧШР). Шум может влиять на окружающую среду и

качество жизни отдельных людей и сообществ.

В главе представлена подробная информация о методологии оценки; исходных условиях,
существующих в настоящее время на площадке проекта и в окрестностях; вероятных
шумовых воздействиях на этапах строительства, эксплуатации и вывода Проекта из
эксплуатации; мерах по смягчению последствий, необходимых для предотвращения,
уменьшения или компенсации любых значительных неблагоприятных воздействий и

вероятных остаточных воздействиях после применения этих мер.
11.2 Методология оценки

11.2.1 Нормативно-правовой и политический контекст

Обзор основных рекомендаций в отношении шума изложен ниже, а более подробная
информация о законодательстве, политике и рекомендациях, конкретно касающихся
строительного и эксплуатационного шума, изложена в разделах 11.2.1.1 и 11.2.1.2

соответственно.

Распространение шума было смоделировано в соответствии с Международным стандартом

150 9613-2: 1996 Акустика — Ослабление распространения звука на открытом воздухе - Часть

2: Общий метод расчета'33.

133 |цегпаНопа! {апдага 150 9613-2: 1996, АсоизИсв — АНепиаНоп оЁ $оипа аитпда Ргорадайоп Ои!4оогу

192248.С1А.В.002 Вемёоп В9 Раде 553
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Воздействие эксплуатационного шума было оценено в соответствии с местными
нормативными актами"34, Руководящими принципами МФК по охране окружающей среды
здоровья и безопасности (ЕН$'3°) по управлению шумом, а также ЕТЗИ-В-97'36, с учетом
последнего руководства по надлежащей практике (СРСб) Института акустики’

(Великобритания) и Дополнительных руководящих указаний "38.

11.2.1.1 Этап строительства

Эффекты строительного шума обычно носят временный характер и возникают как от
движущихся, так и от статических источников. Оценка позволяет понять временное
воздействие строительного шума и определить подходящие меры по смягчению
последствий, чтобы свести к минимуму любые потенциальные неблагоприятные

последствия.

Не существует известных местных правил или международных стандартов в отношении
строительного шума, но репрезентативные ограничения ограничивают строительный шум

на территории жилой застройки до уровней, указанных в таблице 11-1.

Каких-либо известных местных правил или международных стандартов в отношении шума,
производимого в строительстве, не существует, однако репрезентативные ограничения
ограничивают уровень шума, производимого в жилых районах, уровнями, указанными в
таблице 11-1.
Таблица 11-1: Предельные уровни шума при строительстве на чувствительных

к шуму объектах

134 бапйапап Вщез ап Могт$ оп ргом та аЙомеа поге |еме! по {Пе Пмтд Бий4та, рубИс Бийатд апа
{еп Когу оЁ ПМпд агеа" (бапК8М №.0267-09)

135 имегпаНопа! Нпапсе Согроганоп - Епмгоптегиа|, НеаЁН, апа баеу (ЕН$) Сбичейтез, М№бе
Мападетепь 2007

136 ЕТЗИ-В-97 (2007) Тйе Аззеззтет апа Кайпд о Моёе гот И/та Еагтз, ЕТЗЦ 1юг пе Оерагитеги о! Тгаае
апа пдизну

137 А бооа Ргасисе Сшае ю те АррИсаНоп оГЕТЗИ-В-97 юг #е Аззеззтеп! апа Кайпд о И/та Тифте Мобе,
пище оГАсоизНсс, Мау 2013

138 А бооа Ргасисе Сшае ю те АррИсаноп оЕТЗИ-В-97 [юг #е Аззеззтеп! апа Кайпд о И/та Тите Мобе,
Зирр!етегиагу биапсе Мо{ез 1-5, Мометьег 2013 - беретрег 2014

192248.С1А.В.002 Вемёоп В9 Раде 554
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

пение)

День (07:00 - 22:00) 60
Ночь (22:00 - 07:00) 50

Распространение звука во время строительства было смоделировано с учетом

полусферического распространения с атмосферным поглощением 3,5 дБ/км.

11.2.1.2 Эксплуатационная фаза

При работе ГВТ издают два типа шума: механический и аэродинамический. Основными
источниками механического шума являются внутренние компоненты, расположенные
внутри гондолы: коробка передач и генератор. Механический шум от современной ГВТ
незначителен, поскольку ее конструкция высокотехнологична. Аэродинамический шум
возникает из-за движения лопастей, проходящих через воздух. При высоких скоростях ветра
аэродинамический шум обычно маскируется усиливающимся звуком ветра, дующего сквозь
деревья и вокруг зданий, и турбулентным шумом воздуха. Уровень маскировки шума
определяет воспринимаемую слышимость ветряной электростанции. Оценка шумового
воздействия устанавливает взаимосвязь между шумом ВЛЭП и естественным маскирующим

шумом и оценивает уровни в соответствии с установленными стандартами.

Местные правила "о" Вооктагк пог Чейтеч. И стандарты МФКЁ"ОМ Вооктаик пог Чейтей. ©

граничивают уровень эксплуатационного шума в районах, прилегающих к жилым,
институциональным и образовательным зданиям, до уровней, указанных в таблице 11-2.

Таблица 11-2: Пределы уровня рабочего шума на чувствительных объектах

нев

День (07:00 - 22:00) 55

Ночь (22:00 - 07:00) 45

Для промышленных зон дневные и ночные значения уровня шума допускаются до 70 [леч
дБ(А).

192248.С1А.В.002 Вемёоп В9 Раде 555
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Очевидно, что шум ветряной электростанции увеличивается с усилением скорости ветра,
вплоть до точки, где кривая мощности выравнивается. Неразумно ограничивать шум
ветряной электростанции до искусственно заниженного уровня в ситуациях, когда фоновый
шум из-за ветра или других источников настолько высок, что шум ветряной электростанции
не слышен. Рабочий шум ветряной электростанции можно оценить, как функцию скорости
ветра по сравнению с существующими уровнями фонового шума (ВСМ) при той же скорости
ветра с фиксированными нижними пределами, которые влияют только на самые низкие
скорости ветра. Ввиду отсутствия замеров фонового шума, оценка эксплуатационного шума

проводилась в соответствии с рекомендациями МФКЁ"э" Вооктан по Чейпед.

по допустимым ш
умовым воздействиям за пределами объекта Проекта вместе с рекомендациями ЕТЗИ-К-97

— Оценка и рейтинг Шума от ветряных электростанций.

В дневное и в ночное время следует устанавливать отдельные ограничения на уровень шума.
В ночное время упор следует делать на предотвращение нарушения сна. Абсолютные
пределы шума и границы над фоном должны относиться к кумулятивному эффекту всех ГВТ
в зоне, участвующих в создании шума на рассматриваемых объектах. Любые существующие

ГВТ не должны рассматриваться как часть действующего фонофого шума (ВСМ).

11.3 Исходные условия

Даже когда предельные значения шума зафиксированы, нужно оценивать шум ветряных
электростанций по сравнению с существующим фоновым шумом (ВСМ). ВСМ обычно
измеряется среди близлежащих реципиентов ЧШР, измерения производятся с

десятиминутными интервалами в течение длительного периода времени.

Уровень фонового шума ВСМ не измерялся, так как это не было сочтено необходимым,
поскольку все прогнозируемые уровни шума находятся в пределах национальных
фиксированных пределов стандарта МФК и рекомендаций ВОЗ по шуму. Кроме того, сбор
данных ВСМ не изменит результат оценки шума. Информация о близлежащих
чувствительных объектах была собрана из архива изображений боод!е ЕайН и социального
картографирования, проведенного в марте 2021 года. Была создана модель, объединяющая
10 объектов, в числе которых — временные фермерские жилища, туристические зоны,

жилые поселения (в том числе, для работников шахты).

В таблице 11-3 подробно описаны чувствительные рецепторы, рассматриваемые как в
рамках этой оценки, так и оценки мерцания теней (см. главу 12), и проиллюстрированные в

томе 2 данной ОВОССВ, рисунок 11-1.

Таблица 11-3: Расположение Чувствительных Объектов

192248.С1А.В.002 Вемёоп В9 Раде 556
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Расстояние от

Объект На восток На север ближайшей
ГВт
1 Гостиница 615083 4601432 1.8 Кт
2 Зарафшан (восток) 603582 4605044 4.8 Кт
3 Бесапан 623250 4599111 1.4 Кт
4 Ажырыкты 626676 4619254 12 Кт
5 Новая ферма-1, Жилой 612659 4600694 1.7 Км
дом
6 Новая ферма-2, Жилой 605207 4606582 4.1 Кт
дом
7 Ферма - Жилой 614135 4607394 0.9 Кт
8 Комплекс-1, два жилых 610278 4600737 1.3 Кт
здания
9 Жилой и сельхоз 617277 4604857 1 кт
постройки
10 Поселение рабочих 624608 4598916 1.6 Кт

Золотого прииска

11 Городская ферма Рамзана 620654 4606383 0.8 Кт

11.4 Оценка воздействия

11.4.1 Строительство

Для целей данной оценки к Проекту применялись следующие репрезентативные

ограничения:
® Дневное время - ограничение 60 дБ(А).

® Ночное время - ограничение 50 дБ(А).

192248.С1А.В.002 Вемёоп В9 Раде 557
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Общепризнано, что в процессе строительства допускается более высокий уровень шума и

поэтому нижние пределы ограничиваются эксплуатационным шумом + 5 дБ.

Эти ограничения должны применяться как к существующим постоянным объектам, так ик
любым временным местам для размещения рабочих. Следует отметить: жилые помещения
для рабочих находятся за пределами города Зарафшан и поэтому не будут затронуты

строительным шумом от проекта

11.4.1.1 Земляные работы и строительство фундамента ГВТ

Использование оборудования во время земляных работ и строительства фундаментов ГВТ
приведено в таблице 11-4. Показатели использования считаются консервативным

наихудшим вариантом.

Таблица 11-4: Использование статических установок для выемки фундамента и

строительства ГВТ

Установка Использование [5357723 ГАед а* $\МЛ. ав(А)
% Ве#егепсе 10т, аВ
Автобетоносмеситель 1 50% Таблица С4 80 105
№ 20
Бетононасос 1 50% Таблица СЗ 78 103
№25
Вибратор для 2 50% Таблица С4 78 106
строительных № 33

бетонных работ

Экскаватор 1 50% Таблица С9 83 108
№5

Свайное 1 100% Таблица С12 87 115

оборудование №27

Самосвал 1 10% Таблица С9 85 103
№ 23

Эквивалент > 116 дБ(А) $М/-

Ближайший к любому объекту — фундамент ГВТ 71, расположенный на расстоянии 825 м от
фермы Рамзана. На этом расстоянии уровень звукового давления будет равняться 46,8 дБ(А).
Это значительно ниже предела 65 дБ(А) и ниже предела ЕС в 55 дБ(А). В ночное время не

будет осуществляться никаких шумных мероприятий.

192248.С1А.В.002 Вемёоп В9 Раде 558
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

11.4.1.2 Монтаж ГВТ

Таблица 11-5: Использование статических установок для монтажа ГВТ

Установка Использование В5 5228 ГАед а* $.
Веёегепсе 10т, аВ ЧВ(А)
Автобетоносмеситель 1 50% Таблица С4 № 20 80 105
Бетононасос 1 50% Таблица СЗ № 25 78 103
Вибратор для 2 50% Таблица С4 № 33 78 106

строительных
бетонных работ

Эквивалент > 116 аВ(А) $М/Е

Повторимся: Ближайший к любому объекту — фундамент ГВТ 71, расположенный на
расстоянии 825 м от фермы Рамзана. На этом расстоянии уровень звукового давления будет
равняться 46,8 дБ(А). Это значительно ниже национального предела 65 дБ(А) и 55 дБ(А)

предела (ЕС.

Шум, производимый при строительстве, должен регулироваться в соответствии с наилучшей
практикой, изложенной в разделе 11.6.1 ниже, и в рамках ПУОС (будут включены конкретные

меры и процедуры по регулированию шума).
11.4.2 Эксплуатация

11.4.2.1 Ветроэлектростанция

Критерии рабочего шума имеют фиксированные нижние пределы для дневного и ночного
времени. Эти пределы учитывают общие уровни шума, принимаемые данными
чувствительными к шуму реципиентами (ЧШУ), включая фоновый шум в дополнение к
смоделированному прогнозируемому шуму ГВТ.
Для целей этой оценки к Проекту были применены следующие ограничения из местных

правилЁ"о" Воскта пог Чейпеа. и стандартов МФКЕ"®“ Вооктагк по! 4ейпед.,
® Дневное время - ограничение 55 дБ(А).
® Ночное время - ограничение 45 дБ(А).
® Для промышленных зон дневные и ночные значения [Аед допускаются до 70 дБ(А).

На уровнях, превышающих установленные критерии, шум, производимый в рамках проекта,

будет рассматриваться в качестве значительного вредного воздействия.

192248.С1А.В.002 Вемёоп В9 Раде 559
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

11.4.2.2 Данные о шуме, производимом ГВТ

Кандидатом для проекта ГВТ является модель бо!9\ипа С\\/155-4,5 МВт с высотой ступицы 95
м и диаметром ротора 155 м. Уровень звуковой мощности в зависимости от скорости ветра
на высоте 10 м над уровнем земли показан в таблице 11-4. Ввиду заявленной

производителем погрешности в 1,7 дБ к значениям в таблице 11-4 уже добавлено.

Таблица 11-6: Уровень Звуковой Мощности бо!4м/п4 6\/155-4,5 МВт в зависимости

от скорости ветра на высоте ступицы (дБ(А))

Высота ступицы Скорость Уровень звуковой
ветра (м/с) мощности (дБ(А))
5 98.9
6 102.8
7 106.1
8 107.9
9+ 108.5
11.4.2.3 Модель распространения эксплуатационного шума ветряной
электростанции

Распространение звука на расстояние, включая эффект атмосферного поглощения,
рассчитывалось с использованием модели \\паРВО на основе 150 9613-2. В соответствии с
СРС использовался коэффициент грунта 0,5. Высота ресивера принималась равной 4 м,
использовался коэффициент поглощения воздуха, соответствующий 10°С при относительной
влажности 70%. В модели учитывается топографическое экранирование в -2 дБ и

погрешность за эффект долины (маЙеу еНесеё репаКу) в 3 дБ.

11.4.2.4 Результаты оценки этапа эксплуатации

Десять Чувствительных к шуму реципиентов оцениваются как обладающие высокой
чувствительностью. На объекте проекта не будет места для постоянного проживания

работников. В таблице 11-7 показаны масштабы изменений и их последствия.

Таблица 11-7: Величина изменения и результирующее воздействие предельных

значений шума

192248.С1А.В.002 Вемёоп В9 Раде 560
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

ТаЫе 11-1: МадпНиае о{ СВапде ап4а Вези тд ЕНесе Фог Мо5е ИтИ$

Превыниение критерия

Больше 0 дБ Высокий Существенный
Меньше или равно 0 дБ Низкий Не Имеет Значения

Оценка шумового воздействия предполагает, что звуковая энергия распространяется во всех

направлениях от ВТГ. Часть энергии будет поглощаться воздухом, часть — землей.

Уровень звукового давления представлен как |1Аед в соответствии с местными условиями.
Этот уровень звукового давления зависит от уровня звуковой мощности, создаваемой ВТГ,

которая зависит от скорости ветра на высоте ступицы.

Уровень звуковой мощности измеряется в соответствии с ЕС 61400-11. До 3-го издания 2012
года этот стандарт требовал, чтобы все скорости ветра были стандартизированы до 10 м над
уровнем земли, предполагая логарифмический сдвиг ветра с шероховатостью поверхности
0,05 м:

109 (10 т/0.05 т)
од (пиь веде (т) /0.05 т).

710 = Упиь вен

Только недавно стали доступны измерения скорости ветра на высоте ступицы в соответствии
с последним стандартом. Результаты этой оценки представлены при скорости ветра 8 м/с на
высоте 10 м, что соответствует скорости на высоте ступицы 95 м:

109 (95 т/0.05 т)

255т 28 1/5Х |109(10 т/0.0Бт)

= 11.4 т/з.

Поскольку бо!4мипа 155-4500 достигает максимального уровня звуковой мощности при
скорости ветра 9 м/с на высоте ступицы, смоделированный случай является максимальным.

Поэтому ниже представлен наихудший сценарий развития.

Результаты представлены в виде контурной карты шума в Томе 2, рис. 11-1. Максимальный
уровень в каждом из населенных пунктов показан в Таблице 11-6. Уровни представлены в

виде эквивалентных непрерывных значений |Аед, что соответствует национальным нормам.

192248.С1А.В.002 Вемёоп В9 Раде 561
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Таблица 11-8: Уровни звукового давления и любые превышения допустимых

значений

Чувствительная п Дневное Ночное
область На восток На север а) превышение превышение

(рецептор) (дБ) (дБ)

Гостиница 615083 4601432 37.9 -171 -7.1

Зарафшан 603582 4605044 28.4 -26.6 -16.6

(восток)

Весапан 623250 4599111 41.6 -13.4 -3.4

Ажырыкты 626676 4619254 18.8 -36.2 -26.2

Новая ферма1, 612659 4600694 37.9 -171 -7.1

Жилой дом

Новая ферма-2, 605207 4606582 29.2 -25.8 -15.8

Жилой дом

Ферма - Жилой 614135 4607394 41.2 -13.8 -3.8

Комплекс-1, два 610278 4600737 39.0 -16.0 -6.0

жилых здания

Жилой и сельхоз 617277 4604857 43.0 -12.0 -2.0
постройки
Поселение 624608 4598916 39.7 -15.3 -5.3

рабочих Золотого

прииска

Городская ферма 620654 4606383 43.0 -12.0 -2.0

Рамзана

Прогнозируемые уровни общего эксплуатационного шума соответствуют ограничениям для
всех реципиентов. Таким образом, эффект оценивается как незначительный. Как показано,
все прогнозируемые уровни шума ниже установленных пороговых значений, поэтому

считается, что базовый мониторинг шума не требуется.

192248.С1А.В.002 Вемёоп В9 Раде 562
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

11.4.2.5 Инфразвук

Инфразвук определяется как шум, возникающий на частотах ниже тех, на которых обычно
слышен звук, т. е. менее 20 Гц, из-за значительно сниженной чувствительности уха на таких
частотах. В этом частотном диапазоне, чтобы звук был воспринимаемым, он должен иметь
очень большую амплитуду, и обычно считается, что, когда такие звуки воспринимаются, они

могут вызывать значительное раздражение.

ГВТ считаются значительными производителями инфразвука. Это, однако, было связано с
высоким уровнем такого шума, а также слышимым низкочастотным грохочущим шумом,
возникающим на старых "подветренных" ГВТ, многие из которых были установлены в США
до широкомасштабного использования энергии ветра. Ветрогенераторы с подветренной
стороны сконфигурированы с лопастями с подветренной стороны от башни, так что лопасти
проходят через след, оставленный в ветровом потоке башней, что приводит к регулярному
слышимому удару с инфразвуковыми компонентами каждый раз, когда лопасть проходит
мимо башни. Все современные ГВТ имеют наветренную конструкцию, с лопастями с

наветренной стороны башни, и этот эффект устранен.

Исследование, проведенное Министерством торговли и промышленности Великобритании
(2Т|)'33 показало, что «излучение инфразвукового шума от ГВТ значительно ниже
признанного порога восприятия акустической энергии в этом частотном диапазоне».
Даже если предположить, что у наиболее чувствительных представителей населения порог
слышимости на 12 дБ ниже медианного порога слышимости, измеренные уровни
инфразвука значительно ниже этого критерия. Далее в нем говорится, что основываясь на
информации Всемирной организации здравоохранения, «нет надежных доказательств
того, что инфразвук ниже порога слышимости оказывает физиологическое или
психологическое воздействие». И поэтому можно сделать вывод, что «инфразвук, связанный
с современными ГВТ, не является источником, который может нанести вред здоровью

соседу ветряной электростанции». Поэтому делаем вывод: влияние незначительно.

13 \\/45/00656/00/00 Тне Меазигетепе о [ом Егециепсу Мое а Тнгее ИК МИпатиз. ерайтеп о! Тгаде апа
1пдизну 2006

192248.С1А.В.002 Вемёоп В9 Раде 563
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

11.4.2.6 Низкочастотный шум

Шум от современных ВТГ носит широкополосный характер, поскольку он содержит
одинаковое количество энергии шума во всех частотных диапазонах от низких до высоких
частот. По мере увеличения расстояния от площадки ветряной электростанции уровень
шума снижается в результате распространения звуковой энергии, а также из-за поглощения
воздухом, которое увеличивается с увеличением частоты. Это означает, что, хотя энергия во
всем частотном диапазоне снижается, более высокие частоты уменьшаются больше, чем
более низкие частоты, в результате чего по мере увеличения расстояния от места
увеличивается соотношение низких и высоких частот. Этот эффект можно наблюдать в шуме
дорожного движения или естественных источниках, таких как море, где высокочастотные
компоненты уменьшаются по сравнению с более низкочастотными компонентами на
больших расстояниях. Однако на таких расстояниях общий уровень шума от ГВТ настолько

низок, что этот эффект незначителен.

11.4.2.7 Амплитудная модуляция

Исследовательская программа ВепемаеЦК по амплитудной модуляции (АМ) пришла к
выводу, "° что высокие уровни АМ иногда можно услышать на больших расстояниях от ГВТ.

Явление еще не настолько хорошо изучено, чтобы его можно было предсказать.

11.4.3 Вывод из эксплуатации

Считается, что шумовые эффекты на этапе вывода из эксплуатации Проекта будут
аналогичны тем, которые связаны с этапом строительства, и поэтому дополнительная оценка

вывода из эксплуатации не проводилась.

11.5 Совокупное воздействие

Проект является одним из проектов ГВТ, предложенных к строительству в Зарафшане. Других

предлагаемых ветряных электростанций в радиусе 60 км от Проекта не выявлено.

140 ВепемаыеЦК (2013). \Ипа Тифте Атрииде Мод\аНоп: Везеагсн {0 |тргоме Упдег®ап@ та аз 10 Из Саизе ап

ЕНес$ - ВмеЁ Зитилагу. Вр:/Лилумм.гепеммаЫеик.соту/еп/ри саНопз/гером$.стт/мпа-1ите-ат-сацзе-еНес-
Бпейпа.
192248.С1А.В.002 Вемёоп В9 Раде 564

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

11.6 Меры по смягчению

11.6.1 Строительство

Строительные работы будут запланированы с понедельника по субботу с 08:00 до 22:00,
чтобы соответствовать ограничениям, указанным в Таблице 11-1. Оставленное без
присмотра оборудование должно быть сведено к минимуму. Строительные работы в другое
время, краткосрочные кратковременные шумовые явления или работы относительно близко
к ЧШР (чувствительным к шуму реципиентам) следует планировать по согласованию с

жителями, чтобы свести к минимуму их неудобства.

Подрядчик ЕРС на этапе строительства включит в ПУОС меры по снижению шума. Меры
будут приняты для всех строительных и любых постстроительных работ аналогичного
характера, которые связаны с предлагаемой застройкой (например, техническое
обслуживание). План должен включать четкий график строительства с подробным

описанием используемого оборудования и следующей информацией:

® Подробный план, показывающий, как будет соблюдаться разрешенное рабочее

время.

® Меры по смягчению определены для снижения уровня шума в источнике
(предпочтительно) для обеспечения соблюдения предельных значений шума при

строительстве.

® Подробная информация о консультациях с общественностью, включая ссылку на
План взаимодействия с заинтересованными сторонами (ПВЗС) и процесс

рассмотрения любых жалоб, связанных с шумом.

11.6.2 Эксплуатация

Как смоделировано в данной СОВОССВ, никаких значительных воздействий не

прогнозируется, и поэтому не требуется никаких конкретных мер по смягчению последствий.

В течение всего срока реализации Проекта будет действовать механизм рассмотрения жалоб
сообщества, чтобы местные жители могли подавать любые жалобы или опасения, в том

числе связанные с шумом. Механизм рассмотрения жалоб изложен в ПВЗС проекта.

11.6.3 Вывод из эксплуатации

Шум при выводе из эксплуатации будет таким же или меньшим, чем шум при строительстве.
Аналогичный подход к строительному шуму снизит вероятность превышения

рекомендуемых пределов уровня шума и, следовательно, жалоб от населения.

192248.С1А.В.002 Вемёоп В9 Раде 565
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

11.7 Остаточные эффекты и резюме

11.7.1 Этап строительства

Уровни шума, связанные со строительной деятельностью, должны быть сведены к минимуму.
Хорошо спланированная программа борьбы с шумом, описанная в разделе 11.6.1, снизит

вероятность жалоб.

11.7.2 Этап эксплуатации

Без смягчения последствий уровень шума не выходит за рамки международных стандартных

предельных значений МФК.

192248.С1А.В.002 Вемёоп В9 Раде 566
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

11.7.3 Этап вывода из эксплуатации

11.8 Краткое резюме воздействия

В Таблице 11-9 представлена сводка потенциальных воздействий, связанных с фазой

эксплуатации Проекта.

Таблица 11-9: Сводка воздействией

Рецептор.

Гостиница

Зарафшан
(восток)

Бесапан
Ажырыкты

Новая ферма1,
Жилой дом

Новая ферма-2,
Жилой дом

Ферма - Жилой

Комплекс-1, два
жилых здания

Жилой и сельхоз
постройки

Поселение
рабочих Золотого

прииска

ферма Рамзана

11.9 Заявление о Значимости

Воздействие Проекта в дневное и ночное время незначительно.

Высокий

Высокий

Высокий

Высокий

Высокий

Высокий

Высокий

Высокий

Высокий

Высокий

Высокий

Чувствительность Прогнозируемый
эффект до

смягчения
последствий

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Нет

Нет

Нет

Нет

Нет

Нет

Нет

Нет

Нет

Нет

Нет

Остаточный

эффект

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

Несущественный

192248.С1А.В.002

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Вемёоп В9

Раде 567
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

12 Мерцание теней

12.1 Введение

В этой главе представлена оценка эффекта мерцания теней на близлежащих чувствительных

рецепторов в результате эксплуатации Проекта.

Мерцание теней происходит на этапе эксплуатации ветряной электростанции, когда солнце
проходит за ГВТ и отбрасывает тень. При вращении лопастей тени проходят над одной и той
же точкой, вызывая эффект, называемый мерцанием теней. Мерцание теней может стать
проблемой, когда потенциально чувствительные рецепторы (жилые помещения, рабочие
места, учебные заведения и учреждения здравоохранения, потенциально чувствительные к
мерцанию теней) расположены рядом с ветровой электростанцией или имеют

определенную ориентацию по отношению к ней.

Величина мерцания тени изменяется как в пространстве, так и во времени, и зависит от ряда
условий окружающей среды, совпадающих в любой конкретный момент времени, в том
числе от положения и высоты солнца, скорости ветра, направления, облачности и

положения относительно ГВТ к чувствительному рецептору.
12.2 Методология

12.2.1 Применимые станрдарты

Существуют различия в пределах приемлемости, применяемые разных странах, если вообще
предусматриваются конкретные пределы. В Руководящих принципах МФК по вопросам
охраны окружающей среды, здоровья и безопасности ветроэнергетики (2015 год)
рекомендуется использовать 30 часов в год и 0,5 часа в день для затемнения, исходя из

наихудшего сценария.

Ограничения на мерцание теней применяются прежде всего для того, чтобы избежать

неприятностей и сохранить удобства.

12.2.2 Параметры программного обеспечения

Анализ мерцания теней проводился с помощью модуля 5Ва4ом Ейскег программного

обеспечения Ве5ой \\/ИпаРагт.

Анализ \ММпаРапт сообщает о сценарии «наихудшего случая», т. е. о ситуации, когда всегда
солнечно, всегда дует ветер, а ветер и ротор ГВТ отслеживают солнце, поворачивая ГВТ
точно так же, как движется солнце. Кроме того, в модели не учитываются экранирующие

эффекты существующей растительности и зданий.

192248.С1А.В.002 Вемёоп В9 Раде 568
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

12.2.3 Параметры и данные анализа

12.2.3.1 Данные и схема ГВТ

Моделирование было проведено на основе предложенной схемы ветровой электростанции,

включающей 111 ГВТ (каждая с диаметром ротора 155 м и высотой ступицы 95 м.).

12.2.3.2 Потенциальные рецепторы

Выявление потенциальных рецепторов мерцания теней было основано на изучении
топографических карт, спутниковых снимков и проведении социального картографирования
в полевых условиях, включающего консультации с местными жителями, которые используют
территорию Проекта. Для целей исследования рецепторов мерцания теней стали здания,

которые используются в жилых целях.

Не всегда возможно определить всех потенциальных рецепторов из этих источников, и
некоторые здания, которые считаются жилыми, на самом деле могут быть иными и,
следовательно, не могут рассматриваться как чувствительные рецепторы. Следовательно,
перед началом строительства будет проверено и подтверждено наличие и расположение
всех потенциальных рецепторов в пределах прогнозируемой зоны воздействия мелькания

теней (см. раздел 12.3.2).

Смоделированный объект для каждого рецептора включает: четыре окна (размером 2 м на

2 м), одно окно в каждом из четырех основных направлений (север, юг, восток и запад).
12.3 Оценка воздействия

12.3.1 Процесс проектирования

Потенциальное воздействие мерцания теней учитывалось на протяжении всего процесса
разработки проекта. Буферное расстояние в 700 м между чувствительными реципиентами и
ГВТ применялось в соответствии с экологическими и социальными критериями ЕБРР для

проектов береговой ветроэнергетики"“1

. Модели ГВТ были размещены на микромакете в
процессе окончательного проектирования, чтобы обеспечить соблюдение этого расстояния
и, по возможности, большего расстояния 10 диаметров ротора (1550 м) между
чувствительным рецептором и ГВТ, чтобы минимизировать значительные побочные
эффекты. Окончательный макет микрорайона, оцененный в рамках этой ОВОССВ, привел к

уменьшению воздействия мерцания теней.

т уирз://иллм.ебга.сот/мпо-ме-аге/оиг-маие/епмгоптегиа!-етапиа|-п5К.Пит!

192248.С1А.В.002 Вемёоп В9 Раде 569
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

12.3.2 Зона воздействия мерцания теней

Используя программное обеспечение \М/ИпЧЕРаги, была составлена карта потенциальной
зоны воздействия мерцания теней, основанная на предположении, что влияние мерцания
теней незначительно за пределами расстояния 10 диаметров ротора (1550 м). Это показано
в томе 2, рисунок 12-1. Затенение иллюстрирует области, в которых, по прогнозам, будут
наблюдаться эффекты мерцания тени > 30 часов в год, основанные на консервативном
сценарии моделирования наихудшего случая. Ввод модели предполагал диаметр ротора 155

м при высоте ступицы 95 м.

12.3.3 Результаты анализа мерцания теней ветроэлектростанции

Моделирование продолжительности мерцания теней было проведено для 11
идентифицированных чувствительных реципиентов в пределах прогнозируемой области
мерцания теней (см. местоположения, показанные в томе 2, рисунок 12-1), на основе
наихудшего сценария. В таблице 11-3 главы 11 "Шум" указаны чувствительные реципиенты

и расстояния до ближайшего ГВТ.
Результаты моделирования теневого мерцания показаны в таблице 12-1.

Существует ряд факторов, которые, вероятно, уменьшат частоту появления мерцания теней.
К ним относятся погодные условия (отсутствие яркого солнечного света), наличие
растительности и зданий, выключение ГВТ из-за слишком высокой или слишком низкой
скорости ветра и ориентации диска ротора. Эти факторы не учитываются при анализе

программного обеспечения ветряной электростанции.

Следует отметить, что если нет прямого солнечного света, то интенсивность мерцания
теней резко снижается. Более реалистичный сценарий также учитывал бы солнечные часы.
Имеющаяся информация о среднегодовых часах солнечного света указывает, что в этом

142. Для иллюстрации

районе обычно солнечно примерно 66,5% дневного времени в год
скорректированная оценка общей годовой продолжительности мерцания теней в
смоделированных местах также была рассчитана на основе более реалистичного сценария,

учитывающего солнечные часы.

Таблица 12-1: Потенциальное Возникновение Мерцания Теней

142 5иер://Лилилм.атпагкапа.стаетрз.сот/зипйаве.рЮр

192248.С1А.В.002 Вемёоп В9 Раде 570
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

Всего
Общее

часов
число

в год
часов

Расположение (скорре

в год

ктирова
(худший

но)

случай)

1 Гостиница 615083 4601432 000 000 000 0.00

2 Зарафшон (восток) 603582 4605044 0.00 0.00 0.00 0.00

3 | Весапан 623250 4599111 40 048 148 9.84

4 — Аджеректы 626676 4619254 000 000 000 0.00

5 Ноя Ферма, слоббо | 4600694 000 000 000 0.00
Жилой дом

6 | Нбая  Ферма-2, соброт 460652 | 000 000 000 0.00
Жилой дом

7 | Ферма - Жилой дом 614135 4607394 80 0.52 343 22.81

8 Комплекс, два б1ор7в 4600737 | 000 000 000 0.00

жилых здания

Жилой и сельхоз

9 . 617277 4604857 58 0.62 277 18.42
постройки

10 Поселение рабочих 48 459896 000 | 000 000 0.00
Золотого прииска

11 Городская ферма | 620654 | 4606383 57 0.75 34.00 2261

Рамзана

В таблице 12-1 показаны превышения предела мерцания теней на рецепторах 7 и 11, как 30
минут в день, так и 30 часов в год (выделено жирным красным шрифтом). Превышение
лимита 30 минут в день также наблюдается на рецепторе 9. С корректировками, внесенными
с учетом солнечных часов, для реципиентов 7, 9 или 11 не наблюдается превышения лимита
30 часов в год. Также прогнозируется, что на рецептора 3 будет воздействовать мерцание

теней, но пределы не будут превышены.

Учитывая потенциальное воздействие мерцания теней, для каждого затронутого объекта
был проведен дальнейший анализ, чтобы определить ГВТ, вызывающие мерцание теней, в
дополнение к датам и времени суток, когда прогнозируются эффекты. В приложении 12

подробно излагаются результаты.

192248.С1А.В.002 Вемёоп В9 Раде 571
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\М№оо4 Сгоир ИК тиеЧЗарафшанская ветровая электростанция - Итоговая Оценка воздействия на окружающую

среду и социальные вопросы

В таблице 12-2 ниже представлена дополнительная информация по ГВТ для каждого

затронутого рецептора с превышением лимита 30 минут в день (рецепторы 7, 9 и 11).

192248.С1А.В.002 Вемёоп В9 Раде 572
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Таблица 12-2: Превышения мерцания теней в расчете на ГВТ "43

Репрезента
Время Максимальн

ти Направлен
суток ая

вное ие на

восток (прибли | продолжите
расположе | (зона ИТМ зи ль
им Е)

тельно) ность в день

Раннее
7 - Ферма утро
34 614135 460739 13 мая 3 31 минута
Жилой дом 4 июля (05:41 —
06:21)
не 23
9 - Жилые и я р феврал Вечер
39 сельхоз 617277 4608 я- (16:24 — 37 минут
18 у
строения окяб> 15 17:32)
ноября
я
17 14
11 й марта апреля Утро
71 Городская 620654 460638 (07:04- 44 минуты
ферма 3 30 26 07:59)
р август  сентяб у
Рамзана а ря

Результаты в таблицах 12-1 и 12-2 показывают: реципиенты 7 и 11 пострадали больше всего

там, где превышены как 30 минут в день, так и 30 часов в год.

Как видно из Таблицы 12-1, на Объекте 7 лимит часов в год превышен на 4,3 часа, а на
Объекте 11 - на 4 часа. Ограничение в 30 минут в день также превышено на объекте 9. Таким

образом, воздействия на эти объекты считаются значительными.

143 Ехсеедапсе оЁ пе 30 пипщез рег Чау Пти

192248.С1А.В.002 Вемёоп В9 Раде 573
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

12.4 Совокупное воздействие

На момент проведения этой оценки (январь 2022 года) в непосредственной близости от
проекта не было выявлено ни одной ветроэлектростанции, действующей или
предполагаемой к строительству. Никаких кумулятивных воздействий, связанных с

мерцанием теней, не прогнозируется

12.5 Меры по смягчению последствий

В процессе консультаций сообщества будут проинформированы о воздействии мерцания
теней и предлагаемых мерах. Консультации были проведены в рамках процесса раскрытия
ОВОССВ в августе 2021 года, чтобы проинформировать население, особенно фермеров,
непосредственно затронутых выявленным потенциальным уровнем превышения мерцания
теней. С более широким сообществом также были проведены консультации относительно

возможных последствий.

Модули мерцания теней будут установлены в определенных ГВТ (34, 39 и 71) для отключения
их в определенные даты и время года, когда мерцание теней является проблемой. Это
обеспечит отсутствие значительного воздействия, связанного с мерцанием теней для
Реципиентов 7, 9 и 11. Кроме того, для всех затронутых реципиентов будет обеспечен
соответствующий скрининг растительности, при необходимости будут установлены

жалюзи/навесы.

Если местное сообщество подаст какие-либо жалобы (через механизм рассмотрения жалоб
или по другим каналам) в отношении мерцания теней Компания должна провести
расследование и, при необходимости, инициировать соответствующие дальнейшие меры
для смягчения последствий. Это может включать, например, улучшение состояния земли для
повышения уровня жизни или аналогичные меры, которые определяются в каждом
конкретном случае. Однако следует отметить, что при смягчении последствий мерцание
теней будет находиться в границах пределов, указанных МФК, и, следовательно, никаких

значительных воздействий не будет.

12.6 Остаточное воздействие

Эффекты мерцания теней предсказуемы и, как правило, легко устраняются. Для этого проекта
воздействиями можно управлять посредством мониторинга жалоб и, при необходимости,
установки модулей мерцания теней на ГВТ, которые были определены как вызывающие
неприемлемые эффекты. Таким образом, никаких выявленных остаточных эффектов не

наблюдается.

192248.С1А.В.002 Вемёоп В9 Раде 574
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4|

Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

13 Гидрология и гидрогеология

Оценка гидрологии и гидрогеологии рассматривает любые потенциальные воздействия,
возникающие в результате строительства, эксплуатации и вывода из эксплуатации Проекта,
на водную среду, включая состояние поверхностных и подземных вод. Смягчение
последствий предлагается там, где это необходимо, для уменьшения потенциальных

воздействий во время строительства, эксплуатации и вывода Проекта из эксплуатации.

13.1 Методолгия оценки

Исходные данные были собраны для информирования процесса оценки, проведенной в

соответствии с критериями, изложенными в главе 4 (Методология оценки).

Чувствительность водных ресурсов зависит от размера и функции объекта и качества воды,
включающей использование людьми, а также обеспечение среды обитания для водных

организмов.
Примеры чувствительности водной среды приведены в таблице 13-1.

Таблица 13-1: Примеры общей чувствительности водной среды

Чувствите

льность Примеры

В реке обитает рыба с природоохранным статусом, что обеспечивает
основные рыбные ресурсы.

Река с хорошим качеством воды (без источников загрязнения).

Высокая
Поверхностные или подземные воды используются в качестве питьевой
воды.
Большая пойма.
В реке обитает обычная рыба, обеспечивающая ресурсы для
мелкомасштабного рыболовства.
Река с хорошим качеством воды (случайные источники загрязнения)
Средняя
Поверхностные или подземные воды используются в промышленности
или сельском хозяйстве.
Небольшая пойма.
В реке не обитает рыба
Река с плохим качеством воды (источники сброса загрязняющих веществ).
Низкая Поверхностные или подзе
дземные воды используются прерывисто или не
используются совсем.
Поймы нет.
192248.6ЕА.В.002 Вемзоп В9 Раде 575

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

13.2 Базовые условия

Базовый обзор для формирования главы ОВОССВ был проведен специалистом из
Узбекистана . Полный исходный отчет можно найти в Приложении 13 с кратким изложением

выводов, представленных ниже. \\/оо4 также провел кабинетное исследование.

13.2.1 Поверхностные воды

Зарафшан расположен в пустыне Кызылкум и, как следствие, здесь выпадает мало осадков.

Город получает воду из реки Амударья по трубопроводу протяженностью 220 км.

Дельты основных рек, включая Амударью и Сырдарью, расположены далеко от площадки
Проекта. Расстояние от объекта до основного притока реки Сырдарья — примерно 320 км
в ближайшей точке. Река Амударья находится примерно в 230 км от ближайшей к Проекту

точки.

Пространственные данные о ключевых поверхностных гидрологических характеристиках,
включая реки и озера, были получены от Института мировых ресурсов"^. Подтверждено
отсутствие постоянных водоемов на территории Проекта или рядом с ним. Тем не менее, на
участке наблюдалось несколько сезонных дренажных каналов. Наибольшую озабоченность
вызывает дренажный канал, ведущий от участка к соседнему курорту примерно в 2 км к
востоку от ближайшей ГВТ. Временные каналы активны весной, во время сильных дождей и

таяния снега.

Также существуют другие более мелкие сезонные дренажные каналы, которые необходимо

дополнительно рассмотреть во время строительства ветряной электростанции.

На Рисунке 13-1 показаны источники воды и их распределение на территории Проекта.

144 опа Везоигсез пище, УзБекс{ап 615 Баца - млимилмй. ога

192248.С1А.В.002 Вемёоп В9 Раде 576
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
№004. Зарафшанская ветровая электростанция
Итоговая Оценка воздействия на окружающую среду и социальные вопросы

60 Коте

Рисунок 13-1: Географическая карта источников и распределения воды в

районе Проекта

13.2.2 Распределение водных ресурсов

В Узбекистане в целом сохраняется нехватка водных ресурсов, которая усугубляется из года
в год из-за растущего спроса и последствий изменения климата. Перед общинами по-
прежнему стоят проблемы с доступом к чистому и надежному водоснабжению. Более
половины населения (около 31 миллиона человек) по-прежнему не подключено к

водопроводной системе водоснабжения. "5

Предпринимаются усилия по обеспечению стабильного гарантированного водоснабжения
домохозяйств и секторов экономики. Это достигается за счет развития ирригационных
систем, улучшения инфраструктуры управления водными ресурсами и улучшения качества
орошаемых земель наряду с эффективным и рациональным использованием земельных и

водных ресурсов.'46

145 \Моп@ Вапк (2016) Модегиатд Узбеюап'$ М/айег Зеског — мий Степ Епдадетепе

146 ргез4епна! Бедгее оп Арргома! о! пе Сопсер о! Беме!ортепЕ о! {пе М/а{ег Мападетепе Зеског о {пе
Керчь Ис о! У2бек${ап юг 2020 -2030 (2020).

192248.С1А.В.002 Вемёоп В9 Раде 577
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В настоящее время более 30% домашних хозяйств не имеют качественной питьевой воды, а
более 1 000 населенных пунктов вообще не имеют питьевой воды (ВОЗ, 2019"). ). Таким
образом, обеспечение населения безопасной и доступной водой и услугами водоснабжения
является ключевой задачей для правительства, которое обозначило доступ к безопасной
воде и санитарии приоритетом в своей Стратегии сокращения масштабов нищеты и
повышения благосостояния. Цель этой стратегии: достичь в течение следующего

десятилетия 100 % охвата услугами в городских районах и 85% в сельской местности.

Гидрологический институт Узбекистана провел исследование существующих
эксплуатационных скважин и водозаборов, в ходе которого были изучены условия и режим
водоснабжения шести сельских населенных пунктов, расположенных у подножия горных
хребтов в юго-восточной части Тамдынского района. Исследование было проведено для
установления существующих источников питьевого водоснабжения. Шесть населенных
пунктов — Кулумбет, Алдаберган, Угиз (Керигетау), Джрик, Урискудук и Утемурат —
расположены в Тамдынском районе Навоийской области, в юго-восточной части района

Тамды; приблизительное расстояние от проектной зоны колеблется в пределах 50-100 км.

В ходе исследования территорий были выявлены источники снабжения питьевой водой
населенных пунктов и полива пастбищ, определено расположение эксплуатационных
скважин и водозаборов, собрана имеющаяся геолого-техническая документация, описано
техническое состояние оборудования для подъема грунтовых вод, измерены уровень и

остаток воды в скважинах, взяты пробы воды для химического анализа. "8

В шести поселках (общая численность 3169 человек) потребность в питьевой воде составляет
366 м3 /сут. Вода в основном подается из колодцев, однако ее качество в значительной
степени не соответствует стандарту О'205Т 950:2011 "Питьевая вода” Узбекистана, и
проблема снабжения чистой водой остается острой. В приложении 13 представлена

подробная информация об отдельных источниках водоснабжения в селах.

Ближе к месту реализации Проекта, в поселке Рохат на юго-западе Зарафшана, примерно в
20 км от Проекта, нет источника водопроводной воды, для повседневных нужд жители
потребляют нефильтрованную воду из бассейна реки Амударья. В Новые Тамды (около 692
жителей, расположен в 15 км от Проекта) и Тамдыбулак (2580 человек) подается
водопроводная вода. Жители небольших сел (Кыныр) платят за доставку питьевой воды из

Тамдыбулака.

147 Мона НеаНН Огдапа#оп ргодесЕ т УтБекап оп Сптайе сВапде адар'аноп {о рго{есё Питап НеаНН. АуаЙаЫе аЁ
НИрз:/Лилмлу пол аюБаквапае/ргоеси/адарнаНоп/епИпдех7. вит! [ассеззе4 Моуетьег 2020]

148 Тне зоигсе Ваз ргерагед оп йе Баз о! Нудготдео тзйще'5 герог апа {Пе асёмиез ге!е оп
ргемоиз ехре@ оп оп {15 агеа. Ондтайу, {Ве гером! {гапз!а{е4 Нот Кизз!ап {о Епдй$В.

192248.С1А.В.002 Вемёоп В9 Раде 578
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4|

Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В пределах территории Проекта муниципальные трубопроводы обеспечивают
водоснабжение крупных населенных пунктов: город Зарафшан, Тамды и Старый Тамды.
Небольшие сообщества используют воду из скважины или питьевую воду, которая

транспортируется в больших контейнерах, заполненных в крупных населенных пунктах.

Во время консультаций в августе 2021 года водоснабжение было сочтено проблемой,
поскольку сообщества и школы обращались за поддержкой в дополнительном снабжении

питьевой водой и с запросом о необходимости строительства дополнительных колодцев.

13.2.3 Осадки

В Узбекистане сухой климат с продолжительным теплым или жарким летом и умеренной
зимой. Страну можно разделить на две климатические зоны: климат пустынь и степей на
западных двух третях страны и умеренный климат, характеризующийся сухим летом и
влажной зимой в восточных районах. Климат в южных районах характеризуется как
засушливый и субтропический. Рельеф Узбекистана в основном представляет собой
песчаную пустыню с дюнами (78 % территории страны), предгорья и части горных хребтов

Тянь-Шаня и Гиссаро-Алая.

Большая часть территории Узбекистана засушливая, в среднем выпадает 300 мм осадков в
год, в основном зимой и ранней весной. На пустынных равнинах выпадает всего около 80-
200 мм осадков в год, в предгорьях — до 300-400 мм, а в горных районах — до 600-800 мм
в год. Осадки выпадают в основном с поздней осени до ранней весны, значительно меньше

в летние месяцы.

Данные о погоде в районе Тамды с 1990 по 2019 год основаны на ежемесячных
наблюдениях. Среднее количество осадков колеблется в пределах 100-111 мм в год.
Большинство осадков выпадает в марте и апреле с небольшим количеством осадков в июне,

июле и августе.

Страна подвержена большим колебаниям температуры, как сезонным, так и в течение дня и
изо дня в день. Среднемесячная температура по стране самая высокая в июле - 30°С, а самая
низкая - в январе - около -3°С. Однако температурный диапазон различается по всей стране.
В пустынных районах Узбекистана максимальная температура может достигать 45-49 °С, в то
время как минимальная температура может опускаться до -25°С. Узбекистан подвержен
целому ряду экстремальных явлений, связанных с погодой, включая пыльные бури, селевые

потоки, наводнения, засуху и сход лавин".

149 5рз://мллми.сИтафетКз.ога/зНез/Чеаи /ез/аззеИЧоситеп/2Бек!ап_СВР_Ета!.раё

192248.С1А.В.002 Вемёоп В9 Раде 579
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

13.24 Гидрология

Залегание подземных вод (и их качество) в водоносных горизонтах и их движение зависят не
только от типа пласта, но и от механизмов подпитки, которые должны иметь подземные

воды. Обычно это осадки, а также просачивание воды из рек, каналов или озер.

Инфильтрирующая вода просачивается на уровень грунтовых вод и течет от точек подпитки
к точкам сброса. Режим течения водоносного горизонта зависит от гидравлических
характеристик горных пород (носителей) и гидравлического градиента и может широко

варьироваться в зависимости от геологии и условий пополнения.

Системы подземных вод динамичны: они постоянно медленно движутся от зон питания к
зонам сброса, — в течение десятков, сотен или тысячи лет, особенно в засушливых и

полузасушливых районах.

В Узбекистане насчитывается 94 основных водоносных горизонта. Возобновляемые ресурсы
подземных вод составляют, по оценкам, 8,8 км3/год, из которых 2 км3/год считаются
перекрывающимися с поверхностными ресурсами". В бассейне Амударьи самым большим
водохранилищем является Туямуюн в Хорезмской области с вместимостью 7,8 км,

состоящей из четырех отдельных водохранилищ.

Основное воздействие на ресурсы подземных вод в Узбекистане в последние годы оказывает
орошаемое земледелие и его обширная экспансия. Значительные объемы поступающей в
настоящее время в оросительную систему воды теряются в результате инфильтрации,
испарения и неэффективного нерационального использования воды. Эти потери воды
способствуют высокому уровню грунтовых вод, засолению почв и возникновению

заболачивания в низменных районах.

13.2.5 Подземные воды

На Рисунке 13-2 показаны ресурсы подземных вод в районе Проекта и его окрестностях. На
нем видно, что подземные воды в районе Зарафшана имеют смешанную минерализацию

(показаны синими линиями), а город имеет собственное питьевое водоснабжение.

150 пир:/юлузу ао.огалнзег/ааназа сошицез тевюпз/7ВЛО7В-СР_епе.раЁ

192248.С1А.В.002 Вемёоп В9 Раде 580
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
моод Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Т— не т ы

Рисунок 13-2: Ресурсы подземных вод в регионе ""

Горнорудный район Мурунтау является возможным источником некоторого загрязнения
подземных вод в этом районе, однако это основано только на устных беседах, проведенных

в течение 2020 года.

151 АЧаз, Уегдоедегкадази (2016)

192248.С1А.В.002. Вемзюоп В9 Раде 581
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Общее направление подземных вод - с юго-востока на северо-запад в направлении впадины
Мулала. Комплекс эксплуатируется многочисленными скважинами и водоносными

горизонтами. В районе проекта определены следующие водоносные горизонты:

® Водоносный комплекс четвертичных отложений.

®  Водоносный горизонт верхнеплиоценовых отложений.
® Водоносный горизонт нижнеплиоценовых отложений.

® Водоносный горизонт сенонских и палеоценовых отложений.

13.2.6 Риск наводнений

Данных о риске затопления этого района Навоийской области нет. Некоторые наводнения
могут произойти во время сильных дождей или таяния снега. Вероятно, потребуются
дополнительные предварительные исследования для определения риска наводнения на

территории Проекта.

13.3 Оценка воздействия

В этом разделе описывается потенциальное воздействие Проекта на водную среду, включая

поверхностные и подземные воды.
Потенциальные воздействия на водные ресурсы включают:

® Водопотребление, потенциально влияющее на местные водные ресурсы.
® — Изменение стока поверхностных и подземных вод.

® Сброси загрязнение воды.

Потенциальные воздействия на водную среду во время строительства, эксплуатации и

вывода из эксплуатации изложены в следующих разделах ниже.
13.3.1 Строительство

13.3.1.1 Дренаж поверхностных вод

Во время строительных земляных работ, строительства дорог и использования тяжелых
транспортных средств схема поверхностного дренажа может измениться. Удаление любой
имеющейся растительности и уплотнение почвы (см. главу 14 (Геология и почвы)) уменьшит
инфильтрацию и увеличит поверхностный сток. Риск наиболее высок в весенние месяцы,
когда используются дренажные каналы. Вода, стекая по дренажным каналам, может вызвать

дополнительную эрозию почвы и увеличить их размер.

192248.С1А.В.002 Вемёоп В9 Раде 582
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Поверхностный сток также будет содержать большее количество взвешенных отложений во
время строительства. Чувствительность каналов низкая летом и средняя весной, когда
вероятны стоки/проливные дожди. Величина воздействия считается средней, поэтому в
весенние месяцы значимость считается умеренной и значительной до принятия мер по

смягчению последствий.

13.3.1.2 Водные ресурсы

Строители должны иметь свободный доступ к источнику чистой питьевой воды, качество
которой должно регулярно контролироваться '52 и соответствовать местным стандартам или
стандартам Всемирной организации здравоохранения (ВОЗ). В руководстве МФК/ЕБРР по
размещению работников указано: в зависимости от погодных условий и стандартов
размещения, необходимо предоставлять от 80 до 180 литров воды на человека в день. Жилье
для рабочих будет расположено в городе Зарафшан в существующем многоквартирном
доме с собственным водоснабжением. Таким образом, дополнительная подача воды

исключительно для Проекта не требуется.

Предполагаемое число максимальной рабочей силы составляет около 700 человек на пике
работ, и при средней потребности 130 литров на человека в день Проекту потребуется 91

000 литров в день для удовлетворения потребностей рабочей силы (или 91 м? в день).

Если предположить, что этап строительства длится 24 месяца (91 мЗ/день * 30,4 дня (в

среднем) * 24 месяца), общая потребность в воде для рабочей силы составит 66 394 м3.

Но учитывая, что жилой блок для рабочих будет иметь свой собственный водопровод,
количество воды, необходимой на самой площадке Проекта, сокращается до 510,72 м? для
питьевой воды (1 литр на одного работника в день при 8-часовом рабочем дне).

Предлагается поставлять воду в бутылках.

Основной потребностью в воде во время строительства является вода для производства
бетона (который будет производиться с использованием существующего частного источника

подземных вод бетонного завода). Мы приняли 0,2 м3 воды на каждый 1 м3 бетона.

152

Бр://Чоситепи$ мо|АБапК.ого/сигае/ет/604561468170043490/роН#/602530\/РОмогке10Вох358316801
РУВИЫС1.ра!

192248.С1А.В.002 Вемёоп В9 Раде 583
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ниже рассчитана потребность в воде для ветроэнергетической установки и ВЛЭП.
Конкретная потребность в воде указана ниже и будет удовлетворяться за счет имеющихся в
частном секторе систем подачи грунтовых вод на расположенный в городе Зарафшан завод.
Таким образом, дополнительного водоснабжения исключительно для этого проекта не

требуется.

Район ветряной электростанции

111 фундаментов ГВТ = 77,700 м3 бетона = 44,456 м3 воды
Другая бетоная инфраструктура = 8,388 м? сопсгейе = 4,800 м3 воды

Зона подстанции

База подстанции = 4,600 м3 бетона = 2,632 м3 воды
Общая площадь/ кладовая/ вода для кладки и штукатурки = 159 мз воды
Другое

Отходы/промывка/пылеподавление/бытовые объекты = 2,802 м3 воды
Противопожарная защита (запас) = 600 м3 майег

Общий объем, необходимый для строительных работ по Проекту = 55,449 м3 воды
Общий объем воды, необходимый на площадке Проекта = 3,561 мзводы

Требования к воде для строительста ВЛЭП

Предполагается, что каждая опора/основание опоры линии электропередачи имеет

размеры 2500 х 2500 мм, глубину 450 мм и 4 опоры на опору.

Объем бетона на башню = 2.813 м? * 4 11.25 мз бетона

Объем воды для 8 башен = 90 м? бетона = 18 м? воды

Дополнительные 30% для отходов/промывки = 5.4 м3 майег

Общий объем воды, необходимый для линии электропередач = 23.4 тз майег
Общий объем воды, необходимый на площадке Проекта = 5.4 м3 воды

Включая питьевую воду (которая будет поставляться в бутылях), на 24-месячный период
строительства на площадке Проекта потребуется 4 077,12 м3. Не включая бутилированную
воду, это сокращается до 3 566,4 м3 которые будут обеспечены муниципальным
водоснабжением из города Зарафшан. ПЗС-Подрядчик подтвердил, что для этого

водопользования не потребуется никаких дополнительных решений.

Источник воды

192248.С1А.В.002 Вемёоп В9 Раде 584
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Вода, необходимая для строительных целей на площадке, будет доставляться цистернами из
городского водопровода города Зарафшан, а рабочие на строительной площадке будут

получать бутилированную воду.

В августе 2021 года через Хокимият были проведены консультации с Зарафшанским
водоканалом (СУВСОЗ). Хокимият обратился в СУВСОЗ, но получить информацию о
муниципальных водных ресурсах не удалось (считаются закрытыми данными).
Официальный ответ может быть предоставлен после того, как генеральный подрядчик

поставит точный требуемый объем воды. Заявлено: объем будет поставлен.

Бетоносмесительный завод и жилые помещения для рабочих расположены в Зарафшане.
Они будут использовать существующую скважину для подземных вод и муниципальное

водоснабжение, снижая тем самым потребность в воде на проектной площадке.
Строителям будет предоставлена бутилированная питьевая вода.

Учитывая засушливость региона и проблемы с водоснабжением, до принятия мер по
смягчению последствий считается: чувствительность водных ресурсов региона является
высокой, а величина изменений, связанных с этапом строительства — низкой или весьма
низкой, учитывая минимальные потребности в воде на участке проекта. Так, воздействие

оценивается как умеренное.

Загрязнение подземных вод

Потенциальные источники загрязнения подземных вод во время строительства: утечки и
разливы масел из машин, сброс бытовых отходов и сточных вод. Во время строительства
санитарно-технические отходы будут собираться в контейнеры под био-туалетами и

транспортироваться на зарегистрированное предприятие для утилизации отходов.

Процедуры хранения и обращения с маслами и другими химическими веществами
потребуются для сведения к минимуму риска загрязнения. Эти меры будут включены в
проект ОВОССВ. Чувствительность подземных вод считается средней/высокой, величина
воздействия на подземные воды низкая, поэтому значимость воздействия оценивается от

незначительной до умеренной.

13.3.2 Эксплуатация

Потенциальное воздействие на поверхностные воды в результате хозяйственной
деятельности будет ограничиваться усилением стока и эрозией прежде всего в

существующих или новых эрозионных каналах, в которые поступает сток с дорог.

Чувствительность каналов низкая в летние месяцы и средняя в весенний период, когда
вероятны стоки/проливные дожди. Величина воздействия считается низкой. В целом

значимость воздействия от незначительной до незначительной.

192248.С1А.В.002 Вемёоп В9 Раде 585
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Любые потребности в воде, по всей вероятности, будут импортироваться на объект. Это

будет определено к моменту эксплуатации.

Потенциальные источники загрязнения подземных вод во время эксплуатации включают
бытовые отходы, а также утечки и разливы масел или других химикатов. Санитарно-
технические отходы будут храниться в контейнерах под био-туалетами и транспортироваться

на ближайшую лицензированную очистную станцию.

Предполагается, что гидравлические и смазочные масла будут храниться в центре
управления. Несмотря на низкий риск загрязнения во время эксплуатации, в ОВОССВ будут
указаны меры по предотвращению утечек и попаданию масел в грунтовые воды. Подземные
воды оцениваются как среднечувствительные, величина риска загрязнения низкая,

значимость воздействия незначительна.

13.3.3 Вывод из эксплуатации

Воздействие на водные ресурсы во время вывода из эксплуатации, вероятно, будет таким же,
как и во время строительства. Необходимо избегать чувствительных элементов, таких как
временные дренажные каналы. Загрязненные материалы, такие как резервуары для
хранения нефти, должны быть вывезены с площадки и доставлены для удаления, чтобы

предотвратить загрязнение поверхностных и грунтовых вод в будущем.
13.4 Меря по смягчению

13.4.1 Смягчение последствий путем проектиррования

В ноябре 2020 года компания иги Епегду подготовила геотехнический отчет, результаты
которого будут учтены в процессе детального проектирования, — будет выполнена

Микроплощадка (прототип) с 11-ю ГВТ и инфраструктурой Проекта.

Внедрение стандартных отраслевых мер по предотвращению загрязнения должно

предотвратить какое-либо значительное воздействие на любые дренажные пути на участке.

Маршрут подъездных путей будет оптимизирован для уменьшения потребности в материале
для выемки и насыпи, в конструкции должны быть предусмотрены функции контроля стока

и эрозии.

13.4.2 Строительство

Чтобы уменьшить вероятность эрозии дренажных каналов во время строительства дорог,
следует выбирать маршруты во избежание образования временных дренажных каналов.
Водопропускные трубы или другие устройства контроля дренажа должны быть установлены

там, где пересечения дренажных путей неизбежны.

192248.С1А.В.002 Вемёоп В9 Раде 586
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Риск загрязнения через временные складские помещения должен быть снижен за счет
хранения всех материалов в специально отведенных местах. Также должны быть обеспечены

средства для ликвидации незначительных разливов.

Для снижения риска загрязнения почвы и воды от утечек и разливов при хранении нефти

рекомендуется:

»® Специально отведенное место для хранения оборудовать непроницаемыми
основанием и стенками. Вместимость должна быть достаточной для всего объема в

пределах насыпи и охраняемой зоны.

® Все запасы топлива, масла и химикатов хранятся в специально отведенной

охраняемой зоне.

® — Шланги и клапаны регулярно проверяются на наличие признаков износа. Убедитесь

в их отключении и блокировке, когда они не используются.

® Дизельные насосы и аналогичные устройства помещаются на поддоны для сбора

мелких утечек. Поддоны следует регулярно проверять и удалять скопившееся масло.

Что касается потенциального воздействия, связанного со строительной рабочей силой:
предлагается собирать санитарные отходы в контейнеры под био-туалетами и

транспортировать для утилизации лицензированным подрядчиком.

Меры по смягчению воздействия на БСУ изложены в Главе 17 данной ОВОССВ, однако
подтверждается, что рециркуляция воды на установке будет осуществляться там, где это

практически возможно.

Подрядчик ЕРС согласует с соответствующими властями использование и наличие
муниципальной воды до начала строительства с рециркуляцией, где это возможно, для
снижения потенциального воздействия. Любые дополнительные требования к оценке
водных ресурсов, которые будут сочтены необходимыми, будут выполнены после

подтверждения деталей Проекта и требований до начала строительства.

Требования по смягчению последствий и мониторингу будут изложены в ПЭиС, Плане
мониторинга и управления в социальной сфере и в вопросах охраны окружающей среды

для соблюдения на этапе строительства.

13.4.3 Эксплуатация

Потенциал загрязнения почв и грунтовых вод, связанный с удалением отходов, должен быть
снижен за счет максимально возможного сокращения отходов при максимальном
повторном использовании и переработке материалов. Все отходы и мусор должны быть

собраны и складированы перед утилизацией в специально отведенном месте хранения.

Меры по смягчению последствий, связанные с обслуживанием и использованием масел и

других химикатов, включают:

192248.С1А.В.002 Вемёоп В9 Раде 587
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4|

Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Установите специально отведенное место для хранения с непроницаемым
основанием и стенами, защищенное от атмосферных осадков. Вместимость должна
быть достаточной для всего объема в пределах охраняемой зоны.

® Храните топливо, масло и химикаты в специально отведенном безопасном месте.

® Не оставляйте автомобили без присмотра во время заправки, никогда не оставляйте
открытым нагнетательный кран.

® Регулярно проверяйте шланги и клапаны на наличие признаков износа и убедитесь,
что они отключены и надежно заблокированы, когда они не используются.

® Поместите насосы для дизельного топлива и т.п. на поддоны для сбора мелких

разливов. Регулярно проверяйте поддоны и удаляйте скопившееся масло.

Требования по смягчению последствий и мониторингу будут изложены в Плане
мониторинга и управления в социальной сфере и в вопросах охраны окружающей среды

(ПЭиС) для соблюдения на этапе строительства.

13.4.4 Вывод из эксплуатации
При выводе из эксплуатации рекомендуется:
® Конструкции перерабатываются, а другие материалы отправляются для утилизации.

. Все контейнеры закрываются крышками, клапаны перекрываются, а затем

транспортируются для утилизации.

. Для уменьшения воздействия на дренажные каналы транспортные средства,

оборудование и пешеходы должны быть разграничены разными участками.

» После того, как дороги или другие уплотненные участки будут удалены и / или
заброшены, скарифицируйте почву и посадите семена местных растений. Это следует
повторять до тех пор, пока рекультивация не будет успешной в течение как минимум

двух вегетационных сезонов после последней посадки/посева.

13.5 Совокупное воздействие

В ОВОССВ по модернизации ВЛЭП Навои-Беспан не указаны источники воды для
использования во время строительства и для питья. Важно, чтобы Проект не создавал
дополнительной нагрузки на источники воды, используемые для работ по ВЛЭП. Как
обсуждалось ранее, Подрядчик ЕРС будет консультироваться с СУВСОЗ относительно
наличия муниципального водоснабжения. Добыча подземных вод не предполагается,

поэтому прогнозируемое воздействие не является значительным.

192248.С1А.В.002 Вемёоп В9 Раде 588
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

13.6 Остаточные воздействия и резюме

В ходе оценки были определены области деятельности, особенно во время строительства и
вывода из эксплуатации, которые потенциально могут повлиять на гидрологию и

гидрогеологию участка.

При реализации мер по смягчению, изложенных в Разделе 13.4, прогнозируются следующие

остаточные воздействия:
® — Отвод поверхностных вод - снижение значимости воздействия до незначительного.
® — Источник воды - значимость снижена от умеренной до незначительной.

® Загрязнение подземных вод - снижено до незначительного значения.

192248.С1А.В.002 Вемёоп В9 Раде 589
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

14 Геология и почвы

14.1 Введение

В этой главе представлен обзор существующих исходных условий на площадке Проекта в
отношении геологии, грунтов и сейсмического риска, а также обсуждаются потенциальные
последствия, которые будут иметь строительство и эксплуатация Проекта и его ВЛЭП. Там,
где это необходимо, были предусмотрены соответствующие меры по смягчению
последствий для ограничения любых выявленных значительных воздействий на геологию,

почвы и сейсмический риск..

14.2 Методология оценки

Исходные данные были собраны в ходе кабинетных исследований проведенных
специалистом из Узбекистана и \М/ооч4. Кроме того, информация была получена из отчета о
геотехнических изысканиях (иги Епегду, 2020), выполненного для МазЧаг. Эта информация
использовалась для руководства оценкой потенциального воздействия. Метод оценки

основан на методе, изложенном в Главе 4 (Методология оценки).

14.3 Базовые условия

Геологические, сейсмические и грунтовые условия на территории Проекта и вокруг нее
описаны в следующих разделах. В Приложении 14 представлена подробная информация об

исходном исследовании, проведенном местным специалистом.

14.3.1 Геология

Основная территория Проекта расположена в пределах пустыни Кызылкум, топография
которой представляет собой сочетание неглубоких наклонных равнин, гладких холмов, сухих

русел рек и крутых каменистых/скалистых склонов.

Большая часть территории проекта покрыта платформенными отложениями (гравий, песок
и глина) мезозойско-кайнозойского периода. Топографические возвышенности и их
окрестности образуют большие тектонические окна в осадочном чехле с обнажениями
каледонско-герцинских складчатых и надвиговых пород. Этот район представляет собой
своеобразное неотектоническое возвышение на Запад-Север-Запад, сложенное
палеозойскими складчатыми образованиями, обрамленными покровом четвертичных

отложений. '5° В геотехническом отчете (2020 г.) подробно описаны слои сланца и

известняка, присутствующие на глубине около 3 м.

153 Сгедиед: Врз://лилилм. епсе4ест.сот/зепсе/агс!е/рй/$1674987115001139.

192248.С1А.В.002 Вемёоп В9 Раде 590
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4| Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В северо-восточной части проектной площадки расположены следы естественных
кольцевых структур, сложенных из горных пород. Предполагается, что эта геологическая
структура является остатками палеовулкана"°^. На аэрофотоснимках выявлены кольцевые
структуры диаметром не менее 1000 м с сопровождающими их более мелкими следами

предполагаемых вулканических структур в виде колец диаметром от 200 до 450 м.

Золоторудный рудник Мурунтау, расположенный примерно в 5,3 км к юго-востоку от
проектной площадки, расположен в Южном Тянь-Шане, одном из наиболее значительных
позднепалеозойских месторождений золотосодержащих полезных ископаемых (см. Рис. 14-
ЛиРис. 14-2). Мурунтау — один из крупнейших в мире открытых золоторудных рудников. По
сообщениям в 2016 г., запасов на Мурунтау хватит примерно до 2032 г. Перерабатывающий
завод обрабатывает руду со средним содержанием золота 2,4 г/т со скоростью 2,2 тыс.

т/сутки'55.

№ золтот Поп Знал И заказ унас —... иметацопагьогдег —— Ж кат борози
[0] ‚т-мюче Поп пал |  ЕРИПОогта! дорози
[[—] зерпуак-моин Пеп Звал [7] тайт-Кагакут о...» имотод1аий ® РОгрпугу берози
уаепапо\ка-Венаи- Телалев ©!
Кигата агс Казакууап о отобоме Аи борой — ® НобЬ брови

154 Доктор Владимир Карасев. Археологические памятники центральной части Тамдытау Навоийской области
Узбекистана. Октябрь 2020.

155 Кемпе У.. Граупнер Т., Зельтманн Р., де Бурдер Х., Долгополова А., ван Эммиховен М. (2016). Золоторудное
месторождение Мурунтау (Узбекистан) — уникальная древняя гидротермальная система на юге Тянь-Шаня.
Границы геонаук 7 (2016), 495-528

192248.С1А.В.002 Вемёоп В9 Раде 591
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4 Зарафшанская ветровая электростанция
Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Рисунок 14-1: Геология Тянь-Шаня, Центральная Азия, показывающая наиболее
значительные месторождения полезных ископаемых позднего палеозоя,

содержащих Аи" (Область Проекта находится внутри желтого круга)

Рисунок 14-2: Расположение месторождений золота и серебра в центральной части

Кызылкума

156 кетре, И. бгаирпег Т. ЗеНглапи, В., Че Воогдег, Н., Бодороома, А. уап ЕтисВоуеп, М. (2016). Тне Мигипгаи до

ерози (УгБекгап) - А ипюие апаепЕ пудгоНепта! зу${ет т {Ве зошпег Теп 5Вап. беоздепсе РгопЧегс 7 (2016), 495.
— 528.

192248.С1А.В.002 Вемёоп В9 Раде 592
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

На рисунке 14-2 Мурунтау расположен на стыке двух основных структурных зон (выделено
красным). Считается, что северо-восточный структурный тренд представляет собой зону
поперечного сдвига земной коры и субгоризонтальный структурный тренд, отражающий
смещение стратиграфии и осей складок'5”. Район Проекта расположен в желтом круге на

карте.

Кроме золота в горных районах на территории Проекта находятся залежи полезных
ископаемых, таких как уголь, железо и сера. В пределах самого участка рассматривается

потенциал запасов полезных ископаемых.

Таблица 14-1 иллюстрирует минеральные ресурсы Узбекистана.

Таблица 14-1: Минеральные ресурсы

Ископаемые ресурсы / Минералы Прогнозируемое наличие
(х1000 тонн)

Топливно-энергетическое сырье (сланцы) 2,425,062.6

Формовочные материалы 76,073

Стеклянное сырье, кварцевый песок 80,872

Фосфорные руды 41,627.9

Минеральные соли 362.6

Каолиновая руда 16,386

Волластонит 71,001.4

Полудрагоценные камни 256.3

Бирюза 2,065.1

Бентонит 24,402

Плиты строительные и силикатные 15,071

Песчаный щебень 14,797

Кирпич 86,949.6

157 кетре, Ц. бгаирпег, Т., Зейтапи, В, де Воогаег, Н., Роорома, А., уап Етитисномеп, М. (2016). Тве Миплиаи до

дерози (у2Беке{ап) - А ипие апаепЕ Нудго{Вепта! зузкет п {пе зошпег Т1еп 5Нап. беоздепсе Егопёег 7 (2016), 495
— 528.

192248.С1А.В.002 Вемёоп В9 Раде 593
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ископаемые ресурсы / Минералы Прогнозируемое наличие
(х1000 тонн)

Щебень 206.1

Минеральные волокна 1,955.8

Цементное сырье 939,294.9

Мрамор и гранит 102,944.8

14.3.2 Сейсмические условия

Узбекистан, расположенный в центре Центральной Азии, расположен в районе перехода от
горных структур Тянь-Шаня к платформе Туран. Эта переходная зона характеризуется
неоднородной сейсмической активностью вследствие сложного геодинамического

взаимодействия литосферных плит. '58'

Узбекистан находится в зоне высокой сейсмической активности. Тамдинский район
относится к среднему уровню сейсмической опасности. Это означает, что существует 10-
процентная вероятность потенциально разрушительного землетрясения в ближайшие 50

лет.

Глобальная карта сейсмической опасности, разработанная ОрепОчаке для площадки
Проекта, указывает: максимальное наземное ускорение (РСА) иллюстрирует сейсмическую
опасность менее 0,05 д, что означает низкий уровень сейсмической опасности (рисунок 14-
3). Это повышает процентную вероятность возникновения потенциально разрушительного
землетрясения в ближайшие 50 лет до 2%. И соответствует трем землетрясениям каждые 150

лет.

158 Уломов В.И. Динамика земной коры в Центральной Азии и прогноз землетрясений. Монография. Ташкент: ФАН.
1974. Стр.-218.

192248.С1А.В.002 Вемёоп В9 Раде 594
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
моод Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

'Орепацаке Мар \Лешег

Рисунок 14-3: Карта глобальной сейсмической опасности '°

На карте Института сейсмологии (Рисунок 14-4) показаны «системы разломов» в восточном
Узбекистане. Район Проекта расположен внутри синего круга в верхнем левом углу карты.

Черные точки на карте обозначают наблюдаемые разломы.

159 Платформа данных ОрепОиаке, 2020

192248.С1А.В.002 Вемёоп В9 Раде 595
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
№004. Зарафшанская ветровая электростанция
Итоговая Оценка воздействия на окружающую среду и социальные вопросы

роврра08

ый

Рисунок 14-4: Схематическая карта систем разломов в восточном Узбекистане
(Система разломов | — Северная Кызылкумская; |! — Букантау)'8° (Область проекта

расположена внутри синего круга)

14.3.3 Почвы

Участок проекта состоит из почв пустынного типа. Область равнин содержит меловые и
третичные отложения. Почвы щебнистые серо-коричневого цвета, подвержены эрозии.
Серо-коричневые почвы часто засоленные и солонцеватые, большей частью

эродированные, супесчаные, легкосуглинистые и мелкозернистые.

Карта классификации верхнего слоя почвы для Навоийской области представлена на рисунке
14-5. Обширная территория региона характеризуется пустынями (такими как Кызылкум,
Каракум и Аралкум). Группа почв для часового пояса классифицируется как песчаные дюны
и кальцисол.

160 иер://зе!тоз-и.ИН7.ги/регзопа/сегигаза. Вт

192248.С1А.В.002 Вемёоп В9 Раде 596
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4| Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

ВР В НЗ 5 бин
} МЫ № Ава-АС
мы о! - АЕ
мы дпфозс! - АМ
5 Ш — Аепова-АВ
5 Ы № Амнога! АТ
Сетовот - СН
Саевы- 0.
Сальзы- См

Беусо- ВЕ.

Беузет - ВЯ
‘Бурзво . 6у
Наоза-Н$

М Ш № Качепогет- КЗ

Ш ерезы-1Р

м мау

№ (ны

5 Ы № мат

7 & ВИ Родгомза - РО

57 Ш № Ривеогет -РН

Ш — Рапоза- РЕ

5 № Рифноза-РТ

МЫ Рафа РР.

7 — Вздозо- Аб

МЫ — баюповак -5С

М 5 № баблев -5М

м Ува -У8

М Ш № Во бысор: ВК

М Ш — бзиабиез- 08

5 Ш № юг ьодоо 8

5 Ш № Ол, чо, се. 0

м  заиаз-т

МЫ  №аа-м

Ш т ввсес - ва

Г № апв-15

8-8} каре [ауек
= МЫ Сашу вр

161

Рисунок 14-5: Карта классификации почв для Навоийской области" (район проекта

расположен внутри серого круга)

В Узбекистане деградация почв происходит главным образом в форме вторичного
засоления, деградации пастбищных угодий и опустынивания, а также эрозии почвы.
Негативные экологические последствия деградации включают высыхание Аральского моря,
загрязнение воды и воздуха в результате засоления и эрозии, что приводит к утрате

биоразнообразия и распространения наземных экосистем. 162

В среднем песчаные и пыльные бури случаются 20 дней в году, в основном летом, когда
наблюдается высокая эвапотранспирация. Средняя температура в регионе в июле составляет

23,7°С, при этом был зафиксирован максимум в 46°С.

Таким образом, почвы уязвимы к эрозии и опустыниванию.

167 Бир;//илмиНао.ого/войв-роча/дата-пиб/зой-тарз-апд-Ча{аБазе5/вагттопед-моп9-зой-ЧакаБазе-

№12/еп/

162 Есопопис о! [ап Бедгаданоп ап4 итргоуетепе - А боба! Аззеззтепе Гог ЗизатаЫе Беуе!ортеги.
ЕЧКед Бу ЕрВгайт МкКопуа, Ай$Нег МитхаБаем, )оасНит уоп Вгаип

192248.С1А.В.002 Вемёоп В9 Раде 597
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

14.4 Оценка последствий

Основные воздействия на почвы и геологию, вероятно, возникнут во время различных работ
по подготовке площадки и строительству, связанных с Проектом и подъездными путями к

нему

Почвы в районе проекта определены как уязвимые к эрозии и опустыниванию. В частности,
эрозия почвы, вызванная транспортными средствами на неосвоенных трассах, и водная
эрозия, которая может возникнуть зимой. Были определены строительные работы, которые
могут повлиять на эрозию почвы и усугубить ее. При необходимости, предложены меры по

смягчению последствий.

Почвы будут оставаться уязвимыми на этапе эксплуатации, они оцениваются как рецептор

средней чувствительности. Воздействие на почвы и геологию обсуждается ниже.

144.1 Строительство

Основное воздействие на почвы при строительстве будет заключаться в повышении
уязвимости к эрозии. Следующие виды строительных работ могут привести к потенциальной

эрозии почвы и образованию пыли:

® Движение автотранспорта по грунтовым дорогам, используемым при строительстве
внутриплощадочных и внеплощадочных дорог, линий электропередач,

диспетчерского пункта и ГВТ приведет к уплотнению грунта.

® Движение внедорожных транспортных средств повредит растительность и вызовет

уплотнение почвы.

® Любая растительность и часть почвы будут удалены для строительства подстанции,

фундамента ГВТ, дорог внутри и за пределами участка.

® Использование тяжелой техники, в том числе кранов для монтажа ГВТ, приведет к

уплотнению грунта при использовании вне дорог.

Уплотнение почвы и утрата растительности повышают уязвимость почв к эрозии. Почвы
будут особенно уязвимы во время дождей или после таяния снега, когда движение

транспортных средств может причинить наибольший ущерб.

Там, где дороги не имеют покрытия, колея и эрозия оврагов в конечном итоге делают дороги
непроходимыми, так что транспортные средства съезжают с колеи, а площадь, затронутая

эрозией, постоянно расширяется.

Повреждение почв оказывает дополнительное воздействие на землепользование. Когда
почва уплотнена, она не может поддерживать местную растительность, а это, в свою
очередь, сокращает пастбища для выпаса скота местными пастухами. Кроме того, потеря
растительного слоя влияет на биоразнообразие, поскольку пастбища являются источником

пищи для мелких млекопитающих, которые, в свою очередь, служат пищей для хищников.

192248.С1А.В.002 Вемёоп В9 Раде 598
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

В летние месяцы почвы в этом районе часто пересыхают. Строительная деятельность может
привести к образованию пыли с воздействием на окружающие пастбища и домашний скот.
Кроме того, на территории Проекта могут находиться значительные геологические ресурсы,

что может ограничить использование этих ресурсов во время реализации Проекта.

Чувствительность грунтов средняя, а величина воздействия высокая, поскольку существует
возможность воздействия на большие площади вокруг фундаментов ГВТ при строительстве,
помимо внешнего воздействия дорог и линий электропередач. Таким образом, значимость
воздействия оценивается как значительная. Воздействие должно быть относительно
кратковременным, продолжающимся только в течение строительства фундаментов ГВТ и
дорог. После заглубления фундамента ГВТ и сужения дорог будет затронута гораздо меньшая

площадь, а ранее нарушенные территории будут рекультивированы.

Существует вероятность загрязнения почвы отходами. Жидкие отходы, такие как масла и
бытовые отходы, обсуждаются в главе 13 (Гидрология и гидрогеология). Инертные отходы
будут вывезены за пределы площадки и захоронены на подходящем полигоне. Поскольку

остаточных отходов очень мало, значимость воздействия оценивается как незначительная.

144.2 Эксплуатация

На этом этапе основное воздействие на почвы будет оказывать продолжающееся движение

транспортных средств, состоящее из таких действий:

® Перемещение персонала и материалов на площадку и обратно по подъездным
щ. щадку дъезд!

путям. Как описано в Главе 2 (Описание проекта).

® Перемещения между центром управления и ГВТ для эксплуатации и обслуживания.
Ожидается, что рабочие будут посещать каждую точку ГВТ не реже одного раза в

неделю для планового технического обслуживания.

Транспортные средства не должны съезжать с подготовленных дорог, этому следует активно
препятствовать. Как описано в разделе "Строительство" выше, основной риск для грунтов
будет там, где транспортные средства выезжают с подготовленных дорог и едут по
пересеченной местности. Если обозначенные дороги не используются, движение
транспортных средств приведет к повреждению на большой территории вокруг ГВТ или в
других зонах бездорожья. Почвы являются средне чувствительным рецептором, но величина
воздействия во время эксплуатации невелика, поскольку движение будет гораздо реже, чем
во время строительства, и лишь изредка будет использоваться тяжелая техника. Кроме того,
транспортные средства будут двигаться по улучшенным дорогам. Значимость воздействия

оценивается как незначительная.

Поскольку район Проекта имеет низкий сейсмический уровень, чувствительность Проекта к
сейсмической активности считается низкой. Риск потенциально разрушительного

землетрясения в районе Проекта в течение 50 лет составляет 2%. Учитывая, что срок службы

192248.С1А.В.002 Вемёоп В9 Раде 599
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

ГВТ обычно составляет 25 лет, риск потенциально разрушительного землетрясения в течение
этого времени составляет всего 1%. Следует также отметить, что башня ГВТ является гибкой
конструкцией, и нагрузки, вызванные сейсмической активностью, вряд ли превысят
нагрузки, возникающие в процессе эксплуатации (например, в случае аварийной остановки).
Если землетрясение все же произойдет, потенциальные воздействия, такие как обрушение
ГВТ, маловероятны. Однако, если это все же произойдет, величина изменения будет высокой
с чувствительностью от низкой до умеренной, что приведет к воздействию умеренной

значимости до принятия мер по смягчению последствий.
14.5 Смягчение

14.5.1 Проектирование (дизайн)

Для уменьшения ущерба и риска эрозии почвы длина и ширина внутренних и внешних дорог
должна быть оптимизирована, чтобы уменьшить потребность в выемке и засыпке материала.

В проекты должны быть включены функции контроля стока и эрозии.

В Узбекистане все здания должны быть построены в соответствии с национальными
сейсмическими спецификациями КМК 2.01.03-96 (1996), они будут соблюдаться и при

строительстве зданий на проектной площадке.

Фундаменты ГВТ будут рассчитаны на нагрузки, которые разумно ожидать в течение срока
службы Проекта. Это может включать сейсмическую нагрузку, однако в ситуациях аварийной
остановки применяются очень высокие нагрузки, которые могут превышать любую
сейсмическую нагрузку, и поэтому маловероятны какие-либо особые требования. Это будет

подтверждено на более позднем этапе при назначении генерального подрядчика.

14.5.2 Строительство

Акцент в смягчении должен быть сделан на сведении к минимуму ущерба, при этом
рекультивация земель будет последней альтернативой для защиты почвы. Скарификация и
посадка могут помочь стабилизировать небольшие участки, такие как обочины дорог.
Предлагаемые меры по смягчению последствий будут включены в ПУОС и План обращения
с опасными материалами и отходами. Это включает:

. Четкое разграничение складских и промежуточных зон. Хранение всех материалов,
оборудования и транспортных средств в разграниченной зоне, чтобы уменьшить
повреждение почвы. Движение транспортных средств должно быть ограничено
подготовленными дорогами.

Посадка местных растений по берегам каналов и на других участках для борьбы с

эрозией.

192248.С1А.В.002 Вемёоп В9 Раде 600
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Спасение и хранение верхнего и нижнего слоя почвы, при этом верхний слой почвы
снимается и складируется отдельно.

. Разделение извлеченного грунта на склады в зависимости от типа материала и
обеспечение контроля эрозии во время складирования.

» По завершении земляных работ — засыпать почвенный материал в той же
стратиграфической последовательности.

® При сужении широких дорог после строительства ГВТ необходимо разрыхлить
уплотненные участки и посадить местные растения.

Разработка и внедрение мер по борьбе с пылью в рамках ПУОС и использование
автополива на дорогах в пыльных условиях (вероятно, в летние месяцы).

. Как только строительство и прокладка дорог будут завершены, очистите все участки,
уплотненные движением внедорожных транспортных средств / оборудования, и

посадите местные растения.

х Храните все материалы в специально отведенных местах временного хранения и

обеспечьте рабочих расходными материалами для ликвидации мелких разливов.

® Ограничьте движение всех транспортных средств и оборудования проезжей частью
и, насколько это возможно, сведите к минимуму деятельность во влажных условиях.
Когда мероприятия должны проводиться во влажных условиях, контролируйте
ливневые воды с помощью ткани, тюков соломы и других мер, препятствующих

потоку ливневых вод и предотвращающих эрозию.

* При повреждении влажной почвы восстанавливайте ее, как только вернутся сухие

условия.

. Для хранения нефти создайте специально отведенное место для хранения с
непроницаемым основанием и стенками бункера. Вместимость должна быть

достаточной для полного объема в пределах насыпи и охраняемой зоны.

. Храните все топливо, масло и химикаты в специально отведенном месте для

хранения.

» Регулярно проверяйте шланги и клапаны на наличие признаков износа и убедитесь,

что они отключены и надежно заблокированы, когда не используются.

® Поместите дизельные насосы и аналогичные предметы на поддоны для сбора капель
для сбора небольших утечек. Регулярно проверяйте лотки и удаляйте скопившееся

масло.
»  Сократите количество отходов в максимально возможной степени.

Соберите все твердые отходы и храните их до тех пор, пока они не будут доставлены

на утилизацию.

192248.С1А.В.002 Вемёоп В9 Раде 601
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

14.5.3 Эксплуатация

В ходе реализации Проекта рекомендуется ряд мер по уменьшению ущерба, наносимого

почвам. Это включает:

Ограничить движение транспортных средств проезжей частью.

Регулярно следить за состоянием дорог; ремонтировать поврежденные дороги с
колеями, не игнорировать поврежденные участки.

Мониторинг контроля эрозии и ремонт по мере необходимости.

Поддержка растительного покрова по берегам каналов.

Запрет на использование транспортных средств и оборудования вне подготовленных
дорог.

Повторная стабилизация существующих разрушенных дорог и восстановление
растительного покрова по мере необходимости.

Запрет на сбор дров с участка Проекта.

Максимальное сокращение количества отходов, акцент на повторное использование
и переработку материалов. Сбор и хранение отходов и мусора перед утилизацией.
Очистка и хранение нефтесодержащих и химических отходов и загрязненных
материалов перед транспортировкой в специально отведенном месте для снижения
риска загрязнения почвы и грунтовых вод.

Для хранения нефти создайте специально отведенное место для хранения с
непроницаемым основанием и стенками бункера. Вместимость должна быть

достаточной для полного объема в пределах насыпи и охраняемой зоны.

Храните все топливо, масло и химикаты в специально отведенном безопасном месте
для хранения.
Не оставляйте автомобили без присмотра во время заправки, никогда не оставляйте

клапан открытым.

Регулярно проверяйте шланги и клапаны на наличие признаков износа и убедитесь,

что они отключены и надежно заблокированы, когда не используются.

Поместите насосы для дизельного топлива и т.п. на поддоны для сбора мелких

разливов. Регулярно проверяйте поддоны и удаляйте скопившееся масло.

Что касается сейсмических рисков: в случае землетрясения будет реализована процедура

аварийной остановки ГВТ. Это будет включено в оперативный план аварийной готовности и

реагирования.

192248.С1А.В.002 Вемёоп В9 Раде 602

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

14.6 Совокупное воздействие

Существует вероятность кумулятивного воздействия, связанного с эрозией, однако проект
модернизации ВЛЭП находится на достаточном расстоянии, и предлагается адекватное
смягчение последствий, чтобы они не были значительными. Также предполагается, что

эксплуатация рудника к юго-востоку от Проекта не приведет к каким-либо воздействиям.

14.7 Остаточные воздействия и резюме

Остаточных воздействий на геологию или увеличиение сейсмического риска не

прогнозируется.

Наиболее значительное воздействие на почвы было оценено как возникающее во время
строительства в результате движения автотранспорта, снятия верхнего слоя почвы и
использования тяжелой техники. Воздействия должны быть относительно короткими,
продолжающимися только во время строительства фундаментов ГВТ и дорог. Ожидается, что
после реализации мер по смягчению воздействия снизятся от умеренных до незначительных

и, следовательно, не будут значительными.

В процессе эксплуатации воздействия на почвы менее значительны и ограничиваются в
основном продолжающимся движением автотранспорта. Основные риски связаны с
выездом транспортных средств с подготовленных дорог и движением по пересеченной
местности. После принятия мер по смягчению эти риски должны быть снижены, что

приведет к минимальным остаточным воздействиям.

192248.С1А.В.002 Вемёоп В9 Раде 603
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

15 Авиация, радиолокация, и телекоммуникации

15.1 Вступление

Ряд воздействий на авиацию и радиолокацию (как прямых, так и косвенных) может иметь
место в результате наличия ГВТ. Прямые воздействия связаны с ГВТ, представляющими
собой физическое препятствие для обеспечения безопасности полета. Это может произойти,
когда самолет находится близко к земле, например, при взлете или посадке с/на аэродром,
или при участии в военных низко-летящих операциях". ГВТ также могут вызывать помехи
для радаров и других навигационных систем, для которых лопасти выглядят как «помехи» на

экранах радаров и могут быть ошибочно приняты за самолеты.

Эта глава направлена на установление потенциального воздействия, связанного с Проектом

и близлежащими аэропортами, радиолокационными системами и телекоммуникациями.

15.2 Исходная информация

15.2.1 Военные радары и системы связи

Существует ненаправленный маяк (МОВ), расположенный недалеко от аэропорта Тамды
булак, примерно в 20 км к северо-западу от ближайшей ГВТ. МОВ устанавливаются в
стратегических точках на траектории полета или в аэропортах, излучая ненаправленные
радиолучи в диапазоне средних и длинноволновых частот, чтобы позволить самолетам
отслеживать направление наземных объектов с помощью бортового автоматического

пеленгатора (АОР).

15.2.2 Авиация

Расположение аэропортов и аэродромов в окрестностях Проекта было определено с

помощью Сооде Еайй и ОшгАтрой$ 164.

Изучаемая территория площадью 30 км
использовалась для определения аэропортов и аэродромов из-за потенциального риска
столкновения или воздействия авиационных радаров в пределах 30 км от местонахождения

ГВТ.

163 Нирз://Лимлл\м.6Бда.аегоЛмр-
сощепироа45/2011/08/20130701МападтаТВетрасО\\МпаТите$ОпАмаНоп_$спр®_ЕИМАЕ_М1.ра#

164 оигатрой$.сот/

192248.С1А.В.002 Вемёоп В9 Раде 604
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4|

Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Ближайший аэропорт находится в Зарафшане на расстоянии около 5,8 км к западу-северо-
западу от западной границы проектной площадки. Зарафшан обслуживает авиакомпания
«Узбекистон Хаво Йулари» с прямыми ежедневными рейсами в Ташкент и обратно. Другие

аэропорты в пределах 30 км от площадки проекта включают:

® Мурунтау Юго-Восточный - расположен примерно в 16,5 км к востоку от ближайшей
ГВТ.

® ТамдыБулак - примерно в 20 км к северо-западу от ближайшей ГВТ.

15.2.3 Консультации по авиации / радиолокации

В ноябре 2020 года состоялись консультации с руководством авиации Республики
Узбекистан и специалистами Департамента безопасности полетов Управления гражданской
авиации (УГА). Были проведены две встречи с руководителем Узбекского
аэронавигационного центра (Узаэронавигация) и специалистами АТЗ$ (департамент
управления воздушным движением). Специалисты УГА предоставили информацию о
требованиях, которые будут применяться после строительства и ввода Проекта в

эксплуатацию.

Специалисты подтвердили, что Объект находится в радиусе 15 км от пункта управления

аэродромом ближайшего аэродрома (аэропорт Зарафшан).

После подтверждения окончательной планировки Проекта необходимо будет предоставить
данные ГВТ (координаты и высоту). Если окажется, что ГВТ выше 50 м относительно высоты
аэродрома и расположены в радиусе до 30 м от пункта управления аэродромом,
необходимо будет провести исследование для определения влияния ГВТ на полетную

видимость и радиосвязь.

Консультация подтвердила, что потребуется разрешение УГА. Затем разрешение будет
выдано в соответствии с требованиями Постановления Кабинета Министров РУз № 226 от

11.08.2014 г. Документация, необходимая для поддержки приложения, включает:

® Заявление, заполненное по установленной форме (в печатном или электронном

виде).
® Техническая документация на строительство Объекта.
® Координаты ГВТ в системе координат \/С$84.
»® Макет Проекта (1:500000).

® План площадки Проекта (с указанием размеров ГВТ в горизонтальной плоскости).

192248.С1А.В.002 Вемёоп В9 Раде 605
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Протоколы исследований качества атмосферного воздуха, уровня шума,
электромагнитного излучения на высоте ГВТ и др. (данный документ необходимо
согласовать с Госкомэкологией, что, вероятно, потребуется после получения

разрешения на реализацию Проекта).

Положение АР КИ7-150 (изложенное в главе 3, раздел 3.1.11) регулирует маркировку и

оборудование объектов, расположенных вблизи аэродромов гражданской авиации.

Согласно АР КО7-150, стационарные объекты высотой 50 м и более, независимо от их

местоположения, должны быть маркированы (глава №, пункт 4, пункт 11).

В пунктах 12-23 главы \ говорится: “Белые огни, работающие в мигающем режиме, могут
использоваться для освещения отдельно стоящих препятствий, расположенных за
пределами зон аэродрома, вокруг которых нет посторонних огней. Сила вспышки
заградительного света должна составлять не менее 10 кандел (кд), а скорость вспышки

должна составлять не менее 60 в минуту".

Другие требования к оснащению объектов светозащитными огнями будут предоставлены
после того, как специалисты УГА изучат координаты ГВТ (в системе \\/С5-84) и ихтехнические
характеристики. После получения данных в требуемом формате специалисты проведут
встречи с Компанией или ее представителем для определения дополнительных требований

или изменения условий требований в зависимости от исходных данных.

15.24 Электромагнитная интерференция

В Руководящих принципах МФК по использованию энергии ветра '65

говорится «ветровые
турбины потенциально — могут вызывать электромагнитные — помехи в
телекоммуникационных системах (например, микроволновых, телевизионных и радио). Эти
помехи могут быть вызваны препятствием на пути, затенением, отражением,
рассеянием или повторным излучением. Характер потенциального воздействия зависит в
первую очередь от расположения ветряной турбины относительно передатчика и
приемника, характеристик лопастей ротора, характеристик приемника, частоты

сигнала и характеристик распространения радиоволн в атмосфере».

165 |ЕС (2015) МИпа Епегау — Епутоптегиа!, Неа апа баЁейу бшаейпез.

192248.С1А.В.002 Вемёоп В9 Раде 606
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Помехи могут создаваться тремя элементами ГВТ: башней, вращающимися лопастями и
генератором. Башня и лопасти могут блокировать, отражать или преломлять
электромагнитные волны. Современные лопасти обычно изготавливаются из синтетических
материалов, которые оказывают минимальное влияние на передачу электромагнитного
излучения. Электрическая система обычно не представляет потенциальной проблемы для
телекоммуникаций, потому что помехи можно устранить с помощью надлежащей ИЗОЛЯЦИИ
гондолы и хорошего обслуживания. Помехи для услуг мобильной радиосвязи обычно
незначительны, в то время как помехи для телевизионных сигналов были сведены к

минимуму благодаря замене металлических материалов на синтетические..188

Если какие-либо жалобы будут получены от местных сообществ или заинтересованных
сторон через механизм рассмотрения жалоб или иным образом в отношении помех сигнала,
проектная компания наймет независимого инженера для расследования и принятия мер в
случае обоснованной жалобы. Поскольку Проект находится на некотором удалении от

населенных пунктов, вряд ли возникнут какие-либо проблемы с помехами.

15.3 Оценка воздействия

Учитывая близость Проекта к аэропорту Зарафшан и радару, до принятия мер по смягчению
последствий предполагается, что Проект приведет к последствиям Умеренной значимости
во время эксплуатации. Меры по смягчению, изложенные в разделе 15.4, помогут снизить

эти последствия до незначительных.
15.4 Смягчение последствий и мониторинге

15.4.1 Подготовка к строительству

Как только будет согласован окончательный макет проекта, необходимо будет провести
консультации с УГА для предоставления информации, необходимой для получения
разрешения на проект. Ожидается, что Рабочий релиз Проекта будет представлен в марте
2022 года. Документация, необходимая для поддержки приложения, изложена в разделе
15.2.3 выше.

166 Ниерз://млмми мип-епегаду-Не-вас!з.ога/е!есготадтейс-Не!4$-ап4-тайпе-огдаг!глз-5.Н т!

192248.С1А.В.002 Вемёоп В9 Раде 607
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

15.4.2 Строительство

Как только ГВТ будут установлены, их окончательное местоположение (координаты) и
информация о высоте должны быть предоставлены в САА. Кроме того, ГВТ, вероятно,
потребуется установить какую-либо форму освещения, которая должна быть согласована до
монтажа ГВТ.

15.4.3 Эксплуатация

Никакого специального смягчения не требуется.

15.5 Остаточное воздействие

При смягчении не должно быть значительных остаточных воздействий на интересы авиации

и радиолокации в результате Проекта.

192248.С1А.В.002 Вемёоп В9 Раде 608
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4|

Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

16 Изменение Климата

16.1 Введение

Этот отчет формирует Оценку риска изменения климата (ССКА) для Проекта для определения
текущих и ожидаемых изменений в климатических условиях и оценки физических рисков,
связанных с климатом, и переходного риска (при необходимости). Кроме того,

предоставляется расчет выбросов парниковых газов (ПГ).
ССВА предоставляет обзор на высоком уровне следующего:

® Текущие и ожидаемые риски изменения климата (переходные и/или физические, как
определено Целевой группой по раскрытию финансовой информации, связанной с
климатом (ТСЕО), в рамках Проекта.

® Планы, процессы, политики и системы, необходимые Проекту для управления этими

рисками (т.е. для смягчения, передачи, принятия или контроля).

Оценка также будет включать анализ совместимости Проекта с национальными

климатическими обязательствами Узбекистана.

16.1.1 Применимые требования

“Принципы Экватора" (ЕР) являются эталоном финансовой отрасли для определения, оценки
и управления экологическими и социальными рисками проектов. Существует 10-ЕР, которые
требуют рассмотрения при разработке проекта с международным финансированием.
Последняя редакция (ЕР \4) вступила в силу в октябре 2020 года. Обновления включали
требование о проведении аудита для всех проектов категории А и, в соответствующих
случаях, для проектов категории В. Из-за характера, местоположения и масштаба этого
проекта считается, что он подпадает под категорию А - “Проекты с потенциальными
значительными неблагоприятными экологическими и социальными рисками и / или
последствиями, которые являются разнообразными, необратимыми или

беспрецедентными".

В руководстве ССВА также подробно излагается требование о включении расчетов
выбросов парниковых газов (ПГ) (дополнительную информацию см. в разделе 16.3).

Соображения по выбросам парниковых газов также изложены в следующем:

® |ЕСР5Зи ЕВВО РВЗ (предотвращение и борьба с загрязнением).

167

® Протокол ЕБРР по оценке выбросов парниковых газов (2017

192248.С1А.В.002 Вемёоп В9 Раде 609
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4|

Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

® Руководство по оценке выбросов парниковых газов в рамках проектов Азиатского
банка развития - дополнительное руководство для проектов в области экологически

чистой энергии (2017).'88

ССВА требуется для оценки потенциальных физических рисков и рисков перехода
(последние только для проектов, выделяющих более 100 000 тонн Со2е в год).
Физические риски включают усиление экстремальных погодных явлений, изменение
характера осадков, повышение средних температур, повышение уровня моря ит.д.
Риски переходного периода определяются как политические, технологические и

рыночные, юридические и репутационные риски.

Кроме того, ССКА обязана провести анализ альтернатив. Это включено в главу 2
настоящего ОВОССВ, и на него следует ссылаться для получения более подробной

информации.

Критерии отбора проектов на соответствие ЕР$ для оценки климата изложены в

таблице 16-1.

Таблица 16-1: Критерии отбора проектов на соответствие Принципам Экватора

для оценки климата

Тип
Тип оценки Критерии

рекомендации
Оценка рисков изменения Требование Для всех проектов категории А и,
климата - физические риски при необходимости, категории В
Оценка рисков изменения Требование Ожидается, что для всех проектов во
климата - переходные риски всех местах при объединении

выбросов Объема 1 и 2 объем
выбросов составит более 100 000
ТСО?-экв. в год.

Оценка рисков изменения Требование Для всех проектов категории А и,
климата — Физические риски при необходимости, категории В

168 иёрз://мллм/.аЧЬ.ога/зНез/Чеаи Иез п ИиНопа!-4оситеп!/296466/дие!тез-езНтаЧта-ана.ра*

192248.С1А.В.002 Вемёоп В9 Раде 610
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Тип

Тип оценки Критерии

рекомендации
Оценка выбросов Требование Для всех проектов категории А и, в
парниковых газов соответствующих случаях, категории

В, где совокупные выбросы в рамках
Тиё на этапе эксплуатации Проекта,
как ожидается, составят более 100
000 тонн Со2е в год.

Рекомендация Для всех проектов, в которых
ожидается выброс более 25 000 тонн

Со2е.
Оценка выбросов Требование Для всех проектов, во всех местах,
парниковых газов - при объединении областей 1 и 2
Альтернативный анализ ожидается, что выбросы составят

более 100 000 тонн Со2е в год.

16.2 Оценка рисков

16.2.1 Обзор

Как обсуждалось в разделе 16.1.1, в пересмотренном ПЭ (!\)'° введено требование о
проведении ССВА в соответствии с категориями Климатических физических рисков и рисков,
связанных с изменением климата, изложенных в Рекомендациях Целевой группы по

раскрытию финансовой информации, связанной с климатом (ТСЕО)'”°.

. ССВА представляет
обзор глобальных и региональных климатических тенденций, оценку выбросов парниковых

газов в рамках Проекта и оценку рисков, связанных с климатом для Проекта.

В оценке рисков рассматриваются климатические условия на территории Проекта и
прилегающей территории за последние годы, включая изменения температуры, осадков,
ветра и опасных климатических явлений. Прогнозируемые тенденции изложены на
ближайшие годы до 2100 года с оценкой рисков, проведенной с подробным описанием

физических рисков в соответствии с рекомендациями ТСЕО.

169 пирз://едиаюг-рипар!е.сот/

170 Нирз://аззе{.БЬВиб1ю/сотрапу/Не$/60/2020/10/Е!МА!--2017-ТСЕБ-Верой-11052018.раё

192248.С1А.В.002 Вемёоп В9 Раде 611
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
мод. Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

16.2.2 Исходная информация

16.2.2.1 Законодательная база

Узбекистан присоединился к Рамочной конвенции Организации Объединенных Наций об
изменении климата (РКИКООН - УМЕССС) в 1993 году в качестве стороны, не включенной в
Приложение |, и ратифицировал Киотский протокол в 1999 году. Вплоть до 2019 года в
Узбекистане не было целенаправленного и всеобъемлющего документа по политике в
области изменения климата, который обеспечивал бы стратегическую основу для

национальных действий по адаптации к изменению климата и смягчению его последствий".

В 1999 году была принята Национальная стратегия устойчивого развития, регулирующая
политику и действия в области изменения климата. Это включало усиление международного
сотрудничества, учет последствий изменения климата, выходящих за рамки национальных
границ и требующих региональных и глобальных действий в дополнение к определению

контекста политики в области изменения климата в стране.

В 2019 году Республика Узбекистан изложила стратегию перехода к зеленой экономике на
период с 2019 по 2030 год В резолюции излагается стратегия, направленная на повышение
энергоэффективности, рациональное потребление и сохранение природных ресурсов,
сокращение выбросов парниковых газов, обеспечение доступа к экологически чистой
энергии, создание “зеленых” рабочих мест и обеспечение устойчивости к изменению

климата. Цели и приоритеты включают (среди прочего):

® Сокращение выбросов парниковых газов на единицу ВВП-СНС на 10% К 2030 году

по сравнению с уровнем 2010 года и двукратное повышение энергоэффективности.

® Создание системы мониторинга, отчетности и проверки выбросов парниковых газов
с учетом национальных условий для постоянного отслеживания выполнения
количественных обязательств страны в соответствии с Парижским соглашением и

обеспечения отчетности по выбросам парниковых газов.

»® Дальнейшее развитие возобновляемых источников энергии с охватом более 25% от

общего объема производства электроэнергии.
® Разработка системы мониторинга климата.

® Внедрение системы “зеленого” кредитования и финансирования.

За выполнение обязательств по РКИКООН отвечает Центр гидрометеорологии (Узгидромет).

171 5ирз://мллм.|5е.ас.иК/Сгап ат! Ище/Лмр-согиеп/ирюа4$/2015/05/07ВЕК!5ТАМ. ра

192248.С1А.В.002 Вемёоп В9 Раде 612
Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4|

Зарафшанская ветровая электростанция -

Итоговая Оценка воздействия на окружающую среду и социальные вопросы

Изменение климата также рассматривается в различных программных документах, включая

(но не ограничиваясь ими):

® Постановление Кабинета Министров № 142 (2013) - План действий Республики

Узбекистан по охране окружающей среды.

® Постановление Кабинета Министров № 183 (2007 г. и обновлено в 2019 г.) -

Совершенствование гидрометеорологической службы Республики Узбекистан.

® Постановление Кабинета Министров № 9 (2007) - Об утверждении Порядка

подготовки и реализации инвестиционных проектов в рамках Механизма чистого

развития в соответствии с Киотским протоколом.

16.2.2.2 Температура

„Летом в регионе царит жаркая и засушливая погода, а зимой - очень низкие температуры. В

течение года температура обычно колеблется в среднем от -1°С в январе до примерно 30°С

в июле. Среднегодовая температура в регионе составляет около 15°С. Диапазон температур

и средние значения приведены на рисунке 16-1 ниже. В январе и феврале температура

может опускаться до -25 ° С, в то время как максимум 47° С приходится на июль..

172

муеа{Йег з{аНоп Тату
50,0
40,0 _
30,0
20,0
5 ее
бир тезп (6)
Е пит 2)
Е 00 = пах (<)
& А . А # #
|% $ © © я я хх $ $ ес
Е 100 ях х ыы х И гоези ай
- < >
-20,0 —
-30,0
-40,0
-500

172 ицес (2014), Аззеззтепе о М/па Ромег Ро{епна! Реме!ортепЕ оЁ {Не ВерцЫ с о /2Бекап - Мезозсае

Моае!тд апа $#е 5е!есНоп Вером.

192248.С1А.В.002

Вемёоп В9

Раде 613

Сепйе4 то 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
М/оод бгоир УК Итйед Гага5Вап МИпа Рагт - Рипа! Епмгоптепца! & ода! прасё Аззезхтепе

Темпы потепления, наблюдаемые в Узбекистане с 1951 года, более чем в два раза
превышали средние показатели по всему миру, причем особенно значительные изменения
наблюдались летом и осенью на большей части территории страны. Темпы потепления в

горных районах были несколько ниже."

16.2.2.2 Осадки

Как также обсуждалось в главе 8, годовое количество осадков колеблется от 100 до 111 мм
в год, причем большая часть осадков выпадает в марте и апреле. Самые засушливые месяцы

- сиюня по август. Среднее количество осадков за месяц показано на рисунке 16-2 ниже.

30 тт = Ргеарйавоп

Ргеарйаноп

м А

р  0& № 0ж

Амегаде ргеариаНоп (гайп/зпом) п Татьду, ИгБемфап_ СорупоРЕ © 2019 ммлимеаВег-ап-сИита{е. сот

Рисунок 16-2: Среднее количество осадков (дождь/снег) в регионе Тамды?

16.2.2.3Ветер

Отчет о мезомасштабном моделировании и оценке площадки (октябрь 2014 г.),
подготовленный для НЭК «Узбекэнерго» и Всемирного банка, содержит информацию о
скорости ветра и его распространении по Узбекистану с упором на ключевые районы,

включая Зарафшан.

Рисунок 16-3 иллюстрирует качественное распределение скорости ветра (средняя скорость
ветра) на высоте 80 м над уровнем земли по стране. При просмотре карты видно, что
территория Проекта находится в зоне относительно высоких скоростей ветра (оранжевая

зона к северо-западу от Навои).

1 вирг/Итгосйтнае огоЛур-сошепИщиоа45/2014/04/ОеБекЕат, Сошииу_Ргое-ЕМ.раЕг

2 ууу лиеаег-апи зе сот (ассеззей Арш 2021).

192248.С1А.В.002 Вемёоп В9 Раде 614
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
М/оод бгоир УК Итйед Гага5Вап МИпа Рагт - Рипа! Епмгоптепца! & ода! прасё Аззезхтепе

‘@шаШацуе пд зреед фвипьиНоп
(ауегаде чипа зреед) 1ог 80 т 291.

>25 ть 50-525 п
25-30 п 525-55 т
30- 3518 55-575 п

[35-40 п 575-60 т

[140-45 т 60-6.5 05

Г 45-475 № >6.5 т

475-50

Рисунок 16-3: Атлас ветров Республики Узбекистан"”°

Информация, полученная с метеостанции Тамди, детализирует, что преобладающее

направление ветра в районе проекта - восточное.

16.2.2.4Опасные климатические явления

Узбекистан подвержен риску гидрометеорологических опасностей в первую очередь

затрагивающих сельскохозяйственный сектор в результате сезонных наводнений и периодов

засухи. Также наблюдались угрозы со стороны оползней и лавин.

Риски засушливости и засухи высоки в связи с увеличением спроса и потребления в

результате экономического развития и роста населения. Нехватка воды, волны жары и

увеличение частоты дней с высокой температурой (более 39 °С) являются наиболее

серьезными рисками, связанными с изменением климата.?

з Портал знаний Всемирного банка об изменении климата
Вирз://стацекпо\едеерома! муоНАБапК .оге/соитиу/ииекиап/иШтегабИну (Ассеззед Аргй 2021).

192248.С1А.В.002 Вемёоп В9
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025

Раде 615
\М!оод Сгоир УК Итйед Гага5Вап МИпа Рагт - Рипа! Епмгоптепца! & ода! прасё Аззезхтепе

Засуха происходит на территории Проекта и в более широком регионе. Наводнения в районе
Проекта не являются обычным явлением, и только на небольшой территории, подробно
описанной в данных Всемирного банка, наблюдаются наводнения к югу от Проекта вблизи
района добычи Мурунтау (высота затопления 90 см, средний период возврата один раз в 100
лет). В районе проекта или в более широком регионе не предусмотрено никаких оползней

(вызванных землетрясением или осадками). '73

Таким образом, можно сделать вывод, что наиболее опасными климатическими явлениями,

которые могут произойти в районе Проекта и в более широком регионе, является засуха.

16.2.2.5 Прогнозируемое изменение климата

В Узбекистане, по прогнозам, будет наблюдаться повышение высоких температур,
продолжительные волны жары и более продолжительный летний сезон. Это приведет к
усилению засухи и засушливости в регионе. Засушливость, особенно вероятно, увеличится в

западных районах Узбекистана (в том числе там, где расположен Проект).

Прогнозы предполагают, что среднее повышение температуры в течение следующих 50 лет,
как ожидается, составит 2-3 °С, в то время как сток воды потенциально может сократиться
на 2-5% в бассейне реки Сырдарья и на 10-15% в бассейне реки Амударья к 2050 году,

ухудшая ситуацию с дефицитом воды.

Ожидается, что повышение температуры в сочетании с уменьшением водоснабжения по
всей стране приведет к увеличению распространения заболеваний, передаваемых через
воду, а также различных проблем со здоровьем, вызванных пыльными бурями,

опустыниванием, тепловым стрессом и экстремальными погодными условиями.

Изменения осадков более неопределенны, однако, как правило, прогнозируется их
увеличение. Несмотря на это прогнозируемое увеличение количества осадков, вероятно,
уменьшится с июня по август в пустынных и степных зонах, когда оно уже находится на очень

низком уровне."

Также прогнозируется, что потепление климата приведет к смещению границ весенних
заморозков с потенциальными негативными последствиями для сельскохозяйственного

сектора.

16.2.3 Оценка рисков

16.2.3.1Физические риски

Прогнозируется повышение температуры воздуха и большое количество дней с высокой

температурой, что может привести к засушливым условиям и увеличению засухи.

192248.С1А.В.002 Вемёоп В9 Раде 616
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед Гага5Вап МИпа Рагт - Рипа! Епмгоптепца! & ода! прасё Аззезхтепе

Увеличение числа дней с высокой температурой может привести к повреждению
инфраструктуры проекта, и в эти дни, скорее всего, будут ограничены работы по
техническому обслуживанию. Кроме того, высокие температуры приводят к снижению
плотности воздуха, что потенциально снижает выработку энергии.“ Это привело бы к
значительным масштабам изменений и умеренным или серьезным воздействиям до

смягчения последствий.

Руководящие принципы МФК по ЕН$ для ветроэнергетики° заявляют: «Отказ лопасти
несущего винта может привести к «выбрасыванию» лопасти несущего винта или ее
части, что может повлиять на общественную безопасность. Общий риск выброса
лопастей чрезвычайно низок... Турбины должны располагаться на приемлемом расстоянии
(«отступе») между ветряными турбинами и соседними чувствительными рецепторами
для обеспечения общественной безопасности в случае выброса льда или поломки

лопастей».

Что касается управления выбрасыванием лопастей в Руководстве по управлению
проектированием площадки МФК, указана необходимость соблюдения отступов между ГВТ
и населенными пунктами, в частности: «минимальное расстояние отступа составляет 1,5
х высота турбины (башня + радиус ротора), хотя моделирование предполагает, что
‘теоретическое расстояние выброса лопастей может варьироваться в зависимости от
размера, формы, веса и скорости лопастей а также высоты турбина. Поэтому
рекомендуется, чтобы минимальные расстояния отступа, необходимые для соблюдения
ограничений по шуму и мерцанию теней, сохранялись по отношению к чувствительным

жилым рецепторам для обеспечения дополнительной защиты».

Исследование, проведенное ММ! Епдтеейпд для Управления по охране труда и технике
безопасности Великобритании, показало: на расстоянии, в два раза превышающем высоту
ГВТ от основания башни, вероятность того, что выброс лопасти приведет к смертельному
исходу, составляет 1 на 100 миллионов, а риск косвенного воздействия составляет 1 на 10

миллионов5.

В связи с изменением климата повышается вероятность увеличения выброса льда лопастями
ГВТ, однако существует признанный безопасный буфер в 1,5 раза (высота ступицы ГВТ +
диаметр ротора). Для Проекта он составляет 259 м, в то время как ближайший к ГВТ рецептор

находится примерно в 825 м.

4 ОМ\-бЕ (2016) Экстремальные температурные условия для ветряных — турбин.

ВИ рз://гиез. пу. сот/Чос$/р9/ОМ\У/ВР/2016-04/ОМУС\-ВР-0363.ра#

ЕС (2015) Мпа Епегду Епмгоптегца!, НеаКН апа ба#еу бсшде!тез.
6

Жилые буферные зоны для ветряных турбин: доказательства (2013
г.) р://сап.рез.еи.сот/аз$е{5/т15с_Чес/БиНег-гопезро{-192550783046.ра!

192248.С1А.В.002 Вемёоп В9 Раде 617
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед Гага5Вап МИпа Рагт - Рипа! Епмгоптепца! & ода! прасё Аззезхтепе

В пределах ледозащитной зоны ГВТ (375 м) постоянных жилых домов не расположено. Таким
образом, значительных воздействий не ожидается. Достаточный буфер должен
поддерживаться в соответствии с текущим проектом. Это обеспечит соблюдение

подходящего расстояния отступа для смягчения любых инцидентов с лопастями.

Что касается вспомогательной инфраструктуры, ГВТ 57 находится примерно в 300 м от
ближайшей проектной ВЛЭП и в 350 м от здания подстанции. Это за пределами буферной

зоны выброса льда.

На этапе эксплуатации по всей территории ветряной электростанции будут размещены
предупреждающие знаки о возможных ударах от выброса лопастей для любых

землепользователей, использующих площадку Проекта.

16.2.3.2 Переходные риски

Оценка переходных рисков для данного Проекта не проводилась, учитывая, что
электроэнергия вырабатывается из возобновляемых источников, а выбросы ПГ (парниковых
газов), связанные с Проектом, связаны только с машинами и оборудованием,
используемыми во время строительства, технического обслуживания и ремонта,

выполняемых во время эксплуатации.
16.3 — Оценка выбросов парниковых газов

16.3.1 Международные требования

Межправительственная группа экспертов по изменению климата (МГЭИК) является органом
Организации Объединенных Наций для оценки науки, связанной с изменением климата. Она
была создана для представления политикам регулярных научных оценок изменения климата,
его последствий и потенциальных будущих рисков, а также предложений вариантов
адаптации и смягчения последствий. Пятый отчет об оценке был подготовлен в 2013-2014

годах, шестой отчет находится в стадии подготовки и должен быть опубликован в 2022 году.”

МГЭИК впервые подготовила руководящие принципы в 2006 году для национальных
кадастров парниковых газов, которые были уточнены в 2019 году. Цель руководящих
принципов: поддержать подготовку национальных кадастров парниковых газов странами-
членами путем предоставления значений коэффициентов выбросов по умолчанию для
различных видов топлива и секторов, чтобы обеспечить количественную оценку выбросов
парниковых газов на основе национальных данных. Методологии были обновлены в 2019

году.

7 вирз://лчучу арсс.св/

192248.С1А.В.002 Вемёоп В9 Раде 618
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед Гага5Вап МИпа Рагт - Рипа! Епмгоптепца! & ода! прасё Аззезхтепе

В дополнение к этому Международные финансовые учреждения (МФО), такие как 1ЕС и ЕБРР,
привержены сокращению выбросов парниковых газов, что отражено в их стандартах и

требованиях. Они подкреплены ЕР$ (как описано далее в разделе 16.1.1).

В соответствии с "Принципами Экватора" Версии 4, для проектов с объемами выбросов 1
(прямые) и объемами выбросов 2 (косвенные) ПГ в сумме более 100 000 Тсо2-экв. в год

должна иметь место отчетность о выбросах парниковых газов.

16.3.2 Обзор национальных выбросов ПГ

Узбекистан установил целевой показатель углеродоемкости в своем Предполагаемом
Национальном вкладе (МОС), обязавшись сократить выбросы парниковых газов на единицу
ВВП на 10% к 2030 году по сравнению с уровнями 2010 года. Достижение этой цели
обеспечивает развитие экономики наряду с ограничением роста выбросов парниковых

газов"”.

Общие выбросы ПГ в Узбекистане в 2014 г. составили 214,70 млн метрических тонн
эквивалента диоксида углерода (МтСО2-экв.), что составляет 0,44% глобальных выбросов ПГ.
Энергетический сектор является преобладающим источником выбросов ПГ в Узбекистане:
89,4% выбросов приходится на энергетические выбросы, 13,1% - на сельское хозяйство, 2,7%
— на промышленные процессы и 2,4% - на отходы. Сектор изменений в землепользовании и
лесном хозяйстве (СР) в Узбекистане стал чистым поглотителем углерода, поглотив на 16,40

Мт СО2-экв. больше, чем было выброшено в этом секторе в 2014 году.8

8 пирз:/ое дуоНАБайК ‚оге/сомепИвгоепвоизе-газ-епуйвзюпз-гас1звеен-иибекЕмап

192248.С1А.В.002 Вемёоп В9 Раде 619
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
М/оод бгоир УК Итйед Гага5Вап МИпа Рагт - Рипа! Епмгоптепца! & ода! прасё Аззезхтепе

СНС Епи5$юп$ Бу $есвог, 2014 (МЕСО»е)
псшат8 Регсепе 01! Тога!

191.89

20 (89.4%) № Тгапзромабоп
№ Малиасшиия/Сопугисвой
№ О'пег ие! СотЬизбоп
И несиисиу/Неае

Рируе Ет55юЮп$
№ Огнег АзгкиКиге.
№ Малиге 'МапаретепЕ
№ Мапиге е® оп Разшге
№ упшебс Регийхегу
ГП Епбелс Регтелиавоп
№ Вупи Вюта55
№ РогезЕ ап

Ее Юп$ (МеСО:е) _
Е 5

5

Епеггу  АрисшКиге  шдизсма! Ууахе Гапд-Цзе
Ргосез;е; Спапрзе апа
'Рогезсгу

Мое: Ет5юп оба Вауе Бееп гоипдед

Рисунок 16-4: Структура выбросов парниковых газов в Узбекистане в 2014
году'7°

Выбросы парниковых газов в Узбекистане увеличились на 13% (25,05 млн тонн СО2е) с 1990

по 2014 год, при среднегодовом изменении на 0,6%.

С 2003 года Узбекистан преследует новую цель по повышению энергоэффективности и
внедрению возобновляемых источников энергии в энергобаланс. Эта цель включает
модернизацию систем транспортировки и переработки природного газа, а также сжигание
попутного нефтяного газа на факелах. ТМС отмечает, что эффективность передачи и
распределения является одним из главных приоритетов правительства по сокращению
летучих выбросов.

192248.С1А.В.002 Вемёоп В9 Раде 620
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед Гага5Вап МИпа Рагт - Рипа! Епмгоптепца! & ода! прасё Аззезхтепе

16.3.3 Выбросы ПГ в рамках проекта

16.3.3.1 Этап строительства

Выбросы парниковых газов на этапе строительства связаны с использованием топлива для
генераторов, транспорта, оборудования на месте реализации Проекта. Этапы изготовления
и монтажа вместе составляют более 90% от общего объема выбросов углерода в течение
жизненного цикла береговой ветроэлектростанции?. Хотя объемы выбросов не были
рассчитаны, ожидается, что они составят около 340 000 тонн СО2 на основе предыдущего

опыта.

16.3.3.2 Этап эксплуатации

При эксплуатации Проекта будут происходить минимальные выбросы ПГ, ограниченные
движением техники и при ремонтно-профилактических работах. Из-за характера ветряной

электростанции выбросы при работе ГВТ будут минимальными.

Коэффициент выбросов для энергосистемы Узбекистана составляет 617 тонн СО2 на ГВтч (по

данным Министерства экономики).

Проект состоит из 111 ГВТ мощностью до 500 МВт. Используя средний коэффициент

мощности 25%, ГВтч электроэнергии, вырабатываемой Проектом в год, рассчитывается так:

500 МВтх 8 760 часовх 25% = 1 095 000 МВтч (1 095 ГВт-ч) электроэнергии в год.

Сокращение выбросов углерода рассчитывается путем умножения общего количества
электроэнергии, вырабатываемой Проектом каждый год, на коэффициент выбросов в

Узбекистане.

1,095 ГВт-ч х 617 = 675,615 тонн выбросов углекислого газа, сэкономленных за счет

реализации Проекта каждый год.

Проект будет способствовать достижению цели Узбекистана по сокращению ежегодных
выбросов парниковых газов на единицу валового внутреннего продукта на 10% к 2030 году

(по сравнению с 2010 годом), тем самым обеспечивая незначительную общую выгоду.

9 Вирз:/Аууулу сШпаехсвапее огр иК/теда/1459/Ле_сусе_м/п4_- ехесийуе зипитагу „ра

(по состоянию на апрель 2021 г.)

192248.С1А.В.002 Вемёоп В9 Раде 621
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед Гага5Вап МИпа Рагт - Рипа! Епмгоптепца! & ода! прасё Аззезхтепе

16.4 Смягчение

16.4.1Изменение климата

Повышение температуры и дни с высокой температурой могут повредить инфраструктуру
Проекта. Предполагается, что страхование могло бы покрывать экстремальные события с
помощью возможных инженерных решений (таких как модификация системы охлаждения),

тем самым снижая воздействие от умеренного и сильного до низкого.
Для сокращения выбросов во время строительства можно рассмотреть следующее:

® Использование низкоуглеродных большегрузных автомобилей.

® Обеспечение подключения к сети, а не использование генераторов.

® Использование переработанных материалов, где это возможно, для строительства.

® Проектирование зданий и размещение окон таким образом, чтобы снизить
требования к охлаждению кондиционеров или потенциально потребности в

отоплении зимой.

Повышение температуры воздуха и нерегулярные осадки могут повлиять на доступность
воды, а также увеличить количество пыли. Во время строительства (а также эксплуатации, в

зависимости от обстоятельств) должны быть приняты меры по сохранению водных ресурсов.

ГВТ также будут оснащены системой молниезащиты для обеспечения здоровья и
безопасности. Кроме того, лопасти модели ГВТ имеют гидрофобный слой краски, который
предотвращает накопление воды на лопастях. Анализ показывает, что климатические
условия на проектной площадке в сочетании с этой особенностью предотвратят

образование подавляющего большинства наледей на лопастях.

Учитывая, что ближайшее укрытие (рецептор 11) находится примерно в 825 м от ближайшей
ГВТ, выброс льда не должен быть проблемой. Рекомендуется предоставлять физические и
визуальные предупреждения работникам площадки во время работы и местным фермерам

/ скотоводам.

При необходимости ГВТ могут быть отключены, если персонал на объекте обнаружит

скопление льда.

16.5 Остаточные воздействия и резюме

Ожидается, что остаточные риски для Проекта, связанные с изменением климата, будут
низкими при наличии мер по смягчению последствий. Выгоды предполагаются за счет
ежегодного сокращения выбросов углерода за счет уменьшения зависимости от ископаемых

видов топлива для производства электроэнергии.

Никаких существенных остаточных воздействий не ожидается.

192248.С1А.В.002 Вемёоп В9 Раде 622
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\М!оод Сгоир УК Итйед Гага5Вап МИпа Рагт - Рипа! Епмгоптепца! & ода! прасё Аззезхтепе

17 Оценка сопутствующих объектов

17.1Вступление
Связанные объекты определяются в СД1 МФК так:

«Связанные объекты — это объекты, которые не финансируются в рамках проекта и
которые не были бы построены или расширены, если бы проект не существовал, и без

которых проект не был бы жизнеспособным».

Принимая во внимание это определение, новый бетонный завод, который будет построен
на окраине города Зарафшан, считается сопутствующим объектом. Завод должен быть
построен для снабжения Проекта, однако, как только Проект будет завершен, он продолжит

работу для других проектов в этом районе.

Полное описание бетонного завода приведено в Разделе 2.6.4 настоящей ОВОССВ.

17.2Оценка воздействия бетонного завода

В таблице ниже представлена оценка потенциального воздействия, меры по его смягчению
и остаточное воздействие в результате строительства и эксплуатации станции.
Предполагается, что последствия вывода из эксплуатации аналогичны воздействиям
строительства и поэтому не учитываются в этой таблице. Для бетонного завода был
представлен отчет о воздействии на окружающую среду (ЗВОС) (выполненный бгееп Вас
Маепа5 для разработчика завода), а ПЗВОС (Проект заявления о воздействии на

окружающую среду) был опубликован в феврале 2022 года.

192248.С1А.В.002 Вемёоп В9 Раде 623
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Таблица 17-1: Оценка воздействия бетонной установки

'Остаточно
ы > е
Пункт/процесс Влияние Рецепторы Описание / Значение воздействия Меры по смягчению последствий  оздейс
воздейств.
ие
Строительство Выбросы пыли’ Местные От малого до незначительного: Завод расположен вдали от основных жилых | Незначите
бетонного завода и шума. сообщества, айонов города Зарафшан, поэтому | льное
д У в ы Строительство бетонного завода длится недолго, РОН род Раф у
жители. м воздействие пыли, связанное со
поэтому — воздействие, — вероятно, — будет
строительством, вряд ли будет обширным.
ограниченным.
Следует внедрить передовые методы работы
на площадке для снижения уровня шума и
выбросов пыли, а также предоставить
работникам соответствующие СИЗ.
Должны быть приняты меры для
тщательного покрытия сырья (песка и других
пылеобразующих материалов) во время
транспортировки и хранения до и во время
строительства завода.
Воздействие Флора и Незначительное: Н / п | Незначите
нарушения фауна м неприменимо льное.
среды Завод расположен в промышленной зоне города
Зарафшан, здесь очень мало флоры и фауны.
обитания/пере
Поэтому последствия, скорее всего, будут
мещения на
незначительными.
флору и фауну.
Возможности Местные Незначительное преимущество: Влияние на руководство бетонного завода’ Незначите
трудоустройст | сообщества. „ относительно ограничено с точки зрения | льное
Потенциал местных возможностей
ва. м занятости, однако предполагается, что | преимущес
трудоустройства для строительства бетонного
м местные жители будут в основном тво
завода. Потенциал усовершенствований в связи с
192248.СА.В.002 Вемз!оп В9 Раде 624

Сегеч {о 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

'Остаточно
е

Пункт/процесс Влияние Рецепторы Описание / Значение воздействия Меры по смягчению последствий  оздейс
воздейств.
ие
этим может быть ограниченным, учитывая, что участвовать в строительстве завода, и
завод будет  эксплуатироваться внешней поэтому это будет иметь незначительные
компанией. преимущества, хоя и в течение
ограниченного периода времени.
Эксплуатация Внешний вид Местные Незначительное: н/п Незначите
бетонного завода | объекта. сообщества / м льное.
Жители Новый завод будет иметь низкую величину
* изменений для жилых районов (1,6 км от
площадки) города Зарафшан, поскольку он
расположен на фоне существующей
промышленной зоны. Чувствительность считается
средней. Визуальное воздействие, связанное с
дозирующей установкой, считается
незначительным и незначительным.
Трудоустройст | Местные Незначительное. преимущество: Влияние на руководство бетонного завода ’ Незначите
во. сообщества Потенциал для местных возможностей относительно ограничено с точки зрения | льное
трудоустройства во время работы завода | занятости, однако предполагается, что  преимущес
(требуется 14 сотрудников). Потенциал | местные жители будут участвовать в | тво
усовершенствований может быть ограниченным, эксплуатации завода, и это будет иметь
учитывая, что завод будет эксплуатироваться | незначительные преимущества.
внешней компанией.
Загрязнение Сообщества, | Незначительное преимущество: Образующиеся выбросы очищаются через | От малого
воздуха. климат. выхлопные трубы вентиляторов. я | до
му Выброс вредных веществ происходит из-за РУ й Для д
< сведения к минимуму загрязнения воздуха | незначител
работы оборудования внутри дозирующей
заправочные блоки для сырьевых | ьного.
установки. Состав — вредных — выбросов:
материалов будут оснащены
неорганическая пыль, монооксид углерода,
пылеулавливающим оборудованием, а
диоксид азота и диоксид серы. Расчет
192248.СА.В.002 Вемз!оп В9 Раде 625

Сегеч {о 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Влияние

Пункт/процесс

Шумовое
загрязнение /
здоровье
человека.

Рецепторы

Местные
сообщества /
рабочие

Описание / Значение воздействия

поверхностных концентраций загрязняющих
веществ проводился в соответствии с ОМО-86.

Анализ приземной концентрации загрязняющих
веществ, образуемых — производственными
выбросами при эксплуатации, показывает: за
пределами промплощадки уровень выбросов
загрязняющих  вещесв ме — превышает
установленные в Узбекистане — санитарно-
гигиенические показатели". Перечень уровней
выбросов приведен в Разделе 2.6.4 настоящей
ОВОССВ. Валовое количество выбросов составит
0,304518 т/год. Выбросы твердых компонентов
составляют 0,209698 т/г (68,8%), газообразных -
0,09482 т/год (31,13%).

От малого до среднего Неблагоприятного:

Длительное воздействие шума и вибрации,
превышающих нормативные нормы, может
оказать вредное воздействие на здоровье

человека. Во время работы завода производство
бетона может привести к неприемлемому уровню
шума.

Меры по смягчению последствий

именно фильтрами для мешков.

Завод расположен вдали от чувствительных
рецепторов, что снижает потенциальное
шумовое воздействие.

Оборудование разработано в соответствии с
национальными нормами по шуму.

Меры по снижению шума будут
реализованы до ввода завода в
эксплуатацию, чтобы гарантировать, что

уровень шума на заводе не превышает

'Остаточно
е
воздейств
ие

От малого
до
незначител
ного

о Приложение № 2 к "Инструкции по инвентаризации и нормированию выбросов загрязняющих веществ в атмосферу для предприятий Республики Узбекистан",

утвержденной приказом № 105 от 15 декабря 2005 года.

192248.С1А.В.002

Сегеч {о 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Веме!оп В9

Раде 626
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

'Остаточно
ы > е
Пункт/процесс Влияние Рецепторы Описание / Значение воздействия Меры по смягчению последствий  оздейс
воздейств.
ие
допустимых 60 дБ.
Транспортировка | Выбросы Местные Незначительный недостаток: Требование к большегрузным автомобилям: | От малого
сырья и цемента  пыли/загрязне | сообщества. двигаться на малых скоростях, не доускать до
Цемент будет поставляться от существующего
от бетонного | ние воздуха. перегруза, сырье и материалы (цемент,  незначител
поставщика в Навои и будет следовать по
завода до -. щебень и др.) должны быть тщательно  ьного
Шумовые маршруту нестандартной загрузки до места : м
площадки покрыты защитной пленкой.
Проекта выбросы. реализации проекта.
р ° Грузовые автомобили должны регулярно
Щебень / заполнитель будут добываться из
обслуживаться и содержаться в хорошем
существующего карьера, расположенного рядом < с тознии
предполагаемым расположением завода. ”
Транспортировка материалов может привести к
образованию пыли и шума до принятия мер по
смягчению последствий.
Задержка Местные Умеренное неблагоприятное, краткосрочное: Организация дорожного движения по Малое
пешехода и сообщества в маршруту, проходящему через горо;
д в 1 эю воздействие распространяется в основном на ршруту, _проходящему ы род
водителя. жители Зарафшан. Это может включать временные
город Зарафшан. Маршрут проходит мимо
пешеходные переходы и указатели,
Посетители кладбища, которое считается чувствительным
предупреждающие о о — движении
Зарафшанско | рецептором. -
большегрузных автомобилей.
го кладбища
Увеличение движения транспортных средств
ы - До начала движения транспортных средств
приведет к некоторой задержке водителей и
необходимо провести консультации с
пешеходов в окрестностях города Зарафшан, где
и местными сообществами для
предлагаемый маршрут проходит как для
информирования о Проекте, увеличении
доставки сырья, так и для доставки продукции с
м интенсивности движения и временных
завода по производству смесей на место
масштабах, а также предоставить людям
реализации проекта.
возможность высказать любые опасения в
Следует отметить, что этот маршрут уже в
192248.СА.В.002 Вемз!оп В9 Раде 627

Сегеч {о 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

'Остаточно
е

Пункт/процесс Влияние Рецепторы Описание / Значение воздействия Меры по смягчению последствий  оздейс
воздейств.
ие
определенной степени подвержен перемещению | связи с этим.
ГТС из существующего хранилища и карьера,
расположенного к северу от города Зарафшан.
Выгрузка песка и | Образование Местные От малого до среднего неблагоприятного Завод расположен вдали от основного Малое
строительного пыли и шума. | сообщества / жилого массива города Зарафшан.
При разгрузке этих материалов образуется пыль,
заполнителя. жители
которая может попасть в окружающую среду, Там, где ветер может усилить рассеивание
оказывая негативное влияние на здоровье и пыли, работы не следует проводить при
благополучие человека. сильном ветре.
Песок будет увлажняться перед разгрузкой и
хранением, чтобы уменьшить выброс пыли.
Хранение песка и | Образование Местные От малого до среднего неблагоприятного: Завод расположен вдали от основного | От малого
строительного пыли/ частиц. (сообщества жилого района города Зарафшан, что до
р у в в / | Если песок и заполнитель не покрыты, это может р род р ы А
заполнителя. жители снижает потенциальное воздействие. незначител
увеличить выбросы пыли/частиц с ного
ы н
потенциальным воздействием на здоровье Песок и заполнитель должны быть покрыты,
человека. чтобы предотвратить перенос частиц / пыли
ветром.
Образование Местные От малого до среднего. Неблагоприятно: Воздействие снижается с учетом расстояния Малое
пыли. сообщества / > | до чувствительных объектов воздействия.
Перевозка песка и жители Из загрузочных бункеров песок и гравий
строительного передаются к весовому дозатору на конвейерную По возможности перенос песка и
заполнителя. ленту, а затем высыпаются в промежуточный | заполнителей не должен происходить в
бункер. При этом образуется пыль, которая может условиях сильного ветра, чтобы уменьшить
попасть в окружающее пространство, оказывая рассеивание частиц в воздухе.
негативное влияние на здоровье и благополучие
человека.
192248.СА.В.002 Вемз!оп В9 Раде 628

Сегеч {о 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

'Остаточно
ы > е
Пункт/процесс Влияние Рецепторы Описание / Значение воздействия Меры по смягчению последствий  оздейс
воздейств.
ие
Разгрузка и | Выброс пыли в | Местные Среднее Неблагоприятное: Завод расположен вдали от основных жилых От малого
передача атмосферу. сообщества и айонов Зарафшана, что снижает прямое до
ред феру. щ Цемент выгружается и переносится в бункер для Р8”ОНО раф р А
цементного пешеходы. воздействие. незначител
хранения цемента, и в ходе этого процесса
материала. ного
высвобождается пыль. Это может привести к Чтобы уменьшить количество пыли, будет
воздействию на близлежащие жилые районы, установлен воздушный — вибрационный
здоровье людей и удобство пешеходов. фильтр, который улавливает частицы пыли в
воздухе и способствует фильтрации
элементов.
Фильтрующий элемент изготовлен из
технической прочной ткани, устойчивой к
‘абразивному воздействию цементной пыли
и обеспечивающей длительную
эксплуатацию. Очищается с помощью
электромеханического вибратора.
Эффективность очистки составляет 98%.
Уборку следует проводить своевременно.
Потребление Давление на Местные Умеренное неблагоприятное: Там, где это возможно, рекомендуется | От малого
воды существующие сообщества и переработка сточных вод, что снизит | до
д уществующ, в Существующая скважина будет использоваться рер. д А
источники сфера услуг. м м нагрузку на существующие источники воды. среднего.
для водоснабжения с привозной водой для
воды. м Вода, используемая для промывки, будет
питьевых целей. Это будет соответствовать р
ы поступать в отстойник, а оттуда повторно
национальным стандартам питьевой воды.
использоваться для производства бетона.
Согласно расчетам в рамках заявки ПЗВОС для м
м Следует отметить, что бетонный завод будет
БСУ, общее количество воды, необходимой для
я эксплуатироваться не только для этого
производственных, очистных и хозяйственно-
проекта, но и для других разработок и
бытовых нужд (включая питьевую воду), м м
отраслей промышленности в этом районе.
192248.СА.В.002 Вемз!оп В9 Раде 629

Сегеч {о 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Пункт/процесс Влияние Рецепторы Описание / Значение воздействия

составляет 23,33 м3/сутки или 1470 м3/год.

Меры по смягчению последствий

Таким образом, заявленные требования к
воде относятся не только к Проекту.

'Остаточно
е
воздейств
ие

Сточные Воды Загрязнение Подземные От малого до среднего неблагоприятного: Для производственных стоков предлагается | От малого
подземных воды. герметичная выгребная яма объемом 100 м3. до
В результате эксплуатации и очистки установки
вод. После отстаивания эта вода будет незначител
будут образовываться сточные воды. Без
. использоватся в производственном | ьного.
смягчения последствий и надлежащего хранения (со
это может привести к просачиванию отходов в "Р9Ч9ССе.
грунтовые воды, что приведет к их загрязнению. | Хозяйственно-бытовые стоки будут
отводиться в закрытую выгребную яму
объемом 20 м3 с толщиной стенок 300 мм.
При заполнении на 85% стоки будут
вывозиться санитарными службами на
очистные сооружения. Следует использовать
только лицензированные очистные
сооружения.
Образование Визуальное Местные Малое Неблагоприятное: Отходы будут собираться и храниться | От малого
отходов. воздействие и сообщества, надлежащим образом, прежде чем до
и д в Отходы включают: химические отходы (топливо, плежащ й реж А
загрязнение. грунтовые вывозиться на свалку. незначител
смазочные материалы, используемые
воды. ного
грузовиками и т.д.), дефектные бетонные изделия, Пищевые отходы будут ежедневно
захваченную цементную пыль, — вывозиться с завода.
хлопчатобумажную ткань и общие отходы.
Там, где это возможно, переработка
материалов должна осуществляться с
соответствующей сортировкой отходов.
192248.СА.В.002 Вемз!оп В9 Раде 630

Сегеч {о 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\\оо4 Огоир 7агаЁВап \Улта Рагт - Ета! Елупоптена! & Зо! Итрасг Аз:

В заключение следует отметить, что значительные остаточные воздействия в результате
строительства бетонного завода отсутствуют. Завод будет обязан соблюдать все
соответствующие национальные нормативные акты, смягчающие меры в ЗВОС завода и

условия, указанные в ПЗВОС, после получения согласия

192248.С1А.В.002 Вемзюп В9. Раде 631
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
\\оо4 Огоир 7агаЁВап УМА Рап - Ета! Епупоптеща! & Зос1а! ипрас! АззеззтепЕ

18 Резюме воздействий

В Таблице 18-1 представлена сводка воздействий во время строительства и эксплуатации
при отсутствии мер по смягчению и остаточных воздействий после смягчения. Обратите
внимание: приведенная ниже таблица не является исчерпывающим списком всех
воздействий и мер по смягчению последствий. Для этого необходимо ознакомиться с каждой
отдельной главой ОВОССВ. В главе 17 представлена оценка воздействия на бетонный завод

как связанный с ним объект, поэтому информация о нет не дублируется.

192248.С1А.В.002 Вемзюп В9. Раде 632
Сепйе4 10 150 9001, 150 14001, ОНЗА$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Таблица 18-1: Краткое описание воздействий и смягчения их последствий

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Орнитология Воздействия во время строительства включают прямую | Смягчение косвенных воздействий будет включено в План управления | Малое
потерю среды обитания и растительности. окружающей средой при строительстве и План управления
м биоразнообразием, подготовленные до начала строительства.
Потенциальные косвенные воздействия включают
загрязнение и усиление антропогенного воздействия на’ Меры по смягчению последствий будут включать в себя работу по
территорию, что может привести к повышению уровня | выбору времени, чтобы сосредоточиться на периодах наибольшей
запыленности, что, в свою очередь, может повлиять на | уязвимости, например, периоды нахождения птенцов в гнезде,
экологическую ценность и функции этих местообитаний | пылеподавляющие мероприятия (полив дорожек в засушливые
и видов, которые они поддерживают. Эти воздействия | периоды, соблюдение скоростного режима на участке и т. д.) и запрет
считаются низкими и незначительными. работникам участка использовать транспорт вдали от установленных
транспортных маршрутов. Там, где работы проводятся в период
гнездования, предварительное обследование квалифицированным
экологом гарантирует, что работы будут проводиться только там, где
гнездящиеся птицы не будут затронуты.
Орнитология Во время строительства может быть нарушено | Смягчение последствий во время строительства будет включать в себя | Малое
воздействие на местных или размножающихся видов. | временные работы по удалению подходящих мест гнездования,
Это может привести к кратковременным потерям, | которые должны быть сделаны под наблюдением местного эколога.
вытеснению птиц с мест кормежки, ночевки или | Необходимо сосредоточиться на наиболее чувствительных временах
гнездования. Эти воздействия считаются | года для наземных гнездящихся видов. На участке ведется мониторинг
краткосрочными и обратимыми, однако они затронут | на этапе, предшествующем строительству, при этом в период с
скопление птиц, имеющих природоохранное значение, | февраля по июль завершается обследование гнездящихся птиц, а в
и поэтому ожидаемые воздействия будут | марте, апреле и мае - обследование размножения дроф-красоток.
значительными.
192248.СА.В.002 Вемз!оп В9 Раде 633

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Строительные работы не будут проводиться (если не следовать
протоколу ниже). в пределах 500 м от активных мест гнездования
видов, вызывающих озабоченность с точки зрения сохранения. Там,
где работы начинаются в период с января по июнь, до начала
строительства будут проводиться проверки, и работы не начнутся,
если хищники гнездятся в 500-метровом буфере

В дополнение к этой мере, конкретные меры по смягчению
последствий будут применяться к трем ГВТ, расположенным рядом с
установленными историческими местами гнездования уязвимых
видов хищников/стервятников, а именно:

 ТЭбА - одно гнездо на расстоянии 480 м.
. Т1О6А - одно гнездо на расстоянии 383 м.

* Т108А - одно гнездо на расстоянии 215 м; одно гнездо на расстоянии
284 м.

ГВТ Т9бА будет перемещен еще на 90 м к юго-востоку, чтобы он был
расположен в 570 м от местонахождения всех известных исторических
гнезд потенциально  относящихя к уязвимым — видам
хищных/стервятников. ГВТ Т106А будет перенесен еще на 195 м к югу,
так что он будет находиться на расстоянии 577 м от местонахождений
всех известных исторических гнезд, потенциально относящихся к
уязвимым видам хищных/стервятников. Если в последующем
возможно микроразмещение ГВТ 1108А и если это привело к
созданию буфера в 500 м или более от исторических мест гнездования,
то описанный ниже протокол сокращения не будет применяться для
этой ГВТ.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 634
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Остаточное
воздействие

Смягчение / Улучшение последствий

Для ГВТ Т108А, поскольку она остается в пределах 500-метровой
буферной зоны, в рамках Проекта будет реализовано дополнительное
ограничение эксплуатации путем флюгирования лопастей для
поддержания ГВТ в режиме простоя в соответствии с протоколом,
изложенным в Разделе 5.8 настоящей ОВОСС.

Орнитология Риск столкновения во время эксплуатации Смягчение было включено в процесс проектирования Проекта, и на От
м й основе информации, полученной на сегодня, в общей сложности 15 умеренного
Черный гриф - при прогнозируемой частоте формац, У в щ умер
> „ ТВТ были перемещены в пределах схемы. Из них четыре были | до
столкновений (2,062) без смягчения последствий
перемещены на расстояние более 4 км, а остальные так, чтобы ’незначительн
Проект может привести к локальному исчезновению м
максимально увеличить расстояние между кончиками лопастей и ого
этого вида в течение периода от 4 до 30 лет, и поэтому
чувствительными рецепторами/местностью.
прогнозируемые последствия считаются высокими,
долгосрочными и необратимыми. Предлагаемое снижение риска для парящих птиц включает остановку
„. По требованию наряду с дополнительной маркировкой лопастей,
Важно отметить, что повтор весенних обследований
м поиском погибших животных и созданием нескольких небольших
показывает более низкий уровень активности, чем было в
кормовых станций.
оценено в целях предосторожности выше.
и м Использование маркированных лопастей (согласно стандартной
Евразийский белоголовый сип — предполагается, что ы
м авиационной маркировке) на отдельных лопастях ГВТ для улучшения
воздействие будет умеренным, долгосрочным и ст
видимости.
обратимым (при условии вывода из эксплуатации в и
конце эксплуатации). Важно отметить, что повтор’ Выключение по требованию:
весенних исследований показывает более низкий м
-. Предлагается технологический подход с использованием системы
уровень активности, чем оцененный выше с ии
осторожностью 1Чепаве. Отключение будет контролироваться рядом опытных
торожностью.

р геодезистов на начальном этапе эксплуатации, чтобы убедиться, что
технология работает эффективно, и только после того, как это будет
доказано, отключение ГВТ будет инициировано исключительно
‚еп ав

192248.СА.В.002 Вемз!оп В9 Раде 635

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Египетский стервятник - столкновения со указанной
скоростью (5,859) потенциально могут вызвать
локальное исчезновение и привести к серьезным
необратимым негативным последствиям для этого вида
в течение срока действия Проекта. Важно отметить, что
повторение весенних исследований показывает более
низкий уровень активности, чем оцененный выше с
осторожностью.

Степной орел - столкновения с указанной частотой
(2.09) приведут к умеренному негативному воздействию
на этот вид в течение срока действия Проекта. Важно
отметить, что повторение весенних исследований
показывает более низкий уровень активности, чем
оцененный выше с осторожностью.

Беркут - Прогнозируется, что ежегодная смертность
беркута — 0,489 особей на основе 99% избегания. В
отсутствие смягчающих мер столкновения с
указанными выше темпами приведут к негативным
воздействиям на этот вид от умеренного до сильного в
течение срока действия Проекта.

Учитывая состояние видов птиц, присутствующих на участке,
протоколы отключения по запросу потребуются на весь период
эксплуатации Проекта, если только не будут собраны данные,
свидетельствующие об обратном, и не будет достигнуто

дополнительное соглашение.

Протокол осуществимости Этапов развития проекта $ОР был
разработан и изложен в Приложении 5-5. Документ $ОБ будет
действовать в течение всего срока реализации Проекта, и ключом к
успеху работы является возможность обновления протокола при
любых изменениях ситуации на объекте в любое время.
Первоначальная методология будет применяться и пересматриваться
ежемесячно в течение первого года Проекта, однако это не ограничит
изменения, если они потребуются.

Дальнейшее смягчение включает:

® Управление животноводством - потенциал для улучшения
благосостояния видов домашнего скота (в настоящее время
около 1700 овец, 230 коз, 150 голов крупного рогатого скота
и 40 лошадей): улучшенные помещения для ночлега, лучший
доступ к ветеринарной помощи и лучшие колодцами для
снижения их смертности и, следовательно, снижения
вероятности гибели скота на территории Проекта.

® Уборка туш на территории Проекта и более широкой
территории в течение всего срока реализации для
предотвращения кормления падалью в пределах Проекта.

® — Обязательство провести исследование осуществимости
содания станций кормления за пределами площадки.

® Стратегия смягчения будет пересматриваться ежегодно,
чтобы учитывать любые естественные изменения исходного
значения орнитологических объектов воздействия.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 636
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Орнитология

Барьерный эффект: Предлагаемые ВЛЭП (состоящие из
двух коротких участков (390 м и 550 м)), а также
существующие ВЛЭП, проходящие с востока на запад
вдоль южной части площадки Проекта
(приблизительно 5 км внутри площадки Проекта) и с
юго-восточной на северо-западную часть проектной
площадки (примерно на 15,5 км) могут оказать
воздействие на крупных парящих птиц в результате
столкновения с проводами или в результате поражения
электрическим током при посадке на опоры/провода
ВЛЭП .

Улучшение и компенсация — ограничение доступа людей к
определенным участкам проектной площадки для обеспечения роста
естественной растительности, а также программа, направленная на
искоренение у местных жителей желания уничтожать растительность
или охотиться в этом районе.

Возведение гнездовий, подходящих для видов соколов (таких как
‘балобан и пустельга) на пилонах за пределами территории Проекта (на
запад и северо-запад).

Проведение кампании, направленной на прекращение преследования
хищников и других групп видов (например, рептилий) местными
жителями, а также обучение пастухов методам лечения животных или
использования ядов для борьбы с вредителями, которые
потенциально опасны для хищников, особенно некоторых видов
грифов и стервятников.

Чтобы уменьшить возможное воздействие поражения электрическим
током птиц с новыми ВЛЭП, расстояние по горизонтали между
проводами под напряжением и/или проводами под напряжением с
заземленным оборудованием должно составлять не менее 300 см, а
расстояние по вертикали - не менее 120 см.

Отклонители полета будут добавлены в новые ВЛЭП, при этом
устройства типа “заслонки” считаются наиболее подходящими в
данном случае, поскольку они отмечены выше и ниже линии.

Малое

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 637
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

ОгпИНооду

Экология

Было зарегистрировано несколько видов крупных
хищников, сидящих на существующих опорах, что
означает угрозу поражения их электрическим током,
что может привести к негативному воздействию
средней степени тяжести.

Совокупное воздействие: Совокупное воздействие,
возникающее в результате эксплуатации как Проекта,

так и модернизации ВЛЭП Навои-Бесапан в сочетании,
считается долгосрочным и имеет умеренную
значимость для орнитофауны.

Прямое воздействие на среду обитания и флору в
результате строительства с воздействием низкой
значимости на ранее измененные наземные среды
обитания и воздействием средней значимости на
естественные среды обитания.

Меры по смягчению последствий столкновений на новых ВЛЭП
предлагаются в ключевых точках проекта модернизации ВЛЭП Навои
- Бесопан.
Проект «Зарафшан» обязался привлечь разработчиков новой ВЛЭП
для установки дополнительных указателей на 10 км, ближайших к
площадке Проекта, во время ее строительства. Дополнительные
исследования гнездящихся хищных птиц, которые завершаются в 2022
году, предоставят данные о популяциях птиц в зоне влияния Проекта,
что также поможет определить важность участков в региональной
перспективе. Данные, собранные в ходе этих исследований, будут
переданы местным представителям Виа Ше для использования в
будущих консультациях по аналогичным проектам в стране.

Первый этап смягчения последствий должен обеспечить подготовку
территории Проекта таким образом, чтобы животные не использовали
территорию Проекта. Это потребует подготовки площадок вокруг
каждого места установки ГВТ, подстанции, опоры и других участков,
требующих фундаментных работ в весенние, летние и ранние осенние
месяцы, когда температура постоянно превышает примерно 18°С и
животные активны. Земляные работы, как правило, следует избегать в
период с поздней осени по зиму и в разгар лета, чтобы не причинить
вреда видам, которые могут впадать в спячку/оцепенение под землей,
если это не соответствует указанным протоколам (см. меры по
смягчению последствий для герпетофауны ниже).

Малое

Малое

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 638
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Потенциальные косвенные воздействия включают
загрязнение и повышенное антропогенное воздействие
по всему участку, что может привести к повышению
уровня пыли, что, в свою очередь, может повлиять на
экологическую ценность и функционирование
окружающих мест обитания и видов, которые они
поддерживают.

Для снижения риска утраты среды обитания предлагается четко
разграничить дороги, контрольный комплекс и другие объекты
участка до начала строительства. Оборудование также должно быть
ограничено демаркационными зонами. Все работы по подготовке
площадки будут проходить под руководством квалифицированного
эколога.

При подготовке площадки в намеченные месяцы очистят от
растительности предлагаемые рабочие участки, что сделает их
непригодными для использования видами, которые могут копать норы
или зарываться в землю. Любые существующие норы будут вырыты
вручную, чтобы обеспечить безопасное перемещение всех
присутствующих особей с рабочих площадок. Будет установлено
одностороннее ограждение для предотвращения прохода животных
обратно в эти зоны до начала строительства.

Все работы по подготовке площадки будут проводиться под
руководством квалифицированного эколога в непосредственной
близости от видов растений, вызывающих озабоченность по
сохранению, а также в непосредственной близости от обнаруженных
нор черепах или крупных животных.

Уборка растительности за пределами целевых месяцев будет
осуществляться в соответствии с указанными протоколами (которые
должны быть подробно описаны в ПУОС и ПУБ, в зависимости от
обстоятельств, до мобилизации Подрядчика и начала работ по
подготовке площадки).

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 639
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Котлованы для оснований ГВТ и кабельные трассы должны быть
защищены наклонными стенами, досками или ограждением и т. д;
перед началом работ необходимо проводить регулярные утренние
проверки. Это предотвратит попадание уязвимых видов, таких как
среднеазиатская черепаха, среднеазиатский варан или разные виды
ежей, в раскопки, их травмы и ранения.

Следует также ввести ограничения на вождение в ночное время,
поскольку вполне вероятно, что свет от фар транспортных средств
будет освещать очень большую площадь из-за относительно
«открытого» характера строительной площадки. Следует регулярно
обслуживать машины для уменьшения потенциальных шумовых помех
и загрязнения воздуха.

Программа строительства будет сосредоточена на дневных рабочих
часах, чтобы избежать воздействия на потенциально чувствительные
ночные виды млекопитающих и рептилий, включая устранение
связанного с этим светового излучения, которое может повлиять на
поиск пищи летучими мышами на территории.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 640
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Утрата и повреждение небольших участков естественной среды
обитания будут компенсированы таким образом, чтобы в рамках
Проекта не было чистой потери биоразнообразия (скорее всего,
чистая выгода). Потеря среды обитания в районах строительства ГВТ и
дорог будет компенсирована за счет восстановления и повторного
засаживания земель местными видами, ранее использовавшихся для
сельского хозяйства.

Кроме того, некоторые участки растительности будут пересажены в
пределах площади, показанной в Главе 6, Рис. 6-5. Семена с растений
будут собраны во время расчистки для оснований ГВТ.
Улучшение/восстановление будет осуществляться поэтапно, чтобы
обеспечить восстановление местообитаний в некоторых частях
участка (до 10 га за раз), не ограничивая текущую деятельность в
других, такую, как выпас скота. Когда районы восстановятся на
Удовлетворительном уровне, ограничения будут сняты, а
восстановительные работы перенесены в другое место. Это создаст
мозаику местообитаний, находящихся на разных стадиях
восстановления.

Будет разработан полный план восстановления, чтобы гарантировать:
компенсация более чем равна потере среды обитания. В рамках
восстановления растительности в этих районах, растения, не
являющееся местной флорой для данного типа среды обитания, будут
Удалены, чтобы помочь воссоздать и восстановить подходящую
естественную среду обитания.

Мероприятия по пылеподавлению: полив дорожек в засушливые
периоды, соблюдение скоростного режима на участке, запрет
работникам использовать транспорт вдали от установленных
транспортных маршрутов. Подробная информация будет включена в
ПУОС и ПУСДП.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 641
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Меры — биобезопасности будут соблюдаться — строительным
транспортом, чтобы ограничить риск интродукции чужеродных или
инвазивных видов на территорию Проекта.

Улучшения: будут завершены компенсации для улучшения качества
сохраняемых мест обитания и обеспечения подходящих мест
обитания: норы для млекопитающих, рептилий и беспозвоночных.

Улучшения будут включать сбор семян с местной растительности,
посадку растений вдали от предполагаемых баз ГВТ и дорог, чтобы
увеличить количество укрытий и улучшить возможности
передвижения диких животных по территории Проекта. Любые
дополнительные посадки и связанное с этим улучшение среды
обитания также заменят участки среды обитания, утраченные в
результате стройки.

Формирование партнерства с Институтом ботаники Узбекистана
позволит Проекту собирать семена более редких видов растений,
обнаруженных на месте.

Усовершенствования будут завершены после вывода Проекта из
эксплуатации, включая удаление строительных материалов,
восстановление площадок, использовавшихся для монтажа ГВТ и
дорожных участков на площадке.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 642
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Экология — (Прямые воздействия на эти виды вероятны в результате | Среда обитания, пригодная для использования рептилиями, будет Малое
Герпетофауна строительных работ, включая гибель или ранение, удалена под дорогой и основаниями ГВТ до начала строительства.
беспокойство, непосредственную потерю среды
ред у Р ред График строительства будет составлен таким образом, чтобы
обитания в результате строительства баз ГВТ,
„ | земляные работы были сосредоточены на том, чтобы избегать
подстанции, территории комплекса, жилых помещений
наиболее чувствительных периодов (т.е. с середины октября по март
и подъездных дорог, а также потерю среды обитания -
м (или раньше, если позволяют условия), когда уязвимые виды рептилий,
из-за эффекта фрагментации/барьера. Воздействие от
такие как среднеазиатская черепаха, могут впадать в спячку под
низкого до умеренного прогнозируется на местном м
оне землей), а также июня и июля во время оживления, если последние
УР ` данные исследования не подтверждают отсутствие охраняемых видов
Ущерб участкам, используемым зимующими и или нет исключительных обстоятельств. Там, где работы должны
‘размножающимися особями, приведет к воздействиям проводиться в критическое время, они будут соответствовать
значительно большей значимости на местном уровне. | приведенному ниже протоколу.
Косвенное воздействие, связанное с пылью и другими Работы по подготовке площадки в течение намеченных месяцев
загрязнениями, а также сбором или преследованием | очистят предлагаемые рабочие зоны от растительности и сделают эти
животных, может повлиять на эти и другие виды районы непригодными для использования видами, которые могут
рептилий, хотя они считаются малозначительными, | копать норы или зарываться в землю. Все существующие норы будут
временными и только в локальном масштабе. вырыты вручную, чтобы обеспечить безопасное перемещение всех
присутствующих особей подальше от рабочих зон. Кроме того, будет
установлено одностороннее ограждение, чтобы предотвратить
попадание животных обратно в эти районы до начала строительства.
192248.СА.В.002 Вемз!оп В9 Раде 643

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Удаление растительности за пределами целевых месяцев будет
осуществляться в соответствии с приведенным ниже протоколом
(будет подробно описано в ПУОС и ПУБ, в зависимости от
обстоятельств, до мобилизации Подрядчика и начала работ по
подготовке площадки). Это будет включать информацию об
исследовании, предлагаемые методы отлова и маркировки,
обеспечение того, чтобы отдельные черепахи не возвращались в
рабочие зоны, а также подробные сведения о передовой практике
ухода за животными во время перемещения. Протокол
предварительных строительных работ в целом сводится к тому, что, за
исключением исключительных обстоятельств (в таких случаях работы
должны проводиться под руководством  квалифицированного
эколога), работы могут начинаться только там, где предварительное
обследование, проведенное — квалифицированным — экологом,
подтверждает:

® В этом районе нет подходящих мест/сред обитания для
русской черепахи

® — Занятых нор русской черепахи нет, либо установлено :

- наличие нор, но они были огорожены односторонним
ограждением в течение контрольных месяцев;

- используются соответствующие методы проверки занятости
нор.

Там, где установлено защитное ограждение, квалифицированный
персонал будет проводить регулярные проверки, и любые черепахи,
находящиеся над землей, будут отлавливаться и перемещаться из
рабочей зоны в безопасное место.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 644
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Чтобы обеспечить эффективность процедуры по смягчению
последствий и перемещению черепах будут включены в план
мобилизации площадки, ПУОС и ПУБ, в зависимости от обстоятельств,
до мобилизации Подрядчика и начала работ по подготовке площадки.
Это будет включать информацию об исследовании, предлагаемые
методы отлова, обеспечение того, чтобы отдельные черепахи не
возвращались в рабочие зоны, а также подробные сведения о
передовой практике ухода за животными во время перемещения.

Все работы по подготовке площадки будут проходить под
руководством квалифицированного эколога, если они проходят рядом
с идентифицированными норами черепах.

Потеря подходящей среды обитания рептилий будет компенсирована
за счет восстановления большей площади деградированных и бывших
сельскохозяйственных угодий. Это улучшит качество среды обитания с
намерением перевести ее из низкокачественной бывшей
сельскохозяйственной или деградировавшей в хорошую или
высококачественную, и позволит увеличить популяции видов
рептилий и гарантировать отсутствие чистых потерь в течение срока
действия Проекта.

Постстроительные мониторинговые исследования русской черепахи,
змеи Дерафши, песчаных удавов и каспийского варана будут
завершены через 1, 3 и 5 лет после проведения работ по сравнению
активности и числу популяций рептилий на участке с исходным
уровнем до начала строительства.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 645
\\оод Стопр ОК Ге

а

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное
рецептор воздействие
Экология — | Учитывая низкий уровень отвода земель и подходящую Потеря подходящей среды обитания беспозвоночных будет смягчена | Малое
Беспозвоночные | прилегающую среду обитания, прогнозируемое за счет восстановления  деградированных и бывших
воздействие строительства на виды беспозвоночных, | сельскохозяйственных угодий. Это улучшит качество среды обитания с
вызывающих озабоченность по сохранению, вероятно, | намерением перевести ее из низкокачественной бывшей
будет включать незначительную потерю среды | сельскохозяйственной или деградировавшей в хорошую или
обитания и прямое уничтожение небольшого числа | высококачественную.
отдельных беспозвоночных. В результате предложений
воздействия считаются низкими и незначительными на
местном уровне.
Экология — В ходе исследований было установлено: восемь видов | Обследования перед началом строительства выявят уязвимые виды, | Малое
Млекопитающие | млекопитающих из списка исчезающих или чтобы к началу работ участки были расчищены, а особей можно было
находящихся под угрозой исчезновения, присутствуют | отловить и переместить в безопасные участки площадки. Сроки и
или потенциально могут присутствовать на участке | детали этих исследований будут включены в план мобилизации
строительства. участка и ПУБ по мере необходимости.
Среда обитания, подходящая для использования
вышеперечисленными видами для кормежки и
передвижения, будет потеряна в результате
строительства Проекта, что приведет к
незначительному негативному воздействию на местном
уровне. Кроме того, нарушение этих видов в результате
строительных работ также может привести к
временным краткосрочным негативным воздействиям
незначительной значимости.
192248.СА.В.002 Вемз!оп В9 Раде 646

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Будут проводиться временные строительные работы, чтобы избежать
наиболее уязвимых мест для размножения джейранов. Эти животные
предпочитают для родов скалистые склоны, и такие места
присутствуют по всему участку. Считается, что животные будут
избегать участков текущих работ из-за кратковременного
беспокоящего воздействия. Требуется, чтобы подходящая среда
обитания для размножения присутствовала на протяжении всего
периода строительства. Учитывая поэтапное строительство Проекта,
можно подтвердить, что все подходящие районы не будут
одновременно затронуты строительными работами в период с 20
апреля по 20 мая каждого года строительства. Это позволит
джейранам использовать большую часть участка в течение этого
периода для размножения. По мере продвижения строительства будут
освобождаться и другие участки подходящей среды обитания вблизи
более ранних его этапов.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 647
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Экология —
Летучие мыши

Это место считается малопригодным для летучих
мышей, а собранные данные указывают на очень
низкий уровень активности видов, которые считаются
подверженными риску от ГВТ. В районах
предполагаемых баз ГВТ не было обнаружено следов
активности летучих мышей. Ближайшим известным
насестом летучих мышей является шахта к западу от
площадки, которая находится на склоне холма на
‘расстоянии более 330 м от ближайшей предполагаемой
ГВТ.

Основываясь на этой информации, прямое воздействие
строительства на потерю подходящей среды обитания
для кормления и передвижения, вероятно, будет
низким.

Постстроительный мониторинг гибели летучих мышей будет завершен
как минимум в течение первых трех лет эксплуатации. Он будет
осуществляться в соответствии с методами, изложенными в документе
«Протокол мониторинга летальных исходов после строительства» (см.
Приложение 5-4 к данной ОВОССВ) и позволит обнаруживать
изменения в прогнозируемом уровне смертности летучих мышей на
участке, управлять ими и при необходимости адаптировать работу ГВТ.

® — Есливо время мониторинга гибели будет обнаружено, что уровни
активности значительно выше, чем оцениваются в настоящее
время, может потребоваться сокращение уровня ГВТ.

»® На протяжении всего проекта будет использоваться некоторый
уровень освещения на подстанции и в офисной инфраструктуре,
чтобы свести к минимуму воздействие на виды летучих мышей.
Освещение будет размещено на зданиях для минимального
попадания света: освещение будет направлено вниз, а над каждым
источником света будут установлены колпаки, которые помогут
направить свет. Любое освещение пешеходных дорожек будет
низкоуровневым, лампы на внешней стороне зданий должны
быть в более теплом белом спектре, а не в холодном «синем»
свете (в идеале <2700 Кельвина).

»® Возможное улучшение содержания летучих мышей в регионе
должно быть обсуждено с Навоийским горно-металлургическим
комбинатом (НГМК) в рамках Плана управления
биоразнообразием и положения ПВЗС, включая обсуждение во
время строительства.

Малое

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 648
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Остаточное
воздействие

Прогнозируемое воздействие

Смягчение / Улучшение последствий

» Осмотру установки железной сетки (с замком) с большими
зазорами на входе в штольню на территории проекта для полного
ее ограждения от посетителей и сохранения среды обитания
летучих мышей в случае использования её в будущем.

» Обсуждение важности сохранения шахтных галерей и стволов как
основных мест обитания летучих мышей и пропаганда установки
железных решеток на входах.

Экология Строительство ветряной электростанции и связанной с’ Любая новая водопропускная труба будет контролироваться, и если на | Малое
ней инфраструктуры, по всей вероятности, потребует месте появятся новые колонии и смертность летучих мышей на ГВТ
установки водостоков, которые со временем могут быть будет увеличиваться (как определено по результатам программы
заселены летучими мышами (как это было показано в | мониторинга смертности) возможно, потребуется исключить
ходе обследований в других частях региона. Это может | водопропускные трубы и создать дополнительные возможности для
привести к увеличению смертности летучих мышей во | ночлега в других местах за пределами зоны проекта.
время эксплуатации.

Экология В результате эксплуатационного шума, создаваемого Меры по смягчению последствий для уменьшения ущерба средам | Малое/
ВТГ, возможны некоторые помехи и временное обитания за счет использования дорог на территории и за ее | Незначитель
смещение вокруг каждой ВТГ в результате рабочего | пределами включают: ное
шума. Однако при вероятных уровнях шума и скорости

У д р ы УР у р ® Движение транспортных средств должно быть ограничено
его распространения маловероятно, что возникающее м
м проезжей частью.
в результате этого воздействие на наземную фауну в
м м ® На территории Проекта введены ограничения скорости, а в
непосредственной близости от действующих ВТГ будет
стратегически важных местах размещены предупреждения о
значительным. Значит, никакого негативного
м возможном присутствии животных, пересекающих дороги.
воздействия не прогнозируется на любом
® Необходимо регулярно контролировать состояние дорог и
географическом уровне.
ремонтировать поврежденные дороги и выбоины, а не
Возможно, что персонал, работающий на действующих обходить поврежденные участки.
ВТГ, может вызвать нарушение экологических ® Мониторинг контроля эрозии и ремонт по мере
рецепторов, если не применить меры контроля. необходимости.
192248.СА.В.002 Вемз!оп В9 Раде 649

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Дальнейшие меры по снижению ущерба, связанного с движением
внедорожных транспортных средств, включают запрет на
использование транспортных средств и оборудования вне
подготовленных дорог и восстановление существующих разрушенных
дорог ‹с восстановлением растительного покрова по мере
необходимости.

Рабочая сила во время эксплуатации может повлиять на местные
ресурсы. Для снижения такого риска меры по смягчению включают:

»® — Запрет на сбор дров с участка или более широкой территории.

® Запрет на охоту на диких животных персоналом на объекте и, по
возможности, на прилегающих территориях

Экология Как и при строительстве, основные воздействия во После вывода из эксплуатации восстановления экосистем на | Малое
время вывода из эксплуатации будут включать потерю | территориях, ранее занятых ВТГ, проселочными дорогами и другими
среды обитания, утрату небольшого количества | сооружениями будет иметь важное значение. На момент вывода из
рептилий и млекопитающих и беспокойство животных. | эксплуатации уязвимость некоторых видов, в частности объектов
Точные потенциальные последствия вывода из флоры и фауны, представляющих интерес для сохранения, могла
эксплуатации будут подробно оценены на более | повыситься, или в списки, имеющие международное или
позднем этапе, но до вывода из эксплуатации. национальное значение, могли быть добавлены новые виды или
группы видов. Дальнейшее смягчение включает:
® Распределите транспортные средства, оборудование и
пешеходный трафик в разграниченных зонах.
192248.СА.В.002 Вемз!оп В9 Раде 650

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\\оод Стопр ОК Ге

а

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Восприятие
проекта.

Региональное
национальное
хозяйство
Строительство.

и

Потенциальные серьезные негативные воздействия из-
за неточного восприятия воздействия Проекта или
нереалистичных ожиданий потенциальных выгод, таких
как местная электрификация или количество доступных
‘рабочих мест.

Умеренное положительное влияние во
строительства прямых закупок и
материалов и услуг из Зарафшана и других мест в

Узбекистане.

время

от поставок

® После того, как дороги или другие уплотненные участки
почвы будут освобождены, скарифицируйте их и, желательно,
дайте естественной растительности повторно заселиться. Хотя
ожидается что земля будет возвращена для
сельскохозяйственного производства. Но это не должно
отрицательно сказываться на защитных зеленых полосах,
которые следует оставлять как можно шире.

Разработка ПВЗС и механизма рассмотрения жалоб.

Постоянные во

эксплуатации.

консультации до и время строительства и

В рамках Проекта будут наняты по связям с
общественностью (женщина и мужчина), которые будут нести
обязанности, связанные с регистрацией, расследованием и
разрешением жалоб (экологическая и социальная группа Компании
будет контролировать оценку жалоб и рассматривать любые жалобы

на домогательства со стороны работников).

сотрудники

Улучшение: Там, где это возможно (т.е. поставщики
конкурентоспособны и соответствуют техническим требованиям,
которые необходимо выполнить), проектная компания (и их
подрядчики) стремятся закупать материалы и услуги у предприятий
МСБ, расположенных в районе Тамды, городе Зарафшан и
Навоийской области), чтобы убедиться: положительный эффект от
использования компаний МСБ ощущается как можно ближе к
площадке Проекта, чтобы усилить его положительные преимущества.
Сюда входят предприятия МСБ, принадлежащие женщинам, которые
должны быть идентифицированы Компанией на этапе реализации

Малое

Умеренно
благотворны

й

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 651
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Проекта. Подробная информация будет включена в План управления
подрядчиками и цепочкой поставок.

Региональное и | Положительное влияние умеренной значимости в связи Запишите капитальные затраты и местонахождение компаний МСБ, | Умеренно
национальное с производством электроэнергии и постоянным | использованных в течение эксплуатационного периода. благотворны
хозяйство - спросом на общую поддержку со стороны Запишите выработку электроэнергии Проектом и его вклад в и
Эксплуатация. национального и регионального бизнеса, такую как
консультации, юридические и бухгалтерские услуги с национальную  энергосистему. Эта информация должна быть
использованием компаний МСБ. сопоставлена и объединена в будущие Отчеты об экологических и
социальных результатах, чтобы предоставить заинтересованным
сторонам точную информацию о вкладе Проекта в сектор
производства энергии в стране.
Преступность и | Во время строительства существует вероятность того, Подготовка деталей управления притоком для включения в Малое
конфликты от (что люди из-за пределов Тамдынского района могут соответствующие планы управления (включая План управления
наплыва появиться в поисках работы и других видов | трудовыми ресурсами и условиями труда, План управления
прибывающих экономических возможностей от Проекта. Это может размещением работников, План управления безопасностью и
граждан. привести к распространению инфекционных | правами человека и ПВЗС (при необходимости) и использование
заболеваний, усилению напряженности между | соответствующего содержания Руководства Всемирного банка по
местными жителями и вновь прибывшими, а также к’ управлению притоком (2006 г.) и «Проекты и люди ЕС: руководство по
росту преступности на местах. Значимость воздействия | решению проблемы миграции, вызванной проектами» (2009 г.).
умеренная. ы
Публичное раскрытие местного процесса трудоустройства.
Запрещены объявления о трудоустройстве на строительных
площадках/рабочих площадках.
Публичные объявления в местных и региональных СМИ для
информирования людей, ищущих работу, не должны перемещаться в
сторону площадки Проекта.
Следите за прибытием новичков, чтобы отслеживать, не происходит
ли приток во время строительства.
192248.СА.В.002 Вемз!оп В9 Раде 652

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

Если механизм рассмотрения жалоб или регулярное взаимодействие с
заинтересованными сторонами обнаружит какое-либо преступление
или проблему, связанную с Проектом, оно будет задокументировано,
расследовано и рассмотрено в координации с соответствующими
заинтересованными сторонами.

Значимость воздействия незначительна, поскольку | До начала этапа строительства Проект должен привлечь девять Незначитель
экономическое перемещение, которое испытывают | фермеров в проектной зоне с помощью сотрудника по связям с ное
фермеры и пастбища, использующие участки земли на | общественностью, чтобы проинформировать их о следующем:

подстанции (и, в меньшей степени, на опорах ВЛЭП),
должно быть вынужденным, а положения МФК Р55 и
АОВ $Р5 (Требования безопасности 2) инициируются
проектом.

® Начало строительных работ и осуществление деятельности в
определенных местах на территории проекта.

® Рекомендации фермерам, пастухам и местным жителям
избегать районов, где ведутся строительные работы и где
работы начнутся в ближайшие несколько недель, для
обеспечения безопасности себя и своего скота. Это
направлено на снижение вероятности отрыва стад из-за
строительных работ, что может привести к потере поголовья
и экономическим потерям. Об этом рассказал один из
пострадавших фермеров региона. Признано: это может быть
непросто, поскольку мобильная связь не всегда доступна и не
У всех пастухов есть мобильные телефоны. Потребуется
тщательное планирование, и менеджер по связям с
сообществом Компании будет в нем активно участвовать.
Действует механизм рассмотрения жалоб, который можно
использовать для выражения беспокойства по любому
аспекту, связанному с Проектом, запроса компенсации или
другого вопроса.

Изменения в
землепользовани
и.

192248.С1А.В.002 Веме!оп В9 Раде 653
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

® Вовремя работы ВТГ скот может пастись между турбинами —
это безопасно, хотя особую осторожность нужно соблюдать
в зимние периоды, когда могут происходить снегопады и
обледенение.

® — Проект не повлияет на существующие укрытия из-за создания
шума или мерцания теней (см. Главу 11: Шум и Главу 12:
Мерцание теней).

® — Ненадо строить новые укрытия в непосредственной близости
от ГВТ, так как они потенциально могут подвергаться
мерцанию теней и шумовым воздействиям, которые
превышают применимые пороговые значения.

В отношении последней меры, указанной выше, Проект должен
привлечь представителей Тамдинского района/Нового комитета для
обсуждения оптимального способа предотвратить строительство
фермерами новых укрытий в будущем в пределах их
сельскохозяйственных угодий, чтобы они не находились слишком
‘близко к ГВТ во время эксплуатации.

Проект подготовит План восстановления средств к существованию для
решения проблемы вынужденного экономического перемещения. Он
должен быть приведен в соответствие с содержанием Структуры
управления животноводством (см. Приложение 5 к данной ОВОССВ ),
подготовленной для Проекта компанией Тиглюпе Есоюду.

Расположение любых участков временного землепользования,
которые будут огорожены во время строительства, должно быть
расположено таким образом, чтобы избежать (насколько это
возможно) участков, которые могут использоваться для выпаса скота
и сбора лекарственных растений.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 654
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Воздействие строительства в значительной степени | Разработка и внедрение Плана управления строительными работами | среднее.
положительное, так как местная занятость является | и условиями труда, включающего детали, изложенные в Главе 7
основным ожиданием местных жителей, и это было | настоящего документа.
зафиксировано в ходе многочисленных мероприятий
> Разработать и внедрить систему управления персоналом.
по взаимодействию с заинтересованными сторонами.
В случае коллективных увольнений по окончании строительства будет
Тем не менее, существует возможность возникновения
проведен анализ альтернатив запланированному сокращению
напряженности на местном уровне, если жители м
рабочей силы и подготовлен План сокращения для оценки и
местных сообществ неправильно воспримут, что людям м
в смягчения неблагоприятного воздействия сокращения на работников.
из-за пределов данной местности предоставляются -.
м Однако маловероятно, что коллективные увольнения произойдут,
возможности трудоустройства. Это приведет к
поскольку большинство сотрудников будут работатъъ по
серьезным негативным последствиям.
краткосрочным контрактам и, следовательно, не будут «уволены», а
Местное Ожидается, что после реализации Плана управления будут работать до истечения срока действия контракта.
трудоустройство И строительными работами и условиями труда й
обучение в -. Ожидания, связанные с местной занятостью, будут управляться за счет
У . негативное воздействие, связанное с процессом найма, м м
своевременной и точной информации, которая будет предоставляться
снизится до незначительного.
местным сообществам посредством реализации ПВЗС проекта.
Воздействия во время эксплуатации считаются м
Если члены домохозяйства находятся в конфликте по поводу желания
положительными.
женщины или уязвимого лица подать заявку на работу, и они
ограничены из-за взглядов мужчин (и, возможно, других людей), тогда
менеджер по связям с общественностью Компания вмешается и
попытается действовать в качестве посредника с целью снижения
напряженности и поиска взаимопонимания.
Возможно, что местные жители останутся недовольны процедурой
найма из-за ограниченного количества доступных вакансий во время
строительства или из-за нереалистичных ожиданий по зарплате.
192248.СА.В.002 Вемз!оп В9 Раде 655

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

Работающие лица и члены их домохозяйств выиграют Оперативный план регулирования трудовых отношений и условий | Умеренно

Местная занятость ЯТ УВеличения доходов, что, вероятно, повысит их | труда. благотворны
в период общее качество жизни и доступ к здравоохранению, й
эксплуатации образованию и другим ресурсам в долгосрочной

перспективе. Значимость воздействия умеренная

благотворная.

Воздействие является значительным до принятия мер Подготовка Плана управления размещением работников. Малое

по его смягчению, поскольку строительная рабочая

м План регулирования трудовых отношений и условий труда.
Приток рабочей | сила потенциально будет подвергаться различным регулир! РУА у РУд

силы и | рискам, связанным с использованием жилых | Оба документа должны включать управление и процедуры СО\О-19.
и помещении. ПРИМЕЧАНИЕ: Меры будут обновляться на протяжении всего Проекта,
чтобы отразить рекомендации ВОЗ и требования правительства.
Воздействие умеренное, поскольку присутствие и Разработка Плана управления безопасностью и правами человека. Незначитель
поведение сотрудников службы безопасности могут ное
Использование привести к росту напряженности на местном уровне,
персонала если они будут вести себя ненадлежащим образом.
службы
‘безопасности Ожидается, что остаточное значение воздействия будет
незначительным после реализации мер по смягчению
последствий и мониторингу.
Здоровье и Использование рабочей силы и строительные работы | Разработка плана охраны труда и техники безопасности (для  Незначитель
безопасность создают различные риски для здоровья и безопасности | работников). ное
рабочей силы и | на рабочем месте для рабочих и местного населения,
местных что может привести к серьезным последствиям.
сообществ.
192248.СА.В.002 Вемз!оп В9 Раде 656

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Разработка мер по охране здоровья и безопасности населения для
включения в План управления дорожным движением и транспортом
(ПУСДП), План управления безопасностью и правами человека и
элементы ОН$Р.

План аварийной готовности и реагирования также должен быть
подготовлен и доступен до начала строительных работ.

Воздействие отрицательное. Трудовые нарушения План управления подрядчиками и цепочкой поставок. Среднее
могут привести к травмам или летальному исходу,
уг пр р: у У, СЭМ должна включать подробную информацию о минимальных
психическим расстройствам, протестам и забастовкам ы
требованиях к условиям труда и найму работников, включая меры
рабочих. Нарушения также могут привести к принятию
контроля для предотвращения принудительного и детского труда.
нормативных мер в отношении соответствующего - -.
Трудовые > Контракты между Проектной компанией и всеми поставщиками будут
поставщика и, возможно, проектной компании.
нарушения в в включать юридические обязательства для них по выполнению своих
Существует также возможность воздействия на
цепочке поставок. контрактных обязательств в соответствии с СЭСМ (включая
репутацию, если проект получит негативное внимание -
соблюдение стандартов/требований политики 1ЕС и АБР).
со стороны международных СМИ в связи с
сотрудничеством с недобросовестными поставщиками
из Китая и других стран. Общая значимость негативных
воздействий велика.
Увеличение рисков для здоровья и безопасности Разработка ПУСДП. Малое
населения, связанных с дорожным движением, является
м Кампания по безопасности дорожного движения.
Здоровье и. Серьезным негативным воздействием.
о ть В ходе проведения кампании по безопасности дорожного движения
сообщества особое внимание должно быть уделено уязвимым слоям населения, в
° том числе неграмотным девушкам и женщинам, чтобы они также были
проинформированы о потенциальных рисках и последствиях,
связанных с автомобильным транспортом.
192248.СА.В.002 Вемз!оп В9 Раде 657

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие
рецептор

Смягчение / Улучшение последствий

Остаточное
воздействие

Значимость воздействия умеренно положительная,

Местные поскольку ожидается, что реализация Плана развития

сообщества. сообщества (ПРС) принесет ряд преимуществ местным
жителям.

Трафик и Потенциал повышенного риска несчастных случаев в

транспорт. результате дорожного движения (как с аномальными

нагрузками, так и с большегрузными автомобилями),
приводящего к последствиям от незначительного до
среднего значения.

В поселках будут проводиться дополнительные встречи для женщин и
детей, которые не посещают школу регулярно.

Реализация Плана развития сообщества (ПРО).

Проведите обследование маршрута после строительства, чтобы
определить улучшения, необходимые после строительства.
Обследование логистики выявило проблемные области, в которых
требуется ремонт / улучшение вдоль маршрута нестандартных
нагрузок.

Меры надлежащей практики, такие как обучение осведомленности
водителей, проверка безопасности транспортных средств и водителей
(включая обеспечение того, чтобы транспортное средство не было
перегружено), запрет водителям употреблять алкоголь во время
перевозки компонентов / материалов, надлежащие места остановки /
отдыха, средства для мытья колес, время вождения, расстояние и
ночлег, регистрируемые ежедневно, запрет на вождение в условиях
гололеда или ночью и, при необходимости, указатели,
информирующие других участников дорожного движения о
дорожном движении и поворотах, сведут к минимуму риск несчастных
случаев в результате Проекта.

Разработка и внедрение строительных технологий.

Умеренно
благотворны

й.

Малое

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 658
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

Трафик и Потенциальные последствия отрыва из-за увеличения м Малое
(Смягчение последствий должно включать соответствующие меры по
транспорт. количества транспортных средств, присутствующих на

„ | управлению дорожным движением и соблюдение ограничений
дорожных сетях. Это вряд ли будет серьезной м
-. скорости и пешеходной зоны (включая существующие пешеходные
проблемой из-за категории используемых дорог, по
переходы, если таковые имеются). Они должны быть указаны в
которым уже ездят большегрузные автомобили как по

конструкции ПУСДП.
маршруту нештатных грузов, так и по маршруту от
бетонного завода и карьеров к северу от города
Зарафшан. Прогнозируются воздействия от
незначительных до умеренных.

Трафик и Незначительные воздействия  прогнозируются в | Меры по ограничению воздействия нестандартных нагрузок на’ Малое
транспорт. результате задержки водителя во время строительства. | улично-дорожную сеть будут доработаны в рамках строительного
Проблема возникает только в случаях, когда дороги | ПУСДП. Будут реализованы дополнительные смягчающие меры, чтобы
превышают пропускную способность, что, по | сократить задержки водителей на маршруте за счет управления
прогнозам, не актуально для предлагаемой сети дорог, | дорожным движением и определения времени загрузки во избежание
которые будут использоваться. периодов загруженности, особенно там, где маршрут проходит через
населенные пункты (например, город Зарафшан).

Трафик и | Удобство для пешеходов и задержка могут быть Малое
транспорт. затронуты, когда маршруты проходят мимо населенных
пунктов. В настоящее время все маршруты подвержены
определенному уровню движения большегрузных

Реализация строительства ПУСДП
транспортных средств с учетом категории дорог,

которые — предлагается использовать, — поэтому
ожидается общее воздействие от незначительного до
умеренного.
Трафик и | Незначительное воздействие на дорожную сеть и ее м Незначитель
раф м ыы дор у Оперативный ПУСДП будет разработан до этапа эксплуатации.
транспорт. пользователей на этапе эксплуатации. ное
192248.СА.В.002 Вемз!оп В9 Раде 659

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический

рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Кумулятивное
воздействие
местную
дорожную сеть

Эстетика
ландшафта

на

Потенциальный конфликт с использованием дорожной
сети во время строительства Проекта наряду с работами
по модернизации ВЛЭП Навои-Бесапан. Воздействия
незначительной значимости.

У\МР1 - Дорога в Бесапан: Проект не приведет к
заметному изменению существующего — вида.
Воздействия при строительстве и эксплуатации
оцениваются как малые незначительные

\УР2 - К югу от Мурунтау: Проект не приведет к
заметному изменению существующего — вида.
Воздействия при строительстве и эксплуатации
оцениваются как малые и незначительными.

УРЗ - к югу от промышленной
зоны/железнодорожного депо: Воздействие во
время строительства и эксплуатации оценивается как
умеренное или незначительное и, следовательно,

незначительное.

\МР4 - Окраина Зарафшана: Проект приведет к
незначительным изменениям в существующем виде.
Воздействие во время строительства и эксплуатации
оценивается как малое и, — следовательно,
незначительное.

Подтвердите, что ЕРС-подрядчик работающий на модернизации
ВЛЭП, должен определить дороги, используемые проектом ВЛЭП
Навои-Бесапан, и ответить, может ли транспортировка компонентов
ГВТ и другого оборудования и материалов Проекта повлиять на
движение транспорта для проекта Навои-Бесапан? Если будут
выявлены дублирования, Проект оценит потенциал снижения рисков,
насколько это возможно.

Варианты смягчения последствий во время эксплуатации довольно
ограничены, и в рамках этого Проекта основное внимание будет
уделяться реализации плана развития сообщества, чтобы
гарантировать: любое визуальное воздействие на местное население
компенсируется соответствующим уровнем пользы для сообщества.

Действует механизм рассмотрения жалоб на этапе строительства и
эксплуатации.

От малого до
незначительн
ого

То же, что и
до смягчения
последствий

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 660
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

УР5 - Возвышенность к северу: воздействие во время
строительства считается малым и незначительным,
повышаясь до умеренного и значительного во время
эксплуатации.

УРб - Гостиница: воздействия во время строительства
и эксплуатации считаются малыми и незначительными.

\Р7 - Фермерское укрытие: воздействие во время
строительства считается малым и незначительным. Во
время работы значение поднимется до умеренного и
значительного.

Типы (СТ Группа _пустынь- Умеренные воздействия (и, | Ограничение ущерба любой растительности путем сведения к То же, что и
ландшафтных следовательно, значительные), прогнозируемые в | минимуму строительных площадок и дорог и соблюдения строгих | до смягчения
обозначений пределах 5 км от Проекта на этапе эксплуатации. Более ’ требований к транспортным средствам, которые должны постоянно | последствий.
5 км - незначительно и несущественно. находиться на дорогах.
(СТ Город_- из-за сильно нарушенного характера (СТ | Восстановление растительности местными видами растений там, где
величина изменений в целом будет низкой, в результате больше не требуются строительные площадки и дороги. Это
эффект будет малым и незначительным во время | позволило бы  сократитъь  продолжительность — визуального
эксплуатации. воздействия.
ЕСТ Горное дело и промышленность — Смягчение последствий для уменьшения негативного воздействия
Продолжительность воздействия во время мусора и отходов (пластиковые пакеты, бутылки и т.д.) включает:
строительства является временной и краткосрочной и, м
м ® Обеспечение надлежащих условий для утилизации мусора.
вероятно, будет  экранирована — окружающей
в ® — Обучение персонала обращению с отходами.
топографией. Эффект во время строительства и >
>. м ®  Сократите количество отходов в максимально возможной
эксплуатации малый и незначительный.
степени.
® — Собирайте все твердые отходы и храните их до тех пор, пока
они не будут доставлены на соответствующее предприятие по
утилизации отходов и утилизированы.
192248.СА.В.002 Вемз!оп В9 Раде 661

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

ЕСТ Горы Тамдытау - Продолжительность воздействия ® — Организация уборки существующего мусора.
во время строительства является временной и
краткосрочной и, вероятно, будет частично
экранирована окружающей топографией. Эффект во
время строительства от умеренного до малого и
незначительного.

Эти элементы будут включены в План управления опасными
материалами и отходами.

Наибольшие воздействия будут испытываться во время
эксплуатации и считаются умеренными и поэтому
значительными.

Археология и Согласно Отчету археологов, на территории Проекта м Незначитель
культурное нет известных объектов культурного наследия Разработка процедуры случайных находок, которая будет применяться
№ в случае обнаружения артефактов во время строительства.
наследие (религиозный объект находится не менее чем в 2 км от
ближайшей ГВТ). Таким образом, чувствительность Инструктаж рабочих о любых признаках прошлой культурной
площадки оценивается как Низкая, величина | деятельности в этом районе.
изменений — как Низкая. Поэтому значимость
воздействия пренебрежимо мала и не значительна.
Территория Проекта не была хорошо изучена с точки Малое
зрения археологии, поэтому сохраняется возможность
обнаружения ранее захороненных археологических
(случайных) находок во время строительных работ. | Специальная процедура в случае находки.
Величина воздействия на неизвестные объекты
оценивается как Средняя, следовательно, значимость
воздействия Умеренная и значительная.
Шум Шумовые выбросы от строительных работ не будут | Внедрение мер по снижению шума, подробно описанных в ПУОС. Незначитель
значительными. ное.
Строительные работы будут запланированы, если не согласовано
иное, с понедельника по субботу с 08:00 до 22:00. Работа
192248.СА.В.002 Вемз!оп В9 Раде 662

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

Строительные работы будут запланированы, если не’ оставленного без присмотра оборудования должна быть сведена к
согласовано иное, с понедельника по субботу с 08:00 до’ минимуму. Строительные работы в другое время, краткосрочные
22:00. Работа оставленного — без присмотра | шумовые явления или работы относительно близко к СМП должны
оборудования должна быть сведена к минимуму. ’ планироваться по согласованию с жителями, чтобы свести к
Строительные работы в другое время, краткосрочные ’ минимуму их неудобства.

шумовые явления или работы относительно близко к
СМП должны планироваться по согласованию с
жителями, чтобы свести к минимуму их неудобства.

Внедрение мер по снижению шума, подробно описанных в ПУОС.

В процессе эксплуатации превышений лимитов шума Незначитель
МФК на выявленных объектах не выявлено. ное.

Пределы шума ЕС:
Днем - ограничение 55 дБ(А). Мониторинг жалоб.
Ночное время - ограничение 45 дБ(А). Мониторинг шума в случае жалобы на шум.

Для промышленных зон дневные и ночные значения
1Аеа снижены до 70 дБ(А).

Таким образом, воздействие не является значительным.

Мерцание теней. Рекомендованный ПЕС предел мерцания тени в 30 Сообщества будут проинформированы в процессе консультаций о’ Незначитель
часов в год превышен на трех выявленных рецепторах | воздействии мерцания теней и предлагаемых мерах. ное.
(3, 7, Зи 11). С поправками, внесенными с учетом
количества солнечных часов, превышения происходят
только на Рецепторе 9.

Модули теневого мерцания, установленные в определенных ГВТ (34,
39 и 71), для отключения в определенные даты и время года, когда
мерцание теней является проблемой. Это гарантирует отсутствие
На рецепторах 7, 9 и 11 наблюдается превышение значительных воздействий, связанных с мерцанием теней для
рекомендованного лимита в 30 минут в день. рецепторов 7, 9 и 11.

Превышения лимита для Рецептора 7 — превышения

небольшие. Для Рецепторов 9 и 11 — значительные.

192248.С1А.В.002 Веме!оп В9 Раде 663
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\\оод Стопр ОК Ге

а

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Гидрология
гидрогеология.

Гидрология
подземные воды

/

Эрозия дренажных каналов в результате строительного
процесса, приводящая к воздействиям Умеренной
значимости.

Загрязнение грунтовых / подземных вод в ходе
строительства, ведущее к незначительному или
умеренному воздействию до смягчения последствий.
Остаточное загрязнение.

Для пострадавших рецепторов по мере необходимости будет
обеспечиваться соответствующий скрининг растительности, установка
жалюзи/занавесок.

Если местное сообщество подаст какие-либо жалобы (через механизм
рассмотрения жалоб или по другим каналам) в отношении мерцания
теней, оператор Проекта должен провести расследование и, при
необходимости, инициировать соответствующие дальнейшие меры
для смягчения последствий мерцания теней. Это может включать,
например, улучшение состояния земли для повышения уровня жизни
или аналогичные меры, которые определяются в каждом конкретном
случае.

Маршруты должны быть выбраны таким образом, чтобы избежать
появления временных дренажных каналов. Водопропускные трубы
или другие устройства контроля дренажа должны быть установлены
там, где пересечения дренажных путей неизбежны.

Хранение всех материалов в специально отведенных местах. Также
должны быть обеспечены средства для ликвидации незначительных
разливов.

Создание специально отведенного складского помещения с
непроницаемым основанием и непроницаемыми стенками насыпи.
Вместимость должна быть достаточной для всего объема в пределах
обваловки и охраняемой зоны.

Все топливо, масла и химикаты хранятся в специально отведенном
безопасном месте.

Шланги и клапаны регулярно проверяют на наличие признаков износа
и обеспечивают их отключение и надежную блокировку, когда они не

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 664
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие

рецептор

Смягчение / Улучшение последствий

Остаточное
воздействие

Гидрология и Потенциал воздействия на текущие запасы воды и их
гидрогеология. пользователей во время строительства, приводящий к
умеренному воздействию.

используются.

Дизельные насосы и подобные предметы размещаются на поддонах
для сбора мелких разливов. Поддоны следует регулярно проверять и
удалять скопившееся масло.

Санитарные отходы собираются в контейнеры под переносными
туалетами и вывозятся для утилизации. Отходы будут утилизированы
лицензированным подрядчиком.

Эти элементы будут включены в ПУОС и План обращения с опасными
материалами и отходами.

Предполагается, что в рамках Проекта вода будет доставляться на
объект автоцистернами из муниципального источника в городе
Зарафшан. Это ограничивается водой необходимой для
противопожарной защиты, гигиенических целей, социального
обеспечения и т.д. поскольку БСУ и помещения для рабочих,
расположенные за пределами площадки, будут иметь собственным
водоснабжение. Питьевая вода будет подаваться на проектную
площадку в бутылках.

Подрядчик ЕРС подтвердит с СУВСОЗ (водоканалом) использование и
доступность муниципальной воды до начала строительства с
возможной рециркуляцией воды для уменьшения любых
потенциальных воздействий.

Любые дополнительные требования к оценке водных ресурсов,
которые будут сочтены необходимыми, будут выполнены до начала
строительства Проекта после подтверждения всех деталей и
требований.

Процедуры использования ресурсов будут включены в ПУОС.

От малого до
среднего.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 665
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

Гидрология / | Возможное загрязнение подземных вод в процессе  Санитарно-технические отходы от сотрудников будут храниться и Малое
подземные воды эксплуатации из-за бытовых отходов, утечек и разливов | транспортироваться на лицензированные очистные сооружения.
масел или других химических веществ. Значимость

. Предполагается, что гидравлические и смазочные масла будут
воздействия незначительна.

храниться в центре управления. Несмотря на низкий риск загрязнения
во время эксплуатации, в ПЭиС будут указаны меры по
предотвращению утечки или попадания в грунтовые воды.

Гидрология Потенциал кумулятивного воздействия, связанного с Незначитель
кумулятивный давлением на источники воды для использования во Консультации для определения источников воды, используемых для | ное
эффект время строительства как данного Проекта, так и работ работ по модернизации ВЛЭП, и обеспечения отсутствия конфликта

по модернизации ВЛЭП, приводящих к воздействиям ’ использования.

незначительной значимости.

Почвы и геология Повышенная уязвимость к эрозии во время Для уменьшения ущерба, наносимого почвам, и снижения риска От малого до
строительства, что приводит к умеренным эрозии почвы протяженность и ширина дорог, проходящих как в среднего.
воздействиям. пределах участка, так и за его пределами, должны быть

оптимизированы, с тем чтобы уменьшить потребность в выемке и
засыпке материала. В конструкцию следует включить элементы
контроля за стоком и эрозией.

Четко разграничивать места хранения и складирования и хранить все
материалы, оборудование и транспортные средства в обозначенных
районах в целях уменьшения ущерба, наносимого почвам. Кроме
того, транспортные средства должны находиться только на
обозначенных дорогах.

Для предотвращения эрозии посадите местные травы по обочинам
каналов и на других участках площадки, уже свободных от
строительных и иных работ.

Сбор и хранение верхнего и нижнего слоев почвы до начала выемки

192248.С1А.В.002 Веме!оп В9 Раде 666
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

грунта с участка. При этом верхний слой почвы удаляется и
складируется отдельно.

Разделите извлеченный грунт в зависимости от его типа и обеспечьте
контроль эрозии во время складирования.

По завершении земляных работ засыпьте материал в той же
стратиграфической последовательности.

При сужении дорог после строительства ГВТ разрыхлите уплотненные
участки и посадите местные виды растений.

Использование автоцистерн для полива дорог в пыльных условиях
(вероятно, в летние месяцы).

После того, как строительные и дорожные работы будут завершены,
разрыхлите все участки и посадите местные виды растений.

Ограничьте движение транспортных средств и оборудования
проезжей частью и, насколько это возможно, сведите к минимуму
действия во влажных условиях. Когда работы должны происходить во
влажных условиях, контролируйте ливневые стоки, используя ткань,
тюки соломы и другие меры, препятствующие течению ливневых вод
и предотвращающие эрозию.

При повреждении влажной почвы восстанавливайте ее, как только
вернутся сухие условия.

Вышеуказанные меры будут включены в ПУОС.

Почвы и геология — Возможность загрязнения почв разливами и жидкими — храните все материалы в специально отведенных местах временных | Незначитель

отходами может привести к незначительным складов и предоставьте средства для ликвидации незначительных ное.
воздействиям. разливов.

Для хранения нефти установите специальную зону хранения с

192248.С1А.В.002 Веме!оп В9 Раде 667
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

непроницаемым основанием и непроницаемыми стенками насыпи.
Вместимость должна быть достаточной, чтобы вместить полный
объем в пределах насыпи и охраняемой зоны.

Храните топливо, масло и химикаты в специально отведенном месте.

Регулярно проверяйте шланги и клапаны на наличие признаков
износа и убедитесь, что они отключены и надежно заблокированы,
когда они не используются.

Поместите дизельные насосы и подобные предметы на поддоны для
сбора капель, чтобы собрать небольшие утечки. Регулярно
проверяйте поддоны и удаляйте скопившееся масло.

Максимально сократить количество отходов.

Соберите все твердые отходы и храните их до тех пор, пока они не
будут доставлены в специально отведенное место для утилизации.

Эти элементы будут включены в ПУОС и План обращения с опасными
материалами и отходами.

Почвы и геология Во время эксплуатации основные воздействия связаны | Ограничить движение транспортных средств проезжей частью. Незначитель

с движением транспортных средств, что приводит к . ное.
Регулярно следите за состоянием дорог; ремонтируйте поврежденные
проблемам эрозии и пыли, что приводит к

. колеи на дорогах и не игнорируйте поврежденные участки.
незначительным воздействиям. дор: риру режд. У

Мониторинг контроля эрозии и восстановление по мере
необходимости.

Поддерживайте травяной покров на берегах каналов.

Запретите использование транспортных средств и оборудования вне
подготовленных дорог.

192248.С1А.В.002 Веме!оп В9 Раде 668
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4

7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический
рецептор

Прогнозируемое воздействие

Смягчение / Улучшение последствий

Остаточное
воздействие

Повторно стабилизируйте существующие разрушенные пути и
восстановите растительный покров по мере необходимости.

Не собирайте дрова на участке строительства Проекта.

Максимально сократите количество отходов и максимизируйте
повторное использование и переработку материалов. Соберите и
храните все отходы и мусор перед тем, как выбросить их на
специально отведенном месте.

Очищайте и храните нефтесодержащие и химические отходы, а также
загрязненные материалы перед транспортировкой на специально
отведенное место для утилизации для снижения риска загрязнения
почвы и грунтовых вод.

Установите специально отведенное место для хранения с
непроницаемым основанием стенами, защищенное от атмосферных
осадков. Вместимость должна быть достаточной для полного объема
жидкостей.

Храните топливо, масло и химикаты в специально отведенном
безопасном месте.

Не оставляйте автомобили без присмотра во время заправки, никогда
не оставляйте клапан открытым.

Регулярно проверяйте шланги и клапаны на наличие признаков
износа и убедитесь, что они отключены и надежно заблокированы,
когда не используются.

Поместите насосы для дизельного топлива и т.п. на поддоны для сбора
мелких разливов. Регулярно проверяйте поддоны и удаляйте
скопившееся масло.

192248.С1А.В.002

Веме!оп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 669
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

Эти элементы будут включены в ПУОС, ПУСДП и План обращения с
опасными материалами и отходами.

Сейсмичность Поскольку район Проекта имеет низкий сейсмический Малое
уровень, чувствительность Проекта к сейсмической
активности считается низкой. Внедрение процедуры аварийной остановки, включенной в План

В случае землетрясения потенциальные воздействия, аварииной готовности и реагирования.

такие как обрушение ГВТ, будут маловероятными,
однако, если это произойдет, величина изменения
будет высокой с чувствительностью от низкой до
‘умеренной, что приведет к воздействию умеренной
значимости до принятия мер по смягчению.

Учитывая близость Проекта к аэропорту Зарафшан и Подготовка к строительству: Как только будет согласован Незначитель
Авиация и радару, до принятия мер по смягчению последствий окончательный план проекта, необходимо провести консультации с ное.
радиолокация считается, что Проект приведет к последствиям Агентством гражданской авиации Узбекистана для предоставления
средней значимости во время эксплуатации. информации, необходимой для получения разрешения на проект.
Как только ГВТ будут установлены, их окончательное Незначитель

местоположение (координаты) и информация о высоте должны быть | ное.
предоставлены Агентству гражданской авиации САА. Кроме того, для

ГВТ потребуется установить какую-либо форму освещения, которая

должна быть согласована до процесса монтажа.

192248.С1А.В.002 Веме!оп В9 Раде 670
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета] Епутоптегиа! & оса] ипрасг Аззезутепг

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

Увеличение числа дней с высокой температурой может | Страхование на случай экстремальных событий. Малое
привести к повреждению инфраструктуры проекта, и в

При строительстве необходимо учитывать следующее:
эти дни, скорее всего, будут ограничены работы по

техническому обслуживанию. Кроме того, высокие * Использование низкоуглеродных большегрузных
температуры приводят к снижению плотности воздуха, автомобилей.

что потенциально снижает выработку энергии. Это * Обеспечение подключения к сети, а не использование
привело бы к значительным масштабам изменений и генераторов.

умеренным или серьезным воздействиям до смягчения ® Использование переработанных материалов для
последствий. строительства, где это возможно.

® Проектирование зданий и размещение окон для снижения
требований к охлаждению кондиционерами или
потенциальной потребности в отоплении зимой.
® — Оснащение ГВТ системой молниезащиты и нанесение на
Изменение лопасти гидрофобного слоя краски, который предотвращает
климата накопление воды и, следовательно, образование большого
количества льда на лопастях.

Во время строительства (а также эксплуатации, в зависимости от
обстоятельств) должны быть приняты меры по сохранению водных
ресурсов, включая рециркуляцию воды, где это возможно. Это будет
дополнительно исследовано ЕРС-подрядчиком.

Выброс льда может стать более серьезной проблемой в связи с
изменением климата, и поэтому рекомендуется предоставлять
физические и визуальные предупреждения работникам участка во
время работы и местным фермерам / скотоводам.

При необходимости, если персонал объекта обнаружит опасное
‘скопление льда, ГВТ могут быть отключены

192248.С1А.В.002 Веме!оп В9 Раде 671
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
оо Огоир ОК Глпйе4 7агаЁВап \\лла Еаги - Ета! Епутоптегиа! & оса! Ипрасе А:

Экологический Прогнозируемое воздействие Смягчение / Улучшение последствий Остаточное

рецептор воздействие

Выброс Благодаря своей работе Проект позволит сократить Никто Н/п.
парниковых газов | выбросы углерода примерно на 675 615 тонн в год.

192248.С1А.В.002 Веме!оп В9 Раде 672
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

19 Экологическое и социальное управление и мониторинг

19.1Введение

В этой главе по экологическому и социальному управлению и мониторингу кратко
излагается мониторинг, предлагаемый в рамках данного ОВОССВ (смягчение последствий
изложено в главе 18, таблица 18-1). В Плане мониторинга и управления в социальной сфере
и в вопросах охраны окружающей среды (Е5ММР) (предоставляется в виде отдельного
документа) излагаются необходимые меры по смягчению последствий и мониторингу, а
также соответствующие подпланы, необходимые для Проекта и реализуемые ЕРС-
подрядчиком. ПЭиСУМ будет перенесен в План экологического и социального управления

строительством (ПЭиСУМ) и эксплуатационный ПЭиСУМ соответственно.

Меры по смягчению последствий мониторингу и повышению эффективности будут
включены в Систему экологического и социального управления проекта (ПЭиСУМ),
разработанную Компании. Меры и действия по устранению выявленных воздействий и
рисков будут способствовать недопущению и предотвращению воздействий, а не их
минимизации, смягчению или компенсации, если это технически и финансово возможно.
Там, где риски и воздействия невозможно избежать или предотвратить, определяются меры
и действия по смягчению последствий чтобы Проект мог работать в соответствии с
применимыми законами и правилами в дополнение к международным стандартам, а именно
Р55 МФК 1-8, РВ$ ЕБРР 1-10 и Политике защиты АБР. Меры по смягчению и улучшению

изложены в Главе 18 настоящей ОВОССВ.

19.2 Система экологического и социального менеджмента Проекта (СЭСУП) и

подпланы
Объем СЭСУП для Проекта будет включать:

® Эксплуатационные стандарты, которые будут применяться к Проекту, именуемые

“Применимыми стандартами".

® Политика Компания в области управления окружающей средой, охраны труда и

техники безопасности, охраны труда и здоровья населения, охраны и безопасности.

» Организационная схема элементов охраны окружающей среды, социальной сферы,
здоровья и безопасности (ООССЗБ), ролей и обязанностей, а также управления

подрядчиками.

® Отчетность по ООССЗЬ - как о рутинных ситуациях, так и об инцидентах / несчастных

случаях.
» Аудит, анализ и устранение несоответствий.

® Механизм рассмотрения жалоб сообщества (см. также ПВЗС).

192248.С1А.В.002 Вемяюп В9 Раде 673
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

® Механизм рассмотрения жалоб работников.

Ряд планов управления (подпланов) будет подготовлен, как часть СЭСУП и ПЭиС. Планы
управления состоят из комбинации операционных политик, процедур и практик, они
обеспечат систему для мониторинга и аудита экологических и социальных показателей.
Кроме того, в них подробно описаны практические методы, необходимые для выполнения
работ в соответствии с текущей передовой практикой, меры по смягчению воздействия в
ОВОССВ, а также законодательные и нормативные требования. Проектная компания несет

ответственность за делегирование реализации этих планов.

Планы управления строительством подробно представлены в таблице ниже. Как видно, ряд
управленческих мер, в частности, связанные с СОМЮ-19, здоровьем и безопасностью
населения, включены в несколько документов, чтобы сосредоточить внимание и сократить
объем планов, действующих во время строительства. Планы будут расширены на основе

этой версии вплоть до этапа строительства в рамках проекта.

Таблица 19-1: Список планов управления строительством и обзор

содержания

План управления Обзор элементов для реализации Руководител

ь реализации

Руководство СЭСУП Экологическая и социальная политика. ЕРС
Организационная структура. подрядчик
Документация системы экологического
менеджмента.

Процедуры обучения.

Процедуры и расписание проведения
инструктажей.

Юридические, разрешительные, учебные,
управленческие обзоры, реестры
отклонений и происшествий.

Вводные и обучающие формы и листы
посещаемости.

Ежедневные обходные процедуры и
еженедельные контрольные списки.
Процедуры внутреннего аудита и
внутренней отчетности и анализа со
стороны руководства.

Форма отчета о несоответствии.

192248.С1А.В.002 Вемяюп В9 Раде 674
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

План управления Обзор элементов для реализации Руководител

ь реализации

План Мобилизации Мобилизация проекта. ЕРС-
Проекта Вводный инструктаж. подрядчик
Экологическое обучение и
осведомленность.

График земляных работ и работ по
расчистке, включая проведение
консультаций со специалистами по
биоразнообразию.

Мобилизация и доставка техники и
оборудования.

Создание помещений контейнерного типа
и объектов социального обеспечения.
Управление транспортировкой рабочих и
порядок мобилизации.

План управления Экологическая политика и цели, ЕРС-
окружающей Процедуры удаления пыли и подрядчик
средой мониторинг пыли.

при строительстве Процедуры управления шумом и

мониторинг шума (при необходимости).
Процедуры утилизации отходов.
Процедуры предотвращения и контроля
загрязнения.

Реестр случаев загрязнения.

Реестр использования ресурсов.

Реестр борьбы с вредителями.

Реестр мониторинга.

Процедуры мониторинга эффективности,
включая процедуру корректирующих
действий.

Экологическая отчетность.

Обзор производительности.

192248.С1А.В.002 Вемяюп В9 Раде 675
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

План управления Обзор элементов для реализации Руководител

ь реализации

План регулирования | Кадровая политика, включая положения о ЕРС-
трудовых детском и принудительном труде. подрядчик
отношений и Кодекс поведения трудящихся.
условий труда Политика борьбы с коррупцией и

взяточничеством.

Процедуры, относящиеся к детскому и

принудительному труду

Процедуры управления притоком
прибывшей рабочей силой.

Процедуры найма, выплаты заработной
платы и социального обеспечения
работников.

Рабочие часы и платежный регистр.
Реестр социального обеспечения
трудящихся.

Карта социального обеспечения.

Бланк санитарно-гигиенической формы.
Процедура рассмотрения жалоб
рабочих и их регистрация.
Дисциплинарные процедуры и реестр
мер.

Процедуры управления СОМО-19.
Процедуры борьбы с инфекционными

заболеваниями.
План управления Инспекция размещение и процедура ЕРС-
размещением проверки и утверждения. подрядчик
рабочих Регистр размещения.

Процедура перевозки рабочих

Реестр рабочего транспорта

Чек-лист размещения рабочих.
Процедуры управления притоком.
Процедуры управления СОМО-19 и
регистрация.

Процедуры управления инфекционными
заболеваниями и регистрация.

План Реестр взаимодействия с Компания.
взаимодействия с заинтересованными сторонами и
заинтересованными обязательства.
сторонами Порядок подачи и регистрации жалоб.
План Регистрация ЛЗП. Компания.
восстановления Отслеживание действий ПВИСС.
средств к Аудит и завершение аудиторских
существованию процедур.
192248.6ЕА.В.002 Вемзоп В9 Раде 676

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

План управления Обзор элементов для реализации Руководител

ь реализации

План развития Процедуры развития сообщества. Компания.
сообщества Процедуры удовлетворения потребностей
женщин и уязвимых групп.

Роли и обязанности.

Процедуры мониторинга и отчетности

План гендерного Гендерная политика. ЕРС

управления Гендерные действия. подрядчик
(на месте)
Компания
(за
пределами
площадки)

План управления Процедура найма персонала Е&5- ЕРС

подрядчиками и подрядчика. подрядчик

цепочками поставок Процедуры проверки подрядчиков и

поставщиков.

Процедура закупа материалов и услуг у
локального МСБ

Процедуры проверки и мониторинга
поставщиков.

Реестр подрядчиков и поставщиков.

Процедуры обучения и повышения ЕРС

План управления осведомленности. подрядчик

биоразнообразием Экологические процедуры мобилизации (на месте)
площадки. Компания
Протоколы обследования птиц. (за
Управление отключением по запросу. пределами
Мониторинг смертельных исходов после площадки)
строительства.

Уп равление животноводством.
Компенсационное управление в области
биоразнообразия.

Порядок переселения фауны и
регистрация.

192248.С1А.В.002 Вемяюп В9 Раде 677
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оо4|

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

План управления

План обращения с
опасными
материалами

и отходами

Обзор элементов для реализации

Управление сточными водами.
Управление использованием ресурсов и
регистрация.

Опасное хранение.

Опасные и неопасные отходы.
Процедуры ввоза и хранения опасных
материалов.

Реестр опасных материалов.
Процедура дозаправки.

Порядок обращения с отходами и их
эвакуации.

Процедура окончательной проверки
объекта по удалению отходов и
регистрация.

Реестр подрядчиков по отходам.
Журнал учета отходов / записи о
передаче.

Форма цепочки поставок.

Карта экологических аспектов.

Руководител
ь реализации

ЕРС-
подрядчик

План управления
движением и
перевозками.

Общественные процедуры по охране
здоровья и технике безопасности.
Кодекс поведения водителя.
Процедуры регистрации и обучения
водителей.
Процедура осмотра транспортного
средства.
Реестр транспортных средств.

Порядок работы транспортной компании.

Грузовой автомобиль и

журнал регистрации поездок.
Карта маршрута нестандартного
груза с указанием остановок и
таможенных пунктов.

ЕРС-
подрядчик

План управления
безопасностью и
правами человека

Политика безопасности.
Нормы поведения.
Процедуры инструктажа по безопасности
и регистрация.
Процедура доступа к Проекту
регистрации.
Процедура управления инцидентами
безопасности и регистрация.
Меры общественного здравоохранения и
безопасности.
Процедуры управления притоком.

ЕРС-
подрядчик

192248.С1А.В.002

Вемяюп В9

Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде

678
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

План управления Обзор элементов для реализации Руководител

ь реализации

План охраны труда Процедура и форма оценки рисков. ЕРС-

и Процедура и форма анализа безопасности подрядчик
техники труда.

безопасности Процедура получения разрешения на

работу и регистрация.

Процедура блокировки / процедура

Тад-Ощ (ОТО)

Инструктаж по охране труда и технике

безопасности для процедуры

монтажа/подъема ГВТ .

Реестр сертификатов на монтаж ГВТ.

Процедуры по управлению

СОМ-19 и их регистрация

Меры по охране здоровья и безопасности

сообществ (включая борьбу с

инфекционными заболеваниями).
Процедуры управления притоком рабочих.

План обеспечения Процедура реагирования на чрезвычайные ЕРС-
готовности к ситуации (в зависимости от риска). подрядчик
чрезвычайным Реестр аварийного оборудования.

ситуациям и Обучение реагированию на чрезвычайные

реагирования на ситуации и регистрация.

них Регистр сверления.

Процедуры уведомления и
предупреждения сообщества.

Карта аварийного оборудования и карта
близлежащих больниц / медицинских
учреждений.

Процедура Процедура регистрации случайных находок. ЕРС-
случайных подрядчик
находок

Заблаговременно до начала эксплуатации должны быть подготовлены различные планы
оперативного управления, в них должны быть учтены все уроки, извлеченные на этапе

строительства Проекта.

192248.С1А.В.002 Вемяюп В9 Раде 679
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

19.3 Экологический и социальный мониторинг

Будет проведена программа экологического и социального мониторинга с целью проверки
эффективности предлагаемых мер по смягчению последствий (определенных в главе 18) в
снижении воздействия, а также для обеспечения возможности уточнения или разработки
мер по смягчению последствий по мере необходимости для дальнейшего устранения
потенциальных воздействий или разработки планов будущего развития. Более конкретно,

цели программы мониторинга заключаются в следующих действиях:
®  Регистрируйте воздействие проекта во время строительства и эксплуатации.
® Выполняйте юридические и общественные обязательства.

»® Оцените эффективность мер по смягчению последствий и выявите любые

недостатки.

® Позволяйте улучшать и совершенствовать меры по смягчению последствий для

дальнейшего снижения воздействия.

®  Позволяйте выявлять непредвиденные проблемы или изменения и предоставляйте
информацию для разработки мер по смягчению последствий для решения этих

проблем или изменений.

Программа экологического и социального мониторинга была разработана в соответствии с

лучшими международными практиками для сектора ветроэнергетики.

Мониторинг будет состоять из еженедельных и ежеквартальных проверок во время
строительства и ежемесячных полугодовых/ежегодных проверок во время эксплуатации
(частота будет определена). В таблице 19-3 подробно описана предлагаемая программа

мониторинга.

Экологические и социальные цели, установленные Компанией, будут оцениваться по
следующим ключевым показателям эффективности (таблица 19-2), которые были
установлены в соответствии с национальными стандартами и передовой международной
практикой для Проекта на этапах строительства, эксплуатации и вывода из эксплуатации, в

зависимости от обстоятельств.

192248.С1А.В.002 Вемяюп В9 Раде 680
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Таблица 19-2: Ключевые показатели эффективности

Экологический
Компонент

Загрязнение воздуха

Уровень окружающего
шума и вибрации

Проектная Деятельность

Земляные работы и удаление растительного
покрова.

Перевозка материалов, оборудования и
поездки сотрудников на работу.

Хранение химикатов, материалов и отходов
на месте.

Потребление энергии и тепла на месте.
Другие косвенные действия в цепочке
поставок.

Земляные работы и подготовка площадки.
Перевозка материалов, оборудования и
поездок сотрудников на работу.

Ключевые
Показатели
Эффективности

Превышения уровней
летучих частиц пыли
(выбросы $РМ, РМ10,
РМ2.5), подробно
описанных в Общих
руководящих принципах
МФК ЕН$ - Выбросы в
атмосферу и качество
окружающего воздуха.

Количество жалоб,
полученных через
механизм рассмотрения
жалоб

Количество превышений
уровней шума в (ед дБА
для дневного и ночного
времени.

Этап проекта

Предварительное
строительство
Строительство
Вывод из
эксплуатации

Строительство
Вывод из
эксплуатации

Рекомендации по наилучшей

Практике

Лучшая международная практика
(Общие руководящие принципы МФК
ЕН$) по управлению выбросами в
атмосферу.

Общие рекомендации ЕС по охране
труда и технике безопасности (рабочий
фиксированный предел ночного
времени 45 дБА, дневной предел 55 дБА
для жилых, институциональных и
образовательных учреждений.

70 ДБА в дневное и ночное время для
промышленных и коммерческих
объектов.)

192248.С1А.В.002

Вемяюп В9

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 681
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Экологический
Компонент

Проектная Деятельность

Процесс выработки электроэнергии ГВТ

Ключевые
Показатели
Эффективности

Этап проекта

Рекомендации по наилучшей

Практике

Нормы Узбекистана в области шума.
Общие рекомендации ЕС по охране
труда и технике безопасности (рабочий
фиксированный предел ночного

(аэродинамический шум от вращения Эксплуатация времени 45 дБА, дневной предел — 55
лопастей и механический шум от работы ДБА для жилых, институциональных и
гондолы и др.). образовательных учреждений, 70 дБА в
дневное и ночное время для
промышленных и коммерческих
объектов).
Количество жалоб, Мерцание теней должно
м полученных через соответствовать ограничениям 1ЕС ЕН$ в
Мерцание теней Эксплуатация ГВТ Эксплуатация
механизм рассмотрения отношении энергии ветра (30 часов в
жалоб. год / 30 минут в день).
Лучшая международная практика
Хранение масла, смазочных материалов, у эждународ! р
Качество (Общие руководящие принципы ЕС
химикатов, бытовых и промышленных Число инцидентов,
поверхностных и Строительство ЕН5$) по защите поверхностных и
отходов на территории объекта. требующих проведения
подземных вод / м Эксплуатация подземных вод, обращению с опасными
Перевозка масел, смазочных материалов, операций по очистке -
предотвращение Вывод из материалами и отходами.
химикатов и другие расчеты. комплекты для
загрязнения. эксплуатации
Земляные работы. ликвидации разливов
192248.С1А.В.002. Вем5оп В9 Раде 682

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Экологический
Компонент

Качество почв и
эрозия

Защита флоры и фауны

Защита фауны.

Проектная Деятельность

Хранение масла, смазочных материалов,
химикатов, бытовых и промышленных
отходов на месте.

Транспортировка нефти, смазочных

материалов, химикатов и других вычислений.

Земляные работы.

Земляные работы.
Перевозка.

Земляные работы.
Эксплуатация ГВТ.
ВЛЭП.

Ключевые
Показатели
Эффективности

Визуальный осмотр
случаев эрозии.
Количество инцидентов,
требующих проведения
операций по очистке -
комплекты для
ликвидации разливов

Обследование флоры
перед строительством.
Количество случаев
загрязнения/разлива.

Обследование фауны
перед строительством.

Этап проекта

Строительство
Эксплуатация
Вывод из
эксплуатации
Подготовка к
строительству
Строительство
Эксплуатация

Вывод из
эксплуатации

Строительство.

Рекомендации по наилучшей

Практике

Международная передовая практика
(Общие руководящие принципы ЕС
ЕН$) по восстановлению
деградированных земель и
восстановлению растительности,
относящаяся к строительству,
эксплуатации и выводу из эксплуатации.

Международная передовая практика
(Общие руководящие принципы ЕС
ЕН$) по восстановлению
деградированных земель и
восстановлению луговой
растительности, относящейся к
строительству, эксплуатации и выводу из
эксплуатации.

Лучшие международные стандарты и
практики для обследований и
мониторинга птиц и летучих мышей.

192248.С1А.В.002

Вемяюп В9

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 683
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Экологический
Компонент

Археология /
культурное наследие.

Проектная Деятельность

Земляные работы

Ключевые
Показатели
Эффективности

Этап проекта

Травмы птиц и летучих
мышей, смертность и
оставление гнезд вблизи
ВГТ.

Кормящиеся виды птиц и
концентрация добычи
вблизи ВГТ.

Количество туш,
вывезенных с территории
проекта.

Эксплуатация.

Количество случайных
находок

Строительство

Рекомендации по наилучшей

Практике

Лучшие международные стандарты и
методы обследования и мониторинга
птиц и летучих мышей.

Лучшая международная практика
(Общие руководящие принципы ЕС
ЕН5).

Гражданский кодекс Республики
Узбекистан (от 21.12.1995).

192248.С1А.В.002

Вемяюп В9

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 684
\оод. Тагай5вап Мп Раггт - Еила! Епмгоптегка! & оста! итрасе Аззесзтеги

Экологический Ключевые

Проектная Деятельность Рекомендации по наилучшей

Компонент Показатели Этап проекта

п
Эффективности рактике

Завершение семинара по
выявлению опасностей и

составление реестра Передовая международная практика
рисков. (Общие рекомендации ПЕС по охране
Уровни звука в (ед дБА. труда) по минимизации

Земляные работы и подготовка площадки. Уровни летучей пыли и Строительство профессиональных рисков и

. Строительные работы на участке, частиц (взвешенных р использованию соответствующих
Оссиранопа! Н&5 >. Вывод из м

использование строительной техники. частиц, РМ10) эксплуатации средств индивидуальной защиты.
Параметры качества У Европейская Директива По Качеству
питьевой воды ЕС. Воды.
Количество инцидентов, Директива ЕС 89/3918
связанных со здоровьем Стандарты ОЗНА
и безопасностью.

Образование общих отходов на

стройплощадке. Строительство Лучшая международная практика

р ” Количество вывозимых Эксплуатация
Управление отходами Использование масла, смазочных отходов, Вывод из (Общие руководящие принципы 1ЕС
материалов и других химических веществ на | ЕН$) по обращению с отходами.
эксплуатации
месте.
Таблица 19-3: Программа мониторинга Проекта
192248.С1А.В.002. Вем5оп В9 Раде 685

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Ответственно Местополо
Компонент Этап проекта Параметры Результаты Частота Стандарт
сть жение
Один раз для Стандарты
Подготовка к дин раз дл дар:
установления качества
строительству .
базовой линии воздуха
ЕРС-подрядчик Узбекистана.
дряд Ежемесячно в Лучшая
течение
Строительство Вдоль дорог международная
строительного об практика
ласти
1 образец на сезона Общие
Загрязнение Выбросы РМ10, ор Ц строительства © ыы енда
мест. я ь а комен, ии
воздуха (пыль) РМ?2.5 дл Ближайший р дач
контроля пыли. о 1ЕС по охране
жилой район. м
окружающей
среды —
Эксплуатация Компания. Один раз в год Выбросы в
атмосферу и
качество
окружающего
воздуха)
м Лучший
После любой Вдоль у
- международны
жалобы, проезжей части „
Записи о м й стандарт
полученной в Идентифициров
Строительство каждом (Ограничение
Шум Уровень ЯВА ЕРС-подрядчик рамках анное
местоположени общих
процедуры местоположени
и руководящих
рассмотрения е получателя
алоб. Подстанция принципов ЕС
ж: ь
станы, по ЕН$)
192248.61А.В.002 вемзоп В9 Раде 686

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Ответственно Местополо
Компонент Этап проекта Параметры Результаты Частота Стандарт
сть жение
Лучший
международны
Записи о Начало й стандарт
аждо эксплуата Ограничение
Эксплуатация Компания. каждом ксплуат ри (Отраничени
местоположени После любой общих
и жалобы руководящих
принципов 1ЕС
по ЕН$)
Лучший
международны
Записи о Иде ов Й станда
Продолжительн писи После любой центифициров И стандарт
Мерцание местоположени м анные (Ограничение
№ Эксплуатация ость мерцания Компания полученной
теней о и. местоположени общих
теней жалобы.

я рецептора / руководящих
принципов 1ЕС
по ЕН$)

Картирование В любых Лучшая
Подготовка к РН 5) скважин в колодцах/источ международная
ы Проводимость ЕРС-Подрядчик пределах Один раз унар
строительству . никах практика
Качество (мкСм/см) проектной

подземных вод (Общие

поверхностных ТО$ (мг/л) территории.

в пределах руководящие

и подземных ВВТ (мг/л)

эксплуатации принципы ЕС

вод ОО (мг/л) Один раз во

объекта ЕН5$) по защите

ОВП (мВ) 1 образец на время
Строительство ЕРС-Подрядчик проекта (если поверхностных
Металлы (мг/л) место строительного
применимо). и подземных
сезона
192248.61А.В.002 вемзоп В9 Раде 687

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Компонент Этап проекта

Эксплуатация

Параметры

Кишечная
палочка (КОЕ)
Углеводороды
(мкг/л)

Ответственно

сть

Подрядчик по
эксплуатации и

Результаты

1 образец на

Частота

После любого
разлива в
пределах 1 км
от

Местополо

жение

Любые другие
природные
воды,
используемые в
качестве

Стандарт

вод,
обращению с
опасными
материалами и
обращению с

техническому место идентифициров питьевой воды ‘отходами.
обслуживанию. анной (в настоящее
скважины время
отсутствуют)
Подготовка к р
д Наблюдение за Компания. Фотоотчет Один раз Общий
строительству ы
скоростью Передовой
эрозии международны
р Записи о м дународ
Загрязнители каждом Все участки, й опыт.
почвы, После любого затронутые Стандарты
Качество почв и местоположени ..
эрозия определенные и случайного земляными качества почвы
р в разлива, как работами, Министерства
Контрольные м
Строительство международных  ЕРС-Подрядчик отчеты о только строительной жилищного
тчеты ь
стандартах. загрязненные техникой и строительства
наблюдениях
Различаются по Годовой почвы будут рабочими. Нидерландов.
свойствам от удалены.
фотоотчет
органических и Все дороги.
192248.61А.В.002 Вемзоп В9 Раде 688

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Ответственно

Местополо

Компонент Этап проекта Параметры Результаты Частота Стандарт
сть жение
водорастворим Годовой
ых фотоотчет Ежеквартальное Все зоны
загрязняющих Контрольный наблюдение за аварийных
веществ, список записей признаками разливов
Подрядчик по м
радиоактивного наблюдений эрозии почвы
эксплуатации и
Эксплуатация загрязнения. После крупных
техническому
Забор проб разливов,
обслуживанию.
почвы и выпадения
лабораторный осадков/стока
анализ.
Подготовка Участки
готовка к
ы ЕРС-Подрядчик. Однажды. мониторинга
строительству
почв
Фотоматериалы
Перед
и
строительством
повествователь Участки
Уровни и после Лучшие
Защита флоры Строительство ЕРС-Подрядчик ные материалы мониторинга
нарушения, строительного международны
и фауны почв
эрозия. сезона е стандарты
Инспекционные ре а )
культивация
отчеты реку в
Подрядчик по
дрял Участки
эксплуатации и
Эксплуатация Ежегодно мониторинга
техническому
почв
обслуживанию.
192248.С1А.В.002 вемзоп В9 Раде 689

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Ответственно Местополо
Компонент Этап проекта Параметры Результаты Частота Стандарт
сть жение
Прошлые и
нынешние Лучшие
Подготовка к
Компания. Протокол Однажды гнезда. международны
строительству Обследование
обследования Точки обзора. е стандарты.
гнездящихся
птиц.
Защита фауны тиц. Отчет об
У Опросы Виа УР.
обследовании Прошлые и
птиц. Каждый сезон нынешние Лучшие
Строительство Компания (размножение, гнезда. международны
миграция и т.д.). Точки обзора. е стандарты
192248.61А.В.002 Вемзоп В9 Раде 690

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. Тагай5вап Мп Раггт - Еила! Епмгоптегка! & оста! итрасе Аззесзтеги

Ответственно Местополо
Компонент Этап проекта Параметры Результаты Частота Стандарт
сть жение
Каждый
сезон(размн
оже
ние,
Эксплуатационн миграция
ый мониторинг т.д.).
технологически Ежедневно
й подход к наблюдатели
отключению по присутствуют
требованию. на месте.
Протокол
Наблюдение за
исследования Прошлые и
размножением Во время
птиц. нынешние Лучшие
птиц. проверок.
Эксплуатация Консультации Компания. Отчет об гнезда. Международны
н.
У в исследовании Точки обзора. е Стандарты.
со После
птиц.
специалистом- любого
орнитологом. инцидента с
Осмотр тушек большим
мертвых птиц количеством
Поиск столкновени
погибших птиц йс
и летучих птицами или
мышей поражением
электрически
м
током.
192248.61А.В.002 Вемзоп В9 Раде 691

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Ответственно Местополо
Компонент Этап проекта Параметры Результаты Частота Стандарт
сть жение
Ежедневные Все участки,
Археология / наблюдения с затронутые
Культурное Случайная Регистрация конкретными земляными Лучшие
наследие Строительство У а ЕРС-подрядчик | случайных отчетами работами, международны
д находок еженедельно во строительной е практики.
время техникой и
строительства. — рабочими.
Шум, пожарная Отчет об Здание Лучшие
Ежедневные
Охрана труда и безопасность, инцидентах.  обходы с подстанции. международные
общественная Строительство. регистрация ЕРС-подрядчик Отчеты об ря  ельной Склад и практики.
й м
‘безопасность опасных инспекциях и складской двор. Передовая
отчетностью.
материалов, Все дороги международная
192248.61А.В.002 вемзоп В9 Раде 692

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

твердых и практика (Общие
санитарных Все дороги рекомендации
отходов Все локации ГВТ 1ЕС по охране
Использование труда) в области
СИЗ. охраны труда и
Использование промышленной
мер защиты от безопасности.
СОМ-19. Международные
Тренинги по руководящие
охране труда и принципы по
технике СО\М-19.
безопасности Руководящие
Безопасность принципы
дорожного Отчет об включают меры
движения, знаки, — Подрядчик по инцидентах, Ежедневные по минимизации
Эксплуатация дорожный эксплуатации и Отчеты об обходы с й профессиональн

осмотр техническому инспекциях ежемесячной ых рисков
Несчастный обслуживанию. отчетностью. (связанных с
случай, шумом,
регистрация опасностью
инцидента поражения
Соблюдение электрическим
скоростного током и т.д.).
режима МФК / ЕБРР,
Проверки Размещение
состояния работников:
здоровья Процессы и
Жалобы стандарты (2009).
работников
Другие проверки
на рабочем месте

192248.С1А.В.002 Вем5оп В9 Раде 693

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\о0д.

Гага!5вап \М/та Рагт - Рипа! Епмтоптега! & оса! 1трасё Аззеззтепе

Компонент Этап проекта

Строительство.

Социально-
экономические
условия
Эксплуатация

Безопасность и

Строительство.
охрана

Параметры

Проверка жилья
и социального
обеспечения.

Количество
рабочих.
Жалобы
Социальные и
трудовые записи
(уровень
заработной
платы, уровень
безработицы,
годовой бюджет
местного
самоуправления,
контракты с
местными
службами).

Количество
сотрудников
службы
безопасности.
Количество
инспекционных
проверок.
Количество
полученных
жалоб

Ответственно

Результаты
сть

Отчеты об
инспекциях
Годовой сводный
отчет

Компания.
ЕРС-Подрядчик.

Подрядчик по

эксплуатации и Годовой сводный
техническому отчет
обслуживанию.

Отчеты об
инспекциях и
безопасности

ЕРС-Подрядчик.

Местополо

Частота
жение

Непрерывный

Сообщества,
затронутые
проектом.
Жилье для
рабочих (вне

Непрерывный участка).

Строительные

Непрерывный
рер площади

Стандарт

Лучшие мировые
практики.

Справочник ЕС
по передовой
практике:
Использование
сил безопасности:
оценка и
управление
рисками и
последствиями

192248.С1А.В.002

Вемяюп В9

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025

Раде 694
\оод. Тагай5вап Мп Раггт - Еила! Епмгоптегка! & оста! итрасе Аззесзтеги

Ответственно Местополо

Компонент Этап проекта Параметры Результаты Частота Стандарт
сть жение
ЕРС-Подрядчик
Анализ, 'Аряд"
(Строительство).
Строительство предусмотренны Стандарт
Питьевая вода м Подрядчик по Питьевая вода лы
Эксплуатация й в стандартах За Европейской
(доставляется на ты эксплуатации и поставляется в У поставщика
Вывод из Европейской партию/доставку директивы по
объект) техническому ‘бутылках.
эксплуатации директивы по качеству воды.
обслуживанию
качеству воды
(эксплуатация).
192248.С1А.В.002. Вем5оп В9 Раде 695

Сегйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

19.4Ориентировочные бюджеты

Ориентировочные бюджеты для осуществления управления этапом строительства,
смягчения последствий и мониторинга приведены ниже:

. Менеджер по ЭиС - 65 000 долларов США.

. Связи с сообществом (менеджер и сотрудник) - 207 000 долларов США.
. ОН5Е- 144 000 долларов США.

. Эксперт по биоразнообразию - 380 000 долларов США.

. ЕН$-РМС (менеджер и сотрудник) - 390 000 долларов США.

Ориентировочные бюджеты для осуществления управления, смягчения последствий и
мониторинга на этапе эксплуатации приведены ниже:

. Менеджер по охране труда и биоразнообразию на месте - 60 000 долларов США в
год.
. Связь с сообществами - 30 000 долларов США в год.

Все остальные детали бюджета изложены в соответствующих документах, как указано ниже:
ы План восстановления средств к существованию.
. План развития сообщества (должен быть подготовлен до начала строительства).
. Приложения ОВОСС, включая:
® Приложение 5-2: ТЭО остановки по требованию.
® Приложение 5-4: Мониторинг смертности после строительства.

Затраты на компенсацию биоразнообразия будут включены в разрабатываемую структуру
и в План компенсации (который будет завершен на этапе эксплуатации).

19.5Реестр обязательств

Компания оценит экологические и социальные аспекты Предлагаемого Проекта, как указано
в этом Отчете ОВОССВ, и подготовит Реестр обязательств. Для строительства объекта
представлена сводная таблице Плана экологического и социального управления ПЭисС. В
реестре перечислены меры по смягчению последствий и мониторингу, необходимые для
управления значительными экологическими и социальными последствиями, указанными в
отчете ОВОССВ. В реестре обязательств основное внимание уделяется СЕ5ММР и ОВОССВ

Компании, и Подрядчикам С!Р$ и О!Р5.

192248.С1А.В.002 Вемеоп В9 Раде 696
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. Гага Вап МИп@ Еагт - Рипа! Епмтоптегиа! & бота! трас{ Аззезтепе

Национальная ОВОССВ и Консультации с
связанные с ней документы заинтересованными сторонами

Реестр обязательств

Другие экологические

Разрешения
и социальные документы

ОВОС и Реестр.
проектных рисков

Юридический реестр НЗЗЕ

Планы экологического и
социального управления

Стандартные документы
проекта

Рисунок 19-1 План по экологическому и социальному управлению ПЭисС.

Блок-схема развития"\

Изменения и дополнительные источники обязательств (например, условия выдачи
разрешений) будут внесены в Реестр обязательств на протяжении всего жизненного цикла
Предлагаемого проекта. В нем указывается, как меры по управлению, смягчению
последствий и мониторингу, предусмотренные ОВОССВ, будут активно внедряться на местах

генеральным Подрядчиком и субподрядчиками.

и Бирз://еза.аРАЬ ого/зИез/ЧеГаш!/ез/20%200К11-24483_6_МВ1А%20Е$1А%20Е$М_Свар!ег%2020 .раЕ

192248.С1А.В.002 Вемеоп В9 Раде 697
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

20 Выводы и Рекомендации

20.1Выводы
В заключение следует отметить: Проект призван внести вклад в реализацию
амбициозных планов правительства Узбекистана по преобразованию
энергетики и будет способствовать достижению поставленной правительством
цели расширения сектора возобновляемой энергетики и сокращения

масштабов использования невозобновляемых источников энергии.

ОВОССВ подтвердила: потенциальные значительные воздействия, связанные с
экологическими и социальными аспектами, в основном ограничиваются
орнитологическими воздействиями, однако там, где они существуют, предлагаются
надежные меры по смягчению последствий в соответствии с Международными
стандартами для обеспечения смягчение воздействий до приемлемого уровня в
соответствии с требованиями “Принципа Экватора", Стандартам деятельности МФК
по обеспечению экологической и социальной устойчивости, Требованиям ЕБРР к
реализации проектов и Заявлению АБР о политике гарантий. Кроме того, в рамках
проекта осуществляется детальная программа мониторинга для обеспечения того,
чтобы меры, предлагаемые в рамках ОВОССВ, в достаточной степени уменьшили
воздействие проекта на такие ключевые факторы, как гибель птиц во время

эксплуатации.

20.2Рекомендации

Ключевые рекомендации/меры по смягчению последствий ОВОССВ изложены в

главе 18. Непосредственные рекомендации до начала строительства включают:

® Раскрытие окончательного пакета ОВОССВ.

® Обновление мер в области орнитологического управления: мониторинг
смертности в период после строительства и документ о закрытии по
требованию были включены во всеобъемлющий План Управления
Биоразнообразием.

® Продолжение поиска и мониторинг гнезд хищных птиц — первый период

размножения с декабря 2021 года продолжается до июня 2022 года.

192248.С1А.В.002 Вемеоп В9 Раде 698
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

® Пересмотр окончательной структуры проекта,  подразумевающий
оптимальное размещение турбин Ветроэлектростанции на площадке во
избежание ущерба для крупных нор животных и других ценных объектов
среды обитания (например, растений, представляющих интерес для
сохранения).

® Никакие строительные работы не будут вестись в пределах 500 м от мест
активного гнездования охраняемых видов (если не следовать
нижеприведенному протоколу). В тех случаях, когда работы начинаются в
период с января по июнь года, перед началом строительства будут
проводиться проверки, и работы не начнутся, если в 500-метровой буферной
зоне будут обнаружены гнездящиеся хищные птицы.

® Меры по смягчению косвенных воздействий подразумевают: избегание
периодов наибольшей чувствительности для пернатых (гнездовой период),
мероприятия по подавлению пыли (полив дорожек в засушливые периоды),
соблюдение ограничений скорости на площадке, запрет работникам
использовать транспортные средства вдали от установленных маршрутов. На
участках, где строительство проводится в период гнездования,
квалифицированный эколог проводит проверку, что гарантирует: работы
будут проводиться на участках, где гнездовья птиц не пострадают.

® Экологические предпроектные изыскания для выявления уязвимых районов
и видов для их подготовки к началу работ установлены в соответствующем
плане мобилизации участков и ПУБ.

® График строительства будет составлен таким образом, чтобы земляные
работы были сосредоточены на избегании наиболее чувствительных
периодов (т.е. с середины октября по март (или раньше, если позволяют
условия), когда уязвимые виды рептилий такие как среднеазиатская
черепаха, могут впадать в спячку под землей), а также июня и июля во время
оживления, если последние данные исследования не подтверждают
отсутствие охраняемых видов или нет исключительных обстоятельств. Там,
где работы должны проводиться в критичное для животных время, они будут
соответствовать согласованному протоколу.

® Сроки и место проведения строительных работ будут установлены таким
образом, чтобы избежать наиболее чувствительных локаций для
размножения джейранов. Эти животные предпочитают использовать для
размножения каменистые склоны, и такие участки присутствуют точечно по

всему участку. Предположительно, животные будут избегать участки
текущих работ из-за кратковременного беспокоящего воздействия.

192248.С1А.В.002 Вемеоп В9 Раде 699
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

Требуется, чтобы подходящая для размножения среда обитания
присутствовала на протяжении всего периода строительства. Учитывая
поэтапное строительство Проекта, можно утверждать: все подходящие
участки одновременно не будут затронуты строительными работами в
период с 20 апреля по 20 мая каждого года, что позволит животным
использовать большую часть участка для размножения в течение этого
периода. По мере продвижения строительства будут освобождены и другие
участки подходящей среды обитания вблизи мест завершенных ранее
строительных работ.

® Подготовка площадки будет проводиться вокруг местоположения каждой
ГВТ, подстанции, пилона и других объектов, требующих проведения
фундаментных работ весной, летом и ранней осенью, когда температура
стабильно превышает 18 ° С и животные активны. Земляных работ следует
избегать поздней осенью, зимой и в разгар лета, чтобы не причинить вред
видам, которые впадают в спячку / эстивацию (оцепенение) под землей,
если это не соответствует согласованному протоколу.

® Чтобы снизить риск потери среды обитания, предлагается: дороги,
контрольный комплекс и другие объекты на участке должны быть четко
разграничены до начала строительства. Оборудование также должно быть
ограничено демаркированными районами.

® Консультации с общественностью в соответствии с ПВЗС.

. Разработка планов управления строительством, перечисленных в разделе
19.2.

® Тесное взаимодействие с девятью фермерами в зоне Проекта через
сотрудника по связям с собществами для информирования о начале
строительных работ и конкретных мероприятиях, проводимых на
территории Проекта, включая области, которых следует избегать, и
предоставление механизма рассмотрения жалоб и форм.

® Консультация и раскрытие документа ПВИСС.

® Определение подходящих пунктов остановки для водителей, использующих
маршрут с нестандартной нагрузкой из Китая, и получение всех
соответствующих разрешений на использование предлагаемого маршрута и
пунктов таможенного оформления.

. Консультации с местными сообществами, проживающими в
непосредственной близости от транспортного маршрута, для уведомления о
начале строительства и доставке материалов, особенно в связи с
аномальными грузами.

® Проработка концепции размещения ГВТ на участке (микросайтинг) на
стадии детального проектирования во избежание образования дренажных
каналов.

. Маршрут подъездных путей необходимо оптимизировать для уменьшения
потребности в выемке и засыпке материала, а также в водоотводе

192248.С1А.В.002 Вемеоп В9 Раде 700
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
\оод. 7агайзВап \Мп4 Еапт - Ра! Епмиопттелиа! & боба! /трас Аззеззтеле

благодаря включенным в конструкцию функциям контроля эрозии.

® Генеральный Подрядчик подтвердит и согласует с $И\$О7 использование и
наличие муниципальной воды до начала строительства с рециркуляцией,
где это возможно, для снижения любого потенциального воздействия. Все
дополнительные требования к оценке водных ресурсов, которые будут
сочтены необходимыми, будут выполнены до начала строительства после
подтверждения деталей и требований Проекта.

® После согласования окончательной версии Проекта необходимо провести
консультации с Управлением гражданской авиации для предоставления
информации, необходимой для получения разрешения на проект.

192248.С1А.В.002 Вемеоп В9 Раде 701
Сепйе4 10 150 9001, 150 14001, ОН$А$ 18001 апа 15017025
